ACCEPTED
                                                                             01-15-00396-CV
                                                                  FIRST COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                        10/8/2015 7:07:05 AM
                                                                       CHRISTOPHER PRINE
                                                                                      CLERK


             CASE NO. 01-15-00396-CV
                                                   FILED IN
                                            1st COURT OF APPEALS
                                                HOUSTON, TEXAS
                IN THE FIRST COURT OF APPEALS
                                            10/8/2015 7:07:05 AM
                       HOUSTON, TEXAS       CHRISTOPHER A. PRINE
             ___________________________________________
                                                    Clerk


                           John W. Hankins

                                   v.

                       Sarah T. Harris
             _______________________________________

           On Appeal from the 333rd Judicial District Court
                       of Harris County, Texas
                 Trial Court Case No. 2014–01360
            ________________________________________

                         APPELLANT’S BRIEF
                    **ORAL ARGUMENT REQUESTED**


LEYH, PAYNE & MALLIA,      HUGHES ELLZEY, LLP         WILSON, CRIBBS &
          PLLC                 Jarrett L. Ellzey          GOREN, P.C.
     Sean M. Reagan,     jarrett@hughesellzey.com      Brian B. Kilpatrick
      (Lead Counsel)      Texas Bar No. 24040864    Texas Bar No. 24074533
 sreagan@lpmfirm.com          W. Craft Hughes       bkilpatrick@wcglaw.net
Texas Bar No. 24046689    craft@hughesellzey.com          H. Fred Cook
   9545 Katy Freeway,     Texas Bar No. 24046123    Texas Bar No. 02742500
        Suite 200             Galleria Tower I        hfcook@wcglaw.net
 Houston, Texas 77024       2700 Post Oak Blvd.,      2500 Fannin Street
     (713) 785–0881               Suite 1120         Houston, Texas 77002
  (713) 784–0338 (Fax)     Houston, Texas 77056         (713) 222–9000
                               (713) 554–2377        (713) 229–8824 (Fax)
                           (888) 995–3335 (Fax)


               Counsel for Appellant, John W. Hankins
                  Identify of Parties and Counsel

Appellant                      Counsel

John W. Hankins                LEYH, PAYNE & MALLIA, PLLC
                               Sean M. Reagan
                               sreagan@lpmfirm.com
                               Texas Bar No. 24046689
                               9545 Katy Freeway, Suite 200
                               Houston, Texas 77024
                               (713) 785–0881
                               (713) 784–0338 (Fax)

                               Lead appellate counsel

                               HUGHES ELLZEY, LLP
                               Jarrett L. Ellzey
                               jarrett@hughesellzey.com
                               Texas Bar No. 24040864
                               W. Craft Hughes
                               craft@hughesellzey.com
                               Texas Bar No. 24046123
                               Galleria Tower I
                               2700 Post Oak Blvd., Suite 1120
                               Houston, Texas 77056
                               (713) 554–2377
                               (888) 995–3335 (Fax)

                               Trial and appellate counsel




                                 ii
WILSON, CRIBBS & GOREN, P.C.
Brian B. Kilpatrick
Texas Bar No. 24074533
bkilpatrick@wcglaw.net
H. Fred Cook
Texas Bar No. 02742500
hfcook@wcglaw.net
2500 Fannin Street
Houston, Texas 77002
(713) 222–9000
(713) 229–8824 (Fax)

Trial and appellate counsel

FIBICH, LEEBRON, COPELAND,
BRIGGS & JOSEPHSON
Kenneth T. Fibich
Texas Bar No. 06952600
tfibich@fibichlaw.com
1150 Bissonnet
Houston, Texas 77005
(713) 751–0025
(713) 751-0030 (Fax)

Trial counsel




 iii
Appellee                           Counsel

Sarah T. Harris                    HAYNES AND BOONE, LLP
Texas Bar No. 09092750             William A. Feldman
United States Patent               Texas Bar No. 24081715
and Trademark Office               Michael J. Mazzone
                                   Texas Bar No.13313000
                                   Michael T. Powell
                                   Texas Bar No. 16204300
                                   Robert A. Carlton
                                   Texas Bar No.24078313
                                   1221 McKinney Street, Suite 2100
                                   Houston, Texas 77010
                                   (713) 547–2115
                                   (713) 547–2600

                                   Trial and appellate counsel

                                   HAMPTON & KING
                                   Hartley Hampton
                                   Texas Bar No. 08874400
                                   3 Riverway, Suite 910
                                   Houston, Texas 77056
                                   (713) 574–8660
                                   (713) 650–6458 (Fax)

                                   Trial counsel

Other Interested Parties

Roy Harris, M.D. (Deceased)        Appellee’s father and prior owner of
                                   the property in dispute


Norma Harris a/k/a Norma           Appellee’s mother, judgment debtor,
Fallis, M.D. (Deceased)            and prior owner of the property in
                                   dispute




                              iv
Matthew Hoffman                      Former counsel for Roy and Norma
Texas Bar No. 09779500               Harris and a fact witness (formerly
2777 Allen Parkway, Suite 1000       with the firm of Hirsch Westheimer)
Houston, Texas 77019


HIRSCH WESTHEIMER, P.C.              Former counsel for Roy and Norma
700 Louisiana, Suite 2550            Harris
Houston, Texas 77002


AKIN GUMP STRAUSS HAUER              Prior counsel for appellee and a fact
& FELD, LLP                          witness
Thomas McCaffrey
Texas Bar No. 13336775
1111 Louisiana, 44th Floor
Houston, Texas 77002


DUKE & CONNER, P.C.                  Prior   counsel    for   appellant
Charles L. Duke                      (formerly with the firm of Duke &
Texas Bar No. 06184900               Conner)
9225 Katy Freeway, Suite 200
Houston, Texas 77024
(713) 975–6699

Robert J. Conner                     Prior   counsel    for   appellant
No contact information               (formerly with the firm of Duke &
is available                         Conner)


LAW OFFICE OF JEREL J. HILL          Prior counsel for appellant
Jerel Hill
Texas Bar No. 09638750
1420–B Stonehollow Drive
Kingwood, Texas 77339




                                 v
MICHAEL P. FLEMING                    Prior counsel for appellant
& ASSOCIATES, P.C.
Jack R. Morman
Texas Bar No. 24039073
440 Louisiana, Suite 1920
Houston, Texas 77002
(713) 221–6800


Thomas Hayes                          Prior counsel for appellant
No contact information
is available


STARK & FRAM, P.C.                    Prior counsel for Roy and Norma
1853 Lexington                        Harris
Houston, Texas 77098
Barbara DeGeorgio
Texas Bar No. 05719400
3355 W. Alabama St., Suite 950
Houston, Texas 77098


KRONZER, ABRAHAM & WATKINS,           Counsel for appellant in original
NICHOLS, BALLARD & FRIEND             lawsuit
800 Commerce Street
Houston, Texas 77002
Robert E. Ballard
Texas Bar No. 0165100
5773 Woodway Dr.
Houston, Texas 77057
(713) 781–8400

NATHAN, NATHAN & NEWMAN               Counsel for Norma        Harris   in
Lawrence T. Newman                    original lawsuit
No contact information
is available




                                 vi
                                         Table of Contents

Identify of Parties and Counsel ..................................................................... ii

Table of Contents ........................................................................................ vii

Appendix ..................................................................................................... xii

Index of Authorities ................................................................................... xiv

Statement of the Case .................................................................................. xx

Issues Presented ......................................................................................... xxi

                 Issue Presented Number One:

                 The trial court erred in granting Sarah’s motion for
                 summary judgment and declaring that John
                 Hankins owns no interest in the Property.

                 Issue Presented Number Two:

                 The trial court erred in granting Sarah’s motion for
                 summary judgment and declaring that Sarah owns
                 the entire fee simple interest in the Property.

                 Issue Presented Number Three:

                 The trial court erred in granting Sarah’s motion for
                 summary judgment and finding that she adversely
                 possessed Hankins’ interest in the Property.

                 Issue Presented Number Four:

                 The trial court erred in granting Sarah’s motion for
                 summary judgment on Hankins’ counterclaims for
                 conversion, partition, and trespass to try title.




                                                       vii
                 Issue Presented Number Five:

                 If the underlying execution sale is void, which
                 Hankins disputes, the trial court erred by declining
                 to put the parties back to the status quo.

Statement Regarding Oral Argument........................................................ xxii

Introduction ...................................................................................................1

Statement of Facts ......................................................................................... 2

        A.       The Property .............................................................................. 2

        B.       Hankins sues Norma for slander and obtains a
                 judgment against her in 1978. .................................................... 3

        C.       Norma moves out of the Property with the intention of
                 not returning, and Roy files for divorce...................................... 4

        D.       After Norma abandons her undivided one–half interest
                 in the Property, Hankins obtains a writ of execution,
                 which eventually leads to Norma’s interest in the
                 Property being levied. ................................................................. 6

        E.       Norma and Roy devise a scheme to put Norma’s
                 undivided one–half interest out of the reach of her
                 judgment creditor, Hankins. ...................................................... 7

        F.       Throughout the years, the parties exchange multiple
                 letters and engage in discussions regarding the
                 Property and Hankins’ desire to liquidate the same. ................. 9

        G.       Harris files this lawsuit to declare Hankins’ undivided
                 one–half interest in the Property void.......................................12

        H.       Sarah moves for summary judgment on her affirmative
                 claims and Hankins’ counterclaims...........................................12



                                                      viii
Summary of the Argument ...........................................................................14

Argument & Authorities ...............................................................................16

       A.      This Court reviews the grant of a summary judgment
               de novo. .....................................................................................16

       B.      Sarah failed to establish as a matter of law that
               Hankins owns no interest in the Property. At a
               minimum, Hankins’ judgment and execution liens
               attached to the Property and are still valid. ............................... 17

               1.      Even if the Divorce Decree and Marriage
                       Settlement Agreement constitute a valid
                       conveyance (they do not), any interest Roy
                       acquired during the divorce proceeding was
                       subject to Hankins’ judgment lien. ................................. 18

               2.      The Divorce Decree and Marriage Settlement
                       Agreement didn’t convey Norma’s interest in the
                       Property to Roy because the parties indicated a
                       future or prospective intent to convey, rather
                       than a present intent, which was confirmed by
                       their later actions. ...............................................................

               3.      Sarah’s claim that the Marriage Settlement
                       Agreement is an executory contract that vested
                       Roy with equitable title on the date the Divorce
                       Decree is flat wrong. ........................................................ 24

       C.      Sarah failed to establish as a matter of law that the
               automatic bankruptcy stay applied to the execution
               sale. Even if it did, Court should return the parties to
               the status quo. .......................................................................... 26

               1.      Even if Norma conveyed her interest in the
                       Property to Roy, that conveyance was void and
                       thus, not part of the bankruptcy estate. .......................... 27




                                                     ix
     2.      Norma’s interest didn’t pass to Roy, and thus, her
             interest in the Property was not a part of his
             bankruptcy estate or subject to the automatic
             stay. ................................................................................. 29

     3.      Even if Norma’s interest in the Property were
             subject to the automatic stay, the Court should
             restore the parties to the status quo, revive
             Hankins’ judgment, and revive his judgment and
             execution liens................................................................. 33


D.   Sarah failed to establish as a matter of law that
     Hankins executed on homestead property. Rather, the
     evidence shows that Hankins executed on Norma’s
     undivided, one–half interest in the Property, which she
     had abandoned. ........................................................................ 36

     1.      Limits on homestead protections do exist: The
             homestead protection doesn’t protect property
             interests that are not the debtor’s actual
             homestead. ...................................................................... 36

     2.      Norma possessed a vested homestead interest in
             the Property that was separate and independent
             from Roy’s interest. But she abandoned that
             interest when she moved out of the home with no
             intention of returning, with her abandonment
             becoming effective on the date of her divorce. ............... 37

     3.      Roy’s homestead interest in the Property could
             not prevent the forced sale of Norma’s interest in
             the Property......................................................................41

     4.      Any claim by Sarah that Roy owned 100% of the
             Property on the execution date and thus, this
             interest protected the Property from the
             execution sale would lack merit. ..................................... 46




                                           x
        E.      Sarah failed to establish any of adverse possession
                claims as a matter of law. ......................................................... 47

                 1.      Overview of adverse possession in Texas. ....................... 47

                2.       A claimant seeking to adversely possess a co–
                         tenant’s interest in land has a more onerous
                         burden—the claimant must also prove clear,
                         unequivocal, and unmistakable repudiation of
                         the common title. ............................................................ 49

                3.       At best, the earliest Sarah could have repudiated
                         Hankins’ interest in the Property would have
                         been March 8, 2005. ....................................................... 50

                4.       Sarah’s alternative bases for establishing
                         repudiation are also insufficient to establish
                         repudiation as a matter of law......................................... 52

                5.       Sarah cannot establish adverse possession under
                         either the 10–year or 25–year limitation period
                         because the applicable time periods have not yet
                         elapsed............................................................................. 54

                6.       Sarah did not establish her claim for adverse
                         possession under the 3–year limitation period as
                         a matter of law. ................................................................ 55

                7.       Sarah did not establish her claim for adverse
                         possession under the 5–year and 10–year
                         limitation periods as a matter of law............................... 56

        F.      Sarah failed to establish as a matter of law that
                Hankins’ counterclaims for conversion, partition, and
                trespass to try title are barred as a matter of law. .................... 62

Conclusion and Prayer ................................................................................ 64

Certificate of Service.................................................................................... 65

Certificate of Compliance ............................................................................ 66

                                                      xi
                                              Appendix

December 5, 2014 Summary Judgment Order........................................Tab 1

March 26, 2015 Summary Judgment Order .......................................... Tab 2

Final Judgment ...................................................................................... Tab 3

Hankins v. Harris Judgment .................................................................. Tab 4

Harris Divorce Decree ............................................................................ Tab 5

Marriage Settlement Agreement ............................................................ Tab 6

Deed Under Execution ........................................................................... Tab 7

Notice of Constable’s Sale ...................................................................... Tab 8

Temporary Restraining Order ................................................................ Tab 9

Special Warranty Deed ......................................................................... Tab 10

Deed of Trust ......................................................................................... Tab 11

Roy Harris Bankruptcy Schedule ..........................................................Tab 12

Bankruptcy Order Recognizing Automatic Stay....................................Tab 13

Roy Harris Discharge Order ................................................................. Tab 14

Warranty Deed ...................................................................................... Tab 15

Hoffman July 1984 Letter .................................................................... Tab 16

Hoffman September 1990 Letter........................................................... Tab 17

McCaffrey March 2005 Letter .............................................................. Tab 18

Order Overruling Hankins Evidentiary Objections.............................. Tab 19


                                                     xii
Texas Business & Commerce Code § 24.02 & § 24.03 (1968) .............. Tab 20

Bankruptcy Code (1978) ........................................................................Tab 21


Article 5449 .......................................................................................... Tab 22




                                                     xiii
                                   Index of Authorities

Cases

Allodial Ltd. P’ship v. North Tex. Tollway Auth.,
      176 S.W.3d 680 (Tex. App.—Dallas 2005, pet. denied) ..................... 23

Baird v. Trice,
     51 Tex. 555 (Tex. 1879)....................................................................... 47

Borden v. McRae,
     46 Tex. 396 (Tex. 1877) ...................................................................... 34

Buck v. Palmer,
     381 S.W.3d 525 (Tex. 2012) ................................................................16

Bywaters v. Gannon,
    686 S.W.2d 593 (Tex. 1985)................................................................61

Chambers County v. TSP Development, Ltd.,
    63 S.W.3d 835
    (Tex. App.—Houston [14th Dist.] 2001, pet. denied) ........................ 23

City of Dallas v. Etheridge,
      253 S.W.2d 640 (Tex. 1952) ................................................................61

Comm. Structures and Interiors, Inc. v. Liberty Educ. Ministries, Inc.,
    192 S.W.3d 827 (Tex. App.—Fort Worth 2006, no pet.).................... 23

Dominguez v. Castaneda,
    163 S.W.3d 318 (Tex. App.—El Paso 2005, pet. denied).................... 37

Dunn v. Taylor,
    102 Tex. 80 (1908) ............................................................................. 58

Dyer v. Cotton,
     333 S.W.3d 703
     (Tex. App.—Houston [1st Dist.] 2010, no pet.) ................ 48, 50, 54, 60



                                                 xiv
Eckert v. Wendel,
     40 S.W.2d 796 (Tex. 1931) ........................................................... 28, 29

Elam v. Donald,
     58 Tex. 316 (Tex. 1883) ...................................................................... 35

Fairfield Fin. Group, Inc. v. Synnott,
      300 S.W.3d 316 (Tex. App.—Austin 2009, no pet.) ..................... 43–46

Flag–Redfern Oil Co. v. Humble Exploration Co.,
     744 S.W.2d 6 (Tex. 1987) ................................................................... 26

Florey v. Estate of McConnell,
     212 S.W.3d 439 (Tex. App.—Austin 2006, pet. denied) .................... 38

Fort Worth Osteopathic Hosp., Inc. v. Reese,
     148 S.W.3d 94 (Tex. 2004) ................................................................. 17

Goodyear Tire & Rubber Co. v. Mayes,
    236 S.W.3d 754 (Tex. 2007) ............................................................... 17

Gordon v. West Houston Trees, Ltd.,
    352 S.W.3d 32 (Tex. App.—Houston [1st Dist.] 2011, no pet.) .... 18–20

Grayson v. Dunn,
     581 S.W.2d 785 (Tex. Civ. App.—Waco 1979, writ ref’d) ................... 57

Heggen v. Pemelton,
    836 S.W.2d 145 (Tex. 1992) ................................................................41

House v. Robertson,
    36 S.W. 251 (1896) ............................................................................. 35

In Marriage of Merrikh,
     No. 14–14–00024–CV,
     2015 WL 2438770
     (Tex. App.—Houston [14th Dist.] May 19, 2015, pet. filed) ........ 20, 21

In re Berry,
      295 B.R. 385 (D. N.M. 2003) ..............................................................31

                                                  xv
In re Johnson,
      112 B.R. 15 (E.D. Tex. 1990) ............................................................... 40

In re Rogers,
      461 U.S. 677 (1983) ...................................................................... 38, 41

In re Summers,
      332 F.3d 1240 (9th Cir. 2003) ............................................................31

Ingle v. Lea,
      8 S.W. 325 (Tex. 1888) ...................................................................... 46

Johnson v. Wood,
     157 S.W.2d 146 (Tex. 1941) ................................................................ 26
Jones v. Ford,
     583 S.W.2d 821
     (Tex. Civ. App.—El Paso 1979, writ ref’d n.r.e.) .......................... 57, 60

Keda Dev. Corp. v. Stanglin,
     721 S.W.2d 897 (Tex. App.—Dallas 1986, no writ) ........................... 34

King Ranch, Inc. v. Chapman,
     118 S.W.3d 742 (Tex. 2003) .............................................................. 49

King v. Harter,
     8 S.W. 308 (Tex. 1888) ...................................................................... 39

Kirby Lumber Corp. v. Lindsey,
     455 S.W.2d 733 (Tex. 1970) ................................................................61

Laster v. First Huntsville Props. Co.,
     826 S.W.2d 125 (Tex. 1991)................................................................ 37

McDonald v. Weinacht,
    465 S.W.2d 136 (Tex. 1971) .................................................................61

McLaren v. Beard,
    811 S.W.2d 564 (Tex. 1991) ................................................................ 50


                                                 xvi
Merriman v. XTO Energy, Inc.,
     407 S.W.3d 244 (Tex. 2013) ...............................................................16

Moore v. Knight,
    94 S.W.2d 1137 (Tex. 1936) ................................................................ 53

Morton v. Nguyen,
     412 S.W.3d 506 (Tex. 2013) ............................................................... 25

Natural Gas Pipeline Co. of Am. v. Pool,
     124 S.W.3d 188 (Tex. 2003)............................................................... 53

Noell v. Crow–Billingsley Air Park Ltd. P'ship,
      233 S.W.3d 408 (Tex. App.–Dallas 2007, pet. denied) ......................21

Norris v. Thomas,
     215 S.W.3d 851 (Tex. 2007) ............................................................... 37

Patterson v. First Nat’l Bank of Lake Jackson,
     921 S.W.2d 240
     (Tex. App.—Houston [14th Dist.] 1996, no writ) ................................41

Pierce v. Washington Mut. Bank,
      226 S.W.3d 711 (Tex. App.—Tyler 2007, pet. denied) ................ 39–40

Sayers v. Pyland,
     161 S.W.2d 769 (Tex. 1942) .......................................................... 38, 42

Sebesta v. Daniels,
     812 S.W.2d 641
     (Tex. App.—Houston [14th Dist.] 1991, writ denied) ......................... 49

Session v. Woods,
      206 S.W.3d 772 (Tex. App.—Texarkana 2006, pet. denied) .............. 48

Smith v. Davis,
     462 S.W.3d 604 (Tex. App.—Tyler 2015, pet. denied)....................... 25

Stephens County Museum, Inc. v. Swenson,
     517 S.W.2d 257 (Tex. 1974) .................................................................21

                                               xvii
Taylor v. Mosty Bros. Nursery, Inc.,
     777 S.W.2d 568 (Tex. App.—San Antonio 1989, no writ) ............ 39, 40

Texas Employer’s Ins. Ass’n v. Engelke,
     790 S.W.2d 93 (Tex. App.—Houston [1st Dist.] 1990, no writ) ......... 34

Texas Sand Co. v. Shield,
     381 S.W.2d 48 (Tex. 1964) ........................................................... 28, 29

Tex–Wis Co. v. Johnson,
    534 S.W.2d 895 (Tex. 1976) ................................................... 49, 50, 58

Thomas v. Southwestern Settlement & Dev. Co.,
    131 S.W.3d 31
    (Tex. Civ. App.—Beaumont 1939, writ dism’d, judgment correct) .... 49

Todd v. Bruner,
     365 S.W.2d 155 (Tex. 1963) ........................................49, 50, 51, 59, 60

Townsend v. Smith,
    20 Tex. 465 (Tex. 1857)...................................................................... 35

Vaughan v. Anderson,
    495 S.W.2d 327
    (Tex. Civ. App.—Texarkana 1973, writ ref’d n.r.e.) ............................ 57

Wells v. Johnson,
      443 S.W.3d 479 (Tex. App.—Amarillo, pet. denied) ......................... 48

Wilcox v. Marriott,
     103 S.W.3d 469
     (Tex. App.—San Antonio 2003, pet. denied) ............................... 38, 41

Womack Humphreys Architects, Inc. v. Barrasso,
   83 S.W.3d 211 (Tex. App.—Eastland 2002, no pet.) .............. 37, 42–43

Won v. Fernandez,
    324 S.W.3d 833
    (Tex. App.—Houston [14th Dist.] 2010, no pet.) .......................... 18, 19


                                               xviii
Statutes and Rules

11 U.S.C. § 362 ....................................................................................... 26, 27

11 U.S.C. § 363 ..............................................................................................31

11 U.S.C. § 541.............................................................................................. 30

TEX. BUS. COM. CODE § 24.02 (Vernon 1968)......................................... 27, 28

TEX. BUS. COM. CODE § 24.03 (Vernon 1968)............................................... 27

TEX. CIV. PRAC. & REM. CODE § 16.021............................................... 47, 55, 56

TEX. CIV. PRAC. & REM. CODE § 16.023 .......................................................... 51

TEX. CIV. PRAC. & REM. CODE § 16.024 ......................................................... 55

TEX. CIV. PRAC. & REM. CODE § 16.030 ......................................................... 48

TEX. CIV. PRAC. & REM. CODE § 16.037 ................................................... 47–48

TEX. CIV. PRAC. & REM. CODE § 16.025 ......................................................... 56

TEX. CIV. PRAC. & REM. CODE §16.026 .......................................................... 56

TEX. PROP CODE § 5.021 ............................................................................... 20

TEX. PROP. CODE § 52.001 ............................................................................ 18

TEX. PROP. CODE § 41.004 ............................................................................ 39

TEX. REV. CIV. STAT. art. 5449(a) §§ (1, 4)
Act of June 19, 1975, 64th Leg., R.S., ch. 396,
1975 Tex. Gen. Laws 1030 ........................................................................... 33

Secondary Sources

Robin Russell and James W. Paulsen,
1 TEX. PRAC. GUIDE CREDITORS RIGHTS § 10:174 (2015)................................ 35

                                                      xix
                          Statement of the Case

Nature of the Case:

This is a dispute over ownership of real property. Defendant/Appellant,
John Hankins claims an undivided one–half interest in real property
located in Harris County, Texas that he asserts he acquired at a 1980
execution sale. Plaintiff/Appellee, Sarah Harris is the daughter of the
judgment debtor. She claims that the execution sale is void on multiple
grounds. Harris also claims title to the entire fee simple through adverse
possession.

Harris’s live pleading is located in the record at 1 Supp. CR at 5–39.
Hankins’ live counterclaim for affirmative relief is located in the record at 1
Supp. CR at 43–93.

Trial Court:

Honorable Joseph J. “Tad” Halbach, Jr.
333rd Judicial District Court of Harris County, Texas

Proceedings Below:

Harris moved for summary judgment on her affirmative claims for relief
and on Hankins’ counterclaims. The trial court granted both motions. (2
Supp. CR at 1237–39, Appx. 1) (first MJS order); (CR at 215–16, Appx. 2)
(second MSJ order). The trial court later rendered a final judgment. (CR at
224–26, Appx. 3). In the final judgment, the trial court granted the
following declaratory relief: (1) Harris owns the entire fee simple interest in
the Property, (2) Hankins has no interest in the Property, (3) the purported
Constable’s Sale of the Property is void, and (4) the Deed under Execution
of September 29, 1980 is void.




                                      xx
                            Issues Presented

Issue Presented Number One:

The trial court erred in granting Sarah’s motion for summary judgment and
declaring that John Hankins owns no interest in the Property.

Issue Presented Number Two:

The trial court erred in granting Sarah’s motion for summary judgment and
declaring that Sarah owns the entire fee simple interest in the Property.

Issue Presented Number Three:

The trial court erred in granting Sarah’s motion for summary judgment and
finding that she adversely possessed Hankins’ interest in the Property.

Issue Presented Number Four:

The trial court erred in granting Sarah’s motion for summary judgment on
Hankins’ counterclaims for conversion, partition, and trespass to try title.

Issue Presented Number Five:

If the underlying execution sale is void, which Hankins disputes, the trial
court erred by declining to put the parties back to the status quo.




                                     xxi
                Statement Regarding Oral Argument

      Hankins requests oral argument. This appeal involves important
questions regarding creditors’ rights, the breadth of the Texas homestead
protection, the applicability of the automatic bankruptcy stay, and the use
of adverse possession to strip a judgment creditor of his interest in the only
property remaining that could be used to satisfy a 1978 judgment. Thus,
Hankins believes that oral argument would assist the Court in resolving this
case.




                                     xxii
TO THE HONORABLE FIRST COURT OF APPEALS:

                               Introduction

      It is axiomatic that justice delayed is justice denied. John Hankins

obtained a $600,000 judgment against Norma Harris after she attempted

to ruin his career with slanderous accusations nearly 40 years ago. Today,

Hankins is still looking to collect on his judgment.

      Hankins did execute on Norma’s non–exempt undivided one–half

interest in real property located in 1980. But Norma and her ex–husband,

Roy, played the legal system in a desperate attempt to put Norma’s most

significant asset out of the reach of her judgment creditor, Hankins. Norma

and Roy tried and failed to secure a valid restraining order preventing

Hankins from executing on the Norma’s interest in the Property. Norma

then executed a fraudulent conveyance—Norma transferred her undivided

one–half interest in the Property to Roy the day before he filed for

bankruptcy protection in an effort to cloak a non–exempt asset with the

protection of the bankruptcy court. Now, Sarah—Norma and Roy’s

daughter—is attempting to continue the family tradition and use the courts

to deprive Hankins of the justice he has waited nearly 40 years to receive. If

this long–running dispute is to be finally decided once and for all, justice

demands that it should be decided by a trial on the merits, and not by the


                                      1
summary disposition entered by the trial court. Summary judgment was

improper because Sarah failed to carry her burden to establish her right to

the same as a matter of law. Thus, a reversal is necessary and warranted.


                                  Statement of Facts

         A.     The Property

         While there may be claims asserted by both parties for ancillary relief,

the heart of this matter is whether John Hankins owns an undivided one–

half interest in certain real property with Sarah Harris, or whether Sarah1

owns the property free and clear of Hankins’ claim. The Property is

currently a vacant lot located at 2922 Bellaire Boulevard in Houston, Texas,

legally described as:

                Lot Three (3) in Block Two (2) of West University
                Place, an addition to the city of West University
                Place in Harris County, Texas, according to the map
                thereof recorded in Volume 444, Page 560 of the
                Deed Records of Harris County, Texas.

(See 1 Supp. CR at 7) (the “Property”).




1   Hankins will address Sarah, Norma, and Roy Harris by the first names for clarity.
                                              2
      B.    Hankins sues Norma for slander and obtains a
            judgment against her in 1978.

      The genesis of this lawsuit is Hankins’ efforts to stop the

inappropriate conduct of Dr. Roy Harris more than 45 years ago. (1 Supp.

CR at 484). In 1969, Hankins was an administrator at a hospital in

Houston. (Id., ¶ 12). Roy was an anesthesiologist who held privileges at the

same hospital. (Id.). Hankins received numerous complaints from hospital

staff and patients involving Roy improperly touching patients under

anesthesia. (Id.). For example, Roy was caught fondling a female patient’s

breasts during surgery and was also found lying in bed with female patients

under anesthesia. (Id.). Hankins asked Roy to voluntary relinquish his

privileges, which Roy agreed to do. (Id.).

      Roy was married to Norma Harris, who was also a doctor. (1 Supp. CR

at 484, ¶ 13). After word spread throughout the medical community that

Roy had engaged in inappropriate behavior, Norma became enraged and

waged a personal vendetta against Hankins. (Id.). Specifically, in 1971,

Hankins accepted employment with a different hospital in Houston. (Id.).

What Hankins didn’t know was that Norma was an investor and doctor at

this hospital. (Id.). Seizing upon an opportunity for revenge, Norma, along

with Roy and other co–conspirators, devised a scheme to slander Hankins.

(Id.). Norma and her co–conspirators accused Hankins of stealing $10,000

                                      3
from the hospital and had him arrested for theft. (Id.). There was no

evidence to support the charges, and they were later dropped and

expunged. (Id.).

      Hankins later filed a lawsuit for slander against Norma, among

others. (1 Supp. CR at 484–85, ¶ 15). The case was tried to a jury, which

unanimously found that Norma had falsely and maliciously accused

Hankins of stealing from the hospital. (Id. at 485, ¶ 15). In February 1978, a

judgment for $600,000 was rendered against Norma and in favor of

Hankins.2 (Id.; see also, (1 Supp. CR at 291–93 (Appx. 4)). Roy was not a

party to the judgment. (Id.). It is undisputed that Hankins abstracted his

judgment against Norma in 1978. (1 Supp. CR at 485, ¶ 16; 2 Supp. CR at

1213). Norma’s efforts to overturn the judgment on appeal were

unsuccessful. (1 Supp. CR at 485, ¶¶ 17–18).

      C.     Norma moves out of the Property with the intention of
             not returning, and Roy files for divorce.

      While Norma’s appeals of the judgment against her were pending, her

marriage to Roy was ending. Roy and Norma stopped living together as

husband and wife on or about March 7, 1980, with Roy filing for divorce 10

days later. (2 Supp. CR at 1148, 1213).

2 Adjusted for inflation, a $600,000 judgment in February 1978 would today be
equivalent to $2.193 million. See Bureau of Labor Statistics, CPI Inflation Calculator,
available at http://www.bls.gov/data/inflation_calculator.htm, last visited October 6,
2015.
                                          4
      At the time the divorce was filed, Norma had vacated the Property

and moved to Brownsville. (Id. at 1127–29). And Norma, at least between

the time she separated from Roy in March 1980 and her September 2, 1980

post–judgment deposition, did not intend to return to the Property. (2

Supp. CR at 1113–15). Specifically, Norma testified in her deposition with

regard to her living situation as follows:

            Q.    Let me ask it this way: Is it not now your
                  intention and hasn’t it been your intention
                  since the time you separated from Dr. Roy to
                  move back into the 2922 Bellaire Boulevard
                  house as soon as possible?

            A.    You mean after I was divorced?

            Q.    Yes.

            A.    No.

            Q.    And even before?

            A.    No.

            ***
            Q.    Now, in spite of all that, do you still maintain
                  and contend that it’s not your intention to
                  move back into that house as your home?

            A.    No, I have no intention of that.


            Q.    You have no intention of moving back?

            A.    I can’t.


                                       5
(2 Supp. CR at 1113–15).

         Roy and Norma were divorced on June 20, 1980. (1 Supp. CR at 378–

82 (Appx. 5)). As part of the divorce, Roy and Norma entered into a

Marriage Settlement Agreement, which allegedly addressed the disposition

of the Property. (1 Supp. CR at 383–402 (Appx. 6)). The Marriage

Settlement Agreement stated that Roy “shall have and own [the Property]

as his separate property.” (Id. at 385). The Marriage Settlement Agreement

also provided the following that “[t]itle to the house shall be transferred to

and vested solely in Husband as his separate property[,]” and in return,

“Husband agrees to pay Wife the sum of Fifty Thousand Dollars,” which

would be evidenced by a promissory note. (Id. at 387–88). There is no

evidence that Roy ever paid Norma for the Property. (See 2 Supp. CR at

1131).

         D.   After Norma abandons her undivided one–half
              interest in the Property, Hankins obtains a writ of
              execution, which eventually leads to Norma’s interest
              in the Property being levied.

         Shortly after Norma divorced Roy and abandoned her undivided

one–half interest in the Property, Hankins requested a writ of execution

and requested that the constable levy upon this interest, which the

constable did on August 6, 1980. (2 Supp. CR at 1145 (Appx. 7); id. at 426

(Appx. 8)). Later, on September 2, 1980, the constable sold all of Norma’s

                                      6
“estate, right, title, and interest” in the property. (Id.). Hankins was the

winning bidder at the execution sale, which was completed at 10:30 a.m. (2

Supp. CR at 1154; id. at 489, ¶ 32). Hankins later received an execution

deed, which conveyed to him “all of the estate, right, title, and interest” that

Norma had in the Property. (Id.).

        E.   Norma and Roy devise a scheme to put Norma’s
             undivided one–half interest out of the reach of her
             judgment creditor, Hankins.

        After receiving notice of the constable’s sale, and without Hankins’

knowledge, Norma and Roy sprang into action to prevent the execution

sale.

        Norma and Roy first applied for an ex parte restraining order to

prevent Hankins and the constable from executing on Norma’s undivided

one–half interest in the Property. (1 Supp. CR at 185, ¶ 14). The application

was filed on Roy and Norma’s behalf by Matthew Hoffman’s firm, which

represented Norma in the divorce proceeding earlier that year. (Id. at 375–

77, 474 (Appx. 9)). The court granted the temporary restraining order on

August 29, 1980. (Id. at 474–76). But the order did not, inter alia, state the

hour of issuance, define the injury, state why any harm or injury would be

irreparable, or state why the order was granted without notice. (Compare

id. with Tex. R. Civ. P. 680.) The court did set a bond in the amount of


                                       7
$50,000. (Id. at 476). But Norma and Roy never paid the bond, and thus,

the clerk never issued a writ. (2 Supp. CR at 876).

      After failing in their attempt to get a valid and enforceable injunction,

Roy and Norma then attempted to put Norma’s undivided interest in the

Property out of the reach of Hankins’ levy by having Norma convey her

interest to Roy. (1 Supp. CR at 478–80 (Appx. 10)). Specifically, Norma

executed a Special Warranty Deed on September 1, 1980, in which she

conveyed to Roy “the entirety of [her] right, title, and interest in and to” the

Property, which would have been her undivided one–half interest. (Id. at

478). The Deed was executed on September 1, 1980 and filed the next day

at 9 a.m. (Id. at 476–78). Roy also gave Norma a Deed of Trust to secure a

promissory note in the amount of $50,000, which represented the

purchase price. (1 Supp. CR at 146–50 (Appx. 11); see id. at 387–88)

(divorce decree stated that Roy was to pay Norma $50,000 for her

undivided interest in the property, to be evidenced by a promissory note).

      Roy filed for bankruptcy on September 2, 1980 at 8:06 a.m. (1 Supp.

CR at 186, ¶ 16). Roy listed Norma as a creditor on his bankruptcy schedule,

and he listed the $50,000 he allegedly owed Norma for the Property, as

evidenced by a vendor’s lien and deed of trust that had been executed the

day before. (1 Supp. CR at 425 (Appx. 12); id. at 146–50). Roy received a


                                       8
final discharge from the bankruptcy court on May 19, 1981. (1 Supp. CR at

436 (Appx. 14)). Later that spring, Norma moved back into the Property

and reconciled with Roy. (See 2 Supp. CR at 957–58).

     F.    Throughout the years, the parties exchange multiple
           letters and engage in discussions regarding the
           Property and Hankins’ desire to liquidate the same.

     Following the execution sale and bankruptcy proceeding, things

between Hankins and the Harris family apparently cooled off. The next

specific activity that anyone took with regard to the Property, at least what

is in the record, was Roy conveying whatever interest he owned in the

Property to Sarah in March 1984. (1 Supp. CR at 187, ¶ 20); id. at 287–88

(Appx. 15)). But Roy and Norma remained in possession of the Property, as

Sarah stated in her interrogatory answers that she “had an informal

arrangement to rent the Property to [her] mom and dad, off and on, from

1984 to 2005.” (2 Supp. CR at 1143, Interrogatory No. 10).

     After Roy conveyed his interest in the Property to Sarah, he

apparently received a letter from an attorney representing Hankins. Roy

again retained Hoffman to send a response. (See 1 Supp. CR at 407–14

(Appx. 16)). Hoffman allegedly wrote a letter to Hankins’ attorney in July

1984. (Id.). In his letter, Hoffman referred to Roy as “our client.” (Id.at




                                     9
407). The letter was also sent to Roy and Norma. (Id. at 416). Sarah was not

copied on the letter, nor was she mentioned in the letter. (Id.).

      As to the substance of Hoffman’s letter, he stated that it was his

clients’ position that Hankins’ execution deed was void because of the

temporary restraining order and the automatic bankruptcy stay. (1 Supp.

CR at 407–14). Specifically, Hoffman represented that “Mr. Hankins has no

legitimate interest” in the Property. (Id. at 408). But neither Norma nor

Roy owned any interest in the Property when this letter was allegedly sent

in July 1984. (1 Supp. CR at 187, ¶ 20; see also, id. at 150–51). Hankins

asserts that he never received Hoffman’s July 1984 letter. (2 Supp. CR at

1159, ¶ 4). Nor does Hankins know if his attorneys received Hoffman’s July

1984 letter. (Id. at 941).

      In 1990, Hankins found another attorney to help him in his effort to

liquidate his interest in the Property. On September 7, 1990, Hoffman

wrote Hankins’ counsel again. (1 Supp. CR at 416–38 (Appx. 17). Hoffman

wrote this letter in response to a conference call he had with Hankins’ new

attorney, during which Hoffman ascertained that “Hankins has come to you

[Hankins’ new counsel] with the thought that he may now have some action

against our client, Dr. Norma Harris … .” (Id. at 416). Hoffman then

represented that certain documents attached to the letter would show that


                                      10
Hankins didn’t have any “viable further cause of action.” (Id.). Hoffman

represented that Roy’s bankruptcy discharge prevented Hankins from

“taking any action to recover a debt, if any, incurred by the debtor prior to

the initiation of the bankruptcy case.” (Id. at 417). Specifically, Hoffman

claimed that the discharge order “forbids any judicial action on any claims

Mr. Hankins may have had against Dr. Roy Harris, the Chapter 7 Debtor.”

(Id.). Hoffman’s letter concludes with him stating “[w]e have discussed this

matter with Dr. Norma Harris, who is outraged by your client’s attempt …

to reopen [this matter.]” (Id. at 418). Neither Norma nor Roy owned the

property when the 1990 letter was allegedly sent to Hankins. (2 Supp. CR at

983; see also, 1 Supp. CR at 150–51).

     On October 6, 1992, Sarah purportedly conveyed the interest in the

Property she received from her father in March 1984 back to him. (1 Supp.

CR at 160–62). In 1996, Roy again conveyed whatever interest he had in the

property back to Sarah. (Id. at 163–64).

     In 2005, as at least a partial owner of the Property, Sarah retained

Thomas McCaffrey to respond to another letter issued by Hankins’

attorney. (1 Supp. CR at 439; 441–72). On March 8, 2005, McCaffrey

merely resent Hoffman’s letters, the attachments to the 1990 letter, and a

letter from Hankins’ attorney in 1984. (Id. at 441–72 (Appx. 18)).


                                        11
McCaffrey didn’t claim that Sarah was repudiating Hankins’ interest in the

property, nor does he state why he sent the letter. (Id. at 439–72).

      G.    Harris files this lawsuit to declare Hankins’ undivided
            one–half interest in the Property void.

      Sarah sued Hankins and sought a declaratory judgment that: (1) she

owns a fee simple interest in the Property, (2) Hankins owns no interest in

the Property, and (3) Hankins’ execution sale is void. (1 Supp. CR at 13,

¶27). Sarah also asserted a claim to quiet title and a claim for adverse

possession. (Id. at 13–14, ¶¶ 28–36).

      Hankins filed a counterclaim, asserting, inter alia, a trespass to try

title claim and a request that the property be partitioned. (1 Supp. CR at

43–93).

      H.    Sarah moves for summary judgment on                        her
            affirmative claims and Hankins’ counterclaims.

      Sarah filed two motions for summary judgment. (1 Supp. CR at 180–

508; 2 Supp. CR at 1240–55). Sarah’ first motion for summary judgment

addressed her affirmative claims, while her second motion addressed

Hankins’ counterclaims. (Id.).

      In her first motion for summary judgment, Sarah asserted the

following four grounds: (1) Hankins’ execution deed is void because the

constable executed on homestead property, (2) Hankins’ execution deed is


                                        12
also void because the execution sale violated the automatic stay created by

Roy’s bankruptcy filing, (3) Hankins owns no interest in the Property

because Norma didn’t own an interest at the time of the time of the levy and

execution sale, and (4) even if Hankins had an interest in the Property,

Sarah adversely possessed that interest under the 3, 5, 10, and 25–year

limitations periods. (Id. at 190–99).

      The trial court granted Sarah’s motion for summary judgment on her

claims for declaratory judgment, action to quiet title, and adverse

possession. (2 Supp. CR at 1237–39 (Appx. 1)). The trial court didn’t specify

why it granted Sarah’s motion for summary judgment nor did it specify the

grounds on which the motion was granted. (Id.).

      In her second motion for summary judgment, Sarah claimed, inter

alia,3 that Hankins’ claim for conversion failed as a matter of law. (2 Supp.

CR at 1240–55). Specifically, Sarah claimed that Hankins’ conversion claim

failed because he allegedly never obtained any interest in the Property and

thus, he was never a co–tenant. (Id. at 1244). Sarah didn’t move for

summary judgment on Hankins’ claims for trespass to try title or partition

in this second motion for summary judgment. (Id. at 1240–55).



3 Hankins is not appealing the trial court’s grant of Sarah’s motion for summary
judgment on his claims for unjust enrichment and promissory estoppel, or his request
for declaratory relief.
                                        13
      The trial court signed a second summary judgment order on March

26, 2015, in which the court granted both of Sarah’s motions for summary

judgment and granted the same relief. (CR at 215–16 (Appx. 2)). Again, the

trial court didn’t specify its reasons for granting Sarah’s motions for

summary judgment. (Id.). The trial overruled Hankins’ objections and

special exceptions to both of Sarah’s motions for summary judgment. (CR

at 227 (Appx. 19)).

      A final judgment was rendered on April 27, 2015. (CR at 226–27

(Appx. 13)). The final judgment declared the following: (1) Sarah owns the

entire fee simple interest in the Property, (2) Hankins owns no interest in

the Property, (3) the execution sale is void, and (4) Hankins’ execution deed

is void. (Id.).

                      Summary of the Argument

      The trial court erred in granting Sarah’s motion for summary

judgment and declaring that John Hankins owns no interest in the

Property, and the trial court erred in declaring that Sarah owns the entire

fee simple interest in the Property. Hankins asserts that he properly

executed on Norma’s undivided one–half interest in the Property, which

she had abandoned as her homestead. Norma’s interest in the Property

wasn’t subject to the automatic stay triggered by Roy’s bankruptcy filing, as


                                     14
any purported conveyance to Roy would be void. Regardless, at a

minimum, Hankins still has perfected judgment and execution liens on the

Property that could not been affected by the bankruptcy proceeding. Thus,

Sarah failed to establish as a matter of law that Hankins owns no interest in

the Property, and she failed to establish as a matter of law that she owns the

fee simple interest in the Property free and clear of his interest or liens.

      The trial court erred in granting Sarah’s motion for summary

judgment and finding that she adversely possessed Hankins’ interest in the

Property. Sarah failed to establish any of her adverse possession claims as a

matter of law. Sarah’s 3–year claim fails because she failed to establish a

chain of title from the sovereign. Sarah’s 10–year and 25–year claims have

not yet ripen because the earliest possible date she could have repudiated

Hankins’ co–tenancy interest would have been March 8, 2005. And with

regard to her 5–year and 10–year claims, Sarah failed to establish as a

matter of law the required elements of actual, visible, continuous, and

uninterrupted use, and failed to establish as a matter of law the requisite

cultivation, use, and enjoyment of the Property that is necessary to

adversely possess against a co–tenant.




                                       15
      For many of the same reasons, the trial court erred in granting

Sarah’s motion for summary judgment on Hankins’ counterclaims for

conversion, partition, and trespass to try title.

      And finally, if the Court is to determine that the execution sale is void,

the Court should reinstate the status quo and allow Hankins to either revive

his judgment and execution liens or recognize their continued validity.


                          Argument & Authorities

      A.     This Court reviews the grant of a summary judgment
             de novo.

      Appellate courts review a trial court's grant of summary judgment de

novo. Merriman v. XTO Energy, Inc., 407 S.W.3d 244, 248 (Tex. 2013).

Traditional motions for summary judgments under Texas Rule of Civil

Procedure 166a are reviewed in accordance with the following standards:

            the movant for summary judgment has the burden of showing
             that there is no genuine issue of material fact and that he or she
             is entitled to judgment as a matter of law;

            in deciding whether or not there is a disputed material fact
             issue precluding summary judgment, evidence favorable to the
             non–movant will be taken as true; and

            every reasonable inference must be indulged in favor of the
             non–movant and any doubts resolved in his or her favor.

See Buck v. Palmer, 381 S.W.3d 525, 527 (Tex. 2012).



                                       16
      The question on appeal is not whether the summary judgment proof

raises a fact issue, but whether the summary judgment proof establishes as

a matter of law that there is no genuine issue of a material fact as to one or

more of the essential elements of the plaintiff's cause of action. Fort Worth

Osteopathic Hosp., Inc. v. Reese, 148 S.W.3d 94, 99 (Tex. 2004). An

appellate court reviewing a summary judgment must consider whether

reasonable and fair-minded jurors could differ in their conclusions in light

of all of the evidence presented. Goodyear Tire & Rubber Co. v. Mayes, 236
S.W.3d 754, 765 (Tex. 2007).

      B.    Sarah failed to establish as a matter of law that
            Hankins owns no interest in the Property. At a
            minimum, Hankins’ judgment and execution liens
            attached to the Property and are still valid.

      Sarah claims that she is entitled to summary judgment as a matter of

law because Norma owned no interest in the Property as of June 17, 1980.

(1 Supp. CR at 194–95). Thus, Sarah claims that when Hankins attempted

to execute on Norma’s interest on September 2, 1980, there was no interest

for him to execute upon. (1 Supp. CR at 194–95). Sarah bases this claim on

the Divorce Decree and Marriage Settlement Agreement entered into by

Roy and Norma. Sarah claims that these documents conveyed whatever

interest Norma had in the Property to Roy as of June 17, 1980. (1 Supp. CR

at 194). Sarah is wrong for several reasons.

                                      17
            1.    Even if the Divorce Decree and Marriage
                  Settlement    Agreement    constitute a valid
                  conveyance (they do not), any interest Roy
                  acquired during the divorce proceeding was
                  subject to Hankins’ judgment lien.

      Any interest Roy obtained from Norma—either at the time the

Divorce Decree was rendered in June 1980 or when Norma gave him the

Special Warranty Deed in September 1980—was subject to Hankins’

judgment lien, which Hankins perfected in 1978.

      Filing and recording an abstract of judgment creates a judgment lien

as to a judgment debtor’s real property. TEX. PROP. CODE § 52.001; Gordon

v. West Houston Trees, Ltd., 352 S.W.3d 32 (Tex. App.—Houston [1st Dist.]

2011, no pet.) (citing Won v. Fernandez, 324 S.W.3d 833, 834–35 (Tex.

App.—Houston [14th Dist.] 2010, no pet.). The purpose of an abstract of

judgment is to: (1) create a judgment lien in the first place, and (2) provide

notice to subsequent purchasers of that lien’s existence. Gordon, 352
S.W.3d at 38. Thus, when an abstract of judgment is properly recorded and

indexed, it creates a judgment lien that is superior to the rights of

subsequent purchasers and lien holders. Id. at 39. Thus, it is axiomatic that

if a judgment lien properly attaches to real property, a subsequent

purchaser of that property purchases it subject to the judgment lien. Id.




                                     18
      Also, a valid levy creates an execution lien on the debtor’s property in

favor of the judgment creditor. Gordon, 352 S.W.3d at 39; Won, 324
S.W.3d at 835. A judgment lien and an execution lien work together so that

“[i]f a judgment creditor obtains a judgment lien and then executes on the

judgment, the date of the execution lien relates back to the date of the

judgment lien, thereby giving the judgment creditor priority over other

creditors with claims arising after the date of the judgment lien.” Gordon,
352 S.W.3d at 39 (quoting Won, 324 S.W.3d at 835, n. 3).

      Here, it is undisputed that Hankins filed and recorded his abstract of

judgment in 1978. (1 Supp. CR at 485, ¶ 16; 2 Supp. CR at 1213). Shortly

after Norma divorced Roy and abandoned her undivided one–half interest

in the Property,4 Hankins requested a writ of execution and requested that

the constable levy on Norma’s interest in the Property, which the constable

did on August 6, 1980. (1 Supp. CR at 403; id. at 426). Thus, Hankins’

judgment lien was perfected in 1978 by the filing and recording of his

abstract of judgment, and his execution lien was perfected on August 6,

1980 when the levied was issued. Hankins’ liens on Norma’s property were

superior to the rights of any subsequent purchasers, including Roy.

4 Norma moved out of the home before the divorce was filed, and after the divorce was
final, she had no intention of returning to the Property. Thus, Norma abandoned her
homestead interest in the Property. As a result of her abandonment, Hankins’ judgment
lien attached to her undivided one–half interest in the Property. This will be discussed
in more detail in § D–2.
                                          19
Gordon, 352 S.W.3d at 39. Thus, any interest Roy may have acquired from

Norma in 1980 was subject to Hankins’ judgment lien. Id. So, even if

Norma conveyed her interest to Roy in 1980, Hankins’ lien was still valid

and superior—Norma could not escape the effect of Hankins’ judgment lien

by merely conveying her interest in the Property. Id.

           2.    The Divorce Decree and Marriage Settlement
                 Agreement didn’t convey Norma’s interest in the
                 Property to Roy because the parties indicated a
                 future or prospective intent to convey, rather
                 than a present intent, which was confirmed by
                 their later actions.

     Sarah claims that Roy acquired all of Norma’s interest in the Property

through the Divorce Decree and Marriage Settlement Agreement. Sarah is

wrong because the Marriage Settlement Agreement, incorporated into the

Divorce Decree, reflected Norma’s and Roy’s intent to effect a future

transfer of Norma’s interest in the Property, as opposed to an immediate

transfer. This intent is evidenced by the language of the Marriage

Settlement Agreement and Norma and Roy’s actions in the months that

followed, which culminated with Norma’s execution of a Special Warranty

Deed. Therefore, Roy didn’t acquire Norma’s interest in the Property

through the divorce proceeding.

     Conveyance by deed requires delivery of the deed. TEX. PROP CODE

§5.021; In Marriage of Merrikh, No. 14–14–00024–CV, 2015 WL 2438770

                                     20
at *6 (Tex. App.—Houston [14th Dist.] May 19, 2015, pet. filed) (citing Noell

v. Crow–Billingsley Air Park Ltd. P'ship, 233 S.W.3d 408, 415 (Tex. App.–

Dallas 2007, pet. denied). Delivery of a deed has two elements: (1) the

grantor must place the deed within the control of the grantee (2) with the

intention that the instrument becomes operative as a conveyance. In

Marriage of Merrikh, 2015 WL 2438770 at *6; Noell, 233 S.W.3d at 415.

The question of delivery of the deed is controlled by the intent of the

grantor, and it is determined by examining all the facts and circumstances

before, during, and after the execution of the instrument. Stephens County

Museum, Inc. v. Swenson, 517 S.W.2d 257, 262 (Tex. 1974). Generally, title

to transferred property vests upon execution and delivery of the deed. Id. at

261. Proof that a deed has been recorded gives rise to a presumption that

the grantor delivered the deed with the intent to convey the property

according to the terms of the deed. Id. at 261–62.

     As an initial matter, there is no evidence that either the Divorce

Decree or Marriage Settlement Agreement was recorded with the Harris

County real property records, much less before Norma’s interest was levied

on August 6, 1980. (1 Supp. CR at 378–82; id. at 383–402). In fact, neither

the Divorce Decree nor the Marriage Settlement Agreement could have

been filed as a deed because neither document was attested to under the


                                     21
hand and seal of the clerk for the court that rendered the judgment. (Id.);

see TEX. PROP. CODE § 12.013 (2) (“A judgment of a court may be recorded if

the judgment is attested under the signature and seal of the clerk of the

court that rendered the judgment.”) (effective January 1, 1984).5

      Regardless of whether the Divorce Decree and Marriage Settlement

Agreement were recorded or recordable, neither constituted a conveyance,

as evidenced by the parties’ intent and actions before and after their

execution of the Marriage Settlement Agreement. Specifically, Norma’s and

Roy’s actions indicate that they did not intend for either the Divorce Decree

or the Marriage Settlement Agreement to operate as a conveyance of

Norma’s interest.

      First, the Marriage Settlement Agreement specifically stated that

“[t]itle to the house shall be transferred to and vested solely in [Roy] as his

separate property.” (1 Supp. CR at 387–88). Likewise, in return for Norma

conveying her title to the house, Roy “agree[d] to pay [Norma] the sum of

$50,000” that was to be evidenced by a promissory note in the same

amount. Id. These phrases—“shall be,” and “agrees to pay”—indicate a

future, or prospective, intent to convey and assign rather than a present


5 The predecessor statute in effect in 1980, Article 6635 Vernon's Texas Civil Statutes,
was substantially similar: “County clerks shall record all judgments and abstracts of
judgments rendered by any court of this State presented to him for record when attested
under the hand and seal of the clerk of the court where such judgment was obtained.”
                                          22
intention. See, e.g., Commercial Structures and Interiors, Inc. v. Liberty

Educ. Ministries, Inc., 192 S.W.3d 827, 833 (Tex. App.—Fort Worth 2006,

no pet.) (The use in the assignment of phrases such as “agree to convey”

and “agrees to assign” by themselves indicate a future, or prospective,

intent to convey and assign rather than a present intention.); Chambers

County v. TSP Development, Ltd., 63 S.W.3d 835, 839 (Tex. App.—

Houston [14th Dist.] 2001, pet. denied) (real estate contract language that

stated “Seller agrees to sell and Buyer agrees to buy” was prospective,

suggesting that the actual sale may take place in the future but is not being

effectuated by the present contract itself.); Allodial Ltd. P’ship v. North Tex.

Tollway Auth., 176 S.W.3d 680, 683 (Tex. App.—Dallas 2005, pet. denied)

(that provision indicating that party “shall assign over to Allodial all rights”

due from causes of action did not effect a present assignment of those

rights). Thus, the Marriage Settlement Agreement failed to evidence a

present intent to become immediately operative as a conveyance. (See 2

Supp. CR at 1132) (Roy gave his deposition a month after the divorce was

final and testified that the deed of Norma’s interest to him was “in the

process”).

      Second, Norma and Roy later executed a deed of trust, promissory

note, and special warranty deed. (1 Supp. CR at 478–80; (1 Supp. CR at


                                      23
146–50). If Norma and Roy believed that the Divorce Decree and Marriage

Settlement Agreement constituted a conveyance of Norma’s interest, there

would not have been any need for them to later execute a deed of trust or a

special warranty deed.

      Third, Norma and Roy’s attorney, Matthew Hoffman, later

represented that Norma “transferred her undivided fifty percent (50%)

interest in the Homestead Property to Roy Harris by Special Warranty

Deed, pursuant to the above–mentioned June 20, 1980 Divorce Decree.”

(Id. at 410). So, some four years after the rendition of the Divorce Decree,

Norma’s and Roy’s attorney admitted that the Special Warranty Deed was

executed pursuant to the divorce decree. (Id.). So, Roy didn’t acquire

Norma’s undivided one–half interest in the Property through the Divorce

Decree and Marriage Settlement Agreement.

            3.    Sarah’s claim that the Marriage Settlement
                  Agreement is an executory contract that vested
                  Roy with equitable title on the date the Divorce
                  Decree is flat wrong.

      Sarah also sheepishly claimed in a footnote that, under the divorce

decree, Roy obtained equitable title to Norma’s share of the Property

because the decree purportedly operated as executory contract. (1 Supp. CR

at 195, n. 8). Sarah is wrong again.



                                       24
      An executory contract for the sale of real estate contemplates that the

purchaser will complete performance in the future, that is, finishing making

payments before title to the property passes. See Morton v. Nguyen, 412
S.W.3d 506, 509–10 (Tex. 2013) (emphasis added) (“A contract for deed,

unlike a typical secured transaction involving a deed of trust, is a financing

arrangement that allows the seller to maintain title to the property until the

buyer has paid for the property in full.)”; see also, Smith v. Davis, 462
S.W.3d 604, 609 (Tex. App.—Tyler 2015, pet. denied) (unlike a traditional

mortgage, an executory contract allows the seller to retain title to the

property until the purchaser had paid for the property in full).

      This is not the case here. Under the Marriage Settlement Agreement,

the transfer of Norma’s title was not contingent on Roy paying the entire

purchase price. (1 Supp. CR at 387–88). Instead, Norma and Roy agreed

that “title to the house shall be transferred” to Roy, and more important,

they agreed that “[i]n return for the disposition of this asset to [Roy], [Roy]

agrees to pay [Norma] the sum of … $50,000 … .” (Id.; see 2 Supp. CR at

1132) (Roy gave his deposition a month after the divorce was final and

testified that the deed of Norma’s interest to him was “in the process”).

Thus, the Marriage Settlement Agreement was not an executory contract

because Norma and Roy didn’t contemplate a future transfer of title upon


                                      25
the payment of the full purchase price. (Id.). Thus, unlike a typical

executory contract, where title is transferred in the future upon the full

payment of the purchase price, Roy could obtain Norma’s legal title under

the Marriage Settlement Agreement before paying the purchase price.

     Also, Sarah’s claim that the Divorce Decree and Marriage Settlement

Agreement constitute an executory contract is puzzling in light of the deed

of trust executed by Roy. In an executory contract, a purchaser who goes

into possession has equitable title, with the seller holding legal title. See

Johnson v. Wood, 157 S.W.2d 146, 148 (Tex. 1941); see also, Morton, 412
S.W.3d at 509–10. Conversely, in a deed of trust, the seller, i.e., Norma,

retains equitable title, while the buyer, Roy, acquires legal title. Flag–

Redfern Oil Co. v. Humble Exploration Co., 744 S.W.2d 6, 8 (Tex. 1987).

So, Norma didn’t convey equitable title to Roy, as would be the case with an

executory contract, but rather she actually conveyed legal title to Roy,

subject, of course, to Hankins’ judgment lien.

     C.    Sarah failed to establish as a matter of law that the
           automatic bankruptcy stay applied to the execution
           sale. Even if it did, Court should return the parties to
           the status quo.

     Sarah next claims that the execution sale, and any interest Hankins

acquired at the sale, is void because of the automatic bankruptcy stay

triggered by Roy’s bankruptcy filing. (1 Supp. CR at 193 (citing 11 U.S.C. §

                                     26
362(a)). Specifically, Sarah claims that Roy’s bankruptcy petition triggered

an automatic stay that prevented the execution sale from going forward—

even though the execution sale only involved Norma’s “estate, right, title,

and interest” in the Property. In other words, because Roy owned at least

an undivided one–half interest in the Property, this ownership interest and

the bankruptcy stay prevented any execution sale from going forward

against Norma’s “estate, right, title, and interest” in the Property, despite

the fact that Norma wasn’t a bankruptcy debtor or a debtor’s spouse. Sarah

is wrong because the purported transfer from Norma to Roy is void and of

no effect under then existing Texas law. But even if Sarah were correct,

Hankins’ judgment and execution liens are still valid, which presents the

Court with an opportunity to restore the status quo.

            1.    Even if Norma conveyed her interest in the
                  Property to Roy, that conveyance was void and
                  thus, not part of the bankruptcy estate.

      At the time of Norma’s attempted conveyance to Roy, the conveyance

was void under Texas law and passed no title. Sections 24.02 and 24.03 of

the Business and Commerce Code in effect in 1980 dictated that all

fraudulent conveyances were void. TEX. BUS. COM. CODE §§ 24.02, 24.03

(Vernon 1968) (Acts 1967, 60th Leg., vol. 2, p. 2619, ch. 785, § 4, eff. Sept. 1,

1967) (attached as Appx. 20). Specifically, § 24.02(a) provided that a


                                       27
transfer of real property “is void with respect to a creditor” if the transfer

“was intended to (1) delay or hinder any creditor, purchaser, or other

interested person from obtaining that to which he is, or may become,

entitled, or (2) defraud any creditor, purchaser, or other interested person

of that to which he is, or may become, entitled.” Id. at § 24.02 (a) (1–2); see

also, Texas Sand Co. v. Shield, 381 S.W.2d 48, 54 (Tex. 1964).

      The Supreme Court of Texas construed substantially similar language

and held that fraudulent conveyances are void as to the fraudulent grantor’s

creditors. Eckert v. Wendel, 40 S.W.2d 796, 797 (Tex. 1931). Thus, any

fraudulent conveyance as to creditors is void as to such creditors. Texas

Sand Co. v. Shield, 381 S.W.2d 48, 54 (Tex. 1964). As a result, the Supreme

Court stated:

            It necessarily follows that the legal as well as the
            equitable title remains in the debtor for the purpose
            of satisfying debts. Thus, when the creditor obtains
            a judgment against the debtor, and properly records
            and indexes an abstract of judgment, the creditor
            acquires a lien upon the land just as though no
            transfer had been made.

Id.

      Here, Sarah was required to show that Norma’s interest passed to Roy

through a valid conveyance as a matter of law. She failed to do so and

cannot do so. Norma’s conveyance to Roy, her ex–husband at the time, was


                                      28
in fraud of her creditor, Hankins. The facts in the record show that Norma

and Roy attempted to obtain a restraining order to stop the sale, but failed

to obtain a valid restraining order, much less pay the bond established by

the court. When the restraining order route didn’t work, Norma next tried

to convey her interest in the Property to Roy the day before he filed for

bankruptcy (and listed the promissory note he owed to Norma as a debt on

his schedules). There is no evidence he ever paid the purchase price or the

note). Thus, there was a clear intent to shelter Norma’s interest in the

Property from her judgment creditor. These acts reek of fraud. This

fraudulent conveyance, under Sections 24.02 and 24.03 of the Business &

Commerce Code then in effect in 1980, rendered Norma’s conveyance to

Roy void. Eckert, 40 S.W.2d at 797; Texas Sand Co., 381 S.W.2d at 54.

Therefore, Sarah failed to establish as a matter of law that Norma’s

conveyance to Roy was legally valid. And if Norma’s conveyance was void,

then her purported conveyance to Roy passed no title that could become

part of his bankruptcy estate.

           2.    Norma’s interest didn’t pass to Roy, and thus, her
                 interest in the Property was not a part of his
                 bankruptcy estate or subject to the automatic
                 stay.

     As discussed above, Sarah failed to establish as a matter of law that

Norma’s conveyance to Roy was valid. Therefore, Sarah cannot establish as

                                    29
a matter of law that Norma’s interest in the Property was subject to the

automatic stay because if Norma’s interest didn’t pass to Roy, her separate

interest in the Property did not become part of his bankruptcy estate.

          Generally, the filing of a bankruptcy petition creates a bankruptcy

estate under § 541 of the Bankruptcy Code. 11 U.S.C. § 541.6 And all

property of the bankruptcy estate is subject to the automatic stay provision

of § 362 of the Bankruptcy Code.

          But the automatic stay doesn’t apply to a non–debtor’s interest in

property jointly owned with a debtor, unless the property is community

property. For example, § 541(a)(1) states that “all legal or equitable

interests of the debtor in property as of the commencement of the case” is

property of the bankruptcy estate. 11 U.S.C. § 541(a)(1). This section doesn’t

apply to any legal or equitable interests of non–debtors. Id. In other words,

Norma’s separate, undivided one–half interest in the Property was not a

part of Roy’s bankruptcy estate. Id. This is confirmed by other sections of

the Bankruptcy Code.

          Under § 363 of the Code,7 if certain conditions exist, “the trustee may

sell both the estate’s interest … and the interest of any co–owner in


6 Section 541 of the Bankruptcy Code in effect on September 1, 1980 is substantially
similar to Section 541 in effect today. A copy of the 1978 Code is attached as Appx. 21.

7   Id.
                                          30
property in which the debtor had, immediately before the commencement

of the case, an undivided interest as a tenant in common, joint tenant, or

tenant by the entirety.” 11 U.S.C. § 363(h). So, § 363(h) of the Code

recognizes the separate interests of the bankruptcy estate and non–debtor

co–owners in jointly owned property. Id. This claim is further solidified by

§ 363(j) of the Code, which states that, “[a]fter a sale of property to which [§

363(h)] applies, the trustee shall distribute to the debtor’s spouse or the

co–owners of such property, as the case may be, and to the estate, the

proceeds of such sale, … according to the interests of such spouse or co–

owners, and of the estate.” Id. § 363 (j). Thus, a non–debtor’s interest in

property that he jointly owns with a bankruptcy debtor is not a part of the

debtor’s bankruptcy estate. Id.

      Hankins’ position is supported by the caselaw, as courts have held

that real property held as joint tenants by spouses is not community

property that would be included in one spouse’s separate bankruptcy estate.

See In re Berry, 295 B.R. 385, 393–94 (D. N.M. 2003); see also, In re

Summers, 332 F.3d 1240, 1242–44 (9th Cir. 2003).

      And Hankins’ position is supported by the bankruptcy judge’s ruling

on Roy’s motion for recognition of the automatic stay. On the day he filed

for bankruptcy, Roy filed a motion for recognition of the automatic stay


                                       31
with the bankruptcy court. That afternoon, the bankruptcy court granted

Roy’s motion for recognition of the automatic stay. (1 Supp. CR at 433). But

the bankruptcy judge modified Roy’s proposed order, and ordered the

following:

             It is therefore, ORDEDERED, ADJUDGED, AND
             DECREED that the scheduled Constable Sale of the
             real property located at 2922 Bellaire Boulevard,
             Houston, Texas, or any interest therein owner the
             Debtor is prohibited by the automatic stay …, and
             that any further attempt to execute on the Debtor’s
             property outside of the Bankruptcy Court … is
             stayed pursuant to the provisions of Section 362
             during the pendency of this case.

(1 Supp. CR at 433) (additions by bankruptcy court emphasized).

     As the Court can see, the bankruptcy court’s decision—that Norma’s

interest in the Property was not subject to the automatic stay—is in line

with Hankins’ assertion: Norma’s interest in the Property was not part of

the bankruptcy estate nor was it subject to the automatic stay because she

owned a separate interest in joint property and was not the debtor or the

debtor’s spouse. Therefore, Hankins’ execution on Norma’s interest in the

Property was proper.




                                     32
           3.    Even if Norma’s interest in the Property were
                 subject to the automatic stay, the Court should
                 restore the parties to the status quo, revive
                 Hankins’ judgment, and revive his judgment and
                 execution liens.

     Even if the bankruptcy stay were in effect and reached to Norma’s

undivided one–half interest in the Property, there is no evidence that the

bankruptcy discharge invalidated Hankins’ judgment lien or his execution

lien on Norma’s undivided one–half interest in the Property. Nor is there

any evidence that Roy’s bankruptcy discharge invalidated his levy on

Norma’s interest in the Property. Therefore, even if the automatic stay

applied and voided the execution sale, which Hankins disputes, Hankins’

judgment and execution liens are still valid and enforceable.

     In 1975, the Texas Legislature amended Title 90 of the Revised Civil

Statutes of Texas by adding Article 5449(a), titled “Discharge of judgments

and judgment liens against bankrupts.” Under Article 5449(a), §§ 1 and 4,

Roy’s bankruptcy discharge would have invalidated Hankins’ judgment and

execution liens only if underlying judgment at issue was against Roy. TEX.

REV. CIV. STAT. art. 5449(a) §§ (1, 4) Act of June 19, 1975, 64th Leg., R.S.,

ch. 396, §§ 1, 4, 1975 Tex. Gen. Laws 1030, (Attached as Appx. 22)

(emphases added) repealed by Act of 1983, 68th Leg., R.S., ch. 576, § 6,

1983 Tex. Gen. Laws 3729, 3730. But Roy wasn’t the judgment debtor;


                                     33
Norma was the judgment debtor. (1 Supp. CR at 291–93). And it is

undisputed that Norma never filed for bankruptcy protection. Because Roy

wasn’t the judgment debtor, his discharge could not wipe out Hankins’ liens

under then–existing Texas law. TEX. REV. CIV. STAT. art. 4459(a)(1, 4). So,

Hankins’ judgment and executions liens, and the levy, are still in effect and

enforceable.

      Additionally, under settled Texas law, an execution lien is effective

from the time of the levy and continues in effect until it is lost or

abandoned, or in some way ceases to have vitality and effect. Texas

Employer’s Ins. Ass’n v. Engelke, 790 S.W.2d 93, 95 (Tex. App.—Houston

[1st Dist.] 1990, no writ) (citing Borden v. McRae, 46 Tex. 396, 400 (Tex.

1877)). In Borden, the Texas Supreme Court said: “By the levy, the land is

subject to the process of the court, and liable to sale for the satisfaction of

the plaintiff’s demand, and it thereby becomes subject to a lien or specific

charge for this purpose from the date of the levy, until it is lost or

abandoned, or in some way ceases to have vitality or effect.” Id. Thus, even

if the execution sale is set aside, Hankins’ execution lien, as evidenced by

the levy, would still be effective. Id.

      Furthermore, it is widely held that upon setting aside an execution

sale, all parties should be returned to status quo as far as possible. Keda


                                          34
Dev. Corp. v. Stanglin, 721 S.W.2d 897, 902 (Tex. App.—Dallas 1986, no

writ) (citing House v. Robertson, 36 S.W. 251, 253 (1896)); see also,

Townsend v. Smith, 20 Tex. 465, 470 (Tex. 1857) (if execution sale is void,

the judgment is revived and remains unsatisfied). For example, when an

execution sale is set aside, the purchaser is entitled to a return of the

purchase money paid. Id. at 903 (citing Elam v. Donald, 58 Tex. 316 (Tex.

1883)). If a purchaser at an execution sale were subject to losing not only

the property that he won at the sale, but also the money he paid for the

property, this would have a chilling effect on bidding at execution sales and

would result in lower prices that would be against the interests of judgment

debtors and the public. Id. at 903. Thus, Hankins’ judgment should be

revived to the extent it was satisfied from the proceeds of the sale; and the

judgment creditor should be entitled to interest on the revived judgment as

if the sale had not been held. Robin Russell and James W. Paulsen, 1 TEX.

PRAC. GUIDE CREDITORS RIGHTS § 10:174 (2015). Also, any set–aside should

revive any liens on the property that were extinguished by the sale and the

liens reattach to the property, with the same priority and effect as if there

had not been a sale. Id.

      Therefore, even if the automatic stay applied, Roy’s discharge had no

effect on Hankins’ judgment and execution liens. Thus, the trial court erred


                                     35
in granting Sarah’s motion for summary judgment and determining that

Hankins has “no interest” in the Property. And if even the automatic stay

applied to void the execution sale, the parties should be returned to the

status quo, with Hankins’ liens revived.8

      D.     Sarah failed to establish as a matter of law that
             Hankins executed on homestead property. Rather, the
             evidence shows that Hankins executed on Norma’s
             undivided, one–half interest in the Property, which
             she had abandoned.

      Sarah also claims that the execution sale and thus, Hankins’ title

under that sale, is void because Roy’s homestead protection as to his

undivided one–half interest in the Property protected the entirety of the

Property from the execution sale. Sarah is wrong.

             1.     Limits on homestead protections do exist: The
                    homestead protection doesn’t protect property
                    interests that are not the debtor’s actual
                    homestead.

      While Texas homestead rights are expansive, they are not unlimited.

While the courts have always given a liberal construction to the constitution

8 It is anticipated that Sarah will argue that Hankins’ liens cannot be revived because he
released any claims he may have had against Norma and Roy. (1 Supp. CR at 234–35).
But Sarah expressly didn’t move for summary judgment on the release. (Id. at 189, fn.6).
But it is undisputed that the general release was executed on March 3, 1981, more than
two months before Roy’s received his discharge from the bankruptcy court. (Id. at
234–35; 412). There is no evidence in the record that indicates whether the money paid
to Hankins was not property of Roy’s bankruptcy estate. Nor is there any evidence the
bankruptcy trustee approved the settlement. Under Sarah’s logic, such a transaction is
void because it allegedly violated the automatic bankruptcy stay. Thus, if the Court were
inclined to void the execution sale and restore the status quo, it should set aside the
general release as well, revive Hankins’ liens, and place the parties back at square one.
                                           36
and statutes to protect the homestead rights, it is clear the courts cannot

protect that which is not homestead. Dominguez v. Castaneda, 163 S.W.3d
318, 330 (Tex. App.—El Paso 2005, pet. denied). Thus, while the courts

construe homestead laws generously, they cannot unduly stretch the

homestead laws beyond their constitutional and statutory limits and

protect an interest that is not a homestead. Norris v. Thomas, 215 S.W.3d
851, 854 (Tex. 2007). So, if Norma’s undivided one–half interest in the

Property was not her homestead at the time of the levy, her interest was

thus subject to being levied and executed upon. See Womack Humphreys

Architects, Inc. v. Barrasso, 83 S.W.3d 211, 213 (Tex. App.—Eastland 2002,

no pet.) (permitting a forced sale on spouse’s non–homestead interest in

the property, subject to the wife’s existing homestead right).

            2.    Norma possessed a vested homestead interest in
                  the Property that was separate and independent
                  from Roy’s interest. But she abandoned that
                  interest when she moved out of the home with no
                  intention of returning, with her abandonment
                  becoming effective on the date of her divorce.

      Norma’s abandonment of the Property and later divorce allowed

Hankins’ liens to attach, and thus, her interest in the Property was subject

to execution.

      When more than one person owns an interest in homestead property,

there is a co–tenancy. See Laster v. First Huntsville Props. Co., 826 S.W.2d
37
125, 131 (Tex. 1991) (holding that former wife’s interest in her homestead

was held in co–tenancy with a mortgagee who succeeded her former

husband’s 26.17% fee simple interest); Sayers v. Pyland, 161 S.W.2d 769,

773 (Tex. 1942) (holding that it is “well–settled that, while one tenant in

common may acquire homestead rights in the common property, the rights

so acquired are not superior to the rights and remedies of the other joint

owners.). Also, homestead rights “vest independently in each spouse

regardless of whether one spouse, or both, actually owns the fee simple

interest in the homestead.” In re Rogers, 461 U.S. 677, 685 (1983). Here, it

is undisputed that Norma had a homestead interest in her undivided one–

half interest in the Property before March 1980. But once she abandoned

the homestead and got divorced, she lost that homestead interest.

     Generally, a judgment lien that has been properly abstracted cannot

attach to a homestead as long as the property remains homestead. Wilcox v.

Marriott, 103 S.W.3d 469, 473 (Tex. App.—San Antonio 2003, pet. denied).

Property that has been designated as a homestead will only lose that

character through abandonment, death, or alienation. See Florey v. Estate

of McConnell, 212 S.W.3d 439, 443–44 (Tex. App.—Austin 2006, pet.

denied). Thus, if the judgment debtor abandons the homestead property,

the judgment lien attaches to the property. Wilcox, 103 S.W.3d at 473.


                                    38
     “To be an abandonment that would subject such property to seizure

and sale, there must be a voluntary leaving or quitting of the residence with

a then present intent to occupy it no more as a home … .” Pierce v.

Washington Mut. Bank, 226 S.W.3d 711, 715 (Tex. App.—Tyler 2007, pet.

denied) (quoting King v. Harter, 8 S.W. 308, 309 (Tex. 1888)). To show

abandonment of one’s homestead interest, the party claiming abandonment

must show that the homestead claimant moved with the intention of not

returning to the property. See Taylor v. Mosty Bros. Nursery, Inc., 777
S.W.2d 568, 569 (Tex. App.—San Antonio 1989, no writ). But one spouse’s

abandonment of the homestead does not expose the property to a forced

sale because a homestead cannot be abandoned without the consent of the

claimant’s spouse—if the homestead claimant is married. TEX. PROP. CODE

§41.004.

     Here, Norma abandoned the Property. Roy and Norma stopped living

together as husband and wife in March 1980. (2 Supp. CR at 1148).

Likewise, Roy filed for divorce in March 1980. (Id. at 1148, 1213). At the

time the divorce was filed, Norma had vacated the Property and moved to

Brownsville. (Id. at 1127–29). And Norma, at least between the time she

separated from Roy and her September 2, 1980 post–judgment deposition,

had moved to Brownsville with no intention of returning to the Property to


                                     39
live. (2 Supp. CR at 1113–15); Taylor, 777 S.W.2d at 569. Thus, as of the

date of the execution sale, Norma voluntarily left or quit the homestead,

moved to Brownsville, and did not intend to return to the Property to live.

See Pierce, 226 S.W.3d at 715. This constitutes an abandonment of Norma’s

homestead interest in the Property.

     And Norma’s abandonment was effective on the date of divorce, June

20, 1980. A similar abandonment issue involving a divorce was present in

In re Johnson. In Johnson, the court was “faced squarely with the issue of

whether two ex–spouses, both with fifty (50%) percent property interest in

a home, can each assert homestead rights even though both do not live in

the home. In re Johnson, 112 B.R. 15, 17 (E.D. Tex. 1990). Specifically, a

debtor was awarded a one–half interest in her marital home in her divorce

proceeding, and the other one–half interest was awarded to her ex–

husband. Id. at 16. The debtor claimed that her one–half interest in the

property was subject to the homestead protection even though she no

longer occupied the home. Id. The court disagreed. Id. The court held that

the ex–wife’s homestead interest in the marital home was lost as of the date

she (1) became divorced, and (2) ceased to occupy the home. Id. at 17.

     The same result should apply here: Norma’s homestead interest in

the Property was lost as of date she (1) became divorced, and (2) abandoned


                                      40
the Property. Therefore, as of June 20, 1980, the date of Norma’s divorce,

she no longer had a homestead interest in the Property, which dictates that

Hankins’ judgment lien attached to her undivided one–half interest and

subjected it to execution. Id.; see Wilcox, 103 S.W.3d at 473

           3.    Roy’s homestead interest in the Property could
                 not prevent the forced sale of Norma’s interest in
                 the Property.

     Sarah essentially claims that Roy’s undivided one–half interest in the

Property protected the entire Property from the execution sale. Sarah is

wrong.

     Again, homestead rights “vest independently in each spouse

regardless of whether one spouse, or both, actually owns the fee simple

interest in the homestead.” In re Rogers, 461 U.S. 677, 685 (1983). And a

claimant’s homestead interest can extend only to the interest in the

property that she owns. See Patterson v. First Nat’l Bank of Lake Jackson,

921 S.W.2d 240, 246 (Tex. App.—Houston [14th Dist.] 1996, no writ)

(stating that an ex–wife’s family homestead extends only to her

proportional interest in the residence); Heggen v. Pemelton, 836 S.W.2d
145, 150 (Tex. 1992) (stating “the homestead right extends only to the

proportional interest of a former spouse with a present right of possession).

Thus, one’s homestead right in property can never rise any higher than the


                                     41
right, title, or interest that the claimant owns in the property. See Sayers v.

Pyland, 161 S.W.2d 769, 773 (Tex. 1942). This means that Roy’s homestead

rights in his undivided one–half interest of the Property cannot operate to

protect the entire Property from an execution sale when the sale is limited

to his ex–wife’s separate, abandoned, undivided one–half interest in the

Property.

      The Eastland Court of Appeals agreed with Hankins’ position in

Barrasso. There, the court of appeals held that a judgment creditor like

Hankins could foreclose on one spouse’s non–homestead interest in

property, such as Norma’s, that was subject to the homestead protection of

another spouse, like Roy. Womack–Humphreys Architects, Inc. v.

Barrasso, 83 S.W.3d 211, 213 (Tex. App.—Eastland 2002, no pet.).

Specifically, the husband purchased a house in Plano before he married his

wife. Id. at 211–12. After the marriage, the wife moved into the house, but

the husband continued to reside overseas. Id. at 212. At some point, a

judgment was taken against the husband. Id. The judgment creditor then

sought to execute on its judgment, just as Hankins did in this case. Id. The

wife obtained an injunction against the execution on the Plano property,

claiming that the property was her homestead, as Roy did in this case. Id.

The judgment creditor, as Hankins did in this case, responded by asserting


                                      42
that it was merely executing against the husband’s interest in the property.

Id.; (see also, 1 Supp. CR at 403) (levy and execution lien was against all of

Norma’s “estate, right, title, and interest” in the Property). The trial court

issued an injunction stopping the sale. Id.

      The court of appeals reversed. Barrasso, 83 S.W.3d at 213. While it

was unclear whether the husband had a homestead interest in the Plano

house, the record established that the wife, as did Roy in this case, did have

a homestead interest. Id. at 212. But the court of appeals was not persuaded

by this fact because the judgment creditor was not attempting to execute on

the wife’s homestead interest, but rather, the judgment creditor, like

Hankins here, was trying to execute on the husband’s non–homestead

interest. Id.; (see also, 1 Supp. CR at 403) (levy and execution lien was

against all of Norma’s “estate, right, title, and interest” in the Property).

Thus, the court of appeals held that the judgment creditor was entitled to

execute on its judgment against the husband’s interest in the Plano house,

subject to the wife’s homestead interest in the property. Id. at 213. Like

Barrasso, Hankins was authorized to execute on Norma’s separate,

undivided one–half interest in the Property.

      Sarah disagrees with this conclusion, relying on the Austin Court of

Appeals’ decision in Fairfield Financial Group v. Synnott. In Synnott, the


                                     43
couple purchased their homestead in 1984. Fairfield Fin. Group, Inc. v.

Synnott, 300 S.W.3d 316, 319 (Tex. App.—Austin 2009, no pet.). A

judgment was taken against the husband and abstracted 1992. Id. The

husband moved out of the homestead in 1997 and filed for divorce. Id. In

January 1998, the husband executed an agreement incident to the divorce,

the court signed the parties’ divorce decree, and the husband conveyed his

undivided one–half interest in the homestead to his ex–wife. Id.

     The husband’s creditor asserted that he had abandoned the

homestead and thus, the judgment lien attached to the property. Id. at 321.

The Austin Court of Appeals disagreed. Id. The court determined that the

timing and effect of the husband’s actions “were irrelevant because the

property remained at all relevant times protected by [ex–wife’s] undivided

homestead interest in the property.” Id. Thus, despite recognizing the fact

that a lien attaches to property when it loses its homestead character, the

court held that homestead property is wholly exempt from the attachment

of judgment lien (other than those specifically listed in the Property Code)

so long as the remaining spouse retains her homestead interest. Id. This

cannot be the law for two reasons.

     First, if one spouse wants to make the conscious choice to voluntarily

leave and abandon their separately vested homestead rights, as opposed to


                                     44
death, incarceration, or other involuntary disposition, that abandonment

should have consequences, including the attachment of liens that wouldn’t

otherwise attach. One spouse’s abandonment doesn’t reduce the other

spouse’s separately vested homestead rights. See Sayers, 161 S.W.2d at 773

(one’s homestead right in property can never rise any higher than the right,

title, or interest that the claimant owns in the property). Conversely, by

allowing the spouse in possession to enjoy not only her homestead rights,

but also the separately vested homestead rights of her spouse who

abandoned the homestead, means that one spouse can acquire a homestead

interest greater than the proportional right, title, or interest she owns. This

is not the law.

      Second, the Synnott holding (and Sarah’s position in this case), taken

to its logical extreme, means that as long as one person maintains an

interest in homestead property, no matter how fractional (e.g., 1%), that

fractional interest is sufficient to protect the entire property. This is

problematic because it is ripe for abuse. No family or single adult is allowed

to have two homesteads at the same time under Texas law. Silvers v. Welch,

91 S.W.2d 686, 687 (Tex. 1936). But under Synnott, a debtor could easily

put assets out of the reach of creditors by granting family members

fractional shares in rental homes and then have those family members (or


                                      45
friends, or trusted tenants, or confidants) claim the homestead protection

for each property. In other words, even though the debtor’s rental

properties are not his homestead, they would be still be protected from

execution if anyone could claim any homestead interest in a piece of

property. This is an extreme example, but it is exemplar of the absurdity

that could arise. Again, if an individual makes a conscious decision to

abandon his homestead, then that interest should be available to creditors.

           4.    Any claim by Sarah that Roy owned 100% of the
                 Property on the execution date and thus, this
                 interest protected the Property from the
                 execution sale would lack merit.

     It is anticipated that Sarah will claim that Norma’s purported

conveyance to Roy on September merged their separate homestead

interests into Roy, and thus, the Property was protected from being

executed upon.

     If there is a dispute between the purchaser of property at an execution

sale and one who contends the property was not subject to sale by virtue of

homestead rights, the issue is to be determined with reference to the status

of the property at the time the execution was levied. Ingle v. Lea, 8 S.W.
325, 326 (Tex. 1888). Property is not subject to a forced sale if it was

actually impressed with the homestead character at the time of the levy. Id.

If the claimant attempts to impress the homestead character on the

                                     46
property after the levy, the rights of the purchaser at the execution sale are

superior. Baird v. Trice, 51 Tex. 555, 560 (Tex. 1879).

      Here, on the date of the levy, August 6, 1980, Norma’s undivided

one–half interest in the Property was not her homestead. As discussed

above, Norma abandoned the homestead by moving to Brownsville with the

intent of not returning, and this abandonment was effective on June 20,

1980, the date her divorce was finalized. And as of the date of the levy,

Norma had not yet conveyed or tried to convey her interest in the Property.

So, as of the date of the levy, Norma’s separate undivided one–half interest

in the Property was not homestead and thus, it was subject to execution.

Any attempt after the date of the levy to attach the homestead protection to

Norma’s separate, undivided one–half interest in the Property is

ineffective. Ingle, 8 S.W. at 326.

      E.    Sarah failed to establish any of adverse possession
            claims as a matter of law.

      Harris also claims that even if Hankins had an interest in the

Property, she adversely possessed that interest. Again, Sarah is wrong—she

failed to establish her claim of adverse possession as a matter of law.

            1.    Overview of adverse possession in Texas.

      The doctrine of adverse possession is based on statutes of limitation

for the recovery of real property. TEX. CIV. PRAC. & REM. CODE §§ 16.021–

                                      47
037. Thus, if there is a dispute concerning the possession of real property,

the rightful owner of the property must file suit within a specified period of

time (3, 5, 10, or 25 years, depending on various statutory factors and

conditions) or be barred from recovering the property. Id. Not only are

suits for recovery of possession by the rightful owner barred, adverse

possession provisions operate to vest the adverse claimant with title to the

property. Id. at § 16.030(a). Thus, “[t]he concept of adverse possession

allows a person to claim title to real property presently titled in another.”

Session v. Woods, 206 S.W.3d 772, 777 (Tex. App.—Texarkana 2006, pet.

denied) (emphasis in original).

     To prove a claim for adverse possession, a claimant must establish six

elements: (1) actual possession of the disputed property, (2) that is open

and notorious, (3) that is peaceable, (4) under a claim of right, (5) that is

adverse or hostile to the claim of the owner, and (6) consistent and

continuous for the duration of the statutory period. Dyer v. Cotton, 333
S.W.3d 703, 710 (Tex. App.—Houston [1st Dist.] 2010, no pet.).

     Due to the harsh nature of disenfranchising someone of title

otherwise rightfully held, establishing title by adverse possession is not

well–regarded in the law, and the statutory prerequisites must be strictly

complied with. Wells v. Johnson, 443 S.W.3d 479, 488 (Tex. App.—


                                     48
Amarillo, pet. denied) (citing Thomas v. Southwestern Settlement & Dev.

Co., 131 S.W.3d 31, 34 (Tex. Civ. App.—Beaumont 1939, writ dism’d,

judgment correct)).

           2.    A claimant seeking to adversely possess a co–
                 tenant’s interest in land has a more onerous
                 burden—the claimant must also prove clear,
                 unequivocal, and unmistakable repudiation of the
                 common title.

     Generally, a co–tenant may not adversely possess against another co–

tenant unless it clearly appears that he has repudiated the title of his co–

tenant and is holding adversely to him. King Ranch, Inc. v. Chapman, 118
S.W.3d 742, 750 (Tex. 2003) (citing Todd v. Bruner, 365 S.W.2d 155, 156

(Tex. 1963)). Thus, where a co–tenancy is involved, an adverse possession

claimant has a more onerous burden of proof. Sebesta v. Daniels, 812
S.W.2d 641, 645 (Tex. App.—Houston [14th Dist.] 1991, writ denied). This

is because possession by a co–tenant is presumed to be in right of common

title. Id. (citing Todd, 365 S.W.2d at 160. A co–tenant may claim adversely

to another co–tenant only if he has repudiated the co–tenancy and notice of

such repudiation has been brought home to the other co–tenant. Id. (citing

Todd, 365 S.W.2d at 160). Notice of repudiation must be clear, unequivocal,

and unmistakable. Todd, 365 S.W.2d at 160. Notice of repudiation is

required before the statutory period begins to run. Tex–Wis Co. v. Johnson,


                                    49
534 S.W.2d 895, 900 (Tex. 1976); McLaren v. Beard, 811 S.W.2d 564, 568

(Tex. 1991).

               3.   At best, the earliest Sarah could have repudiated
                    Hankins’ interest in the Property would have
                    been March 8, 2005.

      As discussed above, if Hankins acquired an interest in the Property,

he acquired Norma’s one–half undivided interest in the Property. Thus,

Hankins was a co–tenant or joint owner of the Property. So, in order for

Sarah to adversely possess Hankins’ interest, Sarah was required to prove—

as a matter of law—that she or her predecessor clearly, unequivocally, and

unmistakably repudiated Hankins’ interest in the common title to the

Property. Todd, 365 S.W.3d at 160; Dyer, 333 S.W.3d at 713. The statutory

period does not begin to run on Sarah’s adverse possession claims until she

shows she clearly, unequivocally, and unmistakably repudiated Hankins’

interest. Tex–Wis, 534 S.W.2d at 900.

      At best, the earliest Sarah could have repudiated Hankins’ interest

would have been March 8, 2005, as discussed below. Yet, Sarah points to

two letters written by her parents’ attorneys as evidence of repudiation of

Hankins’ title. Neither of these letters establishes that Sarah repudiated

Hankins’ interest as a matter of law on the dates they were sent. Neither the

July 1984 letter nor the September 1990 letter can constitute—as a matter


                                     50
of law—a clear, unequivocal, and unmistakable repudiation by Sarah of

Hankins’ interest in the Property. See Todd, 365 S.W.2d at 160. Sarah is not

mentioned in either the July 1984 letter or the September 1990 letter. (1

Supp. CR at 407–14; id. at 416–38). Nor is there any evidence that Matthew

Hoffman ever represented Sarah. Thus, Sarah cannot claim she repudiated

Hankins’ title as a matter of law through either letter.

      Nor can Sarah claim that she can tack on her parents’ period of

alleged adverse possession to her alleged period of possession. For tacking

to be effective, Roy and Norma must have met all the requirements of

adverse possession at the time they allegedly repudiated Hankins’ interest

in the Property. BP Am. Prod. Co. v. Marshall, 342 S.W.3d 59, 69 (Tex.

2011); TEX. CIV. PRAC. & REM. CODE § 16.023. They failed to do so because

they were not co–tenants with Hankins at the time the July 1984 and

September 1990 letters were sent; Sarah was Hankins’ co–tenant. Sarah

could only tack on Norma and Roy’s alleged adverse possession to her

claimed period of possession if Roy or Norma owned the Property at the

time the letters were sent and then conveyed their interest to Sarah. But it

is undisputed that neither Roy nor Norma owned any interest in the

Property when these two letters were sent, and thus, they cannot constitute

a repudiation of Hankins’ title by Sarah as a matter of law.


                                      51
      At best, Sarah can claim she repudiated Hankins’ title in March 2005,

when she retained Thomas McCaffrey to send a letter to Hankins. (1 Supp.

CR at 439; 441–72). McCaffrey merely resent Hoffman’s letters, the

attachments to the 1990 letter, and a letter from Hankins’ attorney in 1984.

(Id. at 441–72). McCaffrey didn’t claim that Sarah Harris was repudiating

Hankins’ interest in the property, nor does he state why he sent the letter.

(Id. at 439–72). Thus, the March 2005 letter doesn’t establish a clear,

unequivocal, and unmistakable repudiation as a matter of law.

            4.    Sarah’s alternative bases for establishing
                  repudiation are also insufficient to establish
                  repudiation as a matter of law.

      Sarah also claims two alternative bases for establishing repudiation of

Hankins’ interest in the Property. Neither basis establishes the requisite

clear, unequivocal, and unmistakable repudiation of common title as a

matter of law.

      Sarah claims repudiation because her family’s possession had been

“so long continued, open, notorious, exclusive, and inconsistent with the

existence of title” in Hankins that there is an inference of notice. (1 Supp.

CR at 198). Harris cited no evidence in support of this claim. (Id.).

Regardless, this alternative basis doesn’t apply in this case.




                                      52
      In Tex–Wis, the Texas Supreme Court held that a “jury [may] infer

notice of a repudiation without any change in the use of the land,” if there

has been “long–continued use.” Tex–Wis Co. v. Johnson, 534 S.W.2d 895,

899 (Tex. 1976); see also, Natural Gas Pipeline Co. of Am. v. Pool, 124
S.W.3d 188, 194 (Tex. 2003). Thus, it is not necessary that actual notice of

the adverse claim be given; it is sufficient if constructive notice is given, and

constructive notice will be presumed where the facts show that the adverse

occupancy and claim of title to the land involved has been long continued,

open, notorious, exclusive, and inconsistent with the existence of title in the

defendant. Pool, 124 S.W.3d at 194. Thus, “[l]ong–continued possession

and assertion of claim by one tenant with nonclaim on the part of one out of

possession has always been regarded as a strong circumstance tending to

authorize an inference of notice of the adverse possession.” Id. at 195

(quoting Moore v. Knight, 94 S.W.2d 1137, 1139–40 (Tex. 1936)).

      In this case, Harris cites no evidence in support of her claim that her

family’s possession had been “so long continued, open, notorious, exclusive,

and inconsistent with the existence of title” in Hankins that there is an

inference of notice. (1 Supp. CR at 198). Regardless, it is undisputed that

Hankins consistently asserted claims to the Property—that is why the

Harris family continually hired attorneys to refute his claims. (See 1 Supp.


                                       53
CR at 407–14; id. at 416–38; id. at 439; 441–72). Thus, Sarah failed to

establish this alternative basis for repudiation as a matter of law.

      Sarah also claimed that repudiation was established by her accepting

a deed purporting to convey to her the fee simple interest in the Property. (1

Supp. CR at 198). This Court recently rejected a similar claim. Dyer v.

Cotton, 333 S.W.3d 703, 711 (Tex. App.—Houston [1st Dist.] 2010, no pet.)

(the party claiming adverse possession, who owned a 1/7 undivided interest

in the property, could not rely on an erroneous deed conveying the entire

fee simple estate to him as evidence of repudiation as to the other co–

tenants). Thus, any purported fee simple conveyance to Sarah after

Hankins acquired his title cannot establish repudiation as a matter of law.

            5.    Sarah cannot establish adverse possession under
                  either the 10–year or 25–year limitation period
                  because the applicable time periods have not yet
                  elapsed.

      If the March 8, 2005 letter was a repudiation of Hankins’ title and

thus, constitutes the accrual date for Sarah’s adverse possession claims, her

claims under the 10–year and 25–year limitation periods must fail because

those periods of possession haven’t lapsed.

      Again, at best, the earliest Sarah could claim she repudiated Hankins’

title would be March 8, 2005, when McCaffrey sent his letter to Hankins’

attorney. (1 Supp. CR at 238). Thus, her claim for adverse possession under

                                      54
the 10–year and 25–year limitation periods would not ripen until March 8,

2015, and March 8, 2030, respectively. But once possession of real property

is interrupted by an adverse suit to recover the property, the requisite

peaceable possession no longer exists. TEX. CIV. PRAC. & REM. CODE

§16.021(3). In this case, Sarah filed suit on January 13, 2014—before the

10–year and 25–year limitation periods had expired. (CR at 4–15). And

Hankins filed his counterclaim on February 4, 2014—also before the 10–

year and 25–year limitation periods had expired. (Id. at 16–40). Thus,

peaceable possession was interrupted, and as such, Sarah did not (and

could not) establish her claim for adverse possession as a matter of law

under either the 10–year or 25–year limitation periods.

            6.    Sarah did not establish her claim for adverse
                  possession under the 3–year limitation period as
                  a matter of law.

      The 3–year statute of limitation states the suit “to recover real

property held by another in peaceable and adverse possession under title or

color of title” must be brought “not later than three years after the day the

cause of action accrues.” TEX. CIV. PRAC. & REM. CODE § 16.024. “Title” is

defined as a regular chain of transfers of real property from or under the

sovereignty of the soil. Id. at § 16.024. The chain is said to be under “color

of title” when the chain is complete, but necessarily perfect, but not


                                     55
“wanting of intrinsic fairness or honesty.” Id. at § 16.021. Therefore, to

prevail under the 3–year limitation period, Sarah was required to prove—as

a matter of law—title from the sovereignty. Id. Sarah wholly failed to do so.

(1 Supp. CR at 179–508). Therefore, Sarah failed to establish her claim for

adverse possession under the 3–year limitation period regardless of when

she allegedly repudiated Hankins’ interest in the Property.

            7.    Sarah did not establish her claim for adverse
                  possession under the 5–year and 10–year
                  limitation periods as a matter of law.

       The 5–year limitation period requires the owner to bring suit within

five years to recover property held by another in peaceable and adverse

possession who cultivates, uses, or enjoys the property, pays taxes, and

claims under a duly registered deed. TEX. CIV. PRAC. & REM. CODE

§16.025(a). The 10–year statute of limitation requires suit “to recover real

property held in peaceable and adverse possession by another who

cultivates, uses, or enjoys the property.” Id. at §16.026(a). Thus, both

limitation periods require that the adverse possession claimant cultivate,

use, or enjoy the land. Sarah failed to establish this element as a matter of

law.

       Here, Sarah failed to establish as a matter of law that she cultivated,

used, or enjoyed the land in a manner that was (1) actual and visible, (2)


                                      56
commended and continued under a claim of right that is inconsistent and

hostile to the claim of another person, and (3) continuous and not

interrupted. Sarah failed to establish these elements as a matter of law.

      As an initial matter, the evidence is disputed with regard to whether

Sarah’s possession was actual, visible, continuous, and uninterrupted.

Possession of the claimed property must also be consistent and continuous,

uninterrupted by temporary vacancy, unless duration of vacancy is

reasonable under existing circumstances that reasonably show the adverse

claimant did not thereby intend to abandon the premises. Wells, 443
S.W.3d at 490 (citing Grayson v. Dunn, 581 S.W.2d 785, 788 (Tex. Civ.

App.—Waco 1979, writ ref’d)). Sporadic, irregular, and occasional use of

land does not satisfy the requirements of adverse possession. See Jones v.

Ford, 583 S.W.2d 821 (Tex. Civ. App.—El Paso 1979, writ ref’d n.r.e.)

(quoting Vaughan v. Anderson, 495 S.W.2d 327, 332 (Tex. Civ. App.—

Texarkana 1973, writ ref’d n.r.e.)). Even regular and consistent use every

year for the statutory period is insufficient if there are substantial periods of

time when the land is not in actual use. Id. (quoting Vaughan, 495 S.W.2d

at 332). If the evidence shows breaks in possession, the court cannot

assume those breaks to have been of such short duration as not to defeat

the requisite continuity of possession. Vaughan, 495 S.W.2d at 333. If there


                                       57
is a break in the continuity of possession, it is the adverse possession

claimant’s burden to show that the breaks only existed for a reasonable

period. Dunn v. Taylor, 102 Tex. 80, 85 (1908).

     Sarah has lived in Washington D.C. since 2005, and thus, it is

reasonable to assume that she has spent most of the last 10 years in

Washington, D.C., and not in Texas. (2 Supp. CR at 1144, Interrogatory No.

15). Also, Roy passed away in 1999, and Norma passed away in 2005. (1

Supp. CR at 260–61). Thus, neither Roy nor Norma has been in actual,

visible, continuous, and uninterrupted possession of the Property since

March 8, 2005. And Hankins testified that, despite visiting the Property

“hundreds of times,” he has never seen Roy, Norma, or Sarah at the

Property nor did ever see any signs that someone was occupying the

Property. (2 Supp. CR at 1158, ¶ 3; (2 Supp. CR at 937–38). Therefore,

Sarah failed to establish as a matter of law that her possession was actual,

visible, open, continuous, and uninterrupted.

     Nor does Sarah’s evidence of cultivation, use, and enjoyment of the

Property establish her adverse possession claim as a matter of law. Again,

the earliest Sarah could claim she repudiated Hankins’ title would have

been March 8, 2005. Thus, her period of alleged adverse possession could

not begin until March 8, 2005. Tex–Wis, 534 S.W.2d at 900; McLaren, 811
58
S.W.2d at 568. So, her alleged evidence regarding Roy’s alleged occupancy

of the Property through his death in 1999 and Norma’s alleged occupancy

of the Property through her death in 2005 is insufficient to establish

adverse possession under either the five–year or ten–year limitation

period. Simply, neither Roy nor Norma were alive and thus, able to use the

Property for the statutorily required period after Sarah’s alleged

repudiation. And anything they did or may have done before Sarah

allegedly repudiated Hankins’ interest in March 2005 is legally irrelevant

and insufficient.

      Nor    does   Sarah’s    alleged evidence      of maintaining     utilities,

maintaining insurance, having discussions to sell the Property, making

improvements on the Property, or landscaping and maintaining the

Property constitute cultivation, use, and enjoyment of the Property that

would give a co–tenant such Hankins’ notice of her adverse possession

claim for several reasons.

      First, the maintaining of utilities, keeping the property insured,

making      improvements      on   the   property,   and   performing   general

maintenance is, without more, legally insufficient to establish an adverse

possession claim against a co–tenant. In Todd, the Texas Supreme Court

held that “if the acts of the respondents and their predecessors in title are


                                         59
susceptible of explanation consistent with the existence of the common title

then such acts cannot … give constructive notice to the co–tenants out of

possession.” Todd, 365 S.W.2d at 160. Instead, adverse claimant must

prove actual or constructive notice of the ouster, and the clear, unequivocal,

and unmistakable repudiation of the common title. Todd, 365 S.W.2d at

160; Dyer, 333 S.W.3d at 713. Sarah’s usage of the Property is nothing more

than merely undertaking and performing tasks consistent with a co–

tenancy, which is insufficient to establish adverse possession as a matter of

law.

       Second, merely paying the taxes on property and attempting to find

buyers for the property have been deemed insufficient to establish an

adverse possession claim. See Jones v. Ford, 583 S.W.2d 821, 824 (Tex. Civ.

App.—El Paso 1979, writ ref’d n.r.e.). Even if one co–tenant pays taxes on

the entire property, possession coupled with payment of taxes is not notice

to a co–tenant of repudiation of common title. Sebesta, 812 S.W.2d at 645

(citing Todd, 365 S.W.2d at 160).

       Third, Sarah’s alleged landscaping and maintenance of the Property is

likewise insufficient to establish an adverse possession claim as a matter of

law. The Supreme Court of Texas has held that the mere cutting of weeds is

insufficient to constitute use of property to meet the requirements for


                                     60
adverse possession. City of Dallas v. Etheridge, 253 S.W.2d 640, 643 (Tex.

1952). Nor does the occasional cutting of timber. Kirby Lumber Corp. v.

Lindsey, 455 S.W.2d 733, 741 (Tex. 1970). Nor does the cutting of burs and

poisonous weeds because the cutting and gathering of a natural crop

doesn’t constitute adverse possession. McDonald v. Weinacht, 465 S.W.2d
136, 143–44 (Tex. 1971); see also, Bywaters v. Gannon, 686 S.W.2d 593,

595 (Tex. 1985) (if mowing the grass and planting flowers does not

constitute evidence of a hostile character of possession sufficient to give

notice to an exclusive adverse possession, neither does maintaining a

hedge).

      Fourth, Sarah’s evidence of cultivation, use, and enjoyment is weak

and fails to establish her adverse possession claim as a matter of law. As an

initial matter, Hankins objected to the invoices and bills attached as Exhibit

Numbers 2, 8, and 9 to Sarah’s affidavit because these documents were not

authenticated and because they were hearsay. (2 Supp. CR at 867, 870).

The court overruled the objections. (CR at 227). This was error, as Sarah

failed to authenticate these documents or lay any foundation for their

admissibility. Thus, they are inadmissible hearsay that must be excluded.

Even if the Court were to consider these documents, they fall short of




                                      61
establishing actual, visible, open, and continuous possession of the

Property for the statutory limitation periods.

      Here, the insurance statements attached by Sarah to her motion for

summary judgment were for the policy period of March 31, 2006 through

March 31, 2007. (1 Supp. CR at 241–45). Sarah attached no other insurance

statements, certificates, or policies for any other year of her claimed

adverse possession. (Id.). Likewise, the “utility bills” Sarah attached to her

motion for summary judgment were for a single year, 2006. (Id. at 262–

76). Furthermore, the landscaping invoices Sarah attached to her motion

for summary judgment included one invoice in 2009, two invoices in 2010,

and one invoice in 2012. (1 Supp. CR at 277–86). This evidence, even if

admissible, is insufficient to establish adverse possession as a matter of law.

      F.     Sarah failed to establish as a matter of law that
             Hankins’ counterclaims for conversion, partition, and
             trespass to try title are barred as a matter of law.

      Sarah filed a second motion for summary judgment, in which she

challenged Hankins’ counterclaims. (2 Supp. CR at 1240–55). In this

second motion for summary judgment, Sarah claimed, inter alia,9 that

Hankins’ claim for conversion failed as a matter of law. (Id.). Specifically,

Sarah claimed that Hankins’ conversion claim failed because he allegedly


9 Hankins is not challenging the trial court’s grant of summary judgment on his claims
for declaratory relief, promissory estoppel, and unjust enrichment.
                                          62
never obtained any interest in the property and thus, he was never a co–

tenant. (Id. at 1244). Sarah’s challenge to Hankins’ counterclaim for

conversion was a rehash of her first summary judgment argument: Hankins

purportedly has no claim because he never acquired any interest in the

Property. Sarah is wrong. Hankins reurges, but will not rehash the

arguments he asserts in Sections B, C, and D of this brief, which detail how

he acquired an interest in the Property and how the trial court erred in

determining that he had no interest in the Property. The trial court’s

summary judgment disposing of Hankins’ conversion claim must be

reversed.

     It also must be noted that Sarah’s second motion for summary

judgment didn’t specifically challenge Hankins’ claims for trespass to try

title and partition. To the extent these claims were disposed of because the

trial court’s earlier summary judgment ruling, this disposition must be

reversed. For the reasons set forth in Section E above, Sarah failed to

establish her adverse possession claim as a matter of law. Hankins reurges,

but will not rehash the arguments he asserts in Section E of this brief,

which detail how Sarah failed to carry her burden of proof to establish her

right to summary judgment as a matter of law. If the trial court’s summary

judgment on Sarah’s adverse possession claim is reversed, then her second


                                    63
motion for summary judgment. Likewise, if the trial court’s finding that

Hankins owns no interest in the Property is reversed, Hankins requests that

his claims for trespass to try title and partition be reinstated and remanded.

                         Conclusion and Prayer

      The trial court erred in granting Sarah’s motions for summary

judgment. At a minimum, Hankins’ judgment and execution liens are still

effective and thus, he has an interest in the Property. And even if the Court

were inclined to affirm the voiding of the execution sale, equity warrants

reviving Hankins’ judgment and his liens. Hankins therefore requests that

the Court reverse the trial court’s grant of summary judgments in favor of

Sarah Harris, reverse the final judgment, and remand this matter back to

the trial court.

                                    Respectfully submitted,

                                    LEYH, PAYNE & MALLIA, PLLC


                                    By: /s/ Sean M. Reagan
                                          Sean Michael Reagan
                                          sreagan@lpmfirm.com
                                          Texas Bar No. 24046689
                                          9545 Katy Freeway, Suite 200
                                          Houston, Texas 77024
                                          Telephone: 713-785-0881
                                          Facsimile: 713-784-0884

                                    ATTORNEY FOR APPELLANT


                                     64
                          Certificate of Service

       I certify that a true and correct copy of this document has been served
to all interested parties of record on October 8, 2015, as follows:

William Feldman                                 Via Email
Michael J. Mazzone                              Via Email
Michael T. Powell                               Via Email
Robert Carlton                                  Via Email
Haynes & Boone, LLP
1221 McKinney Street, Suite 2100
Houston, Texas 77010-2007

Brian B. Kilpatrick                             Via Email
H. Fred Cook                                    Via Email
Wilson, Cribbs & Goren, P.C.
2500 Fannin Street
Houston, Texas 77002

Jarrett L. Ellzey                               Via Email
W. Craft Hughes                                 Via Email
Hughes Ellzey, L.L.P.
2700 Post Oak Blvd., Suite 1120
Galleria Tower I
Houston, Texas 77056

Hartley Hampton                                 Via Email
Hampton & King
3 Riverway, Suite 910
Houston, Texas 77056

Kenneth T. Fibich                               Via Email
Texas Bar No. 06952600
1150 Bissonnet
Houston, Texas 77005


                                                /s/ Sean M. Reagan
                                                Sean M. Reagan


                                     65
                      Certificate of Compliance

      Under Rule 9.4 of the TEXAS RULES OF APPELLATE PROCEDURE, I certify
that the foregoing document is a computer-generated document containing
14,882 words. The undersigned relied upon the word count feature on his
word processor in determining the word count.

                                        /s/ Sean M. Reagan
                                        Sean M. Reagan




                                   66
APPENDIX TAB 1
                                                                                    11111201( 4,32:49
                                                                                    8/11/2014 ( ,l Ug PM
                                                                                                      PM
                                                                                    Chr;'
                                                                                    Chris Daniel
                                                                                    Harris County
                                                                                    Hattl.         -
                                                                                            0'1'11.1 . District
                                                                                             COUl'lt)'
                                                                                                       Oistric:t Clerk
                                                                                                                 CII'"
                                                                                    el'lv llop.Ho:
                                                                                    Envelope     No: 2119336
                                                                                                       2111315
                                                                                    By:: LYN
                                                                                    By         CH, BERNADETTE
                                                                                          LYNCH,    BERNAOeTTe T

                                        CAUSE NO.
                                              NO. 2014-01360
                                                  2014. 01)60

SARAH T.
      T. HARRIS                                     § ,,           IN THE DISTRICT COURT OF

                                                      ,,,5                                                        p3
       Plaintiffs
       Plaimrj[.                                    §
                                                    §
vs
                                                    ,I,
                                                    §              HARRIS
                                                                   HARJU S COUNTY,
                                                                           COUNTY, TEXAS
                                                                                   T EXA S

JOHN W HANKINS
       HANKIN S
       Defendant.
       o.frflda~I,
                                                    §
                                                                   333*
                                                                   33) " JUDICIAL DISTRICT
                                                                                  D1STRlCT
                                                                                                                   In
                        ORDER GRANTING
     MOTION FOR SUMMARY JUDGMENT OF PLAINTIFF.SARAH T. HARRIS
                                                                                                             fflRJU
       On this day
               d.y this Court considered the
                   Ibis CoL1l1           \be Motion For Summary Judgment of Plaintiff,
                                             MOIion for                     PI. intiff, Sarah
                                                                                        Sinb

T. Hams
T. Homl (the
        (lhe "Motion").         considering the
             " MOIion'"). After CORs,dmng   Ibe motions,      rnponsu thereto,
                                                         LIly responses
                                                motions, any            thereto, the
                                                                                 Ihe arguments
                                                                                     argwnenl3 of

counsel, and all other factors and evidn!ce,
counsel,                                     Ibis Court is of the opinion that
                                   evidence, this                              the Motion
                                                                          Ib.lthe  MOIiQn for

                        Plaintiff, Sarah T.
SIII!II1l.y Judgment of Plaintiff,
Summary                                  T. Harris, $holli d be GRANTED
                                            Hillis, should

       ItII is l~lcforc. ORDERED,
            i5 therefore,          ADJUDGED and DECREED that
                          ORDERED, ADJUOOED                  MOIion for Summary
                                                        Ih.t Motion

            PllIl'lt'« . Sarah T.
Jud8mcnl of Plaintiff,
Judgment                          Harris, is hereby GRANTED
                               T, H"";s,            GRANTED..

       ItIL is further ORDERED that PI,'ntift', Sarah T.
                               Ibat Plaintiff,        T. Harris,                   cl. ;nt!I for
                                                                    ... ils on her claims
                                                                 prevails
                                                         Hanis, pre                          For

Declaratory Judgment, Action to Quiet Title, and Adverse Possession as a matter of law.
               furtlIcr ORDERED that-
       ItIL is further          tMt '

      (1)
      (1)      Sarth owns
               Sarah      rhe entire fee
                     owns the                   intere~l in the Properly
                                     fcc simple interest        PToperty located at 2922 Beltaire
                                                                         loe.ted.t       BeU.ire

                          Hams County,
               BouJevard, Harris
               Boulevard,                TUIS, and m~
                                 County, Texas,         li.rU~ described as Lot Three (3)
                                                   more fully                         (3) in
                                                                                          In

                                     Un.i .. enily Place,
                         (2) of West University
               Block Two (2)                                                 ci ty of West
                                                             addirion to the city
                                                   PIlCe, an addition

               Univers ity Place
               University  Plxe in Harris COWlty, Te~u, according
                                          County, Texas,          10 the m.
                                                         Kcording to     mapp thereof
                                                                              Ihcr"cof recorded
                                                                                       recordccl

               In             Plie 560 of
                         444, Page
               in Volume 444,                 Occd Records of Hams County,
                                          the Deed
                                       oflhe                       County. Texas,
                                                                           Tun, and

      (2)
      (2)          HankllUl has
               Mr. Hankins
               Mr,                  ;nleres! in ihe
                                110 interest
                            hu no                            1~led .1
                                                Ihe Property located         B. n.ire Boulevard.
                                                                        2922 Bellaire
                                                                     at 2922          !lolllc..ard,

                              Tuas, and more fully described
                      County,Texas,
               Harris Counly,                                IS Lot Three
                                                   descnbed as            (l) in Block Two(2)
                                                                    Thro:c(3)                           m
              of West
                 Wc:sl University
                       UnIversity Place,
                                  Pllec, an addition
                                            IIddjuon 10     CIty of West
                                                     to the city         Univc,,,ly Place
                                                                    WeSI University PllCe in




                                                                                                                CC
                                                                                                                3-1
                                                                                                       1237
                Harris County, Texas, according to the
                       County, Texas,                     th~rwf recorded
                                                   tM map thereof record~d in
                                                                           in Volume 444,
                                                                                     444,

                     S60 of the Deed Records of Harris County, Texas
                Page 560
       (3)
       (3)      The purported

                Boulevard, Harris County,
                Boulevard,
                                                 -
                              Constable's Sale of the Property
                    purponed Constable’s              Propoeny located
                                                               located at
                                                                       al 2922

                                          Tl:Xas, and more fully described
                                  County, Texas,
                                                                               Bell&l~
                                                                          2922 Beltaire

                                                                           as Lot
                                                                 described as Lot Three
                                                                                  l1ve. (3)  In
                                                                                         (3) in

                Block Two (2)         Univnsit~ Place,
                          (2) of West University Place, an addition
                                                           addition to
                                                                    10 the city of West
                                                                       the city    Wesl

                Univel"llity Place in Harris County, Texas,
                University                           Texas, according to
                                                                      tCl the
                                                                          the map thereof
                                                                                  thereof recorded
                                                                                          recorded

                in Volume 444, Page 560 of the Deed Records of
                                                            of Harris COUllIy, Texas
                                                               Harris County,  Tt~iL5 to
                                                                                      10 Mr.
                                                                                         Mr,

                10hn W,
                John W. Hanlons
                        Hankms dated
                                daled September
                                      Seplember 2,
                                                2, 1980 is null and
                                                                and void and of
                                                                    void and of no
                                                                                no force
                                                                                   force or
                                                                                         or

                effect,
                effect.

       (4)
       (4)                                    o{September
                That the Deed under Execution of           29, 1980,
                                                 September 29, 1980, wherem John
                                                                            John W, Hankins
                                                                                    Hwms

                Illempted to
                attempted tCl purchase the
                                       Ihe estate,
                                           estate, right,           mle~st of
                                                   right, title and interest    Norma Hams,
                                                                             of Nonna Harris, M.D    in
                                                                                              M,D ,, in

                    Propelt)' located
                the Property  located"        Bellli~ Boulevard, Hams
                                      at 2922 Bellaire                  County, Texas,
                                                                 Harris County, Texas, and mo~
                                                                                       and more

                      6escribed as Lot
                fully described    LoIl1vcc  (J) in Block Two (2)
                                       Three (3)                    of West
                                                               ( 2) of      UniVCfliily Place,
                                                                       Wesl University  Place, an
                                                                                               an

                         10 the city of West University
                addition to                  UnivcnilY Place in Harris   County, Texas,
                                                                l;Jarris County, Texas, according
                                                                                        according

                                                       444 , Page
                       IrnIp thereof recorded m Volume 444,
                10 the map
                to                                                560 of
                                                             Plge 560 of the
                                                                         the Deed
                                                                             Deed Records of
                                                                                          of

                       County. Texas,
                Harris County,                               Harris County
                               Texas, which was filed in the Harris Coumy Real Pmnerly
                                                                               »mnerty

                Records on January
                           Janullr)' 12,
                                     12, 1981, recarded in 175*92*1999
                                         1981, recorded                or tit. Hams
                                                           175·92·1999 ofthe        County Real
                                                                               Hams Couniy Rca!

                         Records, is null and void and of
                Property Records,                      ClfnCl      or effect.
                                                          no force or effecl,

                                  Defendanl John W.
       It is further ORDERED that Defendant                  claims of
                                                    HankinS' claims
                                                 W. Hankins’        of Trespass 10 Try Title,
                                                                       Trespass to     TItle,

              Judgment, and
DecllLllllory Judgment,
Declaratory                 PllI'Ii!;on fail
                        Ind Partition              matter oflaw.
                                        fai l as a lTUIuer of law.

           >s further ORDERED that
       ItII,.                                 WIll assess
                                   this Court will
                              thallhi!             ISSeI'S against John W.
                                                           again'l John    HanJOn! attorneys’
                                                                        W. Hankins altomeys'

fees         reliefas
fcn or other relief    appropnate
                    as appro pn ale II    laIc' date,
                                    at aI later date.




                                                                                                  1238
SIGNEDOnthiS'lllejt~of
SIGNED QH this, the    ~be/
              'pitot hzmbzy            2014,
                                       2014.




                      Judge/Presidin
                                  7




                                               1239
APPENDIX TAB 2
                                                                                         312-11'2'015 9.26:32
                                                                                         3/23/2015    ' .26:32 AM
                                                                                                Din •• 1-• District
                                                                                         Chris Daniel               Clelk
                                                                                                           D'S),lct Clerk
                                                                                         Hams County
                                                                                         Harris
                       .' .                                                              Envelope No: 4593605


                                                     2014.01)60
                                           CAUSE NO. 2014-01360
                                                                                         By: GENTRY,
                                                                                             GENTRY. EUNIECY M
                                                                                         Filed:
                                                                                         Flied: 3/23/2015             ~M
                                                                                                             9:26:32 AM
                                                                                                3fl3f1Ol$ 9:26:32           f) ')
     SARAH T. HARRIS                                      §§             rNTHEDISnUCTCQURTQF
                                                                         IN THE DISTRICT COURT OF                     IO    ,
•




                   the Deed Records
                              Records of Harris County, Texas to     Ie MrMr JohnJohn W. Hankins
                                                                                         Hankms dated
                   September 2, 1980 is null and void and of
                                     IS null              of no
                                                             no force or
                                                                      .or effect

               4   That the Deed under Execution of September
                   Thai                                       September 29, 11980,980, wherein
                                                                                        wherein John W.W. Hankins
                                                                                                            Hankws
                   attempted to                           righi, title and interest
                               ta purchase the estate, right,               interest of Norma Harris,
                                                                                     ofNonna   Harris, M
                                                                                                       MD 0,, in
                                                                                                               in the
                   Property located at 2922 Bellaire
                   Property                                 B oul'~vard . Harris
                                                 Bellai re Boulevard,     Harm County, Texas, and   and more    fully
                                                                                                         more fully
                   descri  bed as
                   described Lot  Lot Three   (3) in Block    Two    (2)
                                                                     (2) of  West  University Place,
                                                                         of West University Place, anan  addition   to
                                                                                                                    to
                        elly of West University
                   the city             University Place in Hams HarrIS County, Texas, according to     te the map
                                                                                                                 map
                   the reof recorded in Volume 444, Page 560 of
                   thereof                                               of the Deed
                                                                                 Deed Records
                                                                                        Records of
                                                                                                of Harris
                                                                                                    Harris County,
                   Texas, which was fifiledled in the Harris County Real  Real Property
                                                                                 Property Records
                                                                                           Records on January 12,  12,
                   198
                   1981,J, recorded  in !
                                        XXX-XX-XXXX
                                          75-92-1999     of  the Hams     County   Real Property Records, is null
                                                                                    Real Property  Records,  is  null
                   and void and of no force or effect.
                                                  effect

                                 Hankms, counterclaims
               Defendant, John W Hankins,                              and Defendant
                                                                DENIED and
                                          counterclaIms are all DENIED     Defendant shall TAKE

                        countcrcllums. C), n
        NOTHING by such counterclaims.                     n/)
               SIGNED this    l.b..
                               9\(p     day
                                              oAfc
                                              of~,               ,2015.
                                                                  2.015.



                                                                    JUDGE PRESIDIN'
                                                                           RESIDIN




          50808 19_11
        115080819                                           2



                                                                                                                  216
APPENDIX TAB 3
                                                \

-
'
                                                                                    4/1712015 10:17:37
                                                                                    4/17/2015
                                                                                    Chris
                                                                                                 10:17:37 AM
                                                                                           O&nfel-- District
                                                                                    Chris Daniel     Dlstnc t Clerk
                                                                                                               Clerk
                                                                                    HiJrrls County
                                                                                    Harris   Counly


                                                                                                                              3
                                                                                    Envelope No'
                                                                                    Envelope     No· 4928926
                                                                                    B~r LYNCH,
                                                                                    By  LYNCH, BERNADETTE
                                                                                                   BERNADEnE TT
                                                                                    Filed:
                                                                                    Filed: 4/17/2015
                                                                                            . /1712015 10.17   37 AM
                                                                                                       10. , 1-37 7)


    SARAH T HARRIS
            HAR RIS
           P/(ltnlif/.
           Plaintiff,
                                               NO 2014-01360
                                         CAUSE NO 2014·01360

                                                        §§
                                                        §§
                                                                     IN
                                                                      IN THE
                                                                         THE DISTRICT
                                                                             DISTRICT COURT
                                                                                      COU RT OF                               r
                                                                                                                              ~G
                                                        §§
    VS                                                  §I           HARRIS
                                                                     HARRIS COUNTY,
                                                                            COUNTY, TEXAS
                                                        §i
    JOHN
    JOHN W HANKINS
             H ANKrNS                                   §i
         Dt:/tmdanl
         Defendant                                     I§            333rd
                                                                     333'd JUDICIAL
                                                                           JUDICIAL DISTRICT
                                                                                    DISTRICT

                                           FINAL JUDGMENT
                                                 J UDCMENT

              thiS day came on for consideration
           On this                 conSIderal10n Plaintiffs
                                                 Phunhff's Motion   for Entry
                                                            MOIlon for  Ent!)' of
                                                                               ofFmal            (the
                                                                                  Final Judgment (the

    "“Motion”) Havmg reviewed
      Motion") Having revl~'we d the Motion
                                     Mouon and all things
                                                   thmgs properly
                                                          properly before
                                                                   before the
                                                                          Ihe Court,
                                                                              Co urt, the
                                                                                      the Court is  of
                                                                                                 15 of


    the opinion          Mollon should be
                thaI the Motion
        opInion that                   be GRANTED

           I'lall'ltlfr, Sarah T Hams,
           Plaintiff,            Hams, filed  IWO separale
                                       fil ed two                   fOr summary
                                                           mOL Ions for
                                                  separate motions      summllry judgment
                                                                                 Judgment The Court
                                                                                              Coun

    graoled both
    granted borh of Plaintiff mOIlOI1$ for summ~ry
                    Plamuffss motions      summary Judgment             Plaintiff, Sarah
                                                   judgment Thereafter, Plaintiff, Sarah TT Hams,
                                                                                            Hams.

    withdrew
    wnhdrcw her
             her claim for attorney’s     wl1hoUl prejudice
                           al!omcy's fees without

           It is IhneroTe ORDERED that
              IS therefore        Ih3t Plaintiffs
                                       Plalnllff' s Motion
                                                    Mal lon for
                                                            for Entry
                                                                Entry of
                                                                      or Final
                                                                         Fmal Judgment
                                                                               ludgmenl is
                                                                                         IS

    GRANTED, and that
                 Iha! the claim
                          claim for attorney’s
                                    atlOmey'5 fees
                                               fc:es of Plamtlff, Sarah T
                                                     of Plaintiff,      T Hams
                                                                          Hams is
                                                                                IS dismissed

    wlIhout prejudice Because
    without           Bec.ause all claims  ra ised by
                                   cl:llms raised  by Plaintiff,
                                                      F'lamufT, Sarah
                                                                 Sar:lh T Hams,
                                                                          Ham s, and Defendant, John
                                                                                 and Defendant, l ohn

    W Hankins,
      HankinS, have been disposed of by the Court, the Court now
                                                             now RENDERS
                                                                 RENDERS Final
                                                                         Fmal Judgment for
                                                                                       for

    Plaintiff,         T, Hams, and
    Plain ti ff, Sarah T.                   Defendant , JJohn
                                and against Defendant,        W Hankins
                                                          ohn W Hankms

           IT IS THEREFORE ORDERED, ADJUDGED, AND
           IT                                 AND DECREED
                                                  DECREED that.
                                                          that.

                   Plaintiff,       HamS, owns the
                   Plamhff, Sarah T Hams,           enllle fee simple
                                               t!he entire             Interest
                                                               Simple interest                In
                                                                                             in    the
                                                                                                   Ihe Property
                                                                                                       PrOperty

                    located at 2922 Bellaire
                    located nt                 Boulevard, Hams
                                    llell,lIrc Boulevard, l-I am~ County, Texas. and
                                                                  County, Texas,     more fully
                                                                                 and more fuJly

                    described as Lot Three (3) in
                                 Lol ThrC"e         Bltx:k Two (2)
                                                III Block      (2) of West Univers ity Place,
                                                                      West University         an addition
                                                                                       Place. an addltloll

                    10 the elly
                    to                   University Place
                                o f West University
                           city of                         III Hams
                                                    Place in   Hams County, Tex:ls, according
                                                                    County. Texas,            to the
                                                                                    accordmg to  the

                    nl:lp thereof recorded
                    map                    10 Volume 444,
                                  recorded in        4144, Page 560 of the Deed
                                                           Page 560        Deed Records
                                                                                Records of
                                                                                        of Hams
                                                                                           H&rrIS




                                                      1                             IUco~OE!\'S MEMORANDUM
                                                                                    RECORDER'S  MEMQRNlOIII>I
                                                                                    1M instrument
                                                                                    This            .. of
                                                                                         1NI>Nmt:ttis     poor qualitv
                                                                                                       oI\lOOt QJ>I>'••
                                                                                          ",'\l>O
                                                                                          at       lONI of
                                                                                              the time     imaging
                                                                                                        flI.,"'Il"'IQ


                                                                                                                        224
                                                                                                      \
.-
         County, Texas, and

     2   Defendant, John W Hankins,
         Defendant,        HankinS. has no interest
                                           Interest            In
                                                               in       Propcny located at
                                                                    the Property        al 2922

         Bellaire
         BellalTC Boulevard,
                  Boulevard, Harris              and more fully described
                             Hams County, Texas, and                        Lot Three
                                                                dcscnbcd as Lot

         (3)   In
               in   Block                 University Place,
                    Block Two (2) of West University I'lace, an addition
                                                                addmon to10 the city of West

         UmverslIY Place
         University          Hams County, Texas, according
                          In Harris
                    Place in                     accordmg to the map thereof recorded

         in
         In   Volume 444, Page 560 orthe  Deed Records of Harris
                                   of the Deed            Hams County,
                                                                 COun ty, Texas
                                                                          TC:;II;3S

     3   The purported Constable’s
                       Constable's Sale of the Property
                                               Property located at
                                                                at 2922 Bellaire
                                                                        BeliaLre

         Boulevard, Harris
         Boulevard, Hams County, Texas, and more fully described
                                                       deSCribed as Lot Three (3)            In
                                                                                             in


                               Umverslty Place, an addition
         Block Two (2) of West University                   \0 the
                                                   addLtlOn to      elfy of West
                                                               the: city    We!lil

         UnIVers Ity Place in
         University           Hams County, Texas, according
                           In Hams                accordmg to the map thereof
                                                                      Ihcr(of recorded
                                                                              recorded

         In
         in               Page 560 of the Deed
              Volume 444, Page                 Records of Hams
                                          Deed Records    Hams County,
                                                               County. Texas to Mr
                                                                                Mr

                HankinS dated
         John W Hankins d!lted September 2,
                                         2. 1980
                                            1980          IS
                                                          is            VOid and of no force
                                                               null and void           forte or

         effect

     4                       Execution of
         That the Deed under Execution
         Tha[                             September 29, 1980,
                                       ofScplcmbcr                           HankinS
                                                        1980, wherein John W Hankins

         attempted 10 purchase the estate, right,
         Quempled to                       nght. title      Inte rest of Norma
                                                  \l[le and interest           I-lams, M
                                                                         Nonna Hams,     D , in
                                                                                       MD.   In


         the Property                BellaIre Boulevard,
             Propeny located at 2922 Bellaire            HIIIT IS County,
                                              Boulevard. Hams             Texas, and more
                                                                  County, TC.'Ias,   more

         fully described   Lo[ Three (3)
               descnbed as Lot               in
                                             In   Block Two (2) of West University
                                                  Block                 Umverslty Place, an

         addition to the city
         addltLon                     Umverslty Place in
                         CLty of West University         Hartis County, Texas, accordmg
                                                      en Harris                accordeng

                map thereof recorded
         to the map                  In Volume 444, Page 560 of
                            recorded in                             Deed Records of
                                                             of the Deed

         Hams                whIch was filed
                      Texas, which
         Hams County, Texa5,                            in
                                                        Lfl   the Hams Counry Real Property
                                                                  Hams County

         Records                12, 1981, recorded in
                    011 January 12,
         Rt:l:uHIl> on                                175-92- 1999 of the
                                                   In XXX-XX-XXXX     tin:: Hams
                                                                            Hams County Real
                                                                                        Rt:al

         Property Records,
         Property          15 null
                  Records, is null and void  lind of no force or effect
                                       vO Ld and




                                             2


                                                                                            225
-'




             IT     FURTHER ORDERED, ADJUDGED, AND
                 IS FURTHER
             IT IS                             AND DECREED
                                                   DECREED that
                                                            that Defendant,
                                                                 Defendant, John
                                                                            John W
                                                                                 W

     Hankins,
     Hankms, take nothing
                  nothmg by
                          by his
                             hIs counterclaims
                                 counterd aun5

             IT    FURTHER ORDERED, ADJUDGED, AND
                IS FURTHER
             IT IS                                DECREED that
                                              AND DECREED  that Plaintiff,
                                                                Plalnuff, Sarah
                                                                           Sarah TT

     Hams,
     Hams, shall
           shalJ have     recover from Defendant,
                 have and recover      Defendant, John W
                                                       W Hankins,
                                                         Hankins, her COStS of
                                                                  her costs ofcourt
                                                                               coun

            IT  IS FURTHER
            IT IS          ORDERED, ADJUDGED,
                   FURTHER ORDERED, ADJUDGED, AND DECREED that
                                              AND DECREED  that all WTlts and
                                                                all writs and

                   thc enforcement and collection of
     processes for the                            or this Fmal Judgment
                                                     :hlS Final          or the
                                                                Judgment or  the costs
                                                                                 costs of
                                                                                       of court
                                                                                          court may
                                                                                                may

     issue II.S necessary
     Issue as   necessary

            IT IS
            IT  IS FURTHER          ADJUDGE D, AND
                   FURTHER ORDERED, ADJUDGED,  AND DECREED  that all
                                                   DECREED that  all relief  requesu~d by
                                                                      rehef requested  by

     any party     not expressly awarded herein
         party and not                          IS denied
                                         herem is  demed and that   thl~ Final
                                                              that this        Judgment disposes
                                                                         Fmlll Judgment             all
                                                                                                 ofall
                                                                                        diSposes of

     claims
     clalOlS and all parties
                     panles




                    'h"
             SIGNED this       £71     of
                                       Qf
                                            Afi\
                               2).]1t., Afri\
                                  APR 22 77 2015
                                            1015
                                                     ,2015
                                                      2015




                                                   PRESIDING JUDGE




                                                     33


                                                                                                    226
APPENDIX TAB 4
                                                      '   t        4
                                                                       .
                                                                       •
                                                                                 .       «

                                                                                             ..                               '-....
                                                                           (.
                                                                           fc”           '    i

                                                                                                                                     i
                                                                                                                                         .'
                                                                                                                                         V   '

                                                                                                                                                     ~
                                                                                                                                                     -I
                                                                                                                                                                                                             I



                                                                       -                            _               ..
                                                                                                                                                                                                             r

                                                       •                                                                                                                                                     )

            •
                                                                                                               4




                     -". -,.
                                                       ~
                                                       WO.,        L . ~ . 5"~
                                                                   1.002.    LI


                                                                           ,,I
                                                                                                                                         T



                            ••
                     JOHN V- HANKINS
                                                                           ,,
                                                                           i                  .. _ <>1.nua
                                                                                              IN THE:          """'. OF
                                                                                                      DISTRICT COURT or
                                                                                                                                                 1
                     vs.
                     . ... _
                     NORMA
                                        •
                             1 1. H.D * i ET
                           HARRIS.        "~....
                                             AL.
                                                                           $
                                                                            ,I
                                                                            I        1
                                                                                              ...al1._m
                                                                                              HARRIS COUWTY., TEXAS
                                                                                              um
                                                                                              ia9TH
                                                                                                              TIIA .
                                                                                                         A?IC W. ~Ist
                                                                                                         JUDICIAL      leT
                                                                                                                  DIST ICT
                                                                                                                       sh
                                                   JUDGMENT NUNC FRO TUNC
                                                                                                                   m£                                                                                            I

                                   •BE IT
                                       l'T   _ .ro
                                             REMEMBERED that on
                                                             .......
                                                                 the 26th                                   daJf.jjt   January*
                     I"'.•••.• .. .....
                                   ~L


                                                                                                                                                                                                                      -
                     1978, *t a regular term of ...... _ n , there came on to be
                                                this Court,
                     .... ." tino _due order
                     hurd              . ........
                                              the _     ... u,l .. and uosibcrcd cause;
                                                  djove entitled
                                                                                                                                                                                                                      *-n
                       , , _ came
                     thereupon
                     .         . _ t ..
                                   Che             "Plaintiff,
                                                      o1,,,U I , JOHN w. HANKINS. In person and
                                                                 J _ W.
                                                                                                  CJ)
                     bJ' and
                     by       ,In'_ "'.
                         oM through hie attorneys of record., ind came also the
                     "",.. ,......... _ n.
                     Defendants, NDRXA HARRIS, M.D,,
                                               M••• •                            EAV1B&C', WINKEL II. H.D. , and
                                                                                                                                                                    j

                                                                                                                                                                                                     -
                                                                                                                                                                                                                          (
                     JACQUELYN
                     J_    ~n      V1.w. . in
                                   WINKEL,, •, per a on and)                     by-ÿd            through their mpeoClVi
                                                                                                                                                                                             +




                     .attorney*    . f ,record.
                       f • .....,. of    •• o;
                              ... 11............
                     retired, deliberated,   and ........ ....
                                                 returned into                                     _
                                                                                                   open ....... on
                                                                                                        Court   ... February
                                                                                                                    . .......,. 6,
                                                                                                                                I.                         ...-                              i
    i
                                                                                                                                                                                             ,
                                                                                                                                                                                             •',
                                                                                                                                                                                                                 i
                                                                                                                                                                                             i
                     19|i, the .. ~I .......                            c - t end
                                                                              . . filed
    ;
                               verdict,
                               _   .   of
                                             _vaa
                                         which _ ... , ........
                                                  duly received ""
                                                    .h., _ .    by ....
                                                                   the Court      fU"

                                                                                                                                                        ,
    I
        :

                           the papers of this cause.                                                                                                                                :AI
                                                                                                                                                                /.                                                   r




                                                                                                                                                      / ,                            . j\
    ii
        .                                                                                                                                                                            *

                                                                                                                                                                                             :l
    I,l,J                                                                                                                                                                                        E

        i                                                                                                                                                                                        i



    I
                                                                                                                                                                                             i

                                                                                                                                                                                             •I
    1
        J                         +                                                                                                                             ,i’’                         A

                                                                                                                                                          *•
        \
                                                                            ,
                                                                                 t
                                                                                         •
                                                                                                      I            EXHIBIT               1
                                                                                                                                         i|!|:
                                                                                                                                                                                         •
                                                                                                                                                                                                                      f
                                                                                                                   CARLTON
                                                                                                                                                                                                 . I».
                                                                                                    •L                   i           J                                                                           »ÿ*


                                                                                                                                                                    '           $+

                                                                                                                                                                                             I
                                                                                                                                                                        r


                                                     JWWOGQ39S
                                                                                                                                                                                                         291
                                                                                                                                                                                                         291
                                                                                                                                                          88
                                                                                                                                                          BB
                                                                                                                                            .
         .. .               .. .-
                                                                                 1



                                                                                                                                                     ..
                                                                                                                                        '
                                                                                                                          •I
                                                                                                                                   '
                           /
                           '
                                                           *
                                                                                                                               ..
                                                                                                                               ?
                                                                                                                                   *ÿ



                                                                                                                                            *    "



                                                                                                                                                                                         i
                                                               .,
                                                               -K




                                   And 1M
                                   ... the Plaintiff    having
                                           ., ..... tll 110 . ... duly moved far
                                                                  """ _04         ~'-'- t an
                                                                             f .. Judgment                          ..
                , .......
                the       <11 .. 01
                      verdict    of ...
                                    the Jury,
                                        J.t, . and
                                               . . . .Lt
                                                      . . .appearing
                                                            . ,. . ... , to       c-. Ifrom
                                                                              . . Court
                                                                            the
                                                                         <0 .            _
                t"," .pleadings,
                the               • « .. 1.0 ..... . ...
                       1... , _ • stipulations           _
                                                     evidence end.
                                                              ... the
                                                                  t . . verdict
                                                                        ..      .off the
                                                                                     , ...       d."                                                 t

                J., .""'
                Jurythat .........
                         Plaintiff 10 _H, ...
                                   In entitled                                  ~ . .agsinet
                                                                             <0 Judgment
                                                                             to          . . . ." the
                                                                                                  . . . .Defen*
                                                                                                         . . , __
                                                                                                                                                                                                         I
                _ tt oe ,. it
                dan        " la
                              to _ _ . .... , .
                                 accordingly               .                                              K
                                   _ _• _            ..,j O&CUD ...
                                   ORDERED, ADJUDGED end DECREED by the Court,that
                ' .....lIf . JOHN
                Plaintiff    _ I  N.....
                                  V.     lJII . do
                                     HAHKtWS,   . ....
                                                   have .... recover
                                                        and                                      of «fid fra*
                _
                NORMA _   'I ., M,
                      HARRIS    M DD ’. .....
                                          end ERWIN C.     A"".
                                                    t . "",ow. II , «D
                                                        WINKEL 11,                                                  and
                               ,    the        of FIVE HUNDRED THOUSAND ($500,000 00)
                                                                                           •
                                                                                           '                    *

                DOLLARS compensatory damages.                               And. it le further
     I
                                                               riÿi Plaint Iff J0HN W-
                                   ORDERED, ADJUDGED and DECREED
                                                                                                            -
.               r_.1_.-.............. s
                _


                of
                   I n • in
                KANKLNS,

                recover 01
                of ..
                          •• addition
                             .., .. , _ .Co
                         of ....
                                          . ......
                                 ,,,'" NORMA
                            and Crcmi  _      ....
                                                    _ recited SUE, do hive end
                                            the above
                                                   U ,, H. D/-*£indivi dually , the eda
                                              HARRIS
                   ONE HUNDRED THOUSAND ($100,000. GO}: DOLLARS as exemplary
                                                                                                                                                                  *
                                                                                                                                                                       ,q.
                                                                                                                                                                       ,
                                                                                                                                                                       ; *.
                                                                                                                                                                                iU
                                                                                                                                                                                                     I




                ,damage*,
                  -"0.             And, It
                                   ....       t ......
                                           to further
                                        lt is
                                                                 , ....                        ,loh"",, JOHN W,
                                                                                                             W, J_
                ........ "'-" ...
                                   ORDERED, ADJUDGED and DECREED that                          Plaintiff                                                                        •    i
                HANKINS, in addition to the                          o£i«nrifc           caapeneoenry
                                                                                 recited ...,. . . ...., damagee,
                                                                                                         ....l* • •
                                                      .M.
                                                                                                                                                                                             i

     i                                                               j


                                             AIUW:D and
                                   DRDEftlD, ADJUDGED __    _ .,
                                                        DECREED    .... Court
                                                                by the  _ . that
                                                                              , .. , ...
                                                                                     the
                                                                                                                                                                                         i           —
                                                                                                                                                                                         ;
                r ......". _
                Plaintiff  JOHN N
                               #W.. .HANKINS,
                                      . . ."'" . .do
                                                   . _
                                                     have_     . ._ . 01
                                                           . .recover
                                                         and             _
                                                                      of and to.
                                                                             from
    !    0      _~.
                NORMA
                               ~V
                       HARRIS, M.D
                               K.D." , .and
                                         .......... I/UQI. II,
                                             ERVIN W1NKEL  II.                                      n cost
                                                                                         M• • . • •all
                                                                                         W.D,,                 e...ot.
                                                                                                       _ ••off Court
     i
                , ~.u
                Incurred -fan chie        . .cause
                                              _ ..,                                                                                                       s
                                                                                                                                                                                             i
     \
                       o
                    ~ The TIl. Plaintiff, JOHN w.
                               n.I .                    "                    ~
                                                   ~-
                                                        "
                                                                        •            '
                                                                                     V*  .
                                                                                         ,r:.
                                                                                         f-     ~
                                                                                                                          -',
                                                                                                                                  .' ,:''-                                 I
                                                                                                                                                                           i
                                                                                                                                                                               I
                                                                                                                                                                               !
                                                                                                                                                                           L




                                                                                                                                                                               !
                                                                                     ,                                                       •



                                                         To
                                                         T. ... 'eh
                                                                 ... Judgment       or tba
                                                                      J . . . . . . of  ... Court
                                                                                            coo .. NORM
                                                                                                   _ A.. HARRIS,
                                                                                                          _ II . H.DJ(
                                                                                                                 M.D••
                                           ODd EIHIH
                                          ind           WIIQ~ II;
                                                     C. V1HK£L
                                               OWl. C.         U ; M.D.*    . . open
                                                                   M. • , . in  .,... Court  ,>IoJ.....,.........
                                                                                      C... " objected    excepted „ .
                                                                                                                                                 i
                                          ... gave
                                          and . . . . notice         .,,..1
                                                                  .t appeal to
                                                      ..... i t • of            the First
                                                                             t ••
                                                                                 r
                                                                                           IM 'ho< oror Fourteenth
                                                                                                        Fo. .. 




!
                                          APPROVED AS TO F0RI4 AND CONTENT:
                                          _ I I , ABRAldAK
                                          RNONEER, _ _ &, WATKINS
                                                           ...         ft.'"                        s*
                                                                                                        m                                                ,
                                                                                                                                                         i:  c.
                                                                                                                                                                  .
                                                                                                                                                                  *
                                                                                               Q
,-
                                          By
                                                                                                                                                                       .
                                                          U SAILAKD       ,-0
                                                   Attorney for FUifltiffÿ1



                                                                  ..
                                                   John Wr Hankins ‘ .* rjj


                                          APPROVED
                                          ..,. ~ AS TO
                                                    ~"  ...
                                                       FORM OHUt:
                                                                            fi
                                                                                          IT




                                                                                                                                                         . 1
                                          LOWRY p PRUETT & HcCAATY                                       •
r                                         sy                      oI?                                                                                                              c
                                                   CRADLES LCWK?                                                                                              i   .ÿ
                                                   At tornay   for Da fendant ,
            :                                                          II, M.D .
                                                   Erwin C,    Mtk*l
                                  1
                                                            a
                                                                                                                                                                                   i

                                                                                                                                                                                   i



                             e,           APPROVED AR TO FORM ONLY;                                                                                                                    I
                                                  ..-ÿÿÿÿÿ                                                                                           /

                                          NATHAN, NATHAN & NEWMAN
    L
                                  fl                                                                                                         /                                         t
                                                                                                                                         /
    !
                                          >JÿtxntnBs
                                             . Attorney T.forTffiwair
                                                              Defendant ,
                                               -   Rome Hattie,     M.D,
                                                                                                                                                                                       r
                                                                                                                                                                                       4

                                                                                                                                                                                       t
    i
    i


                                                                                          -,-
                                                                                          -I-
                                                                                                                                                                                       !


                                                                                                                                                                                           i



                                                                                                                                                                                           i
        i
                i
                                                                                                                                                                                           \

                                                                                                                                                                                   :i


                L~           jr   4
                                       ______-_-_'_"_~!W~".""'O."98~____________-=-'"J:-'
                                                                        JWHaOQQ3fl&
                                                                                                                                                         *«>i
                                                                                                                                                         I
                                                                                                                                                                      293
                                                                                                                                                                                       /


                        I*
                                                                                                    •
                                                                                                                                                 90
APPENDIX TAB 5
       ..
       •.
                                              ..                    rV/V .                         /=

                                             110.
                                             HO. U,lDU1
                                                  00,10657


            IN THE MATTER OF
            THE MARRIAGE OF
                                                   §
                                                   S  ••s           ~ FAMILY
                                                                111 THE
                                                                IN      r~lLr DJlr:'IllCT
                                                                              DISTRICT CO'II~
                                                                                          COURT


            IIOl H.
            ROY      D. HARRIS
                 B , D,  1U..U11 AND
                                 Nib               S••         or          COtnft"l., TEXAS
                                                   s•
                                                               OF   HARRIS COUNTY
                                                                    LUlU'             T • JI " I
            1I010a
            NORMA ••E. HARRIS
                        IL\UlS                     S
            AND
            Nfl)  IN   TUB INTEREST
                   lJI TIIII
            SA ..... 1'a.\Cr
            SARAH
                             Dln:a&n OFor
                              ILUIlII, a
                      TRACY HARRIS,    • Child
                                         clll.14   $•••s               JUDICIAL DISTRICT
                                                                ]0'711 JllDICIM.
                                                                309TH            DI&l'alC'1'


                                                                    g0
            "UUQUC,
            "nd
            and nnoww:oG
                        !O<>y H.
            Petitioner, Roy
                                 _'lia>
                                        FIlIAL
                        BE IT REMEMBERED Uln
                                               DIVORCE ElERn
                                        FINAL "IVO":-.
                                         that ....
                                              on thlo

                                    1I. . ~h • •
                              Y. D. Harris,
                               ""'''1
                                lor "'ioJ
                announced ready for trial..
                                                   this
                                                       DECREE


                                                     _"ed
                                               appeared l..oo
                                                        in pU person
                                                                    —
                                                               .J.J:::
                                                                 I *1 ""r
                                                                       day   of June, 19BQ, tHe

                                                                 ..... and by attomoy
                                                                              atto .... oy
                                                             a..pond.... , ..........
                                                        _The Respondent,   Norma E. Harris,
                                                                                      rth .
            "was
              . . served u.roWj ~ its
                  Mrred through   tu n             ot record
                                        ....,..,.. of
                                      attorneys       r_rd and   withdrew
                                                             aDd .. itM .... """nUl. ot
                                                                             contest of
            t.b.1 • •
            this      et.lo~ .
                    action   as. . ddoollC.o by Il00,,,
                                 evidenced              ntora.YI' signature
                                                her attorneys’    d'l .... t ......... thh o.c
                                                                                   on this     ....
                                                                                           Decree.

            ,,""
            The po          .a1.ed a• jllrY
                   ..J . . .waived
                 parties                                    naXing
                                                        tlw .u..t
                                               waived the
                                      jury and .&1...."              o f a• record
                                                                  .. of     n.tw.n
                             d agreed
                           had                themselves
                                      between U.               . . to the
                                                 . . .&l ... 1 as     tM division
                                                                          41¥1,lon of
                                                                                   of

            their pproperty,
            thOou             u.. ddissolution
                    r oputl'. the   i . .ohtlolo of
                                                 of th.lr ~1_, and
                                                    their marriage, 1ft" the care
                                                                         thl cau
            ,n4 0"1\:041 of
            and custody     their aiaor
                         of ."'1" minor child,
                                        ebBd, also
                                               dlO<> 11II»lot to the
                                                     subject to       c"""". and
                                                                 tile consent _

 ZD                      ot the
            .pp....... 1 of
            approval        tile eo ......
                                 Court.
ZD
CD                      n. Court,
                        The        hUl.Jlg examined
                            OI>=t. having  _ _ the  u.. pleadings
                                                        p1_1Dv_ and
                                                                  .,.., heard; u..
                                                                        hlu.t; the
 u_S
 £          I V ! _ and
            evidence            ,......t
                     '""" .argument
                            .       DC co""
                                    of      .. 1. is
                                       counsel,      of u..
                                                  1. of     ophi_ and
                                                        the opinion   tind. that
                                                                    _ finds tbat

&
CD
            all u ....U'Y roo14en".
                necessary           q... llttc.UotI. and
                          residence qualifications           . . ~.hH." at
                                                          prerequisites
                                                     ,tid pc            of 1_
                                                                           law
TH          h.~. been
            have      1...111 and
                 ~n lsgally   on4 fully •• tiltio." tn.t
                                  tolly satisfied,       thll Court
                                                    that thla eo ..... has
                                                                       ~. ljuris¬
                                                                            Ori_-
 s
            diction
            nn .. is
            venue
            """ulDed in
            contained
                        p_
            dJe . l "" of
                       of oU  p.nl. . and
                          all parties     • ..a.j Ooct matter
                                      aDd subject
                              t.hb Court, ."d
                  h proper in this

                      1n ,.Uti_r
                                              tho. the
                                          and that
                                   ' . Petition
                         Petitioner's  hUU .... for
                                                       U.ter of
                                                   the .....
                                                                  U>h cause,
                                                              o t this ~n •• , that

                                                             .-101 allegations
                                                       material
                                                      01",,".,. are
                                                f o.- Divorce
                                                                               thU
                                                                   oll-.qUl o n.

                                                                .~. uu.  .nd' correct
                                                                    trua and  co......,t
                .""ported br
            oDd supported
            and           by full     u.ht""tory evidence.
                                  .nd satisfactory
                             rull and              evldoa«.                  The  eo""t further
                                                                             , he Court tu~the"

 f          finds that the
            HIId. t.Ir.ot     marriage
                          tho ...         of Petitioner
                                  rr1&.,. of hUtio ... " and
                                                         &nd ...        has boc_
                                                                 pc_at No,
                                                             Respondent     become
  *
  &         h,uppcrtobl. because
            insupportable           of discord
                          bOC ..... of dheonl and conflict of personalities
                                                  eonfl1ot of ponooaliti ••
 !
 rH
            ""Ie) ~ . . tr~d U.
            which destroyed  the legitimate
                                 10!li.lao . . .     D£ u...
                                                 nd. of
                                               ends     the ... n l q . relationship
                                                             marriage   ". lou..noh1F


 i
 BN
            and which prevents any reasonable expectation of reconciliation
                 00"'. being
            The Court
            Ttl.       booLoog of the opinion
                               of tho opialo. doat. ""
                                                                      " r d.,
                                                                   D, Harris,

                                                                   U>oy are
                                                               ond they
                                                            be and          hereby
                                                                        ......... by

 Ia"
 1

                                                                                                        378
                                                                                                          378
                                                                                               175
                                                                 ,
                                                                 \     '    .
                                                                            *




          dlvacced,              l>o.,,1s .,f
                             "be bond*
                        tnat the
          divorced, and that                   . ht.al»r h.ntofoce
                                          of .matrimony  heretofore existing
                                                                    ul.tln;

          IoOot_..,
          between .. t1t1"".~ and II""""""'.
                    Petitioner    Respondent t>. .... 4 are
                                             be and         hereby dissolved.
                                                        ••• l>ar.t>r 41 ....1""d.
          ""'.
          The court  t1a40 U\.ot
               ca~rt find*       tU l'&rU
                           that the          are not now
                                          •• an
                                    parties          _ expecting
                                                         _       ~r
                                                                 another        "tin,
          clUld of
          child o f UNo
                    the . . . daw_...,
                        marriage  and O  .n ••
                                       that    UU ....... and
                                            Petitioner    and Respondent
                                                              _ _ _ • arean

               p4 •• nt. of
           _be parents
           the              t M ~1I""
                         of the       1 "9 "hild
                                following  child vbo was eighteen
                                                 who ....           years
                                                          e1;M .... Y" .... of
                                                                            or

          ..,....
          age         ta. of
               at the time of Uuo rill..., of
                              the filing   of uta
                                              this action.
                                                   notion i
                       _,
                       NAME)    ..nh Uaq
                                Sarah Tracy . .uh
                                            Barrie
                       su.
                       SEX: 'Female
                              ....1.
                       Illtrll.!.ACII.
                       BIRTHPLACE)
                       BlrrIIDM'Z,
                                        3.~n, Mississippi
                                        Jackson,   Ki •• I ••
                                       hIIE\IoOry n,
                       BIHTHDATE: February             ,tU
                                                  21, 1962
                                                             I",
          no- Court
          The        rind. tbat
              COUI"t finds that . . . Itl ...... _d
                                Petitioner               ".,00<1_.
                                                 and Respondent 1M . . entered
                                                                have   Uh • .., Iinto
                                                                                  nto

          •a .,dttllD •••• _D. containing
             written agreement "",,'&181"9 provlal"". tar •a """
                                           provisions for        .............1>1,
                                                             conservatorship

              npport of
          and support        eMl4.
                         the child.
                      of tn.                    \:Our' finds
                                            The Court
                                            ft.        IlAda tho.
                                                             that the  agreement is
                                                                  ,boo a!l'nI_nt h
             th "bUd'.
          in the         ben l~t
                 child’s best Interest,     ..,.., it
                                 . . .. t • and    h is  _"'-in91y,
                                                      fa accordingly,
                      OMlUZD.
                      ORDERED, ADJIIDCZD u.d 0I:0IDtI
                               ADJUDGED and           tba. Norma
                                             DECREED that  _     ~..
                                                                 E.          boo
                                                                     . .. 1. be
                                                                    Harris
          .... h .....
          and la herebyby appointed  Managing c:r.
                          appolntlOd 1lan&f1nq     .... rv.to. of
                                               Conservator        the child,
                                                               of 'boo eblld. £nd
                                                                              and
          tna.     ahall haye
               she shall
          that abo       have all of tM  rl,bt., ,.I.il~
                                     the rights,         ••• duties
                                                 privileges, dvol •••and
                                                                      nd

          _
          power* of a
            . a of  • paIa .. t , ...
                      parent,     to tM       e l .... lon of
                                          exclusion
                                      the ...              of the
                                                              tn ......... parent, subject
                                                                   other FOunt,    aubjlOet
             tho .Iib'.,
          to the rights, prlollev-a, dot I"., and powers
                         privileges, duties,                         anr
                                                          . ante4 to any
                                                  ~ . . ,granted

          _ .. u ocy Conservator
          Possessory             _
                     ~.rY."'r named J.a
                                    in th1.  ....,.~.
                                        this Decree,                       n 1*
                                                                           It t. further
                                                                                 fllrthar

                      OaD,lUID, AD.J\IOOIIJ;I and
                      ORDERED, ADJUDGED       ...." DZCazG            •• D.
                                                                 Roy B,
                                                    DECREED that JIOy    I). .Harris     be
                                                                              . . . . 1. boO

          and Ie
          .I'd    b.... by appointed
               is hereby   .ppoaUd .., ....... ry (on
                                     Possessory       ....... d"'" of
                                                  Conservator         u.o child,
                                                                   of the cM ld, witb
                                                                                 with
 wH
CD        d,hU   cf Pl
          rights of                or and
                       ..... . I"" of
                    possession        "",d access
                                           ..,.,.00 to t"- ebild
                                                    ~o the          reasonable ti
                                                           child at re._d>loI     ....
                                                                               times

          as
          . . agreed  upon by the
              09" • • """"    tlMl parties.
                                   pu·U...          It
                                                    I   l . further
                                                      t is  furu.. "
IM
                      ORDERED, ~g
                      OlllllQg. ADJUDGED and o a c _ tlln
                                             DECREED that !lOy
                                                          Roy H.     h ..... l. pay
                                                               I. D. Harris     POl'
CD
: =!      to 110..-      . .rI. child support
                    I . .Harris
             Norma B.                            an amount
                                      .uppaEt in .......      ""iI'.1 to
                                                         un t equal          cblld ' s•
                                                                      tc the child1
  2
          expenses    fo" books,
          • Xpoft ••• for        t •• a, tuition, roa.
                          boOl., fees,            room and
                                                       ADd boo "d, and
                                                           board,            reason¬
                                                                       otho" ......
                                                                   ~ other          n-
          0111. and
          able  aa.d necessary     . . . . . . for h."
                                 expenses
                     _ _ . . .ry .                     u ....l'oruUon to
                                                   her transportation tc and t".. her
                                                                         ond from b."
          • •• poet.1_ schools
          respective            ..,d for
                       .che<>lo and  fen hllE          for the
                                              clothing far
                                         her "lct.bh,          parlDC1 in ""ic:h
                                                           tM period      which 01>.
                                                                                 she

          t. •a full-time
          is    hll - t~ student
                          n~cIoc. a.
                                  at an .=n4IUd          ratty or
                                                   university
                                        accredited unlv.          collOQ" or
                                                               o. college Dr ••
                                                                             a9


   ,•
   IM
          • full-time
          a full _tiaa .

          the first
          tU
                         .ocIont at a licensed
                       student
                      "")"M"t
              U"" payment being
                          bo1l>9 le
                                                          . .ioNl or
                                                      vocational  Dr trade

                                                   ~dhUl, .as. specified
                                           payable immediately
                                                                           .,,_1, witll
                                                                     tudo school,

                                                               ,,,,"dUe                                                                               7
                                                                               V,

     ~ ..•.,• : .
           4
                     **

                                   "


                                 .:1           .
                             .'      t'ba Court
                                     The  COIirt further
                                                 hcthu finds
                                                         U"doI tho
                                                                 that.. the  P-"lt~~ and
                                                                         tho Petitioner
                             f. , ~
                          _~ .... t have
                          Respondent        ~~.nd J..oto
                                       h'" entered        an agreement
                                                     into .... 9 . ..... nt for the 4 that     plrti •• henceforth_.,.f" ••"
                              ordand to
                          ItO ordered
                          are         t .. Garry o~ t thlo
                                           carry out  the .......
                                                           terms U               the extent
                                                                    ....... , to thoo
                                                                  thereof             Inen. permitted
                                                                                            ponoitted

                          by law.
                             hv.       n is
                                       It    flU."" •
                                                    ..wi finally
                                          h further and  " .... Uir
                                        Oau.UD ........
                                        ORDERED thatxall1l costa 1acIOrr.ÿ

                          ATTORNEYS FOR PETITIONER


                          HIRSCH, WESTHEIMER, BLOCK AND HI LX
i
;



L
i    T


I l§ÿ                     ay.
                                Matthew Hoffimn
     I
     a.
     vh
                                2Dth Floor Niels Esparson Bldg.
                                Houston, Texas     77002

     !
     rI

     I
                          ATTORNEYS FOR RESPONDENT.



     I§
     §


     I
                                                                                                            k


     -"j

i,I  _=

     iu                                                        -3-


                                                                                                                380
                                                                                                                 380
                                                                                                       177
                                                                    381
                                                                      178
    •;   JUN z n 1930
                                                                     00
                                                                     Is-
*   i
                                                      3*f
        T*».
                                               SDÿ
                         •
                wopnn;
                             FILEDRAY HARDY
,




                                   Di*W
                                 m IIÿ80
                              HuA Canty, Tau
                             By-
                                                            ‘ÿÿa
                             FILMED
                             POSTED
                             DOCKET SHEET   ___
                                  t- Jf f Jii«d - 4
                             rt? DOCKET.
                                                      YL- O
                                                              381
                   .... ........ 1"' . . ..
                _·.·····~t··H·;:;~····
          / §'.......              ······. °0 \.

          { ~(~) ~)
                                                 \


        i r#
          '..
            ,
                ~....."\.H./
                        "
                               ~i
                          " .(!I .
                  ' ......
                                       .
                           District Clerk of Harris  or
                                                 ItllTi.
                 Ten. certify
      County, Texas      cenify Ih   l t this
                                  that        is a true and
                                         lbi. i.I!nIe
      correct copy of  "fl~.
                          the original    record fifed
                              oriainll ,«ord                  or
                                                   flied and Or
      recorded in my office,
      "co,ded                       Ieclronically or
                          offoec .•electronically     Or hard
      copy,
      copy,"      it appears on
              as ;,appe'"     On this
                                  Ihil date.
                                         dale.
      WilDeA                   hind Ind
                  my official hand
      Witness myome;"]                       K.I of office
                                        and seal      office
      lIIi.
      this MIlCh
              March 6. 6 2014
                         2011


      Certified Documcnl Number:                          259Q0045 TRIll
                                                          2'90004$       Pages: 4
                                                                   Total PlBn'




                       r

            Danie" DISTltlCTCLERX
      Chris Daniel, DISTRICT CLERK
      HARRIS
      IIARK             TEXAS
               COUNTY,, lEX",
            IS COUNTY




In .oco.duct
[n  accordance willi          Go~.rnmul Code 406.1113
                       Texas Government
                 with Toni                         406.013 .electronically
                                                             1tc:I.... ol.. lIy ,transmitted
                                                                                  ..... mllled .ulll .... I•• •• d
                                                                                               authenticated
documult are
documents         valid. If
             I.e nlld.   Jrlben   is a question
                            there I,.                           validity of
                                                regarding the nlldiJ)'
                                       quulloA rel.rdLDlIllIe                   this
                                                                             ofth  ll document     nd or seal
                                                                                      dllCumtnl aand        ou l
pi ..... ~
please   e-mail support@hcdistrictclerh.com
           m.lliu  pl"'rI@hedlsfrktc1erk.< om




                                                                                                                     382
                                                                                                                     382
                                                                                                            179
APPENDIX TAB 6
                          ,
                          -t.

                          i                             .f
                                                        .J




                    ®               NO. 80,10657



         THE. MATTER OF
      IN THE                               Ss    IN THE FAMILY
                                                        F~LY DISTRICT COURT
      THE MA~IAGE
          MARRIAGE OF                      Ss
                                          Ss
      ROY H. D. HARRIS and                s
                                          §
      NORMA E. HARRIS
            E. BARR! S                    Ss     OF HARRIS COUNTY, TEXAS
                                                                   T E XA S
                                          §s
      AND IN THE INTEREST OF              Ss
      SARAH TRACY HARRIS, a Child         Ss     309TH JUDICIAL DISTRICT

                       MARRIAGE SETTLEMENT AGREEMENT


                WHEREAS there is pending in the 309th Family District

            of Harris County, Texas, · under Cause No. 80,10657,
      Court of                                         80,lQ657, a divorce
                                   of the Marriage of
      action styled "In the Matter of              of Roy H. D. Harris

      and Norma E. Harris, and In the Interest of
                                               of Sarah Tracy Harris,
                                                              Harris, a
      Child;" and

                WHEREAS Roy H. D. Harris, Petitioner, hereinafter
      referred to as "Husband",
                     "Husband", and Respondent Norma E. Harris, herein¬
                                                                herein-

      after referred to as "Wife", both of
                                        of whom are sometimes hereinafter

      jOintly
      jointly referred to as "the
                             "the parties" to this Agreement, are desirous
      of effecting an equitable settlement
      of                        sett l ement of
                                             of all property rights incident
      to their divorce, and resolving all matters concerning support and
      conservatorship of
                      of Sarah Tracy Harris,
                                     Harris, their minor daughter, herein¬
                                                                   herein-
      after sometimes referred to as "the child':"
                                          child1;"

                NOW, THEREFORE, Husband and Wife enter into and execute
      this Marriage Settlement Agreement subject to the approval of
                                                                 of the
                                                of a Final Divorce Decree
      309th Family District Court and the entry of

                 follows:
      herein, as follows:

                                      Article II
                                Statements of Intent


      1.01.
      1.01.                          Conservatorship.
                Agreement Concerning Conservatorship.          It is the purpose
O'
      and intent of the parties to settle
                                   sett l e amicably
                                            ami cably the matters of
                                                                  of conser-
                                                                     conser¬
 U
~
-i.
r:    vatorship , support, access and education of
      vatorship,                                of the parties’
                                                       parties ' remaining
~
rÿ-                            Harris.
      minor child, Sarah Tracy Harris.          It is anticipated that this

~
5
'r,
      Agreement concerning conservatorship will be submitted to the

,
f l

.]
i     Court for its approval on the terms set forth in the Final Decree
3
z     of Divorce.
      of
c
 E
5
:
O
1
£
s                                                                                   383
                                                                              180
          1.02.
          1.02.       Settlement of
                                 of Property.
                                    property.     It is the purpose of
                                                                    of the
                  equitably"::to settle forever and completely the interests
          parties equitably-to

                          of the parties in all matrimonial property as
          and obligations of

          between themselves, their heirs and assigns.       The parties have
          attempted to divide the matrimonial property in this Agreement in

          the manner which conforms to the just and right standard contained

          in the Texas Family Code, with due regard to the rights of
                                                                  of each
          party and the _children of
                    the_children  of the marriage.
                                     Article II
                             Conservatorsh1p and Support
                             Conservatorship

          2.01.       Managing Conservatorship.     The parties have given serious
          consideration to the future
                               future welfare of
                                              of their child and agree, subject
                           of any court of
          to further order of           of continuing jurisdiction, that the
                        of their minor child, Sarah Tracy Harris,
          best interest of                                Harris, would be
                                                               of Sarah Tracy
          served by having Wife appointed Managing Conservator of

          Har ris.
          Harris.    The parties further agree that Wife shall
                                                         sha ll have all of
                                                                         of the
          rights, privileges, duties and powers of
                                                of a parent, to the exclusion
          of the other parent, including without limitation those rights,
          of

          privileges, duties and powers of
                                        of a Managing Conservator as specified
                                         Code.
                     14.02, Texas Family Code.
          in Section 14.02,

          2.02.
          2.02.      Possessory Conservatorship.
                                Conservatorship .    The parties have given serious
                                              of their child and agree, subject
          consideration to the future welfare of
                           of any court of
          to further order of           of continuing jurisdiction, that the
          best interests of
                         of Sarah Tracy Harris would be served by having the
          Husband appointed Possessory Conservator of             Harris .
                                                   of Sarah Tracy Harris.

          The parties further agree that Husband shall have all of
                                                                of the rights,
                                                                       rights,
          duties, privileges and powers during any period of
                                                          of possession of
                                                                        of
                                            14.04, Texas Family Code.
          the child as set forth in Section 14.04,              Code.
O'
          2.03.      Visitation and Access.
                                    Access.     Husband and Wife agree that Husband
(N
O                                    of and access to Sarah Tracy Harris,
          shall have open visitation of
    :i.



r-
          subject to reasonable advance notification given Wife by Husband.
                                                                   Husband.
i         Both Husband and Wife in good faith pledge their best efforts to
S
i/1
f    i
          arrange for reasonable visitation by Husband with the best interests
i   -
          of the child in mind.
          of              mind.
z
a
    _

    3

£                                         -2-
    =                                                                                 384
                                                                             181
     that such property is . subject to no mor~gage
                                           mortgage,, lien, pledge
                                                            pledge,,

     charge, security interest, encumbrance or restriction, except
                                             herein.
     those previously disclosed or disclosed herein.           Husband and

     Wife represent and warrant that the properties listed under this
     Article constitute their.-,entire
                        their entire matrimonial estate and that neither

     owns or claims to own any property interest other
                                                 other than
                                                       hhan what is
               herein.
     contained herein.          The ~ disclosures are part of
                                The-                       of the consideration
     made by each to the other for entering into this Agreement.
     3.02 .
     3.02.         Husband's
                   Husband 1
                               Property.
                             s Property  .   Husband and Wife agree that Husband

     shall have and own as his separate property,
                                        property. subject to his sole
                             disposition, free and clear
     management, control and disposition,          c l ear of a ll claims
                                                           of all

     by Wife, all of
                  of the following
                         fo llowing described property:
                   (1)   Household furnishings and personal effects

              in the possession of
                                of Husband at the time of
                                                       of entry of
                                                                of
              the Final Divorce Decree.

                   (2)   All separate property owned by Husband and

              all property acquired by Husband from and after the
                   of execution of
              date of           of this Agreement.
                   (3)   Any Social Security account now held in

              the name of
                       of Roy H. D. Harris.
                   (4) All accounts receivable in connection with

              the medical practice of
                                   of Roy H. D.
                                             D. Harris.
                   (5)   Any and all bank and savings and loan
                                                          l oan
              accounts standing in the name of
                                            of Roy H. D. Harris or
          upon which he has the right to withdraw funds or which

          are subject to his control.
                             control.
                   (6) Any and all interest in the retirement benefit

                                   of Roy H. D. Harris by Harris
          account held in the name of
O

'o                                                   of litigation
          Medical Associates, subject to the outcome of
u
DO
rz        concerning such retirement account in Hankins v. Harris,
r-
          Cause No. 1,002,511
                    1,002,511 in the 189th
                                     189th District Court of
                                                          of Harris
E
8
      2.04      Child Support.        Husband shall pay to Wife for the support,
                                                                        support ,

      maintenance and education of
                                of Sarah Tracy Harris a sum equal to an

      amount sufficient to reimburse Wife for child's
                                              child ' s expenses for books,
      fees, tuition, room and board, and other reasonable and necessary
      fees,                                                   necessazy
      expenses for her transportation to and from her respective schools

          f o r her clothing for the period in which she is a full-time
      and for

      student at an accredited university or college
                                             oollege or as a
                                                           a student at
      a licensed vocational or trade school.          These child support payments
      shall commence immediately following the rendition of
                                                         of the Final Decree
                 h erein and shall be payable not later than the fifteenth
      of Divorce herein
      of

          of the month next following the IOOnth
      day of                              month Husband is furnished copies

      of invoices or receipts which Wife has paid for expenses incurred
      of

          itelll!i set forth in this Paragraph 2.04.
      for items                                2.04 .      Husband ' s obligations
                                                           Husband's
      to make the child support payments shall terminate when Sarah Tracy
                                          vocational or trade school
      Harris terminates her university or vocational
               .
      education.
      education
      2.05     ~dical Expenses.
               Medical Expenses .        As additional child support, Husband
                                         1\8

      agrees to pay and be solely responsible for all medical and dental
                                                fees, pharmaceutical
      bills and expenses, doctor's or dentist's fees,

                                                              the event any
                  h ospi tal bills for Sarah Tracy Harris, in the
      expenses or hospital

      of the same are not covered by a
      of                                      of insurance.
                                     a policy of insurance .         Husband shall

               payIrents under this Section directly to the physician,
      make all payments
      health facility or other person or entity that has rendered health
                  child .
      care to the child.         Husband ' s obligation to pay medical expenses
                                 Husband's

                                                    uni versi ty or vocational
      shall terminate when the child terminates her university

      or trade school education.
      2.06                Exemption.
               Dependency Exenption.         commencing in calendar year 1980,
                                             Commencing                  1 9 eo,

      and for each year thereafter in which Husband complies with the

°     support obligations in this Article, Husband and Wife agree that

a!    Husband shall be entitled to any applicable dependency exemptions

~     for Sarah Tracy Harris on Husband's federal income tax return.
                                                             return.
S
IT,
(N                                  Article III
                            Division of
                                     of Marital
                                        MarItal Property
I£
z     3.01
      3.01     Disclosure.
               Disclosure    .     Husband and Wife each represent and warrant
S_•
                                                                      of
      to the other that he or she had made a full and fair disclosure of
 3
£
£         of his or her property interests of
      all of                                             whatsoever,, and
                                           of any nature whatsoever
£
£                                          -3-                                       386
                                                                                     386
                                                                              183
       ..
       Jk




                               Lot Three (3) in Block Two (2) ofof West
                               University Place and Addition to the
                                    of'" West University Place in Harris
                               City of
                                         Texas, according to the map
                               County, Texas,
                               thereof recorded in Volume 444, Page 560
                               thereof
                               of the Deed Records of
                               of                    of Harris county,
                                                               County,
                               Texas.
                               Texas  .
            3.03.
            3.03.        Wife's Property.
                                property.    Husband and Wife agree that Wife
                                                                        80le
            shall have and own as her separate property, subject to her sole
            management
            management,, control and disposition,
                                     disposition, free
                                                  free and clear from all
                                  of the following described property:
            claims by Husband all of
                         (1)   All household furniture and personal effects
                                      of Wife at the time of
                    in the possession of                  of entry of
                                                                   of the

                                  Decree .
                    Final Divorce Decree.
                         (2)   All separate property owned by Wife,
                                                              wife, and
                                                                    a nd all

                    property acquired by Wife from and after the date of
                                                                      of
                              of this Agreement.
                    execution of      Agreement.
                         (3)   Any Social Security
                               Any                    account now held in the
                    name of
                         of Norma E. Harris.
                         (4)   The 1978 volkswagen Campmobile, Motor Vehicle
                                   1978 Volkswagen
                    No. 2382091499.
                         (5)   Any and all interest    in any retirement benefit
                    account held in the name of
                                             of Norma E.
                                                      E. Harris by Harris

                Medical   Associates,, subject to the outcome .of
                f.1edical Associates                           of litigation

                                    retirement account in Hankins v. Harris,
                    concerning such retirement

                    Cause No.
                    Cause     1,002,511 in the 189th
                          No. 1,002,511        l 89th District Court of
                                                                     of Harris
                    County, Texas.

            3.04.        House.
                         House .   with respect to the house, Husband and Wife
                                   With

            further especially agree to the following:
                                            following:
                         (1)   Title to the house shall be transferred to and

                    vested solely in Husband as his separate property.
O'


i/"i
                         (2)                                 of this asset to
                               In return for the disposition of
  V
 -I.
                                                                of Fifty
                    Husband, Husband agrees to pay Wife the sum of
rp                  Thousand Dollars ($50,000.00) on the following terms and
=
?
I/~I
                 promissory note in the principal sum of
                                                      of Fifty Thousand
                 Oollars ($50,000.00), payable
                 Dollars               Payable in full
                                                  full as outlined above
                 and bearing no interest.    The parties further . stipulate
                                                                   stipulate
                                        of these sums to Wife represents
                 and agree that payment of

                 an equitable division and distribution of
                                                        of the community
                 property estate of
                                 of the parties, shall not be regarded
                                                      71 of
                 as contractual alimony under Section 71 of the Internal
                 Revenue Code (the "Code") and thus shall not constitute

                 either gross income to the Wife or an alimony deduction
                 to the Husband under Section 215 of
                                                  of the Code.
                                                         COde.
        3.05.
        3.05.                   Oivision of
                      Equitable Division of Property.
                                            Property.    By this Agreement,

        the parties have intended to effect an equitable division of
                                                                  of
        their community property, conforming to the "just and right"
                                                              right n
                                           of the __Texas Family Code,
        standard contained in Section 3.63 of

                                      of each party and any children of
        with due regard to the rights of                             of
        the marriage.
            marriage.     The division of
                                       of existing marital property is
        not intended by the parties to constitute in any way a ·sale
                                                                sale or

                 of assets, and the division is being effected without
        exchange of

                         of outside funds or other property not consti¬
        the introduction of                                     consti-
                      of the marital estate.
        tuting a part of             estate.        The consideration set forth

        above represents the best efforts of
                                          of the parties to compensate
        Wife fairly for her community share in the assets of
        Wife                                              of the community
        estate, and conformity with the "just and right" standard in

                3.63 of
        Section 3.63                     Code.
                     of the Texas Family Code.


                                    Article VV
                                General Provisions
                                        Prov~sions


        5 .01.
        5.01.        Contractual Alimony.    As contractual alimony, Husband
O'
        agrees to pay and be solely responsible for all medical and
sC
'J      dental bills and expenses, doctor's or dentist's fees,
                                                         fees, pharmaceu-
                                                               pharmaceu¬
-I.




r-
        tical expenses or hospital bills for Wife, in the event any of
                                                                    of
=       the same are not covered by a policy of
                                             of insurance.        Husband shall
5
r   i
        make all payments under this Section directly to the physician,
fa
        health facility or other person or entity that has rendered health
1       care to the Wife.     Husband's obligation to pay medical expenses
                              Husband’s
u
2       shall terminate in the event Wife remarries. These payments due as
s
5                                           -6-                                      388
                                                                               185
                            shall commence immediately following the rendition
        contractual alimony shall

        of the Final Decree of
        of                  of Divorce herein and shall be payable not later

                               of the month next following the month Husband
        than the fifteenth day of
        is furnished copies of
                            of statements or bills for expenses incurred for
                                          5.0 1.
        items set forth in this Paragraph 5.01.
        5.02                         Costs.
                   Attorneys Fee and Costs      Each party agrees to bear his or

        her own attorneys'
                atto:a;neys' fees for representation in this matter. Husband
        agrees to pay all taxable
                          taxable court costs
                                        oosts incurred in this matter after
                of the court costs'
        receipt of           costs ' bill.
                                     bill.

        5.03                 of Other Documents.
                   Execution of       Documents .    Husband and Wife each agree

        on demand to execute and deliver to the other any deeds, quitclaim
                               of sale,
        deeds, releases, bills of              assignrrents, security agreements,
                                  sale, notes, assignments,           agreewents,

        consents to change beneficiary or insurance policies,
                                                    policies , tax returns and
                  docmnents, and to do or cause to be done any other acts or
        all other documents,

        things as may be necessary or desirable to effectuate the provisions

        and purposes of this· Agreement.
                     of this  Agreement .

        5.04       Agreement Voluntary.
                             voluntary.     Each party to this Agreement acknow¬
                                                                         acknOW'-

        ledges and declares that he or she respectively:
                                           respectively: (1) is fully and
                                                        the subject matter
                   inforIMd as to the facts relating to ·the
        completely informed

        of this Agreement and as to the rights and liabilities of
        of                                                             parties;
                                                               of both parties)
        (2) enters into this Agreement voluntarily after receiving the advice

        of independent counsel; (3) has given careful and mature thought to
        of

        the making of      Agreement, (4) has carefully read each and every
                   of this Agreement;

                          Agreement, and (5) fully
        provision of this Agreement;         ful ly and completely understands

                                      of this Agreement and knowingly and
        that each and every provision of

        voluntarily consents thereto as the free and independent act of
                                                                     of each

        of
        of them.

        5.05       Effectiveness and Court Approval.
                                           Approval.     This Agreement shall be
O'
        submitted for approval to a Texas court of
                                                of appropriate jurisdiction
D"
DO
                                      of the parties .
        in the action for the divorce of                 .   This Agreement contains

r-
                   agreenent of
        the entire agreement        parties, and supercedes any and all agree¬
                             of the parties,                            agree-
i                                writing , between the parties relating to
        ments, either oral or in writing,
S
r   i
                                               of their marriage. This Agree-
        the rights and liabilities arising out of                      Agree-
I
-

z                              roodified only by written instrument signed
        ment may be amended or modified                             s i gned
a
J       by both parties ..   This Agreement shall be governed by and construed
S
                                                 of Texas, and all rights,
                                    of the State of
        in accordance with the laws of
£
5                                         -7-                                          389
                                                                            186
           •• ,
                ..
                ,   V
                                                                                           .. .
           •*




                        duties, and obligations under this Agreement are payable, perform-
                        able- and enforceable in Houston, Harris
                        able                              Barris County, Texas.
                             : .-'
                               {                                                 of which shall be
                                            EXECUTED in multiple originals, each of

                                           e ffect this
                        of equal force and effect
                        of                                                n
                                                                          17         day of
                                                                                         of             ~                        , 1980.
                                                                                                                                   1980.



                                                                                     ~#~
                                                                               NORMA E. HARRIS




                                                                                    DTlTroTHASRIS
                                                                                   ROYH:D.  HARRIS


                        THE STATE OF TEXAS                1
                                                          )
:                       COUNTY             OF    HARRIS )
'                               BEFORE ME, the undersigned authority, on this day personally
                                                   known to me to be the person whose name is
                                          HARRIS,. kno.m
                        appeared NORMA E. HARRIS
                                                     instrunent. and acknowledged to me that
                        subscribed to the foregoing instrument,
                        she executed the same for the purposes and consideration therein
                        expressed.
                        expressed.
                                                                                                                               Ih
                                     OJ GIVEN        UNDER MY HAND AND SEAL OF OFFICE this the                             /•$ -p, day
                                                                                                                           IS       ’
                        of
                        of
                                     9
                                     7...........(   ,. 1980.
                                                        1980.

                                                                               N~~for
                                                                               NO)T2QY PUBLIC in and for
                                                                               Harris County, Texas

                                                                               M                 " Harris Coun«’- Texas
                                                                                                                               public)

                                                                            My commission expires____________            _
                        'I1:IE STA'm OF TEXAS )
                        THE STATE
                                              )
                        COUNTY OF HARRIS )

                                 BEFORE ME, the undersigned authority, on this day personally
                        appeared ROY HH.• . D. HARRIS, known to me to be the p   erson whose name
                                                                                person       n ame
                        i s subscribed to the foregoing instrument,
                        is                                                ~d acknowledged to me
                                                            instrument , and

II":O'
                        that he executed the same
                        therein expressed.
                                 expres sed.
                                                 sarre for the purposes ; and consideration
                                                                                    . ,
                                                                              the : I..,
                                              MY HAND AND SEAL OF OFFICE this the
                              /J~GIVEfi UNDER z.rl                                  /                                       < T1J        day
,
I
     o
     0
    3C
    ~
    o
                        Of'__~~~~  Certified Document Number: 25900047 - Page 9 of 19




                                                       *8
                                       >1
                                       08611i Nnr
                                       AQHVH     AVH
                                 Q 3          i i      J




                                                                                                    V   •
                                                                                     f- .•
                                                                                      0
                                                                                             <>
                                                                                              <>
                                                                                     ."
                                                                                 ~

                                                                         Ci
                                                                                      -




                                                                             (0\ jiO 0/3
                                                                 I
                                                            -
                                                            l,
                                                                 ,~
                                                                ...
                                                                                      ~




                                                                                             aaH30$p
                                                                                                    ~



                                                                        -$
                                                                              " ,-
                                                                              ~




                                                                        ;H*
                                                                                                            f!




DO
                                                                                               .~
                                                                                     -'"
                                                                                      ....
                                                                             '"
                                                                                      '"
                                                                      .~




                                                                      ° 0861 2 d3S                               t




188
Do




  391
                                                                                                    391
I
If          IJ:.
            Iv          -            )1> -"                   ;v;~?--- ~
                                                                                      ~, I..qL_ _ _ _ day
    ©

     so

    rj-
     E
             of
             of       :IV _c
                      CT** ®

             the accompanying
             the IIcCOll'panylng copy of
             and II endorsed on said copy of
                                                        _
                                                     ,. 198 0 , by delivering
                                                        198~,           de livering to
                                                     defendantpjÿjÿf§s0pjgjf|af

                                            of the Citation the date of delivery.
                                                                     of delivery.
                                                                                        AJut,...", e.
                                                   , defendantpla'li\tlWtSONgi"aPPWt!tklw of this Citation together
                                                                                          of
                                      of the _ _ _ _ _ _ _ _ _ _ _-.,._.,-____ petition attached the ret(
                                                                                                 theretc
                                                                                                                      £ÿ #.Certified Document Number: 25900047 - Page 11 of 19

                                                            *9
                                                          ifop
                                                                                       , • i
                                                                                       •




                                                                       .
                                                                       i
                                                                   (11)""




                                                                    s
                                                                        _       ;
                                                                    , .J /.J . . t_'
                                                                             ; I' .




                                                                    iw. .




                                                      I
                                                      :




                                                                                               t
                                                      (




393
P.
393
                                                                                                                       TV •*ÿ   :Q¥
                                                                                                                                                              m*m                  i
                                                                     '.     $--,-                                     ....
                                                                                                                       ' if
                                                                                                                                               csiA* M&BHSf                                                          —
                                                                                                                                                                                                                    . ..»
                                                                                                                                                                                                        l,il.o~ . S3TW
                                                                                                                                                                                                        I3.0Q     ~a!l

         ~;:::~:~::~CEP,T'_~, _. =======~,-==== ,_.______-1-____' '-'--.-.~,,
                                                                           _'"'.~ ~~~(r:r
         CITATION/PRECEPT                                                                                                                                                                                                4ft   *

                                                 ._
                                                                                                                                                                                                                 •


                                                                                                                                                  . bUr06 37 30                                             rrr' .
         C/C JUDGMENT i
         CERTiFICATE-5DPW
         CERTIFICATE-SDPW ...... ,:...
                                  · _ _ _ _ _- '                           mu      A                                                                               .••        -~                   ««&  11'1,
                                                                                                                                                                                                  ,'I'..00 SACS
                                                                                                                                                                                                                     T
                                                                                                                                                                                                                     ~! It'        1
         CERTI~ICATE-58VS ... ," _ _ _ _ __
         CERTIFICATE -SBVS ••••••
    CLEtK S FEE
    C;LE!IK'S           ...
              FEE ........... , . , : _ _ _ _ __                                                                          :
                                                                                                                                                                                                                               -
    LAVtfdLlBRARY
    LAvVaIB,R ARY ..
                  t,
                     ... ......... _ _ _- - -
    CHI ~
        ft) SU~PORT
            SUPPORT " ... : ." . .• _-'--_ _-'--_ _
      '" S
    SHERIFF'
    SHE~FF·S FEE          .
             FEE .. : ......... . _ _ _ _ _"-
                                           . _
     . "-
    DEPOSIT .....!
    DEPOSIT .. ........... . . ., .              _~_ _ __                                                                                     I
'        ' r-
    STE!!'P            ....
    STE«0 FEE .....; .. , ......... _ __                         ---'--                                                               HARDY, DISTRICT CLERK
                                                                                                                                  RAY HARDY.
    CO~TY TREAS
    COUNTYTREAS. ........... --'-'--_ _ ___
    COLÿTY ATTY
    C04/iiTY
    JUR~
             ATTY .. ....... .... - - - - - - " -
          FEE .....
    JURY; FEE . : ...... ' ,;' ........ - -"--
                                           ' ----.:..-                         - - -__        ~. _ _-jI   .                                 t0\         ~
                                                                                                                                                          '-(' -./J
                                                                                                                                                        . .Q ~ LJ.(~. ~ ,
                                                                                            BY: _ _ _ _ _SLL....:J!..L_--'_'P"'_:::......l._-=-...=l~~-.:==..,-
                                   i
    TRUST FUND
    TRUiT FUND .. ...' ......... .:....._ _ _-'--...:-                       --'--_,--,---1 By:
    ~3                            TOTAL
                                  TOTAL $$                                  S
                                                                            $.     '         "                                                      DEPUTY
                                                                                                                                               \ DEPUTY:
    ca,
    CDs£ '                                                       THIS
                                                                 THIS IS A ~ECEIPT
                                                                      IS A RECEIPT ONLY IF
                                                                                        IF VALIDATED
                                                                                           VALIDATED ,IN
                                                                                                      IN THIS
                                                                                                         THIS SPACE BY DISTRICT CLERK'S
                                                                                                                                CLERK'S REGISTER
                                                                                                                                        REGISTER
         'S3
           isoU
         394




          oQ

     .
           —
          '"
           O
          >="
           co
           t:
                                                                                                              ',: ;
                                                                                                                  '.




          Uu"                                                                                                                   FILE COpy
                                                                                                                                     COPY
                                                                                                                                                                                                           394
            i.
                                                                          DO NOT !S3U$
        »            •r




        .05  t:::;:,i)                                                            *V<0
        Pc
            Pj
            tsi                             NO. 80,10657                               •a
        Pj
        !-V
       , ~ NN THE MATTER OF
             HE MARRIAGE OF
                                                  ,
                                                  §
                                                  §
                                                            IN THE FAMILY DISTRICTI COURT
       l!J!irHE                                   S
                 ROY H. D. HARRIS and             ,
                                                  §
                                                  S
                                                  §
                                                  §         OF HARRIS COUNTY, TEXAS
                                                                              T E X A S
                 NORMA E. HARRIS                  S
                                                  §
                                                  S
                 AND IN THE INTEREST OF           §
                                                  S
                 SARAH TRACY HARRIS, a Child      §
                                                  S         309TH JUDICIAL DISTRICT

                                    RESPONDENT ' S ORIGINAL ANSWER
                                    RESPONDENT'S
                                          AND CROSS ACTION


                                         fi l es this Original Answer.
                              Respondent files

                                                  I.
                                                  1.

                                                          denial.
                              Respondent enters a general denial     .
                                                  II.
                                                  II.

                                                                      of MATTHEW
                              It was necessary to secure the services of

                 HOFFMAN of              of Hirsch, Westheimer, Block and Wilk,
                         of the law firm of

                 licensed attorneys, to defend this suit.
                                                    suit.    Petitioner should be

                 ordered to pay a reasonable attorney's
                                             attorney ' S fee, and judgment should
                                                                            shoul d

                                                         of this attorney.
                 be rendered against Petitioner in favor of

                                               PRAYER

                              Respondent prays that all relief
                                                        relief prayed for by
                 Petitioner be denied.
                              Respondent prays that Respondent's attorney be awarded
                 a judgment against Petitioner for a reasonable attorney's fee.
                                                                           fee.



                                                  HIRSCH, WESTHElMER,
                                                          WESTHEIMER, BLOCK AND WILK



                                                  BY;
                                                  BY:
                                                        Matthew HoffmÿJ/
                                                        Texas State Bar No. 09779500
                                                        20th Floor Niels Esperson Bldg.
                                                        Houston, Texas 77002
                                                        (713) 223-5181

r*1
                                                  ATTORNEYS FOR RESPONDENT,
'J                                                NORMA E. HARRIS
 -i.
 r,




=
?

,
r I


IiE
-
z/
c
 -j

 E
30
Cl
s
£
6                                                                                           395
                                                                                  192
                                                                                  192
          ,
              •



                                     CROSS-ACTION

                    This suit is brought by NORMA E. HARRIS hereinafter
        referred to as Cross-Petitioner, who is fifty-five years of
                                                                 of age
        and who resides at 2922 Bellaire Blvd.,
                                         Blvd., HOllston,       County.
                                                Houston, Harris County,

        Texas.
        Texas .   ROY H. D. HARRIS, hereinafter referred to as Cross-
        Respondent, is fifty-four years of
                                        of age and resides at 2922 Bellaire
        Blvd., Houston, Harris County,
                               county, Texas.
                                       Texas.
                                          I.
                                          I.

                   Cross-Petitioner has been aa domiciliary of
                                                            of this state
        for the preceding six months and aa resident of
                                                     of this county for
        the preceding ninety days.
                             days.

                                          II.
                                          II.

                   service may be perfected upon Cross-Respondent by sending
                   Service
        a true and correct copy of
                                of this Original Answer and Cross-Action
        to his attorney of
                        of record, Ms. Kathleen Cooper of
                                                       of the law firm
        Sullins and Johnson, at the office address of
                                                   of 3701
                                                      3701 Kirby Drive,
                                                                 Drive,
        Houston, Texas    77098.

                                          III.
                                          III.

                   The parties were married on or about January 1,
                                                                1, 1954.
                                                                   1954.
        The marriage has become insupportable due to discord or conflict

        of personalities between Cross-Petitioner and Cross-Respondent
        of                                            cross-Respondent
                                          of the marriage relationship
        that destroys the legitimate ends of

        and prevents any reasonable expectation of reconciliation.
                                                   reconciliation.
                                          IV.
                                          IV.

                    Cross-Petitioner and Cross-Respondent are the parents
        of the following child who is not under the continuing jurisdiction
        of                                                     jurisdiction

        of any other court:
        of
O'

'o                                             female, born on
                         SARAH TRACY HARRIS, a female,
                                      1962 in Jackson, Mississippi.
                         February 23, 1962             Mississippi.
U
DO
                                                                   guardian-
        There are no court-ordered conservatorships, court-ordered guardian¬
C"

=                                                                 child.
        ships or other court-ordered relationships affecting this child.
?
'r,
r   i              No property is owned or possessed by this child.
                                                             child.
I
z
a
 J

5z

£
5                                                                              396
u
                                                                        193
           V




                                         V.
                                         V.

                   Cross-Petitioner believes that Cross-Petitioner
                                                  CroBs-Petitioner and Cross-
        Respondent will enter into a written agreement containing provisions

                                        of the child.
        for conservatorship and support of                 If such agreement is
                                                           If

            attained , ' Cross-Petitioner requests the Court to make orders for
        not attained,
                                        of the child.
        the conservatorship and support of
                                         VI.
                   Cross-Petitioner believes that Cross-Petitioner and Cross-
        Respondent will enter into an agreement for the division of
                                                                 of their
        estate
        estate..   If such agreement is not made,
                   If                       made, Cross-Petitioner requests
                                      of their estate in a manner that the
        the court to order a division of
        Court deems just and right,
                             right, as provided by law.
                                                   law .

                                         VII.
                   It was necessary to secure the services of
                                                           of MATTHEW HOFFMAN
        of the law firm Hirsch, Westheimer,
        of                      Westheimer , Block and Wilk, licensed attor¬
                                                                      attor-
        neys, to prepare and prosecute this suit.
                                            suit .    Cross-Respondent should

                                                fees, and judgment should
        be ordered to pay reasonable attorney's fees,

        be entered in favor of
                            of this attorney and against Cross-Respondent.
                                                         Cross-Respondent.
                                        PRAYER
                   Cross-Petitioner prays that citation and notice issue
        as required by law, and that the Court grant a divorce and decree
        such other and further relief
                               relief requested in this Cross-Action.
                                                        Cross-Action.
                   Cross-Petitioner prays that Cross-Petitioner's attorney
        be awarded a judgment against Cross-Respondent for reasonable

                   fees.
        attorney's fees.

                   Cross-Petitioner prays for such other and further relief,
                                                                     relief,
        at law and in equity,
                      equity, to which this Honorable Court may find her
        justly entitled.
               entit l ed.

O'                                       HIRSCH, WESTHEIMER, BLOCK AND WILK
'o
«r»
o
DO
r:

r-
                                         BY.~~~
                                        BY:
                                         ··MatWH
                                                 Stat~779500
                                          'Matthew         m
                                                       HCfxnuyfy
                                               Texas State Bdr No. 09779500
                                               20th Floor Nie l s Esperson Bldg.
                                                          Niels            Bldg.
?                                              Houston, Texas 77002
r   l
                                                     223-5181
                                               (713) 223-5181
I
-                                       ATTORNEYS FOR CROSS-PETITIONER
2
                                        NORMA E
                                              E.. HARRIS
5
5
Q


s
5                                                                                  397
                                                                         194
                                                                         194
                   4



               *

                           -   v-#*




                                       CERTIFICATE OF
                                       CERTIFICATE OP SERVICE
                                                      SERVICE
                       This is
                       This         certify that
                                 to certify
                             is to           that on
                                                  on this  the 3 d'" day
                                                      this the           day of  June. 1980,
                                                                              of June,  1980 .
                   true and
              aII. true       correct copy
                          and correct   copy of
                                             of the
                                                the above
                                                     above and  foregoing Respondent
                                                           and foregoing    Respondent's1
                                                                                          s
               Original Answer
              Original      Answer and   Cross-Action was
                                    and Cross-Action       mailed to
                                                       was mailed      the attorney
                                                                    to the  a ttorney of
                                                                                       of
               record for
              record      for the
                              the Petitioner/Cross-Respondent,
                                   Petitioner/Cross-Respondent, Ms. Ms. Kathleen
                                                                        Kathleen Cooper
                                                                                   Cooper
               of the
              of     the law
                         law firm
                              firm Sullins
                                    Sullins and
                                             and Johnson  at their
                                                 Johnson at  their office     address of
                                                                     office address    of
                       kirby Drive,
               37Q1 Kirby
              3701            Drive. Houston,
                                      Houston, Texas
                                                Texas 77098,    via U.
                                                        77098 , via     S. Certified
                                                                     U. S.  Certified
    1         Mail, return
              Mail,     return receipt
                                 receipt requested,
                                          requested, with  postage prepaid.
                                                      with postage   prepaid.
                    Notice was
                   Notice  was furtehr
                               furtebr given
                                       given that
                                             tha t the original of
                                                   the original of this
                                                                   this instrument
                                                                         instrument
              was  mailed to
              was mailed         District Clerk
                             the District
                          to the          Clerk of
                                                 of Harris
                                                    Harris County,
                                                           COunty. Texas,
                                                                   Texa •• for
                                                                           for
              filing forthwith.
              filing  forthwith.



                                                        Matthew Hoffman
                                                        Matthew Hoffman




    }




!




        o
        *5
        •C
         'J
         ed




        ~
         E
        §
        >r.
        CN


        ~A
         \a
        zz
!
!       5
        -J
         E

:
!
        J
        Q
         3

        ]S
         *8
!
        ~U5                                                                                      398
                                                                                                  398
\~--_ _ _ _ _ _--L19!:!..!5~                                                         195
;
  Certified Document Number: 259|        Page 17 of 19



                                     

                                                                i
                                    %           '4,
                                                                                            !
                                                  O,                    I           *
                                                      o
                                                                            i

                                                                                            .       I1
                                                                                    J
                                                                    i   •
                                                                            i
                                                                                    *
                                                                                                    t




                                                                                i



                                                                                    i

                                                                                                               \
                                                                                                               4
                                                                                        i
                                                                                        :



                                                                                                                   \
                                                                                                                       t




CD




196
CD




  399
                                                                                                         399
                           I\,Y .
                                        Jt




                                       I -

                          V        *

                                                e. JOHNSTON
                                        SUL.UNS at
                                        SULLINS    .JOHNSTON
                                                         AT LAW
                                             ATTOJItNKY. AT
                                             ATTORNEYS      LAW
                                         .'J'O.KI_VDIIn"'
                                         *701 KIRRY DRIVE.. . SUITE
                                                              ...........
                                                                      IllO_

                                         HOUSTON. T~ 77088
                                         HOU.TON. TEXAS .,..,.0• •
                                                713 / Sail
                                                713         -0221
                                                      8 .. ,..0&&1




      TO,
      TO:   Ray Hardy
            District Clerk
            Oistrict                                                           V
            Harris County
            Civil Courts Building
            Houston, Texas 77002

      RE:                 of the Marriage of Roy H.
            In the Matter of                           Harris and             .
            Norma E. Harris, and in the interest of Sarah Tracy
                    A Child
            Harris, A                        TP f'/Hlo? o6)**-
                                                         3                    jW'                     V"



                                                                                       OV-
                                                                                                      Vs
                                                                                                 S.
    Centlemen:
    Gentlemen:
                                                                                      So?, cO
  Please process the enclosed instruments as indicated and acknowledge                iadÿrour   usual
  manner::
  manner
      __
 _______File
        file Plaintiff’s
              Plaintiff 's Original Petition.

      _ _      Have Defendant (s) served by the Constable
        ------:Pr epare Out-Of-County
               Prepare
                                                Constable.•
                        Out-OC-County Citation and return to us.
                                                                                           (t




      _
      _
 ______File Defendant's
              Defendant ' s Original Answer.
 ______File Interrogatories.
      _
 ______File Request for Admissions.
        File Trial Setting Request.
        Other: Please serve Norma E. Harris at her residence:
  xxx Other:
                                    Blvd.,, Houston,
                  2922 Bellaire Blvd.        HOUston, Texas
                                                             residence:           _
                                10.00 __
                         of $ 10.00
 Our Check in the amount of                           __ is 1s enclosed to cover your costs.
                                                                                      costs .
 All
 All Attorneys of Record have'
     Attorneys of        have-cb=e~e~nW                                   SUW~ JOHNSTON,
                                   SULLINs', JOHNSTON. ROHRBACH & MAGERS
                                                            ATTORNEYS AT LAW

                                                                        surre 1200


                                           ©
                                                       3701 KIRBY DRIVE SUITE 1200

                                                          HOUSTON. TEXAS 77098
                                                          HOUSTON,                            STEPHEN H. TOUCHY
                                                                                              RANDAL L PAYNE
                                                                                              ROBERT v. MCCREARY
          "AQ) SULUNS
          FRED   SULUHS                                       713/521-0221
                                                              713/521.0221           BOARO CERTIFIED ESTATE PLANNING AND PROBATE*
          MIKE JOHNSTON
                JOHHSTON                                                                      MARGUERITE B. BENGE
BONIO CERTIFIED
BOARO  CERTIfiED CIVIL TRIALmAL LAW*
                                 LAW'                                                         CHAD 8LASINGAME
                         AOHFlIIACH, JR.
          WIUJAN J. ROHRBACH,
          WILLIAM                                                                             MASON C. MEYER
IIOARD CERTIFIED
BOARD
8OAftO
BOARD CERTIFIED
       CERTIF IED
                  COUMIACIAL ~L
       CERTtRIED COMMERCIAL
          GAIL MAGERS
                  FAMILY
                  F ..... ILV LAW*
                              LAW'
                                   REAL ESTATE
                                         ESTATe LAW*
                                                LAW'
                                                             FAX 713/521-3242
                                                                 71S/ 521-lZ42
                                                                                              H. DAN JOHNSTON
                                                                                              JAMES G. GUMBERT
                                                                                                               >        cr>
                                                                                                                                 4
          JOHN O. BRENTIN
                     8RlEHTlH
       CERTlfleo BUSINESS
BOARD CERTIFIED   BUSlNEM BANKRUPTCY*
                                BAHKNPTcY'
                                                                                              OF COUNSEL
                                                                                              GOV. BILL Efcg
                                                                                                               <          *
                                                                                                                                      a.
          TON AUBRY
          TOM                                                                                 611 SAN                                 LL.
          WAIl« DOUGLAS
          MARK                 HERBERT
                 DOUGt.A$ H£II8(RT                                                            LIBERTY, Tfr*          rs
                                                                                                                          o
                                                                                                                                       h(J
                                                                                              408/336-522
                                                                                              OF COLtliWÿ3C
                                                                                              JAMES   OÿBÿgSR. OO
                                                                                                      UÿUJQEO
                                                                                                                                                       ·......      ~   .. .
               .......~~ H~R~····· ...
           ... ...         ...... ... I,r '.
        /1
        (i£.
         . -
             U
             ....
                 .
                                               \"~\
                                         .....\co\
                                                   Si
                                                . -i •
         \ ~\                                  ./ ~ /j
          ......~~..............~~.....
                     APPENDIX TAB 7
                  ·.
                  ,

         14iC~.4JJAl,.f'OF
                            '

                                ----                        ';all
                                                                 ~--tffibE.UX·E~IJ7rON
                                                                 QEIÿÿJNDEa-EXECUTION :"__~'~'CLC'':-~ -- - - -
                                                              ~ /i ,:,'"
                                                                   men ~;;':J,";-hes:",s:'
                                                                           by these Presents: ._'-'-./
                                                                      .rUZ-ll, :l o ? y ,. ° 22I.II1 V
                                                                                                              .
                                                                                                               o
                                                                                                                                                                            '         ..........

                                   TEX,(5;1'    :'i ;,;;':'

                                                                                                              ____
                                                                                                          *

     ,'1-,\,               OF TEXAS,              Know
                                                                             a~(.I . ~~~",~,?-,),,99R .""
     *1


    \)'1 THATCOUNIT       OF HARRIS
                   COUNTYOFIIAflms           f r
                  WHEREAS, virtue of a te/taln~--'~
               THAT WHIW.EAS. by virtue of 1\ ceitam
                                                           Writ of
                                                                1     0      ~~
                                                                             '"'.ecutioTrtsaaen-dufofÿKF
                                                                                                 ~ ~
                                                                                                                                                                    _3

     \- }89t_h Judi
     \         J    ci al Pi s t ri Ct  Court of IlaiTis County, Texas, in Cause No. 1002511
                                                                                              


           J89th ~ dl (; f .J.J~.!..£t!:.!.! L ._Court of HII.I"I"i. Coun~y, Te~na. in C.UI! Nil. _ 1(102}.1J                                                   _         ., .... \
       CVJ
       N on the
       :
       *—
          M
                   II
                   11
               _t~eOhn
                -  -
            on John W.
                    W. Hanldns
                    _Norma
               IIpi".
               against
                           Hanld-;s-
                               Norma
                                            , of—
                                            day I  _
                                                  - JuJy
                                             .,, - - - -
                                              Har rh
                                              Harris
                                                          — _____
                                                    J uly . 1988
                                                              19 80

                                                                H, .,.OC._ __ ______. _____________~
                                                                M JS                               ../rJ'
                                                                                                          .- r                  ,/A,;
                                                                                                              -- 17[877 [081 ~:J{,-
                                                                                                                                                              .IP
          CO
          ~
          Cf> -oo
               -.-_--,-,-j-"-'-.m-.-"-~-"-,-.-'"'--OO-'-"-~~-:
              on a certain judgment rendered on the
                                                         L 282:8--."---_-_-~~-_-'-
                                                                                 "--.,--FO'
                                                                               day ftf
                                                                                          -'-,-"-.-,-,--,, -:-1978
                                                                                         Fenruary             1 :'~78
    cl         and directed
                    directfoi and            w me as Constable,
                              alld delivered tome                  Pncind No.
                                                     C<1Il6t.able. Precinct      I. of Harris
                                                                            No, 1,            Co~nty, Texas,
                                                                                       llama County,  Tuu, commanding            Iha~
                                                                                                                I!     —• llH.
D              .ale
               sale published
                              al"~llM for
               levy upon and advertise
                              in the I':nrU5h
                                              &III" ~he
                                          for sale  the land
                                                        hl.l,,1 and
                                               lanl'W'tre
                                 the English language once annte   II. week     for
                                                                                     herein.(t~r described,
                                                                       v ...,'n'.... hereinafter
                                                                .",d premises
                                                                                     three
                                                                                                 eleluibed. by I,,>.vine
                                                                                           "8Ill«utive
                                                                                           consecutive  weeks
                                                                                                               having a
                                                                                                                preceding
                                                                                                                preced
                                                                                                                          I notice
                                                                                                                         inr
                                                                                                                            natiee of the
                                                                                                                              th e day of
                                                                                                                              the
               ule. in the
               sale,      the_ _ Hous    Hops tont on ij an
                                                          an                .,• II ""w~ J.I" I)(!)'I»'!,lishO!d
                                                                                a newspaper                          III1.ri. County,
                                                                                                   published in Harris                    '['~,,;.a, the first
                                                                                                                              euuHty, Texas,                       uI
                                                                                                                                                            firlll of
                       pubU~.. tio ... appearing
               >t.KfSif/liim           jIOlllort!ee.
                    On th~ finn Tunday in Septembi!r                                 _ .. ., sameumll being
                                                                                                       bernl the        ZuiL. _ _ __
                                                                                                               the - 21tA-
                               Sep t ember, 1980
                               September,
               dayo!
               day of.
               o'docl! p.
               o’dock     m.• I1 sold said
                       p. m.,
               H"rrl&, State of Texas,
               Harris,
               hereinafter described
               hereinafter
                                                   1980
                                              lIeninarter described l~nd
                                       .\laId hereinafter              land and
                                              Ihe door of the Court House
                                  TI!XJUI. at the
                                               ~tru~k off to.
                            dce·'"C'__(five
                                            Thousand                                     "'"'' ''no/100
                                                                         ",,""d",c·"d'_'.and     'O'"IC'0000'-
               (*- 2500.00
               (' 2500.00)

               IPmu!
                             ) Dollars,-ÿ

                           Four
                               DoUan,C""''--__ being
                    NOW. THEREFORE,
                    NOW,
                                 liundred     h
                                                   beina: the hi,,,"!

                                                 elve
               sum of. Four Hundred twelve and 51/100
                  _
                                                           and
                                                                highest and
                                                                Ihe premises
                                            eonsldel'lltlol1 of the
                          T UEREFOnE, in consideration
                                                                  5  1/
                                                                            a~d beat

                                                                         1'0.0  _
                                                                                   best bidder therefor,

                                                                                    _
                                                                                     dOI'_id. and
                                                                      11I'~m!!IeIi aforesaid,
                                                                                         _  _    __
                                                                                                    t henfor.

                                                                                                         _
                                                                                                              ______
                                                                                                               __
                                                                                                                 ____
                                                                                                                    llllyment of the
                                                                                                           ...t the payment
                                                                                                     lInd of
                                                                                                                    _    _ __   _
                                                                                                                                 Lite said
                                                                                                                                    _
                                                                                                                                      .,.id
                                                                                                                                       _
               (I 412.51
               (|   412.51 )     ) Dollars,
                                   noUa", the receipt
                                                r..ceipt of which is             .. ckIL... wlo!dred. I,
                                                                      I, hereby acknowledged,              Waite!' H.
                                                                                                        I. Walter  H. Rankin,
                                                                                                                      Rankin. Constable,
                                                                                                                                  Conlt4S0"
                               1. of Harris
                          No, 1,
               Preclnet No.
               Precinct                     County. Texas,
                                     Hani. County,                    &'TDntKl. sold
                                                      T..,.-a... have granted,                   eonveytd. and by these
                                                                                solo and conveyed,                     t hl!!l~ presents
                                                                                                                                pntoml.:il do
               rret.Hllllndl'Oll""yun\othe~W.obn
               grant,  sell and convey unto the said                W, Han.k.in ns                                                                                       I/O
                                                                                                                                                                         tJ.J..---
     /
     /         all of the
                      the estate,
                           estate. right,
                                   rirM. title and
                                               anti interest
                                                    intcrut which the said


                                                                        -
                                                                           uid


                                                                                --
                                                                                        N p rma
                                                                                        No            Ha rr j s
                                                                                             " 1!I.et Harri     M.D,
                                                                                                              s 11 .0•


                                                                                              10had   of. in and
                                                                                                 .... of,        to the
                                                                                                             IImllo     ful!lIwilllr land
                                                                                                                    UK! following    I:Im1 premises,     vit:
                                                                                                                                           Ill1lllliae., via:


                                                                                J=»:CI Ll'li A

"                                                     J     ': . , ~" (a)
                                                   L. , ,~t Thiic          r (2)
                                                                           T'.:i ( 2) ef   Wr:7+
                                                                                      of W..,d                                                                                        FV
                                                   LniversUy
                                                   Ij'l ver ~lCy                     lu the
                                                                             i .ion to   tile                                                        1154
                                                   Cl ty of West University Place in
                                                   City                              In ihrris
                                                                                         Harris
                To have and to hold the above described land and premises

         heil'l and assigns
         heirs
         TeXM, can
         Texas,
                              forever, as fully
                    llSIligns forever,    fu ll y and as absolutely as 1, as
                enn convey by virtue of said
             In Testimony Whereof,
            September
         ~~~S
            o'opte m be r
                                                  Wri t _of_
                                         8lIi d~ Wri_t
                           Wher eof, 1I have hereunto
                                                          Qf '•__
                                               hereunto set
                                                                   _
                                                                 . .


                                                             mr hand,
                                                         ""t my
                                                         • 1980
                                                         T
                                                                              _
                                                                 premises unto lhe
                                                                               the said.



                                                                           _ execution.
                                                                      thiL -:~2
                                                                hand. t!iis_    23th
                                                                                             'J""",,"--'W.
                                                                                   .... idL_ John


                                                                               Constable , Precinct No.
                                                                          Ill! Constable,



                                                                                '-'9.t~"~_-:;2::::,\


                                                                                                    ~
                                                                                                        w
                                                                                                        "-. -,HH,.,"


                                                                                                        L, of
                                                                                                    No.1,
                                                                                                                 a n,,k',j,"
                                                                                                                        j_n~s,


                                                                                                               Ha rris County,
                                                                                                           IIf Harris  County,




                                                                                                                                        ..
                                                                                                                                                 I/W-IUB8
                                                                                                                                               ir5-92-J9Gg
                                                                                                                                               175-9Z':1989
                                                                                                                                                           ---.




                                                                                                                                                                                  __        .day
                                                                                                                                                                                                -i




                                                                                                                                                                                                 of
                                                                                                                                                                                             day ot
                                                                                                                                                                                                       N




                                                                                                               Preciuct No, 1,
                                                                                                    Constnble, Precinct
                                                                                                    Constable,              l, of Harris County, Texas
                                                                                                     Wal ter H,
                                                                                                     Walter     H. Rankin
                                                                                                                    Rank n
                                                             r

         THE       OF TEXAS }
             STATE OFTEXAS
         TH8STATE
         COUNTY OF HARRIS
                     HAR RIS                             }
              Befo~me.
              Before   me,.
                                      __            F.e. Davis
                                                    F.C.     Da vis                                                   Not.ary Public
                                                                                                                   a Notary
         in and for
                  fnr Harris           Texas , on this day personally appeared Walter H.
                      HarTi~ County, Texas,
                             County,                                                                   Ranki n. Constable. Precinct
                                                                                                   H. Rankin,
         No,
         NQ. 1,             County, Texas,
              \, of Harris County,   Texas, known
                                               kno wn to me to be   bIl the person  wlto>;e name
                                                                            pel1lOn whose   name is    fiuhscribed to the foregoing
                                                                                                   'IS subscribed             fnregoing
"-'\..

                                                                                                                                                                                                      -
         iwtrumcnt. and
         instrument,   lind acknowledged to me that     t hat he executed    t he same as
                                                                  execu,ted the         M Constable.                No, 1,
                                                                                                          Precinc t "'0.
                                                                                            Constable, Precinct          1. of HllJTis
                                                                                                                                 Harris
         County,   Texas, for the purposes
         County. TUM,
              Given under tnymy hand and nnd seal
                                                      consideration, and
                                  p\lf")lOSllI and consideration,
                                              I!e!II of office.
                                                         office, this
                                                                        nnd in the capacity therein
                                                                             29th          day of
                                                                                                    _ _
                                                                                               I he~in expressed.-

                                                                                                 0 ~_
                                                                                                          ~xpressed .•.• -. '.:/

                                                                                                          Sw e'rnb r e . 1:" 80
                                                                                                          September
                                                                                                                                  v -', '
                                                                                                                               ! .....                                        -
                                                                                                                              saSy
                                                                                                                                                                                   .ÿ
                                                                                                                                                                                        j
                                                                                                                                                            ,                '\.            -        7' _
                                                                                                                                                       , ' ... '    ..-,'•
                                                                                                                                                                     -TT
                                                                                                                                                                        1

                                                                                                      Ncrt£ry                                 Coul)tY: ':reXA..
                                                                                                                                   lIa m$ County,         Texas
         Tl'ls "'"'''"'''''.1
         Tills lrtntruTncrAPPENDIX TAB 8
          ••
          * .a



                                                 Ccne£abler3 Sale
                 L'ftdvrM fcy rtHit t4 u
                                                                          '""" .
                                                                          .Spit        »f           - " ' .... _.
                                                                                                             nitirtiiPlBib
                                                                                                                   '       «4m pt

    .1ÿ4-


    """",,
                 Ills        I'ÿy   B.I'




                                               --
                                           .j'lK'liyÿ

        - ,,,_. ,...... ,......- ... ,... -....,.-;-Q..
     •. h.         ' 11"  ,,,'....
                      }(A-£444."'. d'''' " ...
                 iwniry             f;s,                  .vjl nit.




                                                               -.....                 -.....                          \\

                                           ..... .,.. . _
                                                                         ~.....                                        ...
                                                                                                                       P




    .. _..... - . ._                 _
    -

                                                                _-
        aCaiiUf   MAI imn           »um      I          S*j|,H           y#ti                          -..;
                                                                                   u WBJ on mid isnHuiilea. inrfldt Nfifcw eHl df




                         -........................ .
    vniiffiUn 1:?tdKir Z, 1?W


    .....  . . . ......
    M Courtr-octt Cear


    . . ......    ...............
    *r im oVf*fc t. », tnd fi*tir
                                                        _  ..
                                                 ,• _urn* MM

                                                              -_
                                                         ......
                                                          . . . . . . . . . . . . . . . *«PWHr,
                                                                 *•U4
                                                                                        _ _ Of , l«0

                                  of Minn Ctaic?, in thf City oi KdWUm. Tin*. IAIUNH ili b«»


               ~ 'Jan* Harrii. K,®,
    tiitf4J*4dnu
                                     p. m. and any •ÿ»! *1» Hah*- tfft. IntMii «4 till* rtWl th*
                                                                    ,.
                                                                                                 ...
                                                                                                                     ia4 #jq t#ff f»f wit

                                                                                                                                ...
                                                                                                                                      ...

    _.._*rm
                                                                           .-,
                                                                            - -'If
                                                                         , _ *W
                                                                      County.
                                                                                -- —
                                                                                T*nit.




         TOl!5*13 Vf* IH* HOWStCSlJWl
                                                                                                          .......-,.".
                                                                                                                  . ......,
                                                                                                          SAlt TO BI W13|
                                                                                                          5#pt*noiP *i WHO
                                                                                                          ". »1»
                                                                                                          All Itt . *-*•
                                                                                                                    . ....




•
    ".           P•
                 ",'
                                                                             _...._.-..•- -
                                                                             ... .. . . H.
                                                                             WALTER     .. .....
                                                                             i'riTiafl K*. I,

                                                                             IN.
                                                                                                1CintMtl*
                                                                                           RANKIN', APPENDIX TAB 9
                                                 ,,_1P
                                                 NO    - n7~D
              NORMA KARRIS , M.D. AN!
              r:01\....".
              ROY
              ROT      KAARli.
                       HARRIS,       11.. 0 .
                          1Io\U.l&.K.O
                                  M.D.       AII~'J '::            I N TII&
                                                                   IN               COURT DF
                                                                       THE DISTRICT COORT OF


              ,,-
              VS.                                                           COI,I\I'I'Y., TEXAS
                                                                    HARRIS COUNTY
                                                                    ""lUllS               or E It " 5
              ...;u.n:k K.
              WALTER       IIA.';K I Il, CO~STl\IIl.E
                        H. RANKIN,       CONSTABLE         5
              AND      JOI!.~
                 '\"1) JOHN
              ....              t:. IL\',UIl5
                                K.  HANKINS                S       I        JUDICIAL DISTRICT


                                          T EMIO~.Y aE5
                                          TEMPORARY     TRAIN1NC ORDER
                                                    RESTRAINING  ORD&R

                                           u..
                                   \:hi. the lItll
                                On this            oo       H.D. ud
                                                               hErh, M.D.
                                                        NOma Harris,      and Hoy
                                                                              IlOy

              H••• h, K.D.
              Harris, H. D . "it/>          '"poI'''
                             with respect tto
                                            o thdr            !oen"d at n
                                                    _ n...d located
                                              their homestead           2922
                                                                          u

              ."lI
              Bel la i re lou
                   al.e   Boulevard,     ... t on, Texas,
                                      Houston,
                              l Dvud. lIo          nil". unl ... Constable
                                                          unless e""ol:.&bl. "dUr   H,
                                                                             Walter H.

              .Rankin,
                .nU n . JOhn W. Hankins
                        John W.             their. agents
                                " nk1n. and dial              f ortllwiUo .restrained
                                                   age n u be forthwith     . . u d ..d
              as
              • • roqua. ted.
                  requested.            Plain t if f . 1l0ro.
                                        Plaintiffs     Norna "a.r l., M.D.
                                                              Harris,           ~oy Harris,
                                                                      II.D. and Roy "arr ia, M.g.
                                                                                             M.D.

              ha ve no adequate
              have              r a~dy at law.
                       ~eq~.te remedy                          Tn. Court ddeems
                                                               The         •• ~ the follovln9
                                                                                ~e following

              or~e :s
              orders       to bo necessary
                              be nec                      con41 t loned upon
                                     •• ~rr and equitable conditioned        f iling Bond
                                                                        upOn filing  Bood

              In lhg
              in     .....,. of
                 the sum     of          .57J"-"f-d"')Q"'Q:L~"--_ _ _ __ _ _ _," condi¬
                                      _ _SPtfiOQÿ
                                                 ,                               con~l-
                                    7
                     a. required
              tioned as r~ui •• d by law:
                                      l .~'

                                IT IS THEREFORE ORDERED that the Clerk of this court

      --
     r*";
     ~;
              l .,oed a• Temporary
              issued     T . ~po.a ry Restraining     Order restraining
                                      ~at .al n t n g Order ro.tralninq Walter
                                                                        Wal t or H.
                                                                                 M. Rankin,

       _..-
     •g
     ~ ,
              toni t abl e , his
              Constable,     h i. dapa t leo , agents
                                  deputies,    agen t . and assigns
                                                            ••• i g n, and     W. Hankins
                                                                       ~d John W. Hankin.
      ,u --


     -
     CO
     .
     ~
       "
     CT>
     ~
              and his
                  hi .
              executing
                            oo.n~
                            agents     aftd
                                       and thoy

                          COns t ab l o' • •
              caccutint a Constable's
                                                 a r O hereby immediately
                                            they are                      r •• trained from
                                                              l ~a" l y restrained

                                                      r ••peet to the property located
                                             a1e with respect
                                           Sale                                l~a"d
                                                                                       f r o.



,-               2122 "llalro
              at 2922          Boulava . d, Ha
                      Bellaire Boulevard,      rrl. county,
                                            Harris  County, Texas, more particu
                                                            To.a., .ora         l arly
                                                                        particularly
m




—
t9    "
      &
              described as:
                                                "
                                  "




      o
                                                                                           ~




                              t




      I
                  I
                                  •


            I
                          I
                                                                                           ..


                              I
                n,
  Certify Docum* Number
                                            k if!
                                                                       r'




                                            Ulii W **»   i' U W
                                             5ii    „l
                                             Hbj I,'
                                                           -',\,. •. 1ii
                                                        ...      ,Vlj
                                                       031ij

                  A-                  •%»




                                                                            .
                          J&tcJS
                          ?VcO,/




                                                                            .
                                                                                       »* r
                                                                                               --
                                                                                      .5
  to




272
                                                                                 ."




  -4
  to




      475
                                                                                475
                                                                                                                                                                                                                                                                                            r




                                   •
,.
                                                                                                                                                                                                   ~
                                                                                                                                                                                "




                                                                                          ~
                                                                     'j
                                                               •
                                                                                                                                                                                "




                                                                                                                                                                                         g
                                          shall continue in force and effect until further order of this




                                                                                                                                                                                                                                                                            <




                                                                                                                                                                                                                      • I

                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                               ~
                                                                                                                                                                                                                         law,




                                                                                          ~


                                     8 li
                                                                    §


                                    -= 1I
                                    • 8
                                          Court or unitl it expires by operation of                                                                                                                                                                 This order shall



                                                                                                                                                                                • -




                                                                                                                                                                                " .
                                                                                                                                                                                                                                                                  .         "




                                                                                                                                                                                                                       <




                                                                                           c




                                                 .Q
                                                                                                                                                               ::co 8'" ,"
                                                                                                                                                                                                                                          ~




                                                               •'"
                                                                                                       ... ... 8
                                          bo binding                               on                        Constable Walter H. Rankin, his agents, servants,




                                        •
                                                                                                                                                                                                                                                                                •




                                                                                                                                                                                                                                          <




                                             •
                                                                                                                                                                                      : i



                                                                                                                                                                               - . i, .!
                                                                                                                                                                             -,• ••" ,•• -,"
                                                                                                                                                                                                                                                  o::~-=




                                                                                                                                                                       •" "• • •"




                                                                  ..



                                   - " - ..
                                         employees, deputies and on John W. Hankins and his agents until




                                                                                                                                                                               ,• ,- , ,1


                                                                                                                   .
                                                                                                                                                                               •, -• "• •




                                                                  0




                                              "
                                       ....."
                                                                                                         '"o
                                                                                                        ';I ..
                                          further order of this Court.




                                                                                                                                                                                                                                              •




                                                                                                                   ·<
                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                            :


                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                          •...
                                                                         IT IS FURTHER ORDERED that the Clerk shall issue notice




                                                                         .a:• .:J.. •
                                                                                                                                                                                                                                                                        E




                                                                                                                                                                                •
                                                                                                                                                                                                                     .
                                                                                                                                                               H,




                                                                                                                         ....
                                                                                                        ..
                                                                                                                                                                                                                  .,
                                                                                                                                                                                                                                                                                    "




                                   · - i. ·· .....
                                                                                                                           ..
                                                                                                                                                                                                                               "




                                                                  to
                                         requiring constable Walter                                                                                                     Rankin and John W. Hankins to appear,
                                                                                                                                                                                                                                                          ....1
                                                                                                                                                                                                                                                                          .

                                                                                                                                                                                                                                                    •




                                                                                                                                                                                                                       .




                                                                                          • <
                                                                                                                                                                                                                     0
                                                                                                                                                                                                                                                                 !N
                                                                                                                                                                                                                                                                             "

                                                                                                                                                                                                                                                                        -




                                                                                                                                                                                                               ÿ7                    day of August, 1980 at
                                                                                                                                                                       .:~"'.!-.;!l ...


                                                                                                       ,• ·,• -:. ., ,.....,o.sr.""1i;l
                                                                                                                 § .. u




                                                  ~l·" , ,"" '·'~g
                                                                                                       i· -"•q -•. !!;i:;~:i!:i

                                           .<>
                                                        . . ..
                                                                                                        O j o ! ..... oAPPENDIX TAB 10
                                 ..
               ..                G656B55
                                 UI1I55

          0ÿ                                                                      ",,:;,
                                                                                  t5Sivj u:     n                 T"~

                                             """If, =_                                                            VIC
                                                                                         LS; It Il



                                                              _ _......
                                                   »-l.e:J
                                                   SEF—E-EJ ..
                                                            i &U  i z •a
                                                               4 &H


                    ----
                                                          m
                                                      WAflJlMTT DEED
                                                                                             1IS5-?0-2fyr
                                                                                               ~.o-2r!U
                                             SPECTAl. 1 1




 *                    ......
                    THE 5 TATE -~
                               Or TEXAS
                                                    •s•«
                                                     >             .....                  --.,
                                                              JOIOH ALL HEN BY THESE PRESENTS:




                                     _              •
                                                              --
                    CODST3T OF    HARKS




                                          .... -'-"-. .......
                    .._.-.--...... . .........
                                     . . _u_          .   __    . . . . . . .
                                               __ . _ -._ I'"    .......    -
                                _  , _nom IB.. .QAnnis
                                THAT             . . . . .t
                                                         of ....
                                                            the .  . -.......
                                                                 county       01., state
                                                                        of Harris, I .. ,,"
                    of Texan, auactints h(nluftn it mu*®
                                                                                                                                     478
                                                                                                                                       478
                                                                                                                  275
                                                                                                                            ,~
                                                                                                                                            tl!
                                                                                                                                                      Sl
                                                                                                                                      IS5-50-2I93
                                                 tot Throo (1) in Block Two (3) of West
                                                 University Place, an Addition to the City




                                                                                                                                                             ~
                                                 of Want University Place In Harris County,                                                                  9
                                                 Texas, according to the map tboroul
         4                                       recorded in volume 144, page 560 of the




                                                                                           i"i!!
                                                                                 I.",,,
                                                   ';li;1
                                                   :Jin


                                             1l.11
                                                                                 ","1 ,
                                                 heed Records of Bertie County, Texas.
         4
                                                 This Deed end conveyance is expressly made end




                                                          r
         A




                                                                                  j
                                                                                                                             none     other,




                                             'I
                                   accepted subject to the following natters, and




                                                                                            ill'" 'I'
                                   to the extent, and only to the extent, that the same are




                                    1.
                                          valid and subsisting, in effect any filed of record in

                                                                                                                                      ' •


                                                                                            I , ,
                                                                                  . l




                                      I i i !1
                              1.11
                                   the Office of the County Clerk of Sarris County, Texas*


                                                                                                                                    11 q "




                                             I , '"
                                                 A.       Restrictive covu nance of record af¬
         ii
     i
                                                          fecting the above described property.
         4




                                                                                            ,
                                                                                  .
                                                          Easements, streets, rights -of-eay and



                                                                                                   I 1 o. j ' 1
                                                 a.                                                                         ' oEJ'! 111,!;il!
                                                          building set-back                         lines affecting the
         4                                                above described property.
                                                                                          I,;,\:1"I!I"I



                                                                                  .
                                                          Outstanding mineral and royalty




                                             ,
                                                 c.




                                                                                  ..
                                                          interests of record affecting the
         i
                                                                                                                      II
                                                          above described property.




                                             ,
                                                                                                     i i ! I IJ " ! I ! ' I'
                                                          The liens, security interests, as-
                                                                                            " \'
                                                 D.


                                                              '!" I! · I ' · ·
                                                          slgnents and encumbrances affecting

                                                           tlia above described property,                                                                            1
                                                                                                                                 .



                                                 SO HAVE AND TO BOLD the entirety of                                       Grantor's
                                   right, title and            inter'est in                and to the shove described
                                                                                            In
             !ÿ                    property, together with all end singular the rights and


                                       ~.f
                                             ,! I
                               !01.
                                   appurtenances thereunto in any wise belonging unto the said                                                                       ;



                               i
                                                                                                                                J, "' I




                                   Grantee, his       successors and                      assigns forever* or.d Grantor
                                                                                                                                                                     1
                                                                                                                                    !l i i ~




                                                                                             successors           and assigns, to
                               .1  dona hereby bind herself, her
                                                                                                                                                                     I
                                                                                 " ~1J"




                                   WARRANT AND FOREVER DEFEND,                            »J1    and singular, the entirety
                                                                                             0




                                   of Grantor's right, title and Interest in and to the above
                                                                           ~.!I . .:~;




                                    ..
                                   described property unto Grantee, his successor a and assigns,
                                                                                                                                       ' i
                                                                                                                                             j ,




                                                            j I " I! 11 I I 'I J OliO 1 1 I 1. ; 1 I,"




                                   agai.net every person whomsoever lawfully claiming or to
                                                                                                                                 , I ! ! ' I '1 I'
                                                                                           'Ii" i I I ! I , ; I I ' . r 'I ! r "!"!' "




                                      I'iJIll ol
                                                                                                                             ' j'lji ,!! ,!l' ,




                                 fI.' II
                                                                                                                         i ;'; ' ','1"",



                                                          1 iii P i I! 'II' '1 II :1 q ji L I I


                                    .,11


                                   claim the sama, or any part thereof by, through or under
                                                                                 i




                                       1.
                                                                                                                                     w II" i• ;i0\•
                                                                                                                                             jI I



                                                   liil li 11 ! I d i I! 11 I i I I Ii \! "I •




                    t n-                 *   -
  Any provision berrkn w hlch restrict Ibe sale, rental or use of the described Kt-al
                                         I




                                                                                      Property been use of ealur or rare Is invalid and
                                                      il,
                                                                                                                                           iI"




 t'I
                                                                                                         IJ

                                                                          il
                                                  J
                                                 f..
                                                                                                                                   'll
                                                                                                                                                                 11




                                                                                                    Ii
                                                                                                                                                           - '1,.1




  uncfiftiicekble ander the Federal Law. Confidential infurinatioit may Im* t been redacted from Ihr document in cnmpUanee with
 i
                       Jj~
                       II"',




 Jhe Public Information Act
lillJ


                                                                                                                                                                          ]
                                                                                                         H




  A Certified Copy
  Attest: 2/13/2014
                                                        •

                                     i
   ...




 Stan Stanart, County Clerk
                                     ~
                                                      .


 u«                                         -
 ;

                                   -,     _........... -"'"
                                   ....'. --
                                   Grantor, but not otherwise Bcbjoct, however,

                                   heroinabcva eat forth.
                                                        •      0. . .
                                                                       "
                                                                      . ..   -.J-
                                                                                                 - ' , to
                                                                                  _ of.. Captaabec,
                                                                                         _ _ " 1990......
                                                                                                           ...... __.
                                                                                                                   . XXX-XX-XXXX
                                                                                                                      1 ~2 1gg
                                                                                                              the nettara


     1                                                 iit&CtlTRD   thia       I  day



         i
                                                                                              UQHMI. E.   HARRIS
                                                                                                                                    1*
         I



                                                 -
                                   NIl ETAIB
                                       .......  ,"'"'"                        *i,

                                      --                       -
                                   TBE       Of TEXAS

                                                                              ,•
 L'
     S
         4*.
         i
                  '




                                   "'.
                                    ___     -
                                     or EAREIS
                                    ~--
                                   COOKTT


                                         -,   _..  --'
                                    --_ .. _-- .. _-_ ....
                                                      .
                                          ''1~ _ _ BQHMA
                                   personally           .......
                                               appeared -
                                   parson whose UH IS
                                   parpoaea
                                   - -end
                                                       "_'_
                                                               E.
                                                          subscribed to
                                                 cohaidaretlcn
                                                                       "_'_i
                                                                              s

                                              BEPOELE ME, the uiidaiaigMd authority, an this day
                                                               I . nAKRJH,
                                                                   _ I , known
                                                                           _      .. oa
                                                                                 to

                                                                 therein expressed.
                                                                                       _, to
                                                                                     ' ''~
                                                                         the foregoing
                                                                                          ....
                                   and acknowledged to a* that ohe executed the gsu for tha
                                                                                                  ....
                                                                                              be the
                                                                                          lr.itnntr.t,'

                                                                                                                            J
                                                                                    /£
                                              _       .....................       i,
                                            __ m
                                    .~~..!.!':     .. BANS
                                                      __   AMD _
                                                               SEAL_  "'"'"" mis
                                                                   OP OFFICE
                                                              i tramps
                                                                             ...... J:::....
                                                                                       "'
                                   "::!!': ~ . ,_.
                                   d;       r, 1930.
     F
                                      'i-.'\                               .. .                                       .
                                                             -,
                                   r.;;r                                     . ir

                                 ~t .Ji):
                                   .              .,
     :
                                   ~r                                                      Notary   Pribllc"in sail   lor


                              ...W
                                                                                           aarris   County,   15*11
                                                                                         h ..... Sam
                                                                                                 _ _ ot  IOfU<1' Publlo:
                                                                                                     . . Notary  . . . . ..
                                V~ *iy
                                   ... coarÿoiori            RxpircB,                    Printed

                          .   :~~-II                                                      Me" L*L·
                                                                                          OMruf            ki-n-miu-HL
                                                                                                           k.'nm iyp


                                                                                                                                         .


     r“

     ;:i              :
                                                                    Cltvke
                                                                    |4>ÿ     -      t*
                                                                                                       rbJot&J Ukifc
                                                                   30 cjt,
             f                                                      rtJtxio         ffr4*1yyoC>3~
         i                                                                          ***      .                        Ifc
                                                                                                                      *§ÿ *     ~
             -ÿ
                                                           ,--- _---_._-
                                                                 - - 1I
                                                                Mil

                                                            ..-=.:.::-::.-:.::.
                                                                 '---"---"      KE   M#
                                                                                          iMMMlk

                                                                                    J _.::-.::
                                                                                                                      ?r        g

         1

              ,                                                            SEP 2 BSC

                  :                                                          KumcaiimtDM
     ;

                                                                      -' .
Any prcivijiiin he rein which rcefrfict the sale,, re«ul or USE1 of ifie described Real Property because of color or rare l* hivalid and
on cnfo resablc uniter the Federal Law, Confidential Information nay have been redacted from the dacuinainl in canpUance wick
the Public Information Act.


,~""
A Certified Copy
"_Vi_1'
Attest: 103/20 M
                                                                                                                                    yg? m/t/X
Stan
SUn Slinart,
     Stanart, C.vnly
              County Ckrir
                     Clerk
H       County, T
  .. rilCMM,.
Harris            ....
                Texas                                                                                                                        \%\
                          a
                          Sl.,
                          V
                          O-CAT)    jhi ,-,.",..
                                   7'"  flzyÿn               >-
                                                             Imrt,                                                              BIS
----"',;"";..".;';";if"
                TUI r ."';;~';,;""';;::'--
                        iAJ'4 TH/iW
                              JLJIV.3
                                           Deputy
                                          ....
                                            ;ÿÿ



                                                                                                                                             480
                                                                                                                                               480
                                                                                                                                     277
APPENDIX TAB 11
   1
    •


           K <
                   1
                           !
                           !        \\
                                         ¥   _j
                                                               0658854
                                                               G8S88 5~

                                                                      NOTICE
                                                                             -
                                                                                      -:z.--.
                                                                                       - --,. . . .. _- =--_
                                                                                      Mrcpred
                                                                             ... the tatutiittiGt
                                                                      NOTICE -r---*,.-..
                                                                                      To ttfert

                                                                                  S!;p.-1."GJ 15ÿ
                                                                                                         ._---. . .
                                                                                           iortn4 >- .. - ..
                                                                                                       thi 5tilc Bar el Toil
                                                                                                        ppjKT
                                                                                                         ffticftr#
                                                                                      insert s- Ptfi,r' ;trmi

                                                                                                 1. ~ 6 667i
                                                                                                   SEP—£-13
                                                                                                                   .. -,..----
                                                                                                            ~ 1. 65SEÿi
                                                                                      meet «rJI ffaiiU-rtnrrrtir
                                                                                                 rre
                                                                                                                        flit
                                                                                                                               tm
                                                                                                                     0} iVt ftfanfc

                                                                                                                       65Slr511 1ST
                                                                                                                                      ESC




                                                                                                                                    A P3
                                                                                                                                 UT,. P!
                                                                                                                                             by Ltwrytf* only. RrvNfid 1*1-7*
                                                                                                                                                strike EIÿJC jfefwr p*itvHto»f ar
                                                                                                                                            ft! Aw. Nr. “stani/ant (Oftna etm
                                                                                                                                            »
                                                                                                                                                                                                         sxc
                                                                                                                                                                                                         .. ..::0

                                                                                                   OF TRUST
                                                                                              DEED OF                                                           )£5-ÿD"2f93
                                                                                                                                                                1::5-,,0.:2133




                                                     _ _ _
               *
                   ’
                                         THE STATE OSTEXAS
                                         COUNTY OF
                                                                                               1I          KNOW ALL MEN BY THESE PRESENTS:




                                                                                                                                                                 _ ._.. _ _
       I'          *       !                      Thai                      .,., H.
                                                                            HOY  I, D.
                                                                                    D. HARRIS
                                                                                       IU.Q.I •
       f                       I




                                         ............
                                              .......
                           i
                           •i


                                                                                                                                                                  ihe piirpnse nf !!oirin(
                                                  :~:~~.~.:U:':.;~~. T- --a.---.-
                                         nf                                       Caunly, Tcna kniliqfLfif cyi]i(d GTBQ'OR {ÿc(hw ana or mA?(ÿ
                                          ... indebtedness
                                              '             I ; .... deuribed,
                                                                           __              .. consl dentiioo
                                                                                                       : _01         .. Bum
                                                                                                                 of the _ of.. TEN
                                                                                                                               TOI""'·
                                                                                                                                     DOLLARS · .........
                                                                                                                                                  {SlOflO} io w   _ in
                                                                                                                                                                     ........
                                                                                                                                                                      -    t paid
                                                                                                                                                                         hand          " the
                                                                                                                                                                                      fry
                                                                                                                                                                                f .....   ..
               4                         the                hci.irt.fter              and in



                                   ...   ..
                                         _ ,              t   _




                                                                          - -...-. --
                                                                         . . ..-.. ..        _~      _ _                 $   .............




                                                                                                                                             _
                                                                                                                                        "-_·-"---1'
                                         Triaÿee TieirtoiFttr rtirtt&dl* l|ic jaedpt nf wfaSeli Is- fofifleby aekniswEedEKS, and for Ifac further ranaldlctfBtiflni oF ifce lasEff. purpose*


                                                                                                                                                  /'
                                                                                                                                                        _




                                         and trusts hcirinifler «l (otllr, have (nolrd. void end convey.!), and try these pfoenls do grant, KH and cdftwiy unto
                                                                        ...
                                                                                                                                                                   ;!       t     "'    ...   _ _                ¥




                                         --               --                                                                      1a=1____
                                                                                                                                 _SAXrii5.ÿ„„,                     -..... Taim,
                                                                                                                                                                            _        _ Iris
                                                                                                                                                                                          tio
                                   ; , . .. _
                                           ;;;o;~                                                               Tmirt*. of                                        Cotmlif,           and
                                              ......
                                              ill of --     . dcscrihfd
                                                     followinu
                                         Fjuhrti Intel
                                                               ___•
                                                          nr lucceuoti,        Ihfi                           ptsperty atlniled in                          larr"-
                                                                                                                                                            Harris                                   """",,,
                                                                                                                                                                                                     County,
                                         7mi,       in-wilj
                   i




                                                                                                                                                                                                      o
                                                                     ~ '&Qt1r.tr
                                                                     The   entirety of    " the    "'l,~t. title
                                                                                              th. right,   title and  and interest
                                                                                                                            Lntcr..t ofof
           i       d                                                 ""'~ E.
                                                                     Norma   t . Harris
                                                                                 "cnt. in        and to lot
                                                                                              111.1>4
                                                                                      • • ct OA1_nit,
                                                                                                          LOt:' Three     (l) in
                                                                                                                'ft>~ •• (3)   in Bloch
                                                                                                                         ,1,.,., ...
                                                                                                                                    U 
                                                                                                                                                                          j




                                                                                                                                                                                                       LtV

                                                                           ------
           1
                                             ejGBiEtici   fty OruiEB, payable Ha Abe artier of
                                                                                                   -       SQBWI                                -

                                             In Hit Ciijf nf                  ;OO: '_.-IICn'l. —------- ~~ .. __
                                             :':.::"';;;:';:::'::'::'::'::':'-Houstonr-                  Harris                                                  H-nuniy.       TEIBS   ai    Moms* EfflhWlI*


                                                                     as therein provided, said Note being finally due
                                                                      and payable on or before December 15, I960,




Any provision herein which restrict the sale, rental or use of the described Real Property because of color or race is invalid and
unenforceable under the Federal Law, Confidential information mnv have been redacted from the document in compliance with
the Public Informntion Act.


A Certified Copy
A Ctrtlflcd  Copy
Alla l: Vl
Attest:    11l0 1 ~
        2/13/2014

                                                                                                                                                                                       iiuÿ%
                                                                                                                                                                                       w
Stann Stan
Sta   Stanart,
           art. County Clerk
Harris
IIn      County, TtUI
    r l. Counly. Texas

                   a
                   V.                                         rtÿon                            Deputy                    EXHIBIT D
                                                                                                                         EXHIBIT
                                   SONG THI NCAN TRAN
                                                                                                                                                                                                                 146
                                                                                                                                                                                                                 146
             •




                                                                                                                                                                                                                                                                                         $
                                                                                                                                                                                                                                                                    4
                                                                                                                                                                                                                                                                      ,,·!r'lO-Zl~~




                                                                                                                                                                                                                                                                            ih =
                                    •




                                                                                                                                                                                                                                                                                                        <5
                                                                                                                                                                                                                                                                                                                  o-
                                                                                                                                                                                                                                                                                                                        U-
                                                                                                                                                                                                                                                                                                    «
                                        _C;_~ . __ . . . . ___ . . . __ . . . . . __ . _
                                                    : ii i
                                                                      un~i l "~8rl ~y . nd be.rtn, lnt.r •• ~ l~ R&l~l~; . ' ftin-




                                                                                                                                                                                                                                                         rir
                                                                                          |;|t|l


                                                                                                                                                                                                           5
                                                                                          siilii j !f pi f! Sii|*i?iS

                                                                                                                                                                                                  5,|




                                                                                                                                                                                                                                            4>




                                                                                                                                                                                                                                                                     S
                                                    lillll


                                                                                                                                                                                                           o

                                                                                                                                                                                                           ft£

                                                                                                                                                                                                                                  *
                                                                                                                                                                                                                                      *
                                                                                                                                                                                                           S




                                                                                                                                                                                                                                                                                         i
                                                                                          «&=! *11 i If |i it SfÿHlf

                                                                                                                                                                                                       b
                                                                                                                                                                                        d
                                           no                          1Mn:.n ' " I pu - "....
                                                                                                                                   11 ...-... Ie< .. _ _ Of.....-,. !lRllltlUrUU
                      m            ..............                                 B id




                                                                                                                                                                                                           1 Iii



                                                                                                                                                                                                                                  Slis
                                                                                                                                                                                                                                  111!
                                                                                                                                                                                            1 pi

                                                                                                                                                                                                           i llj
                                                                                                                                                                                                    I is!
                                                                                                                                                                           -



                                                                                                                                                                                                                                            Ad
                                                                                                                                                                                                                  rsii
                                                                                                                                                                                                           I£ f g-a
                                   --


                                                                                                                                                                                                                                        111 i m\ mm I&MH$


                                                                                                                                                                                                                                                                                                                  ?5 5 w
                                   ".... "
                                   .........r .__ ...... -.-~




                                                                                                                                                            1fill1! filfs!
                                                                                                                                                              11pillsI|i


                                                                                                                                                                                                                                               |i
                                   ........    _ ........__      ...,....
                                                               .--    .... __       """""'
                                                                           ..-., ..... ""' .' _.............
                                                                                              '_O''O .. T-. ..... _ -                                                                                                                                                              ....................
                                                                                                                                                                                                                                                                                                     ..
                               i

                                                                                                                                                                                                                                                                                  ...............




                                                                                                                                                                                                                                               ft! !i fils
                                                                                                                                                                                                                                               ii
                                                                                                                                                                                                                                            SS|
                                                                                              4ii i
                                   ~-                           ... ""' .... -                                                           ..... _ _ - - - . ... I .                                                                  _ _ .,... .. " " _•




                                                                                                                                                                                                                                                                    &
                                   .... !:..':'..:.:0':':- .. :.:".::'': ::::..;:. .:::;;;.,.- ..... - .. - ..., -- ,_...
                                 i

                                                                 fttfUlislM




                                                                                                                                                                                                                                                                                         iilfe MML
                                   fii



                                                                                                                                                                    mm»
                                                                                                                                                                                                                                                      yiisfli
                                                                                                              iiulHsi!




                                                                                                                                                                                                                                                           i*|*i fiMfiliiiilil
                                   _....,....-_.... _..... ..--.... __loot..............
                                         TIIo< ..... . -
                                                                                         _..                                                _1oI"u.,'" _                                                              _ .. _......,._ ..                                                                            ...




                                                                                                                                                                                                                                                                 ihshiliM
                                                                                                          ~                                                                                                                                                                               IfOOd~
                                       liiiii




                                                                                                                                                                           IUil|-»l
                                                                                      ?«ll2 3lt*iil i
                                                                                                                                   i’I sMllIti!]1
                        iiiiiiliiiisli!iii Ji!i




                                                                                                                                                                                                                                                                               [i HH » t&M iiaft > \$i I p mi
                                                                                                                                                                                                  lipp

                                                                                                                                                                                                                                                                                           H IS y
                                                                                                                                                |l K « > j iJi *IUI| a ilu; sii




                                                                                                                                                                                                                                                                                         *5*1° al*"J*s Ifil"
                                                                                                                                                        If!




                                                                                                                                                                                                                                                                                              Pull
                                                                                                                                                            ilw




                                   _""100'=___ ..
                                                                                                                                                                j ii«»I 'il Jil{- iÿi




                                                                                           _.T        __     . . . _. . .  _  . _  . . . . ,.
                                                                                                                                                                                                           %



                                        h .. ~' ..... ' .. ...-. _ _ _ _ "...                         ' ..... T _ ..... _ _ • . - -.
                                                                                                                                                                  liini u IMI Ik
                                                                                                                                                                                                           i||it i




                                                  . _   .  ,_        ..  _ ... .  .  . . . _        . . _                 . .   . _10
                                                                                                                                                                  Btfi ii ijiii «!«



                                                                                                                                                                                                                                                                                                       ri*i!




                                                                   _01 .... _ _ . . _ . - .. _                   ......__ .... _ _ ...
                                   _....                01 ... _ _ . . . . . · • 01"", 1;JoN • . . " . _ . _ _ _ _ .. _ .            •



                                   .--..-.
                                     . . . . _. . ____     ."'"    _.T.-.
                                                               .........-_-
                                   ........ . wII ...... _ _ _ .... ,               .......



                                                                              ....... ""'-.---- ...... -... - ...
                                                       ...                                                    __
                                   "'."""~




                                       -;"--"- . .rot.....;._._-".        ..........                                      ..... _.""
                                                                                                                                                                                                                t m ®«




                                         ~--                                                                                       ~
                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                             * Ilfs ill




                                                                                                                                                                                                                                                                                                             l
                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                    S
                                                                                                                                                                                                                  C
                                                                                                                                                                                                                 I




                                   --_
                                   ________


                                                  .......... ".... -_ ..........----
                                                                                                                                                                                                            . -_ _.. _ 0 1 . _ .. _                                                ... _                    .... OW
                                                                                                                                                                                                                  ft




                                   ....... _. _................. _-- ...... _...... __ ........... -...... .
                                                                                                                                                                                                                                                                                                                |




                                   "':'i'"'7 "':.;"r-".:! :::""..:: :-          ...: :.-;:;....,-::;.,-: ._                                                                                                                                 +-;-..':::"_ - ;::. ~
                                       1. ... _ _ _ .. _01 .... _ _ _ _. ... .., ...... _ . _ .... _ " ' .... _01-......
                                   o.-..    _ _ "" _ _ _ _ ... _ . _ .... _ _                                .. _ ..

                                                                                            -
                                                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                                                                                                                    llfisls
                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                *
                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                              "
                                                                                                                                                                                                                                                                                     '
                                                                                       ... _-_
                                                                                                                     ""
                                                                                                           -
                                                                      i




                                   ...... _ _ _ .. _     .. . .. 01   . .............. _ _ ...._ . . . . . . - 0 1 ....

                                                                                       _0.--..----      ..
                                                                                                                                                                                   _~




                                                                                                  .  .
                                                                                                                                                                                                                                                                                                                        s i




                                                 ..                                    --    ... .
                                                                                                                                                                                                                              ~

                                                                                                                                                                                                                      ,~- .--.­
                                                                                                                                                                                                                                                                                                                                      ||
                                                                                                                                                                                                                                    1|-
                                                                                                                                                   1!
                                                                                                                                    Si




                                                                                                                                                                                                                                                                                                                            14
                                                                                                                    d




                                                                                                                                                                                                              s||
                                                                                                                                                                                                       i!
                                    i z




                                                                                                                             3




                                                                                                                                                                                                                                                                                                                                          3£
                                                                                                                                                                                                                                    a
          £S£




                                                                                                                                                                                                                      H



                                                                                                                                                                                                                                                                                                                            11
                                                                                                           S
                                    if!

                                                             if
                               '




                                                                                                                                                                                                                                                                                                                            i!
          ill
          Ml




                                                                                                                                                                                                                                                                                                                                     ~~
                                                                                                                                                                                                             w
                                                                                                                                                                                                  iJi-£
                                                                                                                                                                                                  fo




                                                                                                                                                                                                                                                                                                                                           V
                                                                                                                                                                           y




                                                                                                                                                                                                                                                                                                                           s-“
                                                                                                                                                                                                                                                                                                                            u

                                                                                                                                                                                                                                                                                                                    c
                                                                                                                                                                                                               j|




                                                                                                                                                                                                                                                                                                                                 V
                                                                                                                                                                                                                                                                                          -i
                                               "5




                                                                                                                    Z
                              =7
                                     =




                                                                                                                                                                                                                                                                                                                             S
                                                                                                            r5
                                                        U,




                                                                                                                                                                                                                -
                                                                                                                              j




                                                                                                                                                                                                                               >




                                                                                                                                                                                                                                                                                               n




                                                                                                                                                                                                                                                                                                                                     i"

                                                                                                                                                                                                                                                                                                                                           id
                                                                s
                                               I




                                                                                                                                                                                                                                                                                                                                 -




             (;ul[fi~
                        S




      A                                 COp),
                               fl
             L
      <




                                         S:P.
             w



                               U * C c
                  t
                               iv



                                         o




      Att,,",: 111l/J0 14
                                  Q fl 3
                            « (*
             3




                                                                                                                                                                                                                                                                                                           o4?0) KW'
      < 00
                  4= c JS




      Sen Stanart, County Clerk
                                                          U 5


                                                                                                                       U
                                    *-<
             d




                                                                          ©




                                                                                                                                      o
                                           e?




                                                                                  =
147




       Hurh Coun ty, Te.UJ
      X


                        u
          s
             *ÿ




                                        O


                                          >,
                               vVl




                                                                                                                                                 :!
                                                        P
                                                        £
                                        ftff



                                                                                                  I- a

                                                                                                                                                                                                  ST




                                                                                                                                                                                                                                                                                                                                     147
                                          o
                                        «
                                               ;::




                                                                                                                                   a:
                                                                                                                                   t~
                                                                                                            <

                                                                                                                                   <
                                                                                                                                                         2
      •
                                                                                                                                                                                                    to



                 --_                    _of... .._"- --_..... __ - . -
                 -,..._01'._"'....... ____--. . . . .............
                                property upon dcimind, Die
                                .........    _properly
                                tfctumtrr ot «|J

                              " ............,
                                                 _ 10  In ....

                                                                  _. ........... -..... _-
                                                          ..... --.
                                                                 Purchany.
                                                          ihe Justice of

                                                                     , ....
                                                                                          ..........
                                                                                  ihe I'eice c - ;",
                                                                                             Court In I........
                                                                                                       tie JtHtitc " ........ III
                                                                                                                   Preclrct       __
                                                                                                                              In why* inch ~T<
                                                                                                                                                         ISXlO-ZIGS
                                                                                                                                                        '\!;:-:!0-2!S5
                                                                                                                                                  ......:...
                                                                                                                                                     or ""
                                                                                                                                           property, _
                                                                                                                                                               ..
                                                                               his hrim dr nwljiu, ih»!l be enilHet) to imUtuit and irnininm an action for forcible
                                                                                                                                                            po .....
                                                                                                                                                        wly pin      ..,. II
                                                                                                                                                                 thereof, ii




                                                                  _k   . . . .-. . . _  . " ' .
                                riiDitii




              1! -- .
               <     I
                         i MIJ.......,.
                        :, .
                                -wheihcr
                                                      ..
                                               ngre*d that |(vr liati hereby crenlrf >h«ll rate precsdena'c over and be * prior hen m any niher Lfe« of iny eherorirr
                                        It is-..-..      _
                                             ret'Or***. snai    _, ..
                                                             rTiuluven’i
                                        _ _, ..... _ .... _ ....... '..
                                                                         or _    ..... ~"""
                                                                             mcehanse'C              e.._ ..
                                                                                               _ .eimirad
                                                                                         hen hcrcafrer
                                                              r_ _ ... _ .. ,..""_ .....t..,. _ _ _ •
                                                                                                         _ -un ...          _.
                                                                                                                      rhe above         _ -property, _io
                                                                                                                                    described               nod in ihr eveni the
                                 preceedi of rhe lnOchedricK, HELIUM) henby ps >ct farth herein ife nwil 10 p»v off and ulitly nay tifni heretofore Mining on
                                                                                              or
                                arid property, then Benificiiity I*, end ('rail be. suhjogitcd in ttS of the rlghti, Item s«J remedies                     ihe holder* of lire tn-
                                 rtrbinfneH to paid
                                        ~                                                               ,t _,..
                         I _     .....
                                 on
                                 commit 01_""""
                                       Itftfrred .......
                                                  or _ .............
                                        " "r* further
                                              blloor ............
                                                                 or _ ... ",,_
                                                                or
                                                 (let of bankruptcy,
                                 , .. _ ..... 1& U........... 7
                                                                     ~ Gtd_
                                                                that If

                                                                      or
                                                                        Grantor*, ....
                                                                             oweer
                                                                          authorize   or _W .. .............
                                                                                  lhelr _
                                                                                    (he filing
                                                                                                 ""'~ ""'... II.. _ , 01 file '-',
                                                                                        heir* Of estiyrv
                                                                                                  or
                                                                                                  a
                                                                                                         While rhe
                                                                                                    voluntary peiilion In
                                                                                ... _ _ _ " 'tftonlif
                                 committed utd invrjfimliry proceeding! instituted or thrt.ueried,
                                                                                                              _ "Ihe
                                                                                                                         iII ....
                                                                                                                      " ..
                                                                                                                                            .... _ deter&ed
                                                                                                                               of Ihe hcrelnobov*
                                                                                                                                  ~ ... HtuuM an SOL
                                                                                                                             bankruptcy,
                                                                                                                             _ .. _
                                                                                                                          property
                                                                                                                                                      _ _property,
                                                                                                                                                    _rlk ...
                                                                                                                                            ....... Jcierlhed
                                                                                                                                     hereinabove                 be _
                                                                                                                                                                       _ ihoidd
                                                                                                                                                                       bankruptcy he
                                                                                                                                                                      ta.cn _
                                                                                                                                                                            over .,
                                                                                                                                                                                  by i.

          i
              4
               i        I        _    f o rfor
                                  Receiver
                                 _hreome due
                                              OGranron.
                                            ......
                                                     l > - . itulr
                                                  and .payable,
                                                               __          ............
                                                                     heirs or
                                                         . . - . ...........     T_ _
                                                                 nod the acting Thtiwo   rniy_
                                                                                                   . , I . . .described
                                                                                            _ .beremntnwo
                                                                              Anigni, the tiole
                                                                                               then_   _ .....
                                                                                                    proceed
                                                                                                               .", .... ihali,
                                                                                                             to sell "'"
                                                                                                                            oktI. ..
                                                                                                                          ..........
                                                                                                                     tbtr same
                                                                                                                                      ' .. option
                                                                                                                                   at Ihe
                                                                                                                                         Iloo .
                                                                                                                                  under ihe
                                                                                                                                                    or Benefleiary , _Immediately
                                                                                                                                             """'" ",-.r""",,
                                                                                                                                                 . . -. of
                                                                                                                                              proviirom   of ,this   need or
                                                                                                                                                               .... Iloo:oI
                                                                                                                                                                                 ... "
                                                                                                                                                                               T-.
                                                                                                                                                                            of Trust.

          L     i
                        i              As furl Iter twutriy fur USE payment of Ihe hereinabove rfeitrrilscd indebtetlnni. GmfliOTv           hereby  tmufrr.     nssigs.
                                 unro Tteeiefieisey all jmu issuing or lo hrrrjfrrr k=ue from said etil property, uai! in 1he event or any default in rhe payment nr
                                                                                                                                                                          and  convey


                        :
                        t
                                 sjiid note nr htrtiinfler, Btnefklary. hi) agent or rrprcsentBtiYO, l* hereby aulhorfecd, it hi* option, to collecl slid rcnii. w il
                                 such properly it vtant to rem Ihe same end coned the ttnll. nod apply lie same, leu the reasonable cost* and expenses of
                                 collrctinsi thereat, to the payrrtrm of said Indetuedness, whslhcr rhen mulurrd or to mature in the future, uttd in such manner as .


                     i           Senaflejary may elm. The colfectrun or laid reoli by Eoreflciary ihali not cnoslitm a waiver of hla riff* to accelerate the
                                  maturity of uid indehledocu nor of h'l right ID pierced with the enforcement of Ihf* Deed of Trust
                                      St it agreed shai an evtemkm. or extctHiucn. may he made of die rime cf payment of all, or any part, of the indeblctlness
                                securer) hereby, irri shat any pen or tie above dnmtird rul properly may be released from (Iris Ira without altering or alfettiut
                                                                   ibis Deed of Trust In favor of any junior crvumbraneiu, mnrtg*svii nr pmchaser, pr_Aisy. perron
                                the priority of (he lien creiletf by
                                oequiriny an Interest In the property hereby conveyed, or any pvrt thereof; it hemg tlw Intention of the paflit* hereto to preserve
                                thii lien on ihe properly herein descrihedawjpaH impruremcnU thereon, and (hat may be hereafter mnsiruered therein, first and
                                superior to any liens that rosy be placooUb&Mh'vnr that buy be1 Gift): given tsr impoied by law fiereon aTier the execution af
              . .1              this fan consent notwithstanding any suctÿehcivtibnlof ihe lime tsf pajifscnt, nr the cereaie of a pert loo of eaid property from ibis
                                lien. -
                        I             la the event my portion nf the inJebleflneiÿ hcreirsahnve described carmen be lawfully wcured by this Deed of Trust lien on
                        i       aid real property, ft is agreed that the flrei payments mofc on ibid irtdefciedneM shall be applied to it* dlsrWje of thst portion
                        :       of aaid indebtedncli,
                                       _ - . . . shall
                                                    ...............
                                                                                                       1-      : vu
                                                                                                                                           -.r..""
                                                          he etnitlcd to reodijiff.iflir .....   _ _ _ _ _ _ ..
                                                                                         and ill -Mims which may btsauie pay able la Oraninn for the miKtemaaslPn or Hie
                                 _____ '.                                                                                              ....  _..-.......
                                 _.. __. . ". ,_ __ .,.a........ ." "
                                                                          ~)ioY.
                        r              Deueflckary                                                                                                                          0 . . . . . . .




                        !       herebuhnvE dewrihed real property, ..-".    nr prÿy. ;.w  .'~~~..._._
                                                                                     p5ri.1hjartof,’'fbr public DT quisi-[»iblic me. or by virtue or private aide   _101loio_
                                                                                                                                                                          In lieu thereof,.
                                ....  • • , aurm
                                and any     _     ...    may toe
                                                      k.....
                                                  which            , .. _
                                                               be awarded     nr -~,
                                                                             ..  beenitu-ruyable do.     Q                                                          __ ------
                       •
     •

                        THE STATE OF TEXAS
                                                                           }}
                                                                                                              .-                                       1©-9GH2)SS
                        COUNTY OF HARRIS
                               .r-    me, ,the
                               Before ....  110 uddenlpied
                                                _""""" _rmthoriiy,...
                                                                   on 1I0I0''
                                                                      ihii day ,..-      _ ...
                                                                               penonelly appeared                              IOOY ••
                                                                                                                               ROY        HARRIS
                                                                                                                                    B. D. IlA..ui



                                          ..                                                                              ---_.--_._-.-
     4




                                                                                                                                                                                                me
                                              ~=~~::::::::~--.
                                                                           «*-ÿÿ**                                   ,B   ,h' ror*oh| bu,I“n““' and
                          kno-nro m. tab* ft. pom
     <
     '                          Gii
                                          ~.
                                        tiecuta! d* awe-rof tie purpaw* aid
                                                                            uansfdenlipn Lhtrfln
                                                                                                                                 .                           .,, .~
                                                                                                                                                                 A.D. 19 SO




     --
     A                                                                                                    Notary             in pud for                                         County, T

                                                                                                          My ecmmliritm raptrer           -    fd'JG>..z
                                                                                                                SLÿSOML..-L-.
                                                                                                          (P rioted dr stimpid       name of      nauryl




                                         _ _ __
                                                                                             (AcksowlrdtomH)
                                                                                             \I'    ' ..... 00
     4
     i                      THE STATE OF TEXAS
                            COUNTY OF
                                                                           }
                               _ _ _ at .. , - ' " !..... .,...-,. .........
                               felon nvc, the eodeftlined authority. on til* day perwnilly appeared

         <

                                                                                                                                              to me
             ;
                            _
                            known.  to .....
                                       me to be .....
                                                lie p«rjoa_ÿ_.,- _;_::;;;;;;;;:::':":
                                                                 whole fume.-..                    lo the foregoing
                                                                                       jutrtenbed .....                     . . itknowletJjcd
                                                                                                                    ___. . and
                                                                                                          '......iMtiumeiH,     let_I" , .....
 .
                                                                                                         .. ~



                                                                                                                                                 -.-
     4
                                                          aame'for              *ed eomideratioh tharetn eapretied.
                            IIIDL..
                            ",,"--100-Vo      eeeeuted
                                              .. _"    the_      .the
                                                                   "pucpoies
                                                                        _'"                  '   -                                                               ,, Io.Jl.

                                                                                                                                                                                   _ ,,-__
                                   __           .. _hand .......                                                      dny oi                                        AD. IS                                 ‘
                                   CJivun under tny      and iul ""_.........
                                                                 of ofBca on till* the                                """""                                                !I




                                                                                                                                              .-
                                                                                                              _ _ ..... Ior                                                        County, Taw,

     1
         4



             1
                                                                                                                     .:
                                                                                                              My eammcttiaa      -,.... —
                                                                                                              Notary Public in and foe
                                                                                                              ...,              la'ilrciÿ—
                                                                                                                                              ~                                           19

                                                                                                              ~ flf - ...
                                                                                                              (Psifiied lEamjisd
                                                                                                                           ",    nama
                                                                                                                                   - of
                                                                                                                                        aafifliyj


                                                                                                                                               *                                     K
                                                                                                                                                                                     
                                                                                                                                                                                          •
                                                                                                                                               SS                                    S3m
                                                                                                                                                  J1                                 LA
                                                                                                                                                                                          £                il



                                                                      n«
                                                                          CMTtm
                                                                      «U1 raf MtM                 1
                                                                                                                            IM MUcH*
                                                                                                                                              «s!
                                                                                                                                               si m    CL
                                                                                                                                                                                     W 0
                                                                                                                                                                                     S3
                                                                                                                                                                                     CQ   CL  nwm          *•I"’*" nemh Tew
                               s                           s                            Oi


                                                                                             SEP 2 flea
                                                                                                                                           u
                                                                                                                                                                                     a
                                                                                                                                                                                      *M o
                                                                                                                                                                                              r-*

             !                 u,
                               C              e            3                                                                                           O
                                                                                                                                                       -H   « ns
                                                                                                                                                                H                  CH O
                                                                                                                                                                              £’0 14-4
                                                                                                                                                                              P c2a
                                                                                                                                                                                               B1 00
                                                                                                                                                                                               "»-•
                                                                                                                                                                                                    BH


             !
                 ii
                               a
                               a                           P                                      cab NTT amt
                                                                                                  HARRIS CatlKIY. TEXAS
                                                                                                                                              g”5Tn
                                                                                                                                              Sg       M H
                                                                                                                                                       o c-.ffN
                                                                                                                                                                IN
                                                                                                                                                                                 -
                                                                                                                                                                              •» X N
                                                                                                                                                                              £ J4 0)
                                                                                                                                                                              is«r.3
                                                                                                                                                                                               Xm
                                                                                                                                                                                               ffl I


                                                                                                                                                   « HI                       of      ***      q
                                                                                                                                                  gS&e

                                                                                                                                                                                                    —
                                                                                                                                                            D                 u    iflch
          'f                                                                                                                                                                  Is&ujp
                                                                                                                                              6S5S3                           3 o«a
                                                                                                                                                                              •J 45 w o
                                                                                                                                                                                               SH
                                                                                                                                                                                               or-
                                                                                                                                              SSSS-                           *ÿ
                                                                                                                                                                                   nia «v     ta



                                                                                                          .. " .
                 :
                 !



                                    -_ __                                               ~
                                                                                        (Corponla AchnowledpntnD

                  i
                             THE STATE OF TEXAS
                                                                              }



                                                                                                                                                                                    _-.-
                             COUNTY OF
                 t                              ...            ---.............. ..--
                                 Sefoee me, the nndenipsed authnfily, on ihfsi day penimnliy appeared
                 '
                                                                    •
                                                                    of




                                   -
             :               ....... t      _     ........... _ _ _ 10 t , ~ . . . . (aregomy              _ _      iosUninent, . . .atkrmjffndgtd
                                                                                                                                and   ..... _      .    . . tt>al
                                                                                                                                                    to. ®»  -
                 1           1 corporation, known  have been redacted from the document in
                                                                                                                  compliance with


A C~"lntd
  Certified Copy
Attest:
11.11"': 2/U/20H
         VIlllO l 4
Stan Stanart,
     Sianart. County Clerk
'brrIJ
Harris C,,,n,y,
       County, Tex ••
                Texas
                     C lerk
                                                                                                                                                                                                                I
                                                                                                                                                                                                                kl
                      n               'ibt-fUp*                7/.-ÿ              Deputy
                          SONG THI MOAN TFiAN                                                                                                                                                             149
                                                                                                                                                                                                          149
                                                  •



./ ..
             J


                                                                                                             .--.
         ./

         . i                                   '.v                                                                                           077-92-2 1 55                    i




                                                         .1435508
                                                         J43SS08                                     WARRANTY DEED
                 ,   !*                i                                                     ,
                                                                                             §
                                                                                                                                  03/3G/S4 00171279 J43S50B          * 3.00
                                                                                                                                                                              ,

                     ,                                  THE STATE OF TEXAS

 -'
                 f
                                                                                                                 KNOW ALL HEN BY THESE PRESENTS:                              i.
 .. ,        "
                                       1
                                                        COUNTY or
                                                        COUITT OF IWII:U
                                                                  HARRIS                     •$

                                                        1l'1li1
                                                        THAT I,  I, 101
                                                                    ROY H.O.  HARRIS, at
                                                                         H.D. IWtJ,tS,       tti« eo.."
                                                                                         of cite  County~, of H Karris
                                                                                                                 . rrll;\lM\                   for and iin
                                                                                                                                        Texas far.-.l
                                                                                                                          and State of Teul                 .                 1
~
                                                        e_      Id.,.t l"" of U
                                                        consideration           .. ~sum
                                                                              the    ... of TtII   AND
                                                                                             TEN .... 0 ~1I00     (£10.
                                                                                                         ND/’OG (SI      00) ot!.I.MS
                                                                                                                      O,DC)           and ot~
                                                                                                                             DOLLARS .....        valuable
                                                                                                                                           other yll  .... '.
~
                                                        ..... ,t_ot! .. to
                                                        consideration      to thl
                                                                              the ...  d""'lI"1II ,paid
                                                                                    undersigned            by tIM
                                                                                                      .Id b,         grantee
                                                                                                              the lI'""nt         1Itr" . "_.  ile .receipt
                                                                                                                           .. herein named, tthe     .... tpt
 r                                                          "",taLu
                                                                                                                 "1 Commission
                                                                                                                 My
                                                                                                                                5t.(. ofiii' Texts'}
                                                                                                                                             j .u ...._,
                                                                                                                               tl!I l .n tl:B>• P• S.
                                                                                                                    ec-ill'on Expires               ~. \ IS 9", oj                i
                                                                                                                                                                                      .

                                                                                                                 Hillinn D. Hartwig
                                                                                                                                                                                          .
                                                                                                                                                                              1
     t   1                                                                                                                                                                    !

                                                                                                                                                                              *.
                                  Any provision herein which restrict the sale, rental or use oT the described Rea! Property because of color or race is invalid and
                                  unenforceable under the federal Law. Confidential information may have been redacted from the line umen ( in emu pi la nee with
                                  the Public Information Act.


                                  A" Certified
                                     Ctcrtlf10td Copy
                                                 Copy
                                  Attest:
                                   AUat; 2/13/2014
                                           Ul11l0 14
                                  Stan Stlnnrt. County
                                  Stan Stanart, County Clerk
                                                       Clerk
                                   Harris  Coun ly, Texas
                                   lI .niI County,  Tut.


                                               a                                                                        EXHIBIT
                                                                                                                        EXHIBIT E[
                                               6ÿ       —J>V
                                                      SONG THI
                                                      SONG THINGAN
                                                               NGAN TRAN
                                                                    TRA"
                                                                                    bur*           Deputy
                                                                                                                                                                              150
                                                                                                                                                                              150
APPENDIX TAB 12
                                                                                                                                  •
                                                                                                           1




                                                                   Ptntaulr A l -Otfilton fcifry imutm+4 tirint wffW                                        puflnir.

                                                                                                           *11 iMurwi 4*4 w(«n«wir. i*iwwmu ’P*41* ftwr
                                       -uiimr
                                       ,‘Mi   (rtf
                                                     Jiiini inrID.        3ll)E$r.


                                                   _, .._.
                                                                                        .jnu L =*,
                                                                                                           Mlifil!         Mi


                                       .........
                                       --                                                                                                                              '''.-.
                                       _L
                                       Eli?*™    •. _
                                              £p f- Harrii,. ....
                                                             If.J*                           rdnClnfiflc   cLdla Bull an 4ivl»la

                      ... ...............,                                           ,..-'."'....
                                  _. .-
                                           lift 0EM
                                  -I'nltii •••           " . . .Cifpi
                                                     iwnani                              CJQUPIOEC, uoi UuUaMJ ud iiapuifd |*iumL                                   I 3k 709.00
                                                  .. ...
                                  c/ai JaiSMi Mi Hull
                                  Upla, Tiia 4 Vjyir
                                  _
                                  Jilt . . . .Shall
                                               . . . . .Mita
                                                        . .a
                                                                . . ..
                                                                            •          ,-
                                                                                       C‘3   Ur cliii i|i lait Diktat laud an »»-
                                                                                      tiut (liia iiilfiii Hfia Ei fi! Hirrtfi MiDti
                                                                                                     inii 4iiri«l the *arei*ii l#ev*«*
                                                                                                                                                                    pie* itwmn
                                                                                                                                                                     !ill
                                       Two
                                  llrj*MB»            ,'-
                                                        Tamf       TTWl
                                                                                      uHith  clflla
                                                                                      Olllif nJi Him L f* H«TTt*i H-S-j v, H '**
                                                                                      fifth In   luiflyJU                    .
                                                                                                          (l-l iMilini CL-I rr. Harm E,
                                                                                      r. l**Tgia. jd.P. it all CW M, Ut.IQi In
                                                                                      Cmisifp eCivil ifliri *c LM Ma. 3 wt tfiTfi*         -

                                                                                                                 -_ . _-
                                                                                      fffWfi Tuna (filial 2/1/71ÿ




                                                                                                                 (fuElaud             in BWI   n*i*l
                                  »!




i   •
            f




                              •
                                   i
                                                                    ._. ..---_ . .;;.=--_._
                                                                                      -     ..,
                                                                     D IWM. if. id «*«•*ua«-« K-*           **!
                                                                                                                 TOT.L ••• _ _ _ _--,_-,-_ _ _--,
                                                                                                                 TOTAL  *

                                                                                                                      j>*
                                                                                                                            MU. »*«
                                                                                                                            if-
                                                                                                                                                       •      "Ml

                                                                                                                                                                                 1     .s

                                                                                                                                                           HARRIS-000935
                                                                                                                                                           HARRJS-00093S



                                                                                                                                                                         425425
                                                                                                                                                 222
                                                                                                                                                 2??
APPENDIX TAB 13
                                                                                          *




    r




            *
                         i




                               ”


                               -'
                                   Sir
                               fWt H*
                                              __
                                              row



                                        .........
                                                 Wtltt SYATM IMIMUm* C30»t




                                                  .
                                         >. tfAWWJl
                                           ,-
                                            ;tWTan
                                                     T« iaumw oxmxc?
                                                                ;iooatoy




                                                                           *    !
                                                                                :
                                                                                     0




                                                                                ar/nron

                                                                                I

                                                                                :'
                                                                                                    ~ MO,
                                                                                                    JAII
                                                                                                         _
                                                                                                         or     CIXAI




                                                                                                              . ... fO
                                                                                                                ~ .m
                                                                                                                    't''''~''~''''
                                                                                                                :!»p(irT3i
                                                                                                                       . 1.
                                                                                                                               -Hftf!I
4
                               m·;,,~.:~''''
                               I3C7AI. fCttlltf ;.V?l3fcH
                                                         :. . ,., ..            o
                                                                                I


                                                               .
                               1*T-U~*47<

                                                                       ,."
                                                 ..... ....... ,_'. ...--_.
                                                             __ _
                                                                       ?   n        ;     n

                                            '"
                                            7n diiip ;                 day of S*pt«n>tr4 ;1 ,.
                                                                                            JfD, »nt on » fr#


                              ....... ._.-
                              attic    . ............" .......
                               n Hard E.lha u inf ltd
                                                          .., -... " _.......
                                                              qjat;loR far

                                        Stay I'ndor laotLÿo JlZ
                                                                                         RMMÿIWI fEl.nr‘1 af a * I m3 e of Auro-
                                                                                              .      BlJ                           4m
                              in4 
                                                                                          ~
                                                                                       ...,       I. /U
                                                                                                  it
                                                                                            .. .pro-
                                                                                                 .... '"
                              I«uiiv«rdt  Kouarpiii ti*ioP   or  any cnfcarttt    thtrtm    11
                 h

                              Mbiti4 by tho automatic stay undo* faction III of 1h* Sink-
                              ,,....
                              ,_
                                     - . ...
                              rupuy cod*,
                              property
                                             _
                                     . .......... ...... ..... ,.... _. .. -
                                              ........
                                          rnd that
                                    .........
                              .- It* Hankint or
                              John
                                                       . ..... ictwpc
                                                   any farmer
                                               .... itnfcruptcy
                                       outaldo til* --_

                              ...... ..........,. .... .
                              ,ploy
                                . ., feat
                             - luring    ...--
                                            . . .atiyad
                                          art
                                     .. . .

                                         tho pondonoy of thio
                                                               . ..... to
                                                                       .. twoouto
                                                                   .. ..
                                                                Court
                                                              Rebar t f. lalltrd
                                                  . .. . . .purauono
                                                                                  - ",. II.~
                                                                          ....... on
                                                                         APPENDIX TAB 14
·- --




                     •



                                                 » til  mm mm    luuam cover                    "

                                                 ro* m foontia mtraior crnui
                                                                 MMTW        DCTUIW
                         HI U< 10/ n ,           Hirrf|                r


                                                     ..-
                                                                        li      eua   ID.     '1-11'''-'
                                                                                              HJIIMH                  i
            t                                        DIIWI*            l




                          __
                         'ittn nuiMlai
                                Jal/SD
                                  and lilt I m Mipliim
                                                           "meiuw
                                                             . . . . .of.miwi
                                       n intarini urn th* NriH maxCnltaf
                                                     •. tail Ilf
                                                sill oftdat
                                                                   *kw»
                                                                         .'m
                                                                            «ia9 •p*-
                                                                         IUIH Mi
                                                Itit u Kltr (at r«ll«i «i *itn4 Ml«
                                                                                   M

                                                                    Ul llirtini tf III
                         tibimu tlifj »utl« tap *i— IlitJ bo**li* wuat Ur Hat »
                         CM|»i 7                       ibjumt
                                                                                                      i



                         iMllilM  Iljirtlof   U dliitmi « U*     iotlaa rat KTa#, mi
                         iltit dm WIIH ui iiniiti m MI mulMli ti U mini
                         uiu
                                      Ie         __•       oM' ...........10. _ _ 011
                                      1.         m   IMTI-MIII dibtiil la tiliml In* all


                               _ ........... _.-.u. . . __
                               ~I_ .............

                               u     I , ...
                                  ...1. _ hip
                                          .. _
                                              La..
                                              _   _ IIIIUIHI
                                                  _......
                                              jufjnna  ",
                                                           _ , .or....
                                                                  . .baraaltar     . . .Moo
                                                                     . . . ." . . .Mtiliri
                                                                        u_ ......
                               In top watt othar than tala wart la mil oi nil u a
                               dmnimitn at Ui portMal ikUltip of tba dilut
                                                                                          .




                                          _ _ -
                               ~,
                               vita          . .ta
                                  . . .laopttt
                                        . ._     . afep
                                                   _"     falloolaaa .
                                                        af -Ua . . . e . . . . . .
                                        ,.
                                        (a),  _     .. _  ...... oH»
                                              lllti itiakarfaa»)*  _    II ......
                                                                        11 0.*,C.
                                 IIU,
                                 fllli
                                                     -_.......... ....
                                                                   --- __..,-_
                                                                      ......
                                        ill unit it hinurn* *•kniiiiii njjf

                                      §i1
                                 alaid kr ttfar af. Ula nut t* ta wMI—
                                 ..efcaraeabln_
                                      llniint
                                   --;·;··:·~Cat
                                                liHl ._ ' ol~

                                                   _allaf**
                                                     undit cl
                                                               ta ta. wwtta*
                                                       _ 1111,10' MB    t».
                                                                             »(ÿ
                                                                      _,'I ....(II *»*   tH   61 11


                                             ·!APPENDIX TAB 15
                               i




    r                                   "_v?                                                     ,-.                            XXX-XX-XXXX
                                                J435508                                 UMtMTY DEED
                                                                                                            ....-   ..,,"" ...... ' ...
                                                                              .•                    -- ....................."
                                   I:                                                                                                                                  s
                                                                                                                   TOrtO/S* W 17137V J435TO I 3*00
                                               m      STATE OF TEXtt          i                                                                                        i
                                                                                                    KNOW ALL HEN 0Y THESE PRESENTS:
                                               """" " ..... "
    w*-i



f-
                                               COUNT* OF HARRIS               $

                                               THAT I, HOT H*D. HARR15, of the County of Harris And State of Texas for and in
                                               consideration or the sun af TEN AND H0/I0D (J10.0Q) DOLLARS and other valuable
!!?                                            consideration to the undersigned paid by Uw grantee herein named, the receipt
                                               of Vr>1eh 1t hereby acknowledged,
                                                                                                                                                                       <

    »ÿ            *

                                   t
                                                                                                                                  ,i,.u...,
                      »
It
                  •


                      !
                                               .Hne
                                                  ... GRANTED,
                                                      ~ .........         tonI.u ......
                                                                                     and by .   - ... _"I, ..
                                                                                                    presents do _
                                                                                                                                     .... __.
                                                                                                                   GRAtfT, SELL AND CON¬ too· /I
    f                 *                        ..
                                               VEY, .........
                                                ' ..... 77025),
                                               Texas,    , _ of
                                                -described ...
                                                           real
                                                                SOLO AUD CONVEYED,
                                                     into SARAH lUt'!
                                                                 TRACY .....................
                                                                 01 the
                                                               " .
                                                                     ... Count/
                                                                   . . - In
                                                                 property  .. -
                                                                                             these
                                                                       HARRIS, Trustee, MftOl* _
                                                                           _1:1 ofOf ..........
                                                                                '"                                                                             _ 'I> . .on   1101. .da/
                                                                                                  . this    . . personally
                                                                                                                . . _11, appeared
                                                                                                                            ........ Roy
                                                                                                                                     "-                                :

                                                                           .......... --...
                                                    .. , ... we,
                                                    Before   _ . tba
                                                                 t .. -   , , _authority*
                                                                       undersigned
         i                                     H„0, Harris known to if* to be the person whose news Is siijicriberf to the fore¬



                                                 -                         acknowledged to me that
                                               going Instrument,                                       he  executed   th*  tame for  the
                                               ~
                                               pwpw99t>fAd... _  _ and
                                                                     _ ' ........
                                                              Enunslifghratton       10 expressed
                                                                               therein  _ _ ... .*

                                               1-.
                                               Iftt,
                                                       ,, _under
                                                       Given
                                                         ,~"
                                                         iÿH
                                                             _ ..my _
                                                                  .
                                                                    hand ......
                                                                         and seal1 ....        ,o.. ,•• ,
                                                                                                    .. ~
                                                                                   of office this tthe U.
                                                                                                          T
                                                                                                            . . . .of.
                                                                                                            oa/
                                                                                                                          IBJ
                                                                                                                                    " ' '‘'w'

J:
                                                                                                          '\,..
                                                                                                         * to-     . A'          Vi*-bÿx
                                                                                                                                 \ \.""-   . . ..
                                                                                                    "' ......... .. . . .. ..
                                                                                                                                                                       t
                                                                                                    ....." ...,... Slate
                                                                                                    Notary Public, It"••of Tfxai-J
                                                                                                    Ky CcdiilssiM Expires
                                                                                                                           ,..W}                        *f
                                                                                                                          ~.,.         *      a
                                                                                                                                                    ".~
                                                                                                                                                    ITS
                                                                                                                                                                       :
                                                                                                    William
                                                                                                    "              Harbfig
                                                                                                      ' " , . ID.. .........



i
              '                                                                                                                                                            i




-
                                                                                                                                                                           I
k
                          -1                                                                                                                                           f

                           Any prnviikn herein which restrict the tale* rental or use of the described Real Property became of color or race Li Invalid and
                           unenforceable under the Federal Low. Confidential Information may hate been redacted from the document in rnicipliancr with
                           the Public Information Act*




                                                                                                       rw\m
                               0\ Certified
                               A               cap,.
                                   C... lIIooI Copy
                               Attest:
                               0\ ..... , 2/13/2014
                                          >lUIJII'
                           SI. n Stanart,
                           Stan  SlInlrl, County
                                          Couaty Clerk
                                                 l.'kr k
                               Harris
                               11.,,10 CdDiity,
                                       CHI". Tmi1·....


                                        !,)
                                               —jhi /7m                                                                                                                       077-9ÿZS56
w'         .
                           !

M              :

ii                                                                                                                                             ;




                                                                                                                                               :
                           i


                           S
                           L



m                  !




m     •V
                   i

1 J;
7a h
I\ :
s

§4
ir-                •
                               ;


                                                                                                                              St
                                                                                                                                     1
                                                                                                                                     ~=
                                                                                                                                     s
                                                                                                                              li          S


                                                                                                                                     —
      t    V.'
   I           •   ?                                                                                                                 5
                                                                                                                                     t3




                                                      -_-----
  E:-                          ’

 Bh                    '       i
                                                         ._-------
                                                           ... -._-_.
                                                                -._-
                                                      ------_._--
                                                      H*IK Bf KJJ4
                                                                         }

                                                                     t* *rn
                                                                              i*a    M.



                                                                                    ...
                                                                                h“ MOP ifti ri
                                                                                 ?“ 3 «ie«!0
                                                                                          ri
                                                                                               .ÿ-*»*-*
                                                                                                          HI
                                                                                                              CMWJ i*

                                                                                                       « Pf Qh»
                                                                                                               rjniM



                                                                                                     Cor?*?. Tin* wm



:3             .
                                                                      MAR 3 0 1984

                                                                                                 —
                                                     ill                      COUunrCiEW,
                                                                              HWMIS Luurm. ruts
                                                                                                          -




      'v.
7

•'I
:

      i
                                                                                                              ---




                                                                                                                                              ...
          Any prgiision herein which restrict the sale, rental nr u« of rhe described Real Property beeanse or color or race It invalid and
          u ncn fgreeaM* under the Federal Law, Confidential information may have been redacted from the ilaoment in compliance with
          the Public Information Act,


          .. c..u,... C" y
       A Certified Copy
       ... , _, 2/13/2014
       Attest:  1ILlIIIIIL_
       Stan   Sianarl, County
       SIan Stanart,     Cou nl}, Clerk                                                                                            Mr i,
       n...1.c-ty.
       Harris         T.....
              County, Teiai
                                                                                                                                   1sNy
                                                                                                                                     m,f \          IS
                           a       -I CfKÿ                              Deputy
                                                                                                                                                   iff
                                      SONG THI NGAN TKAN
                                                                                                                                                     288
                                                                                                                                                     288
                                                                                                                                              85
APPENDIX TAB 16
-        .'
    .-                                           -_
                                              -_-----    .. -
                                                  ...... _...                                               _
     --                                                                                                     ---
                                                       LAW omctt      or
                                           O1 ''''C I1 &I. WESTHCIMER.
                                           H1R5CH                         .. c:.
                                                           WCaTMC' MEJI . RC.
     HATTHCW HOPPMAN

              uno
                                                    HOyfllVOH,   TPA9 7f5aa
                                                         .... .... _
                                                                              -...
                                              B*B‘* rtPOR HCpuftLiCOA-HM CEHffn
                                                                                                     ....
                                                                                                     TELceopicm   ....
                                                                                                            TCLEI »0«IB
                                                                                                                  man

              C22B0                                     !?*»!
              1I0~ Harris
              Norma            lI.n •,• et
                     Rurh,r M,D.        • ~ al
                                            .1
                tJOhh W,
               {John      /la"kina vs.)
                      II. Hankins     va.)
                                                    July    11 , 1984
                                                    .:Il>lr 11,  UU
                                                (Dictated
                                                (Dlant.., July     I. 1984)
                                                             ,Jglr 3, nU)


                                                                                                                                   I--
              Mr. Charles L. Duke
              Mr. Robert Connor
              Duke £ Connor
              4219 Richmond Avenue, Suite 290
              Houston, Texas  77027




              Oentl_.
                      M,i
                      Re    .Jon. W.
                            John
                            et   .1,   Il.10 .... ,,, • ve.
                                  If. Hankins
                            at al; Cause
                            80th
                                     c ........
                            10th Judicial
                                  ,J~lo1.1 District
                            e......
                            County, Texas   •..            ___ 110. . . Harris,
                                                        ., • • Norma
                                                           I.GOZ,nl in
                                                   No. 1,002,511
                                                     Diat.la t Court
                                                                        " ... d .• • M.D.,
                                                                           in the
                                                                   eo .... t of
                                                                                     " .11 ••
                                                                             of Harris
                                                                                  Har .. l.

              Gentlemen:
                     ~ ...
                     This         aclt_l" receipt,
                             ill acknowledge
                           will                    .. _I,t, on June              nu , of
                                                                          11 . 1984,
                                                                    ""n. 11,           of a•
                                                                    aMr. .Hd to our
              copy
              client,
                     of your
              CIOPT of   YOUI" letter
              "u... t, Dr.
              11ti,.tioa. Your
              litigation.
                                laUe .. dated
                              .." H.
                         Dr • Roy
                                         dtot.d May
                                    • • D. Harris,
                              l'o.r letter
                                                  M, 11,
                                           hr.-b. nllth_
                                      l.Ua .. -.11",
                                              alleges •••
                                                              nit addressed
                                                        11, 1984
                                                        relative to the U\e.'
                                                               bu..... t on
                                                          an11 interest   ",. the
                                                                                     _
                                                                             above-captioned
                                                                                     O"",UOftH
                                                                                    put of
                                                                               t.M part   of
                                                                                                u.
              your
              your olient,     IU. ~
                     ,,11ent, Mr.            . It.,. Hankins,
                                           Walter
                                      John .                      Sr., in
                                                      1laGlr;1.........      ... rt.d. property
                                                                         b certain     ' ...... tr
              locat'" at 2922
              located        a,22 Bellaire
                                    ..11.1,.. Boulevard,
                                                 ~1 ..... 4, Houston,
                                                                ~.~. Texas,~ •••• 77025
                                                                                     Jl.1'
              1I.....i_ft•• called
               thereinafter    010114101 the   • __ .~ Property”)
                                         tN "Homsstead         PrOpertr") .           .
                     We    ~._t-..t all
                         represented
                     If• •                 IU of    """' Defendants
                                                 of the                        tt. above-
                                                         ... f • ...s.IIU in the      .bo_
               "apt.!""" litigation.
              captioned      llU,..Uon . .     We. alec  represented
                                                   .1.0 ...,
                                       U .bankruptcy
                                    .. JL3
                                                               ....."ud Dr.Or • .."
                                                                           ~ ..r"" to
                                                         ...... H.~" converted
                                           ,.,.~RPt9Y ease
                                                                                         . . u h in
                                                                                   Roy Harris
                                                                                             to
                                                                                                     1ft
                                                                                                                         _
                                                                        ftlI...
               IIh._Un
               his         Chapter.
                    i960 .000pta
               Chlrpt.., 7),
              Chapter    71. Case
                                C. . . 10
                                       No....... OUU-. . "1t.
                                             80-01464-HB     in the United States             Bankruptcy
                                                                                   ltil.io'-'ail'nlptcy
               court for the Southern
              Court
              1M.,.
               been reop
               the
                         .... _Ud most
                     represented
               u.. firm,
                    Uno, Stark
              .as. cc-00
                            lurl< GI Pr
                                  wlth Ms.
                         .......1 With
                   co-counsel
              .matter.
                . tt. r .
                                               District of
                                   _theno Dbtdat
                                       _ t ..reaently
                                           • • , •P.C.
                                         Prahm,    •C. Me
                                          M• • DeGaot,ic
                                                                       .t.
                                                          o f Texas. Our
                                                               MB. Barbara
                                               _"tly by ........
                                                         Wo are functioning
                                               DeGeorgio for tor th.
                                                                                   c:llMU have
                                                                           our clients
                                                                                 DeGeorgio of
                                                                         bar. o.Geo...,lo
                                                                      functi .... inq .t
                                                                         Harrises
                                                                    the If.nil     ... in this
                                                                                             thh
                                                                                                ......
                                                                                                 of
                                                                                             tn1l time
                                                                                       at this       U ..




              _.u..d      OI.>~ t::dUOOI
                      is our
                   It 11        position that       Mr. Hankins'
                                             t.hoot II~. ".nkiu' alleged    purchase
                                                                   aU.I.-.1 pureh ...
              of ".U of
              of "all             ne. .... t. or
                          tboo interests
                      of the                       Norma Harris,
                                               of IIOrN   If.~"h , II.D.     the
                                                                          in tM
                         p~~t)' .
              Homestead Property     att •a c-.t.oobl.-'
                                             Constable’s  ....1. on September
                                                            sale      lqot-.. J, 2,




                                                                                                 |j                            [
                                                                                                                HARRIS-000917
                                                                                                                HARRIS·OOO9I'


                                                                                                                             407407
                                                                                                            204
     4
    6

    III".
    Hr. ChUl
          Char lea •• L. DIlk.
                          Duke
    Ilr,
    Hr, Robert        CoNoor
          P.OtJ. .. ~ Connor
    July 11,
    Julr    11. 1984
                 Ult
    (OI .. utll       thil"4 party and
                 to a• third            .n            ,
       //
      'Nr. Cha
     /Mr,      .. l •• L.
           Charles     L, OUte
                          Duke
    /'   rtr , Robert
         Mr.            connor
                ~_n. Connor
         ~
         July    11. 1994
           1I1y 11,   Ult
          (Dictated
          (D lct.ot.ed "uly    Inu
                            1. 1984}
                       July 3,
                 Three
         Page Thr_
         '-'Ie

                                                                     n ...
               The undersigned met with Ms, DeGeorgio on June 11, 1984.
         During our conference on that date, we placed a call to ~~  both
         of you gentlemen for the purpose of discussing your May 11, U ,
         1984 letter to Dr. Roy Harris, when we were unable to
         reach either of you, we left a rather detailed massage to
          the effect that we were preparing this lengthy reply letter
         to transmit the Notice of Discharge in Dr, Roy Harris'
         bankruptcy case, the injunctions granted in both the State
         Dtotrlct“Court and- the United-State s-Bankruptcy-Gourt>-and,                  —---
                                                                                        ---
                               —
         TtiEtherr to set forth thg-jrtstury a nd Key da Lea surrounding
         what—transpiredÿ Bofeh-Hr. Hankins- and-his- attorney, at the
         time, Mr. Robert E, Ballard, of Kronzcr, Abraham, Watkins,
         Nichols, Ballard & Friend, were given notice of the injunctions
                                                                                        -
         prior to the purported constable's sale, but Mr. Hankins
         apparently decided to go forward with the Constable's sale
         anyway. Zn addition to placing Mr. Hankins and Constable
         Rankin in contempt of the Bankruptcy court, in which the
         automatic and express injunctions were Issued, and in contempt
         of the State District Court, in which the TRO was entered,
         these actions rendered the alleged sale absolutely void.
         Ka       Reuer stein, 308 U.S. 433 (1940} ; Zantac Foods, Ino. V.
         Ph     ps Foods Corp. , 536 F.2d 334 (10th cir. 1J/6W Meyer v.
         Rdwen, 181 P.2d 715,716 (10th Cir. 1950); In Ra Potts,       2 F,2d
         083 6th Cir. 1944), oert, den'd, 324 U.S. 868 U.S, (1945) ;
         Sea generally 2 Collier on Bankruptcy, 1)362,11 (15th Ed, 1979),
         See also In Re Dennis, 14 B.R. 125 (Bankr. E.D, Pa. 1981) (post-
         petition sheriff sale violated stay); In Re Elder, 4 C.B.C,2d
         1092 (Bankr, M.D. Ga. 1981) (post-petition garnishment of
         debtor’s wages violated stay).
                 Mo ........ I". now
                 Moreover,        _     that    you are
                                        tJuot YOII        tuUy aware
                                                     at. fully     ~ ........ of
                                                                              of the
                                                                                   these    hate •
                                                                                      •• facts,
         we   trust that
         ... truet      U\at you)'0" ..      agree
                                        ill .\1
                                     will             that I~'
                                                 .... Utat  your May ~11l.        Ult oomunioatlon
                                                                             11, 1984     _nloat1c>n
         .,ith   our olient
         with OUl"     oUant. also  d.o "iolaud               n:llll>l:t On contained
                                          violated the injunction                              in
                                                                               0001\:11 ... <1 1n
         p. ... qnp/l 13 of
         paragraph          or thetbe DhoMr' on June
                                                                        Connor       J .. _
         2. nit, 11_
         2, 1984,       u.. ••
                  along these         lines;
                                      l~ ,




l                                                                                          HARRIS-000919
                                                                                           HARR IS·OOO9 19


                                                                                                       409
                                                                                                         409
                                                                                        206
            IIr . Charles
            Hr.     Chorl •• l>.
                               L. Duke
                                   __



    /
        /
                   Hubert    Connor

    /
            Hr,
            " ". )obert oaowoor
            July     11. 1994
            .:rill!, 11,    UU
             11)10"* July
            (Dictated              1 . 1984)
                            .:ruly 3,  191t )
            U,. Pour
            Page     PO\It'

                                                                           u..
                    '"
                    (1)   IU. Connor
                          Hr,
                          TRO,
                              CoIInOr
                          TI\O. (ii)
                          case,
                                      cld_6 ignorance
                                      claimed
                                (1) Dr.
                                     Dr . Roy
                                 .nd (iii)
                          ca_ , and  lUI) the
                                                1,100... _
                                          liar Harris'
                                                              ot (i)
                                                              of
                                               liard. ' bankruptcy
                                             u.. automatic
                                                                  (1 1 the
                                                          "' nkruptoy
                                                 ...t _ Uc stayatay and
                                                                      and
                          ~:t"'-r 2,
                          September        U14 express
                                       2, 1984
                                            u..r.ln
                                  _"r~ therein,
                          OrderIf entered             .        h:lu""U""
                                                • • p ..... Injunction

                   (2)    Hr, Connor advisedHa ,~DeGeorgio , basicallyÿ           r
                          that Hankine juet cairns in and asked hilt
                          to collection the Deed";
                          ""r_. Hr,      eo.no.. claimed
                                                 aW...., bona
                                                           __ fide  Ua.
                    '"
                   (3)    Moreover,
                          p,,.'__ ,,
                          respect
                                    IW . Connor
                                    .ut.... for
                          purchaser status  for Hr.
                                        ~ ....1.' interests.
                                  ~r .. Harris'
                          r.~t to Norma           lnt.re.ta.
                                                                  ..ru;-
                                                      ....kIiii"""with
                                                 Mr . Hankins-


                  we  .... v. taken
                  lie have    Uk... considerable time and effort, at our
            cHeat. ' expense, to review this long-closed file. We
            clients'
                                                               ___
            ....n now set forward the significant details and dates
            shall
            surrounding the Hankins' Deed under Writ of Execution and
            why that Deed—is           void     j>«   fnHnmi

                   U>
                   (1)    June 20, I960; Divorce Decree entered
                                                         .nU .....
                          awarding the Homestead Property to
                                                          ~ Roy
                                                             ..,

                          Harris.
                   (2>    On August 28, l9B0t  This firm filed a
                   '"     petition oh behalf of Norma Harris,
                          M.D., et al seeking a TRO and Temporary
                          Injunction to Enjoin Foreclosure of Real
                          Property against Hr. Kankina and Constable
                          Rankin,

                   P)            29, 1900: TRO was entered prohibiting
                   '"
                          August
                          thd~Bale and ordering the Clerk to give
                          Notice to Mr. Hankins and to Constable
                          Rankin of a hearing to show cause why
                          the TRO Hheuld not be made a temporary
                          injunction.
                   co,
                   (4)    September 1, 1990;  Norma Harris transferred
                          her undivided flYty percent (50%) interest
                          in the Homestead Property to Hoy Harris
                          by Special Warranty Dued, pursuant to
                          the above-mentioned June 20, 1990 Divorce
                          Decree   .
                                   (Special Warranty Deed recorded
                          at 9i00 a.m. on September 2, 1980).




l                                                                                HARRIS-000920
                                                                                 IIARRJS·OO0920


                                                                                       410410
                                                                                 207
     /


    I/   IIr.
         III'.
         .,."l
         July
               ~rt
         Mr. Robert
                      11"
                 11 , 19B4
               y 11,
         (Dictated  July
         (Dl oUtac! .Ju
         ''''I.
         Page Five
              rive
                           L.. IIlIk.
              ella .. l •• L
         Mr. Charles

                        l , 3,
                               Duke
                           CoouIor
                           Connor
                               au)
                            l, 1984)


                   (5)    September 2. I960         ,... . Charles
        Mr.              1. . Duke
               C""rl •• L.    0 .....
        Mr.    aot>ttrt Connor
        Itr. Robert     0..._ ..
                          ,
    /
    /   ,JIIly 11
        July    11 , 1984
        {Dictated
                     nit
         (Dietat..:! July
         rAg_ Six
        Page    liII
                       J"ly 3," 1984)
                                   JlU)


                   eu)
                   {12)       March 9, 1981;',,~;;;; W. Hankins
                                               John W.                 &1._ .
                                                         ....Un. signed a




        ___
                              complete and general
                                            ,.       Release   of,
                                                     •• 1..... ofi




         ----
        ----   '
                              "all claims and demands whatsoever,
                              whether known or unknown, liquidated
                              or-un liqu ida ted he -ever had , now
                              haa , or may have for, upon or by
                              reason-of-«ny-manner-f—canse-or
                              thing whatsoever from any time in
                              the past to day of the date of this
                              Release. 0
                                                                   -
                                                                    _ — -_    _



                              The Hankins Release was given in consideration
                              of on overall settlement involving payment
                              to Mr. Hankins of One Hundred Fifty Thousand
                              and No/100 Dollars (0150,000.00) in cash and
                              a complete release, as described above,
                              of Dra. Hoy and Norma Harris and their com¬
                              panies, pension plan,       etc,            '



                   (13)
                   (11)       March 20, 1981: Pinal Judgment dismissing
                              Hankins ‘suit with prejudice signed and entered
                              in John Hankins v, Norma Harris, M.P., et al,
                              captioned above.

                   (14)
                   ( 14 )     Hay 19,          ,1",,1 Discharge
                                      1981 i Final    fl1..,,, ...,_ of of Debtor
                                             IIIDI' Harris'
                              issued in Dr. Roy               b.I .... nlptey case.
                                                    ""rh ' bankruptcy         c ....
        COlli" of
        Copies    aU the
               of all ~ above-referenced
        anclOHo4 herewith.
        enclosed  Mqwltl1 .
                            sb              w.
                               r.f.renced relevant         _~tI are
                                                       documents
                                          .. i ..... nt'         . .a


              I" .-ori., Gentlemen,
              In short,             we oonsider__the
                         GMlU_.. , ._                   action. your
                                       -.ddaL.tb9 _actions        ~ client  oUa .. t
             ~tlOd that
        lou requested
        has             tNt _you bring on his
                                 bd", 011  Jlh "'''aU
                                                 behalf -to constitute
                                                         to ..... tJ.l.ir.t-. - harass¬
                                                                                t;iT.liil-
        . .nt and to be
        ment             _~ ...... of
                     too contemptuous of the   TRO, t""
                                          tile 'nIO,      aalllr.nrptcy Court's
                                                      the Bankruptcy        Court'.
                   t...
                   1.j~1oft. the
        a"to..tlo injunction,
        automatic                   •• p~ .. 2, 1"0
                                ~ September
                 dlac"",..ve injunction,
        and the dlscharage   injunot'on.
                                                     2980 express
                                                          ~ ..... injunction
                                                                     lo'~tJ.on


              110 ..- . " IU'
              Moreover,
        .hataoev. .. that he
        whatsoever
                              Mr.. "-nU"a
                                   Hankins ....
                                   may
                               hI ..
                                               has n                anr
                                                  ,ILoat our clients.
                                         have against
                                      y ......
                                                                      ,,1&1_ or r client
                                                                                        1II1 ... t
        to att_t
            attempt t.o    . .~t -.l.s.
                        to extort               ..aUoa from
                                     consideration       In. our
                                                              ...... clients
                                                                     oU ... u ..     111 be .met
                                                                                    will           .t
        tor      clients’ initiating
        by our olt-u'                                        litigation
                                               appropriate l1tJ.,..U
                               ldU.UO\f .ppropdna                          .... tto  olear
                                                                                  o 01         title
                                                                                        .... tltl.
        to u.i.r                  and to ..recover
                      ..... rt)' ....
            their pproperty                                     .,.fl.red at
                                                      damages suffered
                                             _ ... r ""'_a                                 hands
                                                                                I t the .........
        of
        of  your
            pgur    elllnt
                    client. .




l                                                                                          lHARRIS-000922
                                                                                            lARR IS..ooollll


                                                                                                        412 412
                                                                                       209
         /
     Hr. Char Ian L. Duke
                                            J
     Mr. Robert: Connor
     July 11, 1984
     (Dictated July 3, 1994}
     Page Seven


           Finally, we refer you to a letter dated Hay 14, 19S4 to
     Mr. Ballard, counsel to Mr, Hankins In the above-captioned
     litigation, wherein Ms. DeGeorgio requests Mr. Ballard to
     oause Mr. Hankins to sign a Quitclaim Deed releasing any
     interest he may claim in and to the Homestead Property. Mr,
     —
     Ballard, incidentally, has confirmed to us in a May, 1984
    _—
     tftinphnna mnfarunca, hjg agreement with our analyalsthat

                                                       .
     Hr. Hankins released any claims ha had against our clients
     or to the Homestead Property. " Mr BaiiardSlso agreed
     advise Mr. Hankins that he ahould sign the Quitclaim Deed, and
                                                                                        --
     we are confident that Mr. Ballard did so advise your client.
           A copy of Ms. DeGeorgio 's May 14, 1984 letter to Hr.
     Ballard, together with a copy of the proposed Quitclaim
     Dead is enclosed herewith. Me request that you oause Mr.
     Hankins to execute the copy of the Quitclaim Deed, have it
     notarised and returned to the undersigned or to Ms. DeGeorgio
     for filing in order to olear the cloud your client has placed
     oST thsÿtitle
                                                               —
                      the-Homestead Property. If -your client will
     do as we request, our clients are willing to let this matter
     drop.

            IIQpeh.U" this
           Hopefully,      thi. .matter
                                   .tUl" is     ..." an
                                             h near     ... end,
                                                            """, but        i f you
                                                                     .... t if   )'OIl should
                                                                                        '-101
           any
     ........
     have      , particular                     _"'''IIi",
                                 qMn.tOOl concerning the
                  parU01Il.-." question                       Uwo contents
                                                                     _tll"h of      Of
            IIltUor or the                                 IlUtlftitUod to  "" you
                                                                                 ""'" herewith,
     u.t. letter
     this
     plll._ do
     please
     or
     0 " with
               <10 not
         "lUI !III.
                   _    .
                         tM enclosed
                          .itat. to
                        hesitate
                      DeGeorgip.
                MB, 'MC    .... 10. Do DO not
                                                     nt. submitted
                                             documents
                               lllIOl.oa communicate      ,dUo the
                                                .t~ to communicate
                                           lOOt attempt
                                                                          _nl,...,
                                                                   tlMo undersigned
                                                                                         he.Hwltll,
                                                                            1011U1 directly
                                                                                      di_ l ,
     with our
     "Itb         oU ~ .,da
           OU' clients      again or      we will
                                    0 " ...          fUll an
                                              "Ul file           ...u_ in
                                                            &II action             u. bank-
                                                                             t .. the     Mnk-
                         re-open Dr.
             oourt to 19-CipII"
     cvpo)I court
     rupcy                          D". Roy     ...... h· case
                                           !lOy Harris'     ...... for
                                                                     fo" theU.., purpose
                                                                                   ... ..,....
     of holding
     of  IoolcU"'l ,.,.. ifI contempt
                     you in  _UOOCOt of    of court.
                                               _no
                                                 "."1.
                                                 very      truly yours,
                                                           Uv.l! ,...... ••
                                                          WESTHEIMER, P.C.
                                                 HIRSCH & "S'nIlDlD..
                                                 "lUCK.                        '.C.
                                                 By:           &
                                                 '"        atthew Hoffman
     MHiej
     Enclosures




I                                                                                                       J
                                                                                          lIIARRIS-000923
                                                                                            lA RR IS· OOO911


                                                                                                      413 413
                                                                                      210
                                                                                                  !




                 M~.
                 Hr, Charles
                     eha"lu L,to . Dull.
                                   Duke
                 Mr. Robert
                 Mr, _ n Connor
                             COnftO"
                 July 11,
                      11, 1994
                           1114
                 (Dictated  July
                  (Olout.cl ,,"    3, 1984)
                                1y 1, UU)
                 'ao;J.
                 Page Eight
                      light

                 cot      Mr, Robert E.      Ballard
                          Kronzer, Abraham, Watkins
                            Nichols, Ballard & Friend
                          900 Commerce Street
                          Houston, Texas 77002


                          Constable     __
                          Walter Hank in.
                          301 San Jacinto
                          Houston, Texas 770(12
                                          77002
                          M••
                          Ms,   larto."a DeGeorgio
                                Barbara  o.o..,,,,,,io
                          Stark     pra., p.c.
                          .t."k Ii& Frahm, P.c.
                          lU) Lexington
                          1853  r.ad"9ton
                          Ro".ton, Texas
                          Houston, ,.~.        710,.-4 3"
                                               77098-4399


-----------~--------1l1ll1i:~=\;i!: .en.a·,;;;,;.;,,;;:,~,;.;--------------------------------t-----
                          Capital Title Co., Znc.
                          Eleven Greenway Plaza, Suite 100
                          Houstonÿ Texas 77 046 . uit. 100
                                      Ma. Renee Dempsey for
                          Attention t MB.
                                      . ...
                                      Ms,  u.....
                                          Suean   hc!w.n
                                                Flschman
                          Dr.
                          Dr,  ,nd Mre. aor
                               and Mrs. Roy H.  D•••
                                             H, D.   ~ri.
                                                   Harris
                          p.o. Box
                          F.O.      54024.
                                ~ S4024B
                          IIo\Inon, Texas
                          Houston,          77254-0248
                                    h... 77254-014.




   l                                                                          HARRIS-000924
                                                                              IIARR IS-000924


                                                                                      414414
                                                                           211
                                                                           211
APPENDIX TAB 17
                                                                                       /'fV.'T

                         HOFFMAN & ASSOCIATES
                         HOlTMAN & ASSOOIATEB
                                       ....--
                                     _,=-,ftZoa_
                                       -~­
                                       FwwCmr To*™*
                                              .-
                                        tool FANHTH
                                           aurr*48«o
                                     Hoi>r»X. TUU 77002
                                         [T13> «0-BM0
                                       r....,.ma
                                       FAX         __•
                                             (713) MB-OOOl


                                    September 7, 1990
    Mr. Thomas Kayos                                         VIA FAX (»/ 0 ENCLOSURES)

                  ___
    Attorney at Law
                    _-
    2020 Southwest Frsovay
    Suits-334.
                                                             AMD REOULAR MATL




        .
              — —
            Rat
                         -
    Houston, Texas 77098 -
                  John Hankins v. Norma Harris, M.D. et air In the District
                  Court of Harris County, Texas, 80th Judicial District
                  No, 1,002,311

    Dear Mr, Hayes t

          Further in line with our telephone conference on August >27,
    1990, wherein you advised us that you represent Mr. John Hankins,
     the farmer Plaintiff in the above captioned litigation, and advlasd
     us that Mr. Hankins has cose to you with the thought that ha may
    TiBW" have some action against cur client Dr. Noras Harris
     (retired), we have retrieved our files from archives and reviewed
    them. Enclosed herewith, for yeur convenience, are copies of the
    following pertinent documents which we believe should convince you
    that your client does not have a viable further cause of aotion,

          1.
          1.   Final Divorce
               J'ina1            o.c.... dated
                        DiVlI",. Deere#  datlld JJune    a o, 1980
                                                  IIlIII 20,   1"0 with  relevant
                                                                   wlU1 nlllYant
    pages' from
    P&9.        the Marriage
           fro. til.  KUTia.,. Settlement
                                 IIItU...nt ""no_nt          attach_ showing
                                             Agreement attached      .hllVll19 the
                                                                               tIHo
    disposition
    dbplldU= of   ot the
                      thII boMn   ..d /
                           homestead;

          z, Dr.
          2.   Dr. Roy Karris'   Bankruptcy Schedules
                       IIarTb' aaMl'llptl:'(              (pertinentt 'pages
                                             Sct>IIdul. . (pllrtln11ll 1'....
    th_r.fro.
    therefrom)) dated
                dahd Datil'
                      December  11, 1980
                            II' 18,      r.t!IIOUnq •
                                    lUO reflecting;

                  a.  Indlliltedn... to _or,
                  • • Indebtedness       Dr. 1111
                                             Norma     llarrh in
                                                  .... Harris     tIHo .-nt
                                                              i n the  amount of
                                                                              at
                  $50,000,00, .nd
                  550,000,00; and
                      Contingent, Unliquidated
                  b, C""U..,.nt,
                  b.                               a"'" Disputed
                                     lInUqo1daUd and                potential
                                                        D'hput"" poUnd&!
                                     of It~,
                              "111. of
                  " _ l I ity claim
                  community              Hr, John Hankina in
                                             J"hn Hankins  i n ths amount of
                                                               Cha '&GUllt of
                  approximately
                  Ipproxi  ..caly 53$o,
                                  "10,000,001
                                        DOO.OOJ
            1.
            3,      PropeIa"" ' aptalabllr 22,, 19B0
                    Proposed September               C"".Ul:>lll" Sale
                                                Ina constable's            pursuant to
                                                                    , alII pUrauant
    •a wr
       writ
          i t of   execution of
               o fax..,.,UOf\      Dr, Roy KIInh'
                               o t Dr.                 axe.pt ,-.t
                                              Harris' exempt           ..d aw.udad
                                                               homestead    awarded tot"
    111. under his
     him \lndar         Marriage Settlement
                   h h ""rrh",11                  nd Final
                                   Utth .... t aand          DoMIn" of
                                                     ril\lll Decree      Divorce dated
                                                                     of Dh'''"''' dllt.ci
1
    July 31,
         11, 19301
             ltiOI


                                                                                 EXHIBIT
                                                     •




                                                                                   II ARRIS.QOO926
                                                                                   HARRIS-000926


                                                                                            416
                                                                                              416
                                                                              213
      ,,~
      Mr*. TtI"I'
           Thomas Hayee
     ,September
        .ptnb4r .,.
                       "'"'Y"
                    lU O
                 7, 1390
      Page
      ' 19' 12

          ~.
          4.    OIobto~"
                Debtor's Motion     ta~ R."oqniUOOI
                           llatia n for   Recognition of
                                                       at .Itl..:t a t Io\ltoaatia
                                                           Effect of   Automatic
          Undu Section
     Stay Under .-aUan lIZ363(a)   o~ for
                              {., or  to ~ Temporary
                                           T_po~uy Restraining
                                                     " . .tnilli", ardu,    dlt*"
                                                                   order, dated
     "p~~ 3,
     September      lU O,
                2, I960;
            6,   Federal Bankruptcy Court order dated September 2, I960
      clarifying that the scheduled constable 'a sale of the reel property
      located at 2932 Bellaire Boulevard, Houston, Texas or any interest
    - the rein-ownad-by-the-Debtor- ( DrÿRoy’HerriSy was prohibited: bv the
    -automatic stay under section 362 or the Bankruptcy code, and that
    -any further-at tempt-teÿxacuts OTTThi TJSbtofÿ j property otft»icle-£fie~
      Bankruptcy court by John Hankins, at al, or their agents or
      employees wee stayed pursuant to the automatic stay provisions of
    Section 362(e) of the Code;
         6,  (Full and Final) General Release dated March 3, 19B1
    executed by your client and witnessed and notarized by the parties
    reflected thereon, wherein your client releeeed Dre. Horn Harris,
    Roy Harris, their companies and pension plans from any cause of
    action, ola las , , , wh lch Mr Hankins now has or may have against
    related to, the above captioned                     cause of action r
          7.
          1.     Discharge
                 Dh"hu''I'' of    Debto~ .nuNd
                              Of Debtor                 atd.~ of
                                           entered by order    o f the
                                                                   ttl. Kononbl
                                                                         Honorable•
    John
    .John llinn,   United states
          Blinn, Unit-.t   . tat •• l'IIktllptoy
                                    Bankruptcy JU4p,     an "'Y
                                                 Judge, on             tor Or,
                                                                 UI1 for
                                                            May 19B1       Dr . Roy
    K I~tt. , owner
    Harris,   OVI'I'~ o   the "lhin
                      off tlI.                         ltaU",. inter alia,
                                            Praplrty , stating,
                                Bellaire Property,                               as
                                                                          IU. , ..
    follows:
    fall"". ,
                    ••
                    a,      ",
                            The
                            d.bu,
                            debts;
                                  ...
                               • . . . 4Gto~
                                       debtor 11 nl. ._
                                              is released       III 4i.chlr1j
                                                          troll all
                                                          from                •• bh
                                                                    dischargeable


                    bb..    Any 1judgment
                                  1ld~ heretofore  o~ hereafter
                                          hu.tGfan or ....r;eattu obtained in any
                                                                  abtdn. 111'1IY
                             court,
                             cOQrt, other
                                     cthoo t than
                                             Ulan this court,
                                                           ...... rt , is null and WIld as
                                                                               .nd void    ..

                    c.
                    0,
                            a• determination
                               d.t.raitwlUcn of
                           - - - -- --_.- -     Cf ,..
                                                   personal
                                                                       -- --
                                                       ........1 liability

                            all creditors whose debts are discharged by this
                                                                                   _.. -
                                                                    lisbU1ty • • ,. ;I and
                                                                                   .. - - '-'
                            Order and all creditors whose judgements are
                            declared null and void bv oeraareph 2 above are
                            *o
                            Pfl                                U        ,       , L/ÿiaSeJB
           In case     you do
               "u. 1''''''        nat r""'l.~ly
                             d.. not     regularly prlatl_practice before           the Federal
                                                                         boffO ... tlI.    , • •",1
     aanktllpt"l'    Co\lrt'.
     Bankruptcy Courts, pi      . ... be
                             pleaee     b& Id  .. h.d tll.t
                                            advised               ht,     pt••..,t.U... . are
                     representative,        U • enjoined
                                                  .n101Md Ittlr  after th8 the filing
                                                                                  t1l1", ooff th. the
    petition llneI.r
    ,..tit1on   under the       aa~tcy code
                          th8 Bankruptcy          c ..... from       taking any
                                                            fro. tlJl:ll19      In1 action
                                                                                       .cU.... to
     recover a, dlbt
     r_aOVlt      debt,, iift any,
                                 I ny . lnO>lrrld
                                          Incurred by                  dlbtar prior to
                                                               thI debtor
                                                         til' the                           ta thetill
    initiation
     iniU.tian af a t the   blnkruptoy case.
                       til_ bankruptcy      .... . . TheTtl. Automatic
                                                               Allt .. utia Stay
                                                                              StlY at of section
                                                                                          hatt .. n

,


                                                                                                 HARRJS-000927
                                                                                                 HAR RJ S-000917


                                                                                                            417
                                                                                                             417
                                                                                             214
                                                               •
Mr.
II~.Thomas By..
    TIl_a  Hayes

,.". ,
September 7,
" ~""r 7. 1"0
Page 5
             1990

 362(a)
lUl     l ' ''prohibits
              prohibit.. actl_
                          actions try
                                    by .:ndito
                                         creditors... ..,.u.t
                                                       against the
                                                                 tha dAbta
                                                                        debtor   .. 1:0
                                                                                    to
 initiate all'
1nltl..lto      or cont~
                    continue jjudicial
                                lO41dl1 eatlG/l.
                                          action. ",.  The ~ Bankruptcy c-rt'.
                                                                            Court's
  injunctions ....
Inj"ngtl_          are .ntot'OMlll.   by tt..
                        enforceable try    the ~ Bankruptcy COUI't.'.
                                                              court's -UI9t
                                                                          contempt
powsrs.. AdditionaUy,
poWH           Additionally, tile
                               the 1111
                                   19B1 fWlSe,r
                                        order ot of DUotuo~
                                                     Discharge ~I:o"'"
                                                               entered lor by "    '"
                                                                                 judge
 Blinn forbids
UiAa                 any jlldlG1&l
            t_bld. an7    judicial Ictlon
                                     action .on    any al.t-
                                                . uov                 Hankins _may
                                                        claims •Hr.• IIN\II:{I'III   "
   ..... _had &,au..t
IIhave         against Dr
                        Dr,• . , lIurb.
                             Roy           the ct\IIPUoI'
                                  Harris, the    Chapter 17 Dekor
                                                             Debtor..
        He have discussed this matter with Dr. Norma Harris, who is
ou t r aged-by-your- client1 a-etteopt— ninetyears_af tar sett!iivrthi*
case for very valuable consideration to yaur client, CO attempt to
             —
reopen -it. I fyour-olientp era ist>-w ith -what-could-only—be viewed"
as misguided and possibly malicious litigation, our client has
instructed us to respond appropriately to the full extent of the
law. In this connection, we urge you to review and consider Taxes
Civil Practice and Remedy Cods I 9,001 at. sag. and the new Texas
Rules of Professional conduct, Rule 3,01, In any event, it would
appear that all applicable statutes of limitation would have long
since expired.
                                                     Very truly yours,

                                                     HOFFMAN & ASSOCIATES

                                                     By;
                                                           Matthew Hof fusin'     i# t>

MH ted
""~
'OOlle,ol
90090901




                                                            .-'
                                                                              HARR IS-000928
                                                                              HARRIS-000928


                                                                                          418
                                                                                           418
                                                                          215
                                                                          215
                                                                                                                                                                                                                •i
                                                                                                                                                                                                          -

                                                                                                                                              ,
                          ’rlV""




                     ~,
                                                                                                                                                                                                      J

                                                                                                                                                    -»ÿ




                                                                                                                 t
                                                                                                                              10,10417


                                                                                                                              ,!
                                                                                                                       JIO.




               ,
                                                                                                                                                      ,I
                                       i:i Tfl               MATTI*                           or                                   i
                                                                                                                                                                                                          I



                                                                                                                                                      lit TttE FAMILY DIITAICT COOU




                                                                   to!
                                                                                                                                                                               I
                                                                                                                                                             !



                                                                                     !.

                 "
                                      THE HMMAaE ijf                                                                               5

                                      Jfjf         K, 3. MAIHHLA;S
                                     iftwHA t, KAHJUI                                                                    -*5f—
                                                                                                                          -                           cr   HAMII          covmr rmn
                                     iXi n ::r   litrmai :r                                                                    !




                                               ii '~l ~1
                                    TOBJrTTXCf OTRIS7                                                         -hut                                    WITH JlffilCtAli DI1T1IEC7

                                                                                                     rÿ.'JLL -IVQBCE                        sicsusa
                                                                                                                                                                                                            •




                                                                       34 r? RCttMKUft that                                            bn    shit                         of jun*, igjfl,




                                     i
                                     ?«tuiQaac«                                          Bs'/ H.     :»     Hirru. aÿiirid XJI                             pirion         And by ntorntf
                                     and announced raafty far mii»
                                                                      ',

                                                                                                                                        The Nipmdinti ;toma E. Mimti
                                                                                                                                                                       '




                                     , 1, ;
                                                                                                       ,
                                                                                                                                                                                                            1




                                     «a iar?od ttoreUffl                                                        nturniyi ;!                    racora and vlthdceraoncaat of
                                                                      --.
                                                                                                                                               • 1 I _




                                        i
                                                                           ,
                                                                                                                                                                                     I




                                                                                         «ÿ
                                                                 "I~':I
                                                                                                                                        ii ~~:!
                                                                                                                                                            !1" 1! LIi i !I



                                    ;I/d
                                                                                                                                                                                                            i!




                                     mil action                                                                                                                                                           Daorae,
                                                                                                                                                            11· i,;II!J




                                                                                              ividinctd by twr ituftiayi1 liynatur#
                                                                  ·': :,11'
                                                                                                                                              '~l;ij!




                                                                                                                                                                                    onftMi
                                    Th* jpArfc.aa                                         i»l *           ;ucy-ÿnd wi»ad                          tk aaiiif-tl a a—i-f>
                                                                                                                                               '



                                                                                                                        !I




                                     taatifMny
                                                                                                                                               I




                                                                           in tht* uauaa, wUh tha                                           eoni*nc        of th* ccurt.                       Tha
                                !
                                                                                                                                                                           "
                                                                                                                                               I "

                                                                                                                                               :8




                                15
                                                                                                                                                 .




                                    actornay lot Fatibtonar announoed to tha Court shit tha ratitionar
                                                                                 I
                                                                  ; "'1"' .'1 :-
                                                                              "
                                                                                                                                                                                                          I'



                                                                                                                                                   ~
                                                                                                                                                                                                                ~




                                                                                                                                                             ."
                                                                                                                                                   "




                                    *nd Ha pendant fcatl abroad httvaen tb*M alvei *i tb tha dlvltlon of
                                                                                                                                                                                                                        1
                                                                                    I~
                                                                                                                                       I'1'"
                                                                                    ,




                                    thalr p re party, the duiaiutien o! chair ctrrÿ|4 and th* out
                                  ; •
                                                                                                                                                     . !
                                                                                                                                               • • !~.
                                                                                                                                               ~!i,'1




                                                                                                                                         .,
                                                                                                                                               ":!1!
                                                                                                                                                                                                 ;! I.


                                                                                                                                                     i s




                                    and cuscAdy of chair itlivoc child, nlto aubjocr to tha oanaadt and
                                                                                                                                                   ii!.

                                                                      ~ : : j l . ;;
                                                                                                                                                                           .
                                                                                                                                                                                                          1




                                     '" •




                                   approval of th* Court.
                 Sj
                                                                                               '
                                                                                                                                                               l




                 V*jP                                                Tha Cour;( ttvaivj ixasinad tbo piiidlnya and haird the ,
                                                                                                                                                                          1
                                                                                                                                                                                                          "




                      r                                                                                                                                                                                                     t
                                                                                                                                                                                                                .




                                                                                 - 3,-I',




                                   •vidanoa and ariurtnt st oouhial. la of tha opinion and fladi chat
                                                                                                                                                                           "




                                                                                               :.




                                   all neoiusary rMiuflW                                                                                            and praraquialcaa of lav
                                                                                                                                        -· ll




    f   I
              M                    have oa>n Hyail/                                                       doily aatiafiad; that thi| Cburt haa                                                    gurli-
            _s.
                                                                                                                                       .::.! 1 !I




            ,orll'" i7.1'i1't
                                                                                                                                                               • •


                                                                                                                                                  t




                                          !~:;Jl';
                                                                                                                                           i ;lS




                                                                                                                                                                          cauia,
                                                                                                                                                                                                 I . ! •.




                                                                  : "' I' , .: I i::.! J !- .=:'··
                                                                                       .. 1 ~ l,_




                                                                                                                                                                                              that
                                                                                               ..,
                                                                                                                                           ""




                                                                                                             and aubjaot natter of ehla
                                                                                                                                                                            1" ,,




                                   dlcntu ' } ail rn
                                   venue              ..          ?rnp*£                             tr.ii 1'auxfc, and that tha material alligation*
                                                                                                  :;: : .
                                                                              j l := :. :
                                                                                                                                                  ::.
                                                                                                                                                               ••




                                                                                                                                                               in
                                                                                                                                                " !'




                                                                                                                                                                            trua and cornet
                                                                                                                                                                           '.




                                   oofltalfita in fautiutti1! PitUlva for Divorce
                                                                                                        ' :.
                                                                                                                                                                                          ;~ ;::I l !!'
                                                                                                                                                                                                                ;-
                                                                                                                                                                                                          'j"




                                   and         import »d by                                                             a* tl« factory
                                                                                                                                                               -




                                                                                               full and                                           evidence.               Th* Court further
                                                                                                                                        .,!",·,,!
                                                                                                                                                                          -: !.: !.:~,.




                                            · J' =!1,1




                                   find* that tha mirrlaya of Fititlanar and Impendent haa bacon
                                                                                                                               a
                                   In a upper tab la baeaui* of dlaeord and con t Hot of peraunaÿitiaa
                                                    .o J
                                                                                                                                                      i , :: !
                                                                                                                                                                          ~




                                                                                                                                                           nmiqi
                                                             '!I : f.~1 : -1 :~! =. if




                                                                                                                                                                             re la tlMtthlip
                                                                              1




                                   whlah daicrpyad tha loqrltlmata and* of tha
                                                                                                                                                  J
                                                                                                                                                                                              ~J ~




                                   and vhiab pravtftta any raaaonaJtla •xp*ut*tion of canonei Uation,
                                                                                                                                   J"


                                                                              ', ' ,I !,.] ,. ; '2I' "' ' 1
                                                                                                                                                                                                          , ,,
                                                                                                                                                                           J 1',1
                                                                                                                                                                                          ! !l"'!




                                                                                                                                                                          a hoy Id a Beard
                                                                                                                                                               _ _ _ I.




                                   Tha Court balny of tha opinion that auch aarrleje                                                                                                                        -
                                                                                                           " . I.- '', .·.t
                                                                                                          .;1'l;:t:i




                                   ln*ly bi diaielvad It U. therefore
                                                              CJUJE'RTO, Aojuaaco md DECAEID that icy                                                           /#D          i     Harr HR
                                   !
                                                                                                                                                                                                   ,"
                                                                                                                                                                             .. . ... .




                                                                                 1 !- .;:·.::: i r' :~I- ! · ! i! .: !
                                                                                                          ~
                                                                                                                                                                          ,;~
                                                                                                                                                                                                   ~i




                                                              1'; 0':




                                                                                                                                                                                                      "»r*by
                                                                                         i 11=" :lti":ill=I"'!t
                                                                                                                                                                                                          ,




                                                       · t! "r..i :




                                                                                                                                                                                           *ra
                                                                                                                         . ·,
                                                                                                                                        1 I , ., ., lJ! i . ~

                                                                                                                                                        j. 1I' II ,j '
                                                                                                                                                  i l l I": : ' ! '1;1




                                                                                                             ! ! ! !.n I'
                                                                                                                                                                                                                I'




                                   PatUicr.ar, and llormi E , Karri*, Haapondant. be
                                                                                                                                                                   II




                                                                                                                                                                and they
                                                                                                                        , -!,
                                                                                                  ; 1i l l !. . 1 ~ j. ~.
                                                                                                                                                                   ! I




                                I. 1 ~'I- lii!;' H'j'ii! 1




t
                                                                                                                                                                              ~
                                                                                                                                                                                            ~




                                                                                                                                                                                 HARRIS-000929
                                                                                                                                                                                                      i




                                                                                                                                                                                                                419
                                                                                                                                                                                                                  419
                                                                                                                                                                N
                                                                                                                                                                                              <0
                                                                                                                                                                                 ......




                                                                                                                                                                   216
                                                                                                                           ft

            9
                                                                                                                       4




                                                                               9                           •
                                                                                                           1




                                                              - -,,- -                                                                                      -
                                                                                                                                                            ---_.
                                             4




                                                             .... .... -- ._."...... .....,.........
                                                                                                                                                                              m




                                                                                           ................-.
                                                  4




                I
                                                       .....
                                                       "'- _. ,....
                                                       iLWWi4r And                 KAIC th", riftfla       cf “i vn.Tian/ tiara toi«r*
                                                       bttwftn ?niKiHir nnc Paipatidarvc b* fend *r« h*r»6y dliiolvad.
                                                                                                                                                       HMLlAf
                                                                                                                                                        ,                         i
                                                       Tho
                                                       -   Court Jtad« H,I
                                                           _ . '"",         " . .osrti*i
                                                                       ti*e n*    .. .. . . *e«
                                                                                            ... _   now *npaatin,T
                                                                                                not _   " _'''     aasnwr
                                                                                                                    _'                                                                 I



                                                      child ...........
                                                      .-.14 cd :ht wm-a*N *,i.t
                                                                          '''' :h»t
                                                                                ....... .. _
                                                                                    ncitlonn .... '"    , ... ir>
                                                                                             ind fliipenitint ."
                                                       ~
                                                       Urt   pi»iiii-iad- !h*-ÿ«4¥iR?-:fivid-wbo wk*-*lfhciin-ynri-ef

                                                                      tP.B Uma d
                                                                                                                                                              —                   f
                                                       491   it                              ihp    flllnft sf      thla mlom
                                                                        : IriME; i       iirfe.i .racy Kirr.ii
        9                                                               JCXi           ffeinfeLfe




                                                                                                . . ._.....".
                                                                        5IP,thp(-ÿ.C1 t             ‘jckum, y.iiiiinppi,
                                                                        HAThllATIi                 ro&rviry J3t, 1*6 i                                                            *


                                                      ........ ......... ........... ,..........
                                                      :>0
                                                      ?h* _COUTC find*  choc , .. ,,~ . ana
                                                                 " . .. ....
                                                      4 written iyiffeiTiinL
                                                                                        _   .. _
                                                                                            Mapotidant ...........
                                                                                                       hiVf
                                                                                             urnmnin? pravmona
                                                                                                                    ... .
                                                                                                            antarad into
                                                                                                                                        i ionaarvieonhip




                                                               ...... .....,...... . ._..... - .....", .
1
                        4
                                                      Jn4 cupporc
                                                      .... • _ _ • •of0 th«
                                                                        ... .c,nl£«
                                                                              .".,         u_ .," ......._ ...
                                                                                                         " . .Cos
                                                                                                         TB«      re find! ttyac :bt
                                                                                                               . ...                                  jytaanant :i

                                                      ..
                                                      in ...
                                                         tht ... 1.' . _but inc«H*Vt
                                                             ctiild**       .... _ , ind
                                                                                     ... it
                                                                                         0, la
                                                                                            ..........  ' ••
                                                                                               accordingly,
                                                                                        ,
                                                                        CRDrpjEDj AwJL'ÿaeo              fend SECWED that Nona 1. Harri* ba
                                                      and In h9?*ty appoincRr hlnigingl Cdmarÿfecor a f In* c,aiLflr tnd                                          ‘

                                                      .that
                                                        ... ahi
                                                            .... chill
                                                                 ..... ...
                                                                       havi. ill
                                                                             '" or
                                                                                 ad ... " ..... . .peivUagaar
                                                                                    tha right!,     . , .. _ . dutlaa
                                                                                                               ...... .and
                                                                                                                        .. .
                                                      .......
                                                      povara "nf ». ......
                                                                    piratic,. :,a
                                                                              .. ...   . .. ,.. _ or
                                                                                  cfoc iitqluiion o f th*
                                                                                                      .... othar
                                                                                                           _. _      •• ubjact
                                                                                                                 panne,                                     '""1_
                                                      ,co. ... JlTMir
                                                            tha
                                                      Poiatatory
                                                      _   .. owy              ..... - _-_
                                                               "....... ".U.".......... __.. ......... _
                                                                        _ h -Hcmii , hi!4-aupport in aa- Mounc-iqual to iM sl»i W f *




                                                  ........ .. . _. - . . . -...-... ., _. ..
                                2
                                                  •Jtpanan for woke                          .iaiii tuition, rood and board r *od ottitr riaiofv-
                                  .... ...._ •. ...._ ,.. - ••_ ....... _,oa"•
                                                                   , ~
                                                  ablft and nrntiirÿ                        iHpania*     for her tr importation to and frw hif
                                                                  ,
                                                  caaptrt’rVa ish&oLt                              ,,,                                   -'"
                                                                                            end far har clothing for bha paciod in which fh*
                                                                                                                                                                                  i
                                                                                                                                                                                  p



                                                   •La, .......  _    .. _ ...       . aeoradltad
                                                                               at. .in _      ... ""' .. n .. ' or
                                                                                                  untvaraLty    .. tollifa
                                                                                                                   .. " . "                                   or ai
                                                                                                                                                              .. ..
                                                        * iuik-aaa    nwtani




                                                                        _..........
                                                  •A ....   _._   . _      . . .  ' '' _   _    ,'-.1
                                                       full -tip* itodant at a lltmiid vocational or    ....   _ ichool.
                                                                                                            trad#  ._       .                                 .. ...
                                                                                                                                                              with                l
                                                  ... ,"'.. ...-
                                                  th« fine  payoanc ...... do*
                                                                           __  and ........ ,_
                                                                                            li
                                                                                        balng  ,..... .. apielflid
                                                                                                         _!U,. ••
                                                                                                               payabia               idlataly   ai                   in           r
                                                                                                                                                                                  t
                                                                                                                                                                                  r
                                                  .........
                                                  .... _ .. _ ...
                                                  tha Marriage    u _ AgriaiMnt
                                                               Batblamant .... _ _
                                                  haucaco and Lncerporfetad
                                                                                    ..... th«
                                                                                 baevaan  _ ....  •.. ..
                                                                                              partita   ·_
                                                                                                      attiehid
                                                                                                   hataim,.
                                                                                                                                                                          4       p



                                           i.'
                                                                                                              .,.
                                                                                                              -2-
                                                                                                                                                                                  4
                                                                                                                                                                                  4
                                                                                                                                                                                  •I



                    i

                                                       ..
                                                       *»

                            •
                                      (ÿ
                                             «ÿ
                                                                          ,
                                                                                        *
                                                                                        a
                                                                                                                                            ..   !ÿ




                                                                                                                                li


                                                                                   ~         !ÿ




                                                                                                                                                       HARRIS-000930
                                                                                                                                                       HARRIS-009JO


                                                                                                                                                                      420420
                                                                                                                                            217
          ft-




                                                                                                   ft


                                                                                      r




                             •
                            fe




                                     _                                        -
     ft




                                                                  ..... ...'"- ...........
                                                                                                                                                                        i




                                                   .... -__... .0(>_
                                                  ,., .............. '1Mo _ ..........__
                                      ..." ............   Tht Court
                                      Aupohdflji't Hk,vt fncii»i
                                                                                    mo* thtt th* rKuMMi «d
                                                                             an «9riu«nt for chi divia ion
                                                                                                                                                           .        S
                                                                                                                                                                    ll!
                                                                                                                                                                    I
                                      3f thrlr a i ‘Ac*                                JON and
                                                                ana tan A-;n*fr*ni' It Jmt  _ tiglit,
                                                                                               " .......   ..
                                                                                                      and 1*
                                                                                                                                                           -+
            ft
                                      Li tC'CflgRlftÿ


                                  .....-
                                  ----
                                                          _. _...
                                                           -
                                                      ...,,'-, ....
                                                                        he;. _ . . . . . . Of Tfftr
                                                                00 , _ l‘W*-rn*-rrCOTD-|i7
                                                                                                    .....
                                                                                               I... Cattgt
                                                                                                    . _ ..   . . tha
                                                                                                           tllTi                                     7



                                  _
                                                                                                                                                                        »
                                  XifffliOH                                               .;:...
                                                                       ttVHMinfc bitwin ftatltionar *nd A*«pon4*ittf
                                                                                                        '                                                           1




                                        ........ ......... _.... _....... ... -
                                  . . . . ij
                                  union   " rttoehoi
                                             ... _ . h««s
                                                     - . . . 1*
                                                              .. Exhibit
                                                                 ....... . ... i»
                                                                               .. in
                                                                                   .. 4II
                                                                                      . 11 things
                                                                                           _ _ . Afiprovid
                                                                                                  _




                                  ..... - ..... . -.. ...- .... -
                                  ... con
                                  ar,4 _ :i
                                          ..raid
                                            _     ... ii
                                                 "tnd !, iÿifÿonud
                                  tr.oufth rmittd WFUICLB
                                                         " " ' " ' -- into thli. fitsal
                                                                      ........    ....... -
                                                                              .ncuri, ijut      that th* ptniM         ,....               ..
                                                                                                                                           *4
                                                                                                                                  tvtnca forth .....
                                       wJtiwt to carry our
                                  .., IAII.
                                  V/        " u
                                      .... It " lurthar
                                                "'.... And
                                                        _ finally
                                                           ...... U.
                                                                              ,     ,,-
                                                                              :iw t«n»        thiriof to          ,    in* iKcim      ~
                                                                                                                                      pmittid
                                                                                                                                          11
                                                                                                                                          i
                                                                                                                                           I:
                                                                                                                                                 ....
                                           - ......
                                  ................
                                  jgAtMt t.n       '_ ....,_...................
                                                          ORDERED that ill
                                                           -.
                                                            party   ,
                                                                    ir.currln*.
                                                                                  eo*fc* lr.o'jrrad

                                                                                   •**ÿ.
                                                                                                                           ~.~.~.~;~.~-~-----+---
                                                                                                              h*r«in ihiH b*              canid



                                                      , , _ And
                                                      SIGNED ..............
                                                                ER7CW0 thii                   s,~ day
                                                                                                  .....
                                                                                                      et                       .JW ....
                                  :0" or.. _ _ .......a _ ,. .....
                                  IIBD        K-J'Jiton, Karri               County        ~
                                                                                          ;«KM,


                                                                                                 tr     )1 -
                                                                                               .i' .
                                                                                              . ·.1SlA
                                                                                              ;UDQU Truiiÿsa



                                 AftTHOUtD K& tVSREED                 Tÿt

                                 3CLUS:I
                                              -       .-citMftTn
                     rr
                      i
                     "J
                     J-.•
                                 .       - .:. ",r
                                      -::::-:T.   to..
                                       3a ir f! ;iiri  .
                                                       - ...
                                                         YU \. "
                                                                  .
                                                                 ......
                                                             Vÿvy-AitAOH ---
                     ,
                                                  ,
                                       1701
                                       .!!:!.;,:!"!.:::'~,.
                                                       Dnv4. Juiro 1330
                                       Kou tTi'-’i ?txa*        !!'" " ..
                                                                    « 1 *—
                                                                                                                                                                   •
                                                                                                                                                                   ft




                                                                              -
                                                      t
                     .!
                                 ...
                                   --..,
                                 ttWJEKi«; ..... n,I";,'-
                                           ra PE:r:ix:t;x

                                                                  ..... . '"
                                                                                                                                                                1




                                 .,-.,
                                 M:WC¥P ~%xr?Hii?un»
                                         -,                          a LOCK W:D     WILK

                                                                                          1
                                                                                                                                                               t,l
                                 By

                                                                ;:;;:::-..~.
                                       10th Floor Hit if Sip *rpg ft Bid Vi
                                       Hourgan r Trail 77002
                                                                                                                                                               ,,I
                                                                                                                                                                                                                .... ........,... ,,-""'''_
                                                 ._
                                                  LiZ   -ÿ:*




                                                  . . ....
                                                             i) in Uaek
                                                  "Jiiwiut” ?Uo* AM
                                                  "Iisy    . ~:.
                                                     . . .,.J    • •   <0
                                                                         ... _......
                                                         ..... , .'. _. ..........
                                                                          .......
                                                              v-#t VBhimty Fl«*     .
                                                                                      ,_ -
                                                                               ... ,. ,_
                                                                                      ,
                                                                                       ..
                                                                                        ,
                                                   ?atmi“ * Hi iireeiriififli fee etui S»P


                                                 -- .
                                                  ,t
                                                  if "r v..... _
                                                                                          .
                                                                              ,- .....- . ,
                                                                                          _
                                                                    “ rd*d tn Tol.Ul?* 444*
                                                                           , .. .gf, ......
                                                                      ?/icatdj
                                                                                            *
                                                                                              ;
                                                                                               m
                                                                                              ..
                                                                                                 f "if*
                                                                                                  'ih*
                                                                                                  .H*mi
                                                                                                    .. .. .
                                                                                                 ?A«S*
                                                                                      Hicrij .;awty»
                                                                                               _.'
                                                                                                        Si 3



                jTjjr                                                                 Zinnia *ndÿiii                  *?r*#-fchis-h'if*-

                ....-....... ,_.
                _ u :-. __ " ., ..'ipariti
                ahill ! m vi I.-.L tiny if
                                           _ ... .yrgÿirÿ.
                                               :
                                          :a«ts;
                                                   - " ", iv&**«
                                                           _ ._ ..
                                                                 -e ...

                                                              .....
                                                                    h*r

                                                                           "-ÿ   ........... ,-             ....
                                                                                                           _..- ..-..
                                                                                                                 ,... .,.. '"
                                                                                                         i re* -ini Blair fraa *1-
                                                                                                                                                  lei*


                JUIOJ iy _
                         Helena
                                     ,.
                                      *• i
                                                         .....,-................
                                                         ..:      " '."' -
                                                  ~ " /.IJIARCIU lifRU'JU »iti

                                   _ ...... "s: ;vii
                                                                                 ... ,.._,.".....'
                                                                                                           gaudxbad property*

                                                                                                                  ?*tto**l !»«?•
                                                                                                                              si ".*
                        .....".-. :."...
                        ..
                        i» ... ...
                               padttiii.'n

                        rui« rivorca
                                :t : ,I
                                     V|
                                                "" tt

                                                  /Li
                                                     "

                                                  ,:: imrin        ... ... -mwo .
                                                      ' ....... "prspiriy                   ... *ii
                                                                                     .... , and
                                                                                L-y. *ii*f      . !:
                                                                                                    wo sw*
                                                                                                    •’# ..... ;i
                                                                                                              " *«sy
                                                                                                                 .....        .....




                        ..........................__ __ _
                        ,. _ . , . -" " or
                        piciÿersy          .:" . !T53
                                        ny -."ill " .. and
                                                       ....aiisr
                        mieutana B f snifl Aq*r**E3*flS*
                                                            , ... ,Eh*
                                                                    .. d*I*
                                                                       .... *?;
                                                                            .!
                                                                                                           _



                        _.,'..-'_
                        naraB
                                . ll
                                    .. . . . ...
                                  n .....
                                     Asy , ..... , Jteansv
                                at f.areA
                                :>. ".,
                                -4i
                                                   ....... '. , _

                                                  VSft
                                                          >.r tffcimi*
                                                         :rr              *r:2
                                                                                                      accÿune




                                                                                                                            •
                                                                                                                                               1




                                                             4




                                                                                                                                                                   *4 4
             #•
                                                   I




                                      fa
                                                                                                                                     fa
                                                                                                                                               .. ....... _ian .... h. _                      _

                                                                       ...... . .",.
                                                                       prfiniidr*. 1.1'

                                                                       -C'l l Jil.l , •I                i
                                                                                                                                               ?rinotp4l
                                                                                                                                               . , ..... ..
                                                                                                                                                               at fifty
                                                                                                                                                         m .full
                                                                                                                                                                         TJwittm
                                                                                                                                                             . 11" _outUrw*
                                                                                                                                                                 *•
                                                                                                                                                                       ,__  ibe#!

                                                                                                                                                     7*t partial fur t Aar ttlpulata




                                                                                                                                                                                         -
                                                                       4Ri lMi?tny                      -;ii         *i
     4
                                                                       -Tim    , ;«it ~’.u                  .                ,   -.            r.Z   Jfrfat#   iUfft tQ         tflTl ripTOIJICl

                                                                                                                                                               ...,,_ .
         »




                                                                       ,?r-r... "- ......
                                                                       M.            .'     aii lut                                                  iiitrifrution gj              5ft* co.’WBiiy
                          +
                                                                                     ,t         iiciu                                :
                                                                                                                                 , ',I         fbrcin. tull                SK t*         rurudid
                                                                       ..
                                                                       IM .........
                                                                          awTfwRa** , .,.
                                                                                      * * 'r'! _*:rsaar• •daotioA
                                                                                                           - .... -: ...........
                                                                                                                  "Lai           ....
                                                                                                                        tha Inearnil
                                                                       _ _ .,..  " '"," _tr.3 ...  ,-...I: _ ._.. _ .
                                                                       "'-   ,.... "'. ...... " ....
                                                                            ,'jt A* ‘ ‘»Jl#

                                                                       4it*wr rT3t»
                                                                       " ...... _
                                                                             f,,“J
                                                                                            v -nui tfr.all AM tanttxcuta

                                                                                                            :;;c-n T; AS* ~"'

                                                                                       .......... ...... .:.> .r ....
                                                                                          HUB 34 no             •jiitkiJ
                                                                                                                          'ivi-fa
                                                                                                                                          J   jMian
                                                                                                                                                               .....
                                                                                                                                                          -13 Q*
                                                                                                                                                                       :~
                                                                                                                                                               cr a A alinwiy
                                                                                                                                                                          SA«   Cad*,
                                                                                                                                                                                .;.0..
                                                                                                                                                                                             ",.
                                                                                                                                                                                              *

                                                                                                                                               of "re party*                     thii    Ajr»i»*n?<

                                                        ,tHa.. _.".1H.iw
                                                                  patttfc..... ..,a.. , .. #f" east
                                                                                                  .......  _ ..tibia
                                                                                                       4fl fffaiu
                                                                                                        incÿ.r.uvÿ_ ""       .... df"
                                                                                                                        dlvmoii           ta



                                                                      .._•• iriu             v s/-4ii to BMlktuu VA wy vty a viii,
                                                                                                    ;r.ÿ        ,1                                                                                  ~
                                                                                                                                                                                                    *r
                                                         _
                                                        aHOfUrtJA               fr        ....... ,, 1' tf&
                                                                                      ,‘idUttlU
                                                                                                        u,JI   . .. ... 1*
                                                                                                            iiVKlQA     .. .....     . ,_
                                                                                                                           fe4 ir.ff *ff«6t«d .. _
                                                                                                                                              VlfROUt

                                                        tn*             ,,,
                                                                  ifitSS"                            f.,         ~       ,   ..
                                                                                                                             a a |«J          !ur.4i«     J; TtRfpr        ,
                                                                                                                                                                           ycgp-arty ast Horn-


                                                               ...... . . . " .... "
                                                         tunny
                                                         . . . . . . .j f"irt
                                                                           " &•
                                                                              .' “                   "* ,
                                                                                                        +                . t1        . . . tlUffi.
                                                                                                                                     >     . . . . . ..        Tf.i
                                                                                                                                                               .,...                    . . . isrw
                                                                                                                                                                          _ _ . . . . . tat   " ...

                                                                        "                                                        .        , ifor** of tha      ... partid*
                                                                                                                                                                   ....... to...........
                                                                                                                                                                                Mippafliisa.


                                                        ".r..... .,. .
                                                        4»&V# f‘V.                        n -It

                                                                                                                                                                                               .-.r.
                                               _        ififi fit;
                                                        .JMdciv ... - _OJ'
                                                                                          •i.*      .
                                                                                                                         ~        ',," ana
                                                                                                                              1M V'vt  -
                                                                                                                                              or " ... .... . m" • -f
                                                                                                                                           iy IA4C4 tn tna **aaca

                                                                                                                                           II"" mndard
                                                                                                                                           rtPAt*1 ._   ..
                                                                                                                                                       :A
                                                                                                                                                                   • ' -ft*
                                                                                                                                                                       , ..                    Mraiuntty



                                                                                                                          .." -...;, "...
                                           .                            r"                                               .j r iÿa

                                                        .... 11.                           9
                                                                                                                                          " .Ally :;it.




                                                                                                                      .
                                                        -- -                              ~~~.'::.:t;t·I!~!U,~I~'j_::
                                                        .. . ... :'" ...... .. __"," ,..." _.,. ,
                                                                                                                                               r jg BVU    tartn
                                                                                                                     "




                                                            :
                                                        11 IliF                 r. . , "                         fSRtFAffSBil ":00:. "'.....
                                                                                                                                     " AV
                                                                                                                                       ' T p.              ..... "     . . .,    iliWAy*



                                                        -, .. ::. ..........._".. _", ', ,..............
                                                                                                            in,




                              P
                                                        &9rt>*          t;    :   ?y                              ,,; ~ f9ip0"*ibit
                                                                                                                  i;Uly                                                     J-- tidied* y#

                                                        n’.an £.4 1     UUi »Mi                     C%rpSA*aJ t                           daatBF'i Ot d.intliS"3                            FSifJ'KiV"
                  r
                                                        ....: -:ip:ua<
                                                        oiail ........ ....."u •.•,,,.                                I .. • " • • " t,r.a
                                                                                                        ATÿFI-SL lull frr                         ."" r;
                                                                                                                                        .. -.,. , ar/ "




                                                                                                                                                                          .-........... . ...
                                                        . . . .itr*
                                                        th*     . . . ito
                                                                       . . . uat               .., i, pal
                                                                                 . . .. . . . fcy
                                                                             0" ?qv*r«il              . . .toy        "-.-0.
                                                                                                                 . . iJitHfand*.
                                                                                                            . . .n*                                                                       - - " •. ,
                                                                                                                                                                                         ilgihtad




                                                        . ..,... ,.............. ...- .. - '"
                                                         ",(0 all
                                                        :n.4S;a     , _ " . ar-iSar
                                                                . " jaysiBti          ~,,, 3*0
                                                                             . . . .. tlsi      . .. .4irtctV/
                                                                                           . . .feion .. . . . . . . "*     . . . plsy»xaAifl,
                                                                                                                      , . .eat    . . ... " ••

                                                        hiilth bctUcy                            o/         othir                    ptraon          ar   mtity chat h*i itndtrad Aflt-S4

P
                                                         • • , . to
                                                        -tiaiirff . . cS*
                                                                      Go              . or •. :tJPb.wdV
                                                                                               ".......... , ... - co
                                                                                                        Obliantlon ............     ....... .
                                                                                                                      pay ttadkcAi ixpenita
'.                                                         ...1"1 tairism?1
                                                        2, rta                              ~.
                                                                                      ., ••»N*
                                                                   " "' .. , . . . , “i        P “i~"
                                                                                                    L f o. .f«iÿtrrlpii
                                                                                                                 T
                                                                                                                         -
                                                                                                             . .. . . , . . . ’r’id®*
                                                                                                                                      pAvntft-i
                                                                                                                               :'00" _ " " . "
                                                                                                                                                aft


I
                                  *
                      i


                                                                                                •

                                                                                                                                                                                         HARRIS-000933
                                                                                                                                                                                         HA.RRl S-0009JJ


                                                                                                                                                                                                         423423
                                                                                                                                                                                  220
                                                             I


                                             b




            «




                                ..  ,. __
                                       ,. . ._. ..........._00..
                                                             ....
                                     vsritto mtri BANKRUPTCY COURT
                                                           , ,....
                                TOR THE SOUTHS Wf DISTRICT OF TtftAl

                                      -- .............IVTIION
                                                         "-
                                                 R

                                           NQVftTQSf- D




                ...... .........
                ::i RE i

                ROT K. S. HARRIS,,
                                                     1

                                                         i



                                 -
                                                         J
                                                  *              CABS KO. t»-(U*H-WI
                           DEBTOR                                CHAPTER 71

                ',,,.,,..... .
                  .............
                SOCIAL SECURITY TfONlM
                I*7-4i-5474

                            ' !Il!!I'J SCHEDULE!
                            rllTOR'S   !QUlhY"        mn:M/It
                                                 AilP STATEMENT      .r MOl"
                                                                     QF AfFAIRS :




    ¥

                                                                                                   i


                                                                                       i




                                                                                I*




        *




i


1




                                                                            HARRIS-000934
                                                                            IIARRIS-0009J4


                                                                                           424
                                                                                             424
                                                                          221
                                                                          221
                                                                                                                                  •
                                                                                                           1




                                                                   Ptntaulr A l -Otfilton fcifry imutm+4 tirint wffW                                        puflnir.

                                                                                                           *11 iMurwi 4*4 w(«n«wir. i*iwwmu ’P*41* ftwr
                                       -uiimr
                                       ,‘Mi   (rtf
                                                     Jiiini inrID.        3ll)E$r.


                                                   _, .._.
                                                                                        .jnu L =*,
                                                                                                           Mlifil!         Mi


                                       .........
                                       --                                                                                                                              '''.-.
                                       _L
                                       Eli?*™    •. _
                                              £p f- Harrii,. ....
                                                             If.J*                           rdnClnfiflc   cLdla Bull an 4ivl»la

                      ... ...............,                                           ,..-'."'....
                                  _. .-
                                           lift 0EM
                                  -I'nltii •••           " . . .Cifpi
                                                     iwnani                              CJQUPIOEC, uoi UuUaMJ ud iiapuifd |*iumL                                   I 3k 709.00
                                                  .. ...
                                  c/ai JaiSMi Mi Hull
                                  Upla, Tiia 4 Vjyir
                                  _
                                  Jilt . . . .Shall
                                               . . . . .Mita
                                                        . .a
                                                                . . ..
                                                                            •          ,-
                                                                                       C‘3   Ur cliii i|i lait Diktat laud an »»-
                                                                                      tiut (liia iiilfiii Hfia Ei fi! Hirrtfi MiDti
                                                                                                     inii 4iiri«l the *arei*ii l#ev*«*
                                                                                                                                                                    pie* itwmn
                                                                                                                                                                     !ill
                                       Two
                                  llrj*MB»            ,'-
                                                        Tamf       TTWl
                                                                                      uHith  clflla
                                                                                      Olllif nJi Him L f* H«TTt*i H-S-j v, H '**
                                                                                      fifth In   luiflyJU                    .
                                                                                                          (l-l iMilini CL-I rr. Harm E,
                                                                                      r. l**Tgia. jd.P. it all CW M, Ut.IQi In
                                                                                      Cmisifp eCivil ifliri *c LM Ma. 3 wt tfiTfi*         -

                                                                                                                 -_ . _-
                                                                                      fffWfi Tuna (filial 2/1/71ÿ




                                                                                                                 (fuElaud             in BWI   n*i*l
                                  »!




i   •
            f




                              •
                                   i
                                                                    ._. ..---_ . .;;.=--_._
                                                                                      -     ..,
                                                                     D IWM. if. id «*«•*ua«-« K-*           **!
                                                                                                                 TOT.L ••• _ _ _ _--,_-,-_ _ _--,
                                                                                                                 TOTAL  *

                                                                                                                      j>*
                                                                                                                            MU. »*«
                                                                                                                            if-
                                                                                                                                                       •      "Ml

                                                                                                                                                                                 1     .s

                                                                                                                                                           HARRIS-000935
                                                                                                                                                           HARRJS-00093S



                                                                                                                                                                         425425
                                                                                                                                                 222
                                                                                                                                                 2??
          ••
          * .a



                                                 Ccne£abler3 Sale
                 L'ftdvrM fcy rtHit t4 u
                                                                          '""" .
                                                                          .Spit        »f           - " ' .... _.
                                                                                                             nitirtiiPlBib
                                                                                                                   '       «4m pt

    .1ÿ4-


    """",,
                 Ills        I'ÿy   B.I'




                                               --
                                           .j'lK'liyÿ

        - ,,,_. ,...... ,......- ... ,... -....,.-;-Q..
     •. h.         ' 11"  ,,,'....
                      }(A-£444."'. d'''' " ...
                 iwniry             f;s,                  .vjl nit.




                                                               -.....                 -.....                          \\

                                           ..... .,.. . _
                                                                         ~.....                                        ...
                                                                                                                       P




    .. _..... - . ._                 _
    -

                                                                _-
        aCaiiUf   MAI imn           »um      I          S*j|,H           y#ti                          -..;
                                                                                   u WBJ on mid isnHuiilea. inrfldt Nfifcw eHl df




                         -........................ .
    vniiffiUn 1:?tdKir Z, 1?W


    .....  . . . ......
    M Courtr-octt Cear


    . . ......    ...............
    *r im oVf*fc t. », tnd fi*tir
                                                        _  ..
                                                 ,• _urn* MM

                                                              -_
                                                         ......
                                                          . . . . . . . . . . . . . . . *«PWHr,
                                                                 *•U4
                                                                                        _ _ Of , l«0

                                  of Minn Ctaic?, in thf City oi KdWUm. Tin*. IAIUNH ili b«»


               ~ 'Jan* Harrii. K,®,
    tiitf4J*4dnu
                                     p. m. and any •ÿ»! *1» Hah*- tfft. IntMii «4 till* rtWl th*
                                                                    ,.
                                                                                                 ...
                                                                                                                     ia4 #jq t#ff f»f wit

                                                                                                                                ...
                                                                                                                                      ...

    _.._*rm
                                                                           .-,
                                                                            - -'If
                                                                         , _ *W
                                                                      County.
                                                                                -- —
                                                                                T*nit.




         TOl!5*13 Vf* IH* HOWStCSlJWl
                                                                                                          .......-,.".
                                                                                                                  . ......,
                                                                                                          SAlt TO BI W13|
                                                                                                          5#pt*noiP *i WHO
                                                                                                          ". »1»
                                                                                                          All Itt . *-*•
                                                                                                                    . ....




•
    ".           P•
                 ",'
                                                                             _...._.-..•- -
                                                                             ... .. . . H.
                                                                             WALTER     .. .....
                                                                             i'riTiafl K*. I,

                                                                             IN.
                                                                                                1CintMtl*
                                                                                           RANKIN',                                                                                 ft
                                                                                                    •
                                                                                                    ft




                                                                                                                                                          ft




                   ft-




                                                                       1




              •
              ft



                                                            VtfiT» STATEi                                          ;c$i7
                                                       T?R"T«S“yaiTHtlW 31fTRTC?';r-?tXAl—

                                                                           naviTKs
                                                                                       i




                            '" n,      «i

                           m s, :.
                           ..... " ... 0:',                                            •       ;
                                                                                               !           :.VIE
                                                   :um
                                                   :«777                                   !                        %viw TTT
                           ...........
                             S' flli
                           ::::.\:.
                           **
                             .*-»   11::.->::-: =o ro
                                                                                               ft


                                                                                               i

                                                                                                                                          9
                                                                     SOTITIU r?n «f3»:::7:=«
                                                                     :m:: :r    .VJTOMAT:? JTAV
                                                                   v;»EHSECT!?!* 343 C* F$R
                                                                   mreRAnv R*a?wM?i:r:a :EJS»

                           TT THE WCMIWAliS JAKKPtPTTV SZJGti




                           .........--.........,. ,-,,,_.... ...".,,,,".........
                                                                                                                   X." ...........
                                                                        '" ....... ,... -,
                                                                                 . . _..
                                                   : =:0 *?:HP
                                                   :53!M " ,., _Jtav II.
                                                                     •. 7,
                                                                         : ••• ,, " , Ji,3,
                                                                            Harm,                                      -*fii.H*air
                           ,,""'. " ,. " ,
                           ft3«:tu ::                      ±$ UPÿUJ         (        ’capUinir.* it IM                       lajxstft:   Jahn W«
                           NinlUM ."}fwj(«ft"l * {vniubli W*i"*T It. iUTiAtrt ind nob*rt
                                       .... :: ... . , ,.....
                           .....,.. :.'"" .. ""..."
                           :. Jjlljti
                           2. " II " . >u3*:iirftB)           I . . «ua«
                                                          *n4 *#r         " ...". rftimcfully
                                                                    ..... it      , .. ....... , •
                           taovt         -r,ft     J4-4T?          I* jalLpUfl

                                                           ?A?.7:H flgfc             rACrvÿL BA;H3R?ÿ::

     ft


                           ......... ,. .. .,.. ... .. ....... ....." "".......
                           •leufws. Mxu
                                                   m fl




                                      - ;"". ,'" ,." .
                         .,...... :1" ;r ...
                           liMpctr 'inrvm l>4B)inHW
                                                             s»      Dÿbwt




                                                                     ... ,......- .
                                                                                      r*t4i*>
                                                                                  ,,: t
                                                                           ?#s ?ftrsr.*-’
                                                                      .... ......... it
                                                                  111 JiSlftittir''!;
                                            . OIo:.....,. ,...... cn                    MU”-
                                                                                      "... .
                                                                                                         i:

                                                                                                             ,,:
                                                                                                         ani iiifti
                                                                                                                        ii»«H n*«i*v«d,
                                                                                                                             ,tu ?*:ii;on       -Jnd«

                                                                                                                                                        j               i




                                                                                                                                ..;..:...': .'. . Is:;!
                                                                                                                                                               v
                                                       >    ;JJIM ;f,t
                                                                                           P
                                                                                                    :  _
                                                                                                    -'iw*ry         :.
                                                                                                                    *»       •$!* wrtuftn

                                                                                                                         =~
                           /ifift 1"             *P,JI2      F.;,i   Snaxar VII *:      £ÿ Kacf&Vi "»9*
                           : .." :", "I: .... : . ....... "" .. ........ •' ••
                                                                                                                                                               k
                           .n                 :t, :KI*
                                , . . . . . . ;{<
                           , I rif.niEV           :.,., Jaiui        . . . . " 9*uuL*i
                                                        , . . . . . .xuuufti         _  i

                           ..." .........:iaru Ir.. :im»,
                                                    .... '" , ~ . : . „\t
                                                                       " ' .all    "" darwai sAif »**-
                                                                                 ti*i>
                                                                              :: ,
                           moo . ...
                           :ti4«,    : .. .. . and
                                 jnt :«:?r     .........
                                                   «r=i                                           .... . ".:. ?raup:*d
                                                                                               Bamip
                                                                                           I . ..
                                                                                           I.                           '" ~
                                                                                                              " • ." .. Eft#
                                                                                                                                                                    i
                          7ravvyi'/ .. "intW
                          ..... ,,' *a ..... .Tfraeml
                                             ..t .... , and  """ . ... . r.?niie#"4
                                                        .. , bis*i:w*i   ..... .... *.


                           .. ....... . ......, ,..........
                          , ,
                                              ,-JA* ,', :>r,
                                          :1



                                                                                                                    f   Hi                                     -J


                                                                                                                                  HARRIS-000937
                                                                                                                                  HA RRIS-0009J7


                                                                                                                                                    427 427
                                                                                                                             224
                                                                                                  •


            •



                                                                                        mm   *

                                                                     ' F .,            wvmga
                                                                                       'fU"D1
                                  *•I    “r.i«r                                                       HMRÿOpaQa 7T.1T


                                         '.."'.. ".,....... . ..... ..."
                         ;«iu«      , _ , .ÿ.igw
                         , ...... . ?4ur              " (., . . ay
                                          :I. .... , '.«           a,r.a
                                                                ,~ "  " :«c»ti
                                                                         , . . . . .'


                                         .........
                                         iptrataj ;x
                                                      -               1
                                                                        * isay\
                                                                             (
                                                                            i,   i
                                                                                                              s*    a LI


                                              "" '"'"........
                                              ......    ..   . . ..
                                                        "". ". ....
                                                           L
                                                                   .
                                                                 ...
                                                      *.ft* wstsr it.......
                                                                     ""


                                              .. ,..... , ..... ,,,:..,
                                                       "
                                                           "           .,,-,"....
                                                                     "--''''  " ."..
                                                                          tnÿ;ic:
                                                              .. at
                                                               iJwrJuaay
                                                                           .... m
                                                                    , .. : 7,tT '" f . . ..... ' i,
                                                                                        ;;an        I:«H      »ÿ»       «ss         *4

                   ,,.
                     "a"'
                   . ft


                                   -
                        tst' ' ' v• *y
                                    • r t.-.i
                                        .. ,                   ,.,,'-' •••             nay
                                                                                       m y 'indie Inst* 5" B i#i»
                                                                                           _ , .....         , . , • .,V;cfff3-
                                                                                                                       " .." .
                                                               s.ÿ.trsatii


                   " ,.,. 'on" ................ ...... " . ... " .. , ......
                   '''''' .,,... . ..........." .. .... , ..." .. '"
                   iftl-S'i                     ?**yt«s*                          ~
                                                                        tnlt tail Csÿri l.tsil aft Kill liTSff*

                   ftistni tft* iffiec                         j   i sr-t        attoutio ttiy 'iaj*r rfieetaa




        i


P


                                                                        -   •* «-




                                                                                                                             HARRIs.000938
                                                                                                                             HARRIS-000938

                                                                                                                                                428
                                                                                                                                                 428
                                                                                                                         225
                   ."-",!,. ...'I'..-......._ "...... . ......... ... ........
                                        a S*
                   Till# .a sjai HSUM mil
                   and '.r4iCi4 ioLaly
                   ytaprsy*
                                           .. "." "
                                       rÿtpiita 0.1 nl4
                                                                 _
                                                                             , ,, ::
                                                                                  "
                                                                             lApariG*


   '*ÿTutU4 sifti**             -   .*
                                          mi                :ivi»c» MIS      K*rwt*f dntH-
 -****-   e . .. . . _    .....          If .. _..,...,...                    • .m ta-i*
  Emibit ".V,
  ''''''''        A. ....
           .,,' . .           " . :m
                     «fy i" f «a           ,,, m
                                  "., :;nnÿK4
                                       _       - fRunt?     sf
                                                 • • u .. " "
  .... ""
  1.11         c;la
            " ...
       rif.it,    ,.            ass
                                ... issinai     " :ÿcrj
                                    co .. " , . ;i       E ;urr:i
                                                   "' .....        .
                                                            , "'" ;R ... «
                                                                  .. ind ..
  '" ""0" ......
                                                       -u
                                                          -5'oniii1

                                                                ""...,.
                                                              ntttsr/
                                                            " vtft
                                                          -*iim
                                                  -;i.i Jÿtiif.     ""
                                                                        **

                                                                        ...«**•»    in



 .aniu
 ..... " *.sit      ... ~.
               .. , i::aÿt
         "'" i.v/                              :y
                                               'Y :ina*io-i
                                                  " ....... *4nrfia   ." "" .. is
                                                                    " Jill
                                                            ..-... it          ..
 ,..: ... "'>"" " ">
 ?*„; TH* Irsyorsy..,. -Jesss»
                       ""... ,as;iii.s.ir
                               e'''''''''' ." :»
                                   «
                                              ". .ititrt
                                                 e'''''' ..
                                                         tJ»
                                                            .            -ÿs


...l'LI ...Jrr. ... 4»
                    . :>.~:         ..         ....
                                    11!,..~_ia mi
                                               ~ ..w_'U!!!   :a grocwiaf
                                                           ._"
                                                  imixasiT.l    ,,~      :a                     •    PS

 ...........1       ,.." ta
                    Jsun " avail
                            ..... JUSTI
                                  " .. JS-I
                                        ".,.• is*a is          ,n" P' e'"           ", :«tÿ<
                                                                                    4*'? "". ..

     ......."'. ".,..,,,............. " ,..... - . ......
 .ÿ44ir.t

 "
             " i-ift
 .. to, .. , i: ....
 mi i-s=£ti:s uty,

 ........>t'" :i
 ::rn:i vsyait" ;.n
                 ... :."".
                     iiinn
                                i»i*           ",,;..:z. " ..." '"
                                       " :;ss;s;:
                                .. , . ;s                       tie "",""
                                                                    vuUsim
                                                              ;s'firi

                                          /,:i4-S7i«i sostio ai Stimuls

                                                       yieimaliy
                                                       ""'."'~
                                                                     ,, ;
                                                                          .." si"
                                                                                m

                                                                    "". ...... . " .., "".
                                                                                            ana
                                                                                             ".
                                                                                       t?-» :#si-

 " r , " ,'." . is" Jiptur,
                     : ...... " ' " ot~ " " ... " ... . . . , .. ,.
                              i4?;j isi ui-Ut: is tr.sa

             ,.
             '. k  ""'"     a'" viuli
                   Jjÿsain •4'.,ii             torn
                                         r.oi' ..
                                   v .." ..           " nay
                                                  " . sa , .., ,tw
                                                                 .. **•*•
                                                                    .. : • •
 . "." ' e'" .. , .... _ "" '''' .. ," ... , ' .'e .. .....,.. .. ..
 «;? .io i.rti is pcitSfrfll tit laa* 'JA1L.1 .i j! s,n, sa Ifitintir



                                        ,,- '" ...,.
 .J                                                                                •




                  ..... ......... ". ,.,...._.. -.. ..., ...,.......
                  " ..,. ......., . ....... .. ''-'" '' ...
                                                              .." ..
                                                             ~"
                  rfflle.i pc 3-rub Lti c'* irucutidn &r ofnunuicicn

                  3*y 3fiy c(«4icqr *a «ii«uu
                                                                     g£

                                                                   :r.         astray gi wi            -
                                                                                                       Mtor 4iicud<
                                                                                                                        ACE tan



                  :.*• j*n*rupM'y              CauTT
                            ••       :,-.
                                     ,. . ."      ....... ..... . *AI
                                                                  ..... . . .i i, ;:ÿ
                                                                      ®ply            4Wi .........
                                                                                  co """, l«tirr4r,t«
                                                                                                    .
                  ..... .. icUr
                  v.it 3a  w .. riNfU4U|
                                " .......... ",". _ g,g. itpunstr                               »   iJ|0_i_
                 .......
                 .4 0


                 :
                         cox vilL         i'j£fir ijTiparaoi.*

                                    ?jjuun ci          p mu:ii             u
                                                                                        inn trÿuy

                                                                               |o anifgufn HS: :ht
                                                                                               '" ~ ifisvt
                                                                                                           i-ieuLi


                 .. ...... , .‘i.-.itjcit
                 .Ji»::ij


                  •a, lav
                 .....
                 ;rj»


                 ....
                             , ........ 1. *. £**«.
                      , ... '" =.*,*
                               >.t. ;rni*Eÿn


                      ....... *ni
                 jsniftia*

                 .r
                              ...
                    ... " ... ,,,,,, ., sr
                 •• %r-»ir
                                              M ..




                                           .. :".... Csntcibii
                                           gg;a:nxpi9

                                        .........
                                           ::AI;I .
                                                      oou .......
                                                  ;.-.. .iÿuva
                                                                      " . ;iatar
                                                                      7k*


                          .......,.... " ........,......... ....... ...
                                                                  .....
                                                               l~twu;v

                                                          .,," " " ' rt
                                                                          : .... , .ui
                                                 .... , .... ...... " , ,:,: al4
                                     " ...., , " *r,a
                         ?rgp»rEi‘i And           n     #quit*bly tnaicitd


                                                                     " 'xfciE
                                                                        _n ....
                                                                                   ... . ft*




                                                                                , . frw*
                                                                              tntn
                                                                                         .. Jiiqvte*
                                                                                    . . ...... :.i
                                                                             ' " .jtintrtni#




                                                                                    , ....
                                                                                           tj
                                                                                               ..
                                                                                                 aA       --
                                                                                                      r**tay
                                                                                             " ...... ......


                                                                                                      an-iinatiisn :t*

                                                                                                         iiliarir
                                                                                                """,.. . ,." ... .


                 #X4c'jcir.7  ,.00 :X
                 , .......... -r&n II UitPfUn?
                                      ..._ . . .. "*t "t**cut*      .. . . . . .~ , , , . . .. ,
                                                      . . . . . . . J*4A


                 ,."", " 'o¥nO'" £±uri :...........
                                             i-ru? "" _-" *i     " .."
                 ..,,, ... :.:
                 .•mil ii
                 Hÿaut            ......
                                     ;ii4.

                           ·-.-....:..         :::.r..... ;.... ".;,
                                                      ~- iMi:n.  J«V«...... ,
                                                                                 aftt



                                                                                                ;*SM:
                                                                                                               vui



                                                                                                                        s?.ai

                      J;jra . , . " ar.
                        ' " ;r.:«r        . . , . . . . . ...... , aK»a " . laftioult*
                                                                   .... ut«
                 . ,,,..:. ..,.:. "- .n..... .. .., ..",.""'..""
                 tAii
                 W ' "              . . ..fw;                               . ..... . . .



                                                     ..                ..
                                                             }fc?*«iy ;r any
                                                 SS                                                                          -X


                  ",,,,,,,.' '"" ""'"'' "" "' , '"'''' ." "cu , sr.
                  * T* i             -!
                                           r.)    i:t:r::;j        ;?ay        .aaar    JjJatJi         i!-            tai

                 "..... '''" :"= ...... uo, ..nay "..... .. , " *.......
                 u.*jtrÿ;r;               a*. ir.s “:AI;                 ..
                                                                   ~ t'afixtpr laas?ÿ
                                                                               " .~   “?                      si       e*


                      7 r:;*:v                                                       AIIMIA,
                 :.a4
                 II" ......     , .... " , 4i
                            ' " rjciui     "' Jv.ii?;,- • .., :xjrs
                                               .... ., U7     " , ... *-*
                                                                      p " " .... , . , _" •



                 . .... ..... .......... " '"'''' ,,' _.., ...,.........
                 ..... " . ""." " "" .. "." ...... ''''.r.""'' '" .......
                 .4*M;saÿ                        ;c             iÿr.n          jna                     in latyvc



                 " " . .. , ,- ..... ,." ... "'...--" ... " . , ",._.
                 -na«f      as*    KDV1I14M ti Julian Hi iuciriÿ wit ftftMney ?*
                 snii 'Jit I         ins is vif         4*?3rsiuWi                     “.“it            4ilfE»lfl*i
i
                 ~, At
                 v, .. -,n
                       "'" .........          . to .. u
                                      , ,, .. .raia
                           isev« ijianaftg            " isiuiii    .... "•" srtrviit
                                                        ' .. ,.,,"sttn*     ...... ..


I       "
                 ...
                 rj E, ....
                       tii# i, _   " " by
                               jiqiiiicid '1 laatee.
                                             _ ... . 3_At ft. .......
                                                              ta iftttr t. Ttppoxitfy
                                                                           ,_    .. ,



I           fe




    •
                                                       rt            tti




                                                                                                               HARRIS-000940
                                                                                                               HARRlS-000940

                                                                                                                                  430
                                                                                                                                   430
                                                                                                        227
                                                                   4



                                                      *
                          i




    •
    *




                                             ;lsa"' " "          ""'lSI
                                             ItKZTZZkZt OF lEftVlCl


                                      .
                                     Ion
                                     i ym.   10 , =       ...
                                                          .ÿfiBJ       certify1 zn*C i 'nit       indi
            " .... . . .... of . . . " " , ""                ! ",,,"      jj




            " . . ... ""',..,,. _. ......"..", .. -
            Aacaattao
            . ._      itay "noir
                  ... ....       Juaevsn
                           '-Of .... .. . . J

            :edir ind ‘,1r:fustLen vat* nini 4*Iivk*4
            , ... rf.
            :*r-r, Or .HimcLnj*
                       , _ , ... ::to ....
                                      F«**t.. i«
                                              I . ..
                                                             1"3 ar
                                                                 .....
                                                                    ivt :_.",


                                                               III 2“«t«
                                                     . : . ... 1)5
                                                  niurd«
                                                                        TtJ.pur* r> .............



                                                                   " ... , .. Amc,
                                                                                             p.*fU*irurT?

                                                                                      ta ;qunMl

                                                                              ... .. . .
                                                                                                ' ,,,
                                                                                                  iz r


            .taujcon.
            . ....... .   »'   . xi.a
                               i      . .n
                                 .. . .       v.iii. .:r.i
                                          o . . ."     ..    _           jay
                                                                         ....  -acf   .... _ • • ill®.
                                                                                      iÿungirr   " . ..




                                                                       """-
                                                                       jjy§ /jac/JHn




                                                                                                                    *




        i




k




                                                                                            HARRIS -0009411
                                                                                            HARRJ S.ooo94


                                                                                                            431
                                                                                                              431
                                                                                        228
                                                       •




    at i tm lung      Qrd«r *n        joining                      KtnK&n froa m4Uftiftg
    ... « . . ..... ' . $ti«
    sJw                 .... tniieduUd               far -ilA p.tf. i*ÿ«nbir               *ÿ




                                                                                                _
                      . "..., .'" ..,,-.."....__.......
    Utfl, ind f'jrwir tmouurn tfti tmtution or CMUBUHIOII


    .......
    ....... -
    Jjj' i.ny



    txtcuti

    _,  ..... . . rJt
    icaiuding*
                     -
            ........,......
                tqs-itih

    atftKin, KtnJuntj



                  " , ASS
                               euc




                      .. . -lAittd
                           .... ... %i,
    1'.....•.. .... ,.. as" :}22
                                    n, .."
                            _I" 5*iliir*
                                            J:

                                                . .. ..'.......
                                       az! latftjffAjp rey JsuifE sy




                                 ... ;"'. igaUvirdi
                               J:«3
                                                         " ......
                 on any p report? m Vttion -n« Debtor aJt aa
                                                            lgtntt



                                                            •r#»i
                                          .......... ;i.......
                                                                         i!!artafjli


                                                                      and #»g»ioyt** cs


                                                              • •, .jnpiny
                                                        am ton .
                                                                                intfr««ij

                                                                     ....... i.nd
                                                                             "'" SJS*
                                                                                  "..
                                                                                       r
                                                                                                ,


    "....
    nxm         ... ._ osr.tr
                       "" f ...
                *r,t #*4«i    ud ,,, .... It"",
                                 i'irsnor ?>!;«£. " ...........
                                                      gang rtl ....
                                                                ini   ±9»
                                                                                   H

    ......, . .. ;..... " _or."
                              :: .VP;:A
    ip«»Ui is ;JM ins LA «g%ryi    .... ... ...... 3ij|
                                        v.f ;in«r  ~--  mov

    a''''
    scSi'l ;:"'"'" .....,...
             -isly onei-sLad*
                                                iUnp*cc:ÿ3 ly 4'JhHU.*,***;
                                                HlttCM,
                                                ""_     ttEKttUHMU
                                                      . " ' ' ' ' ' ' ' ' ' ' , ILwCK  tt®
                                                                                o:..aI . ..HItH
                                                                                            ,""



                                                " --!'"
                                                1/
                                                      ....ll!i!ir:
                                                    ,."",~- . . .....
                                                        _
                                                        :,..._.
                                                           jtytnitfl.uir.

                                                             " "," "...........
                                                                         ;;
                                                        rstasu ttitfttndAl!,
                                                        ; JflO &«ii
                                                        Kouito-Ar ;***ÿ
                                                           ":JI
                                                           ' :Il     ",.""
                                                                            "'"
                                                                         Ejpansn Jldg,
                                                                                 ' ~.
                                                                              *T90*

                                                4?;sicrc¥i
                                                .",.."
                                                m JU
                                                a?f  •• "";ÿ
                                                              nx
                                                              .:>
                                                          , • «vwt:i
                                                              ..:.1.1"'''=

•




                           •
                           i




                                                                                                        '
                                                                                                       J

                                                                              HARRIS-000942
                                                                              HARR I5-000941


                                                                                                    432
                                                                                                      432
                                                                            229
                                                                                          *




    r




            *
                         i




                               ”


                               -'
                                   Sir
                               fWt H*
                                              __
                                              row



                                        .........
                                                 Wtltt SYATM IMIMUm* C30»t




                                                  .
                                         >. tfAWWJl
                                           ,-
                                            ;tWTan
                                                     T« iaumw oxmxc?
                                                                ;iooatoy




                                                                           *    !
                                                                                :
                                                                                     0




                                                                                ar/nron

                                                                                I

                                                                                :'
                                                                                                    ~ MO,
                                                                                                    JAII
                                                                                                         _
                                                                                                         or     CIXAI




                                                                                                              . ... fO
                                                                                                                ~ .m
                                                                                                                    't''''~''~''''
                                                                                                                :!»p(irT3i
                                                                                                                       . 1.
                                                                                                                               -Hftf!I
4
                               m·;,,~.:~''''
                               I3C7AI. fCttlltf ;.V?l3fcH
                                                         :. . ,., ..            o
                                                                                I


                                                               .
                               1*T-U~*47<

                                                                       ,."
                                                 ..... ....... ,_'. ...--_.
                                                             __ _
                                                                       ?   n        ;     n

                                            '"
                                            7n diiip ;                 day of S*pt«n>tr4 ;1 ,.
                                                                                            JfD, »nt on » fr#


                              ....... ._.-
                              attic    . ............" .......
                               n Hard E.lha u inf ltd
                                                          .., -... " _.......
                                                              qjat;loR far

                                        Stay I'ndor laotLÿo JlZ
                                                                                         RMMÿIWI fEl.nr‘1 af a * I m3 e of Auro-
                                                                                              .      BlJ                           4m
                              in4 
                                                                                          ~
                                                                                       ...,       I. /U
                                                                                                  it
                                                                                            .. .pro-
                                                                                                 .... '"
                              I«uiiv«rdt  Kouarpiii ti*ioP   or  any cnfcarttt    thtrtm    11
                 h

                              Mbiti4 by tho automatic stay undo* faction III of 1h* Sink-
                              ,,....
                              ,_
                                     - . ...
                              rupuy cod*,
                              property
                                             _
                                     . .......... ...... ..... ,.... _. .. -
                                              ........
                                          rnd that
                                    .........
                              .- It* Hankint or
                              John
                                                       . ..... ictwpc
                                                   any farmer
                                               .... itnfcruptcy
                                       outaldo til* --_

                              ...... ..........,. .... .
                              ,ploy
                                . ., feat
                             - luring    ...--
                                            . . .atiyad
                                          art
                                     .. . .

                                         tho pondonoy of thio
                                                               . ..... to
                                                                       .. twoouto
                                                                   .. ..
                                                                Court
                                                              Rebar t f. lalltrd
                                                  . .. . . .purauono
                                                                                  - ",. II.~
                                                                          ....... on
                                                                                                                     jrHTRAL RELEASE


     MOW ALL MEM &¥ 711 ESC PRESENTS;


                        ,.. .. ,;_
                        rhftc       w• •Han
                               John W.   '.111."  Ie . MIl
                                            kin*, for      I. consideration
                                                       And in c .... I~ ... u . . .
                                                                                  of1
     th* . . . .of1 _
     ./10           On* 001100 111.ttl .....
                        Collar 151.001       M'''.'' f6O'II
                                       and other     gbad ....... 1_10
                                                            and valuable




                                                               ...
     • _ id*
     coni _ "rat....
                 ion,, 011 .......
                        Zsflnad       11. IInvestment
                                 Benefit              r .... .......
                                            ......... Fund   Pnnsian Flan and      rI,. ....                     1l
                                                                                                                 =*


     .-Mir
       M .... , . . . . , representatives,
            agent*,                              oltloirs#
                          • .,... ... ........ , off                    .1        /'.
    /    :..~,-
            fined .benefit
                    , • • / .. Inveetnant
                               ;" ... . .... . 'Fund
                                                 .... Puneion      Iu , M\'
                                                       , ....... 'Plan,        .... . ~.~
                                                                        Roy 110·
                                                                            Harris,   n,o ••     *   P

         '.4
         ?.A.. .....
               and Roy.., .......
                            Harris, K.D..., 7,
                                          ~. ~  r.'A.. Cafined ....
                                                          ~ . h_ VimncU. ,_,_,,,
                                                                          InvaatJwnt'
         Fund Pension Plan r,
                           by
         , _ • • ft . .. . . "
                        "                 ... _ ••ofr to
                                          reason         . .matters
                                                      tit*   .. . . . . .11.,. '" ••
                                                                        «ll*·- --




                     •



                                                 » til  mm mm    luuam cover                    "

                                                 ro* m foontia mtraior crnui
                                                                 MMTW        DCTUIW
                         HI U< 10/ n ,           Hirrf|                r


                                                     ..-
                                                                        li      eua   ID.     '1-11'''-'
                                                                                              HJIIMH                  i
            t                                        DIIWI*            l




                          __
                         'ittn nuiMlai
                                Jal/SD
                                  and lilt I m Mipliim
                                                           "meiuw
                                                             . . . . .of.miwi
                                       n intarini urn th* NriH maxCnltaf
                                                     •. tail Ilf
                                                sill oftdat
                                                                   *kw»
                                                                         .'m
                                                                            «ia9 •p*-
                                                                         IUIH Mi
                                                Itit u Kltr (at r«ll«i «i *itn4 Ml«
                                                                                   M

                                                                    Ul llirtini tf III
                         tibimu tlifj »utl« tap *i— IlitJ bo**li* wuat Ur Hat »
                         CM|»i 7                       ibjumt
                                                                                                      i



                         iMllilM  Iljirtlof   U dliitmi « U*     iotlaa rat KTa#, mi
                         iltit dm WIIH ui iiniiti m MI mulMli ti U mini
                         uiu
                                      Ie         __•       oM' ...........10. _ _ 011
                                      1.         m   IMTI-MIII dibtiil la tiliml In* all


                               _ ........... _.-.u. . . __
                               ~I_ .............

                               u     I , ...
                                  ...1. _ hip
                                          .. _
                                              La..
                                              _   _ IIIIUIHI
                                                  _......
                                              jufjnna  ",
                                                           _ , .or....
                                                                  . .baraaltar     . . .Moo
                                                                     . . . ." . . .Mtiliri
                                                                        u_ ......
                               In top watt othar than tala wart la mil oi nil u a
                               dmnimitn at Ui portMal ikUltip of tba dilut
                                                                                          .




                                          _ _ -
                               ~,
                               vita          . .ta
                                  . . .laopttt
                                        . ._     . afep
                                                   _"     falloolaaa .
                                                        af -Ua . . . e . . . . . .
                                        ,.
                                        (a),  _     .. _  ...... oH»
                                              lllti itiakarfaa»)*  _    II ......
                                                                        11 0.*,C.
                                 IIU,
                                 fllli
                                                     -_.......... ....
                                                                   --- __..,-_
                                                                      ......
                                        ill unit it hinurn* *•kniiiiii njjf

                                      §i1
                                 alaid kr ttfar af. Ula nut t* ta wMI—
                                 ..efcaraeabln_
                                      llniint
                                   --;·;··:·~Cat
                                                liHl ._ ' ol~

                                                   _allaf**
                                                     undit cl
                                                               ta ta. wwtta*
                                                       _ 1111,10' MB    t».
                                                                             »(ÿ
                                                                      _,'I ....(II *»*   tH   61 11


                                             ·!                                                •>'

                                                 "

                                                                     ttHlPAi

                                    KK'DM AU HEM BV TlltJC mUEMTSi



                                         -oiir.wl              Invuataaat rund Punaion Plan,                        ........ ,
                                                                            Aoy Hinn,        n.a,,
                                                                                             •. m. ,
  P.JV,
   ' .A . and
          .... Hoy     "n.. ,
                         ~ "., M,
               .., Hutu, K.S..                     to,... ....
                                                 til Invaitaant,
                               I . A. EaCinod limlit 1 _ _ ...
     ,.. Paftiion
        ~_ ... Plan ,10• by.,. •• _ of.. in*
                                     toiaon"0•••_ •• 11_        '., oto •
                                                         l*f> Itli
                                                          .ti

  rtlatud
  •01 .... to,
           ' 0,   ' . . .. _ . o0't ac
                      l.-,#-cai±aa     non .. "lad
                                    ......          "eM U, iianAim
                                                 .. John
                                                   icy      U"U., D.   U.

  ,.,.11 !II"' . n. , "
     'OICM Hirrn ,      J1,B.   ,   «i *1.                  ,Ift eo...........
                                                  . . . Olatrict
                                            . . .th#
                                       .1, in           .....      Court of Harrl*
 county,
 "...." Tut**,
         too" , sotJi
                H . . Judicial
                      ._   .., oi.itci.at,       , ... . . . u.
                                           "" . 1,001,511.
                               .,....... No,




Ttertfc
 THE
 :.. STATE
     UA'II Cf nw
           CI TEXAS
                     'ÿ»d*

                                         -/


                                         sI
                                                --
                                         QS?££J3ÿ
                                                      John— Ht-h1           ,n»




 ~ CI.OtH
 CCUNTT         or
                ..   MUU .
                     HARRIS              II
                                                                                                       *
                 lirQRC
                 ......1 HE,
                         "" .
                  on thl* a
 .... C_, .M............
  *ld County and Sti»,
 H > nankin*,        xnounto
                                    ... undartigntd
                                    th*
                          ., ,.._11, ._.... ._
                                                    authority,
                                        _ n l , .......... ." . in
                                                                I. and
                                                                   _   lor
                                                                       , ...
                                                day paraonally ippaarad John
                                    M to b* th* parion whoa*                      T*
                                                                                                       i
                                                                                                       t
                                                                                                       I
 _       ...... in
                '" tn«
                   ...                 I ... _ ~ and
                             ~Wot ln«trun*nt,
                             (otatolnt           _                 'a
                                                     .... _1 ..... to
                                                     aoboowladyid



___
. . .that
      ...   " axacutad
            h* ........ chi*
_._. '" .... _I" .....
P*

•
                        tloJ. . lnatrwant
                                ....
 Kpraaiad, In th# capacity th*r*in
            ,
                                          Cor th*
                                1.0 ititid, and       n_. _..
                                              u-o. _ ... ,..,  II-..a.
                                                         purpaaa* charain
                                                                        *ÿ     1tJ.. ON*
                                                                               hi*   _




.. -
lot    and da#d,
             • • _ _ U _ _ _ . , -rna"""
             dlVCH WHOM HV KANO MID SEAL Of OCrlCI thi*
                                                                                       3'"
                                                                                       3fa/
day of           AlAftCt-l
                 tl!A1c.tt                        • IMI.
                                                    IHI •


                                                V-
                                                     Notary A®              /ln an*    cor
                                                     Karri*     Cou;        , T*X      A
"
My , _. IM .......
   coualafion t*plra#rt                              .......
                                                     rrlntad _Haw .of. _Notary ... 110.
                                                                               Publioa


 CL*             mt
 V
                                                         JiATTHTN nor nlAU
                                                         UYOOKUIHIOHEXPinEtt
                                                                r/ci/n

                             •
                             ,ÿ


                                     .
                             •
                                                                                       •


                                                                                                       HARRIS-000948
                                                                                                       IIARR IS..ooo948


                                                                                                              438
                                                                                                               438
                                                                                                       235
                                                                                                       235
APPENDIX TAB 18
                                                                                   •
    haynesdoone
    haynesboone

       March 8, 2005                                                     Direct Phone Number: (713) 547-2107
                                                                           Direct Fax Number: (713) 236-5661
                                                                         thomiS,mcCBfftey@b#ynesboone,com



        Mr- }tnll.
        Mt.         Hill
            Jerel h Hili
       _Att    haynesboone
        Mr,
        M    ' .... J,
          •. Jexel       Hill
                     ' . H!!I
        ,... ,
        March 8,
        Mordl
        Page 2
                 I , 2005
                     20M




                           (vi)           o-m Release
                                    pm,j General
                                    Final        ~tIoIcdM"'"
                                                      dated Match 3,  1911; and
                                                                  l . 1981;

                            (vii)
                            (vif)   DiIohqIo
                                    Discharge or
                                              of DeblDl' enWcd on
                                                 Debtor entered         198 1.,
                                                                011 May 1981

      —Some of llrclteim ate difficult to read (my copies are poor),-but provide agoodbeckground of-
                                                      let me know,
        this matter. If you have any questions, please
        Voty truly
        Very        yours,
             ....1, ,..,.,.,

        HAYNES     BOONS, LLP
        HAYNBS AND BOONE, UJI



        'homM J.
        Thomas
                 YoM
                 'fm
               J, McCaffrey
                  IroIcCaIIToy


        ....,.
         Ends,

         oc:
         GO:      SInh Harris
                  Sarah       (w/o ends,)
                        HarlI (,.'un. 1a.)




I

                                                                                           HARRIS-000916
                                                                                           HARR1s..0009 1(j


                                                                                                       442
                                                                                                        442
                                                                                       239
- _ ..
  -
  .
                                                      -_.. -..._0.
      --                                     __ .......                                    --
                                                                                          _._--
                                                      L*W orncF* or
                                                 Wr..'"L'
      MATTHEW

            Uuo
                HSFrMÿN




            I22B0
                       Kanb , M.D*#
            . O~ Harris,
            Norma
              (John
                                            at al
                                 II . D •• et
                             Mukin. VB.)
                        II . Hankins
               C,)'oIuo W*               ... . ,
                                                  ----
                                         .UMlCH L... WESTHEIMER;
                                         HfRSCH
                                            li'" PLOO«




                                                 _I
                                                         ncFÿancMNN
                                                  HOUITOM, TCAAB
                                                         .... __
                                                         LTUl
                                                            tU'irgi
                                                                    ..e.
                                                             r. ... RC,
                                                                       ccwicn
                                                                   77(?oa
                                                                                             TtLt4 7&oaBB
                                                                                         TCtEcoPicn tnai UMIMI




                                                   July  11, 1984
                                                   Jllly 11,  I".
                                              (Dictated
                                              Cl)io\:&Ud July  1. 1984)
                                                          3dI' 3,  nUl




            Itr. Charles
            Mr*            L . Duke
                 Chart-II G.   DOli.
            1Ir .
            Mr,  Robert
                 _rt~    Connor..
            _ ....t Connor
            Duke    eon....,.
            t21'  ~o~ Avenue,         Suite 290
            4219      _ .A...ue
                  Richmond
            __ ton. Texas
            Houston,            770n, l"lt. 2'0
                                77027
                     .. ,          II . Hankins
                            JoI'\a W.
                            John                    vs. Norma
                                        llaalti.......          Harris,
                                                         110.........   h . M.D.,
                                                                             M. D• •

                                                  ___
                                                    _
                     Rei
                            at air
                            et   d, Cause
                                       C..... Mo,    1 ,00 2,511 in
                                               JIo . 1,002,911      I" the
                                                                        \:he
                            80th   .1001101&1 District
                            lot .. Judioial                            of Harris
                                                             co" .. t. of
                                                 Dhtrl ot Court            "anil

            OeDtl_,i
            Gentlemen
                            County, Texas
                                          .. =======-====~--
                                          ~
                   !'h1.. ",111
                   Thia                            .._i,t, on June
                                  _t_l..s.,_ receipt,
                          will acknowledge                       J _ 11,     1914, of
                                                                         11. 1984,  01.a
           ""PJ' of
           copy    of your
                       ]'oor letter
                               Ian.., dated
                                        doIte4 May    11. 1984
                                                 My 11,          _ .....d to our
                                                           UU addressed           our
           c:U .... t. Dr.
           client,     DI' . Roy   U. D,
                             IIoy H.                  ",al.Uft to the
                                          IkrTh, relative
                                       D. Harris,                     tile above-captioned
                                                                           -Ie •• oaption.d
           litigation.
           l1U. . Uon. Your                  ioU..,. . .an
                                    b t..." alleges
                             yOU' letter                 . interest         u.. part
                                                                         _ the
                                                            ut. ..••• " on       put of
                                                                                      of
           your    oU.nt .....
           )'OOU' client,           John •
                               Mr. ,)oM   Walter     _ 1 .... Sr., in
                                            • It.... Hankins,               'r.,
                                                                           ow.r;Uia property
                                                                       ia certain   Pr    /
    II~. Charl
    Hr.    Charles      Duk.
                •• L. Duke
    Hr.    _ r t Connor
    Ik . Robert   CollllOr
    July 11,
    01\11"  ll. 19B4
                U"
     (D1c Ut.d JIIIV
     (Dictated   July l.3, 1934}
                           1984)
    '-.            ,
        /
        /
       X,. . Cll.arl
      /Mr,   Charles     L. OUt.
                     . . L. Duke
    /  Mr.
       Hr,   Robert
             R~r~       C~r
                        Connor
       July 11,
       ;rilly 11, 1964
                    ltlt
        (Dictated July         , nu,
                      Jill), 3I , 19B4)
       ••, . Three
       Page   rtIr ••


            The undersigned met with Ha, DeGeorgio on June 11, 1994,
                                                               1914,
       During our conference on that date, we placed a call to both
                                                               ~'"
                                                               n,
       of you gentlemen for the purpose of discussing your Hay 11,
       1984 letter to Dr. Hoy Harris. When we were unable to
       reaoh either of you, we left a rather detailed message to
       the effect that we were preparing this lengthy reply letter
       to transmit the Notice of Discharge in Dr. Roy Harris *
       bankruptcy case, the injunctions granted in both the State
       District-Court-and the-United States Bankruptcy Gaurt>-and,                            -
       further , to (fit Cor th the tristory and key dates surrounding
        hnt—tra nspixedi—Bofch-ttxs—Hank in s and his attorney atÿthe
       time, Mr. Robert B, Ballard, of Kronzer, Abraham, Watkins,
       Nichols, Ballard £ Friend, were given notice of the injunctions
       prior to the purported Constable's sale, but Hr. Hankins
       apparently decided to go forward with the Constable's sale
       anyway   .In addition to placing Mr. Hankins and Constable
       Rankin in contempt of the Bankruptcy Court, in which the
       automatic and express injunctions were issued, and in contempt
       of the State District Court, in which the TRO was entered,
       these actions rendered the alleged sola absolutely void.
       Kalb v. Feuorateln, 308 U.S. 433 (1940); gestae Foods, Inc, v,

       Rowan, ial ?.2d
                                    .
       Phillips Foods corn. 536 F.2d 554 <10th Clr, 1ÿ76;; never
                                  (10th Cir. 1950); In Re Potts, 143 E. 2d
       093 (6th Cir. 1944), cert, den'd, 324 U.S. 860 U.S. (1945) ;
       See generally 2 Collier on Bankruptcy, (1362.11 (15th Ed. 1979).
       See also In Re Dennis, 14 B.R. 125 (Bankr. E.D. Pa. 1981) (post-
       petition sheriff sale violated stay); In Re Elder, 4 C.B.C.2d
       1092 (Bankr. M.D, Go. 1981) (post-petition garnishment of
       debtor's wages violated stay).
              ",,~.o ... r. now
              Moreover,     _     ta.t fOIl
                                  that  you ore  tlilly aware
                                             aro fully   _ara of
                                                               of tthese
                                                                    ..... hot.  .. ,
                                                                           facts,
       _ u".t
       we          that you
           trust tllat     yo., .,Ul
                                will .,agree  tbat lour
                                         .... that  your May 11,   It .. ccnummiootion
                                                              11 . 1984  ...-mioaUon
       with our client
       "itll       .,Uent alsoabo viol   n .., the
                                    violated         n1u.1>"Uon contained
                                               tho injunction    DOfItol"..s in
       paU'Jraph
       paragraph 3 of   of tho    l>lIo~ of
                            the Discharge     of Debtor 6at.cl       n. 19B1
                                                          dated May 19,    ltll
             l1,n.-l ~
       and signed      by ~-lIononbl.
                '.M.~ J\ldgo
       Itat.. Bankruptcy
       States
                                             John -R. 111M,_
                           the Honorable JoNo._lI.
                                         as follows*
                                Judge,. ..   foll_a ,
                                                              tMIl- United
                                                      Blinn, then-
                                                                                                         —   ri- I   *




                     "3.
                     -3 . /1.11All creditors        whose
                                      or..tito... "ho        /JehU are
                                                         . . debts    aro
                     /1110li0ii1'9_ by tlMo
                     discharged                    Or4ol .. and
                                              the Order          III credi¬
                                                            ond all    <1,...11-
                     tors
                     ton . . . whose     judgments are
                               . . . . . 1""q-..te     aro declared       null
                                                             40.hr.cl IIall
                     arid
                     and .,..14                             above , are
                                           ptlra                    Charles
             Hr.. C'harl
             III"         •• L. Duka
                             L. Iloakoo



    //
         /
             Mr.. ~rt
             ttl'    Robert eo.-..
                            Connor
              July 11,
             .Jill,.  11. 1984
                          1'14
               (Dlouud
               (Dictated Joly    3, 19G4)
                           July ),    nu,
              •Page
                ..,. Pour


                   ,u
                   tl)   Mr.. connor
                         111'
                         ~,
                              Connor old-"
                                      claimed 1,110"'_
                                     Dr. ~
                               (ii> Dr,
                         TRO, (H)
                                                ignorance of
                                          Ray Karth
                                                                (i) the
                                                             of tll
                                                          bankruptcy
                                              Harris'' bankruptGJ
                                                                     the

                         case, and
                         .......     (iii) tthe
                                 "" (lUI     ...... _ t i c stay
                                                 automatic    aUf and
                         kFt    hI' 2,
                         September      UU ••
                                     2, 1984  express     Injunction
                                                 pt . . . In1_Uon
                         Onlat
                         Order _ta,"      therein.
                                entered t.ha&'.in.
                   (2T Mr. Connor advised Me. DeGtsorgio, basically,
                       that Hankins just came in and asked him
                        :o oi .lect on tho Deed.
                   (3)   Mot_I".
                         Moreover, IIX".  Mr. c   - r 01.1.
                                               Connor  clainved       fide
                                                            .... bona Uolio
                   '"    purchaser
                         .... peat to ~
                         respect      Norma Harris*
                                                            ~..
                                                       Mr.. Hankins
                                          .tat ... for Mr
                         poo .. _ . . . . status
                                                    intar•• t • •
                                            ~.rrl.' interests.
                                                                      IlJi'"""
                                                                     with

                  We have taken considerable time and effort, at our
             clients' expense, to review this long-closed file. We
                                                          ______
             shall now set forward the significant details and dates


                   (>,
                   (1)
                                         —
             surrounding the Hankins* Deed under Writ of Execution and
             why-that Deed- is void, an follrnnsi

                                                 ~ entered
                         June 10. 1980: Divorce Decree   • • ter'"
                                                               Roy
                         awarding the Homestead Property
                                                't"""rtf to loy
                         Harris.
                   (2)   On Aucmot 28, 1980 i This firm filed a
                         petition on behalf of Norma Harris,
                         M.D. , et al seeking a TRO and Temporary
                         Injunction to Enjoin foreclosure of Real
                         Property against Mr. Hankins and Constable
                         Rankin.
                   (3)   August 29, 1980;   TRO was
                                                .... entered      prohibiting
                                                      _tared proll.i.blt.l  ..
                   '"    thi~aaXtr and ordering u..
                                                the
                         Notice to Mr. Hankins and
                                                      Clark
                                                      Clark    to
                                                               to
                                                         c-aUIII.
                                                .ad to Constable
                                                  , , - cause
                         Rankin of a hearing to show
                                                                   give
                                                                   91"
                                                                 whyy
                                                        ... " ......
                         the TRO should not be made
                                                -   •• a temporary
                                                          ~ ... ry
                         injunction.
                   (4)   September 1, 1980 t        Norma    Harris traneferred
                    '"   her undivided fifty percent (501) interest
                         in the Homestead Property to Hoy Harris
                         by Special Warranty Deed, pursuant to
                         the nbove-msntioned June 20, 1980 Divorce
                         Decree.    (Special Warranty Deed recorded
                         at 9: 00 a.m. on September 2, 1980).




l                                                                                 HARRIS-000920
                                                                                  IIARRIS,0005/20


                                                                                         446
                                                                                           446
                                                                                  243
        /
    /       Mr.
            Mr.    _"t
            Mr . Robert Connor
            oJ..!y 11,
            July
            (Dictated
            Page
            ''''   Five
                   riv.
                       1U4
             (Diouted July
                          Connor
                   11. 1994
                                out.
                           I. , Duke
                  Cu."l. . L,
            Ilr, Charles


                         JIll, 3,    nl4)
                                l , 1904)



                   (5)
                   1"     September 2 .1960 (Bt06  o'clock a.m.)i
                          Roy Harris     riled
                                            voluntary chapter 13
                          bankruptcy petition thereby instantly
                          creating automatic injunction as to the



                                         ---                         -
                          entireÿHomestead-Propert-y-of—which he
                                    one 'hundred percent (100%-)
                         "poSflftBBgfl                               -
                   --     record—title
                                         -                    -
                                                    Separate letters
                   '"
                   (6)    September 2,19B0i
                          hnnddelivefed to Constable Rankin and to
                          Mr. Ballard by this firm notifying each
                          of them of the filing of the Chapter 13
                          Petition by Dr. Roy Harris and of the
                          automatic stay and contempt provisions.

                   ,_
                   17)    September 2. 19B0: (It 34 p.m.) Motion
                          for Recognition of Effective Automatic        -
                          Stay Under 11 U.S.C, 5362(a) or for TRO
                          filed by this firm on behalf of Dr. Roy
                          H. D. Harris, M.D. , complaining of and
                          against Mr. Hankins, Constable Rankin
                          and attorney Ballard. They had represented
                          to us that they intended to proceed with
                          the scheduled Constable's sale at 2i30
                          p.m. on September 2, 1980, unless the
                          bankruptcy court expressly ordered that
                          such a sale would bs prohibited by the
                          automatic stay under 11 U.6.C. 5362(a).
                   ,OJ
                   (8>    September- 2, 4980 1 ... (2:26 p.JB. )»„ United
                          States Bankruptcy Judge William Schult*
                          issued order prohibiting the sale pursuant
                          to the automatic stay provisions of 11
                          U.S.C. 5362(a).
                   co,
                   (9>    September 2, I960:        (2 i 30 p.m.)   Purported
                          Constable ' s sals     took place.

                 (10)     September 29, 1980:        Deed under Writ of
                          Execution signed by       Constable Rankin.
                                    12, 1981:      Hankins recorded DBed
                 Cll)
                 (ID      January
                          under Writ of Execution      .


l
                                                                                HARRIS-000921
                                                                                HARR I5-00092 I


                                                                                       447 447
                                                                                244
             IIr.   e~rl•• L.
                   Charles  L. Duke ~k.
             II...
             Mr,



    /I
         /
             ...,. ".
                   _ r t Connor
             Mr, Robert
                    n. 1964
             JlIll' 11,
             July       nit
                           eo.""r
              IDiotat..d July
              (Dictated
             Page    8ix
                              l, 1964)
                         ""I, 3,  UU)




                                                                         __
             ___
                    (12)
                    Ill)    March 9, 1961;       II. Hankins
                                            John W.             dV_ a•
                                                      II,,,U... signed
                                                 ... 1.... of:
                            complete and general Release    of,




              --
             ----
                            "all claims and demands whatsoever,
                            whether known or unknown, liquidated
                                                  ,
                            orun liquidated -he-ever-had , now
                            Baa, or may have- for, upon or by.
                            reaaon-of—any—manner-,—cauaa_or
                            thing whatsoever from any time in
                            the past to day of the date of this
                            Release. 0
                                                                         ---
                                                                          -              -
                                                                                                       '




                           The Hankins Release was given in consideration
                           of an overall settlement involving payment
                           to Mr. Hankins of One Hundred Fifty Thousand
                           and No/100 Dollars ($150,000.00) in cash and
                           a complete release, as described above,
                           of Drs. joy and Noma Harris and their com¬
                           panies, pension plan, etc,

                    Illi
                    (13)   March 20, 1981i Final Judgment dismissing
                           Hankins1 suit with prejudice signed and entered
                           in John Hankins v. Norma Harris, M.D., et al,
                           captioned above.
                    IU)
                    (14)   May 19, 19Blt Final     Dl.e"~~ of
                                           ,1 ...1 Discharge     o.btDr
                                                             ot Debtor
                                         Roy Harris*
                           issued in Dr. ...,.          Nftkrupt.ey case.
                                               liard.' bankruptcy   "... .

                     of all
             Copt •• of
             Copies     aU tile
                            the . _ O ' , ' . r _ relevant
                                above-referenced              ~nt. are
                                                  .. 01 ...." documents ar.
             0enclosed
               .. 0101.0   herewith.
                           herewith.
                     In-               tl_,.......
                          short. Gentlemen,
                     In · .....,rt.  O...           -we_ consider     the actions your
                                                           oondcl.c....tb._~'!.t~.9(1. )'<1111" client
                                                                                                ol1ant
              ,has
               .... requested
                    r~.. t.ol thAt         _
                                    that you    bri..,
                                                bring ....on his         Il to constitute
                                                                    behalf
                                                               hh .....           _ t n .. t.- h.n     ....
                                                                                                  harass¬
             •ment  ."d
                  at and to be contemptuous
                                     ..... ~_ of        of theu.. TRO,         • ...uuplcy Court's
                                                                  'nIO, the Bankruptcy          CoIIrt'.
              0.. to..t10 t.'~t!on.
              automatic                              . . . ~r 2,
                             injunction, the September              2, 1980
                                                                       1"D ••  express
                                                                                  pr ••• injunction
                                                                                            In'~tlon
              -...I
              and tile    dh"b.u~ b:l
                    the discharage            ....otion.
                                           Injunction.
                  Moreover, Mr. Hankins has released any claims or demand
             whatsoever that he may have against our clients, Finally, the
             alleged Constable's sale is absolutely void for the reasons
             stated and based upon the authorities cited. Accordingly,
             any further action on your part or on the part of your client
             to attempt to extort consideration from our clients will be met
             by our clients' initiating appropriate litigation to clear title
             to their property and to recover damages suffered at the hands
             of your client.




l                                                                                                HARRIS-000922
                                                                                                 UARR IS-000922


                                                                                                              448448
                                                                                              245
                                                                                              245
    /



            _
    Mr. Char la a L. Duke
    Mr. Robert Connor
    July 11, 1964
    (Dictated July 3, 1964)
    Page Seven


         Finally, we refer you to a letter dated May 14, 1964 to
    Mr, Ballard,   counsel to Mr. Hankins in the above-captioned
    litigation, wherein MB, DeGeorgio requests Mr. Ballard to
    oauee Mr. Hankins to sign a Quitclaim Deed releasing any
    interest he may claim in and to the Homestead Property, Mr,
    Ballard incidentally, has confirmed to us In a Hay, 1964
                mnfflrnnrtB, his agreement with our snalysl8~that
    Mr. Hank In B released any plaints he had against our clients
    or to the Homestead Property. Mr. Bairard alscr~agreed to-
    advise Mr. Hankins that he should sign the Quitclaim Deed, and
    we are confident that Mr. Ballard did so advise your client. .
          A copy of He. DeGeorglo's May 14, 1964 letter to Hr.
    Ballard, together with a copy of the proposed Quitclaim
    Deed is enclosed herewith. He request that you amuse Mr.
    Hankins to execute the copy of the Quitclaim Deed, have it
    notarised and returned to the undersigned or to Hs. DeGeorgio
    for filing in order to clear the cloud your client has placed
    err the title to the Homes-be ad Property If. your client -wilL
    do as we request, our clients are willing to let this matter
    drop.

         Hopefully, this matter is near an end, but if you should
    have any particular question concerning the contents of
    this letter or the enclosed documents submitted to you herewith,
    please do not hesitate to communicate with the undersigned
    or with Hs. DeGeorgip. Do not attempt to communicate directly
    with our clients again or we will file an action in the bank-
    rupey court to re-open Dr. Roy Harris' case for the purpose
    of holding you In contempt of court.
                                  vel? tnly yours,
                                  Very truly )'OIU'.,
                                  KIRBCH £i WESTHEIMER,
                                  IlIUCII               P.C.
                                            _ftIIIlMa, •• C.




                                  ".
                                   By*
                                         atthew Hoffman

    MHicj
    Enclosures




I                                                              H A. RRIS-000923
                                                               IIARRJS-000923


                                                                       449
                                                                         449
                                                               246
                                                               246
                                                                                        i




    Mr . Charles
    Hr.  Cb.rlee~L.. Duke
    Mr. _rt.
    Mr.        connor
        Robert Connor
           n, 1984
    July 11,   nit
     (Dl otated July
     (Diatated         l . 1984}
                 JIIly 3,  nu)
    '.o)e  Bight
    Page 11911t


    00.
    cct   ...., . aoto.rt
          Mr.             s . ..
                  Robert E.        n.rd
                               Ballard
          Jron,er.
          Kronzer, Abr.ba.,
                       Abraham, M.tkine
                                     Watkins
               Mioboh,
               Michels, .  .Uard ,& Friend
                          Ballard       Pl:l.rIOI
          100 Commerce
          800                . t ....t
                  c_roe Street
          _ _ taD,"""
          Houston,     Texas e 77002
                                  17002

          Walter Rankin
          Constable
          301 Son Jacinto
          Houston, Texas 77002

          Ma.            DeGeorglo
              hrbere DeGeoOl"'jIl0
          Ms. Barbara
          'tark .....
          Stark        tuo, ••
                 Si Frahm,     c.
                            P.C.
          liS] IAlIbttoll
          1BS3  Lexington
          _ _ ton, """.a
          Houston,   Texas 170n-Un
                             7709B-4399
          Capital Title Co., Inc.
           Eleven Greenway Plaza, Suite 100
                              —
          -Houston, Texas 77046—
           Attentions Ms. Renee Dempsey *or
                       Ms. Susan Fischrcan

          Dr.  ard ...., •• !lOY II
                                 H.. D.  Harris
                                     D .......1&
          '.0.
          P.0,  _
          Dr. and
                Box
                   Mrs.
                      540248
                             Roy
                      540241 .
          IlOU'taD, Texas 77254-0248
          Houston,    ~lI"      77254-024'




l                                                   •• ~
                                                           ... -.-
                                                              ,   .3
                                                                       HARRIS-000924
                                                                       HARR IS-000924


                                                                              450
                                                                               450
                                                                       247
                                                                                                RECEIV~U
                                                                                                RECEIVfcU

                                           -_
                                        .... _--......-...-
                                           000 •••• L,
                                           CHAHXBS  L    _
                                                       DIJXB
                                           ."0-.
                                           ATTORNEY ...........
                                                    AT LAW, P.C,                                  JAM
                                                                                                  JAN" 3 4 2005
                                                                                                           lafi
                                        4H9 HKHNbMWHlUÿtUltC 1*0



                                              ,.... _
                                                                                                HAYNES SBOCHE, LLP,
                                                                                                ~YNES'~UI.
                                                     ....
                                            MQPSTOM, tmxjkM


                                                ij PM
                                                                trtwr

                                                        mao-mi ft)




                                             October 19, 19B4


    .Roy_H.Ii. Karri*,   HJL   __
    2922 Kellaire
    Houston. Texas
                          ---
                     Pi yd.
                         77025

    Dear Dr. Karris;

    lhh is
    This   " to  \II lnfDnl)'IW    tIoIt this
                     Inform you that     \till 11.-  no tlonger
                                               f1no ftD          represents
                                                          ......... "u"'u John       HalterJJujMin.
                                                                              .kill! !litter  MlIOtln.
    Sr .
    Sr. InI.  MY
              any    .. tt..  ,..1.tId
                     matter related     to tM
                                           the  ....
                                                real1 property
                                                      P."Q'      located
                                                                 locateoll at
                                                                           .t 2922
                                                                              mt     .. list,.. 8lvd.
                                                                                     Bellalre   II ....
    Houston. Texas
    IIoI/lbiI!I,  ltUI 77025,
                           71025.


                                                                        Sincerely,




                                                                        Robert   5.   Connor,
                                                                        Attomey-at-Law




l                        .-----
                                                                                                       HARRIS-000925
                                                                                                       HARRI5-0001l25


                                                                                                                 451
                                                                                                                   451
                                                                                                    248
                                                                                         sf TL.T




_
                           HOFFMAN &
                                   '" ASSOCIATES
                                         ftHTCnrlto™
                                           IHIFANMN
                                            atrmMOO
                                       HOUSTON, TUAI 7700ft
                                           OOOMOO
                                        FAX (7i3> wa-ftoei

                                    September 7, 1990
    Hr.
    Mr.   Thomas H,y"
          ~         Hay»                                      VTA PAX   fW/Q   EWCLOBUREBl
    Attom-y at
    Attorney      It ~w
                     Law                                      AMO ngCHTTAft MAIL
      02 n Southwest
    2~020  ' OIlUln't Freeway
                         rn.w.y
    Suita
    IlIih _ 324
             l2-"
-   Houston, Biwi 77099—
                         —
        , Rs i
                     Court
                                  ••
                     John Hankins v. Norma Harris, H. D, at al; in the District
                           or Harris
                     C_rt of  H...,rh county, Texas, BOth Judicial District
                     Ko. 1,003,911
                     Ho, l,002 , lll
    Dear Mr, Hayes;

          Further in line with our telephone conference on August >37,
    1990, wherein you advised ua that you represent Hr. John Hankins,
    the farmer Plaintiff in the above captioned litigation, and advised
    us that Mr. Hankins has come to you with the thought that he may
    ROT have soma acrion against our aliont, Sr. Norma Harris
                 ,
    (retired) wa have retrieved our files from archives and rsvlewed
    them. Enclosed herewith, for your convenience, are copies of the
    following pertinent doauments which ve believe should convince you
    that your client doas not have a viable further cause of action.

          1.    Final
                r1nd Divorce
                        01,,,,,,,,,, Deo.,..
                                     Decree dlUci    .111M 30,
                                             dated June         lUO w1th
                                                           20 , 19S0        ..... l..,&/It
                                                                     with relevant
    1>&"'" from
    pages  tro_ the    Mu,r1&~ Settlement
                 UI. Marriage        . .ttl-m: Agreement      attached showing
                                                 toq,r lInt. ,tbob""   IlI...,Jf\9 thetU
    di.posi  tion ooff UI.
    disposition        the h~ataed,
                            homestead;

              ~.
              2.  Dr.  Roy Harris1
                  Dr. RCOV lIurl.' BlnkNpt.cy        8chIctIIl. . (pertinent pages
                                      Bankruptcy schedules                   pIIIJ&I
    ~hl ..... rr"J dated
    therefrom)     d,t"" 0December
                           . " - 1 ' II, 1110 reflecting
                                     IB, 1980 ..... n_inr'i
                                                         •
                 .a.
                 , I. IndllltlillM
                      Indebtedness .. to __ Dr
                                            Dr,. 1I0nl&        1n the amount
                                                        II&rd. in
                                                 Henna Harris                ot
                                                                      ..-tIt of
                 '50,000.00, and
                 $50,000,00;
                 b.
                 10 .  Cont1~nt , IInllqIJidlud
                       contingent,  Unliquidated and                 potential
                                                          Disputed potlnchl
                                                   Ind Dbpv.t""
                 community old_
                 ......unity claim of
                                   Dt 1fT
                                       Mr,• .John
                                            John H,n"-1        till amount
                                                        ... in the
                                                  Hankins           "<>Unt ooft
                 approximately
                 Ippl'O.i ..Ulr $350,000,00;
                                 1150,000. 00,
          1.
          3.     propoaecl September
                 Proposed   hllteab.r 2,    IUD Constable's
                                        J , 1900 CDnlt.&l>ll" Sale     pursuant
                                                                 '11. p,I ""'"nt. to
    •a writ of
             ot execution
                ...-.tlon ot    Dr . by
                            of Dr,   Roy Harril'         ,.-sat
                                          Harris' exempt ~.tu.d         awarded to
                                                           homestead n.rdlld
    lit.
     him ~      hl. XI,rr1_""
             Ir hie
         under                 •• ttla. .nt and Final
                     Marriage Settlement         ,1...1 DID .... ot
                                                        Decree    of Divorce  dlt_
                                                                     01\,orot dated
    .July n, 1980;
    July U,    InO,



                                                     •
                     •



                                                                                     HARRIS-000926
                                                                                     HARRIS-OOO~26




                                                                                               452
                                                                                                452
                                                                                   249
                                                       •
Hr.. Ttl
Mr       .... Hay
     Thomae       ••
              Hayea
• • ptaabl" 7,
September   7 , 1990
                1•• 0
"9'
Page J2


      4.
      4,      D41btl>~"
              Debtor's    Motion for
                          *,'bn         Recognition of
                                  to .. IlIQ09ll1Cion       Effect of
                                                        a t Ittact ot Automatic'!"
                                                                       Aut .....
     linda .. Section
stay Under
Stay          '..:tlon lU(   I ) or
                         362(a)  Dr for
                                    tor Teapo   ..ary .
                                          Temporary                Drd.oo~ . Qted
                                                        .nrdnll1'1 order,
                                                      Restraining            dated
September
a.P~1I' 2,    2 , I960;
                  1110 ,
      5.   Federal Bankruptcy Court Order dated Septiuiber 2, I960
clarifying that the scheduled Constable 'a Sale of tha real property
located at 2922 Ballaira Boulevard, Houeton, Texas or any interest
therein-owned by-thsrDebtor (Or, Roy Harria)
                                           "
                                               was prohibited bv the
auLunaLic stay under £ectioh~362 of the Bankruptcy     code, and that
any-further-atteapt-toÿexecute on the oeBtar1 s, prbparcy outside the
Bankruptcy court by John Hankins, et al. or their agants or
employees was stayed pursuant to the automatic stay provisions of
Seatlon 362(a) of the Code;
     6, (Full and Final) General Release dated March 3, 19B1
executed by your client and witnessed and notarized by tha part lea
reflected therson, wherein your client released Drs. Norma Harris,
Roy Harris, thsir conpaniea and pension plans from any cause of
actionÿ claims ,       .
                   , which Hr. Hankins now has or may have against
rslated to, the above          captioned   cause of action r
      7.    Discharge of
            Dbcto.rv'    ot Dalitor
                             Debtor ."tn.
                                     entered by orderordu of    til, HOIIOn1l1.
                                                            of the    Honorable
John Blinn,
      'UM, !1nitaO     n ew. Mnknlpt:oy
               United States    Bankruptcy .11149<1.    Moo,. 1981
                                             judge, on Hay    1111 for
                                                                    tor Dr. AllY
                                                                            Roy
"'''ril  owner of
Harria,, ......... of the
                      u . .Bel
                            .n,l  ..........
                               lairs         n.y. stating,
                                      Property,    It.ltt ... inter
                                                               Int... alia,
                                                                      , U " as
                                                                             ..
follows
t oU""' 1i
             '0
             a,     'ftMI
                    d.bt.,
                    debts ;
                           .
                    Tha ., . ,, debtor
                                "abtolC' is
                                         b ...        ~ all
                                               1..... from
                                            released       ,11 dischargeable
                                                               dbchafV      Mr. TtI_
      II...          1lAV-_
            Thorns* Hayes
  •   S.pt
      Saptanber     ,
            ....... 7 , 1990
                        lne
      Pag*
      PI9                                                                                                                   \




              t



          ,_ --.-__,-:""".""M.,.....'-"'::"'S...
          *
                                                                                                             ~,·'--/

                                                        po . 10
                                                        ;i9i . ..1 io
                                                                   ....
                                                                      in,


                    .............
                    '" .. ,.=...
                    121 Tfft MAiTtll or
                    the HAIMIÿS or
                    aoif H, :. MWHB           AI;S
                                                                  £
                                                                  f
                                                                  f
                                                                                IH
                                                                                I . .THE
                                                                                      .... . ., . .
                                                                                         rJUflLt      . . . . ." " com
                                                                                                      manner       __



                   iiwun f , KAHUXI                               i
                                                                 T~
                                                                             or
                    JLID   rr \s untmz           ::              :
                    WHWt TSXiET KARRI If P 1         :r.i.id     J            3fliT«    j'jaxciAf.     ormicr

                                                   atwpw
                                                ~!II5J                 mm
                                                                       <5 ...
                                 II    rr
                                 35 ,. *E:4C*ltJttD
                                       ............. Ihit . . .thla
                                                     " .. 071   ...              . ' -:1 ..'.,
                                                                                 *Tÿdiy     of      ..... mo....
                                                                                                   June, *n», eh*
                   7*ci
                   ""'   . . . . . . Roy
                        tsoraf,           •• 5t
                                     .. , ilk : . .JUrciUp   ippiiradi in
                                                    . . . " ..........     . .. .. . .md
                                                                       I I ptnsn           OJ iininiy
                                                                                       . . by ........
                   ...
                   and •tinnDuncad
                          _     ......
                                   Efldyr t,. .,....
                                          for trill.                  ,I.e Mipondm,
                                                                      T?.i ... _ ... . . . _           I, .N ... .
                                                                                                       I. KHIUI
                   ... ....... ........ '" .......,. :i
                   MI* ifef-/ad thrnÿyn iTi attorney* ., racers
                                                         .... ..... v,--'o......
                                                                and witJriiw-c                                     II
                   ....
                   thU ......    ....
                        jif. inn 11 avi, flineid
                                         ...... by
                                                 OJ her
                                                    ....i:untiyRk
                                                          U I. . . . . •            i. Ignatov*         J..........
                                                                                                      onychia
                                                                                       . . . .. . . . . .     b*er*i..
                   Thi   pirtifi       waived 4 ;licy uid Maivad d>* pabljvg of in «rd-o4
                   , ..
                   E*  , _ tin,
                      Bellamy . .th,i*
                                  . .. .....
                                       trmiBp. whO   . .. ion
                                               uitti tb*   _ line
                                                              . . . .el
                                                                     . 1 chi
                                                                         ... Court,
                                                                             ,_"                            ...
                                                                                                            2ft*
                   "  _ lor
                   aecorniy I . . .Patitiguet
                                    . .. " .... annouiioad
                                                . _ _ . . .to. .tha  cou ............
                                                                 . . Court               ,,_•
                                                                           (Ml fcft* p*tltim*f

                   ... Hirpondont
                   and _  _   ... hid
                                  I • • if raid bamin
                                        " ..... , .. _ " thtaialvn
                                                         ........ , ii
                                                                    .. tb ... dlvlilGn
                                                                       '" thi " , ' ".. of
                                                                                        .,                                    i
                                                                                                                              I
                   ".." ... ,,,tJ. ... .....,..,.... , ...... " ,..,.... 4M
                   tml f pm party, chi dtaiclution el ehiir              ...... ....
                                                                            thl car*
                                                                                 parr* iff r                                  i.

                   ... ........at, thiir
                                   ........... ,,"II'. ilia "',n, to.....
                                                       >1M iub]*ct        _00''''
                                                                          .... .......-_..... .
                   erd cuisedy           niRor child,                 the ooiwlnt and

        -it

         £
                   ....... , of
                   Approval  " ...
                                 the ...
                                sha """n,
                                    Cvurs.

                                        -.., .-... thv ,
                       "'" """'" hr.Vtrif
                                       Caortp              iKauinad
           ••,............_ ." _ON', " ' t ..... ...._ ... "........
                  ividirto* und        irvÿtnc
                                                                                    .
                                                                              finding* ir.d rvtarS tin

                                                     if oauniil, U of tha opinion and find* duo
     •M
      ~ .11 _ .. " , ''' " .... ..." ......................... II ItW
                  lU MMoSilfy sffitMAUl*                                    and prariqulaiit* of
                                                                              , ••
    -"i- -~ .. ~U..,..!.:.: '·.l ]!ill'
                  Siaya euin           ftUtf M.·W,,,,_~"...'M!.;"'!'_· '!'. , ..... .
                                              H~9              MtUfiadr that eh la Court hi*                 )oVi«*
    ~
      &
           " ...... . , ,, : . .. .. ..... , . ,........r
                  diovs.il, -?     kU                 #.r,0 iubjidr aaitar of iftli ' ." . .khan




                         _ . ........ . .,,_. -. _. ......
                                                                           I .. ." eiuie,    . ..

           "'ran.....
                 oo   ,n,.... "" """'....................
                           >,                             eitarUi1 . ...... , _
                                print -ft IRU u'ourtp and that tha                                 illajiKlant


           and    ...
           _ .. " .. .. fiU»Hiir4a

                  01
                      . ...
                           ......................... _
                  oonBaihta in
                            .,     "
                                full
                         lopyartnd fay
                     ............
                  tindt
                                                ,  ...,
                                                             .ro ....... oo ... n
                                                             are
                                                         petition for

                                                     *r,d nciaraotory

                                  ,,, ... .of.................
                        that tha mamaf*                         _   .......
                                               ntltltmar md teepondant
                                                                            Divorca
                                                                             ,
                                                                            evidence.
                                                                              _
                                                                       haa BICQAI*
                                                                                                true aid cornet
                                                                                              Tha Court further


                  ... _
                  lnauppor .....
                           tibia .baenui*
                                   ...... of
                                          ' f dlioord
                                              ' I~             .... ... _III...
                                                      and canfliot off parienaÿltlaa
                                                                       __                              '1"'"
                  ...............
                  •rfhioh dtacroyid....  ...1.... ·. . and*
                                     tha iifitim»ti     . _ of .......  "' . .......
                                                                 tha Mittaf*          ........
                                                                                 Mlifcioniwup
                  .*nd
                    .. .....  .. _  ....
                        which prevanta  myr  " .... , ...... _   ......  • t  . _111    .. _.
                                             raaaonabl* exp*station of ri ETC Palliation.
                  "
                  Thi

                          . .........
                    " Court
                      <0 . . . .batiif
                                 . . . . of
                                         . . .the
                                               . . opinion

                                ", ..............
                  '"'' _"OK"" . _
                                                   . ..............

                  infly ba diaieivadi lb lk« therefore
                                uSlif FJD, AffJUpdfifl and
                                                              that inch . . . . " . . iheuld
                                                                    , _ narrliq*



                                                                 00t. _" , • .,
                                                                             Ihry «*



\                                       rii




                                        *




                                                                                                   HARRIS-000929
                                                                                                   HARRIS-000929

                                                                                                                        455
                                                                                                 252
                                 I


                      •
                                                                            I


                                                       \




                                               --                 -- ' -

                                         ~
                                                 divopead,

                                                 "'-
                                                _ Covcc
                                                Tha
                                                        ~
                                                 batman Nrtntlonar

                                                    c-. 'L.ida
                                                        ' , ... tiiv
                                                                      . ,-... "'-'- .. ... ............... . ..
                                                 " ... _ . ...............
                                                           ind tsar tit, canon


                                                                " " \\*
                                                                     ", ' aertiaa
                                                                          ...........
                                                                                  at*
                                                                                                   ot .«arri*ony
                                                                                                   cl  " " ' _ .... ............

                                                                                                                __
                                                                                                                a«
                                                                                                                                 ..
                                                                                                                          axiatihf
                                                                                       one Faapendtftc b> and ara bar a fey           iiinoivad,

                                                                                                                        ' ' ' - ' ' ' anotliaf
                                                                                                                   net# tHpatitiiyp   . _ ...
                                                                                                                                                             f

                                                 _14 aojI
                                                · .. -·..
                                                -ih*
                                                .ap»
                                                  .. is
                                                     " ....
                                                        Wi tL_.,
                                                                   ,;n*    . . . ~ .. *.I.I
                                                                     . . .IUITL'IH

                                                       par, ....................
                                                            am,* - od- Dlvt -1-3 a.,'

                                                                       .,.. fliin?
                                                             rr> a tfc enr  tli ... ei
                                                                                    .,
                                                                                      , .... that

                                                                                    i ..
                                                                                             ....,. ?Hlticn«c

                                                                                      nf -·,child-
                                                                                             ...u~
                                                                                                    . . ......... .and

                                                                                                       ___
                                                                                                   who -tr*a
                                                                                                                    ...

                                                                                                              . .... _
                                                                                                             -*iy
                                                                                                                        ._



                                                                                                                    _'oo,
                                                                                                            0.10 netldni
                                                                                                            eMi
                                                                                                                             .... era
                                                                                                                       Raapbndtnt ...

                                                                                                                                      ,.••I.-01
                                                                                                                                      yatr  -aI   —          ,- -
                                                                                                                                                             •
                                                                                                                                                             i


                                                                                                                                                             f
                                                                                                                                                             *




                                                          91
                                                                  ~,
                                                                    ’.JAM*
                                                                    "JCHi
                                                          3lRTHlLAC3i
                                                          " RFflDJÿTS
                                                                                  ....
                                                                    ,..., ..... ,,,.. Hama
                                                                     "',.... , ...._.,"" ,,,
                                                                       , ..""'" iiJf
                                                             ..."'" l, Tdbruic/
                                                                                         no
                                                                                      ,.(2
                                                                                 11.. If ..
                                                                                            .......'
                                                                                  AMraa rraef
                                                                                 rinan                                                                       2
                                                                                                                                                             :
                                                "". ...... " ... ..... ''''''!''''.. '.. ..-
                                                Tha Caurt lindt that Hcitipfltf ma p.tApondafic h.iva aataÿad Into          ,........... ",••
                                                • Viutin
                                                4 ""........  _ ....
                                                         iftaamanc    " . .... ,' pÿoviaiona
                                                                   i£cn*atnifi9   , ..... _ .                         too a. -aenjarYacsnlilp
                                                                                                                      lor    _     ... _ . . ..
              •
                               .......                                                                                                                                                         i
                                                                                                                                                         :




                  *



            ¥
                                                                                                                                                    J
       •

                                            ."" *en Petitioner and ftatpeMaittr




                       '-
                       .,. _n_'
                       ""
                       which
                                   ...
                          ... '"' ... _ .........
                                  attached
                                 ia        htrota WI, ... "V
                                                  Exhibit
                                           ! , lurornoriud
                       snd consiflftad *nd U   ... _
                       ir.0U9h r ret read varnacm
                                                          ',- ip'0...
                                                      ..... into
                                                                      .u ,_,
                                                                  in *11
                                                            . . . . .ship
                                                                         *ÿ




                            ,.............'" . ............. ,...... .....
                                                                      . .. fisai

                                                                         .-
                                                                                __
                                                                         thin?* approved
                                                                           " ... ,judgnam:
                                                                         .laram.
                                                                                   _
                                                                                      jnd
                                                                                           ..
                                                                                           n
                                                                                            that        _h* ptrtm   -    henceforth
                       ..
                       die*

                       ...

                              -----... _-... ,---_ ... . ..
                          . odirflrt
                            ulo .....
                           .....
                       by law,
                                        . .... _out. rhi
                                     is carry

                                        " ..
                                        it LA :...
                                              hinUv__   " .. U.
                                                    and finally
                                                                         0" ..ao -ihirteC
                                                                               uni  ...                     ,.
                                                                                                            te



                                                                                                                   -
                                                                                                                 'M __
                                                                                                                 tha INCIIW ~
                                                                                                                            piriLtud
                                                                                                                                  •J.

                                                                                                                                   f,
                                                                                                                                        ....



                                                                         _.
                                                           that ill caeca             1 nay trad
                                                                                                                                  ~-
                                            jUtrÿD                                                      heroin ihali be un«d




                       "..., -.-.......
                       jÿainac      tna party Lncvrriaa
                                                                    , ..... J ......
                                                                              tana,

                                        ,, __              thl* ~
                                               and ....... ....           of -J-JKC,
                                                ,.....
                                                                4-!Tÿ d*y




                                                                                       .•
                                        SIGHED                    CÿTtUD

                               at   JUwacen ,             Kuril County, ?«*«**




                                                     . ..,.,..
                                                          - ..
                                                                                               \t
                                                                                              ir.
                                                                                        vtfflCT PHZJIPIRQ
                                                                                            ' J~
                      _  _ "'"
                      APMOTD      ...uo::,,:,
                             /-.a AQ11EED TCt
                      iCLLij;*
                                    -
                      •......,.. :=-=   ;wHNJ?:rJ



                      or
                      ay     - .; .     t        i'
                                   «. .....
           'J--
           -j-

           ,
           .1
                            .."; . ;i;
                            v*r#-

                                              ...
                                       lira --"!"
                                              -f3A*.........
                         no. -''''' .. ,,",.. ,,.,, :«iiG4i30 -
                            7701 -liey Drivt. Juta 1333
                         -"".         :.
                            HOurt?r.i Tax**
                      ,=-", r»
                                                 "        "
                                                            LU,




                                                 . .....,.. -
                      ATTOtris/rVi MllII::':">iI:.'!:I



                      "JEIWM,
                         , -, '.BSTKCUBÿ
                              ~"                                        ~".
                                                              BLOCK &KP til LX


                      »y.                    _                                                                                                  :a
                            Hattfiaw Ha;
                            30 th Floor
                            Kouccofi, tfluki 17001
                                                      n
                                               iififion Bldg,                                                                                   ,
                                                                                                                                                I
                                                                                                                                                l
                      ATTORNEYS FOR *i$?GHOKNT
                                                                                                                                                r
                                                                                                                                                t*
                                                                                                                                                !
                                                                                                                                                •
                                                                                                                                                i


                                                                                                                                                i
                                                                                                                                                *

\t!,
 j
k,
l.
                                                                                                   ii
                                                                                                        -   41


                                                                                                                   -- --_.
                                                                                                                        'I'   I
                                                                                                                       1ST* fÿt'               ”r«




                                                                                                                              HARRIS-000931
                                                                                                                              HARRI S-000911


                                                                                                                                               457
                                                                                                                              254
                                                                                           •I




         •


                                            _... ._ -_
                                                  ....._-..... ..... ...-
                                           .,............,,,,,"",,-
                                                                " ,. ,,-_.
                                                   :z9 j) :r. iiack Ti«
                                                                         ..... , ".,...
                                                                          ,.... -
                                                                                                                 "        *    '.'*11




                                            -
                                               'rtWmT'; ?laa« AM                                                     i        ••!•.»
                                            ""tty
                                               ... . ' " ' .
                                                                 ' , ...
                                                    ,a'* “ÿ'ÿ* if t
                                                                       , . . . . . .. "PtiM
                                                                    LlAI'VlimtV
                                                                  . ""                           . .IDA
                                                                                         . . . Ilift . .mi
                                                                                                        ."

                                            ,..,-'
                                             '3>j:r5p'

                                            "",
                                            :7
                                                          * ':)ii
                                                   .. ' 'rifrd
                                                  jni* 9
                                                  t-.f
                                                                    ,- 441 PAM '"
                                                             :se«rdinv
                                                          ucoEdv of ltirr.i ,_.
                                                                  Voinov       Ii3    id
                                                                                        to «M nop

                                                                                                                     *ou«v/,

                                                   .
             17317                                                           KSIMWM                                                             Viii
             ahili     1 Q i‘# ink          rVA     ;#                      ipimt ?ropar»y,                          ivoion                so lv*r iol«
                                       itisttci                        ’   JrÿttVSJu iron JnS :I»»r fro*
             ......
             oitina .Lf. !lu«*«wi
                         00- - ,..:    ., 1*51
                                  i,-l -4 , ,. '.' ' '_
                                               foLlomJio .. ___
                                                         imiexibad   _ .. '
                                                                   prapaxtyt



                  ..........."." .." " "'... . " ..........
                                      •Lr L.:.= .,. ....." ......... ... ,.,_,
                                                           rornrac** if.d ?* cionai .,,-
                                                                                    offavti

                     '"
               ,.... "...... .......
                           „ÿa                                    :i .‘‘J; ;t ".a ui* :i Wisy                                          »i taa
                     rini,            :mna         ;
                                  ,:, ;:i
                                      , ,, ..........  " ., .. cvr.ao
                                           Jiirarat* jismrty   __ fcy or ..... _ x«
                                                                         Wda, and ."
             _       ,propaecy
                       ....... ocqMitfrd
                               _ .....
                     ajwcusiflii


                                  '•])
                                    11 ..
                                          __ __
                                         «r/ ,,',  " .. .....
                                             nlifa fC53       , .. ........
                                                        AAO oft**

                                       of c.-.:a AoroaPins*
                                         , , ..... l««ri:y
                                                                            .r
                                                                   el» data c£



                                                                           ,.n.,., _ ....
                                                                                       r.ow , . U .. '"                  hall la chi
                                       »Msy                                                  «reourt

                     _n*na ..  ""_ b.
                           of :.ynxn  •• MATCH*
                                         au ....
                                 vji*                      C......&LI#   :u... ~ Viimi*
                                                                                  ...: •

                     ... . ",..."" .
                             "
                            4#   ,... I?**
                                      :,-, •*;J.:i%Maoa
                                           ""' . ....... . CASES*! ,:... .“.Jier

                   1:0. .jvrmm.
                                   .n
                                  ,}}       .... _.:.:
                                            /-.y ar.d &1V                   in:irm        . . wy
                                                                            L. .. . . . . tn  _  f«ir««*
                                                                                                 . ... _ a too
                                                                                                         ' - 'fit
                                                                                                               "

                     - .... " 1.
                         tali
                     aqÿrmt   .. .-ht
                                  . .. !-*sa
                                       co ...eir :Seils
                                                 ...... £»
                                                        I.                                                      3ijms
                                                                                                                ......         Of HIKE*!
                                                                                                                               -V ......
                  _ " ' . ... ... -....
                  Katftrv.                    .. , . .... ..... " ._. ' r lilVJAStffA
                                                                                 ,,, ... _
                                                                       ,Bi'«as “ff iAd rit::ri •*



                                                                             ..
                                                       a-.*,




|i                   ....••
                     .... .....
                     ciRJbrncv*
                     Cilli :.

                     • ,
                     r'i
                           \\4
                                . . . t*~ 7• f• inofici
                                      +
                                                 _ »s9#l. - ,.
                                                       ,1
                                                                            :r
                                                                 s '" H ... 0• KIITI
                                                                  r, :i-r,/:   i

                                                                           , , "".
                                                               ;,""" Hm:z% of taCEvr
                                                -, *ui :;?tn Sistriÿx
                                                                                      '"I!!a *'
                                                                                                                          ,   . ..., ......
                                                                                                                                       »




             .-..
                                  'r




                               _
                              4

                                                                                                                                                                 f
             >.*4.
             I.U ,                                                 , .. .-. ..... _ •. 510.;-
                                                             , ,K. ? -aot 50 tho noiMlOp  jaaafid ind ~, "
                                                                                                  ... Wifi
             j'ircAirr                 Ji.*l                 ••I ;,
                                                            IT         .o
                                                                        I    t.-.a
                                                                             ...     .tiMltflAf
                                                                                      .' ' ' . . . . . . . I,



                                 .. . .........
                                      . ,:..«
                                        .,.... " ... IWUM
                                                     - ilMi-1
                                                          oMI' bo
                                                               ...._1.......
                                                                          «a css
                                                                             '"~
                                                                                                                         ,........
                     - ......... -. ..... ...... ..
                                                            fo CM

                          ,," ." .:- ,- Kviowd
                     vi :::?                       5m                           »ÿ      Hu fitfim* ??sptrsy.
                                  ',' tA'" f",..0 for
                                                  ... tha
                                                      ....dltpoficion
                                                           " ........ of......  ." .. **..
                                                                          fi«i ilHfi




                     _.... -                                           ... ..
                                  4   mt           jcurtt

                     h'jD-giliS.           lUfOisd                 "
                                                                 ierati "H            pav Wifo             tr,»      ISIS cf                ,
                                                                                                                                       fiffiv


                              " ....,     ....... ".......," -cn.cn. .                   I . . fsUwtna
                                                                                                                tira>                            n*i«
                     ...-.... Clt-crT
                     Theuacitd .. ,, ' "                         'f|9,
                                                                  ' ' ' • •n         m* ***
                                                                               . ......         " . ' . . , ... . . - -




                                                                       _
                     condition*' fifty                                             floilifi StSfl  I'CABiilil       ~
                     .. .... ...... .. _ '0.L" ...... ............
                     .. ............-. .. - ..._..... . ..
                                                                                                                                                   “
                     to paid, in eitJl by Wmband to If Mo wttpia f*fii
                                                                                                                                       m+


                     .._ ......... _100 .' _. -.,,,-. ...........
                     dftar £h* a* to at tHtiflliap of thill AfNWWÿi
                                                                                                                                           k9 fvidoras

                     of thii obligation, iloabaflrd aotaaa to iMiuci
                                                                     to WifO                                                                _
                                           1




     i                                                                          -.'.
                                                                                  1-



                                                                                                                                                             !


                                                                                                                                                             I
                                                                                                                                   HARRIS-000932
                                                                                                                                   IIARRIs-G00932


                                                                                                                                                          458
                                                                                                                                                           458
                                                                                                                                255
                                    1




                                                           •'«




                                                                                                                                                                     . -..
                                                                                                                                                         . ...,.... _....... --
                                                                                                                                                                               »ÿ
               *
                   •
                   ?                                       I
                                                                                1




                                                       *
                                                                          ...." . .....
                                                                          prsmiiai:.                     S«T
                                                                                                                                             I

                                                                                                                                                         pEllWlfhll                            Filly 'TfoHHIin®




                                                                                                                                                                -
                                                                          .......
                                                                          fflliiiil . 1':
                                                                                      >j ,
                                                                                                                         «                               .jyfrtoU
                                                                                                                                                           ,. . . . Iin
                                                                                                                                                                      I Ifull
                                                                                                                                                                          ..... _  '- .   _
                                                                                          •     >        f                   I                                                *•autUntd *bov«

                                                                          and ~
                                                                          ...   " ..... "
                                                                              tairuiy                                        ',.                     " * :h
                                                                                                                                                            ..... ,...
                                                                                                                                                         Tht .pucxn
                                                                                                                                                               ...... .........  ,", .. .
                                                                                                                                                                      fostflur itipuiitt
                                                                                                                                                     #
                                                                                                                             *? '

                                                                                    4    ZlP            IRjp
                                                                                                                 -                _i_

                                                                                                                                            _..-,
                                                                                                                                             I           if ;!ÿÿ«ÿ< mai :o                                  nprHwm



                                                                                                                                                          .. ...... _..........
           P




                                                                                                    ......                                                                                   c i t'A* fonBgfclV
                                                                          vr.            :ÿ.   ubLia,                                   j,                  liiÿgibUEion

                                                                                                                                                            "                       "
                                                                                                                                                                                                                B




                                    •                                     r*** 1"•
                                                                          ,......
                                    I
                                                                                                    laUÿi                                   ,',"
                                                                                                                                            ,\i                           in*11 r.ot t*                     t*9*rd#d
                                                                          i* qnssraosaak                             >                  t‘;'« *3=Uor dftDtlqn                           “i     Si tfcii         LltOtnil
                                                                          _   _ .t OO
                                                                                               . Mi                  . .                ... . .. "'"
                                                                                                                                                 ;r„d _ _ .if sail
                                                                                                                                                              . . ,: not
                                                                                                                                                                     _   _ . .. .. .




                                                                          ,,---
                                                                          jutvani*                                   r.i                *,Ji"         mat                ew*aun
       »

                                                                         •4itrv#r
                                                                           ,,_ ......
                                                                                  '.Tan " .... " -
                                                                                                 IM ........
                                                                                                    hi fa cr in ,,,,-
                                                                                                                aiisopy ..
                                                                                                                        ii ""OM



                           .. ",            . . . . ....           ........
                                                                     I,
                                                                  J.:I.
                                                                          n     tr.j

                                                                                    " . " .. "
                                                                                    ’.j.ustblt
                                                                                               l|u»*n*
                                                                                                                 +?;s:irn i-




                                                                                                                     :.; , si.j.  " d
                                                                                                                           I F '',;r.   rr:wrtv.
                                                                                                                                      " 'ntmT.
                                                                                                                                                     -~.,
                                                                                                                                                 ij«ion 11J of                       =.".ÿ     Cad*.
                                                                                                                                                                                             Api*ni*irtp
                                                                                                                                                                                     . 1.1 . ....
                                                                                                                                                                                 2‘/ *-1*         _ ••
                                                                                                                                                                                                                    auction




___________________________......... _'" "'j'"''
                           ........
                           .n....   ...  .......
                                                       .:r, .. .. _"
                                                                 Itrt*..... .." .... "
                                                                        . .. .. . .twv*
                                                                   . . .parties



                                                    ,.. ',........... . ... .
                                                                 aeanoar* ‘4;*iiAipui

                                                                 with *lu«
                                                                 u a......
                                                                 m   »m . "_ TSl»
                                                                                             . . ..... , so
                                                                                   . . . . .tnmnsKt

                                                                           COilrAwn i 1.7 pf OJPI 1i fr~

                                                                              ~ *r.
                                                                                       " ilI .to
                                                                                    " t*t
                                                                             "" . .. 1rr.
                                                                                       '1 . *t
                                                                                        !•  ..
                                                                                               . .nd
                                                                                                 ...."
                                                                                                         .,




                                                                                                       .... U .
                                                                                                     rnviss
                                                                                                                     p
                                                                                                                                                 y



                                                                                                                                 /                                                              I




                                         !ÿ



                                   VttITED
                                   -    - STATES  BANXRUTTCY
                                                   '--",••



                        ·u .... '.
                        ZglTOTI
                                      IfHIDCm UP
                                      lS"Of'" AMO             m ..... or .,my .
                                                              STATEMENT Of ATfAEM




    ,
                                                                                                   F




        i




                                                                                                       i




!

!




                                                                                   HARRIS-000934
                                                                                   HARRIS·OO0934


                                                                                            460
                                                                                            460
                                                                                   257
                            •I


                                 .'rfaimfr     rl-i, -ÿCwtiian          bttinf      imutunJ (Liint Kith ml           flintf.r.
                                                    ipacrfi1 tw sJiirfli *i* wrainJ   i«i Mi»«wniflrti iMfirw.                         Vf'«B
        S'imtti «RI4»IU iMriyi«p
         I  ban** hcHirf if IP                      Jh fMim ii
                                                       pn                  wliWidmi      «4"J to *"*1.
                                                          <4 hr i-dia-rf. wfluWtr   vKtgh   «ro*i tVTlni urdlll    fcittut
        :I««ICV«. NNU ?TOC2                              MJTU L. *. JjifUt, tAr III

        "
        SJM
             .... "....,... ..
         .".......
          - ..
            E.           F.
                         t . .......
         Iff Harm h'fdLcil
                                     :.L
                             Kirrli. !!r3.
                                                         fTaiflTiÿ in
                                                                     tUia fcuad U dlvLitcn d (*
                                                                                hidiuac A|ra
                                                                      iraftitr£•«ÿ*
                                                                                                          U m.QQQ.t»
                                                                                                       lacw-
                                                                                                                                   ,It.-It
                   .
                                       ,ip,ff« i~
         Hli. F,lf

        "" """
         J>;:
        "'"",:_
        itwiiflfi*
                   lallilrt Mlf4r
                   :«u« "t,.
                        rTKJ     .....                   ?aTar   In Jlverc*           H Jtfia IF, LT*tt
                                                         incarta In H-inii v, Hifilli Ci'Amm So. iQÿOtS?
                                                         .a Fully 31ict ict JJIICC *1 lirni toiiniyp Imu
                                                         :iilu Rvidificia by ‘.'Miioi’a U*B Ki«* and 0a«4
                                                         H ?nti( an Pibcqt't pfeÿmfCjr n 2931 I1U1U1
                                                         i:v4.
        llfllna 0X1 11 ti tin'll
        aid Joan II+bCTI
                                                         v'antmiDBC, DnUqvidttad, ind di|v(id fonaaUl 111 ,441. J3
                                                         N      Up flail fffiuc BldH saaad *1 4 1*9-                        _
                                                                                                                                   ..........
        LUdfll. iJPB. ZUflf 4                            tutt liiii miut Knii L F« Miftlit Dii.*
         Jrw                                             -hid diU uni Mi uriim fc*w»4i uttp
         m cyif &ULL«I»R                                 u« Ho m I. r, fUrrii, M.P. **d 11 in ffllth



                                                                                                                                   _.-
        HFLVAIAA» T«c»i FFPPt




        _ -
        c/s   .....". .....
        11 ... _
        ,,. .....
        -.
        fine
            urrr
        ""' ......
                        _
                  ifJiippa
        haieh 4 Ulpps

                 " ... ,,.
             TWa SKaU FUia
        HemcMtii Tina 2TD91
                                 :....-.
                    fiartfai* InviiEori
                                                         Blllfiec
                                                         VH/Pf).


                                                         c
                                                                       (ifdfi B I   H* if ta CÿuolTi Tfialii (illlt

                                                         vantln|*4ii unllqwidiHi*, and iiipurii fÿiinvlai
                                                               Ur ciaiB Ipiut C4ktor !Uii >1 1 i*n-
                                                         triNi el«ii: I|IMII ster®* £. F. Nanli, M.&. t
                                                        vhlsn sUlaatMl durlnj                   !i3.w -.amP* $6* 1,1*1
                                                                                                                                   ,........"
                                                                                                                                   ItOFJIf.JL
                                                                                                                                   dm liifMn
                                                                                                                                   ittvhiF*1
                                                                                                                                   -.            IP
                                                                                                                                                 ,~




                                                         La     KGTU93 Slf trill
                                                                       1/34/77)
                                                                                        WH xf liirii C«umf
                                                        ;    ••
    > .1




                                     ComstaMe’sj                            Sale
 _L'sdw            IM by     nmit oi Aft                                          .-ÿu*ÿ*. bii«Ni ihi torn*
4t lift »*:«?* «. m, iM four ft>t«1i m, 4*d nr «rt ill riJlfc, :!£. IMCTH

 ....       """ ....".....
14ÿ1 IflMdlftrU



.............
                           raft   Hdlfliir
                                                                             **»*ÿ *M*
                                                                                                                      **


 __ .... C_,__ '''''-''
 hid1 eft Jh *r t* ih
                                  Lot thru
                                       n'"
                              " .........
                                  " rT«i*T
                                ,- f4*rri*

                                                                             .r"
                                                                         County   ... .
                                                                                aQttlt.
                                                                                       .
    TOltW IS TOE WIlinCffArt                                                                        ... .
                                                                                        ........,_,.,
                                                                                                 " ",
                                                                                        IM TO •* HCtfl
                                                                                        StPtiPEir It UBB
                                                                                        M,| 10?
                                                                                        At  .. , M
                                                                                                 . .i-fla
                                                                                                      ....




, ,-
7 ;•ÿ   i1 '", .
               »
                                                             -. ..........
                                                                    ... "''''-
                                                             v.ÿ LTKK    H.
                                                                           ~--
                                                                               -
                                                                                 RA.VKW* CoPiWM.
                                                                           Ikami CounlVi
                                                             1'r.Tirwt Jd*. 1.

                                                             _.:;::,,;}/ 6- . d
                                                                                         .-
                                                                                                   tiMI
                                                                                                                            I
                                                                                                                            )

                                                                                              HARRIS-000936
                                                                                              HARRIS·OOO93'


                                                                                                                        462
                                                                                                                         462
                                                                                          259
         4
                                                                                                  •*
                                                                                    •
                                                                                    ¥




                                                                           b



                      f


                                                               73IT5& tTATXft 1ANKRWPTCT JStTUt
                                                         7«i~Tm~]svniivr                      ::rmer:r
                                                                                                    . j :SA»
                                                                                                         •

                                                                                                           -
                                 .00'1 " ." .....".                            Hwsrr??                 i       1"




                                 ,. ,
                                 ;:r «c*                                                      :
                                                                                              E

                                 MT Hi               ir;iu:i.                            *    ;
                                                                                              :            :.\JE ii2*                          -US
                                                     """',
                                                     :t*Tt?                                                           ;ÿ,j?c*r -i:

                                :::o\:.
                                 "      ..........
                                    si u=:,..,   .",.. ..
                                        jicva:r: ‘:VMIC*
                                         r-

                                                                                              :

                                                                      ::JT*5S F?H Jitsn9s::»i
                                                                 '? :rrtc7 ;?  ,VJT3HA?:: STAY
                                                                                                                                       '.
                                                                                                                                       r
                                                                                                                                        J



                                                                  ,TDEH ftc?iQ?t J*2 ;n rc*
                                                                7K!P0,HAfcV             AEITBAllilN? ‘fOZt

                                TT THE HCHOflAIiS lASHAtF'                                    ;vx3i




                                """   .. .. ....." _..,.... " K.'.'" ....... " .. -,
                                rii«;c»3 "

                                SUnJunt
                                                     ::%1 ::zu*
                                                    75
                                                          ""', _jfcv it,
                                                                :w»n
                                                                :
                                           . 0 - ... . ,., ; ......, . u*Utr
                                ....... ,. "Stimuli”}
                                                                            ...... . K<5»
                                                                     •. : . KiE*:i<
                                                                                (


                                                                              N,. .Air,
                                                                       "" " " .
                                                                                        mÿiiintzv ;f
                                                                                        4 in *nd _
                                                                                    ........     Rab»rt
                                                                                                    _
                                                                                                                      ir.r
                                                                                                                               co"',,,,,,
                                                                                                                             »ii.iis Jiha W,




                                ......... ". , .. ""..."
                                : . hilifd                      ... IO,
                                    .. " , .. .... !! . ... , . and     ..... iS
                                                                    j*r sava*    ustcn rtawatfally
                                                                              " ...... ... _ ...... "
                                SAQWI         sn«                it   f9Uiu«l




                                                                                             I
                                                              aagg A:IS Maat &&asa*as

                                                                    ,.-., ...."., .," """ .......
                                                                          .. ,>!, .. ""........... .
                                   ..... ,. .. ",..,.,_If',......,......
                                                         I-    TM Mbtrr r«ndM a-                                        Itlliif* »*«U¥**4#




                                                                             --
             If
                                .."
                                ,(:u»wc.            rtxii        ’-Jrt jMpirt'4**                 »    And fiiti .U* MUtlw wndtt

                                        -
                              .,....•• ~,..,,....      .-l"""'
                                                                                                     .
                          •


                                              ''''". ,., ...... ...                 ;'" .
                                        1 iTTtii
                                               ... liitreptsy
                                                   "i •             an , " ' -- :. ’Id
                                                              CbKb. ..
                                                              ffl
                                                                                       Mi-"
                                                                                    " " .-
                                                                             Us;                                                                       r
                                                                  : " .:,
                                               lurmv :AI ftri5d ;iat«V
                                                      •
                                                                         *
                                                                         1 r     i.-rtv?n


                                :7;.~;~':;. 7.,:~7':'~: ::::: ::~::~....:•. .:-.".' :. :.~.:. ~
                                .'-r.t 1", ;HE wi                                       vat .nrfita s=                          E» Kirrt»< !!*!>>      i
                                ,a ;jftuirv           -               •


                   r




                                                            ?sÿ::r

                                    .' ....., ........,,'-.r--- .........,...,....
                                    r


                             •"' .... .;,:««
                            r0
                                   5*o. .toe
                                          . . i» . . . fiMMUfta.
                                              " aai    _  . . . . ..

                                                                      "".-,0', ill*
                                                                               .,:,. "n .,. fwymy
                                                                                            ........ iiI,
                           .., ..,,,....... ,. . ... ....
                                ... ...
                                         tf
                                         :t ui*
                           r.*t *A)9%r.*a>
                           •• ,         ..
                                                lAPomiop.od
                                            ......... .....


                                           .. , .. . ,.
                           *a init r.n iunriit           ,., ?r
                                                     ta. :AI ......
                                                                     " " "." ,-, '.,
                                           :a« 14a»r vu; jaffir jrtXi wa
                                                                spur ..
                                                                     ty v .;.: :J
                                                                        vi«    " " ",. . iartclovvd
                                                                                         ..... _
                                                                                                   ... ... ...
                                                                                                            is*




                           .......
                           «4td-     ...-m.
                                 sr ORruRat fi? «           ,." IMUP
                                                            ;-* " .... .. " /utjxr,
                                                                       Will ..... " ;an?jnt>i*
                                                                                    " " , ....:. ..  ,.,.,
                                                                                                 iftfasV
                           .. .... .... " ..=* ,to_",
                                   as Will
                           ..i ir.a:                     rss H,,""· sii
                                                   sia :",.
                                                        j povoa     " ..,........ ...
                                                                                  tsw          r




    _   .. -
                                   ...... .......... .. ............. .....
                            • " .......
                           tiiiiiii?     :YO' 4M
                                     it. yuz

                             ,- ..." .4“**/ ,
                            .a:i
                       _....!l
                           _w , ., """
                                              .....iÿunaol*
                                              :R
                                                    _ .... :. ifppi,
                                                      .iv
                                                              ...... Tfl*
                                                                 _   ,.. laaipt
                                                                          ,........
                                                            ::? tft* isirr. JAJ
                                                                                a** ..... .
                                                                                    WJ *4*-

                                                                                        ,,: ,.
                                                                                       tiU
                                                                                       jiudii          Al

                                              "'. iLHe.!"-'
                            "........
                              mi     fr
                           ninSCUjL'O8 1
                                        sporty

                                         , .....
                                                  +t


                                                  ........... .
                                           44 m* .»

                                         ,. ... ...... ".,
                                                               U,..."._ , g' .±W!' .. c"f..!!.-_
                                                        iÿsaari-y *an VTanftiilly



                                         tvtn tilttiM ;:xi:»l4 MnÿCA    .     "".,. "" "
                                                                         Mi, 4*114:4
                                                                                              mo


                                                                                                              war*
                                                                                                                      i_=


                                                                                                                      illy


                            . . ............... .. . ... ... ..... .... .
                            .... " .. ay
                            tczaixia
                            ,
                           nnlÿliaiifii 4.i jft*5

                          .... a:a»i±«*J*
                          f.ti " . ...... .    :A*y
                                                        xr,a eajsy
                                                              " ....f**4saaa
                                        .. : . .. " ......,. if
                                                           ", ,
                                                       ,,, f«ia*£
                                                             ;»

                                                    . . " riprinAiia
                                                "", .ÿ.4V* ' ....... ... tsit
                                                                                                                                                                                      •


                                    •




                                                    ... ..... ..... ____
                                                         T:si*
                                                       _ yroywsy.
                                                         aid vtundi
                                                          ,-".
                                                  _00_... .
                                                                               -_
                                                                     ... . .. ......_
                                                                    .............   ........
                                                         "", so "'" Iraunt ,. tt« srartirtrrti
                                                                                  " " ::"
                                                                                  inn
                                                                                     noli iy
                                                                                                mail
                                                                                                   ftvauiflMi

                                                                                                   a
                                                                                                                 it      ftiit iipiftu




                                            Mat                                 ... " ....
                                                                               ai sr.n kmi

                                                                                         ~-
                                                                                                         livorcn IM              iawm toite
                                                                                                                                                  it

                                            .......
                                            zssubis ',-, ""'1"
                                                          1
                                                         k 4tfV
                                            .... " " " .. " , iss
                                            :si rtÿasp
                                                                 -
                                                                ", :... -.,,, _ " .......,
                                                              .... ,L:.:I:II;.
                                                                                     'Sf vi* i«i jonvtyiGi :w iRUitvr of
                                                                                   : . "" z.
                                                                     . .. ,..i it" :;ocni I .                            . .. . " -r.
                                                                                                                         ilirtu         .. »
                                                                                                                                  . . .and ..
                                            -M* ?fs;*rrr‘
                                            ~   , .... " . '"1 istaoitd r.trts*
                                                               " " _ . ..           " ,... ., ’I*.
                                                                                 .J itlniaK
                                                                           n . . ..           " ',


                                                 " .. " .....- ....... '" .......,. " " .., .
                                                                          •   : . :. ,;, . , 1:, JjittiM
                                                                                                 ....... ,.._
                                                                                                         tuj« .
                                                                                                              i , ....

                                           .....                so c.a
                                                                          A   -im*'/
                                                                              in ilia
                                                                                     #:* PPIII
                                                                                        ifiLUt
                                           "'''J? " . ,. __ .. . " ...... ,:, ..... "'m •. ",:. ''"_,
                                                                                                                fr*d
                                                                                                            froporsy ir.           jxanr      n



---------------------------_•• ......•,," " ••••
                                            " .........",.. _". " "" ........ "
                                            ii::iiy r-ii             ;‘jogs* at                 .SiriT-* C. '.MSS14,                        riridifii

                                            "
                                            to   inn                    ai JmicuU1! lilt, vntcr. -4 Jisaentd ntrtta


                                           .... .....,,_.., ...... ".., . . .- .""'Y>'
                                               ••••
                                           11-_g~   iir~_
                                              &KnisPAS

                                           JIL«      a
                                                       1




                                                          ;Ai
                                                                       - eo,
                                                         V n i, _"viriunJtf I*

                                                                                 " ""...
                                                                            U"'UQi  . ....
                                                                               A*nA4A      , • *#-v/
                                                                                      yr*v in  • • _, ~*on.*ti,u.lL«d.

                                                                     ?rop*ri7 no tut* ;lu< on Japwiswr i,
                                                                                                                          ‘
                                                                                                                                               tn*


                                                                                                                                           1H9« as


                                           . , :".,,', .. . .......,,,..... ",,,,,,.,.."",. ".

                                        _
                                           *SiU
                                           ,~ , ,,     a.*.
                                                       . .. .        ... " . . ai
                                                                     ,'HJCIOI  oj in*
                                                                                  . . . , . .. .. . , . ' .    J*»*
                                                                                                               . . '"'   MI
                                                                                                                         . ..      rmivid sy
                                                                                                                                          Of
                                           -r.t lector kt touitiii in                   tr,*   tfstmrofi :: ?ru;v» Atimc :i#
                                           ,,.,,
                                           '" .," ,.." ......... .,., ....,. ............
                                                                U
                                                                I,      2a
                                                                        '" Shi
                                                                           " .• i»*nsa?
                                                                                _ _ Of  of            wpsnssstr       :.
                                                                                                      " ' ' ' ' ' ' ' ' : . :IMSP
                                                                                                                              " ' , aoujivl
                                                                                                                                    ._   . ,
                                           S:r   s.-.i ;«;£* ?4t wit*
                                                                                 -          "" ...,.
                                                                                                   -AVI/
                                                                                                     ",                          a...      .." isticr.ty
                                                                                                                                           sr.i        ....
                                           nr
                                           II. "_ :0,. ." .............. ,........"'" .....",.. .. ..
                                                 4aiu:ai»              at vtu si*»#            -;SA
                                                                                                          "***                    -na      .A; lari

                                           ....... "..".is
                                           .svutj  "''' *r,y
                                                           ..........  or .ÿdttwli
                                                               j&xarÿc ay :......, • AARALU
                                                                                     . -.. ;S
                                                                                            " .mi
                                                                                                .. oifioi
                                                                                                   " .... "to
                                              ... : "'" ,,.,,,,,, :i., ... ".m, ..............
                                           n,l uti rf;;ieial'                                           = " . ....... .. .
                                                                                     list i Jason .AOli-iar.jp                 it r?a *1*54 Hf ISM

                                                    :
                                                  ~. ""
                                           jAi } 3fir:yL
                                        •• ...JOf  r***la*''  .uJ«im
                                                                                                                               . .. ....
                                                   , " ni*,t; i-aa                    , if" " , hiUufR
                                                                                     ift SAOOSCS            " i?"
                                                                                                              ;r&* :ir

                                           saa   saitsÿus rtay* .Itwaii
                                                                ~         ....." ........ """"", ... .......
                                                                           aisisa ai iiaatis ; art tmi ina



                                           " ." "" .. " ...... " . ...... ""....... ,,,,,..
                                           ",.... ' ...., " .... ' "un •• " ....:: "" ...... " .., :..
                                           r*tf»» ssjur si IM Uooiri pfiqtilly Jilirttii,:;' MI 2»OT-            t·
                                           tr i ttJAJt. is Jiptair.
                                                           :        Urti ar.4 U liara Sr. tf.u
                                                    •• " .... . Sa  " , wo«lJ
                                                                  " via        nos, urH
                                                                        v .. " ..           » my
                                                                                    .. , .. .. " ., ...  M»'''''''
                                                       :0 . . . iac»f
                                                                _
                                                                        .......
                                                             pcit-Saft* “t
                                                                        ;r,*

                                                                      aa. ..
                                                                                ".. " .u!
                                                                           fi;4 '-ar.stl .,,: S.A.
                                                                                 , . . .*.files
                                                                             . . inn
                                                                          tlfif
                                                                                                  ..... '" ''
                                                                                              .... in
                                                                                                   .. iimroir
                                                                                           . . .. .ol
                                                                                                      , ......"
                                                                                2*oi9 r ina opporioftisy
                                                                                                    . tAf
                                                                                                      _   Mtoiaiei*
                                                                                                                      is-      isioi-A as      srsir

                                                                                                                                                  "or
                                                                                                                                                  nay
                                                                                                                                                              2-




                                          ....,.', ,,',.
                                          .... .. ......
                                          pjivuian

                                          rsahlt'i
                                                         _ , ....
                                                      of Siocion
                                                          i*.t,
                                                                  " of
                                                                 J*i . f *r-*
                                                                         ... i*AHr*pM»y
                                                                              ._    ....                                                                                                     •




                            ..... ........ ... ......_..
                            *mcn

                            •37, J*7
                             «af
                                     ,
                                 '.......  _
                                               tn« ,
                                               ..
                                     cr«dic*sr M

                                     mxtmm ci3Fi«
                                                  ....... ..
                                                        _ :r, '_"0
                                                           INIOUCI    ., ... _ _
                                                                      ai
                                                                                    -_.... . ......
                                                               pr ceimnuition of ...,

                                                                             propifty  .. ..
                                                                                     QUCILJ«     SB*
                                                                                                              *ny icÿon




==========~                 '.Sic

          '" "' . .."" --" ' "
                            ..i ;r.ii
                                       P:n -J.I i.tiraiuvi
                                           afi»r   ncsmiUftf Vrti-+;d*cc
                                               wevli n=c prsviit
                                                             "'~I "
                                                                             in* aniy
                                                                                         pi
                                                                                              if tft* -if art iitirran**
                                                                                               s,n    auuniup r-iy



                                                                                   .... "I:.' ,..... '"" ..
                                                                             niAP- Tiquai**d >7
                           : .. ... ....  : .... . .       ,I
                                      v.i Siniet. :-= ii 1.1
                                                     :~ .      ....    _   _
                                                                    isjfvajnpt  " " . .... i«
                                                                                ;i          _ :«m-
                                                                                                .. _ -

                                     "". .:r.«
                           " " ... :s»t    . . :7.l4f     rt quo" if.A. .u
                                                .. ,W ......             . JiMitiAfiilp','
                                                                           . ......                  ".!!, ... " ......
                                                                                           aupiiPJtav*

                            ":
                            " "  ... ...., .:._.., "'. ....... ,. . ..,......
                           ".'ÿ?«:!
                               .....
                                    MJ
                                    .. . SI.
                                         n" til
                                              " " ....... PEP


                                      ,. Rirueir.
                                    osii ...... !:;r,
                                                  ,..........
                                                              vt,. . ........;:, ........
                                                          .....
                           .:ar: :3 anuf J 'ir.p»riry fii::iininf
                                                      ci;r/!if!|, Aft;
                                                                                 rtqui«t« ?ni

                                                                                 4n;34nu;,
                                                                  ... .,. Jir,»ucii'
                                                                                          ....
                                                                                          ~

                                                                          .:..........1 S*ii>
                                                                                        w .•·"isvsiiy-
                                                                                                .....
                           a ftf oa ynpiscy                            ipe
                                                                             -_<   JO   p,*, Jipticws         i. 1111.


                           ,........ . . . "
                           .fDtac




                           *t

                           .tA*
                                     will
                           . . ........ !!    ..  1.
                                              litU?




                                    .. ... ..• ....
                           .Jiirlsia vino-iai* 1

                                  Uv ?flf
                                   . . .. . .,. tnd
                             . . .Jcoptrty,     -0 11
                                                      £ÿ
                                                        ... ",...,. ,_u

                                              ..............
                                                    ..... .................
                                                 " " ir;«p*r*oi«
                                                     " ' . . ....


                           ......... " , * HU>:... " no
                           JojiOaiU         AfrtKMl        pirmtsO
                                                     tnroiifrt    . ............ ............
                           .., '" ** '''" " " .......". " """'"a-:n.
                                                    . . . .quit
                                                                   ir.n
                                                                             aim




                                                                   . .. .otitiad
                                                           . . . .ably
                                                                                   |&

                                                                          ~ :**BB* Mi
                                                                          Tha
                                                                                          *na ts-Mry




                                                                          p;«ura!»A J* *:i i«wrifl:s
                                                                                                         _
                                                                                                       ...
                                                                                                          irtoyAd


                                                                                                     v*ts thi
                                                                                                        jjfqtpc#



                                                                                              . tJirJnfltian
                                                                         . . . . . . . "r& .jrs , ., _       " •
                                                                                                                fpqvi

                                                                                                                    taaady




                          ..........
                          jsiuiaf and ... ..,...... Coaobia
                                                    ......... ....... Crucial
                                                   fn:q*mn9               =... ,... J..Allard.
                                                                                        " .....           r




                          ........ ........... ... .... ..........
                          .• ....... iryibypo
                           rf        "''"'TO'' 3F
                                               " "'.... ;a" ......
                                                                     ....
                                                               icttVi '''',,' viw
                                                                                ., .. ;«9
                                                                                       too. f*tm
                                                                                           r;r.T:i"S
                                  tfijir
                                                                                             I" •
                                    , :r" isncptiar
                                              "-"" tt oouw -on wi
                                            ap«i                             ..,. ,. . .....
                          ....". "i " ;s-n
                          ./.apt*;
                          ...... f : ,
                                                  :
                                             aisuir-iptav

                                             an.
                                             " '• •
                                                          ........ . ........
                                                        ,l.;ir.# IA* P‘f noirjy " "'''
                                                                                     v,«


                                            .WEAEreja* ?:*ZM:5EJ                        ERM. :*stor pny*            m«
                          "''' "n...... ....... '''',...
                          ;.;ti      :4ak inur        it, «tz*i             >a . .-M:
                                                                   vusaqr.iBWif   . . . SAP      'u ._ .....
                                                                                                        KJIKUUI
                          ........... Jal«
                                      t .:. :*,
                                            " tn-t
                                                .... 'rnptir/
                                                      . " ....,. ..............
                                                                 iff any into*it "" .... "u
                                                                                 yiirtiR



                           .."'.......,. ............. "'" ,,,..., ",,"' "---....... "
                            TSAiji-.i: :ÿÿ


                                    :
                          iiwray-r; -33*,

                          "'.
                          tat ""
                              rrafto/
                                          ifii
                                              u . " "' ' ' ' ' ' its*/
                            ...... , .. " r _ v,j


                                 .. .., i’itai-ij
                                        .... ' ... i£
                                                           sp.ia   IT:;

                                                   ,t 54,*r/,?j--tar/
                                                                       MUr, ''',,'' • ; >(
                                                                 ........
                                                                          tuwir

                                                      , .....,,,.,. -ff-Jft
                                                                      .:., , " t'-*
                                                                                           tai
                                                                                        " ...


                                                                               ,. .: .."." .......
                                                                                             R*P*;A..
                                                                                                      "   tsteft*   ss

                                                                                                                I


                •         ~      .. ,•• , 4i»is:
                          .untifti        ..,:.on ;ff
                                                  " ..,.., i/Ar.ta
                                                           .,"" mi •••fsp.s;»*f
                                                                       " •..,... ir*
                                                                                 . n itaytc
                                                                                     ......

                                                                ., ..... ".._...
                                                                 '''''f ... ,....
                          ........"".......
                          .. .. , IM
                          _n,3«f  ... ......
                                             .............
                                             " ....3!
                                      eeoviiABKJ

                                                           .
                                                    f iottir*
                                                             ..
                                                      ...... . .If..4- Jut* rtf sat fAftMnPir


                                                  " .. ..........".." ......... .
                                                                               ,
                                                                                         _.f




                          ... ,.,.............
                          -r.-.i*   am      mi ;jt m*                                  ~'. ' :
                                                                                    ii MI               lnimnii
 I


                    n11
                                         '..........
                                     tfij issvp

                                                           ....... ..... .
                                                   joatico ,S:J: LJ

                                                : " - snift to trior a '
                          34* fallal raquond by 3apuf,                   -'"
                                                                       Ttrpeffry
                                                                                   ijiiu-ftffitnt ” prsvvdt




            •



                                                                                                              HARRIS-000940
                                                                                                              HARRIS·OOO940


                                                                                                                             466
                                                                                                                              466
                                                                                                        263
                                          *ÿ




                                                                                                           •
                                                                                                           4




        «




                                ;>G'r -'-' cr
                                :sK?;rsr*TE" navies
                                              .... ,"
                                               4




                                                                       ,- -
                        l. J.JLV AatitgLiHy    ,T           o rti. !?!,-‘   zr.ii'E   a crUif uni

             "" ". ,-,..... ....,.. ",,, ..... .... ...... ..
            ......
            .;:tna MaÿUi.                                         £
                                                   i


            AJICMCID 4wy "MM                           J $ 3 gr ivr    + *ap   ac«y      P*it£itr,ir-?

            , .... ...
            :cd«f      ,... " .. " ......
                   ind '.'iriimuap   v*ci . _              .. . ...... :s
                                                           dtlLvarad   .. 3*Unv«l
                                                                          _    oL ,Jsr
                                                                                    ..


            . . .............. '"'" ....- . .., '''-'' "".
                           -, ... ::r»                                 juuti
            .‘Jr.ft
            , .....     ilAMlfli.
                    A'. ,                      i ' - '" ""'"
            ni'jicon.     ;                                                                           *




                                                    *


         •        . .... _ Ordar
                 Aaattamn?
                  ~        -     ......... Canataula
                                 anjoiiung _      .. IftnltlA
                                                      _ •• fra®
                                                                          .......... " - :.
                                                              1 - eonduounv
                                                                  ___""••
                 ;H*



                           -
                  ... dMitibliÿa
                 UIQ, *nd faemig
                                     Sal*
                      COM . . .. ' . .    icniÿuLid
                                       .... .    ' ;"
                                              agnomina
                                                                          lot
                                                                  ena uu elation. or
                                                                                       -i   Jd p -. P» P iiÿliur

                                                                                                       cancln nation
                                                                                                                         *«



                                                                                                                         _
                  --
                 ......_.M,..",...... ......_. ___...
                                                                           -- '--'
             i
                 i-i my    AflEAgn        putaiia   ad Sangria pc try Jaurt sy



                 ...........-...... ..a.o_.. . .... - .....-..
•                .UfilciAt Hank ma r lallArd*                jr
                                                                  f

                                                                      ilwir                      MS fRploY«M             «
                 ixioitu    on    &ny
                                           ,-",
                                                        LA   vmcn                           Oibiqv ml     n       ijitaraivp




                 ,._.. . ...... " "" ,.. ............
                 inaiudinf, «-it
                 ynviaAti .isitii At ;J3;

                  ,, _,
                 :i3ftij   ... men
                           ir.j. _ etr,(#
                                   ov. .....
                                              .i£itad D, 5;*


                                                 ""'_
                                          A ,ID !,::V.IF
                                                         . . .rail
                                                               . 01 fdapany
                                                             SaAiaira
                                                                ~
                                                                     • . - ." ind


                                                         .. . " ••• _f«oinl
                                                         nliiÿ        _ "" *ni
                                                                            ...
                                                                               _ ;a*
                                                                      iOAlavted,
                                                                                  _
                                                                                                       ;{j'jgtanr




                 '-" . .. ..... .. -,y. " ...... - ........ -
                                                                                                                    -*
                 jpaoiaA, it liw A ns AA aqciv/i »5 wi;en tna ;*ct?r -*ÿ$ *MW
                              ~                                         ~
                 ilia If
                 " ..u     '''''7.... "...
                           ;:isiy     incit:iÿ
                                                                                                              ¥

                                                              .. ,
                                                                  .........._,....
                                                                    n ...
                                                              >i»HKdUy ivhiiirTart.
                                                                          00"'"
                                                              HIMCH, ‘.ittmam. liCCK AND if XU
                                                                                ..--~,
                                                                                                              -
                                                                                                                               ...

                                                                            --.:.-
                                                              iy

                                                                          ,,.......
                                                                  up
                                                              " ---",,""""--------
                                                                   tlli ... . -
                                                                               ....."_ .....
                                                                  ""'- ..KirkaniAll
                                                                  ,:.to
                                                                                             JL3:AMK

                                                                  WVifEDi .
                                                                               Clarion
                                                                               i   V

                                                                                       Aldf. ."
                                                                                       00 !ilii.i
                                                                    ',,, ,,,.,,,, ',,,.
                                                                                   %ui
                                                                                                  SliMi

                                                              •_........-,,.
                                                              A?TCK!*Y*      T:A :u'""
                                                              A9ST li••p ;
                                                                         !,r ,n\/.XZJ
                                                                             ......, •




                                                                      •                                             •#




                                     •
                                     fc


fc



     •

             a
                                                                                                                                        ,
                                                                                                                                        J




                                                                                                          HARRIS-000942
                                                                                                          IIARR IS-000942


                                                                                                                                     468
                                                                                                                                      468
                                                                                                       265
                                                                                                                           •
                                                                                                                           ¥




                                                             4




                                                                                             .... - .
                                                                                            r<5P T*K   aouftaiM
                                                                                                                       i




                                                                                                                   DISTRICT
                                                                                                        aouaTott atviaros
                                                                                                                           _.......
                                                                                               ...... ,..... ·U__O'K.' ."'..
                                                                                              rJHXT£9 STATU BAWKPUFTCY CSURf
                                                                                                                                           cr ?IXA*



                                                                          -.... ....,- .
                                                                          TTTTET
                                                                          HOY H, >, .MAMIfl,

                                                                                           :X*TOH
                                                                                                               *
                                                                                                                   i
                                                                                                                   a
                                                                                                                   I
                                                                                                                   r
                                                                                                                   £
                                                                                                                   r
                                                                                                                   :
                                                                                                                                   ,.., •__
                                                                                                                                          . w .•.
                                                                                                                                   CASE so* fO
                                                                                                                                             " "",,~ -Hft
                                                                                                                                        -baptar in "
                                                                                                                                                                    ... e.

                                                                          "'......
                                                                          ".a      .. ""
                                                                              .......      ""-to
                                                                          iJCZAl lECL'AXTY L7H9K*                  I
                                                                          t«:-42-44M                               I

                                                                                                           nn
                                                                                                           P'
                                                                                                           ?
                                                                                                              "
~______________________________________________________--'J|
                                                           .....
                                                            *nj"OOO. tho
                                                                         ..........
                                                                     ....'-'O:

                                                                                   - _._. . .
                                                                                           ?T>
                                                                             .'O"O..".....O~.
                                                                           vra.Jfifld
                                                                                              .
                                                                                           '" thA>,
                                                                                               .. u. Zr.d
                                                                                                      _:..
                                                                                                    :::
                                                                                                             . , of
                                                                                                     , . . .day  ...... _ • • IMS,
                                                                                                                    Sapcinbor,




                                                                         - ..... _...........-........" ...,.._.It:,:-."J';:;:;' _
                                                                                                        ::::.::::.~O;:'.:
                                                                                                                 . ftj gjlnfll
                                                                                      HQfclot fai- BfrHuUlifciflLB                 -j_______
                                                                                                                               " • •• _ on
                                                                                                                                    etm ...:o. .b*.
                                                                                                                          O:::::::::::::::::
                                                                                                                               at Auta-      __

           4
                                                                    *
                                                                         .utitf

                                                                         *nd

                                                                                ---_ Stty L'ndtr Motion 142

                                                                                   food   CJUM ippiirÿif thorafor, A;
                                                                                                                                                  f
                                                                                                                                           U thmforn
                                                                                           Z A DEWED, AWVDDED «nd DECfltED this ;h* tcttfdulnd




                                                                         -_
                                                                         -.~ MM of ih* rul pnpmv


                                                                                                           _
                                                                         CaniUol*                iÿitid              it 2122 iflliiii
                                                                                   .... . , ....... -      or ,........

                                                                                           __
                                                                                                                                      Ao,.....
                                                                                                                           j—J? 4* A* S'f*"
                                     ¥



                                                                                                     . _
                                                                         loultviid, Houiwr. , TIX«», or any mtor**t thoroiryn prtf-
                                                                         - -. - -. ...... .. - ........ -""I " .....
                                                                                                            .
                                                                         ,..,_ ....... _ ...... _ ........ 11, ., ... _ .
                                                                                 .........        ...   ..
                                                                               -......._. ...... . .. "'''_''__
                                                                                                       . .,._...
                                                                         kLbltod by th* tuwMtlo M*y undor f«o«;?n


                                                                             . --eo                                      ........                 )f2   of tho link*




                                                                         ._. .._-_._--"_ ...
                                                                         fjptoy Csdo,                                 ;h*&*H*-*
                                                                                             and that any fdrwor attwpt tu tnaout* on


                                                                         _
                                                                         ,_
                                                                           .                    ,-.
                                                                         Fropirty out* Ida th< fliokrupccy

                                                                         John W. Minkina or Robot t E* lailard
                                                                         pioytoo in atiyad
                                                                                                       ""' ~
                                                                                                       puiiutnt to
                                                                                                                               court by Contcabi* Sank in «
                                                                                                                                       or choir       aginrl

                                                                                                                           th* provliiom of Voacion JI2
                                                                                                                                                               or


                                                                        Oii
                                                                               .
                                                                             •.;-tho
                                                                         iurir.7
                                                                               4
                                                                                 ....      ~        .........
                                                                                           pondohcy of        ...;';'
                                                                                                        thii oaao.               --
                                                                                                                                  /, -      ,
                                                                                                                                            '/.
                                                                                               yuÿ                                     V

                                                                                                                                  *V

                                                                                                                                                               o

                                             ¥




                                                                                                                                                                              f
                                         •
                                         ¥



                             t


                                                                                                                                             ¥                               .J
                                                                                                                                                                             J
                                                                                                                                                        HARRIS-000943
                                                                                                                                                        HARRTS..flOO943


                                                                                                                                                                       469
                                                                                                                                                                        469
                                                                                                                                                  266
                .~


                   ,*


                                                                                 •
                                           JEHERM, RELEASE
                                                   fllfyl


     KNOW UL KIN          ar       THESE PRLSEHTS:


                  That John w, Hankins, to r and in consideration ot
     'the  sun o.
       lio ._  of _0n« 0011 . . ($1,001
                       Collar               .... o
                                ( fl •• " .and     .... ~ good
                                                 other    _    . ....valuable
                                                               and    dNllI.
     consideration. the receipt and eLffloiancy of which !•tiatiby
     a ck now 1ad gad , has RELEASED AMD FOREVER                 DISCHARGED and by         thaa*

     presents      deal lor         Imiall        and any pat ton or entity       tlSlUl-
     aunder-
       .... e .t to""""" m,
              or through run, .... ,...
                              riELEME                IIiIIO FORE
                                                     AND         Vcn ciscrffenGCJiQnii
                                                            IVlIft'I""e':

     ft.
     ..
         ..... ~.~"
     ilarna,

        . .. "
     P.A.r
                   .
               M D v t .,D,



     _.t,."" ,. . . .
     ~cnt
             Hum
            Fund
                       H.D, '...,'

               u u HooUnl
                            “Roy* Harris,


                       pension
                                   U . . lo, •H.D
                   Medical .Associates,
                             ......... , P'.~.
                                               • 0 ••* Harris
                                               o.t=.-.
                                            A To
                                       ... , :>of
                                    nPlan.
                                                       "..rno ....
                                                          ..
                                                 fined .Baniflt
                                             Joy Hams,
                                                                   U&! ~'_"""
                                                              Radical  Associates,

                                                         . ... h Invest*
                                                  Non .. , K.C.
                                                                 . _ ••-
                                                                  .
                                                           . .... ?.A.
                                                                  J.A . .and
                                                                         . . . Roy
                                                                               ..,. U .... ,
                                                                                    Harris,
                                                                                                   _    1
     ~.O.,
     M.D « p P,".
             P.A.       , . U_ ......
                        Ssllnad       ,,, ,Investment
                                Benefit     ..........Tund
                                                       _ Fanaaon
                                                           , . ..."'" II .. and
                                                                      Plan  _                           t
            , .... , representatives,
     ......agents,   '_ '_."U"" ••      u •• n .
                                      officers,                    d4l_"~"         ._......
                                                                     tractors, trustees,                t
     bastoflclsrioa,        successors or                      • • n_·"
                                                    aaalans, of andtroa all ....... ..
                                                                            causa a of
    .... ... ...
    action,      100, ...
             luttl,       .. , ,duaa,
                      debts,     _ . alias of _money,. accounts,
                                      _ . of           _     " , . _...... ,
                                                                 reckonings,
                                                                                             I
    ccovenants,
      ......... , .contracts,
                    .... n .... ..... """ .. lo. ,
                                controvsrslaa,                 __ ........._ ... .
                                                             agreements, promises,

    4d _imago®,  1_.... clo'" .... _                         . ............
           ... , judgiterits, claims and dsmanda whatsoever to      or. In
                                                               I '~ .
                                                            10 law      I•
    • q."7 ,
    equity,    ....
               whether  known o.
                    tM. ~_.      _,
                              or unknown,                Uq . . . . . . . .or
                                                         liquidated           unliquidated,
                                                                            . -.11... 1. ..... .
    ~h*. .....
         aver JuoI,
               had, _   ~ •• or _may ..
                    now has             " for,'
                                     have 10•• · .    or ~
                                                   _ ...
                                                 upon       raaaon
                                                         by ... , _ .of,
    any   manner,. no
    'III' ......      ....
                   causa or thing
                            L' ............ . u Cron
                                   whatsoever   r._ any
                                                     ..., tins
                                                          .~ in        past
                                                                  th* PO"
                                                               10 ....                                       •
    to the
    t. U   day
         . ..   of the M"
              , .......           ..... rajaaaa.
                        data .off this      la f load bifisfit CsvaftAant fund hinnu
                                       _ _ Plan,
                                             II . . , Hey
                                                      .., tutu,
                                                          hon... fi,S
                                                                 1,1(i"1
    'Jo, and
    ?.h, .... Boy ..n .. , s,
              .., llama,   II,~,. J , A. Cafinad
                              0., ?.A.   , . , . - Banaflt
                                                   ...., .. Invaatmant
                                                            , .... . _ ..

    ' - ........ ' 1••
    fund Pan a ion Plan by     loot rosion
                                    ' ' ' _ ofof tha
                                                  ....  . .tar
                                                       mat     U_
                                                           .. .a.allt?*d
                                                                 .       .. , ••
                                                                          id, or

    rail
    . .. .tod  <0 , c,-,a
          .... to,
                          ,
                    " . . .causa     . 1 action
                            .. . .. of    ........ icy
                                                   ..,1M    01"'" W,
                                                       lad John       """",. . v«.
                                                                  w. llanhina  n ,

    . .. . . Harm,
    :lonm             !! , O" on
             h ULl . 11,11,,  " *1,   •• tha
                                 . 1, in       Un.", . Court
                                         , lie District e.... of
                                                              '" Marti*
                                                                 "u..
    County, Tax**, 8 0th Judicial oiitrtet, No, 1,001,311,



/Zÿ>urt        J
j

4
                                                   olw   «7 HanSinV


 :we 3ST.n
 CUE            ':'UU
            CO' TEXAS
       TATE Cr                      5l
~WOIST
ccuwiy       or  HARHIS
             ........ "              SI                                                  L

                BEFORE  HE,, tha
                ' .",1.111'          "'t ~id
                                 _ niijn
                             _ until                .. .-..."
                                          '" authority# in  . ... for
                                                        I . and   IN                    >
                                                                                         j
 . aU County
 raid ~ ••,  . ........
             and  Stats,, on 01110 day
                          _ chla   4 "1' psrsonally
                                         ... _ . U, appaartd
                                                    . _..... John
                                                             _
-W.   Jla«hii»T-hnown to                   tha parson whoaa na—         ta         —
....... "' ..
 aubacribad in tha foragoing inatrumant, and aeJtnovladgad to
na chat ha
_ ...... , in
axpraaasd, t.o tha
                         ... chi*
                   axocutad

               U>o capacity
                             01110 lnitruoant
                   • • _1,1, tharaln
                             ..... . ., . atatad,
                                          .... _ . and
                                                   OM aa
                                                        . . purpoaaa
                                                I . . .tha
                                   I .......... for         ,..., . ... tharaln
                                                           IUa ova
                                                       . . his _
                                                                        .........

 __ 4_.
act and daad,                                                                 1



               OIVEH UNDER HE HAND AND SEAL OP OmCt this                     3.1
....
day of     ~{h""••••••
                     ",-_             _ _,     1H1.
                                               I HI .




                                                                  /in   and lor
                                                .'larris Cou      •#TCXAS
My Couiaaion Explraai                           Printed H         of Notary ruMUi


    CL*         rtii
                                                    rUTTMEP HOFPlUUr
                                                    MX ODWf I >S ION ESP IBIS




                            v




                                                                                                     j




                                                                                       HARRIS-000945
                                                                                       IIA.RRIS-000945


                                                                                              471
                                                                                               471
                                                                                       268
               __
                                        tit m mm mnl iwuoncr coamt
                                          rea » loornm Mitun or tmu
                                                              HOOITCT        KTUIW
              iM Mi tfljf If, Q 'TllfrPl I

                                                                                  CMI K,      10-gUM-m

     »                                        Mint*
                                                                        I'




                                                         tueiwi         at ctiwt


              illsn
                      it 1/18
                                      _•
                         II IMHlItf Hill IM Htl" NIM
                                  «»
                                   , tillut»
                                                               Ht (11*4 4 P»-
                                              TUI* lit Onitri lutti   Wi aa
                                          U *14** 1*1 Mll« VII *ÿ*ÿ»*•mtH
             dhiptir T ini thit ho otailttiit         ti Hit llirtitit oi tt*
                                                                                                      L




              UM
                       .,_._........
             tfm till Mlitt tod
                              I,
                              1.
                       llllbllltlbll
                                      . . __ _ _
                                                   bitritli
                                                    ,~,

                                      1IM IbWHim* liiub
                                              tlbtla
                                                                  HU

                                                                ,.~
                                                                             Hi   i«mlHtlr II 1* trdtrtl
                                                                                  .. _ _ 01 •
                                                                                  It ltl«im IlH «U



                       . . N_I., ........ _. . _
                                               ''*'"''· ..
                              I.
                              3.
                                  ..;, _juffittt ....... "'. . . . _    ..... _ . _
                                                               *t biiiilltr ottalaia
                                   Any             biituiHi     . . ..u
                       I • ..,
                       XB  il) .
                               Mttl    etittr tbit
                                 . . . ""'"'  _     -.10
                                                           •
                                                         _ . . !•
                                                    tail out        Hll _    .......
                                                                         M4 *aii u
                       dittnlnitln
                       ..........  100 »l    Uo _ptfiMtl lllUllll «f 1M
                                        . . 1M                             lit Hint
                                                                               _

                                   _.10' _U ......
                       With Ittpttt t*           Mfll Ut          (Illnlui




                                              ..-=_._....,- -
                                     It)       dtbtl IlHhllltlMt lull* IX liWt
                              mil
                              tllh

                             :;£~
                                ti br atilt ~:=..:..~.:::::
                                 (I)          orvlai* binltlm                 w Iniiltif
                                ip              tf. till: taut It *» a***1*"
                             .,    ott _       .. _     .... It. _ I I I .. U
                             "',1.
                                                                ...... -,..
                             ati,c, tut i* ii
                                    IOU."             .
                                 r.. _        ... _ W - _ _ .. ii" "- --
                                  ft] ttbil ItlllllU* Or Uli mrt la *«
                             .,_-~
                             illtbll| iLFkflil xml fflr#feil na i j Ti
              tfUi H*PJ| at rli* qrlftHiL naa «*
              f ill* in ItnitPxipkir *a*M                               •T
L                  Isuiiiim Cialriifi if TIM*
S



                            z                 H
                                                    'Dll fa         W                fu

          ' 'ÿ'Mlut*
                       Mn   all wa         MB      IR*   new utua lot* I If'                                 1



                                                                                                  HARRIS-000946

                                                                                                           472
                                                                                                            472
                                                                                                269
APPENDIX TAB 19
                                                                             4/16/2015
                                                                             4/1612015 2:43:25
                                                                                        2:4 3:25 PM
                                                                                                 PM
                                                                             Chris
                                                                             Chris Daniel
                                                                             Harris
                                                                                                  -
                                                                                    Daniel - District
                                                                             Hams County
                                                                                             Dlslnet Clerk
                                                                             Envelope No:
                                                                             Envelope   No: 4919198
                                                                                             4919198
                                                                             By': GENTRY,
                                                                             By:  GENTRY, EUNIECY
                                                                                             EUNIECY M M
                                                                                        4IW2015""''',PMO }
                                                                             Filed: 4/16/2015 2:43 25 PM/



                                                                                                          &-.
                                                                             F,r.d,
                                    CAUSE NO
                                          NO 2014-01360
                                             20 14-01360

SARAH T HARRIS,
SARAH   HA RRIS,                                  §§            IN
                                                                 TN THE
                                                                    THE DISTRICT
                                                                        OrsTRJCT COURT
                                                                                 COURT


                                                                                                              D1
                                                  §§
      PI amI! meoun leT-Defendant
      Plaintiff/Counter-Defendant                 §§
                                                  §§
vs                                                §§            HARRJS COUNTY, TEXAS
                                                                HARRIS         TEXAP
                                                  §§
     W HANKJNS,
JOHN W HANKINS,                                   §§
                                                  §§
                                                                    RD
      Defendant/Counter-Plaintiff
      Defendant/Counler- PJamli IT                §§            333RD
                                                                333 JUDICIAL
                                                                       JUDIC IAL DISTRICT
                                                                                 DISTRICT

                                          ORDER

      Came on for consideration
                  conSiderati on the Defendant John
                                               l oh n W
                                                      W Hankins’
                                                        HankinS' Motion For Ruling
                                                                 Motion For        On his
                                                                            Ruling on hiS

Objections and Special Exceptions
ObJecllons             Excepllons To Plaintiffs
                                     Plalnllff's First
                                                 FirS! Motion
                                                       MotIOn For SUmmary Judgment, and
                                                              For Summary

Motion for Ruling on his Objections and Special Exceptions
                     hiS ObJectlons             Exceptions To Plaintiffs
                                                              Plamllff's Second
                                                                         Second Motion
                                                                                MOlion For
                                                                                       For

Summary Judgment    Havmg considered the Motion, and any responses
                    Having                               r~nses or     replu:s thereto,
                                                                   Or replies  therelO, the

Court is of the opin
COUrllS              ion the
                opinion      Motion should be GRANTED
                         thc Motion                     (JIJI to  I!PWef :
                                                              iJ) ({            -
      IT IS, THEREFORE,
      IT IS,

               Ihat Defendant’s
      ORDERED, that             ObJcctlons and Special Exceptions
                    Defendant's Objections             Excepllons To Plaintiffs
                                                                     Plamllff's First
                                                                                Fu'St

Motion  For Summary Judgment are hereby OVERRULED It
MOIIo n For                                           IS further
                                                  It is  funhcr

               tha t Defendant’s
      ORDERED, that  Defendant 's Objections     S eelal Exceptions
                                  ObJcellons and Special Excepllons to Plaintiffs
                                                                       PlaJOllfl's Second
                                                                                   Seeond




                                        L--im
MotIOn for Summary lJudgment
Motion               udgmen t are hereby
                                  hereby OVERRULED]
                                         OVERRU

                               MAY
                               I1AY rc- 1l 2015
      SIGNED on this the _ _ day
                IhlSthc          of
                             d.yof                        ors
                                                       ,/2015


                                           HON~J~SE~ptH~J~H~A~L~B~A~C~HC-~~---
                                           HON JOSEPH J HALBACH



                                            !
                                                                 RECORDER'S
                                                                  RECORDElI'S MEMORANDUM
                                                                                   M£MOMNOIJM
                                                                 This
                                                                 rhos instrument     d poor
                                                                                  .. of
                                                                      1(ISII..-.! is          ~I
                                                                                        pOol' quality
                                                                      at the time of imaging
                                                                      ",I""_d~



                                                                                                        227
APPENDIX TAB 20
          CHAPTER 24. FRAUDULENT TRANSFERS
Siction
24.01.    Definition of Transfer.
24.02.    Transfer to Defraud ig Void.
24 .03.   Debtor's Transfer not for Value is Void.
24.04.    Fraudulent Gift of Tangible Personal Property is Void ,
24.05.    Pretended Loan of Tangible Personal Property is Ineffective.


Section 24.01.          De/lnlllon 0/ Trans/e,
     In this chapler, unless the context requires a different definition,
"transfer" includes conveyance, gift, assignment, and charge. (R.S,
Art. 3996 (part), amd. by 40th Legis., Ch. 30, Sec. 1.)

§ 24.02.        Tn,"./., to De/nud Is Void
      (a) A transfer of real or personal property, a suit, a decree.
judgment, or execution, or a bond or other writing is void with respect
to a creditor, purchaser, or other interested person if the transfer,
suit, decree, judgment, execution, or bond or other writing was in-
tended to
      (1) delay or hinder any creditor, purchaser, 01' other interested
          person from obtaining that to which he is, or may become,
          entitled; or
      (2) defraud any creditor, purchaser, or other interested person
          of that to which he is, or may become, entitled.
      (b) The title of a purchaser for value is not void under Sub-
section (n) of this section unless he purchased with notice of
      (1) the intent of his transferor to delay. hinder, or defraud; or
      (2) the fraud that voided the title of his transferor. (R.S. Art.
          3996 (part), amd. by 40th Legis., Ch. 30, Sec. 1.)

§ 24.03.         Debtor's Transrer Not ror Value Is Void
      (a) A transfer by a debtor is void with respect to an existing
creditor of the debtor if the transfer is not made for fair considera-
tion , unless, in addition to the property transferred, the debtor has at
the time of transfer enough property in this state subject to execution
to pay all of his existing debts.
       (b) Subsection (a) of this section does not void a transfer with
respect to a subsequent creditor of or purchaser from the debtor.
(R.S. Art. 3997.)


                                    2598
APPENDIX TAB 21
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549




                                      PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


                                              UNITED STATES PUBLIC LAWS
                                               95th Congress - Second Session
                                                Convening January 19, 1978

                       DATA SUPPLIED BY THE U.S. DEPARTMENT OF JUSTICE. (SEE SCOPE)
                              Additions and Deletions are not identified in this document.

                                                     PL 95–598 (HR 8200)
                                                     NOVEMBER 6, 1978

  An Act to establish a uniform Law on the Subject of Bankruptcies.

      Be it enacted by the Senate and House of Representatives of the United States of America in Congress assembled,

                        TITLE I—ENACTMENT OF TITLE 11 OF THE UNITED STATES CODE
  Sec. 101. The law relating to bankruptcy // 11 USC prec. 101 // is codified and enacted as title 11 of the United States Code,
 entitled ” Bankruptcy”, and may be cited as 11 U.S.C. Section, as follows:
                                                TITLE 11—BANKRUPTCY
  Chapter Sec.
 1. General Provisions 101.
 3. Case Administration 301
 5. Creditors, the Debtor, and the Estate 501
 7. Liquidation 701
 9. Adjustment of Debts of a Municipality 901
 11. Reorganization 1101
 13. Adjustment of Debts of an Individual With Regular Income 1301
 15. United States Trustees 1501

                                           CHAPTER 1—GENERAL PROVISIONS

Sec. 101. Definitions 102. Rules of construction. 103. Applicability of chapters. 104. Adjustment of dollar amounts. 105. Power
of court. 106. Waiver of sovereign immunity. 107. Public access to papers. 108. Extension of time. 109. Who may be a debtor.

Section 101. // 11 USC 101. // Definitions

  In this title—,
  (1) “accountant” means accountant authorized under applicable law to practice public accounting, and includes professional
 accounting association, corporation, or partnership, if so authorized;
  (2) “affiliate” means—,
   (A) entity that directly or indirectly owns, controls, or holds with power to vote, 20 percent or more of the outstanding voting
  securities of the debtor, other than an entity that holds such securities—,
    (i) in a fiduciary or agency capacity without sole discretionary power to vote such securities; or
    (ii) solely to secure a debt, if such entity has not in fact exercised such power to vote;
   (B) corporation 20 percent or more of whose outstanding voting securities are directly or indirectly owned, controlled, or
  held with power to vote, by the debtor, or by an entity that directly or indirectly owns, controls, or holds with power to vote,
  20 percent or more of the outstanding voting securities of the debtor, other than an entity that holds such securities—,
    (i) in a fiduciary or agency capacity without sole discretionary power to vote such securities; or
    (ii) solely to secure a debt, if such entity has not in fact exercised such power to vote;



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              1
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


   (C) person whose business is operated under a lease or operating agreement by a debtor, or person substantially all of whose
 property is operated under an operating agreement with the debtor; or
   (D) entity that operates the business or all or substantially all of the property of the debtor under a lease or operating
 agreement;
 (3) “attorney” means attorney, professional law association, corporation, or partnership, authorized under applicable law to
practice law;
 (4) “claim” means—,
   (A) right to payment, whether or not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
 unmatured, disputed, undisputed, legal, equitable, secured, or unsecured; or
   (B) right to an equitable remedy for breach of performance if such breach gives rise to a right to payment, whether or
 not such right to an equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed,
 secured, or unsecured;
 (5) “commodity broker” means futures commission merchant, foreign futures commission merchant, clearing organization,
leverage transaction merchant, or commodity options dealer, as defined in section 761 of this title, with respect to which there
is a customer, as defined in section 761(9) of this title;
 (6) “community claim” means claim that arose before the commencement of the case concerning the debtor for which property
of the kind specified in section 541(a)(2) of this title is liable, whether or not there is any such property at the time of the
commencement of the case;
 (7) “consumer debt” means debt incurred by an individual primarily for a personal, family, or household purpose;
 (8) “corporation”—,
   (A) includes—,
    (i) association having a power or privilege that a private corporation, but not an individual or a partnership, possesses;
    (ii) partnership association organized under a law that makes only the capital subscribed responsible for the debts of such
   association;
    (iii) joint-stock company;
    (iv) unincorporated company or association; or
    (v) business trust; but
   (B) does not include limited partnership:
 (9) “creditor” means—,
   (A) entity that has a claim against the debtor that arose at the time of or before the order for relief concerning the debtor;
   (B) entity that has a claim against the estate of a kind specified in section 502(f), 502(g), 502(h) or 502(i) of this title; or
   (C) entity that has a community claim;
 (10) “custodian” means—,
   (A) receiver or trustee of any of the property of the debtor, appointed in a case or proceeding not under this title;
   (B) assignee under a general assignment for the benefit of the debtor's creditors; or
   (C) trustee, receiver, or agent under applicable law, or under a contract, that is appointed or authorized to take charge of
 property of the debtor for the purpose of enforcing a lien against such property, or for the purpose of general administration
 of such property for the benefit of the debtor's creditors;
 (11) “debt” means liability on a claim;
 (12) “debtor” means person or municipality concerning which a case under this title has been commenced;
 (13) “disinterested person” means person that—,
   (A) is not a creditor, an equity security holder, or an insider;
   (B) is not and was not an investment banker for any outstanding security of the debtor;
   (C) has not been, within three years before the date of the filing of the petition, an investment banker for a security of the
 debtor, or an attorney for such an investment banker in connection with the offer, sale, or issuance of a security of the debtor;
   (D) is not and was not, within two years before the date of the filing of the petition, a director, officer, or employee of the
 debtor or of an investment banker specified in subparagraph (B) or (C) of this paragraph; and




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               2
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


   (E) does not have an interest materially adverse to the interest of the estate or of any class of creditors or equity security
  holders, by reason of any direct or indirect relationship to, connection with, or interest in, the debtor or an investment banker
  specified in subparagraph (B) or (C) of this paragraph, or for any other reason;
  (14) “entity” includes person, estate, trust, governmental unit;
  (15) “equity security means—,
   (A) share in a corporation, whether or not transferable or denominated “stock”, or similar security;
   (B) interest of a limited partner in a limited partnership; or
   (C) warrant or right, other than a right to convert, to purchase, sell, or subscribe to a share, security, or interest of a kind
  specified in subparagraph (A) or (B) of this paragraph;
  (16) “equity security holder” means holder of an equity security of the debtor;
  (17) “farmer” means person that received more than 80 percent of such person's gross income during the taxable year of such
person immediately preceding the taxable year of such person during which the case under this title concerning such person
was commenced from a farming operation owned or operated by such person;
  (18) “farming operation” includes farming, tillage of the soil, dairy farming, ranching, production or raising of crops, poultry,
or livestock, and production of poultry or livestock products in an unmanufactured state;
  (19) “foreign proceeding” means proceeding, whether judicial or administrative and whether or not under bankruptcy law,
in a foreign country in which the debtor's domicile, residence, principal place of business, or principal assets were located at
the commencement of such proceeding, for the purpose of liquidating an estate, adjusting debts by composition, extension,
or discharge, or effecting a recorganization;
  (20) “foreign representative” means duly selected trustee, administrator, or other representative of an estate in a foreign
proceeding;
  (21) “governmental unit” means United States; State; Commonwealth; District; Territory; municipality; foreign state;
department, agency, or instrumentality of the United States, a State, a Commonwealth, a District, a Territory, a municipality,
or a foreign state; or other foreign or domestic government;
  (22) “indenture” means mortgage, deed of trust, or indenture, under which there is outstanding a security, other than a voting-
trust certificate, constituting a claim against the debtor, a claim secured by a lien on any of the debtor's property, or an equity
security of the debtor;
  (23) “indenture trustee” means trustee under an indenture;
  (24) “individual with regular income” means individual whose income is sufficiently stable and regular to enable such
individual to make payments under a plan under chapter 13 of this title, other than a stock broker or a commodity broker;
  (25) “insider” includes—,
   (A) if the debtor is an individual—,
    (i) relative of the debtor or of a general partner of the debtor;
    (ii) partnership in which the debtor is a general partner;
    (iii) general partner of the debtor; or
    (iv) corporation of which the debtor is a director, officer, or person in control;
   (B) if the debtor is a corporation—,
    (i) director of the debtor;
    (ii) officer of the debtor;
    (iii) person in control of the debtor;
    (iv) partnership in which the debtor is a general partner;
    (v) general partner of the debtor; or
    (vi) relative of a general partner, director, officer, or person in control of the debtor;
   (C) if the debtor is a partnership—,
    (i) general partner in the debtor;
    (ii) relative of a general partner in, general partner of, or person in control of the debtor;
    (iii) partnership in which the debtor is a general partner;
    (iv) general partner of the debtor; or
    (v) person in control of the debtor;



              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               3
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (D) if the debtor is a municipality, elected official of the debtor or relative of an elected official of the debtor;
  (E) affiliate, or insider of an affiliate as if such affiliate were the debtor; and
  (F) managing agent of the debtor;
 (26) “insolvent” means—,
  (A) with reference to an entity other than a partnership, financial condition such that the sum of such entity's debts is greater
 than all of such entity's property, at a fair valuation, exclusive of—,
   (i) property transferred, concealed, or removed with intent to hinder, delay, or defraud such entity's creditors; and
   (ii) property that may be exempted from property of the estate under section 522 of this title; and
  (B) with reference to a partnership, financial condition such that the sum of such partnership's debts is greater than the
 aggregate of, at a fair valuation—,
   (i) all of such partnership's property, exclusive of property of the kind specified in subparagraph (A)(i) of this paragraph; and
   (ii) the sum of the excess of the value of each general partner's separate property, exclusive of property of the kind specified
  in subparagraph (A)(ii) of this paragraph, over such partner's separate debts;
 (27) “judicial lien” means lien obtained by judgment, levy, sequestration, or other legal or equitable process or proceeding;
 (28) “lien” means charge against or interest in property to secure payment of a debt or performance of an obligation;
 (29) “municipality” means political subdivision or public agency or instrumentality of a State;
 (30) “person” includes individual, partnership, and corporation, but does not include governmental unit;
 (31) “petition” means petition filed under section 301, 302, 303, or 304 of this title, as the case may be, commencing a case
under this title;
 (32) “purchaser” means transferee of a voluntary transfer, and includes immediate or mediate transferee of such a transferee;
 (33) “railroad” means common carrier by railroad engaged in the transportation of individuals or property or owner of trackage
facilities leased by such a common carrier;
 (34) “relative” means individual related by affinity or consanguinity within the third degree as determined by the common
law, or individual in a step or adoptive relationship within such third degree;
 (35) “security”—,
  (A) includes—,
   (i) note;
   (ii) stock;
   (iii) treasury stock;
   (iv) bond;
   (v) debenture;
   (vi) collateral trust certificate;
   (vii) pre-organization certificate or subscription;
   (viii) transferable share;
   (ix) voting-trust certificate;
   (x) certificate of deposit;
   (xi) certificate of deposit for security;
   (xii) investment contract or certificate of interest or participation in a profit-sharing agreement or in an oil, gas, or mineral
  royalty or lease, if such contract or interest is the subject of a registration statement filed with the Securities and Exchange
  Commission under the provisions of the Securities Act of 1933 (15 U.S.C. 77a et seq.), or is exempt under section 3(b) of
  such Act (15 U.S.C. 77c(b)) from the requirement to file such a statement;
   (xiii) interest of a limited partner in a limited partnership;
   (xiv) other claim or interest commonly known as “security”; and
   (xv) certificate of interest or participation in, temporary or interim certificate for, receipt for, or warrant or right to subscribe
  to or purchase or sell, a secuity; but
  (B) does not include—,
   (i) currency, check, draft, bill of exchange, or bank letter of credit;
   (ii) leverage transaction, as defined in section 761(13) of this title;
   (iii) commodity futures contract or forward commodity contract;



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                   4
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


     (iv) option, warrant, or right to subscribe to or purchase or sell a commodity futures contract;
     (v) option to purchase or sell a commodity;
     (vi) contract or certificate specified in clause (xii) of subparagraph (A) of this paragraph that is not the subject of such
   a registration statement filed with the Securities and Exchange Commission and is not exempt under section 3(b) of the
   Securities Act of 1933 (15 U.S.C. 77c(b)) from the requirement to file such a statement; or
     (vii) debt or evidence of indebtedness for goods sold and delivered or services rendered;
  (36) “security agreement” means agreement that creates or provides for a security interest;
  (37) “security interest” means lien created by an agreement;
  (38) “statutory lien” means lien arising solely by force of a statute on specified circumstances or conditions, or lien of distress
 for rent, whether or not statutory, but does not include security interest or judicial lien, whether or not such interest or lien is
 provided by or is dependent on a statute and whether or not such interest or lien is made fully effective by statute;
  (39) “stockbroker” means person with respect to which there is a customer, as defined in section 741(2) of this title, engaged
 in the business of effecting transactions in securities—,
   (A) for the accounts of others; or
   (B) with members of the general public, from or for such person's own account; and
  (40) “transfer” means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or
 parting with property or with an interest in property, including retention of title as a security interest.

section 1102. // 11 USC 102. // Rules of construction

  In this title—,
  (1) “after notice and a hearing”, or a similar phrase—,
   (A) means after such notice as is appropriate in the particular circumstances, and such opportunity for a hearing as is
  appropriate in the particular circumstances; but
   (B) authorizes an act without an actual hearing if such notice is given properly and if—,
     (i) such hearing is not requested timely by a party in interest; or
     (ii) there is insufficient time for a hearing to be commenced before such act must be done, and the court authorizes such act;
  (2) “claim against the debtor” includes claim against property of the debtor;
  (3) “includes” and “including” are not limiting;
  (4) “may not” is prohibitive, and not permissive;
  (5) “or” is not exclusive;
  (6) “order for relief” means entry of an order for relief;
  (7) the singular includes the plural; and
  (8) a definition, continued in a section of this title that refers to another section of this title, does not, for the purpose of such
 reference, affect the meaning of a term used in such other section.

Section 103. // 11 USC 103. // Applicability of chapters

  (a) Except as provided in section 1161 of this title, chapters 1, 3, and 5 of this title apply in a case under chapter 7, 11, or
 13 of this title.
  (b) Subchapters I and II of chapter 7 of this title apply only in a case under such chapter.
  (c) Subchapter III of chapter 7 of this title applies only in a case under such chapter concerning a stockholder.
  (d) Subchapter IV of chapter 7 of this title applies only in a case under such chapter concerning a commodity broker except
 with respect to section 746(c) which applies to margin payments made by any debtor to a commodity broker or forward
 contract merchant.
  (e) Except as provided in section 901 of this title, only chapters 1 and 9 of this title apply in a case under such chapter 9.
  (f) Except as provided in section 901 of this title, subchapters I, II, and III of chapter 11 of this title apply only in a case
 under such chapter.
  (g) Subchapter IV of chapter 11 of this title applies only in a case under such chapter concerning a railroad.
  (h) Chapter 13 of this title applies only in a case under such chapter.



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  5
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549




Section 104. // 11 USC 104. // Adjustment of dollar amounts

  The Judicial Conference of the United States shall transmit to the Congress and to the President before May 1, 1985, and
 before May 1 of every sixth year after May 1, 1985, a recommendation for the uniform percentage adjustment of each dollar
 amount in this title and in section 1930 of title 28.

Section 105. // 11 USC 105. // Power of court

  (a) The bankruptcy court may issue any order, process, or judgment that is necessary or appropriate to carry out the provisions
 of this title.
  (b) Notwithstanding subsection (a) of this section, a bankruptcy court may not appoint a receiver in a case under this title.

Section 106. // 11 USC 106. // Waiver of sovereign immunity

  (a) A governmental unit is deemed to have waived sovereign immunity with respect to any claim against such governmental
 unit that is property of the estate and that arose out of the same transaction or occurrence out of which such governmental
 unit's claim arose.
  (b) There shall be offset against an allowed claim or interest of a governmental unit any claim against such governmental
 unit that is property of the estate.
  (c) Except as provided in subsections (a) and (b) of this section and notwithstanding any assertion of sovereign immunity—,
  (1) a provision of this title that contains “creditor”, “entity”, or “governmental unit” applies to governmental units; and
  (2) a determination by the court of an issue arising under such a provision binds governmental units.

Section 107. // 11 USC 107. // Public access to papers

  (a) Except as provided in subsection (b) of this section, a paper filed in a case under this title and the dockets of a bankruptcy
 court are public records and open to examination by an entity at reasonable times without charge.
  (b) On request of a party in interest, the bankruptcy court shall, and on the bankruptcy court's own motion, the bankruptcy
 court may—,
  (1) protect an entity with respect to a trade secret or confidential research, development, or commercial information; or
  (2) protect a person with respect to scandalous or defamatory matter contained in a paper filed in a case under this title.

Section 108. // 11 USC 108. // Extension of time

  (a) If applicable law, an order entered in a proceeding, or an agreement fixes a period within which the debtor may commence
 an action, and such period has not expired before the date of the filing of the petition, the trustee may commence such action
 only before the later of—,
  (1) the end of such period, including any suspension of such period occurring on or after the commencement of the case; and
  (2) two years after the order for relief.
  (b) Except as provided in subsection (a) of this section, if applicable law, an order entered in a proceeding, or an agreement
 fixes a period within which the debtor or an individual protected under section 1301 of this title may file any pleading, demand,
 notice, or proof of claim or loss, cure a default, or perform any other similar act, and such period has not expired before the
 date of the filing of the petition, the trustee may only file, cure, or perform, as the case may be, before the later of—,
  (1) the end of such period, including any suspension of such period occurring on or after the commencement of the case; and
  (2) 60 days after the order for relief.
  (c) Except as provided in section 524 of this title, if applicable law, an order entered in a proceeding, or an agreement fixes
 a period for commencing or continuing a civil action in a court other than a bankruptcy court on a claim against the debtor, or
 against an individual with respect to which such individual is protected under section 1301 of this title, and such period has
 not expired before the date of the filing of the petition, then such period does not expire until the later of—,
  (1) the end of such period, including any suspension of such period occurring on or after the commencement of the case; and




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               6
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (2) 30 days after notice of the termination or expiration of the stay under section 362, 922, or 1301 of this title, as the case
 may be, with respect to such claim.

Section 109. // 11 USC 109. // Who may be a debtor

  (a) Notwithstanding any other provision of this section, only a person that resides in the United States, or has a domicile, a
 place of business, or property in the United States, or a municipality, may be a debtor under this title.
  (b) A person may be a debtor under chapter 7 of this title only if such person is not—,
  (1) a railroad;
  (2) a domestic insurance company, bank, savings bank, cooperative bank, savings and loan association, building and loan
 association, homestead association, or credit union; or
  (3) a foreign insurance company, bank, savings bank, cooperative bank, savings and loan association, building and loan
 association, homestead association, or credit union, engaged in such business in the United States.
  (c) An entity may be a debtor under chapter 9 of this title if and only if such entity—,
  (1) is a municipality;
  (2) is generally authorized to be a debtor under such chapter by State law, or by a governmental officer or organization
 empowered by State law to authorize such entity to be a debtor under such chapter;
  (3) is insolvent or unable to meet such entity's debts as such debts mature;
  (4) desires to effect a plan to adjust such debts; and
  (5)(A) has obtained the agreement of creditors holding at least a majority in amount of the claims of each class that such
 entity intends to impair under a plan in a case under such chapter;
  (B) has negotiated in good faith with creditors and has failed to obtain the agreement of creditors holding at least a majority
 in amount of the claims of each class that such entity intends to impair under a plan in a case under such chapter;
  (C) is unable to negotiate with creditors because such negotiation is impracticable; or
  (D) reasonably believes that a creditor may attempt to obtain a preference.
  (d) Only a person that may be a debtor under chapter 7 of this title, except a stockholder or a commodity broker, and a railroad
 may be a debtor under chapter 11 of this title.
  (e) Only an individual with regular income that owes, on the date of the filing of the petition, noncontingent, liquidated,
 unsecured debts of less than $100,000 and noncontingent, liquidated, secured debts of less than $350,000, or an individual with
 regular income and such individual's spouse, except a stockbroker or a commodity broker, that owe, on the date of the filing
 of the petition, noncontingent, liquidated, unsecured debts that aggregate less than $100,000 and noncontingent, liquidated,
 secured debts of less than $350,000 may be a debtor under chapter 13 of this title.

                                          CHAPTER 3—CASE ADMINISTRATION

                                    SUBCHAPTER I—COMMENCEMENT OF A CASE

Sec. 301. Voluntary cases. 302. Joint cases. 303. Involuntary cases. 304. Cases ancillary to foreign proceedings. 305. Abstention.
306. Limited appearance.
                                                SUBCHAPTER II— OFFICERS

321. Eligibility to serve as trustee. 322. Qualification of trustee. 323. Role and capacity of trustee. 324. Removal of trustee or
examiner. 325. Effect of vacancy. 326. Limitation on compensation of trustee. 327. Employment of professional persons. 328.
Limitation on compensation of professional persons. 329. Debtor's transactions with attorneys. 330. Compensation of officers.
331. Interim compensation.
                                           SUBCHAPTER III— ADMINISTRATION

341. Meetings of creditors and equity security holders. 342. Notice. 343. Examination of the debtor. 344. Self-incrimination;
immunity. 345. Money of estates. 346. Special tax provisions. 347. Unclaimed property. 348. Effect of conversion. 349. Effect
of dismissal. 350. Closing and reopening cases.
                                   SUBCHAPTER IV— ADMINISTRATIVE POWERS



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             7
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549




361. Adequate protection. 362. Automatic stay. 363. Use, sale, or lease of property. 364. Obtaining credit. 365. Executory
contracts and unexpired leases. 366. Utility service.
                                   SUBCHAPTER I—COMMENCEMENT OF A CASE

Section 301. // 11 USC 301. // Voluntary cases

   A voluntary case under a chapter of this title is commenced by the filing with the bankruptcy court of a petition under such
 chapter by an entity that may be a debtor under such chapter. The commencement of a voluntary case under a chapter of this
 title constitutes an order for relief under such chapter.

Section 302. // 11 USC 302. // Joint cases

  (a) A joint case under a chapter of this title is commenced by the filing with the bankruptcy court of a single petition under
 such chapter by an individual that may be a debtor under such chapter and such individual's spouse. The commencement of a
 joint case under a chapter of this title constitutes an order for relief under such chapter.
  (b) After the commencement of a joint case, the court shall determine the extent, if any, to which the debtors' estates shall
 be consolidated.

Section 303. // 11 USC 303. // Involuntary cases

  (a) An involuntary case may be commenced only under chapter 7 or 11 of this title, and only against a person, except a farmer
 or a corporation that is not a moneyed, business, or commercial corporation, that may be a debtor under the chapter under
 which such case is commenced.
  (b) An involuntary case is commenced by the filing with the bankruptcy court of a petition under chapter 7 or 11 of this title—,
  (1) by three or more entities, each of which is either a holder of a claim against such person that is not contingent as to liability
 or an indenture trustee representing such a holder, if such claims aggregate at least $5,000 more than the value of any lien on
 property of the debtor securing such claims held by the holders of such claims;
  (2) if there are fewer than 12 such holders, excluding any employee or insider of such person and any transferee of a transfer
 that is voidable under section 544, 545, 547, 548, 549, or 724(a) of this title, by one or more of such holders that hold in the
 aggregate at least $5,000 of such claims;
  (3) if such person is a partnership—,
   (A) by fewer than all of the general partners in such partnership; or
   (B) if relief has been ordered under this title with respect to all of the general partners in such partnership, by a general
  partner in such partnership, the trustee of such a general partner, or a holder of a claim against such partnership; or
  (4) by a foreign representative of the estate in a foreign proceeding concerning such person.
  (c) After the filing of a petition under this section but before the case is dismissed or relief is ordered, a creditor holding an
 unsecured claim that is not contingent, other than a creditor filing under subsection (b) of this section, may join in the petition
 with the same effect as if such joining creditor were a petitioning creditor under subsection (b) of this section.
  (d) The debtor, or a general partner in a partnership debtor that did not join in the petition, may file an answer to a petition
 under this section.
  (e) After notice and a hearing, and for cause, the court may require the petitioners under this section to file a bond to indemnify
 the debtor for such amounts as the court may later allow under subsection (i) of this section.
  (f) Notwithstanding section 363 of this title, except to the extent that the court orders otherwise, and until an order for relief
 in the case, any business of the debtor may continue to operate, and the debtor may continue to use, acquire, or dispose of
 property as if an involuntary case concerning the debtor had not been commenced.
  (g) At any time after the commencement of an involuntary case under chapter 7 of this title but before an order for relief
 in the case, the court, on request of a party in interest, after notice to the debtor and a hearing, and if necessary to preserve
 the property of the estate or to prevent loss to the estate, may appoint an interim trustee under section 701 of this title to take
 possession of the property of the estate and to operate any business of the debtor. Before an order for relief, the debtor may
 regain possession of property in the possession of a trustee ordered appointed under this subsection if the debtor files such



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


 bond as the court requires, conditioned on the debtor's accounting for and delivering to the trustee, if there is an order for relief
 in the case, such property, or the value, as of the date the debtor regains possession, of such property.
  (h) If the petition is not timely controverted, the court shall order relief against the debtor in an involuntary case under the
 chapter under which the petition was filed. Otherwise, after trial, the court shall order relief against the debtor in an involuntary
 case under the chapter under which the petition was filed, only if—,
  (1) the debtor is generally not paying such debtor's debts as such debts become due; or
  (2) within 120 days before the date of the filing of the petition, a custodian, other than a trustee, receiver, or agent appointed
 or authorized to take charge of less than substantially all of the property of the debtor for the purpose of enforcing a lien against
 such property, was appointed or took possession.
  (i) If the court dismisses a petition under this section other than on consent of all petitioners and the debtor, and if the debtor
 does not waive the right to judgment under this subsection, the court may grant judgment—,
  (1) against the petitioners and in favor of the debtor for—,
   (A) costs;
   (B) a reasonable attorney's fee; or
   (C) any damages proximately caused by the taking of possession of the debtor's property by a trustee appointed under
  subsection (g) of this section or section 1104 of this title; or
  (2) against any petitioner that filed the petition in bad faith. for—,
   (A) any damages proximately caused by such filing; or
   (B) punitive damages.
  (j) Only after notice to all creditors and a hearing may the court dismiss a petition filed under this section—,
  (1) on the motion of a petitioner;
  (2) on consent of all petitioners and the debtors; or
  (3) for want of prosecution.
  (k) Notwithstanding subsection (a) of this section, an involuntary case may be commenced against a foreign bank that is not
 engaged in such business in the United States only under chapter 7 of this title and only if a foreign proceeding concerning
 such bank is pending.

Section 304. // 11 USC 304. // Cases ancillary to foreign proceedings

  (a) A case ancillary to a foreign proceeding is commenced by the filing with the bankruptcy court of a petition under this
 section by a foreign representative.
  (b) Subject to the provisions of subsection (c) of this section, if a party in interest does not timely controvert the petition,
 or after trial, the court may—,
  (1) enjoin the commencement or continuation of—,
   (A) any action against—,
     (i) a debtor with respect to property involved in such foreign proceeding; or
     (ii) such property; or
   (B) the enforcement of any judgment against the debtor with respect to such property, or any act or the commencement or
  continuation of any judicial proceeding to create or enforce a lien against the property of such estate;
  (2) order turnover of the property of such estate, or the proceeds of such property, to such foreign representative; or
  (3) order other appropriate relief.
  (c) In determining whether to grant relief under subsection (b) of this section, the court shall be guided by what will best
 assure an economical and expeditious administration of such estate, consistent with—,
  (1) just treatment of all holders of claims against or interests in such estate;
  (2) protection of claim holders in the United States against prejudice and inconvenience in the processing of claims in such
 foreign proceeding;
  (3) prevention of preferential or fraudulent dispositions of property of such estate;
  (4) distribution of proceeds of such estate substantially in accordance with the order prescribed by this title;
  (5) comity; and
  (6) if appropriate, the provision of an opportunity for a fresh start for the individual that such foreign proceeding concerns.


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                9
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549




Section 305. // 11 USC 305. // Abstention

  (a) The court, after notice and a hearing, may dismiss a case under this title, or may suspend all proceedings in a case under
 this title, at any time if—,
  (1) the interests of creditors and the debtor would be better served by such dismissal or suspension; or
  (2)(A) there is pending a foreign proceeding: and
  (B) the factors specified in section 304(c) of this title warrant such dismissal or suspension.
  (b) A foreign representative may seek dismissal or suspension under subsection (a)(2) of this section.
  (c) An order under subsection (a) of this section dismissing a case or suspending all proceedings in a case, or a decision not
 so to dismiss or suspend, is not reviewable by appeal or otherwise.

Section 306. // 11 USC 306. // Limited appearance

  An appearance in a bankruptcy court by a foreign representative in connection with a petition or request under section 303,
 304, or 305 of this title does not submit such foreign representative to the jurisdiction of any court in the United States for any
 other purpose, but the bankruptcy court may condition any order under section 303, 304, or 305 of this title on compliance by
 such foreign representative with the orders of such bankruptcy court.
                                                 SUBCHAPTER II— OFFICERS

Section 321. // 11 USC 321. // Eligibility to serve as trustee

  (a) A person may serve as trustee in a case under this title only if such person is—,
  (1) an individual that is competent to perform the duties of trustee and, in a case under chapter 7 or 13 of this title, resides or
 has an office in the judicial district within which the case is pending, or in any judicial district adjacent to such district; or
  (2) a corporation authorized by such corporation's charter or bylaws to act as trustee, and, in a case under chapter 7 or 13 of
 this title, having an office in at least one of such districts.
  (b) A person that has served as an examiner in a case may not serve as trustee in the case.

Section 322. // 11 USC 322. // Qualification of trustee

  (a) A person selected under section 701, 702, 703, 1104, 1163, or 1302 of this title to serve as trustee in a case under this title
 qualifies if before five days after such selection, and before beginning official duties, such person has filed with the court a
 bond in favor of the United States conditioned on the faithful performance of such official duties.
  (b) The court shall determine—,
  (1) the amount of a bond filed under subsection (a) of this section; and
  (2) the sufficiency of the surety on such bond.
  (c) A trustee is not liable personally or on such trustee's bond in favor of the United States for any penalty or forfeiture
 incurred by the debtor.
  (d) A proceeding on a trustee's bond may not be commenced after two years after the date on which such trustee was
 discharged.

Section 323. // 11 USC 323. // Role and capacity of trustee

  (a) The trustee in a case under this title is the representative of the estate.
  (b) The trustee in a case under this title has capacity to sue and be sued.

Section 324. // 11 USC 324. // Removal of trustee or examiner

  The court, after notice and a hearing, may remove a trustee or an examiner, for cause.

Section 325. // 11 USC 325. // Effect of vacancy




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              10
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  A vacancy in the office of trustee during a case does not abate any pending action or proceeding, and the successor trustee
 shall be substituted as a party in such action or proceeding.

Section 326. // 11 USC 326. // Limitation on compensation of trustee

  (a) In a case under chapter 7 or 11, the court may allow reasonable compensation under section 330 of this title of the trustee
 for the trustee's services, payable after the trustee renders such services, not to exceed fifteen percent on the first $1,000 or
 less, six percent on any amount in excess of $1,000 but not in excess of $3,000, three percent on any amount in excess of
 $3,000 but not in excess of $20,000, two percent on any amount in excess of $20,000 but not in excess of $50,000, and one
 percent on any amount in excess of $50,000, upon all moneys disbursed or turned over in the case by the trustee to parties in
 interest, excluding the debtor, but including holders of secured claims.
  (b) In a case under chapter 13 of this title, the court may not allow compensation for services or reimbursement of expenses
 of a standing trustee appointed under section 1302(d) of this title, but may allow reasonable compensation under section 330
 of this title of a trustee appointed under section 1302(a) of this title for the trustee's services, payable after the trustee renders
 such services, not to exceed five percent upon all payments under the plan.
  (c) If more than one person serves as trustee in the case, the aggregate compensation of such persons for such service may not
 exceed the maximum compensation prescribed for a single trustee by subsection (a) or (b) of this section, as the case may be.
  (d) The court may deny allowance of compensation for services and reimbursement of expenses of the trustee if the trustee—,
  (1) failed to make diligent inquiry into facts that would permit denial of allowance under section 328(c) of this title; or
  (2) with knowledge of such facts, employed a professional person under section 327 of this title.

Section 327. // 11 USC 327. // Employment of professional persons

  (a) Except as otherwise provided in this section, the trustee, with the court's approval, may employ one or more attorneys,
 accountants, appraisers, auctioneers, or other professional persons, that do not hold or represent an interest adverse to the
 estate, and that are disinterested persons, to represent or assist the trustee in carrying out the trustee's duties under this title.
  (b) If the trustee is authorized to operate the business of the debtor under section 721 or 1108 of this title, and if the debtor
 has regularly employed attorneys, accountants, or other professional persons on salary, the trustee may retain or replace such
 professional persons if necessary in the operation of such business.
  (c) In a case under chapter 7 or 11 of this title, a person is not disqualified for employment under this section solely because
 of such person's employment by or representation of a creditor, but may not, while employed by the trustee, represent, in
 connection with the case, a creditor.
  (d) The court may authorize the trustee to act as attorney or accountant for the estate if such authorization is in the best
 interest of the estate.
  (e) The trustee, with the court's approval, may employ, for a specified special purpose, other than to represent the trustee
 in conducting the case, an attorney that has represented the debtor, if in the best interest of the estate, and if such attorney
 does not represent or hold any interest adverse to the debtor or to the estate with respect to the matter on which such attorney
 is to be employed.
  (f) The trustee may not employ a person that has served as an examiner in the case.

Section 328. // 11 USC 328. // Limitation on compensation of professional persons

  (a) The trustee, or a committee appointed under section 1102 of this title, with the court's approval, may employ or authorize
 the employment of a professional person under section 327 or 1103 of this title, as the case may be, on any reasonable terms
 and conditions of employment, including on a retainer, on an hourly basis, or on a contingent fee basis. Notwithstanding
 such terms and conditions, the court may allow compensation different from the compensation provided under such terms and
 conditions after the conclusion of such employment, if such terms and conditions prove to have been improvident in light of
 developments unanticipatable at the time of the fixing of such terms and conditions.
  (b) If the court has authorized a trustee to serve as an attorney or accountant for the estate under section 327(d) of this title,
 the court may allow compensation for the trustee's services as such attorney or accountant only to the extent that the trustee




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               11
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


 performed services as attorney or accountant for the estate and not for performance of any of the trustee's duties that are
 generally performed by a trustee without the assistance of an attorney or accountant for the estate.
   (c) Except as provided in section 327(c), 327(e), or 1107(b) of this title, the court may deny allowance of compensation for
 services and reimbursement of expenses of a professional person employed under section 327 or 1103 of this title if, at any
 time during such professional person's employment under section 327 or 1103 of this title, such professional person is not a
 disinterested person, or represents or holds an interest adverse to the interest of the estate with respect to the matter on which
 such professional person is employed.

Section 329. // 11 USC 329. // Debtor's transactions with attorneys

  (a) Any attorney representing a debtor in a case under this title, or in connection with such a case, whether or not such attorney
 applies for compensation under this title, shall file with the court a statement of the compensation paid or agreed to be paid, if
 such payment or agreement was made after one year before the date of the filing of the petition, for services rendered or to be
 rendered in contemplation of and in connection with the case by such attorney, and the source of such compensation.
  (b) If such compensation exceeds the reasonable value of any such services, the court may cancel any such agreement, or
 order the return of any such payment, to the extent excessive, to—,
  (1) the trustee, if the property transferred—,
   (A) would have been property of the estate; or
   (B) was to be paid by or on behalf of the debtor under a plan under chapter 11 or 13 of this title; or
  (2) the entity that made such payment.

Section 330. // 11 USC 330. // Compensation of officers

  (a) After notice to any parties in interest and to the United States trustee and a hearing, and subject to sections 326, 328, and
 329 of this title, the court may award to a trustee, to an examiner, to a professional person employed under section 327 or
 1103 of this title, or to the debtor's attorney—,
  (1) reasonable compensation for actual, necessary services rendered by such trustee, examiner, professional person, or
 attorney, as the case may be, and by any paraprofessional persons employed by such trustee, professional person, or attorney,
 as the case may be, based on the time, the nature, the extent, and the value of such services, and the cost of comparable services
 other than in a case under this title; and
  (2) reimbursement for actual, necessary expenses.
  (b) There shall be paid from the filing fee in a case under chapter 7 of this title $20 to the trustee serving in such case, after
 such trustee's services are rendered.

Section 331. // 11 USC 331. // Interim compensation

  A trustee, an examiner, a debtor's attorney, or any professional person employed under section 327 or 1103 of this title may
 apply to the court not more than once every 120 days after an order for relief in a case under this title, or more often if the court
 permits, for such compensation for services rendered before the date of such an application or reimbursement for expenses
 incurred before such date as is provided under section 330 of this title. After notice and a hearing, the court may allow and
 disburse to such applicant such compensation or reimbursement.
                                          SUBCHAPTER III— ADMINISTRATION

Section 341. // 11 USC 341. // Meetings of creditors and equity security holders

  (a) Within a reasonable time after the order for relief in a case under this title, there shall be a meeting of creditors.
  (b) The court may order a meeting of any equity security holders.
  (c) The court may not preside at, and may not attend, any meeting under this section.

Section 342. // 11 USC 342. // Notice

  There shall be given such notice as is appropriate of an order for relief in a case under this title.



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              12
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549




Section 343. // 11 USC 343. // Examination of the debtor

  The debtor shall appear and submit to examination under oath at the meeting of creditors under section 341(a) of this title.
 Creditors, any indenture trustee, or any trustee or examiner in the case may examiner the debtor.

Section 344. // 11 USC 344. // Self-incrimination; immunity

  Immunity for persons required to submit to examination, to testify, or to provide information in a case under this title may
 be granted under part V of title 18. // 18 USC 6001. //

Section 345. // 11 USC 345. // Money of estates

  (a) A trustee in a case under this title may make such deposit or investment of the money of the estate for which such trustee
 serves as will yield the maximum reasonable net return on such money, taking into account the safety of such deposit or
 investment.
  (b) Except with respect to a deposit or investment that is insured or guaranteed by the United States or by a department,
 agency, or instrumentality of the United States or backed by the full faith and credit of the United States, the trustee shall
 require from an entity with which such money is deposited or invested—,
  (1) a bond—,
   (A) in favor of the United States;
   (B) secured by the undertaking of a corporate surety approved by the court for the district in which the case is pending; and
   (C) conditioned on—,
    (i) a proper accounting for all money so deposited or invested and for any return on such money;
    (ii) prompt repayment of such money and return; and
    (iii) faithful performance of duties as a depository; or
  (2) the deposit of securities of the kind specified in section 15 of title 6.

Section 346. // 11 USC 346. // Special tax provisions

  (a) Except to the extent otherwise provided in this section, subsection (b), (c), (d), (e), (g), (h), (i), and (j) of this section apply
 notwithstanding any State or local law imposing a tax, but subject to the Internal Revenue Code of 1954 (26 U.S.C. 1 et seq.).
  (b)(1) In a case under chapter 7 or 11 of this title concerning an individual, any income of the estate may be taxed under
 a State or local law imposing a tax on or measured by income only to the estate, and may not be taxed to such individual.
 Except as provided in section 728 of this title, if such individual is a partner in a partnership, any gain or loss resulting from
 a distribution of property from such partnership, or any distributive share of income, gain, loss, deduction, or credit of such
 individual that is distributed, or considered distributed, from such partnership, after the commencement of the case is gain,
 loss, income, deduction, or credit, as the case may be, of the estate.
  (2) Except as otherwise provided in this section and in section 728 of this title, any income of the estate in such a case, and any
 State or local tax on or measured by such income, shall be computed in the same manner as the income and the tax of an estate.
  (3) The estate in such a case shall use the same accounting method as the debtor used immediately before the commencement
 of the case.
  (c)(1) The commencement of a case under this title concerning a corporation or a partnership does not effect a change in the
 status of such corporation or partnership for the purposes of any State or local law imposing a tax on or measured by income.
 Except as otherwise provided in this section and in section 728 of this title, any income of the estate in such case may be taxed
 only as though such case had not been commenced.
  (2) In such a case, except as provided in section 728 of this title, the trustee shall make any tax return otherwise required by
 State or local law to be filed by or on behalf of such operation or partnership in the same manner and form as such corporation
 or partnership, as the case may be, is required to make such return.
  (d) In a case under chapter 13 of this title, any income of the estate or the debtor may be taxed under a State or local law
 imposing a tax on or measured by income only to the debtor, and may not be taxed to the estate.



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  13
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


 (e) A claim allowed under section 502(f) or 503 of this title, other than a claim for a tax that is not otherwise deductible or a
capital expenditure that is not otherwise deductible, is deductible by the entity to which income of the estate is taxed unless such
claim was deducted by another entity, and a deduction for such a claim is deemed to be a deduction attributable to a business.
 (f) The trustee shall withhold from any payment of claims for wages, salaries, commissions, dividends, interest, or other
payments, or collect, any amount required to be withheld or collected under applicable State or local tax law, and shall pay
such withheld or collected amount to the appropriate governmental unit at the time and in the manner required by such tax
law, and with the same priority as the claim from which such amount was withheld was paid.
 (g)(1) Neither gain nor loss shall be recognized on a transfer—,
 (A) by operation of law, of property to the estate;
 (B) other than a sale, of property from the estate to the debtor; or
 (C) in a case under chapter 11 of this title concerning a corporation, of property from the estate to a corporation that is an
affiliate participating in a joint plan with the debtor, or that is a successor to the debtor under the plan, except that gain or
loss may be recognized to the same extent that such transfer results in the recognition of gain or loss under section 371 of the
Internal Revenue Code of 1954 (26 U.S.C. 371).
 (2) The transferee of a transfer of a kind specified in this subsection shall take the property transferred with the same character,
and with the transferor's basis, as adjusted under subsection (j)(5) of this section, and holding period.
 (h) Notwithstanding sections 728(a) and 1146(a) of this title, for the purpose of determining the number of taxable periods
during which the debtor or the estate may use a loss carryover or a loss carryback, the taxable period of the debtor during
which the case is commenced is deemed not to have been terminated by such commencement.
 (i)(1) In a case under chapter 7 or 11 of this title concerning an individual, the estate shall succeed to the debtor's tax attributes,
including—,
 (A) any investment credit carryover;
 (B) any recovery exclusion;
 (C) any loss carryover;
 (D) any foreign tax credit carryover;
 (E) any capital loss carryover; and
 (F) any claim of right.
 (2) After such a case is closed or dismissed, the debtor shall succeed to any tax attribute to which the estate succeeded under
paragraph (1) of this subsection but that was not utilized by the estate. The debtor may utilize such tax attributes as though any
applicable time limitations on such utilization by the debtor were suspended during the time during which the case was pending.
 (3) In such a case, the estate may carry back any loss of the estate to a taxable period of the debtor that ended before the order
for relief under such chapter the same as the debtor could have carried back such loss had the debtor incurred such loss and the
case under this title had not been commenced, but the debtor may not carry back any loss of the debtor from a taxable period
that ends after such order to any taxable period of the debtor that ended before such order until after the case is closed.
 (j)(1) Except as otherwise provided in this subsection, income is not realized by the estate, the debtor, or a successor to the
debtor by reason of forgiveness or discharge of indebtedness in a case under this title.
 (2) For the purposes of any State or local law imposing a tax on or measured by income, a deduction with respect to a liability
may not be allowed for any taxable period during or after which such liability is forgiven or discharged under this title. In this
paragraph, “a deduction with respect to a liability” includes a capital loss incurred on the disposition of a capital asset with
respect to a liability that was incurred in connection with the acquisition of such asset.
 (3) Except as provided in paragraph (4) of this subsection, for the purpose of any State or local law imposing a tax on or
measured by income, any net operating loss of an individual or corporate debtor, including a net operating loss carryover to
such debtor, shall be reduced by the amount of indebtedness forgiven or discharged in a case under this title, except to the
extent that such forgiveness or discharge resulted in a disallowance under paragraph (2) of this subsection.
 (4) A reduction of a net operating loss or a net operating loss carryover under paragraph (3) of this subsection or of basis
under paragraph (5) of this subsection is not required to the extent that the indebtedness of an individual or corporate debtor
forgiven or discharged—,
 (A) consisted of items of a deductible nature that were not deducted by such debtor; or
 (B) resulted in an expired net operating loss carryover or other deduction that—,



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 14
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


    (i) did not offset income for any taxable period; and
    (ii) did not contribute to a net operating loss in or a net operating loss carryover to the taxable period during or after which
   such indebtedness was discharged.
   (5) For the purposes of a State or local law imposing a tax on or measured by income, the basis of the debtor's property or of
 property transferred to an entity required to use the debtor's basis in whole or in part shall be reduced by the lesser of—,
   (A)(i) the amount by which the indebtedness of the debtor has been forgiven or discharged in a case under this title; minus
   (ii) the total amount of adjustments made under paragraphs (2) and (3) of this subsection; and
   (B) the amount by which the total basis of the debtor's assets that were property of the estate before such forgiveness or
 discharge exceeds the debtor's total liabilities that were liabilities both before and after such forgiveness or discharge.
   (6) Notwithstanding paragraph (5) of this subsection, basis is not required to be reduced to the extent that the debtor elects
 to treat as taxable income, of the taxable period in which indebtedness is forgiven or discharged, the amount of indebtedness
 forgiven or discharged that otherwise would be applied in reduction of basis under paragraph (5) of this subsection.
   (7) For the purposes of this subsection, indebtedness with respect to which an equity security, other than an interest of a
 limited partner in a limited partnership, is issued to the creditor to whom such indebtedness was owned, or that is forgiven as
 a contribution to capital by an equity security holder other than a limited partner in the debtor, is not forgiven or discharged
 in a case under this title—,
    (A) to any extent that such indebtedness did not consist of items of a deductible nature; or
    (B) if the issuance of such equity security has the same consequences under a law imposing a tax on or measured by income
   to such creditor as a payment in cash to such creditor in an amount equal to the fair market value of such equity security,
   then to the lesser of—,
      (i) the extent that such issuance has the same such consequences; and
      (ii) the extent of such fair market value.

Section 347. // 11 USC 347. // Unclaimed property

  (a) Ninety days after the final distribution under section 726 or 1326 of this title in a case under chapter 7 or 13 of this title,
 as the case may be, the trustee shall stop payment on any check remaining unpaid, and any remaining property of the estate
 shall be paid into the court and disposed of under chapter 129 of title 28. // 28 USC 2041. //
  (b) Any security, money, or other property remaining unclaimed at the expiration of the time allowed in a case under chapter
 9 or 11 of this title for the presentation of a security or the performance of any other act as a condition to participation in
 the distribution under any plan confirmed under section 943(b), 1129, or 1173 of this title, as the case may be, becomes the
 property of the debtor or of the entity acquiring the assets of the debtor under the plan, as the case may be.

Section 348. // 11 USC 348. // Effect of conversion

  (a) Conversion of a case from a case under one chapter of this title to a case under another chapter of this title constitutes
 an order for relief under the chapter to which the case is converted, but, except as provided in subsections (b) and (c) of this
 section, does not effect a change in the date of the filing of the petition, the commencement of the case, or the order for relief.
  (b) Unless the court for cause orders otherwise, in sections 701(a), 727(a)(10), 727(b), 728(a), 728(b), 1102(a), 1110(a)(1),
 1121(b), 1121( c), 1141(d)(4), 1146(a), 1146(b), 1301(a), 1305(a), and 1328(a) of this title, “the order for relief under this
 chapter” in a chapter to which a case has been converted under section 706, 1112, or 1307 of this title means the conversion
 of such case to such chapter.
  (c) Sections 342 and 365(d) of this title apply in a case that has been converted under section 706, 1112, or 1307 of this title,
 as if the conversion order were the order for relief.
  (d) A claim against the estate or the debtor that arises after the order for relief but before conversion in a case that is converted
 under section 1112 or 1307 of this title, other than a claim specified in section 503(b) of this title, shall be treated for all
 purposes as if such claim had arisen immediately before the date of the filing of the petition.
  (e) Conversion of a case under section 706, 1112, or 1307 of this title terminates the service of any trustee or examiner that
 is serving in the case before such conversion.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               15
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549




Section 349. // 11 USC 349. // Effect of dismissal

  (a) Unless the court, for cause, orders otherwise, the dismissal of a case under this title does not bar the discharge, in a later
 case under this title, of debts that were dischargeable in the case dismissed.
  (b) Unless the court, for cause, orders otherwise, a dismissal of a case other than under section 742 of this title—,
  (1) reinstates—,
   (A) any proceeding or custodianship superseded under section 543 of this title;
   (B) any transfer avoided under section 522, 544, 545, 547, 548, 549, or 724(a) of this title, or preserved under section 510(c)
  (2), 522(i)(2), or 551 of this title; and
   (C) any lien voided under section 506(d) of this title;
  (2) vacates any order, judgment, or transfer ordered, under section 522(i)(1), 542, 550, or 553 of this title; and
  (3) revests the property of the estate in the entity in which such property was vested immediately before the commencement
 of the case under this title.

Section 350. // 11 USC 350. // Closing and reopening cases

  (a) After an estate is fully administered and the court has discharged the trustee, the court shall close the case.
  (b) a case may be reopened in the court in which such case was closed to administer assets, to accord relief to the debtor,
 or for other cause.
                                     SUBCHAPTER IV— ADMINISTRATIVE POWERS

Section 361. // 11 USC 361. // Adequate protection

   When adequate protection is required under section 362, 363, or 364 of this title of an interest of an entity in property, such
 adequate protection may be provided by—,
   (1) requiring the trustee to make periodic cash payments to such entity, to the extent that the stay under section 362 of this
 title, use, sale, or lease under section 363 of this title, or any grant of a lien under section 364 of this title results in a decrease
 in the value of such entity's interest in such property;
   (2) providing to such entity an additional or replacement lien to the extent that such stay, use, sale, lease, or grant results in
 a decrease in the value of such entity's interest in such property; or
   (3) granting such other relief, other than entitling such entity to compensation allowable under section 503(b)(1) of this title as
 an administrative expense, as will result in the realization by such entity of the indubitable equivalent of such entity's interest
 in such property.

Section 362. // 11 USC 362. // Automatic stay

   (a) Except as provided in subsection (b) of this section, a petition filed under section 301, 302, or 303 of this title operates
 as a stay, applicable to all entities, of—,
   (1) the commencement or continuation, including the issuance or employment of process, of a judicial, administrative, or
 other proceeding against the debtor that was or could have been commenced before the commencement of the case under this
 title, or to recover a claim against the debtor that arose before the commencement of the case under this title;
   (2) the enforcement, against the debtor or against property of the estate, of a judgment obtained before the commencement
 of the case under this title;
   (3) any act to obtain possession of property of the estate or of property from the estate;
   (4) any act to create, perfect, or enforce any lien against property of the estate;
   (5) any act to create, perfect, or enforce against property of the debtor any lien to the extent that such lien secures a claim
 that arose before the commencement of the case under this title;
   (6) any act to collect, assess, or recover a claim against the debtor that arose before the commencement of the case under
 this title;




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 16
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (7) the setoff of any debt owing to the debtor that arose before the commencement of the case under this title against any
 claim against the debtor; and
  (8) the commencement or continuation of a proceeding before the United States Tax Court concerning the debtor.
  (b) The filing of a petition under section 301, 302, or 303 of this title does not operate as a stay—,
  (1) under subsection (a) of this section, of the commencement or continuation of a criminal action or proceeding against
 the debtor;
  (2) under subsection (a) of this section, of the collection of alimony, maintenance, or support from property that is not property
 of the estate;
  (3) under subsection (a) of this section, of any act to perfect an interest in property to the extent that the trustee's rights and
 powers are subject to such perfection under section 546(b) of this title;
  (4) under subsection (a)(1) of this section, of the commencement or continuation of an action or proceeding by a governmental
 unit to enforce such governmental unit's police or regulatory power;
  (5) under subsection (a)(2) of this section, of the enforcement of a judgment, other than a money judgment, obtained in an
 action or proceeding by a governmental unit to enforce such governmental unit's police or regulatory power;
  (6) under subsection (a)(7) of this section, of the setoff of any mutual debt and claim that are commodity futures contracts,
 forward commodity contracts, leverage transactions, options, warrants, rights to purchase or sell commodity futures contracts
 or securities, or options to purchase or sell commodities or securities;
  (7) under subsection (a) of this section, of the commencement of any action by the Secretary of Housing and Urban
 Development to foreclose a mortgage or deed of trust in any case in which the mortgage or deed of trust held by said Secretary
 is insured or was formerly insured under the National Housing Act

// 12 USC 1701. // and covers property, or combinations of property, consisting of five or more living units; or
   (8) under subsection (a) of this section, of the issuance to the debtor by a governmental unit of a notice of tax deficiency.
   (c) Except as provided in subsections (d), (e), and (f) of this section—,
   (1) the stay of an act against property of the estate under subsection (a) of this section continues until such property is no
  longer property of the estate; and
   (2) the stay of any other act under subsection (a) of this section continues until the earliest of—,
     (A) the time the case is closed;
     (B) the time the case is dismissed; and
     (C) if the case is a case under chapter 7 of this title concerning an individual or a case under chapter 9, 11, or 13 of this
   title, the time a discharge is granted or denied.
   (d) On request of a party in interest and after notice and a hearing, the court shall grant relief from the stay provided under
  subsection (a) of this section, such as by terminating, annulling, modifying, or conditioning such stay—,
   (1) for cause, including the lack of adequate protection of an interest in property of such party in interest; or
   (2) with respect to a stay of an act against property, if—,
     (A) the debtor does not have an equity in such property; and
     (B) such property is not necessary to an effective reorganization.
   (e) Thirty days after a request under subsection (d) of this section for relief from the stay of any act against property of the
  estate under subsection (a) of this section, such stay is terminated with respect to the party in interest making such request,
  unless the court, after notice and a hearing, orders such stay continued in effect pending, or as a result of, a final hearing and
  determination under subsection (d) of this section. A hearing under this subsection may be a preliminary hearing, or may be
  consolidated with the final hearing under subsection (d) of this section. If the hearing under this subsection is a preliminary
  hearing—,
   (1) the court shall order such stay so continued if there is a reasonable likelihood that the party opposing relief from such stay
  will prevail at the final hearing under subsection (d) of this section; and
   (2) such final hearing shall be commenced within thirty days after such preliminary hearing.
   (f) The court, without a hearing, shall grant such relief from the stay provided under subsection (a) of this section as is
  necessary to prevent irreparable damage to the interest of an entity in property, if such interest will suffer such damage before
  there is an opportunity for notice and a hearing under subsection (d) or (e) of this section.



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              17
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (g) In any hearing under subsection (d) or (e) of this section concerning relief from the stay of any act under subsection (a)
 of this section—,
  (1) the party requesting such relief has the burden of proof on the issue of the debtor's equity in property; and
  (2) the party opposing such relief has the burden of proof on all other issues.

Section 363. // 11 USC 363. // Use, sale, or lease of property

  (a) In this section, “cash collateral” means cash, negotiable instruments, documents of title, securities, deposit accounts, or
 other cash equivalents in which the estate and an entity other than the estate have an interest.
  (b) The trustee, after notice and a hearing, may use, sell, or lease, other than in the ordinary course of business, property
 of the estate.
  (c)(1) If the business of the debtor is authorized to be operated under section 721, 1108, or 1304 of this title and unless
 the court orders otherwise, the trustee may enter into transactions, including the sale or lease of property of the estate, in the
 ordinary course of business, without notice or a hearing, and may use property of the estate in the ordinary course of business
 without notice or a hearing.
  (2) The trustee may not use, sell, or lease cash collateral under paragraph (1) of this subsection unless—,
  (A) each entity that has an interest in such cash collateral consents; or
  (B) the court, after notice and a hearing, authorizes such use, sale, or lease in accordance with the provisions of this section.
  (3) Any hearing under paragraph (2)(B) of this subsection may be a preliminary hearing or may be consolidated with a hearing
 under subsection (e) of this section, but shall be scheduled in accordance with the needs of the debtor. If the hearing under
 paragraph (2)(B) of this subsection is a preliminary hearing, the court may authorize such use, sale, or lease only if there is a
 reasonable likelihood that the trustee will prevail at the final hearing under subsection (e) of this section. The court shall act
 promptly on any request for authorization under paragraph (2)(B) of this subsection.
  (4) Except as provided in paragraph (2) of this subsection, the trustee shall segregate and account for any cash collateral in
 the trustee's possession, custody, or control.
  (d) The trustee may use, sell, or lease property under subsection (b) or (c) of this section only to the extent not inconsistent
 with any relief granted under section 362(c), 362(d), 362(e), or 362(f) of this title.
  (e) Notwithstanding any other provision of this section, at any time, on request of an entity that has an interest in property
 used, sold, or leased, or proposed to be used, sold, or leased, by the trustee, the court shall prohibit or condition such use, sale,
 or lease as is necessary to provide adequate protection of such interest. In any hearing under this section, the trustee has the
 burden of proof on the issue of adequate protection.
  (f) The trustee may sell property under subsection (b) or (c) of this section free and clear of any interest in such property of
 an entity other than the estate, only if—,
  (1) applicable nonbankruptcy law permits sale of such property free and clear of such interest;
  (2) such entity consents;
  (3) such interest is a lien and the price at which such property is to be sold is greater than the aggregate value of such interest;
  (4) such interest is in bona fide dispute; or
  (5) such entity could be compelled, in a legal or equitable proceeding, to accept a money satisfaction of such interest.
  (g) Notwithstanding subsection (f) of this section, the trustee may sell property under subsection (b) or (c) of this section free
 and clear of any vested or contingent right in the nature of dower or curtesy.
  (h) Notwithstanding subsection (f) of this section, the trustee may sell both the estate's interest, under subsection (b) or (c) of
 this section, and the interest of any co-owner in property in which the debtor had, immediately before the commencement of
 the case, an undivided interest as a tenant in common, joint tenant, or tenant by the entirety, only if—,
  (1) partition in kind of such property among the estate and such co-owners is impracticable;
  (2) sale of the estate's undivided interest in such property would realize significantly less for the estate than sale of such
 property free of the interests of such co-owners;
  (3) the benefit to the estate of a sale of such property free of the interests of co-owners outweighs the detriment, if any, to
 such co-owners; and
  (4) such property is not used in the production, transmission, or distribution, for sale, of electric energy or of natural or
 synthetic gas for heat, light, or power.


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              18
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (i) Before the consummation of a sale of property to which subsection (g) or (h) of this section applies, or of property of the
 estate that was community property of the debtor and the debtor's spouse immediately before the commencement of the case,
 the debtor's spouse, or a co-owner of such property, as the case may be, may purchase such property at the price at which
 such sale is to be consummated.
  (j) After a sale of property to which subsection (g) or (h) of this section applies, the trustee shall distribute to the debtor's
 spouse or the co-owners of such property, as the case may be, and to the estate, the proceeds of such sale, less the costs and
 expenses, not including any compenation of the trustee, of such sale, according to the interests of such spouse or co-owners,
 and of the estate.
  (k) At a sale under subsection (b) of this section of property that is subject to a lien that secures an allowed claim, if the holder
 of such claim purchases such property, such holder may offset such claim against the purchase price of such property.
  (1) The trustee may use, sell, or lease property under subsection (b) or (c) of this section, or a plan under chapter 11 or 13 of
 this title may provide for the use, sale, or lease of property, notwithstanding any provision in a contract, a lease, or applicable
 law that is conditioned on the insolvency or financial conditions of the debtor, on the commencement of a case under this title
 concerning the debtor, or on the appointment of a taking possession by a trustee in a case under this title or a custodian, and
 that effects, or gives an option to effect, a forfeiture, modification, or termination of the debtor's interests in such property.
  (m) The reversal or modification on appeal of an authorization under subsection (b) or (c) of this section of a sale or lease
 of property does not affect the validity of a sale or lease under such authorization to an entity that purchased or leased such
 property in good faith, whether or not such entity knew of the pendency of the appeal, unless such authorization and such sale
 or lease were stayed pending appeal.
  (n) The trustee may void a sale under this section if the sale price was controlled by an agreement among potential bidders at
 such sale, or may recover from a party to such agreement any amount by which the value of the property sold exceeds the price
 at which such sale was consummated, and may recover any costs, attorneys' fees, or expenses incurred in voiding such sale or
 recovering such amount. The court may grant judgment in favor of the estate and against any such party that entered into such
 agreement in willful disregard of this subsection for punitive damages in addition to any recovery under the preceding sentence.

Section 364. // 11 USC 364. // Obtaining credit

  (a) If the trustee is authorized to operate the business of the debtor under section 721, 1108, or 1304 of this title, unless the
 court orders otherwise, the trustee may obtain unsecured credit and incur unsecured debt in the ordinary course of business
 allowable under section 503 (b)(1) of this title as an administrative expense.
  (b) The court, after notice and a hearing, may authorize the trustee to obtain unsecured credit or to incur unsecured debt other
 than under subsection (a) of this section, allowable under section 503(b)(1) of this title as an administrative expense.
  (c) If the trustee is unable to obtain unsecured credit allowable under section 503(b)(1) of this title as an administrative
 expense, the court, after notice and a hearing, may authorize the obtaining of credit or the incurring of debt—,
  (1) with priority over any or all administrative expenses of the kind specified in section 503(b) or 507(b) of this title;
  (2) secured by a lien on property of the estate that is not otherwise subject to a lien; or
  (3) secured by a junior lien on property of the estate that is subject to a lien.
  (d)(1) The court, after notice and a hearing, may authorize the obtaining of credit or the incurring of debt secured by a senior
 or equal lien on property of the estate that is subject to a lien only if—,
  (A) the trustee is unable to obtain such credit otherwise; and
  (B) there is adequate protection of the interest of the holder of the lien on the property of the estate on which such senior
 or equal lien is proposed to be granted.
  (2) In any hearing under this subsection, the trustee has the burden of proof on the issue of adequate protection.
  (e) The reversal or modification on appeal of an authorization under this section to obtain credit or incur debt, or of a grant
 under this section of a priority or a lien, does not affect the validity of any debt so incurred, or any priority or lien so granted,
 to an entity that extended such credit in good faith, whether or not such entity knew of the pendency of the appeal, unless such
 authorization and the incurring of such debt, or the granting of such priority or lien, were stayed pending appeal.
  (f) Except with respect to an entity that is an underwriter as defined in section 1145(b) of this title, section 5 of the Securities
 Act of 1933 (15 U.S.C. 77e), the Trust Indenture Act of 1939 (15 U.S.C. 77aaa et seq.), and any State or local law requiring




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               19
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


 registration for offer or sale of a security or registration or licensing of an issuer of, underwriter of, or broker or dealer in, a
 security does not apply to the offer or sale under this section of a security that is not an equity security.

Section 365. // 11 USC 365. // Executory contracts and unexpired leases

  (a) Except as provided in sections 765 and 766 of this title and in subsections (b), (c), and (d) of this section, the trustee,
 subject to the court's approval, may assume or reject any executory contract or unexpired lease of the debtor.
  (b)(1) If there has been a default in an executory contract or unexpired lease of the debtor, the trustee may not assume such
 contract or lease unless, at the time of assumption of such contract or lease, the trustee—,
  (A) cures, or provides adequate assurance that the trustee will promptly cure, such default;
  (B) compensates, or provides adequate assurance that the trustee will promptly compensate, a party other than the debtor to
 such contract or lease, for any actual pecuniary loss to such party resulting from such default; and
  (C) provides adequate assurance of future performance under such contract or lease.
  (2) Paragraph (1) of this subsection does not apply to a default that is a breach of a provision relating to—,
  (A) the insolvency or financial condition of the debtor at any time before the closing of the case;
  (B) the commencement of a case under this title; or
  (C) the appointment of or taking possession by a trustee in a case under this title or a custodian before such commencement.
  (3) For the purposes of paragraph (1) of this section, adequate assurance of future performance of a lease of real property
 in a shopping center includes adequate assurance—,
  (A) of the source of rent and other consideration due under such lease;
  (B) that any percentage rent due under such lease will not decline substantially;
  (C) that assumption or assignment of such lease will not breach substantially any provision, such as a radius, location, use,
 or exclusivity provision, in any other lease, financing agreement, or master agreement relating to such shopping center; and
  (D) that assumption or assignment of such lease will not disrupt substantially any tenant mix or balance in such shopping
 center.
  (4) Notwithstanding any other provision of this section, if there has been a default in an unexpired lease of the debtor, other
 than a default of a kind specified in paragraph (2) of this subsection, the trustee may not require a lessor to provide services
 or supplies incidental to such lease before assumption of such lease unless the lessor is compensated under the terms of such
 lease for any services and supplies provided under such lease before assumption of such lease.
  (c) The trustee may not assume or assign an executory contract or unexpired lease of the debtor, whether or not such contract
 or lease prohibits or restricts assignment of rights or delegation of duties, if—,
  (1)(A) applicable law excuses a party, other than the debtor, to such contract or lease from accepting performance from or
 rendering performance to the trustee or an assignee of such contract or lease, whether or not such contract or lease prohibits
 or restricts assignment of rights or delegation of duties; and
  (B) such party does not consent to such assumption or assignment; or
  (2) such contract is a contract to make a loan, or extend other debt financing or financial accommodations, to or for the benefit
 of the debtor, or to issue a security of the debtor.
  (d)(1) In a case under chapter 7 of this title, if the trustee does not assume or reject an executory contract or unexpired lease
 of the debtor within 60 days after the order for relief, or within such additional time as the court, for cause, within such 60–
 day period, fixes, then such contract or lease is deemed rejected.
  (2) In a case under chapter 9, 11, or 13 of this title, the trustee may assume or reject an executory contract or unexpired lease
 of the debtor at any time before the confirmation of a plan, but the court, on request of any party to such contract or lease, may
 order the trustee to determine within a specified period of time whether to assume or reject such contract or lease.
  (e)(1) Notwithstanding a provision in an executory contract or unexpired lease, or in applicable law, an executory contract
 or unexpired lease of the debtor may not be terminated or modified, and any right or obligation under such contract or lease
 may not be terminated or modified, at any time after the commencement of the case solely because of a provision in such
 contract or lease that is conditioned on—,
  (A) the insolvency or financial condition of the debtor at any time before the closing of the case;
  (B) the commencement of a case under this title; or
  (C) the appointment of or taking possession by a trustee in a case under this title or a custodian before such commencement.


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              20
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (2) Paragraph (1) of this subsection does not apply to an executory contract or unexpired lease of the debtor, whether or not
such contract or lease prohibits or restricts assignment of rights or delegation of duties, if—,
  (A)(i) applicable law excuses a party, other than the debtor, to such contract or lease from accepting performance from or
rendering performance to the trustee or to an assignee of such contract or lease, whether or not such contract or lease prohibits
or restricts assignment of rights or delegation of duties; and
  (ii) such party does not consent to such assumption or assignment; or
  (B) such contract is a contract to make a loan, or extend other debt financing or financial accommodations, to or for the
benefit of the debtor, or to issue a security of the debtor.
  (f)(1) Except as provided in subsection (c) of this section, notwithstanding a provision in an executory contract or unexpired
lease of the debtor, or in applicable law, that prohibits, restricts, or conditions the assignment of such contract or lease, the
trustee may assign such contract or lease under paragraph (2) of this subsection.
  (2) The trustee may assign an executory contract or unexpired lease of the debtor only if—,
  (A) the trustee assumes such contract or lease in accordance with the provisions of this section; and
  (B) adequate assurance of future performance by the assignee of such contract or lease is provided, whether or not there has
been a default in such contract or lease.
  (3) Notwithstanding a provision in an executory contract or unexpired lease of the debtor, or in applicable law that terminates
or modifies, or permits a party other than the debtor to terminate or modify, such contract or lease or a right or obligation under
such contract or lease on account of an assignment of such contract or lease, such contract, lease, right, or obligation may not be
terminated or modified under such provision because of the assumption or assignment of such contract or lease by the trustee.
  (g) Except as provided in subsections (h)(2) and (i)(2) of this section, the rejection of an executory contract or unexpired
lease of the debtor constitutes a breach of such contract or lease—,
  (1) if such contract or lease has not been assumed under this section or under a plan confirmed under chapter 9, 11, or 13 of
this title, immediately before the date of the filing of the petition; or
  (2) if such contract or lease has been assumed under this section or under a plan confirmed under chapter 9, 11, or 13 of
this title—,
   (A) if before such rejection the case has not been converted under section 1112 or 1307 of this title, at the time of such
  rejection; or
   (B) if before such rejection the case has been converted under section 1112 or 1307 of this title—,
     (i) immediately before the date of such conversion, if such contract or lease was assumed before such conversion; or
     (ii) at the time of such rejection, if such contract or lease was assumed after such conversion.
  (h)(1) If the trustee rejects an unexpired lease of real property of the debtor under which the debtor is the lessor, the lessee
under such lease may treat the lease as terminated by such rejection, or, in the alternative, may remain in possession for the
balance of the term of such lease and any renewal or extension of such term that is enforceable by such lessee under applicable
nonbankruptcy law.
  (2) If such lessee remains in possession, such lessee may offset against the rent reserved under such lease for the balance of
the term after the date of the rejection of such lease, and any such renewal or extension, any damages occurring after such
date caused by the non–performance of any obligation of the debtor after such date, but such lessee does not have any rights
against the estate on account of any damages arising after such date from such rejection, other than such offset.
  (i)(1) If the trustee rejects an executory contract of the debtor for the sale of real property under which the purchaser is in
possession, such purchaser may treat such contract as terminated, or, in the alternative, may remain in possession of such
real property.
  (2) If such purchaser remains in possession—,
  (A) such purchaser shall continue to make all payments due under such contract, but may, offset against such payments any
damages occurring after the date of the rejection of such contract caused by the nonperformance of any obligation of the debtor
after such date, but such purchaser does not have any rights against the estate on account of any damages arising after such
date from such rejection, other than such offset; and
  (B) the trustee shall deliver title to such purchaser in accordance with the provisions of such contract, but is relieved of all
other obligations to perform under such contract.




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              21
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (j) A purchaser that treats an executory contract as terminated under subsection (i) of this section, or a party whose executory
 contract to purchase real property from the debtor is rejected and under which such party is not in possession, has a lien on the
 interest of the debtor in such property for the recovery of any portion of the purchase price that such purchaser or party has paid.
  (k) Assignment by the trustee to an entity of a contract or lease assumed under this section relieves the trustee and the estate
 from any liability for any breach of such contract or lease occurring after such assignment.

Section 366. // 11 USC 366. // Utility service

  (a) Except as provided in subsection (b) of this section, a utility may not alter, refuse, or discontinue service to, or discriminate
 against, the trustee or the debtor solely on the basis that a debt owed by the debtor to such utility for service rendered before
 the order for relief was not paid when due.
  (b) Such utility may alter, refuse, or discontinue service if neither the trustee nor the debtor, within 20 days after the date
 of the order for relief, furnishes adequate assurance of payment, in the form of a deposit or other security, for service after
 such date. On request of a party in interest and after notice and a hearing, the court may order reasonable modification of the
 amount of the deposit or other security necessary to provide adequate assurance of payment.

                              CHAPTER 5—CREDITORS, THE DEBTOR, AND THE ESTATE

                                        SUBCHAPTER I—CREDITORS AND CLAIMS

Sec. 501. Filing of proofs of claims or interests. 502. Allowance of claims or interests. 503. Allowance of administrative
expenses. 504. Sharing of compensation. 505. Determination of tax liability. 506. Determination of secured status. 507.
Priorities. 508. Effect of distribution other than under this title. 509. Claims of codebtors. 510. Subordination.

                                  SUBCHAPTER II— DEBTOR'S DUTIES AND BENEFITS

521. Debtor's duties. 522. Exemptions. 523. Exceptions to discharge. 524. Effect of discharge. 525. Protection against
discriminatory treatment.
                                         SUBCHAPTER III— THE ESTATE

541. Property of the estate. 542. Turnover of property to the estate. 543. Turnover of property by a custodian. 544. Trustee as
lien creditor and as successor to certain creditors and purchasers. 545. Statutory liens. 546. Limitations on avoiding powers.
547. Preferences. 548. Fraudulent transfers and obligations. 549. Postpetition transactions. 550. Liability of transferee of
avoided transfer. 551. Automatic preservation of avoided transfer. 552. Postpetition effect of security interest. 553. Setoff. 554.
Abandonment of property of the estate.
                                       SUBCHAPTER I—CREDITORS AND CLAIMS

Section 501. // 11 USC 501. // Filing of proofs of claims or interests

  (a) A creditor or an indenture trustee may file a proof of claim. An equity security holder may file a proof of interest.
  (b) If a creditor does not timely file a proof of such creditor's claim. an entity that is liable to such creditor with the debtor,
 or that has secured such creditor, may file a proof of such claim.
  (c) If a creditor does not timely file a proof of such creditor's claim, the debtor or the trustee may file a proof of such claim.
  (d) A claim of a kind specified in section 502(f), 502(g), 502(h) or 502(i) of this title may be filed under subsection (a), (b),
 or (c) of this section the same as if such claim were a claim against the debtor and had arisen before the date of the filing
 of the petition.

Section 502. // 11 USC 502. // Allowance of claims or interests

  (a) A claim or interest, proof of which is filed under section 501 of this title, is deemed allowed, unless a party in interest,
 including a creditor of a partner in a partnership that is a debtor in a case under chapter 7 of this title, objects.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               22
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


 (b) Except as provided in subsections (f), (g), (h) and (i) of this section, if such objection to a claim is made, the court, after
notice and a hearing, shall determine the amount of such claim as of the date of the filing of the petition, and shall allow such
claim in such amount, except to the extent that—,
 (1) such claim is unenforceable against the debtor, and unenforceable against property of the debtor, under any agreement or
applicable law for a reason other than because such claim is contingent or unmatured;
 (2) such claim is for unmatured interest;
 (3) such claim may be offset under section 553 of this title against a debt owing to the debtor;
 (4) if such claim is for a tax assessed against property of the estate, such claim exceeds value of the interest of the estate
in such property;
 (5) if such claim is for services of an insider or attorney of the debtor, such claim exceeds the reasonable value of such services;
 (6) the claim is for a debt that is unmatured on the date of the filing of the petition, and that is excepted from discharge under
section 523(a)(5) of this title;
 (7) if such claim is the claim of a lessor for damages resulting from the termination of a lease of real property, such claim
exceeds—,
   (A) the rent reserved by such lease, without acceleration, for the greater of one year, or 15 percent, not to exceed three years,
 of the remaining term of such lease, following the earlier of—,
    (i) the date of the filing of the petition; and
    (ii) the date on which such lessor reposessed, or the lessee surrendered, the leased property; plus
   (B) any unpaid rent due under such lease, without acceleration, on the earlier of such dates;
 (8) if such claim is for damages resulting from the termination of an employment contract, such claim exceeds—,
   (A) the compensation provided by such contract, without acceleration, for one year following the earlier of—,
    (i) the date of the filing of the petition; and
    (ii) the date on which the employer directed the employee to terminate, or such employee terminated, performance under
   such contract; plus
   (B) the unpaid compensation due under such contract without acceleration, on the earlier of such dates; or
 (9) such claim results from a reduction, due to late payment, in the amount of an otherwise applicable credit available to the
debtor in connection with an employment tax on wages, salaries, or commissions earned from the debtor.
 (c) There shall be estimated for purpose of allowance under this section—,
 (1) any contingent or unliquidated claim, fixing or liquidation of which, as the case may be, would unduly delay the closing
of the case; or
 (2) any right to an equitable remedy for breach of performance if such breach gives rise to a right to payment.
 (d) Notwithstanding subsections (a) and (b) of this section, the court shall disallow any claim of any entity from which property
is recoverable under section 542, 543, 550, or 553 of this title or that is a transferee of a transfer avoidable under section 522(f),
522(h), 544, 545, 547, 548, 549, or 724(a) of this title, unless such entity or transferee has paid the amount, or turned over any
such property, for which such entity or transferee is liable under section 522(i), 542, 543, 550, or 553 of this title.
 (e)(1) Notwithstanding subsections (a) and (b) of this section and paragraph (2) of this subsection, the court shall disallow
any claim for reimbursement or contribution of an entity that is liable with the debtor on, or has secured, the claim of a creditor,
to the extent that—,
 (A) such creditor's claim against the estate is disallowed;
 (B) such claim for reimbursement or contribution is contingent as of the time of allowance of such claim for reimbursement
or contribution; or
 (C) such entity requests subrogation under section 509 of this title to the rights of such creditor.
 (2) A claim for reimbursement or contribution of such an entity that becomes fixed after the commencement of the case shall
be determined, and shall be allowed under subsection (a), (b), or (c) of this section, or disallowed under subsection (d) of this
section, the same as if such claim had become fixed before the date of the filing of the petition.
 (f) In an involuntary case, a claim arising in the ordinary course of the debtor's business or financial affairs after the
commencement of the case but before the earlier of the appointment of a trustee and the order for relief shall be determined as
of the date such claim arises, and shall be allowed under subsection (a), (b), or (c) of this section or disallowed under subsection
(d) or (e) of this section, the same as if such claim had arisen before the date of the filing of the petition.



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               23
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (g) A claim arising from the rejection, under section 365 of this title or under a plan under chapter 9, 11, or 13 of this title,
 of an executory contract or unexpired lease of the debtor that has not been assumed shall be determined, and shall be allowed
 under subsection (a), (b), or (c) of this section or disallowed under subsection (d) or (e) of this section, the same as if such
 claim had arisen before the date of the filing of the petition.
  (h) A claim arising from the recovery of property under section 522( i), 550, or 553 of this title shall be determined, and shall
 be allowed under subsection (a), (b), or (c) of this section, or disallowed under subsection (d) or (e) of this section, the same
 as if such claim had arisen before the date of the filing of the petition.
  (i) A claim that does not arise until after the commencement of the case for a tax entitled to priority under section 507(a)
 (6) of this title shall be determined, and shall be allowed under subsection (a), (b), or (c) of this section, or disallowed under
 subsection (d) or (e) of this section, the same as if such claim had arisen before the date of the filing of the petition.
  (j) Before a case is closed, a clim that has been allowed may be reconsidered for cause, and reallowed or disallowed according
 to the equities of the case.

Section 503. // 11 USC 503. // Allowance of administrative expenses

  (a) An entity may file a request for payment of an administrative expense.
  (b) After notice and a hearing, there shall be allowed, administrative expenses, other than claims allowed under section 502(f)
 of this title, including—,
  (1)(A) the actual, necessary costs and expenses of preserving the estate, including wages, salaries, or commissions for services
 rendered after the commencement of the case;
  (B) any tax—,
    (i) incurred by the estate, except a tax of a kind specified in section 507(a)(6) of this title; or
    (ii) attributable to an excessive allowance of a tentative carryback adjustment that the estate received, whether the taxable
  year to which such adjustment relates ended before or after the commencement of the case; and
  (C) any fine, penalty, or reduction in credit, relating to a tax of a kind specified in subparagraph (B) of this paragraph;
  (2) compensation and reimbursement awarded under section 330 of this title;
  (3) the actual, necessary expenses, other than compensation and reimbursement specified in paragraph (4) of this subsection
 incurred by—,
    (A) a creditor that files a petition under section 303 of this title;
    (B) a creditor that recovers, after the court's approval, for the benefit of the estate any property transferred or concealed
  by the debtor;
    (C) a creditor in connection with the prosecution of a criminal offense relating to the case, or to the business or property
  of the debtor;
    (D) a creditor, an indenture trustee, an equity security holder, or a committee representing creditors or equity security holders
  other than a committee appointed under section 1102 of this title, in making a substantial contribution in a case under chapter
  9 or 11 of this title; or
    (E) a custodian superseded under section 543 of this title, and compensation for the services of such custodian;
  (4) reasonable compensation for professional services rendered by an attorney or an accountant of an entity whose expense is
 allowable under paragraph (3) of this subsection, based on the time, the nature, the extent, and the value of such services, and
 the cost of comparable services other than in case under this title, and reimbursement for actual, necessary expenses incurred
 by such attorney or accountant;
  (5) reasonable compensation for services rendered by an indenture trustee in making a substantial contribution in a case under
 chapter 9 or 11 of this title, based on the time, the nature, the extent, and the value of such services, and the cost of comparable
 services other than in a case under this title; and
  (6) the fees and mileage payable under chapter 119 of title 28.

// 28 USC 1821 //

Section 504. // 11 USC 504. // Sharing of compensation




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              24
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (a) Except as provided in subsection (b) of this section, a person receiving compensation or reimbursement under section
 503(b)(2) or 503( b)(4) of this title may not share or agree to share—,
  (1) any such compensation or reimbursement with another person; or
  (2) any compensation or reimbursement received by another person under such sections.
  (b)(1) A member, partner, or regular associate in a professional association, corporation, or partnership may share
 compensation or reimbursement received under section 503(b)(2) or 503(b)(4) of this title with another member, partner,
 or regular associate in such association, corporation, or partnership, and may share in any compensation or reimbursement
 received under such sections by another member, partner, or regular associate in such association, corporation, or partnership.
  (2) An attorney for a creditor that files a petition under section 303 of this title may share compensation and reimbursement
 received under section 503(b)(4) of this title with any other attorney contributing to the services rendered or expenses incurred
 by such creditor's attorney.

Section 505. // 11 USC 505. // Determination of tax liability

   (a)(1) Except as provided in paragraph (2) of this subsection, the court may determine the amount or legality of any tax, any
 fine or penalty relating to a tax, or any addition to tax, whether or not previously assessed, whether or not paid, and whether
 or not contested before and adjudicated by a judicial or administrative tribunal of competent jurisdiction.
   (2) The court may not so determine—,
   (A) the amount or legality of a tax, fine,penalty, or addition to tax if such amount or legality was contested before and
 adjudicated by a judicial or administrative tribunal of competent jurisdiction before the commencement of the case under this
 title; or
   (B) any right of the estate to a tax refund, before the earlier of—,
    (i) 120 days after the trustee properly requests such refund from the governmental unit from which such refund is claimed;
   and
    (ii) a determination by such governmental unit of such request.
   (b) A trustee may request a determination of any unpaid liability of the estate for any tax incurred during the administration
 of the case by submitting a tax return for such tax and a request for such a determination to the governmental unit charged
 with responsibility for collection or determination of such tax. Unless such return is fraudulent, or contains a material
 misrepresentation, the trustee, the debtor, and any successor to the debtor are discharged from any liability for such tax—,
   (1) upon payment of the tax shown on such return, if—,
    (A) such governmental unit does not notify the trustee, within 60 days after such request, that such return has been selected
   for examination; or
    (B) such governmental unit does not complete such an examination and notify the trustee of any tax due, within 180 days
   after such request or within such additional time as the court, for cause, permits;
   (2) upon payment of the tax determined by the court, after notice and a hearing, after completion by such governmental unit
 of such examination; or
   (3) upon payment of the tax determined by such governmental unit to be due.
   (c) Notwithstanding section 362 of this title, after determination by the court of a tax under this section, the governmental
 unit charged with responsibility for collection of such tax may assess such tax against the estate, the debtor, or a successor to
 the debtor, as the case may be, subject to any otherwise applicable law.

Section 506. // 11 USC 506. // Determination of secured status

  (a) An allowed claim of a creditor secured by a lien on property in which the estate has an interest, or that is subject to setoff
 under section 553 of this title, is a secured claim to the extent of the value of such creditor's interest in the estate's interest in
 such property, or to the extent of the amount subject to setoff, as the case may be, and is an unsecured claim to the extent that
 the value of such creditor's interest or the amount so subject to setoff, is less than the amount of such allowed claim. Such
 value shall be determined in light of the purpose of the valuation and of the proposed disposition or use of such property, and
 in conjunction with any hearing on such disposition or use or on a plan affecting such creditor's interest.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               25
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


   (b) To the extent that an allowed secured claim is secured by property the value of which, after any recovery under subsection
 (c) of this section, is greater than the amount of such claim, there shall be allowed to the holder of such claim, interest on such
 claim, and any reasonable fees, costs, or charges provided under the agreement under which such claim arose.
   (c) The trustee may recover from property securing an allowed secured claim the reasonable, necessary costs and expenses
 of preserving, or disposing of, such property to the extent of any benefit to the holder of such claim.
   (d) To the extent that a lien secures a claim against the debtor that is not allowed secured claim, such lien is void, unless—,
   (1) a party in interest has not requested that the court determine and allow or disallow such claim under section 502 of this
 title; or
   (2) such claim was disallowed only under section 502(e) of this title.

Section 507. // 11 USC 507. // Priorities

  (a) The following expenses and claims have priority in the following order:
  (1) First, administrative expenses allowed under section 503( b) of this title, and any fees and charges assessed against the
 estate under chapter 123 of title 28.

// 28 USC 1911 //
   (2) Second, unsecured claims allowed under section 502(f) of this title.
   (3) Third, allowed unsecured claims for wages, salaries, or commissions, including vacation, severance and sick leave pay—,
    (A) earned by an individual within 90 days before the date of the filing of the petition or the date of the cessation of the
   debtor's business, whichever occurs first; but only
    (B) to the extent of $2,000 for each such individual.
   (4) Fourth, allowed unsecured claims for contributions to employee benefit plans—,
    (A) arising from services rendered within 180 days before the date of the filing of the petition or the date of the cessation
   of the debtor's business, whichever occurs first; but only
    (B) for each such plan, to the extent of—,
      (i) the number of employees covered by such plan multiplied by $2,000; less
      (ii) the aggregate amount paid to such employees under paragraph (3) of this subsection, plus the aggregate amount paid
    by the estate on behalf of such employees to any other employee benefit plan.
   (5) Fifth, allowed unsecured claims of individuals, to the extent of $900 for each such individual, arising from the deposit,
  before the commencement of the case, of money in connection with the purchase, lease, or rental of property, or the purchase
  of services, for the personal, family, or household use of such individuals, that were not delivered or provided.
   (6) Sixth, allowed unsecured claims of governmental units, to the extent that such claims are for—,
    (A) a tax on or measured by income or gross receipts—,
      (i) for a taxable year ending on or before the date of the filing of the petition for which a return, if required, is last due,
    including extensions, after three years before the date of the filing of the petition;
      (ii) assessed within 240 days, plus any time plus 30 days during which an offer in compromise with respect to such tax that
    was made within 240 days after such assessment was pending, before the date of the filing of the petition; or
      (iii) other than a tax of a kind specified in section 523 (a)(1)(B) or 523(a)(1)(C) of this title, not assessed before, but
    assessable, under applicable law or by agreement, after, the commencement of the case;
    (B) a property tax assessed before the commencement of the case and last payable without penalty after one year before
   the date of the filing of the petition;
    (C) a tax required to be collected or withheld and for which the debtor is liable in whatever capacity;
    (D) an employment tax on a wage, salary, or commission of a kind specified in paragraph (3) of this subsection earned from
   the debtor before the date of the filing of the petition, whether or not actually paid before such date, for which a return is last
   due, under applicable law or under any extension, after three years before the date of the filing of the petition;
    (E) an excise tax on—,
      (i) a transaction occurring before the date of the filing of the petition for which a return, if required, is last due, under
    applicable law or under any extension, after three years before the date of the filing of the petition; or




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              26
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


     (ii) if a return is not required, a transaction occurring during the three years immediately preceding the date of the filing
   of the petition;
   (F) a customs duty arising out of the importation of merchandise—,
     (i) entered for consumption within one year before the date of the filing of the petition;
     (ii) covered by an entry liquidated or reliquidated within one year before the date of the filing of the petition; or
     (iii) entered for consumption within four years before the date of the filing of the petition but unliquidated on such date, if
   the Secretary of the Treasury certifies that failure to liquidate such entry was due to an investigation pending on such date
   into assessment of antidumping or countervailing duties or fraud, or if information needed for the proper appraisement or
   classification of such merchandise was not available to the appropriate customs officer before such date; or
   (G) a penalty related to a claim of a kind specified in this paragraph and in compensation for actual pecuniary loss.
  (b) If the trustee, under section 362, 363, or 364 of this title, provides adequate protection of the interest of a holder of a claim
 secured by a lien on property of the debtor and if, notwithstanding such protection, such creditor has a claim allowable under
 subsection (a)(1) of this section arising from the stay of action against such property under section 362 of this title, from the
 use,sale, or lease of such property under section 363 of this title, or from the granting of a lien under section 364(d) of this title,
 then such creditor's claim under such subsection shall have priority over every other claim allowable under such subsection.
  (c) For the purpose of subsection (a) of this section, a claim of a governmental unit arising from an erroneous refund or credit
 of a tax shall be treated the same as a claim for the tax to which such refund or credit relates.
  (d) An entity that is subrogated to the rights of a holder of a claim of a kind specified in subsection (a)(3), (a)(4), (a)(5), or
 (a)( 6) of this section is not subrogated to the right of the holder of such claim to priority under such subsection.

Section 508. // 11 USC 508. // Effect of distribution other than under this title

   (a) If a creditor receives, in a foreign proceeding, payment of, or a transfer of property on account of, a claim that is allowed
 under this title, such creditor may not receive any payment under this title on account of such claim until each of the other
 holders of claims on account of which such holders are entitled to share equally with such creditor under this title has received
 payment under this title equal in value to the consideration received by such creditor in such foreign proceeding.
   (b) If a creditor of a partnership debtor receives, from a general partner that is not a debtor in a case under chapter 7 of this
 title, payment of, or a transfer of property on account of, a claim that is allowed under this title and that is not secured by a lien
 on property of such partner, such creditor may not receive any payment under this title on account of such claim until each of
 the other holders of claims on account of which such holders are entitled to share equally with such creditor under this title
 has received payment under this title equal in value to the consideration received by such creditor from such general partner.

Section 509. // 11 USC 509. // Claims of codebtors

   (a) Except as provided in subsections (b) and (c) of this section, an entity that is liable with the debtor on, or that has secured,
 a claim of a creditor, and that pays such claim, is subrogated to the rights of such creditor to the extent of such payment.
   (b) Such entity is not subrogated to the rights of such creditor to the extent that—,
   (1) a claim of such entity for reimbursement or contribution on account of a payment of such creditor's claim is—,
    (A) allowed under section 502 of this title;
    (B) disallowed other than under section 502(e) of this title; or
    (C) subordinated under section 510 of this title; or
   (2) as between the debtor and such entity, such entity received the consideration for the claim held by such creditor.
   (c) The court shall subordinate to the claim of a creditor and for the benefit of such creditor an allowed claim, by way of
 subrogation under section 509 of this title, or for reimbursement or contribution, of an entity that is liable with the debtor
 on, or that has secured, such creditor's claim, until such creditor's claim is paid in full, either through payments under this
 title or otherwise.

Section 510. // 11 USC 510. // Subordination

  (a) A subordination agreement is enforceable in a case under this title to the same extent that such agreement is enforceable
 under applicable nonbankruptcy law.



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                27
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (b) Any claim for recission of a purchase or sale of a security of the debtor or of an affiliate or for damages arising from the
 purchase or sale of such a security shall be subordinated for purposes of distribution to all claims and interests that are senior
 or equal to the claim or interest represented by such security.
  (c) Notwithstanding subsections (a) and (b) of this section, after notice and a hearing, the court may—,
  (1) under principles of equitable subordination, subordinate for purposes of distribution all or part of an allowed claim to all
 or part of another allowed claim or all or part of an allowed interrest to all or part of another allowed interest; or
  (2) order that any lien securing such a subordinated claim be transferred to the estate.

                                  SUBCHAPTER II— DEBTOR'S DUTIES AND BENEFITS

Section 521. // 11 USC 521. // Debtor's duties

  The debtor shall—,
  (1) file a list of creditors, and unless the court orders otherwise, a schedule of assets and liabilities, and a statement of the
 debtor's financial affairs;
  (2) if a trustee is serving in the case, cooperate with the trustee as necessary to enable the trustee to perform the trustee's
 duties under this title;
  (3) if a trustee is serving in the case, surrender to the trustee all property of the estate and any recorded information, including
 books, documents, records, and papers, relating to property of the estate; and
  (4) appear at the hearing required under section 524(d) of this title.

Section 522. // 11 USC 522. // Exemptions

  (a) In this section—,
  (1) “dependent” includes spouse, whether or not actually dependent; and
  (2) “value” means fair market value as of the date of the filing of the petition.
  (b) Notwithstanding section 541 of this title, an individual debtor may exempt from property of the estate either—,
  (1) property that is specified under subsection (d) of this section,

unless the State law that is applicable to the debtor under paragraph (2)(A) of this subsection specifically does not so authorize;
or, in the alternative,
  (2)(A) any property that is exempt under Federal law, other than subsection (d) of this section, or State or local law that is
 applicable on the date of the filing of the petition at the place in which the debtor's domicile has been located for the 180
 days immediately preceding the date of the filing of the petition, or for a longer portion of such 180–day period than in any
 other place; and
  (B) any interest in property in which the debtor had, immediately before the commencement of the case, an interest as a
 tenant by the entirety or joint tenant to the extent that such interest as a tenant by the entirety or joint tenant is exempt from
 process under applicable nonbankruptcy law.
  (c) Unless the case is dismissed, property exempted under this section is not liable during or after the case for any debt of the
 debtor that arose, or that is determined under section 502 of this title as if such claim had arisen before the commencement
 of the case, except—,
  (1) a debt of a kind specified in section 523(a) (1) or section 523(a)(5) of this title; or
  (2) a lien that is—,
    (A) not avoided under section 544, 545, 547, 548, 549, or 724(a) of this title;
    (B) not voided under section 506(d) of this title; or
    (C)(i) a tax lien, notice of which is properly filed; and
    (ii) avoided under section 545(2) of this title.
  (d) The following property may be exempted under subsection (b)(1) of this section:
  (1) The debtor's aggregate interest, not to exceed $7,500 in value, in real property or personal property that the debtor or a
 dependent of the debtor uses as a residence, in a cooperative that owns property that the debtor or a dependent of the debtor
 uses as a residence, or in a burial plot for the debtor or a dependent of the debtor.



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              28
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (2) The debtor's interest, not to exceed $1,200 in value, in one motor vehicle.
  (3) The debtor's interest, not to exceed $200 in value in any particular item, in household furnishings, household goods,
wearing apparel, appliances, books, animals, crops, or musical instruments, that are held primarily for the personal, family,
or household use of the debtor or a dependent of the debtor.
  (4) The debtor's aggregate interest, not to exceed $500 in value, in jewelry held primiarily for the personal, family, or
household use of the debtor or a dependent of the debtor.
  (5) The debtor's aggregate interest, not to exceed in value $400 plus any unused amount of the exemption provided under
paragraph (1) of this subsection, in any property.
  (6) The debtor's aggregate interest, not to exceed $750 in value, in any implements, professional books, or tools, of the trade
of the debtor or the trade of a dependent of the debtor.
  (7) Any unmatured life insurance contract owned by the debtor, other than a credit life insurance contract.
  (8) The debtor's aggregate interest, not to exceed in value $4,000 less any amount of property of the estate transferred in the
manner specified in section 542(d) of this title, in any accrued dividend or interest under, or loan value of, any unmatured
life insurance contract owned by the debtor under which the insured is the debtor or an individual of whom the debtor is a
dependent.
  (9) Professionally prescribed health aids for the debtor or a dependent of the debtor.
  (10) The debtor's right to receive—,
   (A) a social security benefit, unemployment compensation, or a local public assistance benefit;
   (B) a veterans' benefit;
   (C) a disability, illness, or unemployment benefit;
   (D) alimony, support, or separate maintenance, to the extent reasonably necessary for the support of the debtor and any
  dependent of the debtor;
   (E) a payment under a stock bonus, pension, profitsharing, annuity, or similar plan or contract on account of illness, disability,
  death, age, or length of service, to the extent reasonably necessary for the support of the debtor and any dependent of the
  debtor, unless—,
   (i) such plan or contract was established by or under the auspices of an insider that employed the debtor at the time the
  debtor's rights under such plan or contract arose;
   (ii) such payment is on account of age or length of service; and
   (iii) such plan or contract does not qualify under section 401(a), 403(a), 403(b), 408, or 409 of the Internal Revenue Code
  of 1954 (26 U.S.C. 401(a), 403(a), 403(b), 408, or 409).
  (11) The debtor's right to receive, or property that is traceable to—,
   (A) an award under a crime victim's reparation law;
   (B) a payment on account of the wrongful death of an individual of whom the debtor was a dependent to the extent reasonably
  necessary for the support of the debtor and any dependent of the debtor;
   (C) a payment under a life insurance contract that insured the life of an individual of whom the debtor was a dependent
  on the date of such individual's death, to the extent reasonably necessary for the support of the debtor and any dependent
  of the debtor;
   (D) a payment, not to exceed $7,500, on account of personal bodily injury, not including pain and suffering or compensation
  for actual pecuniary loss, of the debtor or an individual of whom the debtor is a dependent; or
   (E) a payment in compensation of loss of future earnings of the debtor or an individual of whom the debtor is or was a
  dependent, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor.
  (e) A waiver of exemptions executed in favor of a creditor that holds an unsecured claim against the debtor is unenforceable
in a case under this title with respect to such claim against property that the debtor may exempt under subsection (b) of this
section. A waiver by the debtor of a power under subsection (f) or (h) of this section to avoid a transfer, under subsection (g)
or (i) of this section to exempt property, or under subsection (i) of this section to recover property or to preserve a transfer,
is unenforceable in a case under this title.
  (f) Notwithstanding any waiver of exemptions, the debtor may avoid the fixing of a lien on an interest of the debtor in property
to the extent that such lien impairs an exemption to which the debtor would have been entitled under subsection (b) of this
section, if such lien is—,



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              29
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


   (1) a judicial lien; or
   (2) a nonpossessory, nonpurchase-money security interest in any—,
    (A) household furnishings, household goods, wearing apparel, appliances, books, animals, crops, musical instruments, or
   jewelry that are held primarily for the personal, family, or household use of the debtor or a dependent of the debtor;
    (B) implements, professional books, or tools, of the trade of the debtor or the trade of a dependent of the debtor; or
    (C) professionally prescribed health aids for the debtor or a dependent of the debtor.
   (g) Notwithstanding sections 550 and 551 of this title, the debtor may exempt under subsection (b) of this section property
 that the trustee recovers under section 510(c)(2), 542, 543, 550, 551, or 553 of this title, to the extent that the debtor could
 have exempted such property under subsection (b) of this section if such property had not been transferred, if—,
   (1)(A) such transfer was not a voluntary transfer of such property by the debtor; and
   (B) the debtor did not conceal such property; or
   (2) the debtor could have avoided such transfer under subsection (f)(2) of this section.
   (h) The debtor may avoid a transfer of property of the debtor or recover a setoff to the extent that the debtor could have
 exempted such property under subsection (g)(1) of this section if the trustee had avoided such transfer, if—,
   (1) such transfer is avoidable by the trustee under section 544, 545, 547, 548, 549, or 724(a) of this title or recoverable by
 the trustee under section 553 of this title; and
   (2) the trustee does not attempt to avoid such transfer.
   (i)(1) If the debtor avoids a transfer or recovers a setoff under subsection (f) or (h) of this section, the debtor may recover in
 the manner prescribed by, and subject to the limitations of, section 550 of this title, the same as if the trustee had avoided such
 transfer, and may exempt any property so recovered under subsection (b) of this section.
   (2) Notwithstanding section 551 of this title, a transfer avoided under section 544, 545, 547, 548, 549, or 724(a) of this title,
 under subsection (f) or (h) of this section, or property recovered under section 553 of this title, may be preserved for the benefit
 of the debtor to the extent that the debtor may exempt such property under subsection (g) of his section or paragraph (1) of
 this subsection.
   (j) Notwithstanding subsections (g) and (i) of this section, the debtor may exempt a particular kind of property under
 subsections (g) and (i) of this section only to the extent that the debtor has exempted less property in value of such kind than
 that to which the debtor is entitled under subsection (b) of this section.
   (k) Property that the debtor exempts under this section is not liable for payment of any administrative expense except—,
   (1) the aliquot share of the costs and expenses of avoiding a transfer of property that the debtor exempts under subsection
 (g) of this section, or of recovery of such property, that is attributable to the value of the portion of such property exempted
 in relation to the value of the property recovered; and
   (2) any costs and expenses of avoiding a transfer under subsection (f) or (h) of this section, or of recovery of property under
 subsection (i)(1) of this section, that the debtor has not paid.
   (1) The debtor shall file a list of property that the debtor claims as exempt under subsection (b) of this section. If the debtor
 does not file such a list, a dependent of the debtor may file such a list, or may claim property as exempt from property of the
 estate on behalf of the debtor. Unless a party in interest objects, the property claimed as exempt on such list is exempt.
   (m) This section shall apply separately with respect to each debtor in a joint case.

Section 523. // 11 USC 523. // Exceptions to discharge

  (a) A discharge under section 727, 1141, or 1328(b) of this title does not discharge an individual debtor from any debt—,
  (1) for a tax or a customs duty—,
   (A) of the kind and for the periods specified in section 507(a)(2) or 507(a)(6) of this title, whether or not a claim for such
  tax was filed or allowed;
   (B) with respect to which a return, if required—,
    (i) was not filed; or
    (ii) was filed after the date on which such return was last due, under applicable law or under any extension, and after two
   years before the date of the filing of the petition; or
   (C) with respect to which the debtor made a fraudulent return or willfully attempted in any manner to evade or defeat such tax;
  (2) for obtaining money, property, services, or an extension, renewal, or refinance of credit, by—,


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             30
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


    (A) false pretenses, a false representation, or actual fraud, other than a statement respecting the debtor's or an insider's
  financial condition; or
    (B) use of a statement in writing—,
     (i) that is materially false;
     (ii) respecting the debtor's or an insider's financial condition;
     (iii) on which the creditor to whom the debtor is liable for obtaining such money, property, services, or credit reasonably
    relied; and
     (iv) that the debtor caused to be made or published with intent to deceive;
  (3) neither listed nor scheduled under section 521(1) of this title, with the name, if known to the debtor, of the creditor to
 whom such debt is owed, in time to permit—,
    (A) if such debt is not of a kind specified in paragraph (2), (4), or (6) of this subsection, timely filing of a proof of claim,
  unless such creditor had notice or actual knowledge of the case in time for such timely filing; or
    (B) if such debt is of a kind specified in paragraph (2), (4), or (6) of this subsection, timely filing of a proof of claim and
  timely request for a determination of dischargeability of such debt under one of such paragraphs, unless such creditor had
  notice or actual knowledge of the case in time for such timely filing and request;
  (4) for fraud or defalcation while acting in a fiduciary capacity, embezzlement, or larceny;
  (5) to a spouse, former spouse, or child of the debtor, for alimony to, maintenance for, or support of such spouse or child, in
 connection with a separation agreement, divorce decree, or property settlement agreement, but not to the extent that—,
    (A) such debt is assigned to another entity, voluntarily, by operation of law, or otherwise; or
    (B) such debt includes a liability designated as alimony, maintenance, or support, unless such liability is actually in the
  nature of alimony, maintenance, or support;
  (6) for willful and malicious injury by the debtor to another entity or to the property of another entity;
  (7) to the extent such debt is for a fine, penalty, or forfeiture payable to and for the benefit of a governmental unit, and is not
 compensation for actual pecuniary loss, other than a tax penalty—,
    (A) relating to a tax of a kind not specified in paragraph (1) of this subsection; or
    (B) imposed with respect to a transaction or event that occurred before three years before the date of the filing of the petition;
  (8) to a governmental unit, or a nonprofit institution of higher education, for an educational loan, unless—,
    (A) such loan first became due before five years before the date of the filing of the petition; or
    (B) excepting such debt from discharge under this paragraph will impose an undue hardship on the debtor and the debtor's
  dependents; or
  (9) that was or could have been listed or scheduled by the debtor in a prior case concerning the debtor under this title or
 under the Bankruptcy Act

// 11 USC prec. 1. // in which the debtor waived discharge, or was denied a discharge under section 727(a) (2), (3), (4), (5), (6),
or (7) of this title, or under section 14c (1), (2), (3), (4), (6), or (7) of such Act.

// 11 USC 32. //
   (b) Notwithstanding subsection (a) of this section, a debt that was excepted from discharge under subsection (a)(1), (a)(3),
  or (a)(8) of this section, under section 17a(1), 17a(3), or 17a(5) of the Bankruptcy Act, under section 439 A of the Higher
  Education Act of 1965 // 11 USC 35. // (20 U.S.C. 1087–3), or under section 733(g) of the Public Health Services Act (42
  U.S.C. 294f) in a prior case concerning the debtor under this title, or under the Bankruptcy Act, is dischargeable in a case
  under this title unless, by the terms of subsection (a) of this section, such debt is not dischargeable in the case under this title.
   (c) Except as provided in subsection (a)(3)(B) of this section, the debtor shall be discharged from a debt specified in paragraph
  (2), (4), or (6) of subsection (a) of this section, unless, on request of the creditor to whom such debt is owed, and after notice
  and a hearing, the court determines such debt to be expected from discharge under paragraph (2), (4), or (6), as the case may
  be, of subsection (a) of this section.
   (d) If a creditor requests a determination of dischargeability of a consumer debt under subsection (a)(2) of this section, and
  such debt is discharged, the court shall grant judgment against such creditor and in favor of the debtor for the costs of, and a
  reasonable attorney's fee for, the proceeding to determine dischargeability, unless such granting of judgment would be clearly
  inequitable.


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               31
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549




Section 524. // 11 USC 524. // Effect of discharge

  (a) A discharge in a case under this title—,
  (1) voids any judgment at any time obtained, to the extent that such judgment is a determination of the personal liability of
 the debtor with respect to any debt discharged under section 727, 944, 1141, or 1328 of this title, whether or not discharge
 of such debt is waived;
  (2) operates as an injunction against the commencement or continuation of an action, the employment of process, or any act,
 to collect, recover or offset any such debt as a personal liability of the debtor, or from property of the debtor, whether or not
 discharge of such debt is waived; and
  (3) operates as an injunction against the commencement or continuation of an action, the employment of process, or any
 act, to collect or recover from, or offset against, property of the debtor of the kind specified in section 541(a)(2) of this title
 that is acquired after the commencement of the case, on account of any allowable community claim, except a community
 claim that is excepted from discharge under section 523 or 1328(c)(1) of this title, or that would be so excepted, determined in
 accordance with the provisions of sections 523(c) and 523(d) of this title, in a case concerning the debtor's spouse commenced
 on the date of the filing of the petition in the case concerning the debtor, whether or not discharge of the debt based on such
 community claim is waived.
  (b) Subsection (a)(3) of this section does not apply if—,
  (1)(A) the debtor's spouse is a debtor in a case under this title,

// 11 USC prec. 1. // or a bankrupt or a debtor in a case under the Bankruptcy Act, commenced within six years of the date of
the filing of the petition in the case concerning the debtor; and
   (B) the court does not grant the debtor's spouse a discharge in such case concerning the debtor's spouse; or
   (2)(A) the court would not grant the debtor's spouse a discharge in a case under chapter 7 of this title concerning such spouse
  commenced on the date of the filing of the petition in the case concerning the debtor; and
   (B) a determination that the court would not so grant such discharge is made by the bankruptcy court within the time and in
  the manner provided for a determination under section 727 of this title of whether a debtor is granted a discharge.
   (c) An agreement between a holder of a claim and the debtor, th consideration for which, in whole or in part, is based on a debt
  that is dischargeable in a case under this title is enforceable only to any extent enforceable under applicable nonbankruptcy
  law, whether or not discharge of such debt is waived, only if—,
   (1) such agreement was made before the granting of the discharge under section 727, 1141, or 1328 of this title;
   (2) the debtor has not rescinded such agreement becomes enforceable;
   (3) the provisions of subsection (d) of this section have been complied with; and
   (4) in a case concerning an individual, to the extent that such debt is a consumer debt that is not secured by real property of
  the debtor, the court approves such agreement as—,
     (A)(i) not imposing an undue hardship on the debtor or a dependent of the debtor; and
     (ii) in the best interest of the debtor; or
     (B)(i) entered into in good faith; and
     (ii) in settlement of litigation under section 523 of this title, or providing for redemption under section 722 of this title.
   (d) In a case concerning an individual, when the court has determined whether to grant or not to grant a discharge under
  section 727, 1141, or 1328 of this title, the court shall hold a hearing at which the debtor shall appear in person. At such
  hearing, the court shall inform the debtor that a discharge has been granted or the reason why a discharge has not been granted.
  If a discharge has been granted and if the debtor desires to make an agreement of the kind specified in subsection (c) of this
  section, then at such hearing the court shall—,
   (1) inform the debtor—,
     (A) that such an agreement is not required under this title, under nonbankruptcy law, or under any agreement not made in
   accordance with the provisions of subsection (c) of this section; and
     (B) of the legal effect and consequences of—,
      (i) an agreement of the kind specified in subsection (c) of this section; and
      (ii) a default under such an agreement;



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              32
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (2) determine whether the agreement that the debtor desires to make complies with the requirements of subsection (c)(4) of
 this subsection, if the consideration for such agreement is based in whole or in part on a consumer debt that is not secured
 by real property of the debtor.
  (e) Except as provided in subsection (a)(3) of this section, discharge of a debt of the debtor does not affect the liability of
 any other entity on, or the property of any other entity for, such debt.

Section 525. // 11 USC 525. // Protection against discriminatory treatment

  Except as provided in Perishable Agricultural Commodities Act, 1930 (7 U.S.C. 499a–499s), the Packers and Stockyards Act,
 1921 (7 U.S.C. 181–229), and section 1 of the Act entitled ” An Act making appropriations for the Department of Agriculture
 for the fiscal year ending June 30, 1944, and for other purposes,” approved July 12, 1943 (57 Stat. 422; 7 U.S.C. 204), a
 governmental unit may not deny, revoke, suspend, or refuse to renew a license, permit, charter, franchise, or other similar grant
 to, condition such a grant to, discriminate with respect to such a grant against, deny employment to, terminate the employment
 of, or discriminate with respect to employment against, a person that is or has been a debtor under this title or a bankrupt
 or a debtor under the Bankruptcy Act, // 11 USC prec. 1. // or another person with whom such bankrupt or debtor has been
 associated, solely because such bankrupt or debtor is or has been a debtor under this title or a bankrupt or debtor under the
 Bankruptcy Act, has been insolvent before the commencement of the case under this title, or during the case but before the
 debtor is granted or denied a discharge, or has not paid a debt that is dischargeable in the case under this title or that was
 discharged under the Bankruptcy Act.
                                               SUBCHAPTER III- THE ESTATE

Section 541. // 11 USC 541. // Property of the estate

  (a) The commencement of a case under under section 301, 302, or 303 of this title creates an estate. Such estate is comprised
 of all the following property, wherever located:
  (1) Except as provided in subsections (b) and (c)(2) of this section, all legal or equitable interests of the debtor in property
 as of the commencement of the case.
  (2) All interests of the debtor and the debtor's spouse in community property as of the commencement of the case that is—,
   (A) under the sole, equal, or joint management and control of the debtor; or
   (B) liable for an allowable claim against the debtor, or for both an allowable claim against the debtor and an allowable claim
  against the debtor's spouse, to the extent that such interest is so liable.
  (3) Any interest in property that the trustee recovers under section 543, 550, 553, or 723 of this title.
  (4) Any interest in property preserved for the benefit of or ordered transferred to the estate under section 510(c) or 551 of
 this title.
  (5) An interest in property that would have been property of the estate if such interest had been an interest of the debtor on the
 date of the filing of the petition, and that the debtor acquires or becomes entitled to acquire within 180 days after such date—,
   (A) by bequest, devise, or inheritance;
   (B) as a result of a property settlement agreement with the debtor's spouse, or of an interlocutory or final divorce decree; or
   (C) as a benificiary of a life insurance policy or of a death benefit plan.
  (6) Proceeds, product, offspring, rents, and profits of or from property of the estate, except such as are earnings from services
 performed by an individual debtor after the commencement of the case.
  (7) Any interest in property that the estate acquires after the commencement of the case.
  (b) Property of the estate does not include any power that the debtor may only exercise solely for the benefit of an entity
 other than the debtor.
  (c)(1) Except as provided in paragraph (2) of this subsection, an interest of the debtor in property becomes property of the
 estate under subsection (a)(1), (a)(2), or (a)(5) of this section notwithstanding any provision—,
  (A) that restricts or conditions transfer of such interest by the debtor; or
  (B) that is conditioned on the insolvency or financial condition of the debtor, on the commencement of a case under this title,
 or on the appointment of or the taking possession by a trustee in a case under this title or a custodian, and that effects or gives
 an option to effect a forfeiture, modification, or termination of the debtor's interest in property.



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              33
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (2) A restriction on the transfer of a beneficial interest of the debtor in a trust that is enforceable under applicable
 nonbankruptcy law is enforceable in a case under this title.
  (d) Property in which the debtor holds, as of the commencement of the case, only legal title and not an equitable interest, such
 as a mortgage secured by real property, or an interest in such a mortgage, sold by the debtor but as to which the debtor retains
 legal title to service or supervise the servicing of such mortgage or interest, becomes property of the estate under subsection
 (a) of this section only to the extent of the debtor's legal title to such property, but not to the extent of any equitable interest
 in such property that the debtor does not hold.
  (e) The estate shall have the benefit of any defense available to the debtor as against an entity other than the estate, including
 statutes of limitation, statutes of frauds, usury, and other personal defenses. A waiver of any such defense by the debtor after
 the commencement of the case does not bind the estate.

Section 542. // 11 USC 542. // Turnover of property to the estate

  (a) Except as provided in subsection (c) or (d) of this section, an entity, other than a custodian, in possession, custody, or
 control, during the case, of property that the trustee may use, sell, or lease under section 363 of this title, or that the debtor may
 exempt under section 522 of this title, shall deliver to the trustee, and account for, such property or the value of such property,
 unless such property is of inconsequential value or benefit to the estate.
  (b) Except as provided in subsection (c) or (d) of this section, an entity that owes a debt that is property of the estate and that
 is matured, payable on demand, or payable on order, shall pay such debt to, or on the order of, the trustee, except to the extent
 that such debt may be offset under section 553 of this title against a claim against the debtor.
  (c) Except as provided in section 362(a)(7) of this title, an entity that has neither actual notice nor actual knowledge of the
 commencement of the case concerning the debtor may transfer property of the estate, or pay a debt owing to the debtor, in
 good faith and other than in the manner specified in subsection (d) of this section, to an entity other than the trustee, with
 the same effect as to the entity making such transfer or payment as if the case under this title concerning the debtor had not
 been commenced.
  (d) A life insurance company may transfer property of the estate or property of the debtor to such company in good faith, with
 the same effect with respect to such company as if the case under this title concerning the debtor had not been commenced, if
 such transfer is to pay a premium or to carry out a nonforfeiture insurance option, and is required to be made automatically,
 under a life insurance contract with such company that was entered into before the date of the filing of the petition and that
 is property of the estate.
  (e) Subject to any applicable privilege, after notice and a hearing, the court may order an attorney, accountant, or other person
 that holds recorded information, including books, documents, records, and papers, relating to the debtor's property of financial
 affairs, to disclose such recorded information to the trustee.

Section 543. // 11 USC 543. // Turnover of property by a custodian

  (a) A custodian with knowledge of the commencement of a case under this title concerning the debtor may not make any
 disbursement from, or take any action in the administration of, property of the debtor, proceeds of such property, or property of
 the estate, in the possession, custody, or control of such custodian, except such action as is necessary to preserve such property.
  (b) A custodian shall—,
  (1) deliver to the trustee any property of the debtor transferred to such custodian, or proceeds of such property, that is in
 such custodian's possession, custody, or control on the date that such custodian acquires knowledge of the commencement
 of the case; and
  (2) file an accounting of any property of the debtor, or proceeds of such property, that, at any time, came into the possession,
 custody, or control of such custodian.
  (c) The court, after notice and a hearing, shall—,
  (1) protect all entities to which a custodian has become obligated with respect to such property;
  (2) provide for the payment of reasonable compensation for services rendered and costs and expenses incurred by such
 custodian; and




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               34
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


   (3) surcharge such custodian, other than an assignee for the benefit of the debtor's creditors that was appointed or took
 possession more than 120 days before the date of the filing of the petition, for any improper or excessive disbursement, other
 than a disbursement that has been made in accordance with applicable law or approved, after notice and a hearing, by a court
 of competent jurisdiction before the commencement of the case under this title.
   (d) The bankruptcy court may, after notice and a hearing, excuse compliance with subsection (a), (b), or (c) of this section,
 if the interests of creditors, and, if the debtor is not insolvent, of equity security holders, would be better served by permitting
 a custodian to continue in possession, custody, or control of such property.

Section 544. // 11 USC 544. // Trustee as lien creditor and as successor to certain creditors and purchasers

  (a) The trustee shall have, as of the commencement of the case, and without regard to any knowledge of the trustee or of
 any creditor, the rights and powers of, or may avoid any transfer of property of the debtor or any obligation incurred by the
 debtor that is voidable by—,
  (1) a creditor that extends credit to the debtor at the time of the commencement of the case, and that obtains, at such time
 and with respect to such credit, a judicial lien on all property on which a creditor on a simple contract could have obtained
 a judicial lien, whether or not such a creditor exists;
  (2) a creditor that extends credit to the debtor at the time of the commencement of the case, and obtains, at such time and
 with respect to such credit, an execution against the debtor that is returned unsatisfied at such time, whether or not such a
 creditor exists; and
  (3) a bona fide purchaser of real property from the debtor, against whom applicable law permits such transfer to be perfected,
 that obtains the status of a bona fide purchaser at the time of the commencement of the case, whether or not such a purchaser
 exists.
  (b) The trustee may avoid any transfer of an interest of the debtor in property or any obligation incurred by the debtor that
 is voidable under applicable law by a creditor holding an unsecured claim that is allowable under section 502 of this title or
 that is not allowable only under section 502(e) of this title.

Section 545. // 11 USC 545. // Statutory liens

  The trustee may avoid the fixing of a statutory lien on property of the debtor to the extent that such lien—,
  (1) first becomes effective against the debtor—,
   (A) when a case under this title concerning the debtor is is commenced;
   (B) when an insolvency proceeding other than under this title concerning the debtor is commenced;
   (C) when a custodian is appointed or takes possession;
   (D) when the debtor becomes insolvent;
   (E) when the debtor's financial condition fails to meet a specified standard; or
   (F) at the time of an execution against property of the debtor levied at the instance of an entity other than the holder of
  such statutory lien;
  (2) is not perfected or enforceable on the date of the filing of the petition against a bona fide purchaser that purchases such
 property on the date of the filing of the petition, whether or not such a purchaser exists;
  (3) is for rent; or
  (4) is a lien of distress for rent.

Section 546. // 11 USC 546. // Limitations on avoiding powers

  (a) An action or proceeding under section 544, 545, 547, 548, or 553 of this title may not be commenced after the earlier of—,
  (1) two years after the appointment of a trustee under section 702, 1104, 1163, or 1302 of this title; and
  (2) the time the case is closed or dismissed.
  (b) The rights and powers of the trustee under section 544, 545, or 549 of this title are subject to any generally applicable
 law that permits perfection of an interest in property to be effective against an entity that acquires rights in such property
 before the date of such perfection. If such law requires seizure of such property or commencement of an action to accomplish
 such perfection, and such property has not been seized or such action has not been commenced before the date of the filing



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              35
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


 of the petition, such interest in such property shall be perfected by notice within the time fixed by such law for such seizure
 or commencement.
   (c) The rights and powers of the trustee under sections 544(a), 545, 547, and 549 of this title are subject to any statutory right
 or common–law right of a seller, in the ordinary course of such seller's business, of goods to the debtor to reclaim such goods
 if the debtor has received such goods while insolvent, but—,
   (1) such a seller may not reclaim any such goods unless such seller demands in writing reclamation of such goods before ten
 days after receipt of such goods by the debtor; and
   (2) the court may deny reclamation to a seller with such a right of reclamation that has made such a demand only if court—,
    (A) grants the claim of such a seller priority as an administrative expense; or
    (B) secures such claim by a lien.

Section 547. // 11 USC 547. // Preferences

  (a) In this section—,
  (1) “inventory” means personal property leased or furnished, held for sale or lease, or to be furnished under a contract for
 service, raw materials, work in process, or materials used or consumed in a business, including farm products such as crops
 or livestock, held for sale or lease;
  (2) “new value” means money or money's worth in goods, services, or new credit, or release by a transferee of property
 previously transferred to such transferee in a transaction that is neither void nor voidable by the debtor or the trustee under
 any applicable law, but does not include an obligation substituted for an existing obligation;
  (3) “receivable” means right to payment, whether or not such right has been earned by performance; and
  (4) a debt for a tax is incurred on the day when such tax is last payable, including any extension, without penalty.
  (b) Except as provided in subsection (c) of this section, the trustee may avoid any transfer of property of the debtor—,
  (1) to or for the benefit of a creditor;
  (2) for or on account of an antecedent debt owed by the debtor before such transfer was made;
  (3) made while the debtor was insolvent;
  (4) made—,
   (A) on or within 90 days before the date of the filing of the petition; or
   (B) between 90 days and one year before the date of the filing of the petition, if such creditor, at the time of such transfer—,
     (i) was an insider; and
     (ii) had reasonable cause to believe the debtor was insolvent at the time of such transfer; and
  (5) that enables such creditor to receive more than such creditor would receive if—,
   (A) the case were a case under chapter 7 of this title;
   (B) the transfer had not been made; and
   (C) such creditor received payment of such debt to the extent provided by the provisions of this title.
  (c) The trustee may not avoid under this section a transfer—,
  (1) to the extent that such transfer was—,
   (A) intended by the debtor and the creditor to or for whose benefit such transfer was made to be a contemporaneous exchange
  for new value given to the debtor; and
   (B) in fact a substantially contemporaneous exchange;
  (2) to the extent that such transfer was—,
   (A) in payment of a debt incurred in the ordinary course of business or financial affairs of the debtor and the transferee;
   (B) made not later than 45 days after such debt was incurred;
   (C) made in the ordinary course of business or financial affairs of the debtor and the transferee; and
   (D) made according to ordinary business terms; (3) of a security interest in property acquired by the debtor—,
   (A) to the extent such security interest secures new value that was—,
     (i) given at or after the signing of a security agreement that contains a description of such property as collateral;
     (ii) given by or on behalf of the secured party under such agreement;
     (iii) given to enable the debtor to acquire such property; and
     (iv) in fact used by the debtor to acquire such property; and


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              36
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


    (B) that is perfected before 10 days after such security interest attaches;
  (4) to or for the benefit of a creditor, to the extent that, after such transfer, such creditor gave new value to or for the benefit
 of the debtor—,
    (A) not secured by an otherwise unavoidable security interest; and
    (B) on account of which new value the debtor did not make an otherwise unavoidable transfer to or for the benefit of such
  creditor;
  (5) of a perfected security interest in inventory or a receivable or the proceeds of either, except to the extent that the aggregate
 of all such transfers to the transferee caused a reduction, as of the date of the filing of the petition and to the prejudice of other
 creditors holding unsecured claims, of any amount by which the debt secured by such security interest exceeded the value of
 all security interest for such debt on the later of—,
    (A)(i) with respect to a transfer to which subsection (b)( 4)(A) of this section applies, 90 days before the date of the filing
  of the petition; or
    (ii) with respect to a transfer to which subsection (b)(4) (B) of this section applies, one year before the date of the filing
  of the petition; and
    (B) the date on which new value was first given under the security agreement creating such security interest; or
  (6) that is the fixing of a statutory lien that is not avoidable under section 545 of this title.
  (d) A trustee may avoid a transfer of property of the debtor transferred to secure reimbursement of a surety that furnished
 a bond or other obligation to dissolve a judicial lien that would have been avoidable by the trustee under subsection (b) of
 this section. The liability of such surety under such bond or obligation shall be discharged to the extent of the value of such
 property recovered by the trustee or the amount paid to the trustee.
  (e)(1) For the purpose of this section—,
  (A) a transfer of real property other than fixtures, but including the interest of a seller or purchaser under a contract for the
 sale of real property, is perfected when a bona fide purchaser of such property from the debtor against whom applicable law
 permits such transfer to be perfected cannot acquire an interest that is superior to the interest of the transferee; and
  (B) a transfer of a fixture or property other than real property is perfected when a creditor on a simple contract cannot acquire
 a judicial lien that is superior to the interest of the transferee.
  (2) For the purposes of this section, except as provided in paragraph (3) of this subsection, a transfer is made—,
  (A) at the time such transfer takes effect between the transferor and the transferee, if such transfer is perfected at, or within
 10 days after, such time;
  (B) at the time such transfer is perfected, if such transfer is perfected after such 10 days; or
  (C) immediately before the date of the filing of the petition, if such transfer is not perfected at the later of—,
    (i) the commencement of the case; and
    (ii) 10 days after such transfer takes effect between the transferor and the transferee.
  (3) For the purposes of this section, a transfer is not made until the debtor has acquired rights in the property transferred.
  (f) For the purposes of this section, the debtor is presumed to have been insolvent on and during the 90 days immediately
 preceding the date of the filing of the petition.

Section 548. // 11 USC 548. // Fraudulent transfers and obligations

  (a) The trustee may avoid any transfer of an interest of the debtor in property, or any obligation incurred by the debtor, that
 was made or incurred on or within one year before the date of the filing of the petition, if the debtor—,
  (1) made such transfer or incurred such obligation with actual intent to hinder, delay, or defraud any entity to which the debtor
 was or became, on or after the date that such transfer occurred or such pbligation was incurred, indebted; or
  (2)(A) received less than a reasonably equivalent value in exchange for such transfer or obligation; and
  (B)(i) was insolvent on the date that such transfer was made or such obligation was incurred, or become insolvent as a result
 of such transfer or obligation;
  (ii) was engaged in business, or was about to engage in business or a transaction, for which any property remaining with the
 debtor was an unreasonably small capital; or
  (iii) intended to incur, or believed that the debtor would incur, dbets that woudl be beyond the debtor's ability to pay as such
 debts matured.


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               37
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


   (b) The trustee of a partnership debtor may avoid any transfer of an interest of the debtor in property, or any obligation
 incurred by the debtor, that was made or incurred on or within one year before the date of the filing of the petition, to a general
 partner in the debtor, if the debtor was insolvent on the date such transfer was made or such obligation was incurred, or became
 insolvent as a result of such transfer or obligation.
   (c) Except to the extent that a transfer or obligation voidable under this section is voidable under section 544, 545, or 547 of
 this title, a transferee or obligee of such a transfer or obligation that takes for value and in good faith has a lien on any interest
 transferred, may retain any lien transferred, or may enforce any obligation incurred, as the case may be, to the extent that such
 transferee or obligee gave value to the debtor in exchange for such transfer or obligation.
   (d)(1) For the purposes of this section, a transfer is made when such transfer becomes so far perfected that a bona fide
 purchaser from the debtor against whom such transfer could have been perfected cannot acquire an interest in the property
 transferred that is superior to the interest in such property of the transferee, but if such transfer is not so perfected before the
 commencement of the case, such transfer occurs immediately before the date of the filing of the petition.
   (2) In this section—,
   (A) “value” means property, or satisfaction or securing of a present or antecedent debt of the debtor, but does not include an
 unperformed promise to furnish support to the debtor or to a relative of the debtor; and
   (B) a commodity broker or forward contract merchant that receives a margin payment, as defined in section 761(15) of this
 title, takes for value.

Section 549. // 11 USC 549. // Postpetition transactions

  (a) Except as provided in subsection (b) and (c) of this section, the trustee may avoid a transfer of property of the estate—,
  (1) that occurs after the commencement of the case; and
  (2)(A) that is authorized under section 303(f) or 542(c) of this title; or
  (B) that is not authorized under this title or by the court.
  (b) In an involuntary case, a transfer that occurs after the commencement of such case but before the order for relief is
 valid against the trustee to the extent of any value, including services, but not including satisfaction or securing of a debt
 that arose before the commencement of the case, given after the commencement of the case in exchange for such transfer,
 notwithstanding any notice or knowledge of the case that the transferee has.
  (c) The trustee may not avoid under subsection (a) of this section a transfer, to a good faith purchaser without knowledge
 of the commencement of the case and for present fair equivalent value or to a purchaser at a judicial sale, of real property
 located other than in the county in which the case is commenced, unless a copy of the petition was filed in the office where
 conveyances of real property in such county are recorded before such transfer was so far perfected that a bona fide purchaser
 of such property against whom applicable law permits such transfer to be perfected cannot acquire an interest that is superior
 to the interest of such good faith or judicial sale purchaser. A good faith purchaser, without knowledge of the commencement
 of the case and for less than present fair equivalent value, of real property located other than in the county in which the case is
 commenced, under a transfer that the trustee may avoid under this section, has a lien on the property transferred to the extent
 of any present value given, unless a coopy of the petition was so filed before such transfer was so perfected.
  (d) An action or proceeding under this section may not be commenced after the earlier of—,
  (1) two years after the date of the transfer sought to be avoided; and
  (2) the time the case is closed or dismissed.

Section 550. // 11 USC 550. // Liability of transferee of avoided transfer

  (a) Except as otherwise provided in this section, to the extent that a transfer is avoided under section 544, 545, 547, 548,
 549, or 724(a) of this title, the trustee may recover, for the benefit of the estate, the property transferred, or, if the court so
 orders, the value of such property, from—,
  (1) the initial transferee of such transfer or the entity for whose benefit such transfer was made; or
  (2) any immediate or mediate transferee of such initial transferee.
  (b) The trustee may not recover under section (a)(2) of this section from—,




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               38
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


   (1) a transferee that takes for value, including satisfaction or securing of a present or antecedent debt, in good faith, and
 without knowledge of the voidability of the transfer avoided; or
   (2) any immediate or mediate good faith transferee of such transferee.
   (c) The trustee is entitled to only a single satisfaction under subsection (a) of this section.
   (d)(1) A good faith transferee from whom the trustee may recover under subsection (a) of this section has a lien on the
 property recovered to secure the lesser of—,
   (A) the cost, to such transferee, of any improvement made after the transfer, less the amount of any profit realized by such
 transferee from such property; and
   (B) any increase in value as a result of such improvement, of the property transferred.
   (2) In this subsection, “improvement” includes—,
   (A) physical additions or changes to the property transferred;
   (B) repairs to such property;
   (C) payment of any tax on such property;
   (D) payment of any debt secured by a lien on such property;
   (E) discharge of ay lien against such property that is superior or equal to the rights of the trustee; and
   (F) preservation of such property.
   (e) An action or proceeding under this section may not be commenced after the earlier of—,
   (1) one year after the avoidance of the transfer on account of which recovery under this section is sought; and
   (2) the time the case is closed or dismissed.

Section 551. // 11 USC 551. // Automatic preservation of avoided transfer

  Any transfer avoided under section 522, 544, 545, 547, 548, 549, or 724(a) of this title, or any lien void under section 506(d)
 of this title, is preserved for the benefit of the estate but only with respect to property of the estate.

Section 5529 // 11 USC 552. // Postpetition effect of security interest

  (a) Except as provided in subsection (b) of this section, property acquired by the estate or by the debtor after the
 commencement of the case is not subject to any lien resulting from any security agreement entered into by the debtor before
 the commencement of the case.
  (b) Except as provided in sections 363, 506(c), 544, 545, 547, and 548 of this title, if the debtor and a secured party enter
 into a security agreement before the commencement of the case and if the security interest created by such security agreement
 extends to property of the debtor acquired before the commencement of the case and to proceeds, product, offspring, rents, or
 profits of such property, then such security interest extends to such proceeds, product, offspring, rents, or profits acquired by the
 estate after the commencement of the case to the extent provided by such security agreement and by applicable nonbankruptcy
 law, except to the extent that the court, after notice and a hearing and based on the equities of the case, orders otherwise.

Section 233. // 11 USC 553. // Setoff

  (a) Except as otherwise provided in this section and in sections 362 and 363 of this title, this title does not affect any right
 of a creditor to offset a mutual debt owing by such creditor to the debtor that arose before the commencement of the case
 under this title against a claim of such creditor against the debtor that arose before the commencement of the case, except
 to the extent that—,
  (1) the claim of such creditor against the debtor is disallowed other than under section 502(b)(3) of this title;
  (2) such claim was transferred, by an entity other than the debtor, to such creditor—,
   (A) after the commencement of the case; or
   (B)(i) after 90 days before the date of the filing of the petition; and
   (ii) while the debtor was insolvent; or
  (3) the debt owed to the debtor by such creditor was incurred by such creditor—,
   (A) after 90 days before the date of the filing of the petition;
   (B) while the debtor was insolvent; and



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              39
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


   (C) for the purpose of obtaining a right of setoff against the debtor.
  (b)(1) Except with respect to a setoff of a kind described in section 362(b)(6) or 365(h)(1) of this title, if a creditor offsets
 a mutual debt owing to the debtor against a claim against the debtor on or within 90 days before the date of the filing of the
 petition, then the trustee may recover from such creditor the amount so offset to the extent that any insufficiency on the date
 of such setoff is less than the insufficiency on the later of—,
  (A) 90 days before the date of the filing of the petition; and
  (B) the first date during the 90 days immediately preceding the date of the filing of the petition on which there is an
 insufficiency.
  (2) in this subsection, “insufficiency” means amount, if any, by which a claim against the debtor exceeds a mutual debt owing
 to the debtor by the holder of such claim.
  (c) For the purposes of this section, the debtor is presumed to have been insolvent on and during the 90 days immediately
 preceding the date of the filing of the petition.

Section 554. // 11 USC 554. // Abandonment of property of the estate

  (a) After notice and a hearing, the trustee may abandon any property of the estate that is burdensome to the estate or that
 is of inconsequential value to the estate.
  (b) On request of a party in interest and after notice and a hearing, the court may order the trustee to abandon any property
 of the estate that is burdensome to the estate or that is of inconsequential value to the estate.
  (c) Unless the court orders otherwise, any property that is scheduled under section 521(1) of this title and that is not
 administered before a case is closed under section 350 of this title is deemed abandoned.
  (d) Unless the court orders otherwise, property of the estate that is not abandoned under section (a) or (b) of this section and
 that is not administered in the case remains property of the estate.

                                                 CHAPTER 7—LIQUIDATION

                                      SUBCHAPTER I—OFFICERS and administration

Sec. 701. Interim trustee. 702. Election of trustee. 703. Succesor trustee. 704. Duties of trustee. 705. Creditors' committee. 706.
Conversion. 707. Dismissal.
              SUBCHAPTER II— COLLECTION, LIQUIDATION, AND DISTRIBUTION OF THE ESTATE

721. Authorization to operate business. 722. Redemption. 723. Rights of partnership trustee against general partners. 724.
Treatment of certain liens. 725. Disposition of certain property. 726. Distribution of property of the estate. 727. Discharge.
728. Special tax provisions.
                                  SUBCHAPTER III— STOCKBROKER LIQUIDATION

741. Definitions for this subchapter. 742. Effect of section 362 of this title in this subchapter. 743. Notice. 744. Executory
contracts. 745. Treatment of accounts. 746. Extent of customer claims. 747. Subordination of certain customer claims. 748.
Reduction of securities to money. 749. Voidable transfers. 750. Distribution of securities. 751. Customer name securities. 752.
Customer property.
                              SUBCHAPTER IV— COMMODITY BROKER LIQUIDATION

761. Definitions for this subchapter. 762. Notice to the Commission and right to be heard. 763. Treatment of accounts. 764.
Voidable transfers. 765. Customer instructions. 766. Treatment of customer property.
                                 SUBCHAPTER I—OFFICERS AND ADMINISTRATION

Section 701. // 11 USC 701. // Interim trustee

  (a) Promptly after the order for relief under this chapter, the court shall appoint one disinterested person that is a member of
 the panel of private trustees established under section 604(f) of title 28 or that was serving as trustee in the case immediately
 before the order for relief under this chapter to serve as interim trustee in the case.



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             40
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (b) The service of an interim trustee under this section terminates when a trustee elected or designated under section 702 of
 this title to serve as trustee in the case qualifies under section 322 of this title.
  (c) An interim trustee serving under this section is a trustee in a case under this title.

Section 702. // 11 USC 702. // Election of trustee

   (a) A creditor may vote for a candidate for trustee only if such creditor—,
   (1) holds an allowable, undisputed, fixed, liquidated, unsecured claim of a kind entitled to distribution under section 726(a)
 (2), 726(a)(3), or 726(a)(4) of this title;
   (2) does not have an interest materially adverse, other than an equity interest that is not substantial in relation to such creditor's
 interest as a creditor, to the interest of creditors entitled to such distribution; and
   (3) is not an insider.
   (b) At the meeting of creditors under section 341 of this title, creditors may elect one person to serve as trustee in the case
 if election of a trustee is requested by creditors that may vote under subsection (a) of this section, and that hold at least 20
 percent in amount of the claims specified in subsection (a)(1) of this section that are held by creditors that may vote under
 subsection (a) of this section.
   (c) A candidate for trustee is elected trustee if—,
   (1) creditors holding at least 20 percent in amount of the claims specified in subsection (a)(1) of this section that are held by
 creditors that may vote under subsection (a) of this section vote; and
   (2) such candidate receives the votes of creditors holding a majority in amount of claims specified in subsection (a)(1) of this
 section that are held by creditors that vote for trustee.
   (d) If a trustee is not elected under subsection (c) of this section, then the interim trustee shall serve as trustee in the case.

Section 703. // 11 USC 703. // Successor trustee

   (a) If a trustee dies or resigns during a case, fails to qualify under section 322 of this title, or is removed under section 324
 of this title, creditors may elect, in the manner specified in section 702 of this title, a person to fill the vacancy in the office
 of trustee.
   (b) Pending election of a trustee under subsection (a) of this section, if necessary to preserve or prevent loss to the estate,
 the court may appoint an interim trustee in the manner specified in section 701(a) of this title. Sections 701(b) and 701(c) of
 this title apply to such interim trustee.
   (c) If creditors do not elect a successor trustee under subsection (a) of this section, or if a trustee is needed in a case reopened
 under section 350 of this title, then the court shall appoint one disinterested person that is a member of the panel of private
 trustees established under section 604(f) of title 28 to serve as trustee in the case.

Section 704. // 11 USC 704. // Duties of trustee

  The trustee shall—,
  (1) collect and reduce to money the property of the estate for which such trustee serves, and close up such estate as
 expeditiously as is compatible with the best interests of parties in interest;
  (2) be accountable for all property received;
  (3) investigate the financial affairs of the debtor;
  (4) if a purpose would be served, examine proofs of claims and object to the allowance of any claim that is improper;
  (5) if advisable, oppose the discharge of the debtor;
  (6) unless the court orders otherwise, furnish such information concerning the estate and the estate's administration as is
 requested by a party in interest;
  (7) if the business of the debtor is authorized to be operated, file with the court and with any governmental unit charged
 with responsibility for collection or determination of any tax arising out of such operation, periodic reports and summaries of
 the operation of such business, including a statement of receipts and disbursements, and such other information as the court
 requires; and
  (8) make a final report and file a final account of the administration of the estate with the court.



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 41
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549




Section 705. // 11 USC 705. // Creditors' committee

  (a) At the meeting under section 341(a) of this title, creditors that may vote for a trustee under section 702(a) of this title may
 elect a committee of not fewer than three, and not more than eleven, creditors, each of whom holds an allowable unsecured
 claim of a kind entitled to distribution under section 726(a)(2) of this title.
  (b) A committee elected under subsection (a) of this section may consult with the trustee in connection with the administration
 of the estate, make recommendations to the trustee respecting the performance of the trustee's duties, and submit to the court
 any question affecting the administration of the estate.

Section 706. // 11 USC 706. // Conversion

   (a) The debtor may convert a case under this chapter to a case under chapter 11 or 13 of this title at any time, if the case has
 not been converted under section 1112 or 1307 of this title. Any waiver of the right to convert a case under this subsection
 is unenforceable.
   (b) On request of a party in interest and after notice and a hearing, the court may convert a case under this chapter to a case
 under chapter 11 of this title at any time.
   (c) The court may not convert a case under this chapter to a case under chapter 13 of this title unless the debtor requests
 such conversion.
   (d) Notwithstanding any other provision of this section, a case may not be converted to a case under another chapter of this
 title unless the debtor may be a debtor under such chapter.

Section 707. // 11 USC 707. // Dismissal

  The court may dismiss a case under this chapter only after notice and a hearing and only for cause, including—,
  (1) unreasonable delay by the debtor that is prejudicial to creditors; and
  (2) nonpayment of any fees and charges required under chapter 123 of title 28.

// 28 USC 1911 //
            SUBCHAPTER II— COLLECTION, LIQUIDATION, AND DISTRIBUTION OF THE ESTATE

Section 721. // 11 USC 721. // Authorization to operate business

  The court may authorize the trustee to operate the business of the debtor for a limited period, if such operation is in the best
 interest of the estate and consistent with the orderly liquidation of the estate.

Section 722. // 11 USC 722. // Redemption

  An individual debtor may, whether or not the debtor has waived the right to redeem under this section, redeem tangible
 personal property intended primarily for personal, family, or household use, from a lien securing a dischargeable consumer
 debt, if such property is exempted under section 522 of this title or has been abandoned under section 554 of this title, by
 paying the holder of such lien the amount of the allowed secured claim of such holder that is secured by such lien.

Section 723. // 11 USC 723. // Rights of partnership trustee against general partners

  (a) If there is a deficiencyof property of the estate to pay in full all claims allowed in a case under this title concerning a
 partnership, then each general partner in such partnership is liable to the trustee for the full amount of such deficiency.
  (b) To the extent practicable, the trustee shall first seek recovery of such deficiency from any general partner in such
 partnership that is not a debtor in a case under this title. Pending determination of such deficiency, the court may order any such
 partner to provide the estate with indemnity for, or assurance of payment of, any deficiency recoverable from such partner,
 or not to dispose of property.
  (c) Notwithstanding section 728(c) of this title, the trustee has a claim against the estate of each general partner in such
 partnership that is a debtor in a case under this title for the full amount of all claims of creditors allowed in the case concerning


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              42
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


 such partnership. Notwithstanding section 502 of this title, there shall not be allowed in such case a claim against such partner
 on which both such partner and such partnership are liable, except to any extent that such claim is secured only by property of
 such partner and not be property of such partnership. The claim of the trustee under this subsection is entitled to distribution
 in such case under section 726(a) of this title the same as any other claim of the kind specified in such section.
  (d) If the aggregate that the trustee recovers from the estates of general partners under subsection (c) of this section is greater
 than any deficiency not recovered under subsection (b) of this section, the court, after notice and a hearing, shall determine
 an equitable distribution of the surplus so recovered, and the trustee shall distribute such surplus to the estates of the general
 partners in such partnership according to such determination.

Section 724. // 11 USC 724. // Treatment of certain liens

  (a) The trustee may avoid a lien that secures a claim of a kind specified in section 726(a)(4) of this title.
  (b) Property in which the estate has an interest and that is subject to a lien that is not avoidable under this title and that secures
 an allowed claim for taxes, or proceeds of such property, shall be distributed—,
  (1) first, to any holder of an allowed claim secured by a lien on such property that is not avoidable under this title and that
 is senior to such tax lien;
  (2) second, to claims specified in sections 507(a)(1), 507(a) (2), 507(a)(3), 507(a)(4), and 507(a)(5) of this title, to the extent
 of the amount of such allowed tax claim that is secured by such tax lien;
  (3) third, to the holder of such tax lien, to any extent that such holder's allowed claim that is secured by such tax lien exceeds
 any amount distributed under paragraph (2) of this subsection;
  (4) fourth, to any holder of an allowed claim secured by a lien on such property that is not avoidable under this title and
 that is junior to such tax lien;
  (5) fifth, to the holder of such tax lien, to the extent that such holder's allowed claim secured by such tax lien is not paid
 under paragraph (3) of this subsection; and
  (6) sixth, to the estate.
  (c) If more than one creditor is entitled to distribution under a particular paragraph of subsection (b) of this section, distribution
 to such creditors under such paragraph shall be in the same order as distribution to such creditors would have been other than
 under this section.
  (d) A statutory lien whose priority is determined in the same manner as the priority of a tax lien under section 6323 of the
 Internal Revenue Code of 1954 (26 U.S.C. 6323) shall be treated under subsection (b) of this section the same as a tax lien.

Section 725. // 11 USC 725. // Disposition of certain property

  After the commencement of a case under this chapter, but before final distribution under section 726 of this title, the trustee,
 after notice and a hearing, shall dispose of any property in which an entity other than the estate has an interest, such as a lien,
 and that has not been disposed of under another section of this title.

Section 726. // 11 USC 726. // Distribution of property of the estate

  (a) Except as provided in section 510 of this title, property of the estate shall be distributed—,
  (1) first, in payment of claims of the kind specified in, and in the order specified in, section 507 of this title;
  (2) second, in payment of any allowed unsecured claim, other than a claim of a kind specified in paragraph (1), (3), or (4)
 of this subsection, proof of which is—,
   (A) timely filed under section 501(a) of this title;
   (B) timely filed under section 501(b) or 501(c) of this title; or
   (C) tardily filed under section 501(a) of this title, if—,
     (i) the creditor that holds such claim did not have notice or actual knowledge of the case in time for timely filing of a proof
   of such claim under section 501(a) of this title; and
     (ii) proof of such claim is filed in time to permit payment of such claim;
  (3) third, in payment of any allowed unsecured claim proof of which is tardily filed under section 501(a) of this title, other
 than a claim of the kind specified in paragraph (2)(C) of this subsection;



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                43
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (4) fourth, in payment of any allowed claim, whether secured or unsecured, for any fine, penalty, or forfeiture, or for multiple,
 exemplary, or punitive damages, arising before the earlier of the order for relief or the appointment of a trustee, to the extent that
 such fine, penalty, forfeiture, or damages are not compensation for actual pecuniary loss suffered by the holder of such claim;
  (5) fifth, in payment of interest at the legal rate from the date of the filing of the petition, on any claim paid under paragraph
 (1), (2), (3), or (4) of this subsection; and
  (6) sixth, to the debtor.
  (b) Payment on claims of a kind specified in paragraph (1), (2), (3), (4), (5), or (6) of section 507(a) of this title, or in paragraph
 (2), (3), (4), or (5) of subsection (a) of this section, shall be made pro rata among claims of the kind specified in a particular
 paragraph, except that in a case that has been converted to this chapter under section 1112 or 1307 of this title, administrative
 expenses incurred under this chapter after such conversion have priority over administrative expenses incurred under any
 other chapter of this title or under this chapter before such conversion and over any expenses of a custodian superseded under
 section 543 of this title.
  (c) Notwithstanding subsections (a) and (b) of this section, if there is property of the kind specified in section 541(a)(2) of
 this title, or proceeds of such property, in the estate, such property or proceeds shall be segregated from other property of the
 estate, and such property or proceeds and other property of the estate shall be distributed as follows:
  (1) Administrative expenses shall be paid either from property of the kind specified in section 541(a)(2) of this title, or from
 other property of the estate, as the interest of justice requires.
  (2) Claims other than for administrative expenses shall be paid in the order specified in subsection (a) of this section, and,
 with respect to claims of a kind specified in a particular paragraph of section 507 of this title or subsection (a) of this section,
 in the following order and manner:
   (A) First, community claims against the debtor or the debtor's spouse shall be paid from property of the kind specified in
  section 541(a)(2) of this title, except to the extent that such property is solely liable for debts of the debtor.
   (B) Second, to the extent that community claims against the debtor are not paid under subparagraph (A) of this paragraph,
  such community claims shall be paid from property of the kind specified in section 541(a)(2) of this title that is solely liable
  for debts of the debtor.
   (C) Third, to the extent that all claims against the debtor including community claims against the debtor are not paid under
  subparagraph (A) or (B) of this paragraph such claims shall be paid from property of the estate other than property of the
  kind specified in section 541(a)(2) of this title.
   (D) Fourth, to the extent that community claims against the debtor or the debtor's spouse are not paid under subparagraph
  (A), (B), or (C) of this paragraph, such claims shall be paid from all remaining property of the estate.

Section 727. // 11 USC 727. // Discharge

  (a) The court shall grant the debtor a discharge, unless—,
  (1) the debtor is not an individual;
  (2) the debtor, with intent to hinder, delay, or defraud a creditor or an officer of the estate charged with custody of property
 under this title, has transferred, removed, destroyed, mutilated, or concealed, or has permitted to be transferred, removed,
 destroyed, mutilated, or concealed—,
   (A) property of the debtor, within one year before the date of the filing of the petition; or
   (B) property of the estate, after the date of the filing of the petition;
  (3) the debtor has concealed, destroyed, mutilated, falsified, or failed to keep or preserve any recorded information,
 including books, documents, records, and papers, from which the debtor's financial condition or business transactions might
 be ascertained, unless such act or failure to act was justified under all of the circumstances of the case;
  (4) the debtor knowingly and fraudulently, in or in connection with the case—,
   (A) made a false oath or account;
   (B) presented or used a false claim;
   (C) gave, offered, received, or attempted to obtain money, property, or advantage, or a promise of money, property, or
  advantage, for acting or forbearing to act; or
   (D) withheld from an officer of the estate entitled to possession under this title, any recorded information, including books,
  documents, records, and papers, relating to the debtor's property or financial affairs;


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                 44
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (5) the debtor has failed to explain satisfactorily, before determination of denial of discharge under this paragraph, any loss
 of assets or deficiency of assets to meet the debtor's liabilities;
  (6) the debtor has refused, in the case—,
   (A) to obey any lawful order of the court, other than an order to respond to a material question or to testify;
   (B) on the ground of privilege against self–incrimination, to respond to a material question approved by the court or to
  testify, after the debtor has been granted immunity with respect to the matter concerning which such privilege was invoked; or
   (C) on a ground other than the property invoked privilege against self–incrimination, to respond to a material question
  approved by the court or to testify;
  (7) the debtor has committed any act specified in paragraph (2), (3), (4), (5), or (6) of this subsection, on or within one year
 before the date of the filing of the petition, or during the case, in connection with another case concerning an insider;
  (8) the debtor has been granted a discharge under this section, under section 1141 of this title, or under section 14, 371 or 476
 of the Bankruptcy Act, in a case commenced within six years before the date of the filing of the petition;
  (9) the debtor has been granted a discharge under section 1328 of this title,

// 11 USC 1060, // or under section 660 or 661 of the Bankruptcy Act, in a case commenced within six years before the date of
the filing of the petition, unless payments under the plan in such case totaled at least—,
     (A) 100 percent of the allowed unsecured claims in such case; or
     (B)(i) 70 percent of such claims; and
     (ii) the plan was proposed by the debtor in good faith, and was the debtor's best effort; or
   (10) the court approves a written waiver of discharge executed by the debtor after the order for relief under this chapter.
   (b) Except as provided in section 523 of this title, a discharge under subsection (a) of this section discharges the debtor from
  all debts that arose before the date of the order for relief under this chapter, and any liability on a claim that is determined
  under section 502 of this title as if such claim ahd arisen before the commencement of the case, whether or not a proof of
  claim based on any such debt or liability is filed under section 501 of this title, and whether or not a claim based on any such
  debt or liability is allowed under section 502 of this title.
   (c)(1) The trustee or a creditor may object to discharge under subsection (a) of this section.
   (2) On request of a party in interest, the court may order the trustee to examine the acts and conduct of the debtor to determine
  whether a ground exists for denial of discharge.
   (d) On request of the trustee or a creditor, and after notice and a hearing, the court shall revoke a discharge granted under
  subsection (a) of this section if—,
   (1) such discharge was obtained through the fraud of the debtor, and the requesting party did not know of such fraud until
  after the granting of such discharge;
   (2) the debtor acquired property that is property of the estate, or became entitled to acquire property that would be property
  of the estate, and knowingly and fraudulently failed to report the acquisition of, or entitlement to, such property, or to deliver
  or surrender such property to the trustee; or
   (3) the debtor committed an act specified in subsection (a)(6) of this section.
   (e) The trustee or a creditor may request a revocation of a discharge—,
   (1) under subsection (d)(1) of this section, within one year after such discharge was granted; or
   (2) under subsection (d)(2) or (d)(3) of this section, before the later of—,
     (A) one year after the granting of such discharge; and
     (B) the date the case is closed.

Section 728. // 11 USC 728. // Special tax provisions

  (a) For the purposes of any State or local law imposing a tax on or measured by income, the taxable period of a debtor that is
 an individual shall terminate on the date of the order for relief under this chapter, unless the case was converted under section
 1112 of this title.
  (b) Notwithstanding any State or local law imposing a tax on or measured by income, the trustee shall make tax returns of
 income for the estate of an individual debtor in a case under this chapter or for a debtor that is a corporation in a case under this
 chapter only if such estate or corporation has net taxable income for the entire period after the order for relief under this chapter



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              45
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


 during which the case is pending. If such entity has such income, or if the debtor is a partnership, then the trustee shall make and
 file a return of income for each taxable period during which the case was pending after the order for relief under this chapter.
  (c) If there are pending a case under this chapter concerning a partnership and a case under this chapter concerning a partner
 in such partnership, a governmental unit's claim for any unpaid liability of such partner for a State or local tax on or measured
 by income, to the extent that such liability arose from the inclusion in such partner's taxable income, of earnings of such
 partnership that were not withdrawn by such partner, is a claim only against such partnership.
  (d) Notwithstanding section 541 of this title, if there are pending a case under this chapter concerning a partnership and a
 case under this chapter concerning a partner in such partnership, then any State or local tax refund or reduction of tax of such
 partner that would have otherwise been property of the estate of such partner under section 541 of this title—,
  (1) is property of the estate of such partnership to the extent that such tax refund or reduction of tax is fairly apportionable
 to losses sustained by such partnership and not reimbursed by such partner; and
  (2) is property of the estate of such partner otherwise.
                                    SUBCHAPTER III— STOCKBROKER LIQUIDATION

Section 741. // 11 USC 741. // Definitions for this subchapter

  In this subchapter—,
  (1) “Commission” means Securities and Exchange Commission;
  (2) “customer” includes—,
   (A) entity with whom the debtor deals as principal or agent and that holds a claim against the debtor on account of a security
  received, acquired, or held by the debtor in the ordinary course of business as a stockbroker from or for the securities account
  or accounts of such entity—,
    (i) for safekeeping;
    (ii) with a view to sale;
    (iii) to cover a consummated sale;
    (iv) pursuant to a purchase;
    (v) as collateral under a security agreement; or
    (vi) for the purpose of effecting registration of transfer; and
   (B) entity that holds a claim against the debtor arising out of—,
    (i) a sale or conversion of a security received, acquired, or held as specified in subparagraph (A) of this paragraph; or
    (ii) a deposit of cash, a security, or other property with the debtor for the purpose of purchasing or selling a security;
  (3) “customer name security” means security—,
   (A) held for the account of a customer on the date of the filing of the petition by or on behalf of the debtor;
   (B) registered in such customer's name on such date or in the process of being so registered under instructions from the
  debtor; and
   (C) not in a form transferable by delivery on such date;
  (4) “customer property” means cash, security, or other property, and proceeds of such cash, security, or property, at any time
 received, acquired, or held by or for the account of the debtor, from or for the securities account of a customer—,
   (A) including—,
    (i) property that was unlawfully converted and that is property of the estate;
    (ii) a security held as property of the debtor to the extent such security is necessary to meet a net equity claim based on
   a security of the same class and series of an issuer;
    (iii) resources provided through the use of realization of a customer's debit cash balance or a debit item includible in the
   Formula for Determination of Reserve Requirement for Brokers and Dealers as promulgated by the Commission under the
   Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.); and
    (iv) other property of the debtor that any applicable law, rule, or regulation requires to be set aside or held for the benefit
   of a customer, unless including such property as customer property would not significantly increase customer property; but
   (B) not including—,
    (i) a customer name security delivered to or reclaimed by a customer under section 751 of this title; or
    (ii) property to the extent that a customer does not have a claim against the debtor based on such property;


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             46
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (5) “net equity” means, with respect to the aggregate of all of a customer's accounts that such customer holds in the same
 capacity—,
   (A)(i) aggregate dollar balance that would remain in such accounts after the liquidation, by sale or purchase, at the time of the
  filing of the petition of all securities positions in all such accounts, except customer name securities of such customer; minus
   (ii) any claim of the debtor against such customer that would have been owing immediately after such liquidation; plus
   (B) any payment by such customer to the trustee, within 60 days after notice under section 342 of this title, of any business
  related claim of the debtor against such customer;
  (6) “SIPC” means Security Investor Protection Corporation.

Sec. 742. // 11 USC 742. //
 Effect of section 362 of this title in this subchapter
 Notwithstanding section 362 of this title, SIPC may file an application for a protective decree under the Securities Investor
Protection Act of 1970 (15 U.S.C. 78aaa et seq.). The filing of such application stays all proceedings in the case under this
chapter unless and until such application is dismissed. If SIPC completes the liquidation of the debtor, then the court shall
dismiss the case.

Sec. 743. // 11 USC 743. // Notice
  The clerk shall give the notice required by section 342(a) of this title to SIPC and to the Commission. Sec. 744. // 11 USC
744. // Executory contracts
  Notwithsanding section 365(d)(1) of this title, the trustee shall assume or reject, under section 365 of this title, any executory
contract of the debtor for the purchase or sale of a security in the ordinary course of the debtor's business, within a reasonable
time after the date of the order for relief, not to exceed 30 days. If the trustee does not assume such a contract within such
time, such contract is rejected.

Sec. 745. // 11 USC 745. // Treatment of accounts
  (a) Account held by a particular customer in separate capacities shall be treated as accounts of separate customers.
  (b) If a stockbroker or a bank holds a customer net equity claim against the debtor that arose out of a transaction for a customer
 of such stockbroker or bank, each such customer of such stockbroker or bank shall be treated as a separate customer of the
 debtor.
  (c) A trustee's account specified as such on the debtor's books, and supported by a trust deed filed with, and qualified as such
 by, the Internal Revenue Service, and under the Internal Revenue Code of 1954 (26 U.S.C. 1 et seq.), shall be treated as a
 separate customer account for each beneficiary under such trustee account.

Sec. 746. // 11 USC 746. // Extent of customer claim
  (a) If, after the date of the filing of the petition, an entity effects, with respect to cash or a security, a transaction with the debtor,
 in a manner that would have made such entity a customer with respect to such cash or security had such transaction occurred
 before such date, and such transaction was effected by such entity in good faith and before the qualification under section 322
 of this title of a trustee, such entity shall be deemed a customer, and the date of such transaction shall be deemed to be the date
 of the filing of the petition for the purpose of determining such entity's net equity with respect to such cash or security.
  (b) An entity does not have a claim as a customer to the extent that such entity has a claim for cash or a security that, by
 contract, agreement, understanding, or operation of law, is—,
  (1) part of the capital of the debtor; or
  (2) is subordinated to the claims of any or all creditors.

Sec. 747. // 11 USC 747. // Subordination of certain customer claims
 Except as provided in section 510 of this title, unless all other customer net equity claims have been paid in fullm the trustee may
not pay in full or pay in part, directly or indirectly, any net equity claim of a customer that was, on the date such claim arose—,
  (1) an insider;
  (2) a beneficial owner of at least five percent of any class of equity securities of the debtor, other than—,
   (A) nonconvertible stock having fixed preferential dividend and liquidation rights; or
   (B) interests of limited partners in a limited partnership;


                 © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                    47
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (3) a limited partner with a participation of at least five percent in the net assets or net profits of the debtor; or
  (4) an entity that, directly or indirectly, through agreement or otherwise, exercised or had the power to exercise control over
 the management or policies of the debtor.

Sec. 748. // 11 USC 748. // Reduction of securities to money
 As soon as practicable after the date of the order for relief, the trustee shall reduce to money, reduce to money, consistent with
good market practice,, all securities held as property of the estate, except for customer name securities delivered or reclaimed
under section 751 of this title.

Sec. 749. // 11 USC 749. // Voidable transfers
 Any transfer of property that, except for such transfer, would have been customer property, may be avoided by the trustee, and
shall be treated as customer property, if and to the extent that the trustee avoids such transfer under section 544, 545, 547 548,
549, or 724(a) of this title. For the purpose of such sections, the property so transferred shall be deemed to have been proerty
of the debtor and, if such transfer was made to a customer or for a customer's benefit, such customer shall be deemed, for the
purposes of this section, to have been a creditor.

Sec. 750. // 11 USC 750. // Distribution of securities
 The trustee may not distribute a security except under section 751 of this title. Sec. 751. // 11 USC 751. // Customer name
securities
 The trustee shall deliver any customer name security to or on behalf of the customer entitled to such security, unless such
customer has a negative net equity. With the approval of the trustee, a customer may reclaim a customer name security after
payment to the trustee, within such period as the trustee allows, of any claim of the debtor against such customer to the extent
that such customer will not have a negative net equity after such payment.

Sec. 752. // 11 USC 752. // Customer property
  (a) The trustee shall distribute customer property ratably to customers on the basis and to the extent of such customers allowed
 net equity claims and in priority to all other claims, except claims specified in section 507(a)(1) of this title that are attributable
 to the administration of customer property.
  (b)(1) The trustee shall distribute customer property in excess of that distributed under subsection (a) of this section in
 accordance with section 726 of this title.
  (2) Except as provided in section 510 of this title, if a customer is not paid the full amount of such customer's allowed net
 equity claim from customer property, the unpaid portion of such claim is a claim entitled to distribution under section 726(a)
 of this title.
  (c) Subject to section 741 (4)(B) of this title, any cash or security remaining after the liquidation of a security interest created
 under a security agreement made by the debtor shall be apportioned between the general estate and customer property in the
 proportion that the general property of the debtor and the cash or securities of customers were subject to such security interest.
                                 SUBCHAPTER IV— COMMODITY BROKER LIQUIDATION
  Sec. 761. // 11 USC 761. // Definitions for this subchapter
 In this subchapter—,
  (1) “Act” means Commodity Exchange Act (7 U.S.C. 1 et seq.);
  (2) “clearing organization” means organization that clears commodity contracts on, or subject to the rules of, a contract
 market or board of trade;
  (3) “Commission” means Commodity Futures Trading Commission;
  (4) “commodity contract” means—,
   (A) if the debtor is a futures commission merchant, contract for the purchase or sale of a commodity for future delivery on,
  or subject to the rules of, a contract market or board of trade;
   (B) if the debtor is a foreign futures commission merchant, foreign future;
   (C) if the debtor is a leverage transaction merchant, leverage transaction;
   (D) if the debtor is a clearing organization, contract for the purchase or sale of a commodity for future delivery on, or subject
  to the rules of, a contract market or board of trade that is cleared by the debtor; or



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                48
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (E) if the debtor is a commodity options dealer, commodity option;
 (5) “commodity option” means agreement or transaction subject to regulation under section 4c(b) of the Act (7 U.S.C. 6c(b);
 (6) “commodity options dealer” means person that extends credit to, or that accepts cash, a security, or other property from,
a customer of such person for the purchase or sale of an interest in a commodity option;
 (7) “contract market” means board of trade designated as a contract market by the Commission under the Act;
 (8) “contract of sale”, “commodity”, “future delivery”, “board
of trade”, and “futures commission merchant” have the meanings assigned to those terms in the Act;
 (9) “customer” means—,
  (A) if the debtor is a futures commission merchant—,
    (i) entity for or with whom the debtor deals and that holds a claim against the debtor on account of a commodity contract
  made, received, acquired, or held by or through the debtor in the ordinary course of the debtor's

          business as a futures commission merchant from or for the commodity futures account of such entity; or

   (ii) entity that holds a claim against the debtor arising out of—,
    (I) the making, liquidation, or change in the value of a commodity contract of a kind specified in clause (i) of this
   subparagraph;
    (II) a deposit or payment of cash, a security, or other property with the debtor for the purpose of making or margining
   such a commodity contract; or
    (III) the making or taking of delivery on such a commodity contract;
  (B) if the debtor is a foreign futures commission merchant—,
   (i) entity for or with whom the debtor deals and that holds a claim against the debtor on account of a commodity contract
  made, received, acquired, or held by or through the debtor in the ordinary course of the debtor's business as a foreign futures
  commission merchant from or for the foreign futures account of such entity; or
   (ii) entity that holds a claim against the debtor arising out of—,
    (I) the making, liquidation, or change in value of a commodity contract of a kind specified in clause (i) of this subparagraph;
    (II) a deposit or payment of cash, a security, or other property with the debtor for the purpose of making or margining
   such a commodity contract; or
    (III) the making or taking of delivery on such a commodity contract;
  (C) if the debtor is a leverage transaction merchant—,
   (i) entity for or with whom the debtor deals and that holds a claim against the debtor on account of a commodity contract
  engaged in by or with the debtor in the ordinary course of the debtor's business as a leverage transaction merchant from or
  for the leverage account of such entity;
   (ii) entity that hold a claim against the debtor arising out of—,
    (I) the making, liquidation, or change in value of a commodity contract of a kind specified in clause (i) of this subparagraph;
    (II) a deposit or payment of cash, a security, or other property with the debtor for the purpose of entering into or margining
   such a commodity contract; or
    (III) the making or taking of delivery on such a commodity contract;
  (D) if the debtor is a clearing organization, clearing member of the debtor with whom the debtor deals and that holds a claim
 against the debtor on account of cash, a security, or other property received by the debtor to margin, guarantee, or secure a
 commodity contract in such clearing member's proprietary account or customers' account; or
  (E) if the debtor is a commodity options dealer—,
   (i) entity for or with whom the debtor deals and that holds a claim on account of a commodity contract made, received,
  acquired, or held by or through the debtor in the ordinary course of the debtor's business as a commodity options dealer
  from or for the commodity options account of such entity; or
   (ii) entity that holds a claim against the debtor arising out of—,
    (I) the making of, liquidation of, exercise of, or a change in value of, a commodity contract of a kind specified in clause
   (i) of this subparagraph; or
    (II) a deposit or payment of cash, a security, or other property with the debtor for the purpose of making, exercising, or
   margining such a commodity contract;


              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              49
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


   (10) “customer property” means cash, a security, or other property, or proceeds of such cash, security, or property, at any
 time received, acquired, or held by or for the account of the debtor, from or for the account of a customer—,
    (A) including—,
     (i) property received, acquired, or held to margin, guarantee, secure, purchase, or sell a commodity contract;
     (ii) profits or contractual or other rights accruing to a customer as a result of a commodity contract;
     (iii) an open commodity contract;
     (iv) specifically identifiable customer property;
     (v) warehouse receipt or other document held by the debtor evidencing ownership of or title to property to be delivered to
    fulfill a commodity contract from or for the account of a customer;
     (vi) cash, a security, or other property received by the debtor as payment for a commodity to be delivered to fulfill a
    commodity contract from or for the account of a customer;
     (vii) a security held as property of the debtor to the extent such security is necessary to meet a net equity claim based on
    a security of the same class and series of an issuer;
     (viii) property that was unlawfully converted and that is property of the estate; and
     (ix) other property of the debtor that any applicable law, rule, or regulation requires to be set aside or held for the benefit
    of a customer, unless including such property as customer property would not significantly increase customer property; but
    (B) not including property to the extent that a customer does not have a claim against the debtor based on such property;
   (11) “foreign future” means contract for the purchase or sale of a commodity for future delivery on, or subject to the rules
 of, a board of trade outside the United States;
   (12) “foreign futures commission merchant” means entity engaged in soliciting or accepting orders for the purchase or sale
 of a foreign future or that, in connection with such a solicitation or acceptance, accepts cash, a security, or other property or
 extends credit, to margin, guarantee, or secure any trade or contract that results from such a solicitation or acceptance;
   (13) “leverage transaction” means agreement that is subject to regulation under section 217 of the Commodity Futures Trading
 Commission Act of 1974 (7 U.S.C. 15a), and that is commonly known to the commodities trade as a margin account, margin
 contract, leverage account, or leverage contract;
   (14) “leverage transaction merchant” means person that is engaged in the business of engaging in leverage transactions;
   (15) “margin payment” means payment or deposit of cash, a security, or other property, that is commonly known to the
 commodities
 trade as original margin, initial margin, maintenance margin, or variation margin, including a daily variation settlement
payment;
   (16) “member property” means customer property at any time received, acquired, or held by or for the account of a debtor
 that is a clearing organization, from or for the proprietary account of a customer that is a clearing member of the debtor; and
   (17) “net equity” means, subject to such rules and regulations as the Commission promulgates under the Act, with respect to
 the aggregate of all of a customer's accounts that such customer holds in the same capacity—,
    (A) balance remaining in such customer's accounts immediately after—,
     (i) all commodity contracts of such customer have been

                                  transferred, liquidated, or become identified for delivery; and

    (ii) all obligations of such customer to the debtor have been offset; plus
   (B) the value, as of the date of return under section 766 of this title, of any specifically identifiable customer property actually
  returned to such customer before the date specified in subparagraph (A) of this paragraph; plus
   (C) the value, as of the date of transfer, of—,
    (i) any commodity contract to which such customer is entitled that is transferred to another person under section 799 of
   this title; and
    (ii) any cash, security, or other property of such customer transferred to such other person under section 766 of this title
   to margin or secure such transferred commodity contract.

Sec. 762. // 11 USC 762. // Notice to the Commission and right to be heard
  (a) The clerk shall give the notice required by section 342 of this title to the Commission.



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               50
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (b) The Commission may raise and may appear and be heard on any issue in a case under this chapter.

Sec. 763. // 11 USC 763. // Treatment of accounts
  (a) Accounts held by a particular customer in separate capacities shall be deemed to be accounts of separate customers.
  (b) A member of a clearing organization shall be deemed to hold such member's proprietary account in a separate capacity
 from such member's customers' account.
  (c) The net equity in a customer's account may not be offset against the net equity in the account of any other customer.

Sec. 764. // 11 USC 764. // Voidable transfers
  (a) Except as otherwise provided in this section, any transfer of property that, except for such transfer, would have been
 customer property, may be avoided by the trustee, and shall be treated as customer property, if and to the extent that the trustee
 avoids such transfer under section 544, 545, 547, 548,549, or 724(a) of this title. For the purpose of such sections, the property
 so transferred is deemed to have been property of the debtor, and, if such transfer was made to a customer or for a customer's
 benefit, such customer is deemed, for the purposes of this section, to have been a creditor.
  (b) Notwithstanding sections 544, 545, 547, 548, 549, and 724(a) of this title, the trustee may not avoid a transfer made before
 five days after the daterof the filing of the petition, if such transfer is approved by the Commission by rule or order, either
 before or after such transfer, and if such transfer is—,
  (1) a transfer of a commodity contract entered into or carried by or through the debtor on behalf of a customer, and of any
 cash, securities, or other property margining or securing such commodity contract; or
  (2) the liquidation of a commodity contract entered into or carried by or through the debtor on behalf of a customer.
  (c) Notwithstanding sections 544, 545, 547, 548, and 724(a) of this title, the trustee may not avoid a transfer that is a margin
 payment to or deposit with a commodity broker or forward contract merchant or is a settlement payment made by a clearing
 organization and that occurs before the commencement of the case, except under section 548 (a)(1) of this title.

Sec. 765. // 11 USC 765. // Customer instructions
  (a) The notice under section 342 of this title to customers shall instruct each customer—,
  (1) to file a proof of such customer's claim promptly, and to specify in such claim any specifically identifiable security,
 property, or commodity contract; and
  (2) to instruct the trustee of such customer's desired disposition, including transfer under section 766 of this title or liquidation,
 of
 any commodity contract specifically identified to such customer.
  (b) The trustee shall comply, to the extent practicable, with any instruction received from a customer regarding such customer's
 desired disposition of any commodity contract specifically identified to such customer. If the trustee has transferred, under
 section 766 of this title, such a commitment, the trustee shall transmit any such instruction to the commodity broker to whom
 such commodity contract was so transferred.

Sec. 766. // 11 USC 766. // Treatment of customer property
  (a) The trustee shall answer all margin calls with respect to a specifically identifiable commodity contract of a customer until
 such time as the trustee returns or transfers such commodity contract, but the trustee may not make a margin payment that has
 the effect of a distribution of more than that to which such customer is entitled under subsection (h) or (i) of this section.
  (b) The trustee shall prevent any open commodity contract that is being actively traded as of the date of the filing of the
 petition from remaining open after the last day of trading in such commodity contract, or into the first day on which notice of
 intent to deliver on such commodity contract may be tendered, whichever occurs first. With respect to any commodity contract
 that has remained open after the last day of trading in such commodity contract or with respect to which delivery must be
 made or accepted under the rules of contract market on which such commodity contract was made, the trustee may operate
 the business of the debtor for the purpose of—,
  (1) accepting or making tender of notice of intent to deliver the physical commodity underlying such commodity contract;
  (2) facilitating delivery of such commodity; or
  (3) disposing of such commodity if a party to such commodity contract defaults.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                51
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (c) The trustee shall return promptly to a customer any specifically identifiable security, property, or commodity contract to
 which such customer is entitled, or shall transfer, on such customer's behalf, such security, property, or commodity contract to
 a commodity broker that is not a debtor under this title, subject to such rules or regulations as the Commission may prescribe, to
 the extent that the value of such security, property, or commodity contract does not exceed the amount to which such customer
 would be entitled under subsection (h) or (i) of this section if such security, property, or commodity contract were not returned
 or transferred under this subsection.
  (d) If the value of a specifically identifiable security, property, or commodity contract exceeds such amount, then the customer
 to whom such security, property, or commodity contract is specifically identified may deposit cash with the trustee equal to
 the difference between the value of such security, property, or commodity contract and such amount, and the trustee shall—,
  (1) return promptly such security, property, or commodity contract to such customer; or
  (2) transfer, on such customer's behalf, such security, property, or commodity contract to a commodity broker that is not a
 debtor under this title, subject to such rules or regulations as the Commission may prescribe.
  (e) Subject to subsection (b) of this section, the trustee shall liquidate any commodity contract that—,
  (1) is identified to a particular customer and with respect to which such customer has not timely instructed the trustee as to
 the desired disposition of such commodity contract;
  (2) cannot be transferred under subsection (c) of this section; or
  (3) cannot be identified to a particular customer.
  (f) As soon as practicable after the commencement of the case, the trustee shall reduce to money, consistent with good market
 practice, all securities and other property, other than commodity contracts, held as property of the estate, except for specifically
 identifiable securities or property distributable under subsection (h) or (i) of this section.
  (g) The trustee may not distribute a security or other property except under subsection (h) or (i) of this section.
  (h) Except as provided in subsection (b) of this section, the trustee shall distribute customer property ratably to customers on
 the basis and to the extent of such customers' allowed net equity claims, and in priority to all other claims, except claims of a
 kind specified in section 507(a)(1) of this title that are attributable to the administration of customer property. Such distribution
 shall be in the form of—,
  (1) cash;
  (2) the return or transfer, under subsection (c) or (d) of this section, of specifically identifiable customer securities, property,
 or commodity contracts; or
  (3) payment of margin calls under subsection (a) of this section.
  (i) If the debtor is a clearing organization, the trustee shall distribute—,
  (1) customer property, other than member property, ratably to customers on the basis and to the extent of such customers'
 allowed net equity claims based on such customers' accounts other than proprietary accounts, and in priority to all other claims,
 except claims of a kind specified in section 507(a)(1) of this title that are attributable to the administration of such customer
 property; and
  (2) member property ratably to customers on the basis and to the extent of such customers' allowed net equity claims based
 on such customers' proprietary accounts, and in priority to all

other claims, except claims of a kind specified in section 507 (a)(1) of this title that are attributable to the administration of
member

property or customer property.
  (j)(1) The trustee shall distribute customer property in excess of that distributed under subsection (h) or (i) of this section
 in accordance with section 726 of this title.
  (2) Except as provided in section 510 of this title, if a customer is not paid the full amount of such customer's allowed net
 equity claim from customer property, the unpaid portion of such claim is a claim entitled to distribution under section 726(a)
 of this title.

                             CHAPTER 9—ADJUSTMENT OF DEBTS OF A MUNICIPALITY

                                         SUBCHAPTER I—GENERAL PROVISIONS



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              52
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549




Sec. 901. Applicability of other sections of this title. 902. Definitions for this chapter. 903. Reservation of State power to control
municipalities 904. Limitation on jurisdiction and powers of court.
                                           SUBCHAPTER II— ADMINISTRATION

921. Petition and proceedings relating to petition. 922. Automatic stay of enforcement of claims against the debtor. 923. Notice.
924. List of creditors. 925. Effect of list of claims. 926. Avoiding powers. 927. Dismassal.
                                                  SUBCHAPTER III— THE PLAN

941. Filing of paln. 942. Modification of plan. 943. Confirmation. 944. Effect of confirmation. 945. Continuing jurisdiction and
closing of the case. 946. Effect of exchange of securities before the date of the filing of the petition.
                                        SUBCHAPTER I—GENERAL PROVISIONS

Section 901. // 11 USC 901. // Applicability of other sections of this title

  (a) Sections 301, 344, 347(b), 349, 350(b), 361, 362, 364(c), 364( d), 364(e), 364(f), 365, 366, 501, 502, 503, 504, 506,
 507(a)(1), 509, 510, 524(a)(1), 524(a)(2), 544, 545, 546, 547, 548, 549(a), 549(c), 549(d), 550, 551, 552, 553, 1102, 1103,
 1109, 1111(b) 1122, 1123(a)(1), 1123(a) (2), 1123(a)(3), 1123(a)(4), 1123(a)(5), 1123(b), 1124, 1125, 1126 (a), 1126(b),
 1126(c), 1126(e), 1126(f), 1126(g), 1127(d), 1128, 1129 (a) (2), 1129(a)(3), 1129(a)(8), 1129(a)(10), 1129(b)(1), 1129(b) (2)
 (A), 1129(b)(2)(B), 1142(b), 1143, 1144, and 1145 of this title apply in a case under this chapter.
  (b) A term used in a section of this title made applicable in a case under this chapter by subsection (a) of this section or
 section 103(e) of this title has the meaning difined for such term for the purpose of such applicable section, unless such term
 is otherwise defined in section 902 of this title.
  (c) A section made applicable in a case under this chapter by subsection (a) of this section that is operative if the business of
 the debtor is authorized to be operated is operative in a case under this chapter.

Section 902. // 11 USC 902. // Definitions for this chapter

  In this chapter—,
  (1) “property of the estate”, when used in a section that is made applicable in a case under this chapter by section 103(e) or
 901 of this title, means property of the debtor;
  (2) “special tax payer” means record owner or holder of title, legal or equitable, to real property against which has been levied
 a special assessment or special tax the proceeds of which are the sole source of payment of an obligation issued by the debtor
 to defray the cost of an improvement relating to such real property;
  (3) “special tax payer affected by the plan” means special tax payer with respect to whose real property the plan proposes
 to increase the proportion of special assessments or special taxes referred to in paragraph (2) of this section assessed against
 such real property; and
  (4) “trustee”, when used in a section that is made applicable in a case under this chapter by section 103(e) or 901 of this title,
 means debtor, except as provided in section 926 of this title.

Section 903. // 11 USC 903. // Reservation of State power to control municipalities

  This chapter does not limit or impair the power of a State to control, by legislation or otherwise, a municipality of or in such
 State in the exercise of the political or governmental powers of such municipality, including expenditures for such exercise,
 but—,
  (1) a State law prescribing a method of composition of indebtedness of such municipality may not bind any creditor that does
 not consent to such composition; and
  (2) a judgment entered under such a law may not bind a creditor to that does not consent to such composition.

Section 904. // 11 USC 904. // Limitation on jurisdiction and powers of court




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              53
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  Notwithstanding any power of the court, unless the debtor consents or the plan so provides, the court may not, by any stay,
 order, or decree, in the case or otherwise, interfere with—,
  (1) any of the political or governmental powers of the debtor;
  (2) any of the property or revenues of the debtor; or
  (3) the debtor's use or enjoyment of any income-producing property.
                                           SUBCHAPTER II— ADMINISTRATION

Section 921. // 11 USC 921. // Petition and proceedings relating to petition

  (a) Notwithstanding sections 109(c) and 301 of this title, a case under this chapter concerning an unincorporated tax or special
 assessment district that does not have such district's won officials is commenced by the filing under section 301 of this title
 of a petition under this chapter by such district's governing authority or the board or body having authority to levy taxes or
 assessments to meet the obligations of such district.
  (b) The chief judge of the court of appeals for the circuit embracing the district in which the case is commenced shall designate
 the bankruptcy judge to conduct the case.
  (c) After an objection to the petition, the court, after notice and a hearing, may dismiss the petition, if the debtor did not file
 the petition in good faith, or if the petition does not meet the requirements of this title.
  (e) If the petition is not dismissed under subsection (d) of this section, the court shall order relief under this chapter.
  (f) The court may not, on account of an appeal from an order for relief, delay any proceeding under this chapter in the case
 in which the appeal is being taken; nor shall any court order a stay of such proceeding pending such appeal. The reversal on
 appeal of a finding of jurisdiction does not affect the validity of any debt incurred that is authorized by the court under section
 364(c) or 364(d) of this title.

Sec. 922. // 11 USC 922. // Automatic stay of enforcement of claims against the debtor
  (a) A petition filed under this chapter operates as a stay, in addition to the stay provided by section 362 of this title, applicable
 to all entities, of—,
  (1) the commencement or continuation, including the issuance or employment of process, of judicial, administrative, or other
 proceeding against an officer or inhabitant of the debtor that seeks to enforce a claim against the debtor; and
  (2) the enforcement of a lien on or arising out of taxes or assessments owed to the debtor.
  (b) Subsections (c), (d), (e), (f), and (g) of section 362 of this title apply to a stay under subsection (a) of this section the same
 as such subsections apply to a stay under section 362(a) of this title. Sec. 923. // 11 USC 923. // Notice
 There shall be given notice of the commencement of a case under this chapter, notice of an order for relief under this chapter,
and notice of the dismissal of a case under this chapter. Such notice shall also be published at least once a week for three
successive weeks in at least one newspaper of general circulation published within the district in which the case is commenced,
and in such other newspaper having a general circulation among bond dealers and bondholders as the court designates.

Sec. 924. // 11 USC 924. // List of creditors
 The debtor shall file a list of creditors.

Sec. 925. // 11 USC 925. // Effect of llist of claims
 A proof of claim is deemed filed under section 501 of this title for any claim that appears in the list filed under section 924 of
this title, except a claim that is listed as disputed, contingent, or unliquidated.

Sec. 926. // 11 USC 926. // Avoiding powers
 If the debtor refuses to pursue a cause of action under section 544, 545, 547, 548, 549(a), or 550 of this title, then on request
of a creditor, the court may appoint a trustee to pursue such cause of action.

Sec. 927. // 11 USC 927. // Dismissal
  (a) After notice and a hearing, the court may dismiss a case under this chapter for cause, including—,
  (1) want of prosecution;
  (2) unreasonable delay by the debtor that is prejudicial to creditors;



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                54
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


   (3) failure to propose a plan within the time fixed under section 941 of this title;
   (4) if a plan is not accepted within any time fixed by the court;
   (5) denial of confirmation of a plan under section 943(b) of this title and denial of additional time for filing another plan
 or a modification of a plan; or
   (6) if the court has retained jurisdiction after confirmation of a plan—,
    (A) material default by the debtor with respect to a term of such plan; or
    (B) termination of such plan by reason of the occurrence of a condition specified in such plan.
   (b) The court shall dismiss a case under this chapter if confirmation is refused.
                                                  SUBCHAPTER III— THE PLAN
   Sec. 941. // 11 USC 941. // Filing of plan
 The debtor shall file a plan for the adjustment of the debtor's debts. If such a plan is not filed with the petition, the debtor shall
file such a plan at such later time as the court fixes.

Sec. 942. // 11 USC 942. // Modification of plan
 The debtor may modify the plan at any time before confirmation, but may not modify the plan so that the plan as modified
fails to meet the requirements of this chapter. After the debtor files a modification, the plan as modified becomes the plan.

Sec. 943. // 11 USC 943. // Confirmation
  (a) A special tax payer may object to confirmation of a plan.
  (b) The court shall confirm the plan if—,
  (1) the plan complies with the provision of this title made applicable by sections 103(e) and 901 of this title;
  (2) the plan complies with the provisions of this chapter;
  (3) all amounts to be paid by the debtor or by any person for services or expenses in the case or incident to the plan have
 been fully disclosed and are reasonable;
  (4)the debtor is not prohibited by law from taking any action necessary to be taken to carry out the plan;
  (5) the plan provides that each holder of a claim of the kind specified in section 507(a)(1) of this title will receive, on account
 of such claim, property of a value, as of the effective date of the plan, equal to the allowed amount of such claim, except to
 the extent that the holder of a particular claim of such kind has

waived such payment on such claim; and
 (6) the plan is in the best interests of creditors and is feasible.

Sec. 944. // 11 USC 944. // Effect of confirmation
  (a) The provisions of a confirmed plan bind the debtor and any
 creditor, whether or not—,
  (1) a proof of such creditor's claim is filed or deemed filed under section 501 of this title;
  (2) such claim is allowed under section 502 of this title; or
  (3) such creditor has accepted the plan.
  (b) Except as provided in subsection (c) of this section, the debtor is discharged from all debts as of the time when—,
  (1) the plan is confirmed;
  (2) the debtor deposits any consideration to be distributed under the plan with a disbursing agent appointed by the court; and
  (3) the court has determined—,
   (A) that any security so deposited will constitute, after distribution, a valid legal obligation of the debtor; and
   (B) that any provision made to pay or secure payment of such obligation is valid.
  (c) The debtor is not discharged under subsection (b) of this section from any debt—,
  (1) excepted from discharge by the plan or order confirming the plan; or
  (2) owed to an entity that, before confirmation of the plan, had neither notice nor actual knowledge of the case.

Sec. 945. // 11 USC 945. // Continuing jurisdiction and closing of the case
  (a) The court may retain jurisdiction over the case for such period of time as is necessary for the successful execution of
 the plan.


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               55
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (b) Except as provided in subsection (a) of this section, the court shall close the case when administration of the case has
 been completed.

Sec. 946. // 11 USC 946. // Effect of exchange of securities before the date of the filing of the petition
 The exchange of a new security under the plan for a claim covered by the plan, whether such exchange occurred before or after
the date of the filing of the petition, does not limit or impair the effectiveness of the plan or of any provision of this chapter.
The amount and number specified in section 1126(c) of this title include the amount and number of claims formerly held by
a creditor that has participated in any such exchange.

                                             CHAPTER 11—REORGANIZATION

                                  SUBCHAPTER I—OFFICERS AND ADMINISTRATION

Sec. 1101. Definitions for this chapter. 1102. Creditors' and equity security holders' committees. 1103. Powers and duties of
committees. 1104. Appointment of trustee or examiner. 1105. Termination of trustee's appointment. 1106. Duties of trustee and
examiner. 1107. Rights, powers, and duties of debtor in possession. 1108. Authorization to operate business. 1109. Right to be
heard. 1110. Aircraft equipment and vessels. 1111. Claims and interests. 1112. Conversion or dismissal.
                                               SUBCHAPTER II— THE PLAN

1121. Who may file a plan. 1122. Classification of claims or interests. 1123. Contents of plan. 1124. Impairment of claims
or interests. 1125. Postpetition disclosure and solicitation. 1126. Acceptance of plan. 1127. Modification of plan. 1128.
Confirmation hearing. 1129. Confirmation of plan.
                                 SUBCHAPTER III— POSTCONFIRMATION MATTERS

1141. Effect of confirmation. 1142. Execution of plan. 1143. Distribution. 1144. Revocation of an order of confirmation. 1145.
Exemption from securities laws. 1146. Special tax provisions.
                                 SUBCHAPTER IV— RAILROAD REORGANIZATION

Sec. 1161. Inapplicability of other sections. 1162. Definition. 1163. Appointment of trustee. 1164. Right to be heard. 1165.
Protection of the public interest. 1166. Effect of Interstate Commerce Act and of Federal, State, or local regulations. 1167.
Collective bargaining agreements. 1168. Rolling stock equipment. 1169. Effect of rejection of lease of railroad line. 1170.
Abandonment of railroad line. 1171. Priority claims. 1172. Contents of plan. 1173. Confirmation of plan. 1174. Liquidation.
                                   SUBCHAPTER I—OFFICERS AND ADMINISTRATION
  Sec. 1101. // 11 USC 1101. // Definitions for this chapter
 In this chapter—,
  (1) “debtor in possession” means debtor except when a person that has qualified under section 322 of this title is serving
 as trustee in the case;
  (2) “substantial consummation” means—,
   (A) transfer of all or substantially all of the property proposed by the plan to be transferred;
   (B) assumption by the debtor or by the successor to the debtor under the plan of the business or of the management of all
  or substantially all of the property dealt with by the plan; and
   (C) commencement of distribution under the plan.

Sec. 1102. // 11 USC 1102. // Creditors' and equity security holders' committees
  (a)(1) As soon as practicable after the order for relief under this chapter, the court shall appoint a committee of creditors
 holding unsecured claims.
  (2) On request of a party in interest, the court may order the appointment of additional committees of creditors or of equity
 security holders if necessary to assure adequate representation of creditors or of equity security holders. The court shall appoint
 any such committee.
  (b)(1) A committee of creditors appointed under subsection (a) of this section shall ordinarily consist of the persons, willing
 to serve, that hold the seven largest claims against the debtor of the kinds represented on such committee, or of the members



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             56
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


 of a committee organized by creditors before the order for relief under this chapter, if such committee was fairly chosen and
 is representative of the different kinds of claims to be represented.
  (2) A committee of equity security holders appointed under subsection (a)(2) of this section shall ordinarily consist of the
 persons, willing to serve, that hold the seven largest amounts of equity securities of the debtor of the kinds represented on
 such committee.
  (c) On request of a party in interest and after notice and a hearing, the court may change the membership or the size of a
 committee appointed under subsection (a) of this section if the membership of such committee is not representative of the
 different kinds of claims or interests to be represented.

Sec. 1103. // 11 USC 1103. // Powers and duties of committees
  (a) At a scheduled meeting of a committee appointed under section 1102 of this title, at which a majority of the members
 of such committee
 are present, and with the court's approval, such committee may select and authorize the employment by such committee of
one or more attorneys, accountants, or other agents, to represent or perform services for such committee.
  (b) A person employed to represent a committee appointed under section 1102 of this title may not, while employed by such
 committe, represent any other entity in connection with the case.
  (c) A committee appointed under section 1102 of this title may—,
  (1) consult with the trustee or debtor in possession concerning the administration of the case;
  (2) investigate the acts, conduct, assets, liabilities, and financial condition of the debtor, the operation of the debtor's business
 and the desirability of the continuance of such business, and any other
 matter relevant to the case or to the formulation of a plan;
  (3) participate in the formulation of a plan, advise those represented by such committee of such committee's recommendations
 as to any plan formulated, and collect and file with the court acceptances of a plan;
  (4) request the appointment of a trustee or examiner under section 1104 of this title, if a trustee or examiner, as the case may
 be, has not previously been appointed under this chapter in the

case; and
  (5) perform such other services as are in the interest of those represented. (d) As soon as practicable after the appointment
 of a committee

under section 1102 of this title, the trustee shall meet with such committee to transact such business as may be necessary and
proper.

Sec. 1104. // 11 USC 1104. // Appointment of trustee or examiner
   (a) At any time after the commencement of the case but before confirmation of a plan, on request of a party in interest, and after
 notice and a hearing, the court shall order the appointment of a
 trustee—,
   (1) for cause, including fraud, dishonesty, incompetence, or gross mismanagement of the affairs of the debtor by current
 management, either before or after the commencement of the

case, or similar cause, but not including the number of holders of securities of the debtor or the amount of assets or liabilities
of the debtor; or
  (2) if such appointment is in the interests of creditors, any equity security holders, and other interests of the estate, without
 regard to the number of holders of securities of the debtor or the amount of assets or liabilities of the debtor.
  (b) If the court does not order the appointment of a trustee under
 this section then at any time before the confirmation of a plan, on request of a party in interest, and after notice and a hearing,
the court shall order the appointment of an examiner to conduct such an investigation of the debtor as is appropriate, including
an investigation of any allegations of fraud, dishonesty, incompetence, misconduct, mismanagement, or irregularity in the
management of the affairs of the debtor of or by current or former management of the debtor, if—,
  (1) such appointment is in the interests of creditors, any equity
 security holders, and other interests of the estate; or


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               57
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (2) the debtor's fixed, liquidated, unsecured debts, other than debts for goods, services, or taxes, or owing to an insider, exceed
 $5,000,000.
  (c) If the court orders the appointment of a trustee or an examiner, if a trustee or an examiner dies or resigns during the case
 or is removed under section 324 of this title, or if a trustee fails to qualify under section 322 of this title, then the court shall
 appoint one disinterested person to serve as trustee or examiner, as the case may be, in the case.

Sec. 1105. // 11 USC 1105. // Termination of trustee's appointment
 At any time before confirmation of a plan, on request of a party in interest, and after notice and a hearing, the court may
terminate the trustee's appointment and restore the debtor to possession and management of the property of the estate, and
operation of the debtor's business.

Sec. 1106. // 11 USC 1106. // Duties of trustee and examiner
  (a) A trustee shall—,
  (1) perform the duties of a trustee specified in section 704(2), 704(4), 704(6), 704(7), and 704(8) of this title;
  (2) if the debtor has not done so, file the list, schedule, and statement required under section 521(1) of this title;
  (3) except to the extent that the court orders otherwise, investigate the acts, conduct, assets, liabilities, and financial condition
 of the debtor, the operation of the debtor's business and the desirability of the continuance of such business, and any other
 matter relevant to the case or to the formulation of a plan;
  (4) as soon as practicable—,
   (A) file a statement of any investigation conducted under paragraph (3) of this subsection, including any fact ascertained
  pertaining to fraud, dishonesty, incompetence, misconduct, mismanagement, or irregularity in the management of the affairs
  of the debtor, or to a cause of action available to the estate; and
   (B) transmit a copy or a summary of any such statement to any creditors' committee or equity security holders' committee,
  to any indenture trustee, and to such other entity as the court designates;
  (5) as soon as practicable, file a lan under section 1121 of this title, file a report of why the trustee will not file a plan, or
 recommend conversion of the case to a case under chapter 7 or 13 of this title or dismissal of the case;
  (6) for any year for which the debtor has not filed a tax return required by law, furnish, without personal liability, such
 information as may be required by the governmental unit with which such tax return was to be filed, in light of the condition
 of the debtor's books and records and the availability of such information; and
  (7) after confirmation of a plan, file such reports as are necessary or as the court orders.
  (b) An examiner appointed under section 1104(c) of this title shall perform the duties specified in paragraphs (3) and (4) of
 subsection (a) of this section, and any other duties of the trustee that the court orders the debtor in possession not to perform.

Sec. 1107. // 11 USC 1107. // Rights, powers, and duties of debtor in possession
  (a) Subject to any limitations on a trustee under this chapter, and to such limitations or conditions as the court prescribes, a
 debtor in possession shall have all the rights, other than the right to compensation under section 330 of this title, and powers,
 and shall perform all the functions and duties, except the duties specified in sections 1106(a) (2), (3), and (4) of this title, of
 a trustee serving in a case under this chapter.
  (b) Notwithstanding section 327(a) of this title, a person is not disqualified for employment under section 327 of this title by a
 debtor in possession solely because of such person's employment by or representation of the debtor before the commencement
 of the case.

Sec. 1108. // 11 USC 1108. // Authorization to operate business
 Unless the court orders otherwise, the trustee may operate the debtor's business.

Sec. 1109. // 11 USC 1109. // Right to be heard
  (a) The Securities and Exchange Commission may raise and may appear and be heard on any issue in a case under this chapter,
 but the Securities and Exchange Commission may not appeal from any judgment, order, or decree entered in the case
  (b) A party in interest, including the debtor, the trustee, a creditors' committee, an equity security holders' committee, a
 creditor, an equity security holder, or any indenture trustee, may raise and may appear and be heard on any issue in a case
 under this chapter.


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               58
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549




Sec. 1110. // 11 USC 1110. // Aircraft equipment and vessels
  (a) The right of a secured party with a purchase-money equipment security interest in, or of a lessor or conditional vendor of,
 whether as trustee or otherwise, aircraft, aircraft engines, propellers, appliances, or spare parts, as defined in section 101 of
 the Federal Aviation Act of 1958 (49 U.S.C. 1301), or vessels of the United States, as defined in subsection B(4) of the Ship
 Mortgage Act, 1920 (46 U.S.C. 911(4), that are subject to a purchase-money equipment security interest granted by, leased
 to, or conditionally sold to, a debtor that is an air carrier operating under a certificate of convenience and necessity issued by
 the Civil Aeronautics Board, or a water carrier that holds a certificate of public convenience and necessity or permit issued
 by the Interstate Commerce Commission, as the case may be, to take possession of such equipment in compliance with the
 provisions of a purchase-money equipment security agreement, lease, or conditional sale contract, as the case may be, is not
 affected by section 362 or 363 of this title or by any power of the court to enjoin such taking of possession, unless—,
  (1) before 60 days after the date of the order for relief under this chapter, the trustee, subject to the court's approval, agrees to
 perform all obligations of the debtor that become due on or after such date under such security agreement, lease, or conditional
 sale contract, as the case may be; and
  (2) any default, other than a default of a kind specified in section 365(b)(2) of this title, under such security agreement, lease,
 or conditional sale contract, as the case may be—,
   (A) that occurred before such date is cured before the expiration of such 60–day period; and
   (B) that occurs after such date is cured before the later of—,
     (i) 30 days after the date of such default; and
     (ii) the expiration of such 60–day period.
  (b) The trustee and the secured party, lessor, or conditional vendor, as the case may be, whose right to take possession is
 protected under subsection (a) of this section may agree, subject to the court's approval, to extend the 60–day period specified
 in subsection (a)(1) of this section.

Sec. 1111. // 11 USC 1111. // Claims and interests
  (a) A proof of claim or interest is deemed fuled under section 501 of this title for any claim or interest that appears in
 the schedules filed under section 521(1) or 1106(a)(2) of this title, except a claim or interest that is scheduled as disputed,
 contingent, or unliquidated.
  (b)(1)(A) A claim secured by a lien on property of the estate shall
 be allowed or disallowed under section 502 of this title the same as if the holder of such claim had recourse against the debtor
on account of such claim, whether or not such holder has such recourse, unless—,
  (i) the class of which such claim is a part elects, by at least two–thirds in amount and more than half in number of allowed
 claims of such class, application of paragraph (2) of this subsection; or
  (ii) such holder does not have such recourse and such property is sold under section 363 of this title or is to be sold under
 the plan.
   (B) A class of claims may not elect application of paragraph (2) of this subsection if—,
  (i) the interest on account of such claims of the holders of such claims in such property is of inconsequential value; or
  (ii) the holder of a claim of such class has recourse against the debtor on account of such claim and such property is sold
 under section 363 of this title or is to be sold under the plan.
  (2) If such an election is made, then notwithstanding section 506(a) of this title, such claim is a secured claim to the extent
 that such claim is allowed.

Sec. 1112. // 11 USC 1112. // Conversion or dismissal
  (a) The debtor may convert a case under this chapter to a case under chapter 7 of this title unless—,
  (1) the debtor is not a debtor in possession;
  (2) the case is an involuntary case originally commenced under this chapter; or
  (3) the case was converted to a case under this chapter on other than the debtor's request.
  (b) Except as provided in subsection (c) of this section, on request of a party in interest, and after notice and a hearing, the
 court may convert a case under this chapter to a case under chapter 7 of this title or may dismiss a case under this chapter,
 whichever is in the best interest of creditors and the estate, for cause, including—,



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               59
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


   (1) contunuing loss to or diminution of the estate and absence of a reasonable likelihood of rehabilitation;
   (2) inability to effectuate a plan;
   (3) unreasonable delay by the debtor that is prejudicial to creditors;
   (4) failure to propose a plan under section 1121 of this title within any time fixed by the court;
   (5) denial of confirmation of every proposed plan and denial of additional time for filing another plan or a modification of
 a plan;
   (6) revocation of an order of confirmation under section 1144 of this title, and denial of confirmation of another plan or a
 modified plan under section 1129 of this title;
   (7) inability to effectuate substantial consummation of a confirmed plan;
   (8) material default by the debtor with respect to a confirmed plan; and
   (9) termination of a plan by reason of the occurrence of a condition specified in the plan.
   (c) The court may not convert a case under this chapter to a case under chapter 7 of this title if the debtor is a farmer or a
 corporation that is not a moneyed, business, or commercial corporation, unless the debtor requests such conversion.
   (d) The court may convert a case under this chapter to a case under chapter 13 of this title only if—,
   (1) the debtor requests such conversion; and
   (2) the debtor has not been discharged under section 1141(d) of this title.
   (e) Notwithstanding any other provision of this section, a case may not be converted to a case under another chapter of this
 title unless the debtor may be a debtor under such chapter.
                                                  SUBCHAPTER II— THE PLAN
   Sec. 1121. // 11 USC 1121. // Who may file a plan
   (a) The debtor may file a plan with a petition commencing a voluntary case, or at any time in a voluntary case or an involuntary
 case.
   (b) Except as otherwise provided in this section, only the debtor may file a plan until after 120 days after the date of the
 order for relief under this chapter.
   (c) Any party in interest, including the debtor, the trustee, a creditors' committee, an equity security holders' committee, a
 creditor, an equity security holder, or any indenture trustee, may file a plan if and only if—,
   (1) a trustee has been appointed under this chapter;
   (2) the debtor has not filed a plan before 120 days after the date of the order for relief under this chapter; or
   (3) the debtor has not filed a plan that has been accepted, before 180 days after the date of the order for relief under this
 chapter, by each class the claims or interests of which are impaired under the plan.
   (d) On request of a party in interest and after notice and a hearing the court may for cause reduce or increase the 120–day
 period or the 180–day period referred to in this section.

Sec. 1122. // 11 USC 1122. // Classification of claims or interests
  (a) Except as provided in subsection (b) of this section, a plan may place a claim or an interest in a particular class only if
 such claim or interest is substantially similar to the other claims or interests of such class.
  (b) A plan may designate a separate class of claims consisting only of every unsecured claim that is less than or reduced to
 an amount that the court approves as reasonable and necessary for administrative convenience.

Sec. 1123. // 11 USC 1123. // Contents of plan
  (a) A plan shall—,
  (1) designate, subject to section 1122 of this title, classes of claims other than claims of a kind specified in section 507( a)
 (1), 507(a)(2), or 507(a)(6) of this title and classes of interests;
  (2) specify any class of claims or interests that is not impaired under the plan;
  (3) shall specify the treatment of any class of claims or interests that is impaired under the plan;
  (4) provide the same treatment for each claim or interest of a particular class, unless the holder of a particular claim or interest
 agrees to a less favorable treatment of such particular claim or interest;
  (5) provide adequate means for the plan's execution, such as—,
   (A) retention by the debtor of all or any part of the property of the estate;




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              60
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


    (B) transfer of all or any part of the property of the estate to one or more entities, whether organized before or after the
  confirmation of such plan;
    (C) merger or consolidation of the debtor with one or more persons;
    (D) sale of all or any part of the property of the estate, either subject to or free of any lien, or the distribution of all or any
  part of the property of the estate among those having an interest in such property of the estate;
    (E) satisfaction or modification of any lien;
    (F) cancellation or modification of any indenture or similar instrument;
    (G) curing or waiving any default;
    (H) extension of a maturity date or a change in an interest rate or other term of outstanding securities;
    (I) amendment of the debtor's charter; or
    (J) issuance of securities of the debtor, or of any entity referred to in subparagraph (B) or (C) of this paragraph, for cash, for
  property, for existing securities, or in exchange for claims or interests, or for any other appropriate purpose;
  (6) provide for the inclusion in the charter of the debtor, if the debtor is a corporation, or of any corporation referred to
 in paragraph (5)(B) or (5)(C) of this subsection, of a provision prohibiting the issuance of nonvoting equity securities, and
 providing, as to the several classes of securities possessing voting power, an appropriate distribution of such power among
 such classes,
 including, in the case of any class of equity securities having a preference over another class of equity securities with respect
to dividends, adequate provisions for the election of directors representing such preferred class in the event of default in the
payment of such dividends; and
  (7) contain only provisions that are consistent with the interests of creditors and equity security holders and with public policy
 with respect to the manner of selection of any officer, director, or trustee under the plan and any successor to such officer,
 director, or trustee.
  (b) Subject to subsection (a) of this section, a plan may—,
  (1) impair or leave unimpaired any class of claims, secured or unsecured, or of interests;
  (2) subject to section 365 of this title, provide for the assumption or rejection of any executory contract or unexpired lease
 of the debtor not previously rejected under section 365 of this title;
  (3) provide for—,
    (A) the settlement or adjustment of any claim or interest belonging to the debtor or to the estate; or
    (B) the retention and enforcement by the debtor, by the trustee, or by a representative of the estate appointed for such
  purpose, of any such claim or interest;
  (4) provide for the sale of all or substantially all of the property of the estate, and the distribution of the proceeds of such
 sale among holders of claims or interests; and
  (5) include any other appropriate provision not inconsistent with the applicable provisions of this title.
  (c) In a case concerning an individual, a plan proposed by an entity other than the debtor may not provide for the use, sale,
 or lease of property exempted under section 522 of this title, unless the debtor consents to such use, sale, or lease.

Sec. 1124. // 11 USC 1124. // Impairment of claims or interests
 Except as provided in section 1123(a)(4) of this title, a class of claims or interests is impaired under a plan unless, with respect
to each claim or interest of such class, the plan—,
  (1) leaves unaltered the legal, equitable, and contractual rights to which such claim or interest ntitles the holder of such claim or

interest;
  (2) notwithstanding any contractual provision or applicable law that entitles the holder of such claim or interest to demand
 or receive accelerated payment of such claim or interest after the occurrence of a default—,
    (A) cures any such default, other than a default of a kind specified in section 365(b)(2) of this title, that occurred before or
  after the commencement of the case under this title;
    (B) reinstates the maturity of such claim or interest as such maturity existed before such default;
    (C) compensates the holder of such claim or interest for any damages incurred as a result of any reasonable reliance by such
  holder on such contractual provision or such applicable law; and




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               61
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


   (D) does not otherwise alter the legal, equitable, or contractual rights to which such claim or interest entitles the holder of
  such claim or interest; or
  (3) provides that, on the effective date of the plan, the holder of such claim or interest receives, on account of such claim
 or interest, cash equal to—,
   (A) with respect to a claim, the allowed amount of such claim; or
   (B) with respect to an interest, if applicable, the greater of—,
     (i) any fixed liquidation preference to which the terms of any security representing such interest entitle the holder of such
   interest; and
     (ii) any fixed price at which the debtor, under the terms of such security, amy redeem such security from such holder.

Sec. 1125. // 11 USC 1125. // Postpetition disclosure and solicitation
   (a) In this section—,
   (1) “adequate information” means information of a kind, and in sufficient detail, as far as is reasonably practicable in light
 of the nature and history of the debtor and the condition of the
 debtor's books and records, that would enable a hypothetical reasonable investor typical of holders of claims or interests of
the relevant class to make an informed judgment about the plan; and
   (2) “investor typical of holders of claims or interests of the relevant class” means investor having—,
    (A) a claim or interest of the relevant class;
    (B) such a relationship with debtor as the holders of other claims or interests of such class generally have; and
    (C) such ability to obtain such information from sources other than the disclosure required by this section as holders claims
   or interests in such class generally have.
   (b) An acceptance or rejection of a plan may not be solicited after the commencement of the case under this title from a
 holder of a claim or interest with respect to such claim or interest, unless, at the time of or before such solicitation, there is
 transmitted to such holder the plan or a summary of the plan, and a written disclosure statement approved, after notice and a
 hearing, by the court as containing adequate information. The court may approve a disclosure statement without a valuation
 of the debtor or an appraisal of the debtor's assets.
   (c) The same disclosure statement shall be transmitted to each holder of a claim or interest of a particular class, but there may
 be transmitted different disclosure statements, differing in amount, detail, or kind of information, as between classes.
   (d) Whether a disclosure statement contains adequate information is not governed by any otherwise applicable nonbankruptcy
 law, rule, or regulation, but an agency or official whose duty is to administer or enforce such a law, rule, or regulation may
 be heard on the issue of whether a disclosure statement contains adequate information. Such an agency or official may not
 appeal from an order approving a disclosure statement.
   (e) A person that solicits, in good faith and in compliance with the applicable provisions of this title, or that participates,
 ingood faith and in compliance with the applicable provisions of this title, in the offer, issuance, sale, or purchase of a security,
 offered or sold under the plan, of the debtor, of an affiliate participating in a joint plan with the debtor, or of a newly organized
 successor to the debtor under the plan, is not liable, on account of such solicitation or participation, for violation of any
 applicable law, rule, or regulation governing the offer, issuance, sale, or purchase of securities.

Sec. 1126. // 11 USC 1126. // Acceptance of plan
  (a) The holder of a claim or interest allowed under section 502 of this title may accept or reject a plan. If the United States is
 a creditor or equity security holder, the Secretary of the Treasury may accept or reject the plan on behalf of the United States.
  (b) For the purposes of subsections (c) and (d) of this section, a holder of a claim or interest that has accepted or rejected
 the plan before the commencement of the case under this title is deemed to have accepted or rejected such plan, as the case
 may be, if—,
  (1) the solicitation of such acceptance or rejection was in

compliance with any applicable nonbankruptcy lae, rule, or regulation governing the adequacy of disclosure in connection with
such solicitation; or
  (2) if there is not any such law, rule, or regulation, such acceptance or rejection was solicited after disclosure to such holder
 of adequate information, as defined in section 1125(a)(1) of this title.



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              62
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (c) A class of claims has accepted a plan if such plan has been accepted by creditors, other than any entity designated under
 subsection (e) of this section, that hold at least two-thirds in amount and more than one-half in number of the allowed claims
 of such class held by creditors, other than any entity designated under subsection (e) of this section, that have accepted or
 rejected such plan.
  (d) A class of interests has accepted a plan if such plan has been accepted by holders of such interests other than any entity
 designated under subsection (e) of this section, that hold at least two-thirds in amount of the allowed interests of such class
 held by holders of such interests, other than any entity designated under subsection (e) of this section, that have accepted or
 rejected such plan.
  (e) On request of a party in interest, and after notice and a hearing, the court may designate any entity whose acceptance or
 rejection of such plan was not in good faith, or was not solicited or procured in good faith or in accordance with the provisions
 of this title.
  (f) Notwithstanding any other provision of this section, a class that is not impaired under a plan is deemed to have accepted
 the plan, and solicititation of acceptances with respect to such class from the holders of claims or interest of such class is
 not required.
  (g) Notwithstanding any other provision of this section, a class is deemed not to have accepted a plan if such plan provides
 that the claims or interests of such class do not entitle the holders of such claims or interests to any payment or compensation
 under the plan on account of such claims or interests.

Sec. 1127. // 11 USC 1127. // Modification of plan
   (a) The proponent of a plan may modify such plan at any time before confirmation, but may not modify such plan so that such
 plan as modified fails to meet the requirements of sections 1122 and 1123 of this title. After the proponent files a modification
 with the court, the plan as modified becomes the plan.
   (b) The proponent of a plan or the reorganized debtor may modify such plan at any time after confirmation of such plan
 and before substantial consummation of such plan, but may not modify such plan so that such plan as modified fails to meet
 the requirements of sections 1122 and 1123 of this title. Such plan as modified under this subsection becomes the plan only
 if the court, after notice and a hearing, confirms such plan, as modified, under section 1129 of this title, and circumstances
 warrant such modification.
   (c) The proponent of a modification shall comply with section 1125 of this title with respect to the plan as modified.
   (d) Any holder of a claim or interest that has accepted or rejected a plan is deemed to have accepted or rejected, as the
 case may be, such plan as modified, unless, within the time fixed by the court, such holder changes such holder's previous
 acceptance or rejection.

Sec. 1128. // 11 USC 1128. // Confirmation hearing
  (a) After notice, the court shall hold a hearing on confirmation of a plan.
  (b) A party in interest may object to confirmation of a plan.

Sec. 1129. // 11 USC 1129 // Confirmation of plan
  (a) The court shall confirm a plan only if all of the following requirements are met:
  (1) The plan complies with the applicable provisions of this chapter.

(2) The proponent of the plan complies with the applicable provisions of this chapter.
  (3) The plan has been proposed in good faith and not by any means forbidden by law.
  (4)(A) Any payment made or promised by the proponent, by the debtor, or by a person issuing securities or acquiring property
 under the plan, for services or for costs and expenses in, or in connection with, the case, or in connection with the plan and
 incident to the case, has been disclosed to the court; and
  (B)(i) any such payment made before confirmation of the plan is reasonable; or
  (ii) if such payment is to be fixed after confirmation of the plan, such payment is subject to the approval of the court as
 reasonable.
  (5)(A)(i) The proponent of the plan has disclosed the identity and affiliations of any individual proposed to serve, after
 confirmation of the plan, as a director, officer, or voting trustee of the



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            63
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549




debtor, an affiliate of the debtor participating in a joint plan with the debtor, or a successor to the debtor under the plan; and
   (ii) the appointment to, or continuance in, such office of such individual, is consistent with the interests of creditors and
  equity security holders and with public policy.
  (B) The proponent of the plan has disclosed the identity of any insider that will be employed or retained by the reorganized
 debtor, and the nature of any compensation for such insider.
  (6) Any regulatory commission with jurisdiction, after confirmation of the plan, over the rates of the debtor has approved
 any rate change provided for in the plan, or such rate change is

expressly conditioned on such approval.
  (7) With respect to each class—,
   (A) each holder of a claim or interest of such class—,
    (i) has accepted the plan; or
    (ii) will receive or retain under the plan on account of such claim or interest property of a value, as of the effective date
   of the plan, that is not less than the amount that such holder would so receive or retain if the debtor were liquidated under
   chapter 7 of this title on such date; or
   (B) if section 1111(b)(2) of this title applies to the claims of such class, each holder of a claim of such class will receive or
  retain under the plan on account of such claim property of a value, as of the effective date of the plan, that is not less than
  the value of such creditor's interest in the estate's interest in

the property that secures such claims.
  (8) With respect to each class—,
    (A) such class has accepted the plan; or
    (B) such class is not impaired under the plan.
  (9) Except to the extent that the holder of a particular claim has agreed to a different treatment of such claim, the plan provides
 that—,
    (A) with respect to a claim of a kind specified in section 507(a)(1) or 507(a)(2) of this title, on the effective date of the plan,
  the holder of such claim will receive on account of such claim cash equal to the allowed amount of such claim;
    (B) with respect to a class of claims of a kind specified in section 507(a)(3), 507(a)(4), or 507(a)(5) of this title, each holder
  of a claim of such class will receive—,
     (i) if such class has accepted the plan, deferred cash payments of a value, as of the effective date of the plan, equal to the
    allowed amount of such claim; or
     (ii) if such class has not accepted the plan, cash on the effective date of the plan equal to the allowed amount of such
    claim; and
    (C) with respect to a claim of a kind specified in section 507(a)(6) of this title, the holder of such claim will receive on
  account of such claim deferred cash payments, over a

period not exceedingt six years after the date of assessment of such claim, of a value, as of the effective date of the plan, equal
to the allowed amount of such claim.
  (10) At least one class of claims has accepted the plan, determined without including any acceptance of the plan by any
 insider holding a claim of such class.
  (11) Confirmation of the plan is not likely to be followed by the liquidation, or the need for further financial reorganization,
 of the debtor or any successor to the debtor under the plan, unless such liquidation or reorganization is proposed in the plan.
  (b)(1) Notwithstanding section 510(a) of this title, if all of the applicable requirements of subsection (a) of this section other
 than paragraph (8) are met with respect to a plan, the court, on request of the proponent of the plan, shall confirm the plan
 notwithstanding the requirements of such paragraph if the plan does not discriminate unfairly, and is fair and equitable, with
 respect to each class of claims or interests that is impaired under, and has not accepted, the plan.
  (2) For the purpose of this subsection, the condition that a plan be fair and equitable with respect to a class includes the
 following requirements:
  (A) With respect to a class of secured claims, the plan provides—,



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               64
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (i)(I) that the holders of such claims retain the lien securing such claims, whether the property subject to such lien is retained
 by the debtor or transferred to another entity, to the extent of the allowed amount of such claims; and
  (II) that each holder of a claim of such class receive on account of such claim deferred cash payments totaling at least the
 allowed amount of such claim, of a value, as of the effective date of the plan, of at least the value of such holder's interest
 in the estate's interest in such property;
  (ii) for the sale, subject to section 363(k) of this title, of any property that is subject to the lien securing such claims, free
 and clear of such lien, with such lien to attach to the proceeds of such sale, and the treatment of such lien on proceeds under
 clause (i) or (iii) of this subparagraph; or
  (iii) for the realization by such holders of the indubitable equivalent of such claims.
 (B) With respect to a class of unsecured claims—,
    (i) the plan provides that each holder of a claim of such class recieve or retain on account of such claim property of a value,
  as of the effective date of the plan, equal to the allowed

                                                    amount of such claim; or

    (ii) the holder of any claim or interest that is junior to the claims of such class will not receive or retain on account of such
  junior claim or interest any property.
 (C) With respect to a class of interests—,
    (i) the plan provides that each holder of an interest of such class receive or retain on account of such claim property of a
  value, as of the effective date of the plan, equal to the greatest of the allowed amount of any fixed liquidation preference to
  which such holder is entitled, any fixed redemption price to which such holder is entitled, and the value of such interest; or
    (ii) the holder of any interest that is junior to the interests of such class will not receive or retain under the plan on account
  of such junior interest any property.
 (c) Notwithstanding subsections (a) and (b) of this section and except as provided in section 1127(b) of this title, the court
may confirm only one plan, unless the order of confirmation in the case has been revoked under section 1144 of this title. If
the requirements of subsections (a) and (b) of this section are met with respect to more than one plan, the court shall consider
the preferences of creditors and equity security holders in determining which plan to confirm.
 (d) Notwithstanding any other provision of this section, on request of a party in interest that is a governmental unit, the court
may not confirm a plan if the principal purpose of the plan is the avoidance of taxes or the avoidance of section 5 of the
Securities Act of 1933 (15 U.S.C. 77e).
                                   SUBCHAPTER III— POSTCONFIRMATION MATTERS
 Sec. 1141. // 11 USC 1141. // Effect of confirmation
 (a) Except as provided in subsections (d)(2) and (d)(3) of this section, the provisions of a confirmed plan bind the debtor,
any entity issuing securities under the plan, any entity acquiring property under the plan, and any creditor or equity security
holder of, or general partner in, the debtor, whether or not the claim or interest of such creditor, equity security holder, or
general partner is impaired under the plan and whether or not such creditor, equity security holder, or general partner has
accepted the plan.
 (b) Except as otherwise provided in the plan or the order confirming the plan, the confirmation of a plan vests all of the
property of the estate in the debtor.
 (c) After confirmation of a plan, the property dealt with by the plan is free and clear of all claims and interests of creditor,
of equity security holders, and of general partners in the debtor, except as otherwise provided in the plan or in the order
confirming the plan.
 (d)(1) Except as otherwise provided in this subsection, in the plan, or in the order confirming the plan, the confirmation of
a plan—,
 (A) discharges the debtor from any debt that arose before the date of such confirmation, and any debt of a kind specified in
section 502(g), 502(h), or 502(i) of this title, whether or not—,
  (i) a proof of the claim based on such debt is filed or deemed filed under section 501 of this title;
  (ii) such claim is allowed under section 502 of this title; or
  (iii) the holder of such claim has accepted the plan; and
 (B) terminates all rights and interests of equity security holders and general partners provided for by the plan.


               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               65
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (2) The confirmation of a plan does not discharge an individual debtor from any debt excepted from discharge under section
 523 of this title.
  (3) The confirmation of a plan does not discharge a debtor if—,
  (A) the plan provides for the liquidation of all or substantially all of the property of the estate;
  (B) the debtor does not engage in business after consummation of the plan; and
  (C) the debtor would be denied a discharge under section 727( a) of this title if the case were a case under chapter 7 of this
                                                               title.
  (4) The court may approve a written waiver of discharge executed by the debtor after the order for relief under this chapter.

Sec. 1142. Execution of plan
  (a) Notwithstanding any otherwise applicable nonbankruptcy law, rule, or regulation relating financial condition, the debtor
 and any entity organized or to be organized for the purpose of carrying out the plan shall carry out the plan, and shall comply
 with any orders of the court.
  (b) The court may direct the debtor and any other necessary party to execute or deliver or to join in the execution or delivery
 of any instrument required to effect a transfer of property dealt with by confirmed plan, and to perform any other act, including
 the satisfaction of any lien, that is necessary for the consummation of the plan.

Sec. 1143. // 11 USC 1143. //
 Distribution
 If a plan requires presentment or surrender of a security or the performance of any other act as a condition to participation
in distribution under the plan, such action shall be taken not later than five years after the date of the entry of the order of
confirmation. Any entity that has not within such time presented or surrendered such entity's security or taken any such other
action that the plan requires may not participate in distribution under the plan.

Sec. 1144. // 11 USC 1144. // Revocation of an order of confirmation
 On request of a party in interest at any time before 180 days after the date of the entry of the order of confirmation, and after
notice and a hearing, the court may revoke such order if such order was procured by fraud. An order under this section revoking
an order of confirmation shall—,
  (1) contain such provisions as are necessary to protect any entity acquiring rights in good faith reliance on the order of
 confirmation; and
  (2) revoke the discharge of the debtor.

Sec. 1145. // 11 USC 1145. // Exemption from securities laws
   (a) Except with respect to an entity that is an underwriter as defined in subsection (b) of this section, section 5 of the Securities
 Act of 1933 (15 U.S.C. 77e) and any State or local law requiring registration for offer or sale of a security or registration or
 licensing of an issuer of, underwriter of, or broker or dealer in, a security does not apply to—,
   (1) the offer or sale under a plan of a security of the debtor, of an affiliate participating in a joint plan with the debtor, or
 of a successor to the debtor under the plan—,
   (A) in exchange for a claim against, an interest in, or a claim for an administrative expense in the case concerning, the debtor
 or such affiliate; or
   (B) principally in such exchange and partly for cash or property;
   (2) the offer of a security through any warrant, option, right to subscribe, or conversion privilege that was sold in the manner
 specified in paragraph (1) of this subsection, or the sale of a

security upon the exercise of such a warrant, option, right, or privilege;
  (3) the offer or sale, other than under a plan, of a security of an issuer other than the debtor or an affiliate, if—,
  (A) such security was owned by the debtor on the date of the filing of the petition;
  (B) the issuer of such security is—,
   (i) required to file reports under section 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m); and
    (ii) in compliance with all applicable requirements for the continuance of trading in such security on the




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                66
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549




date of such offer or sale; and
  (C) such offer or sale is of securities that do not exceed—,
    (i) during the two-year period immediately following the date of the filing of the petition, four percent of the securities of
  such class outstanding on such date; and
     (ii) during any 180–day period following such two-year period, one percent of the securities outstanding at the beginning
    of such 180–day period; or
  (4) a transaction by a stockholder in a security that is executed after a transaction of a kind specified in paragraph (1) or (2)
 of this subsection in such security and before the expiration of 40 days after the first date on which such security was bona
 fide offered to the public by the issuer or by or through an underwriter, if such stockbroker provides, at the time of or before
 such transaction by such stockholder, a disclosure statement approved under section 1125 of this title, and, if the court orders,
 information supplementing such disclosure statement.
  (b)(1) Except as provided in paragraph (2) of this subsection, an entity is an underwriter under section 2(11) of the Securities
 Act of 1933 (15 U.S.C. 77b(11), if such entity—,
  (A) purchases a claim against, interest in, or claim for an administrative expense in the case concerning, the debtor, if such
 purchase is with a view to distribution of any security received or to be received in exchange for such a claim or interest;
  (B) offers to sell securities offered or sold under the plan for the holders of such securities;
  (C) offers to buy securities offered or sold under the plan for the holders of such securities, if such offer to buy is—,
    (i) with a view to distribution of such securities; and

                       ii) under an agreement made in connection with the plan, with the consummation
                               of the plan, or with the offer or sale of securities under the plan; or

  (D) is an issuer, as used in such section 2(11), with respect to such securities.
  (2) An entity is not an underwriter under section 2(11) of the Securities Act of 1933 or under paragraph (1) of this subsection
 with respect to an agreement that provides only for—,
  (A)(i) the matching combination of fractional interests in securities offered or sold under the plan into whole interests; or
    (ii) the purchase or sale of such fractional interests among entities receiving such fractional interests under the plan; or
  (B) the purchase or sale for such entities of such fractional or whole interests as are necessary to adjust for any remaining
 fractional interests after such matching.
  (3) An entity other than an entity of the kind specified in paragraph (1) of this subsection is not an underwriter under section
 2( 11) of the Securities Act of 1933 with respect to any securities offered or sold to such entity in the manner specified in
 subsection (a)(1) of this section.
  (c) An offer or sale of securities of the kind and in the manner specified under subsection (a)(1) of this section is deemed
 to be a public offering.
  (d) The Trust Indenture Act of 1939 (15 U.S.C. 77aaa et seq.) does not apply to a commercial note issued under the plan that
 matures not later than one year after the effective date of the plan.

Sec. 1146. // 11 USC 1146. // Special tax provisions
  (a) For the purposes of any State or local law imposing a tax on or measured by income, the taxable period of a debtor that
 is an individual shall terminate on the date of the order for relief under this chapter, unless the case was converted under
 section 706 of this title.
  (b) The trustee shall make a State or local tax return of income for the estate of an individual debtor in a case under this
 chapter for each taxable period after the order for relief under this chapter during which the case is pending.
  (c) The issuance, transfer, or exchange of a security, or the making or delivery of n instrument of transfer under a plan
 confirmed under section 1129 of this title, may not be taxed under any State or local law imposing a stamp tax or similar tax.
  (d) The court may authorize the proponent of a plan to request a determination, limited to questions of law, by a State or local
 governmental unit charged with responsibility for collection or determination of a tax on or measured by income, of the tax
 effects, under section 346 of this title and under the law imposing such tax, of the plan. In the event of an actual controversy,
 the court may declare such effects after the earlier of—,



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             67
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (1) the date on which such governmental unit responds to the request under this subsection; and
  (2) 270 days after such request.
                                   SUBCHAPTER IV— RAILROAD REORGANIZATION
  Sec. 1161. // 11 USC 1161. // Inapplicability of other sections
 Sections 341, 343, 1102(a)(1), 1104, 1105, 1107, 1129(a)(7), and 1129(c) of this title do not apply in a case concerning a
railroad.

Sec. 1162. // 11 USC 1162. // Definition
 In this subchapter, “Commission” means Interstate Commerce Commission.

Sec. 1163. // 11 USC 1163. // Appointment of trustee
 As soon as practicable after the order for relief, the Secretary of Transportation shall submit a list of five disinterested persons
that are qualified and willing to serve as trustee in the case. The court shall appoint one of such persons to serve as trustee
in the case.

Sec. 1164. // 11 USC 1164. // Right to be heard
 The Commission, the Department of Transportation, and any State or local commission having regulatory jurisdiction over
the debtor may raise and may appear and be heard on any issue in a case under this chapter, but may not appeal from any
judgment, order, or decree entered in the case.

Sec. 1165. // 11 USC 1165. // Protection of the public interest
 In applying sections 1166, 1167, 1169, 1170, 1171, 1172, 1173, and 1174 of this title, the court and the trustee shall consider
the public interest in addition to the interests of the debtor, creditors, and equity security holders.

Sec. 1166. Effect of Interstate Commerce Act and of Federal, State, or local regulations
 Except with respect to abandonment under section 1170 of this title, or merger, modification of the financial structure of the
debtor, or issuance or sale of securities under a plan, the trustee and the debtor are subject to the provisions of the Interstate
Commerce Act (49 U.S.C. 1 et seq.) that are applicable to railroads, and the trustee is subject to orders of any Federal, State,
or local regulatory body to the same extent as the debtor would be if a petition commencing the case under this chapter had
not been filed, but—,
  (1) any such order that would require the expenditure, or the incurring of an obligation for the expenditure, of money from
 the estate is not effective unless approved by the court; and
  (2) the provisions of this chapter are subject to section 601( b) of the Regional Rail Reorganization Act of 1973 (45 U.S.C.
 791(b).

Sec. 1167. // 11 USC 1167. // Collective bargaining agreements
 Notwithstanding section 365 of this title, neither the court nor the trustee may change the wages or working conditions of
employees of the debtor established by a collective bargaining agreement that is subject to the Railway Labor Act (45 U.S.C.
151 et seq.) except in accordance with section 6 of such Act (45 U.S.C. 156).

Sec. 1168. // 11 USC 1168. // Rolling stock equipment
  (a) The right of a secured party with a purchase-money equipment security interest in, or of a lessor or conditional vendor
 of, whether as trustee or otherwise, rolling stock equipment or accessories used on such equipment, including superstructures
 and racks, that are subject to a purchase-money equipment security interest granted by, leased to, or conditionally sold to,
 the debtor to take possession of such equipment in compliance with the provisions of a purchase-money equipment security
 agreement, lease, or conditional sale contract, as the case may be, is not affected by section 362 or 363 of this title or by any
 power of the court to enjoin such taking of possession, unless—,
  (1) before 60 days after the date of the commencement of a case under this chapter, the trustee, subject to the court's approval,
 agrees to perform all obligations of the debtor under such security agreement, lease, or conditional sale contract, as the case
 may be; and




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              68
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (2) any default, other than a default of a kind specified in section 365(b)(2) of this title, under such security agreement, lease,
 or conditional sale contract, as the case may be—,
   (A) that occurred before such date and is an event of default therewith is cured before the expiration of such 60–day period;
  and
   (B) that occurs or becomes an event of default after such date is cured before the later of—,
     (i) 30 days after the date of such default or event of default; and
     (ii) the expiration of such 60–day period.
  (b) The trustee and the secured party, lessor, or conditional vendor, as the case may be, whose right to take possession is
 protected under subsection (a) of this section, may agree, subject to the court's approval to extend the 60–day period specified
 in subsection (a)(1) of this section.

Section 1169. // 11 USC 1169. // Effect of rejection of lease railroad line

  (a) Except as provided in subsection (b) of this section, if a lease of a line of railroad under which the debtor is the lessee
 is rejected under section 365 of this title, and if the trustee, within such time as the court fixes, and with the court's approval,
 elects not to operate the leased line, the lessor under such lease, after such approval, shall operate the line.
  (b) If operation of such lessor is impracticable or contrary to the public interest, the court, on request of such lessor, and after
 notice and hearing, shall order the trustee to continue operation of such line for the account of such lessor until abandonment
 is ordered under section 1170 of this title, or such operation is otherwise lawfully terminated, whichever occurs first.
  (c) During any such operation, such lessor is deemed a carrier subject to the provisions of the Interstate Commerce Act (49
 U.S.C.1 et sec.) that are applicable to railroads.

Section 1170. // 11 USC 1170. // Abandonment of railroad line

  (a) The court, after notice and a hearing, may authorize the abandonment of a railroad line if such abandoment is—,
  (1)(A) in the best interest of the estate; or
  (B) essential to the formulation of a plan; and
  (2) consistent with the public interest.
  (b) If, except for the pendency of the case under this chapter, such abandonment would require approval by the Commission
 under a law of the United States, the trustee shall initiate an appropriate application for such abandoment with the Commission.
 The court may fix a time within which the Commission shall report to the court on such application.
  (c) After the court receives the report of the Commission, or the expiration of the time fixed under subsection (b) of this
 section, whichever occurs first, the court may authorize such abandoment after notice to the Commission, the Secretary of
 Transportation, the trustee, any party in interest that has requested notice, any affected shipper or community, and any other
 eentity prescribed by the court, and a hearing.
  (d)(1) Enforcement of an order authorizing such abandonment shall be stayed until the time for taking an appeal has expired,
 or, if an appeal is timely taken, until such order has become final.
  (2) If an order authorizing the abandonment of a railroad line is appealed, the court, on request of a party in interest, may
 authorize termination of service on a line or a portion of a line pending the determination of such appeal, after notice to the
 Commission, the Secretary of Transportation, the trustee, any party in interest that has requested notice, any affected shipper or
 community, and any other entity prescribed by the court, and a hearing. An appellant may not obtain a stay of the enforcement
 of an order authorizing such termination by the giving of a supersedeas bond or otherwise, during the pendency of such appeal.

Section 1171. // 11 USC 1171. // Priority claims

  (a) There shall be paid as an administrative expense any claim of an individual or of the personal representative of a deceased
 individual against the debtor or the estate, for personal injury to or death of such individual arising out of the opeation of the
 debtor or the estate, whether such claim arose before or after the commencement of the case.
  (b) Any unsecured claim against the debtor that would have been entitled to priority if a receiver in equity of the property
 of the debtor had been appointed by a Federal court on the date of the order for relief under this title shall be entitled to such
 priorty in the case under this chapter.



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              69
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549




Section 1172. // 11 USC 1172. // Contents of plan

  (a) Inaddition to the provisions required or permitted under section 1123 of this title, a plan—,
  (1) shall specify the extent tto and the means by which the debtor's rail service is proposed to be continued, and the extent
 to which any of the debtor's rail service is proposed to be terminated;

and
  (2) may include a provision for—,
    (A) the transfer of any or all of the operating railroad lines of the debtor to another operating railroad; or
    (B) abandonment of any railroad line in accordance with section 1170 of this title.
  (b) If, except for the pendency of the case under this chapter, transfer of, or operation of or over, any of the debtor's rail lines
 by an entity other than the debtor or a successor to the debtor under the plan would require approval by the Commission under
 a law of the United States, then a plan may not propose such a transfer or such operation unless the proponent of the plan
 initiates an appropriate application for such a transfer or such operation with the Commission and, within such time as the
 court may fix, not exceeding 180 days, the Commission, with or without a hearing, as the Commission may determine, and
 with or without modification or condition, approves such application, or does not act on such application. Any action or order
 of the Commission approving, modifying, conditioning, or disapproving such application is subject to review by the court only
 under sections 706(2)(A), 706(2)( B), and 706(2)(C), and 706(2) (D) of title 5.

Section 1173. // 11 USC 1173. // Confirmation of plan

   (a) The court shall confirm a plan if—,
   (1) the applicable requirements of section 1129 of this title have been met;
   (2) each creditor or equity security holder will receive or retain under the plan property of a value, as of the effective date of
 the plan, that is not less than the value of property that each such creditor or equity security holder would so receive or retain
 if all of the operating railroad lines of the debtor were sold, and the proceeds of such sale, and the other property of the estate,
 were distributed under chapter 7 of this title on such date;
   (3) in light of the debtor's past earnings and the probable prospective earnings of the reorganized debtor, there will be adequate
 coverage by such prospective earnings of any fixed charges, such as interest on debt, amortization of funded debt, and rent
 for leaseed railroads, provided for by the plan; and
   (4) the plan is compatible with the public interest.
   (b) If the requirements of subsection (a) of this section are met with respect to more than one plan, the court shall confirm
 the plan that is most likely to maintain adequate rail service in the public interest.

Section 1174. // 11 USC 1174. // Liquidation

  On request of a party in interest and after notice and a hearing, the court may, or, if a plan has not been confirmed under
 section 1173 of this title before five years after the date of the order for relief, the court shall, order the trustee to cease the
 debtor's operation and to collect and reduce to money all of the property of the estate in the same manner as if the case were
 a case under chapter 7 of this title.

              CHAPTER 13—ADJUSTMENT OF DEBTS OF AN INDIVIDUAL WITH REGULAR INCOME

                          SUBCHAPTER I—OFFICERS, ADMINISTRATION, AND THE ESTATE

Sec. 1301. Stay of action against codebtor. 1302. Trustee. 1303. Rights and powers of debtor. 1304. Debtor engaged in business.
1305. Filling and allowance of postpetition claims. 1306. Property of the estate. 1307. Conversion or dismissal.
                                               SUBCHAPTER II— THE PLAN




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              70
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549




1321. Filling of plan. 1322. Contents of plan. 1323. Modification of plan before confirmation. 1324. Confirmation hearing.
1325. Confirmation of plan. 1326. Payments. 1327. Effect of confirmation. 1328. Discharge. 1329. Modification of plan after
confirmation. 1330. Revocation of an order of confirmation.
                         SUBCHAPTER I—OFFICERS, ADMINISTRATION, AND THE ESTATE

Section 1301. // 11 USC 1301. // Stay of action against codebtor

  (a) Except as provided in subsections (b) and (c) of this section, after the order for relief under this chapter, a creditor may not
 act, or commence or continue any civil action, to collect all or any part of a consumer debt of the debtor from any individual
 that is liable on such debt with the debtor, or that secured such debt, unless—,
  (1) such individual became liable on or secured such debt in the ordinary course of such individual's business; or
  (2) the case is closed, dismissed, or converted to a case under chapter 7 or 11 of this title.
  (b) A creditor may present a negotiable instrument, and may give notice of dishonor of such an instrument.
  (c) On request of a party in interest and after notice and a hearing, the court shall grant relief from the stay provided by
 subsection (a) of this section with respect to a creditor, to the extent that—,
  (1) as between the debtor and the individual protected under subsection (a) of this section, such individual received the
 consideration for the claim held by such creditor;
  (2) the plan filed by the debtor propses not to pay such

claim; or
  (3) such creditor's interest would be irreparably harmed by sucy stay.

Section 1302. // 11 USC 1302. // Trustee

  (a) If the court has appointed an individual under subsection (d) of this section to serve as standing trustee in cases under this
 chapter and if such individual qualifies under section 322 of this title, then such individual shall serve as trustee in the case.
 Otherwise, the court shall appoint a person to serve as trustee in the case.
  (b) The trustee shall—,
  (1) perform the duties specified in sections 704(2), 704(3), 704(4), 704(5), 704(6), and 704(8) of this title;
  (2) appear and be heard at any hearing tht concerns—,
    (A) the value of property subject to a lien;
    (B) confirmation of a plan; or
    (C) modification of the plan after confirmation; and
  (3) advise, other than on legal matters, and assist the debtor in performance under the plan.
  (c) If the debtor is engaged in business, then in addition to the duties specified in subsection (b) of this section, the trustee
 shall perform the duties specified in sections 1106(a)(3) and 1106(a)(4) of this title.
  (d) If the number of cases under this chapter commenced in a particular judicial district so warrant, the court may appoint
 one or more individuals to serve as standing trustee for such district in cases under this chapter.
  (e)(1) A court that has appointed an individual under subsection (d) of this section to serve as standing trustee in cases under
 this chapter shall fix—,
  (A) a maximum annual compensation for such individual, not to exceed the lowest annual rate of basic pay in effect for grade
 GS–16 of the General Schedule prescribed under section 5332 of
                                                            title 5; and
  (B) a percentage fee, not to exceed ten percent, based on such maximum annual compensation and the actual, necessary
 expenses incurred by such individual as standing trustee.
  (2) Such individual shall collect such percentage fee from all payments under plans in the cases under this chapter for which
 such individual serves as standing trustee. Such individual shall pay annually to the Treasury—,
  (A) any amount by which the actual compensation of such individual exceeds five percent upon all payments under plans in
 cases under this chapter for which such individual serves as standing trustee; and (B) any amount by which the percentage fee
 fixed under paragraph (1)(B) of this subsection for all such cases exeeds—,



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              71
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (i) such individual's actual compensation for such cases, as adjusted under subparagraph (A) of this paragraph; plus
   (ii) the actual, necessary expenses incurred by such individual as standing trustee in such cases.

Section 1303. // 11 USC 1303. Rights and powers of debtor

  Subject to any limitations on a trustee under this chapter, the debtor shall have, exclusive of the trustee, the rights and powers
 of a trustee under sections 363(b), 363(d), 363(e), 363(f), and 363(1), of this title.

Section 1304. // 11 USC 1304. Debtor engaged in business

   (a) A debtor that is self-employed and incurs trade credit in the production of income from such employment is engaged
 in business.
   (b) Unless the court orders otherwise, a debtor engaged in business. may operate the business of the debtor, and, subject to any
 limitations on a trustee under sections 363(c) and 364 of this title and to such limitations or conditions as the court prescribes,
 shall have, exclusive of the trustee, the rights and powers of the trustee under such sections.
   (c) A debtor engaged in business shall perform the duties of the trustee specified in section 704 (7) of this title.

Section 1305. // 11 USC 1305. // Filing and allowance of postpetition claims

  (a) A proof of claim may be filed by any entity that holds a claim against the debtor—,
  (1) for taxes that become payable to a governmental unit while the case is pending; or
  (2) that is a consumer debt, that arises after the date of the order for relief under this chapter, and that is for property or
 services necessary for the debtor's performance under the plan.
  (b) Except as provided in subsection (c) of this section, a claim filed under subsection (a) of this section shall be allowed or
 disallowed under section 502 of this title, but shall be determinded as of the date such claim arises, and shall be allowed under
 section 502( a), 502(b), or 502(c) of this title, or disallowed under section 502(d) or 502(e) of this title, the same as if such
 claim had arisen before the date of the filing of the petition.
  (c) A claim filed under subsection (a) (2) of this section shall be disallowed if the holder of such claim knew or should have
 known that prior approval by the trustee of the debtor's incurring the obligation was practicable and was not obtained.

Section 1306. // 11 USC 1306. // Property of the estate

  (a) Property of the estate includes, in addition to the property specified in section 541 of this title—,
  (1) all property of the kind specified in such section that the debtor acquires after the commencement of the case but beforethe
 case is closed, dismissed, or converted to a case under chapter 7 or 11 of this title, whichever occurs first; and
  (2) earnings from services performed by the debtor after the commencement of the case but before the case is closed,
 dismissed, or converted to a case under chapter 7 or 11 of this title, whichever occurs first.
  (b) Except as provided in a confirmed plan or order confirming a plan, the debtor shall remain in possession of all property
 of the estate.

Section 1307. // 11 USC 1307. // Conversion or dismissal

  (a) The debtor may convert a case under this chapter to a case under chapter 7 of this title at any time. Any waiver of the
 right to convert under this subsection is unenforceable.
  (b) On request of the debtor at any time if the case has not been converted under section 706 or 1112 of this title, the court
 shall dismiss a case under this chapter. Any waiver of the right to dismiss under this subsection is unenforceable.
  (c) Except as provided in subsection (e) of this section, on request of a party in interest and after notice and a hearing, the
 court may convert a case under this chapter to a case under chapter 7 of this title or may dismiss a case under this chapter,
 whichever is in the best interests of creditors and the estate, for cause, including—,
  (1) unreasonable delay by the debtor that is prejudicial to creditors;
  (2) nonpayment of any fees and charges required under chapter 123 of title 28;
  (3) failure to file a plan timely under section 1321 of this title;



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              72
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (4) denial of confirmation of a plan under section 1325 of this title and denial of additional time for filing another plan or a

modification of a plan;
   (5) material default by the debtor with respect to a term of a confirmed plan;
   (6) revocation of the order of confirmation under section 1330 of this title, and denial of confirmation of a modified plan
 under section 1329 of this title; and (7) termination of a confirmed plan by reason of the occurrence of a condition specified
 in the plan.
   (d) Except as provided in subsection (e) of this section, at any time before the confirmation of a plan under section 1325 of
 this title, on request of a party in interest and after notice and a hearing, the court may convert a case under this chapter to
 a case under chapter 11 of this title.
   (e) The court may not convert a case under this chapter to a case under chapter 7 or 11 of this title if the debtor is a farmer,
 unless the debtor requests such conversion.
   (f) Notwithstanding any other provision of this section, a case may not be converted to a case under another chapter of this
 title unless the debtor may be a debtor under such chapter.
                                                  SUBCHAPTER II- THE PLAN

Section 1321. // 11 USC 1321. // Filing of plan

  The debtor shall file a plan.

Section 1322. // 11 USC 1322. // Contents of plan

  (a) The plan shall—,
  (1) provide for the submission of all or such portion of future earnings or other future income of the debtor to the supervision
 and control of the trustee as is necessary for the execution of the plan;
  (2) provide for the full payment, in deferred cash payments of all claims entitled to priority under section 507 of this title,
 unless the holder of a particular claim agrees to a different treatment of such claim; and
  (3) if the plan classifies claims, provide the same treatment for each claim within a particular class.
  (b) Subject to subsections (a) and (c) of this section, the plan may—,
  (1) designate a class or classes of unsecured claims, as provided in section 1122 of this title, but may not discriminate unfairly
 against any class so designated;
  (2) modify the rights of holders of secured claims, other than a claim secured only by a security interest in real property that
 is the debtor's principal residence, or of holders of unsecured

claims;
  (3) provide for the curing or waiving of any default;
  (4) provide for payments on any unsecured claim to be made concurrently with payments on any secured claim or any
 unsecured claim;
  (5) notwithstanding paragraph (2) of this subsection, provide for the curing of any default within a reasonable time and
 maintenance of payments while the case is pending on any unsecured claim or secured claim on which the last payment is due
 after the date on which the final payment under the plan is due;
  (6) provide for the payment of all or any part of any claim alowed under section 1305 of this title;
  (7) provide for the assumption or rejection of any executory contract or unexpired lease of the debtor not previously rejected
 under section 365 of this title; (8) provide for the payment of all or any part of a claim against the debtor from property of
 the estate or property of the debtor;
  (9) provide for the vesting of property of the estate, on confirmation of the plan or at a later time, in the debtor or in any
 other entity; and
  (10) include any other appropriate provision not inconsistent with this title.
  (c) The plan may not provide for payments over a period that is longer than three years, unless the court, for cause, approves
 a longer period, but the court may not approve a period that is longer than five years.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              73
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549




Section 1323. // 11 USC 1323. // Modification of plan before confirmation

  (a) The debtor may modify the plan at any time before confirmation, but may not modify the plan so that the plan as modified
 fails to meet the requirments of section 1322 of this title.
  (b) After the debtor files a modification under this section, the plan as modified becomes the plan.
  (c) Any holder of a secured claim that has accepted or rejected the plan is deemed to have accepted or rejected, as the case
 may be, the plan as modified, unless the modification provides for a change in the rights of such holder from what such rights
 were under the plan before modification, and such holder changes such holder's previous acceptance or rejection.

Section 1324. // 11 USC 1324. // Confirmation hearing

  After notice, the court shall hold a hearing on the confirmation of the plan. A party in interest may object to the confirmation
 of the plan.

Section 1325. // 11 USC 1325. // Confirmation of plan

  (a) The court shall confirm a plan if—,
  (1) the plan complies with the provisions of this chapter and with other applicable provisions of this title;
  (2) any fee, charge, or amount required under chapter 123 of title 28,

// 28 USC 1911 // or by the plan, to be paid before confirmation, has been paid;
   (3) the plan has been proposed in good faith and not by any

means forbidden by law;
  (4) the value, as of the effective date of the plan, of property to be distributed under the plan on account of each allowed
 unsecured

claim is not less than the amount that would be paid on such claim if the estate of the debtor were liquidated under chapter
7 of this title on such date;
  (5) with respect to each allowed secured claim provided for by the plan—,
    (A) the holder of such claim has accepted the plan;
    (B)(i) the plan provides that the holder of such claim retain the lien securing such claim; and
    (ii) the value, as of the effective date of the plan, of property to be distributed under the plan on account of such claim is
  not less than allowed amount of such claim; or
    (C) the debtor surrenders the property securing such claim to such holder; and
  (6) the debtor will be able to make all payments under the plan and to comply with the plan.
  (b) After confirmation of a plan, the court may order any entity from whom the debtor receives income to pay all or any
 part of such income to the trustee.

Section 1326. // 11 USC 1326. // Payments

   (a) Before or at the time of each payment to creditors under the plan, there shall be paid—,
   (1) any unpaid claim of the kind specified in section 507(a)( 1) of this title; and
   (2) if a standing trustee appointed under section 1302(d) is serving in the case, the percentage fee fixed for such standing
 trustee under section 1302(e) of this title.
   (b) Except as otherwise provided in the plan or in the order confirming the plan, the trustee shall make payments to creditors
 under the plan.

Section 1327. // 11 USC 1327. // Effect of confirmation

  (a) The provisions of a confirmed plan bind the debtor and each creditor, whether or not the claim of such creditor is provided
 for by the plan, and whether or not such creditor has objected to, has accepted, or has rejected the plan.


               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            74
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (b) Except as otherwise provided in the plan vests all of the property of the estate in the debtor.
  (c) Except as otherwise provided in the plan or in the order confirming the plan, the property vesting in the debtor under
 subsection (b) of this section is free and clear of any claim or interest of any creditor provided for by the plan.

Section 1328. // 11 USC 1328. // Discharge

   (a) As soon as practicable after completion by the debtor of all payments under the plan, unless the court approves a written
 waiver of discharge executed by the debtor after the order for relief under this chapter, the court shall grant the debtor a
 discharge of all debts provided for by the plan or disallowed under section 502 of this title, except any debt—,
   (1) provided for under section 1322 (b)(5) of this title; or
   (2) of the kind specified in section 523 (a)(5) of this title.
   (b) At any time after the confirmation of the plan and after notice and a hearing, the court may grant a discharge to a debtor
 that has not completed payments under the plan only if—,
   (1) the debtor's failure to complete such payments is due to circumstances for which the debtor should not justly be held
 accountable;
   (2) the value, as of the effective date of the plan, of property actually distributed under the plan on account of each allowed
 unsecured claim is not less than the amount that would have been paid on such claim if the estate of the debtor had been
 liquidated under chapter 7 of this title on such date; and
   (3) modification of the plan under section 1329 of this title is not practicable.
   (c) A discharge granted under subsection (b) of this section discharges the debtor from all unsecured debts provided for by
 the plan or disallowed under section 502 of this title, except any debt—,
   (1) provided for under section 1322(b)(5) of this title; or
   (2) of a kind specified in section 523 (a) of this title. (d) Notwithstanding any other provision of this section, a discharge

granted under this section does not discharge the debtor from any debt based on an allowed claim filed under section 1305 (a)
(2) of this title if prior approval by the trustee of the debtor's incurring such debt was practicable and was not obtained.
  (e) On request of a party in interest before one year after a discharge under this section is granted, and after notice and a
 hearing, the court may revoke such discharge only if—,
  (1) such discharge was obtained through fraud; and
  (2) knowledge of such fraud came to the requesting party after such discharge was granted.

Section 1329. // 11 USC 1329. // Modification of plan after confirmation

  (a) At any time after confirmation but before the completion of payments under a plan, the plan may be modified to—,
  (1) increase or reduce the amount of payments on claims of a particular class provided for by the plan;
  (2) extend or reduce the time for such payments; or
  (3) alter the amount of the distribution to a creditor whose claim is provided for by the plan, to the extent necessary to take
 account of any payment of such claim other than under the plan.
  (b)(1) Sections 1322(a), 1322(b), and 1323(c) of this title and the requirements of section 1325(a) of this title apply to any
 modification under subsection (a) of this section.
  (2) The plan as modified becomes the plan unless, after notice and a hearing, such modification is disapproved.
  (c) A plan modified under this section may not provide for payments over a period that expires after three years after the time
 that the first payment under the original confirmed plan was due, unless the court, for cause, approves a longer period, but the
 court may not approve a period that expires after five years after such time.

Section 1330. // 11 USC 1330. // Revocation of an order of confirmation

  (a) On request of a party in interest at any time within 180 days after the date of the entry of an order of confirmation under
 section 1325 of this title,and after notice and a hearing, the court may revoke such order if such order was procured by fraud.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            75
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (b) If the court revokes an order of confirmation under subsection (a) of this section, the court shall dispose of the case under
 section 1307 of this title, unless, within the time fixed by the court, the debtor proposes and the court confirms a modification
 of the plan under section 1329 of this title.

                                        CHAPTER 15–UNITED STATES TRUSTEES

Sec. 1501. Applicability of this chapter.

                                            SUBCHAPTER I–GENERAL PROVISIONS

15101. Definitions. 15102. Rule of construction. 15103. Applicability of subchapters and sections.
                                     SUBCHAPTER III- CASE ADMINISTRATION

15303. Involuntary cases. 15321. Eligibility to serve as trustee. 15322. Qualification of trustee. 15324. Removal of trustee.
15326. Limitation on compensation of trustee. 15330. Compensation of officers. 15343. Examination of debtor. 15345. Money
of estates.

                                               SUBCHAPTER vii-LIQUIDATION

Sec. 15701. Interim trustee. 15703. Sucessor trustee. 15704. Duties of trustee. 15727. discharge.

                                             SUBCHAPTER XI–REORGANIZATION

151102. Creditors' and equity security holders' committees. 151104. Appointment of trustee or examiner. 151105. Termination
of trustee's appointment. 151163. Appointment of trustee.

          SUBCHAPTER XIII–ADJUSTMENT OF DEBTS OF AN INDIVIDUAL WITH REGULAR INCOME

151302. Trustee. 151326. Paments.

Section 1501. // 11 USC 1501. // Applicability of chapter

  This chapter applies only in cases under this title pending in the following districts:
  (1) District of Maine, District of New Hampshire, District of Massachusetts, and District of Rhode Island.
  (2) Southern District of New York.
  (3) District of Delaware and District of New Jersey.
  (4) Eastern District of Virginia and District of District of Columbia.
  (5) Northern District of Alabama.
  (6) Northern District of Texas.
  (7) Northern District of Illinois.
  (8) District of Minnesota, District of North Dakota, and District of South Dakota.
  (9) Central District of California.
  (10) District of Colorado and District of Kansas.

                                            SUBCHAPTER I–GENERAL PROVISIONS

Section 15101. // 11 USC 150101. // Definitions

  In this title—,
  (1) “entity” includes United States trustee; and
  (2) “governmental unit” does not include United States trustee while serving as a trustee in a case under this title.

Section 15102. // 11 USC 15102. // Rule of construction




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             76
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  In this title, a reference to a section that is made inapplicable under section 15103(f) of this chapter refers to the section of
 this chapter that replaces such inapplicable section.

Section 15103. // 11 USC 15103. // Applicabbility of subchapters and sections

  (a) Subchapters I and III of this chapter apply in a case under chapter 7, 11, or 13 of this title, except that section 15343 of
 this title does not apply in a case concerning a railroad.
  (b) Subchapter VII of this chapter applies only in a case under chapter 7 of this title.
  (c) Subchapter XI of this chapter applies only in a case under chapter 11 of this title that does not concern a railroad.
  (d) Section 151163 of this title applies only in a case concerning a railroad.
  (e) Subchapter XIII of this chapter applies only in a case under chapter 13 of this title.
  (f) Sections 303(g), 322(b), 324, 326(b), 343 345(b), 701(a), 703( b), 703(c), 704(8), 727(c), 727(d), 727(e), 1102(a), 1104,
 1105, 1163, 1302(a), 1302(d), 1302(e), and 1326(a) of this title do not apply in a case under this title.
                                        SUBCHAPTER III- CASE ADMINISTRATION

Section 15303. // 11 USC 15303. // Involuntary cases

  At any time after the commencement of an involuntary case under chapter 7 of this title but before an order for relief in the
 case, the court, on request of a party in interest, after notice to the debtor and a hearing, and if necessary to preserve the property
 of the estate or to prevent loss to the estate, may order the United States trustee to appoint an interim trustee under section
 15701 of this title to take possession of the property of the estate and to operate any business of the debtor. Before an order for
 relief, the debtor may regain possession of property in the possession of a trustee ordered appointed under this subsection if
 the debtor files such bond as the court requires, conditioned on the debtor's accounting for and delivering to the trustee if there
 is an order for relief in the case, such property, or the value, as of the date the debtor regains possession, of such property.

Section 15321. // 11 USC 15321. // Eligibility to serve as trustee

  The United States trustee for the judicial district in which case is pending is eligible to serve as trustee in the case.

Section 15322. // 11 USC 15322. // Qualification of trustee

  (a) A United States trustee qualifies whenever such trustee serves in a case under this title.
  (b) The United States trustee shall determine—,
  (1) the amount of a bond filed under section 322(a)(2); and
  (2) the sufficeency of the surety on such bond.

Section 15324. // 11 USC 15324. // Removal of trustee or examiner

  The court, after notice and a hearing, may remove a trustee other than the United States trustee, or an examiner, for cause.

Section 15326. // 11 USC 15326. // Limitation on compensation of trustee

  In a case under chapter 13 of this title, the court may not allow compensation for services or reimbursement of expenses
 of the United States trustee or of a standing trustee appointed under section 586 (b) of title 28, but may allow reasonable
 compensation under section 330 of this title of a trustee appointed under section 1302(a) of this title for the trustee's services,
 payable after the trustee renders such services, not to exceed five percent upon all payments under the plan.

Section 15330. // 11 USC 15330. // Compensation of officers

  In a case in which the United States trustee serves as trustee, the compensation of the trustee under section 330 of this title
 shall be paid to the clerk of the bankruptcy court, and by the clerk, into the Treasury.

Section 15343. // 11 USC 15343. // Examination of the debtor



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                77
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  The debtor shall appear and submit to examination under oath at the meeting of creditors under section 341(a) of this title.
 Creditors, any indenture trustee, any trustee or examiner in the case, or the United States trustee may examine the debtor.

Section 15345. // 11 USC 15345. // Money of estates

  (a) Except with respect to a deposit or investment that is insured or guaranteed by the United States or by a department,
 agency, or instrumentality of the United States or backed by the full faith and credit or the United States, the trustee shall
 require from an entity with which such money is deposited or invested—,
  (1) a bond—,
    (A) in favor of the United States;
    (B) secured by the undertaking of a corporate surety approved by the United States trustee for the district in which the case
  is pending; and
    (C) conditioned on—,
     (i) a proper accounting for all money so deposited or invested and for any return on such money;
     (ii) prompt repayment of such money and return; and
     (iii) faithful performance of duties as a depository; or
  (2) the deposit of securities of the kind specified in section 15 of title 6.
  (b) The United States trustee may aggregate money of estates for which such United States trustee serves as trustee for deposit
 or investment under this section, in order to increase the return on such money, taking into account the safety of such deposit or
 investment. The United States trustee shall maintain complete records identifying separately the money of each estate included
 in such an aggregation. Any return on any such deposit or investment shall be paid by the United States trustee into the Treasury.
                                               SUBCHAPTER VII- LIQUIDATION

Section 15701. // 11 USC 15701. // Interim trustee

   (a) Promptly after the order for relief under chapter 7 of this title, the United States trustee shall appoint one disinterested
 person that is a member of the panel of private trustee established under section 586(a)(1) of title 28 or that was serving as
 trustee in the case immediately before the order for relief under this chapter to serve as interim trustee in the case.
   (b) If none of such persons is willing to serve as interim trustee in the case, then the United States trustee shall serve as
 interim trustee in the case.

Section 15703. // 11 USC 15703. // Sucessor trustee

  (a) Pending election of a trustee under section 703(a) of this title, if necessary to preserve or pervent loss to the estate, the
 United States trustee may appoint an interim trustee in the manner specified in section 15701(a) of this title. Section 701(b)
 and 701(c) of this title apply to such interim trustee.
  (b) If creditors do not elect a successor trustee under section 703( a) of this title, or if a trustee is needed in a case reopened
 under section 350 of this title, then the United States truste shall serve, or shall appoint one disinterested person that is a
 member of the panel of private trustees established under section 586(a)(1) of title 28 to serve, as trustee in the case.

Section 15704. // 11 USC 15704. // Duties of trustee

  The trustee shall make a final report and file a final account of the administration of the estate with the court and with the
 United States trustee.

Section 15727. // 11 USC 15727. // Discharge

  (a)(1) The trustee, a creditor, or the United States trustee may object to discharge under section 727(a) of this title.
  (2) On request of a party in interest, the court may order the United States trustee to examine the acts and conduct of the
 debtor to determine whether a ground exists for denial of discharge.
  (b) On request of the trustee, a creditor, or the United States trustee, and after notice and a hearing, the court shall revoke a
 discharge granted under section 727(a) of this title if—,



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              78
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (1) such discharge was obtained through the fraud of the debtor, and the requesting party did not know of such fraud until
 after the granting of such discharge;
  (2) the debtor acquired property that is property of the estate, or became entitled to acquire property that would be property
 of the estate, and knowingly and fraudulently failed to report the acquisition of, or entitlement to, such property, or to deliver
 or surrender such property to the trustee; or
  (3) the debtor committed an act specified in section 727(a)(6) of this title.
  (c) The trustee, a creditor, or the United States trustee may request a revocation of a discharge—,
  (1) under section 727(b)(1) of this title within one year after such discharge was granted; or
  (2) under section 727(d)(2) or 727(d)(3) of this title before the later of—,
   (A) one year after the granting of such discharge; and
   (B) the date the case is closed.
                                            SUBCHAPTER XI- REORGANIZATION

Section 151102. // 11 USC 151102. // Creditors' and equity security holders' committees

   (a) As soon as practicable after the order for relief under chapter 11 of this title, the United States trustee shall appoint a
 committee of creditors holding unsecured claims.
   (b) On request of a party in interest of the court may order the appointment of additional committees of creditors or of equity
 security—, holders if necessary to assure adequate represenation of creditiors or of equity security holders. The United States
 trustee shall appoint any such committee.

Section 1511049

  // 11 USC 151104. //
  (a) At any time after the commencement of the case but before confirmation of a plan, on request of a party in interest or the
 United States trustee, and after notice and a hearing, the court shall order the appointment of a trustee—,
  (1) for cause, including fraud, dishonesty, incompetence, or

gross mismanagement of the affairs of the debtor by current management, either before or after the commencement of the case ,
or similar cause, but not including the number of holders of securities of the debtor or the amount of assets or liabilities of
the debtor; or
   (2) if such appointment is in the interests of creditors, any equity security holders, and other interests of the estate, without
 regard to the number of holders of securities of the debtors or the amount of assets or liabilities of the debtor.
   (b) If the court does not order the appointment of a trustee under this section, then at any time before the confirmation of
 a plan, on request of a party in interest or the United States trustee, and after notice and a hearing, the court shall order the
 appointment of an examiner to conduct such an investigation of the debtor as is appropriate, including and investigation of any
 allegations of fraud, dishonesty, incompetence, misconduct, mismanagement, or irregularity in the management of the affairs
 of the affairs of the debtor of or by current or former management of the debtor, if—,
   (1) such appointment is in the best interest of creditors, any equity security holders, and other interests of the estate; or
   (2) the debtor's fixed, liquidated, unsecured debts, other than
 debts for goods, services, or taxes, or owing to an insider, exceed $5,000,000.
   (c) If the court orders the appointment of a trustee or an examiner, if a trustee or an examiner dies or resigns during the case
 or is removed under section 324 of this title, or if a trustee fails to qualify under section 322 of this title, then the United States
 trustee, after consultation with parties in interest, shall appoint, subject to the court's approval, one disinterested person other
 than the United States trustee to serve as trustee or examiner, as the case may be in the case.

Section 151105. // 11 USC 151163. //

  At any time before confirmation of a plan, on request of a party in interest or the United States trustee, and after notice and a
 hearing, the court may terminate the trustee's appointment and restore the debtor to possession and management of the property
 of the estate, and operation of the debtor's business.



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                79
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549




Section 151163. // 11 USC 151163. // Appointment of trustee

   As soon as practicable after the order for relief the Secretary of Transportation shall submit a list of five disinterested persons
 that are qualified and willing to serve as trustee in the case. The United States trustee shall appoint one of such persons to
 serve as trustee in the case.
             SUBCHAPTER XIII- ADJUSTMENT OF DEBTS OF AN INDIVIDUAL WITH REGULAR INCOME
   Sections 151302. Trustee
   (a) If the United States trustee has appointed an individual under section 586(b) of title 28 to serve as standing trustee in cases
 under chapter 13 of this title and if such individual qualifies under section 322 of this title, then such individual shall serve as
 trustee in the case. The United States trustee shall serve as trustee in the case otherwise.
   (b) The trustee shall—,
   (1) performthe duties specified in sections 704(2), 704(3), 704(4), 704(5), 704(6), and 704(8) of this title;
   (2) appear and be heard at any hearing that concerns—,
    (A) the value of property subject to a lien;
    (B) confirmation of a plan; or
    (C) modification of the plan after confirmation; and
   (3) advise, other than on legal matters, and assist the debtor in performance under the plan.
 sections 151326. // 11 USC 151326. // PAUMENTS
 Before or at the time of each payment to creditors under the plan, there shall be paid—,
   (1) any unpaid claim of the kind specified in section 507(a)( 1) of this title; and
   (2) if a standing trustee appointed under section 586(b) of title 28 is serving in the case, the percentage fee fixed for such
 standing trustee under section 586(e)(1)(B) of title 28.
                                  TITLE II— AMENDMENTS TO TITLE 28 OF THE UNITED
                               STATES CODE AND TO THE FEDERAL RULES OF EVIDENCE
   Sec. 201. (a) Title 28 of the United States Code is amended by inserting immediately after chapter 5 the following:

                                          “CHAPTER 6 — BANKRUPTCY COURTS

” Sec. “151. Creation and composition of bankruptcy courts. “152. Appointment of bankruptcy judges. “153. Tenure and
residence of bankruptcy judges. “154. Salaries of bankruptcy judges. “155. Chief judge; precedence of bankruptcy judges. “156.
Division of business among bankruptcy judges. “157. Times of holding court. “158. Accomodations at places for holding court.
“159. Vacant judgeship as affecting proceedings. “160. Appellate panels.
 ” Section 151. // 28 Usc 151. // Creation and composition of bankruptcy courts
  “(a) There shall be in each judicial district, as an adjunct to the district court for such district, a bankruptcy court which shall
 be a court of record known as the United States Bankruptcy Court for the district.
  “(b) Each bankruptcy court shall consist of the bankruptcy judge or judges for the district in regular active service. Justices
 or judges designated and assigned shall be competent to sit as judges of the bankruptcy court.
  “(c) Except as otherwise provided by law, or rule or order of court, the judicial power of a bankruptcy court with respect to
 any action, suit or proceeding may be exercised by a single bankruptcy judge, who may preside alone and hold a regular or
 special session of court at the same time other sessions are held by other bankruptcy judges.
 ” Section 152. // 28 USC 152. // Appointment of bankruptcy judges
 ” The President shall appoint, by and with the advice and consent of the Senate, bankruptcy judges for the several judicial
districts. In each instance, the President shall give due consideration to the recommended nominee or nominees of the Judicial
Council of the Circuit within which an appointment is to be made.
 ” Section. 153. // 28 USC 153. // Tenure and residence of bankruptcy judges
  “(a) Each bankruptcy judge shall hold office for a term of 14 years. but may continue to perform the duties of his office until
 his successor takes office, unless such office has been eliminated.
  “(b) Removal of a bankruptcy judge during the term for which he is appointed shall be only for incompetency, misconduct,
 neglect of duty, or physical or mental disability. Removal shall be by the judicial council of the circuit or circuits in which



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              80
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


 the bankruptcy judge serves, but removal may not occur unless a majority of all the judges of such circuit council or councils
 concur in the order of removal. Before any order of removal may be entered, a full specification of the charges shall be furnished
 to the bankruptcy judge, and he shall be accorded an opportunity to be heard on the charges. Any cause for removal of any
 bankruptcy judge coming to the knowledge of the Director of the Administrative Office of the United States Courts shall be
 reported by him to the chief judge of the circuit or circuits in which he serves, and a copy of the report shall at the same time
 be transmitted to the circuit council or councils and to the bankruptcy judge.
  “(c) Each bankruptcy judge shall reside in the district or one of the districts for which he is appointed, or within 20 miles
 of his official station.
  “(d) If the public interest and the nature of the business of a bankruptcy court require that a bankruptcy judge should maintain
 his abode at or near a particular part of the district the judicial council of the circuit may so declare and may make an appropriate
 order. If the bankruptcy judges of such a district are unable to agree as to which of them shall maintain his abode at or near
 the place or within the area specified in such an order the judicial council of the circuit may decide which of them shall do so.
 ” Section 154. // 28 USC 154. // Salaries of bankruptcy judges
 ” Each judge of a bankruptcy court shall receive a salary at an annual rate of $50,000, subject to adjustment under section 225
of the Federal Salary Act of 1967 (2 U.S.C. 351 — 361), and section 461 of this title. // 28 USC 461. //
 ” Section 155. 28 USC 155. // Chief judge; precedence of bankruptcy judges
  “(a) In each district having more than one judge the bankruptcy judge in regular active service who is senior in commission
 and under seventy years of age shall be the chief judge of the bankruptcy court. If all the bankruptcy judges in regular active
 service are 70 years of age or older the youngest shall act as chief judge until a judge has been appointed and qualified who is
 under 70 years of age, but a judge may not act as chief judge until he has served as a bankruptcy judge for one year.
  “(b) The chief judge shall have precedence and preside at any session which he attends.
 ” Other bankruptcy judges shall have precedence and preside according to the seniority of their commissions. Judges whose
commissions bear the same date shall have precedence according to seniority in age.
  “(c) A judge whose commission extends over more than one district shall be junior to all bankruptcy judges except in the
 district in which he resided at the time he entered upon the duties of his office.
  “(d) If the chief judge desires to be relieved of his duties as chief judge while retaining his active status as a bankruptcy judge,
 he may so certify to the chief judge of the court of appeals for the circuit in which the bankruptcy judge serves, and thereafter
 the bankruptcy judge in active service next in precedence and willing to serve shall be designated by the chief judge of the
 court of appeals as the chief judge of the bankruptcy court.
  “(e) If a chief judge is temporarily unable to perform his duties as such, they shall be performed by the bankruptcy judge in
 active service, present in the district and able and qualified to act, who is next in precedence.
  “(f) Service as a referee in bankruptcy or as a bankruptcy judge under the Bankruptcy Act // 11 USC prec. 1. // shall be taken
 into account in the determination of seniority of commission under this section.
 ” Section 156. // // 28 USC 156. // Division of business among bankruptcy judges
 ” The business of a bankruptcy court having more than one judge shall be divided among the judges as provided by the rules
and orders of the court.
 ” The chief judge of the bankruptcy court shall be responsible for the observance of such rules and orders, and shall divide the
business and assign the cases so far as such rules and orders do not otherwise prescribe.
 “If the bankruptcy judges in any district are unable to agree upon the adoption of rules or orders for that purpose the judicial
council of the circuit shall make the necessary orders.
 ” Section 157. // 28 USC 157. // Times of holding court
  “(a) The bankruptcy court at each designated location shall be deemed to be in continuous session on all business days
 throughout the year.
  “(b) Each bankruptcy court may establish by local rule or order schedules of court sessions at designated places of holding
 court other than the headquarters office of the court. Such schedules may be pretermitted by order of the court.
  “(c) Bankruptcy court may be held at any place within the territory served, in any case, on order of the bankruptcy court, for
 the convenience of the parties, on such notice as the bankruptcy court orders.

Section 158. // 28 USC 158. // Accommodations at places for holding court



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              81
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  ” Court shall be held only at places where Federal quarters and accommodations are available, or suitable quarters and
 accommodations are furnished without cost to the United States. The foregoing restrictions shall not, however, preclude the
 Adminstrator of General Services, at the request of the Director of the Administrative Office of the United States Courts, from
 providing such court quarters and accommodations as the Administrator determines can appropriately be made available at
 places where court is authorized by law to be held, but only if such court quarters and accommodations have been approved
 as necessary by the judicial council of the appropriate circuit.

Section 159. // 28 USC 159. // Vancant judgeship as affecting proceedings

  ” When the office of a bankruptcy judge becomes vacant, all pending process, pleadings and proceedings shall, when
 necessary, be continued by the clerk until a judge is appointed or designated to hold such court.

Section 160. // 28 USC 160. // Appellate panels

  “(a) If the circuit council of a circuit orders application of this section to a district within such circuit, the chief judge of
 each circuit shall designate panels of three bankruptcy judge of each circuit shall designate panels of three bankruptcy judges
 to hear appeals from judgments, orders, and decrees of the bankruptcy court of the United States for such district. Except as
 provided in section 293(e) of this title, a panel shall be composed only of bankruptcy judges for districts located in the circuit
 in which the appeal arises. The chief judge shall designate a sufficient number of such panels so that appeals may be heard
 and disposed of expeditiously.
  “(b) A panel designated under subsection (a) of this section may not hear an appeal from a judgment, order, or decree entered
 by a member of the panel.
  “(c) When hearing an appeal, a panel designated under subsection (a) of this section shall sit at a place convenient to the
 parties to the appeal.”.
  (b) The table of chapters of part I of title 28 of the United States Code is amended by inserting immediately after the item
 relating to chapter 5 of such title the following:
 “6. Bankruptcy courts——————————————————————- 151”.

Sec. 202. Section 291 (c) of title 28 of the United States Code is amended by inserting “or bankruptcy” immediately after “to
hold a district”.

Sec. 203. Section 292(b) of title 28 of the United States Code is amended by inserting “or a bankruptcy court”immediately
after “to hold a district court”.

Sec. 204. Section 292(d) of title 28 of the United States Code is amended—,
  (1) by striking out “either”;
  (2) by inserting “bankruptcy court,” immediately after “in a”; and
  (3) by inserting a comma immediately after “district court”.

Sec. 205. Section 293of title 28 of the United States Code is amended by adding at the end thereof the following:
  “(e)(1) The Chief Justice of the United States may designate and assign temporarily a bankruptcy judge of one circuit for
 service in a bankruptcy court in another circuit upon presentation of a certificate of necessity by the chief judge or circuit
 justice of the circuit wherein the need arises.
  “(2) The chief judge of a circuit may, in the public interest, designate and assign temporarily a bankruptcy judge of the circuit
 to hold a bankruptcy court in any district within the cirucuit.”

Sec. 206. Section 294 of title 28 of the United States Code is amended—,
  (1) in subsection (c), by deleting “or district” and inserting “district or bankruptcy judge”; and
  (2) in subsection (d), by striking out “or district judge” and inserting in lieu thereof “district judge or bankruptcy judge”.

Sec. 207. Section 295 of title 28 of the United States Code is amended by striking out “or district” and inserting in lieu thereof
“district, or bankruptcy”.



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             82
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549




Sec. 208. Section 331 of title 28 of the United States Code is amended—,
  (1) by striking out “and a district judge from each judicial circuit” in the first sentence of the first paragraph thereof and
 inserting “a district judge from each judicial circuit, and two bankruptcy judges” in lieu thereof;
  (2) by inserting “circuit and district” in the second paragraph—,
  (A) immediately after “amended section the”;
  (B) immediately after “for one year, the”; and
  (C) immediately after “two years and the”;
  (3) by inserting immediately after the second paragraph the following: ” The bankruptcy judges to be summoned shall be
 chosen at large by all the bankruptcy judges. Each bankruptcy judge chosen shall serve as a member of the conference for
 three successive years, except that in the year following the effective date of this sentence the bankruptcy judges shall choose
 one bankruptcy judge to serve for two years.”;
  (4) by inserting “or a bankruptcy judge chosen by the bankruptcy judges” immediately after “judges of the circuit” in the
 first sentence in the third paragraph; and
  (5) by inserting “or any other bankruptcy judge” immediately before the period in the first sentence in the third paragraph.

Sec. 209. Section 332(d) of title 28 of the United States Code is amended by inserting “and bankruptcy judges” immediately
after “The district judges”.

Sec. 210. Section 333 of title 28 of the United States Code is amended by striking out “and district” and inserting in lieu thereof
“, district, and bankruptcy”.

Sec. 211. Section 376(a)(2)(A) of title 28 of the United States Code is amended by inserting “, or (iii) in the case of a bankruptcy
judge, after retirement under section 337 of this title” immediately before the semicolon.

Sec. 213. Section 451 of title 28 of the United States Code is amended—,
  (1) by inserting a comma and “and bankruptcy courts, the judges of which are entitled to hold office for a term of 14 years”
 immediately before the period at the end of the paragraph beginning with “The term ‘court of the United States”’; and
  (2) by inserting a comma and “and judge of the bankruptcy courts, the judges of which are entitled to hold office for a term of
 14 years” immediately before the period at the end of the paragraph beginning with “The term ‘judge of the United States”’.
  Sec. 214. (a) Section 455 (a) and 455(e) of title 28 of the United States Code are each amended by striking out “magistrate,
 or referee in bankruptcy” each place it appears and inserting in lieu thereof “or magistrate”.
  (b) The heading for section 455 of title 28 of the United States Code is amended by striking out “magistrate, or referee in
 bankruptcy” and inserting lieu thereof, “or magistrate”.
  (c) The item relating to section 455 in the table of sections of chapter 21 of title 28 of the United States Code is amended by
 striking out “magistrate, or referee in bankruptcy” and inserting in lieu thereof “or magistrate”.

Sec. 215. Section 456 of title 28 of the United States Code is amended—,
  (1) by striking out “and the United States District Court for the District of Columbia,” and inserting in lieu thereof “the United
 States District Court for the District of Columbia, and the United States bankruptey Court for the District of Columbia,”,
  (2) by striking out “and district” and inserting in lieu thereof “,district and bankruptcy”; and
  (3) by stricking out “and each district judge” and inserting in lieu thereof”, each district judge; and each bankruptcy judge”.

Sec. 216. Section 457 of title 28 of the United States Code is amended by inserting “of bankruptey courts,” immediately after
“The record”.
  Sec. 217. (a) The heading for section 460 of title 28 of the Untied States Code is amended by striking out “Alaska,”.
  (b) The item relating to section 460 in the table of sections of chapter 21 of title 28 of the United States Code is amended
 by striking out “alaska,”.
 Sec.218. Section 506 of title 28 of the United States Code is amended by striking out “nine” and inserting in lieu thereof “ten”.
  Sec. 219. (a) Section 526(a)(1) of title 28 of the United States Code is amended by striking out “and marshals” and inserting
 in lieu thereof “, marshals, and trustees”.



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             83
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (b) The heading for section 526 of title 28 of the United States Code is amended by striking out “and marshals” and inserting
 in lieu thereof ”, marshals, and trustees”.
  (c) The item relating to section 526 in the table of sections of chapter 31 of title 28 of the United States Code is amended by
 striking out “and marshals” and inserting in lieu thereof “, marshals, and trustees”.

Sec. 220. Section 526(a)(2) of title 28 of the United States Code is amended—,
  (1) by striking out “referees,”;
  (2) by striking out “and receivers in bankruptcy” and inserting

in lieu thereof “in cases under title 11”; and
  (3) by striking out “commissioners” and inserting “magistrates” in lieu thereof.

Sec. 221. Section 569(a) of title 28 of the United States Code is amended by striking out “of the district court” and inserting
in lieu thereof “of the bankruptcy, of the district court,”.

Sec. 222. Section 571(a) of title 28 of the United States Code is amended—,
  (1) by striking out “and of the marshals” and inserting in lieu thereof “of the marshals”; and
  (2) by inserting “,and of the United States trustees, their assistants, staff and other employees” immediately after “clerical
 assistance”.
 Sec.223. Section 571(b) of title 28 of the United States Code is amended by striking out “and district” and inserting in lieu
thereof “,district, and bankruptcy”.
  Sec.224. (a) Title 28 of the United States Code is amended by inserting immediately after chapter 37 the following:

                                       “CHAPTER 39–UNITED STATES TRUSTEES

” Sec. “581. United States trustees. “582. Assistant United States trustees “583. Oath of office. “584. Official stations. “585.
Vacancies. “586. Duties; supervision by Attorney General. “587. Salaries. “588. Expenses. “589. Staff and other employees.
 ” Section 581. // 28 USC 581. // United States trustees
   “(a) The Attorney General shall appoint one United States trustee for each of the following districts or groups of districts:
   “(1) District of Maine, District of New Hampshire, District of Massachusetts, and District of Rhode Island.
   “(2) Southern District of New York.
   “(3) District of Delaware and District of New Jersey.
   “(4) Eastern District of Virginia and District of District of Columbia.
   “(5) Northern District of Alabama.
   “(6) Northern District of Texas.
   “(7) Northern District of Illinois.
   “(8) District of Minnesota, District of North Dakota, District of South Dakota.
   “(9) Central District of California.
   “(10) District of Colorado and District of Kansas.
   “(b) Each United States trustee shall be appointed for a term of seven years. On the expiration of his term, a United States
 trustee shall continue to perform the duties of his Office until his successor is appointed and qualifies.
   “(c) Each United States trustee is subject to removal for cause by the Attorney General.
 ” Section 582. // 28 USC 582. // Assistant United States trustees
   “(a) The Attorney General may appoint one or more assistant United States trustees in any district when the public interest
 so requires.
   “(b) Each assistant United States trustee is subject to removal for cause by the Attorney General.
 ” Section 583. // 28 USC 583. // Oath of office
 ” Each United States trustee and assistant United States trustee, before taking office, shall take an oath to execute faithfully
his duties.
 ” Section 584. // 28 USC 584. // Official stations




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           84
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


 “The Attorney General may determine the official stations of the United States trustees and assistant United States trustees
within the districts for which they were appointed.
 ” Section 585. // 28 USC 585. // Vacancies
 “The Attorney General may appoint an acting United States trustee for a district in which the office of United States trustee
is vacant, or may designate a United States trustee for another judicial district to serve as trustee for the district in which such
vacancy exists. The individual so appointed or designated may serve until the earlier of 90 days after appointment or designation,
as the case may be, or the date on which the vacancy is filled by appointment under section 581 of this title.
 ” Section 586. // 28 USC 586. // Duties; supervision by Attorney General
   “(a) Each United States trustee, within his district, shall—,
   “(1) establish, maintain, and supervise a panel of private

trustees that are eligible and available to serve as trustees in cases under chapter 7 of title 11;
    “(2) serve as and perform the duties of a trustee in a case under title 11 when required under title 11 to serve as trustee in
  such a case;
    “(3) supervise the administration of cases and trustees in cases under chapter 7, 11, or 13 of title 11;
    “(4) deposit or invest under section 345 of title 11 money recived as trustee in cases under title 11;
    “(5) perform the duties prescribed for the United States trustee under title 11; and
    “(6) make such reports as the Attorney General directs.
    “(b) If the number of cases under chapter 13 of title 11 commenced in a particular judicial district so warrant, the United
  States trustee for such district may, subject to the approval of the Attorney General, appoint one or more individuals to serve
  as standing trustee, or designate one or more assistant United States trustee, in cases under such chapter. The United States
  trustee for such district shall supervise any such individual appointed as standing trustee in the performance of the duties of
  standing trustee.
    “(c) each United States trustee shall be under the general supervision of the Attorney General, who shall provide general
  coordination and assistance to the United States trustees.
    “(d) The Attorney General shall prescribe by rule qualifications for membership on the panels established by United States
  trustees under subsection (a)(1) of this section, and qualifications for appointment under subsection (b) of this section to serve
  as standing trustee in cases under chapter 13 of title 11. The Attorney General may not require that an individual be an attorney
  in order to qualify for appointment under subsection (b) of this section to serve as standing trustee in cases under chapter
  13 of title 11.
    “(e)(1) The Attorney General, after consulation with a United States trustee that has appointed an individual under subsection
  (b) of this section to serve as standing trustee in cases under chapter 13 of title 11, shall fix—,
    “(a) a maximum annual compensation for such individual, not to exceed the lowest annual rate of basic pay in effect for grade
  GS–16 of the General Schedule prescribed under section 5332 of title 5;

// 5 USC 5332 // and
   “(b) a precentage fee, not exceed ten percent, based on such maximum annual compensation and the actual, necessary
  expenses incurred by such individual as standing trustee.
   “(2) Such individual shall collect such percentage fee from all payments under plans in the cases under chapter 13 of title
  11 for which such individual serves as standing trustee. Such individual shall pay to the United States trustee, and the United
  States trustee shall pay to the Treasury—,
    “(A) any amount by which the actual compensation of such individual exceeds five percent upon all payments under plans in

cases under chapter 13 of title 11 for which such indivivdual serves as standing trustee; and
   “(B) any amount by which the percentage for all such cases exceeds—,
    “(i) such individual actual compensation for such cases. as adjusted under subparagraph (A) of this paragraph; plus
    “(ii) the actual, necessary expenses incurred by such individual as standing trustee in such cases.
 ” Section 587. // 28 USC 587. // Salaries.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             85
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


 ” The Attorney General shall fix the annual salaries of United States trustees and assistant United States trustees at rates of
compensation not to exceed the lowest annual rate of basic pay in effect for grade GS–16 of the General Schedule prescribed
under section 5332 of title 5.
 ” Section 588. // 28 USC 588. // Expenses
 “Necessary office expenses of the United States trustee shall be allowed when authorized by the Attorney General.
 ” Section 589. // 28 USC 589. // Staff and other employees
 “The United States trustee may employ staff and other employees on approval of the Attorney General.”.
  (b) The table of chapters of part II of title 28 of the United States Code is amended by inserting at the end thereof the following:
 “39. United States Trustees——————————581”.
  Sec. 225.(a) Section 604(a) of title 28 of the United States Code is amended—,
  (1) by redesignating paragraph (13) as paragraph (14); and
  (2) by inserting immediately after paragraph (12) the following:
  “(13) Lay before Congress, annually, statistical tables that will accurately reflect the business transacted by the several
 bankruptcy courts, and all other pertinent data relating to such courts;”.
  (b) Section 604 of title 28 of the United States Code, is amended by adding at the end thereof the following:
  “(f) For each bankruptcy court, the Director shall name qualified persons to membership on the panel of trustees. The number
 and qualifications of persons named to membership on the panel of trustees shall be determined by rules and regulations to
 be adopted by the Director. An individual named to membership on the panel of trustees shall have a residency or office in
 the State served by the court or in any adjacent State. A corporation named to membership on the panel of trustees shall be
 authorized by its charter or by law to act as trustee and shall have an office in the State served by the court. The Director
 on his own initiative may at any time remove for cause a person named to a panel of trustees or remove a trustee appointed
 from the panel.”.

Sec. 226. Section 610 of title 28 of the United States Code is amended by striking out “and district courts” and inserting in lieu
thereof “,district courts, and bankruptcy courts”.

Sec. 227. Section 620(b)(3) of title 28 of the United States Code is amended—,
  (1) by striking out “referees,”;and
  (2) by striking out “commissioners” and inserting “magistrates” in lieu thereof.

Sec. 228. Section 621(a)(2) of title 28 of the United States Code is amended by striking out “and three active judges of the
district courts of the United States” and inserting in lieu thereof “, three active judges of the district courts of the United States,
one active judge of the bankruptcy courts of the United States”.

Sec. 229. Section 621(b) of title 28 of the United States Code is amended by striking out everything after “years” down through
“That a” and inserting in lieu thereof”. A”.

Sec. 230. Chapter 42 of title 28 of the United States Code // 28 USC 620. // is amended—,
  (1) by striking out the item relating to section 629 in the table of sections.

Sec. 231. Section 631(c) of title 28 of the United States Code is amended—,
  (1) by striking out “of the conference, a part-time referee in bankruptcy or” and inserting in lieu thereof“of the conference,”;
 and
  (2) by striking out “magistrate and part-time referee in bankruptcy,” and inserting in lieu thereof “magistrate and”.

Sec. 232. Section 634(a) of title 28 of the United States Code is amended by striking out “for full-time and part-time United States
magistrates not to exceed the rates now or hereafter provided for full–time and part-time referees in bankruptcy, respectively,
referred to in section 40a of the Bankruptcy Act (11 U.S.C. 68(a)), as amended,”,and inserting in lieu thereof “not to exceed
$48,500 per annum, subject to adjustment in accordance with section 225 of the Federal Salary Act of 1967 and section 461
of this title,”. // 2 USC 351. //
  Sec. 233. (a) Title 28 of the United States Code is amended by inserting immediately after chapter 49 the following:



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               86
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549




                                          “CHAPTER 50–BANKRUPTCY COURTS

” Sec. “771. Clerks. “772. Other employees. “773. Records of proceedings; reporters. “774. Power to appoint. “775. Salaries
of employees.
 ” Section 771. // 28 USC 771. // Clerks
  “(a) Based on need each bandruptcy court may appoint a clerk who shall be subject to removal only by the court.
  “(b) The clerk may appoint, with the approval of the court, necessary deputies, clerical assistants, and employees in such
 number as may be approved by the Director of the Administrative Office of the United States Courts. Such deputies, clerical
 assistants, and employees shall be subject to removal only by the clerk with the approval of the court. If there is no clerk, the
 Bankruptcy Judge shall perform the duties of this subsection.
  “(c) The clerk of each bankruptcy court shall reside in the district for which he is appointed. The bankruptcy court may
 designate places within the district for the offices of the clerk and his deputies, and their official stations.
  “(d) A clerk of a bankruptcy court or his deputy or assistant shall not receive any compensation or emoluments through any
 office or position to which he is appointed by the court, other than that received as such clerk, deputy or assistant, whether
 from the United States or from private litigants.
  “(e) The clerk of each bankruptcy court shall pay into the Treasury all fees, costs and other moneys collected by him, except
 uncollected fees not required by Act of Congress to be prepaid.
 ” He shall make returns thereof to the Director of the Administrative Office of the United States Courts under regulations
prescribed by him. ” Section 772. // 28 USC 772. // Other employees
 ” Bankruptcy judges may appoint necessary other employees, including law clerks and secretaries, subject to any limitation
on the aggregate salaries of such employees which may be imposed by law.
 “Section 773. // 28 USC 773. // Records of proceedings; reporters
  “(a) The bankruptcy court shall require a record to be made, whenever practicable, of all proceedings in cases had in open
 court. The Judicial Conference shall prescribe that the record be taken by electronic sound recording means, by a court reporter
 appointed or employed by such bankruptcy court to take a verbatim record by shorthand or mechanical means, or by an
 employee of such court designated by such court to take such a verbatim record.
  “(b) On the request of a party to a proceeding that has been recorded who has agreed to pay the fee for a transcript, or a
 judge of the bankruptcy court, a transcript of the original record of the requested parts of such proceeding shall be made and
 delivered promptly to such party or judge. Any such transcript that is certified shall be deemed prima facie a correct statement
 of the testimony taken and and proceedings had. No transcript of the proceedings of the bankruptcy court shall be considered
 as official except those made from certified records.
  “(c) Fees for transcripts furnished in proceedings to persons permitted to appeal in forma pauperis shall be paid by the United
 States out of money appropriated for that purpose if the trial judge or a circuit judge certifies that the appeal is not frivolous
 (but presents a substantial question).
 ” Section 774. // 28 USC 774. // Power to appoint
 ” Whenever a majority of the bankruptcy judges of any bankruptcy court cannot agree upon the appointment of any officer
of such court, the chief judge shall make such appointment.
 ” Section 775. // 28 USC 775. //
 Salaries of employees
 “The salary of an individual appointed or employed under section 771(a), 772, or, 773(a) of this title shall be the same as
the salary of an individual appointed or employed under section 751(a), 752, or 753(a) of this title, as the case may be. The
salaries of individuals appointed under section 771(b) of this title shall be comparable to the salaries of individuals appointed
under section 751(b) of this title.”
  (b) The table of chapters of part III of title 28 of the United States Code is amended by inserting immediately after the item
 relating to chapter 49 the following:
 “50. Bankruptcy Courts———————————————771”.

Sec. 234. Section 957(a) of title 28 of the United States Code is amended by inserting “or bankruptcy court” immediately after
after “distric court”.



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             87
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549




Sec. 235. Section 959(b) of title 28 of the United States Code is amended by striking out “A” and inserting in lieu thereof
“Except as provided in section 1166 of title 11, a”.
   sec. 236. (a) Chapter 83 of title 28 of the United States Code // 28 USC 1291 // is amended by inserting immediately after
 section 1292 the following:
 “Section 1293. // 28 USC 1293. // Bankruputcy appeals
   “(a) The courts of appeals shall have jurisdiction of appeals from all final decisions of panels designated under section 160(a)
 of this title.
   “(b) Notwithstanding section 1482 of this title, a court of appeals shall have jurisdiction of an appeal from a final judgment,
 order, or decree of an appellate panel created under section 160 or a District court of the United States or from a final judgement,
 order, or decree of a bankruptcy court of the United States if the parties to such appeal agree to a direct appeal to the court
 of appeals.”.
   (b) The table of sections of chapter 83 of title 28 of the United States Code is amended by inserting immediately after the
 item relating to section 1292 the following:
 “1293. Bankruptcy appeals.”.

Sec. 237. Section 1294 of title 28 of the United States Code is amended—,
  (1) by striking out “district and territorial” and inserting in lieu therof “district, bankruptcy, and territorial”;
  (2) by striking out the period at the end thereof and inserting a semicolon; and
  (3) by adding at the end thereof the following:
  “(5) From a panel designated under section 160(a) of this title to the court of appeals for the circuit in which the panel was
 so designated;
  “(6) From a bankruptcy court of the United States to the court of appeals for the circuit embracing the district in which the
 bankruptcy court is located.”.
  Sec. 238. (a) Section 1334 of title 28 of the United States Code is amended to read as follows:
 ” Section 1334. // 28 USC 1334. // Bankruptcy appeals
  “(a) The district courts for districts for which panels have not been ordered appointed under section 160 of this title shall have
 jurisdiction of appeals from all final judgments, orders, and decrees of bankruptcy courts.
  “(b) The district courts for such districts shall have jurisdiction of appeals from interlocutory orders and decrees of bankruptcy
 courts, but only by leave of the district court to which the appeal is taken.
  “(c) A district court may not refer an appeal under that section to a magistrate or to a special master.”.
  (b) The table of sections of chapter 85 of title 28 of the United States Code is amended by striking out the item relating to
 section 1334 and inserting in lieu thereof the following:
 “1334. Bankruptcy appeals.”.

Sec. 239. Section 1360(a) of title 28 of the United States Code is amended by striking out “within the Territory” and inserting
in lieu thereof “within the State”.
  Sec. 240. (a) Chapter 87 of title 28 of the United States Code is amended by adding at the end thereof the following:
 ” Section 1408. // 28 USC 1408. // Bankruptcy appeals
 “An appeal under section 1334 of this title from a judgment, order, or decree of a bankruptcy court may be brought only in
the judicial district in which such bankruptcy court is located.”.
  (b) The table of sections of chapter 87 of title 28 of the United States Code // 28 USC 1391 // is amended by adding at the
 end thereof the following:
 “1408. Bankruptcy appeals.”.
  Sec. 241. (a) Title 28 of the United States Code is amended by inserting immediately after chapter 89 the following:

                              “CHAPTER 90—DISTRICT COURTS AND bankruptcy COURTS

” Sec. “1471. Jurisdiction. “1472. Venue of cases under title 11. “1473. Venue of proceedings arising under or related to cases
under title 11. “1474. Venue of cases ancillary to foreign proceedings. “1475. Change of venue. “1476. Creation or alteration of




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              88
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


district or division. “1477. Cure or waiver of defects. “1478. Removal to the bankruptcy courts. “1479. Provisional remedies;
security. “1480. Jury trials. “1481. Powers of bankruptcy court. “1482. Appeals.
 ” Section 1471. // 28 USC 1471. // Jurisdiction
  “(a) Except as provided in susbection (b) of this section, the district courts shall have original and exclusive jurisdiction of
 all cases under title 11.
  “(b) Notwithstanding any Act of Congress that confers exclusive jurisdiction on a court or courts other than the district courts,
 the district courts shall have original but not exclusive jurisdiction of all civil proceedings arising under title 11 or arising in
 or related to cases under title 11.
  “(c) The bankruptcy court for the district in which a case under title 11 is commenced shall exercise all of the jurisdiction
 conferred by this section on the district courts.
  “(d) Subsection (b) or (c) of this section does not prevent a district court or a bankruptcy court, in the interest of justice, from
 abstaining from hearing a particular proceeding arising under title 11 or arising in or related to a case under title 11. Such
 abstention, or a decision not to abstain, is not reviewable by appeal or otherwise.
  “(e) The bankruptcy court in which a case under title 11 is commenced shall have exclusive jurisdiction of all of the property,
 whereever located, of the debtor, as of the commencement of such case.

Section 1472. // 28 USC 1472. // Venue of cases under title 11

   ” Except as provided in section 1474 of this title, a case under title 11 may be commenced in the bankruptcy court for a
 district—,
   “(1) in which the domicile, residence, principal place of business, in the United States, or principal assets, in the United
 States, of the person or entity that is the subject of such case have been located for the 180 days immediately preceding such
 commencement, or for a longer portion of such 180–day period than the domicile, residence, principal place of business, in
 the United States, or principle assets, in the United States, of such person were located in any other district; or
   “(2) in which there is pending a case under title 11 concerning such person's affiliate, general partner, or partnership.
 ” Section 1473. // 28 USC 1473. // Venue of proceedings arising under or related to cases under title 11
   “(a) Except as provided in subsections (b) and (d) of this section, a proceeding arising in or related to a case under title 11
 may be commenced in the bankruptcy court in which such case is pending.
   “(b) Except as provided in subsection (d) of this section, a trustee in a case under title 11 may commence a proceeding arising
 in or related to such case to recover a money judgment of or property worth less than $1,000 or a consumer debt of less than
 $5,000 only in the bankruptcy court for the district in which a defendant resides.
   “(c) Except as provided in section (b) of this section, a trustee in a case under title 11 may commence a proceeding arising in
 or related to such case as statutory successor to the debtor or creditors under section 541 or 544(b) of title 11 in the bankruptcy
 court for the district where the State or Federal court sits in which, under applicable nonbankruptcy venue provisions, the
 debtor or creditors, as the case may be, may have commenced an action on which such proceeding is based if the case under
 title 11 had not been commenced.
   “(d) A trustee may commence a proceeding arising under title 11 or arising in or related to a case under title 11 based on a
 claim arising after the commencement of such case from the operation of the business of the debtor only in the bankruptcy
 court for the district where a State or Federal court sits in which, under applicable nonbankruptcy venue provisions, an action
 on such claim may have been brought.
   “(e) A proceeding arising in or related to a case under title 11, based on a claim arising after the commencement of such
 case from the operation of the business of the debtor, may be commenced against the representative of the estate in such case
 in the bankruptcy court for the district where the State or Federal court sits in which the party commencing such proceeding
 may, under applicable nonbankruptcy venue provisions, have brought an action on such claim, or in the bankruptcy court in
 which such case in pending.
 ” Section 1474. // 28 USC 1474. // Venue of cases ancillary to foreign proceedings
   “(a) A case under section 304 of title 11 to enjoin the commencement or continuation of an action or proceeding in a State
 or Federal court, or the enforcement of a judgment, may be commenced only in the bankruptcy court for the district where the
 State or Federal court sits in which is pending the action or proceeding against which the injunction is sought.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              89
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  “(b) A case under section 304 of title 11 to enjoin the enforcement of a lien against property, or to require turnover of property
 of an estate, may be commenced only in the bankruptcy court for the district in which such property is found.
  “(c) A case under section 304 of title 11, other than a case specified in subsection (a) or (b) of this section, may be commenced
 only in the bankruptcy court for the district in which is located the principal assets in the United States, of the estate that is
 the subject of such case.
 ” Section 1475. // 28 USC 1475. // Change of venue
 ” A bankruptcy court may transfer a case under title 11 or a proceeding arising under or related to such a case to a bankruptcy
court for another district, in the interest of justice and for the convenience of the parties.
 ” Section 1476. // 28 USC 1476. // Creation or alteration of district or division
 “Cases or proceedings pending at the time of the creation of a new district or division or transfer of a county or territory from
one division or district to another may be tried in the district or division as it existed at the institution of the case or proceeding,
or in the district or division so created or to which the county or territory is so transferred as the parties shall agree or the
court direct.
 ” Section 1477. // 28 USC 1477. // Cure or waiver of defects
  “(a) The bankruptcy court of a district in which is filed a case or proceeding laying venue in the wrong division or district
 may, in the interest of justice and for the convenience of the parties, retain such case or proceeding, or may transfer, under
 section 1475 of this title, such case or proceeding to any other district or division.
  “(b) Nothing in this chapter shall impair the jurisdiction of a bankruptcy court of any matter involving a party who does not
 interpose timely and sufficient objection to the venue.
 ” Section 1478. // 28 USC 1478. // Removal to the bankruptcy courts
  “(a) A party may remove any claim or cause of action in a civil action, other than a proceeding before the United States Tax
 Court or a civil action by a Government unit to enforce such governmental unit's police or regulatory power, to the bankruptcy
 court for the district where such civil action is pending, if the bankruptcy courts have jurisdiction over such claim or cause
 of action.
  “(b) The court to which such claim or cause of action is removed may remand such claim or cause of action on any equitable
 ground. An order under this subsection remanding a claim or cause of action, or a decision not so remanding, is not reviewable
 by appeal or otherwise.
 ” Section 1479. // 28 USC 1479. // Provisional remedies; security
  “(a) Whenever any action is removed to a bankruptcy court under section 1478 of this title, any attachment or sequestration
 of the goods or estate of the defendant in such action shall hold the goods or estate to answer the final judgment or decree
 in the same manner as they would have been held to answer final judgment or decree had it been rendered by the court from
 which the action was removed, unless the attachment or sequestration is invalidated under applicable law.
  “(b) Any bond, undertaking, or security given by either party in an action prior to removal under section 1478 of this title
 shall remain valid and effectual notwithstanding such removal, unless such bond, undertaking, or other security is invalidated
 under applicable law.
  “(c) All injunctions, orders, or other proceedings in an action prior to removal of such action under section 1478 of this title
 shall remain in full force and effect until dissolved or modified by the bankruptcy court.
 ” Section 1480. // 28 USC 1480. // Jury trials
  “(a) Except as provided in subsection (b) of this section, this chapter and title 11 do not affect any right to trial by jury, in
 a case under title 11 or in a proceeding arising under title 11 or arising in or related to a case under title 11, that is provided
 by any statute in effect on September 30, 1979.
  “(b) The bankruptcy court may order the issues arising under section 303 of title 11 to be tried without a jury.
 ” Section 1481. // 28 USC 1481. // Powers of bankruptcy court
 ” A bankruptcy court shall have the powers of a court of equity, law, and admiralty, but may not enjoin another court or punish
a criminal contempt not committed in the presence of the judge of the court or warranting a punishment of imprisonment.
 ” Section 1482. // 28 USC 1482. // Appeals
  “(a) Panels designated under section 160(a) of this title shall have jurisdiction of appeals from all final judgments, orders,
 and decrees of bankruptcy courts.




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                90
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  “(b) Panels designated under section 160(a) of this title shall have jurisdiction of appeals from interlocutory judgments, orders,
 and decrees of bankruptcy courts, but only by leave of the panel to which the appeal is taken.”.
  (b) The table of chapters of part IV of title 28 of the United States Code is amended by inserting immediately after the item
 relating to chapter 89 the following:
 “90. District Courts and Bankruptcy Courts—————————————–1471”.

Sec. 242. Section 1656 of title 28 of the United States Code is amended by inserting “or in a bankruptcy court” immediately
after “a district court”.

Sec. 243. Section 1869(f) of title 28 of the United States Code is amended by inserting “chapter 6 of title 28, United States
Code,” immediately after “chapter 5 of title 28, United States Code,”.

Sec. 244. Section 1914(a) of title 28 of the United States Code is amended by striking out “$15” and inserting “$60” in lieu
thereof.

Sec. 245. Section 1923(b) of title 28 of the United States Code is amended by inserting “and United States trustees” immediately
after ” United States attorneys”.
  Sec. 246. (a) Chapter 123 of title 28 of the United States Code is amended by inserting immediately after section 1929 the
 following:
 “Section 1930. // 28 USC 193o. // Bankruptcy courts
  “(a) Notwithstanding section 1915 of this title, the parties commencing a case under title 11 shall pay to the clerk of the
 bankruptcy court the following filing fees:
  “(1) For a case commenced under chapter 7 or 13 of title 11, $60.
  “(2) For a case commenced under chapter 9 of title 11, $300.
  “(3) For a case commenced under chapter 11 of title 11 that does not concern a railroad, as defined in section 101 of title
 11, $200.
  “(4) For a case commenced under chapter 11 of title 11 concerning a railroad, as so defined, $500.

An individual commencing a voluntary case or a joint case under title 11 may pay such fee in installments.
  “(b) The Judicial Conference of the United States may prescribe additional fees in cases under title 11 of the same kind as
 the Judicial Conference prescribes under section 1914(b) of this title.
  “(c) Upon the filing of any separate or joint notice of appeal or application for appeal or upon the receipt of any order allowing,
 or notice of the allowance of, an appeal or a writ of certiorari $5 shall be paid to the clerk of the bankruptcy court, by the
 appellant or petitioner.
  “(d) Whenever any case or proceeding is dismissed in any bankruptcy court for want of jurisdiction, such court may order
 the payment of just costs.
  “(e) The clerk of the bankruptcy court may collect only the fees prescribed under this section.”.
  (b) The table of sections of chapter 123 of title 28 of the United States Code is amended by adding at the end thereof the
 following:
 “1930. Bankruptcy courts.”.

Sec. 247. Section 2075 of title 28 of the United States Code is amended by—,
  (1) striking out “under the Bankruptcy Act” and inserting in lieu thereof “in cases under title 11”; and
  (2) by striking out the last sentence thereof.

Sec. 248. Section 2107 of title 28 of the United States Code is amended—,
  (1) by inserting “or the bankruptcy court” immediately after “district court”; and
  (2) by striking out the final paragraph.

Sec. 249. Section 2201 of title 28 of the United States Code is amended by inserting “or a proceeding under section 505 or 1146
of title 11” immediately after “the Internal Revenue Code of 1954”.



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              91
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  Sec. 250. (a) Chapter 153 of title 28 of the United States Code is amended by adding at the end thereof the following:
 ” Section 2256. // 28 USC 2256. // Habeas corpus from bankruptcy courts
 “A bankruptcy court may issue a writ of habeas corpus—,
  “(1) when appropriate to bring a person before the court—,
   “(A) for examination;
   “(B) to testify; or
   “(C) to perform a duty imposed on such person under this title; or
  “(2) ordering the release of a debtor in a case under title 11 in custody under the judgment of a Federal or State court if—,
   “(A) such debtor was arrested or imprisoned on process in any civil action;
   “(B) such process was issued for the collection of a debt—,
     “(i) dischargeable under title 11; or
     “(ii) that is or will be provided for in a plan under chapter 11 or 13 of title 11; and
   “(C) before the issuance of such writ, notice and a hearing have been afforded the adverse party of such debtor in custody
  to contest the issuance of such writ.”.
  (b) The table of sections for chapter 153 of title 28 of the United States Code is amended by adding at the end thereof the
 following:
 “2256. Habeas corpus from bankruptcy courts.”.
  Sec.251.(a) Rule 1101(a) of the Federal Rules of evidence // 28 USC app. // is amended by striking out “, referees in
 bankruptcy,”.
  (b) Rule 1101(b) of the Federal Rules of Evidence is amended by striking out “the Bankruptcy Act” and inserting in lieu
 thereof “title 11, United States Code”.

Sec. 252. Rule 1101(a) of the Federal Rules of Evidence is amended by inserting “the United States bankruptcy courts,”
immediately after “the United States district courts,”.
                                        TITLE III- AMENDMENTS TO OTHER ACTS
  Sec. 301. Section 225(f)(C) of the Federal Salary Act of 1967 (2 U. S.C. 356(C)) is amended—
  (1) by striking out “sections 402(d) and” and inserting “section” in lieu thereof; and
  (2) by inserting “and magistrates” immediately before the semicolon.
 Sec.302. The Commodity Exchange Act (7 U.S.C. 1 et seq.) is amended by adding at the end thereof the following: ”“Sec.
19. (a) Notwithstanding title 11 of the United States Code, // 7 USC 24. // the Commission may provide, with respect to a
commodity broker that is a debtor under chapter 7 of title 11 of the United States Code, by rule or regulation—
  “(1) that certain cash, securities, other property, or commodity contracts are to be included in or excluded from customer
 property or member property;
  “(2) that certain cash, securities, other property, or commodity contracts are to be specifically identifiable to a particular
 customer

in a specific capacity; “(3) the method by which the business of such commodity

broker is to be conducted or liquidated after the date of the filing of the petition under such chapter;
   “(4) any persons to which customer property and commodity contracts may be transferred under section 766 of title 11 of the
 United States code; and “(5) how the net equity of a customer is to be determined.
   “(b) As used in this section, the terms ‘commodity broker’, ‘commodity contract’, ‘customer’, ‘customer property’, ‘member
 property’, ‘net equity’, and ‘security’ have the meanings assigned such terms for the purposes of subchapter IV of chapter 7
 of title 11 of the United States Code.”
   Sec.303. (a) Subsection (a) of section 4 of the Perishable Agricultural Commodities Act, 1930(7 U.S.C. 499d(a)), is amended
 by inserting “,unless the Secretary finds upon examination of the circumstances of such bankruptcy, which he shall examine
 if requested to do so by said licensee, that such circumstances do not warrant such termination” immediately after “bankrupt”.
   (b) Subsection (e) of section 4 of such Act (7 U.S.C. 499d(e)) is amended by inserting “and if he finds that the circumstances
 of such bankruptcy warrant such a refusal,” immediately after “corporation adjudicated or discharged as a bankrupt,”.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           92
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549




Sec. 304. Section 21(a) of the Agricultural Adjustment Act (7 U.S.C. 623(a)) is amended—
  (1) by striking out “receivership, and bankruptcy” and inserting “and receivership” in lieu thereof; and
  (2) by striking out “bankruptcy,” in the second sentence.
 Sec.305. The first section of the Act entitled ” An Act to authorize the Secretary of Agriculture to compromise, adjust, or
cancel certain indebtedness, and for other purposes.” approved December 20, 1944 (58 Stat. 836; 12 U.S.C. 1150), is amended
by striking out “Act entitled ‘ An Act to establish a uniform system of bankruptcy throughout the United States”’ and inserting
“Bankruptcy Act or under title 11 of the United States Code” in lieu thereof.
  Sec. 306. (a) Section 3(a)(7) of the Securities Act of 1933 (15 U.S. C. 77c(a)(7)) is amended by striking out “in bankruptcy”
 and inserting “or debtor in possession in a case under title 11 of the United States Code” in lieu thereof.
  (b) Paragraphs (9) and (10) of section 3(a) of such Act (15 U.S.C. 77c(a) (9) and (10)) are each amended by striking out
 “Any” and inserting in lieu thereof the following: “Except with respect to a security exchanged in a case under title 11 of
 the United States Code, any”.

Sec. 307. Section 303(18) of the Trust Indenture Act of 1939 (15 U. S.C. 77ccc(18)) is amended by striking out “Act entitled ‘
An Act to establish a uniform system of bankruptcy throughout the United States', approved July 1, 1898, as amended, whether
amended prior to or after the enactment of this title” and inserting “Bankruptcy Act or title 11 of the United States Code” in
lieu thereof.
    Sec. 308.(a) Section 5(b)(1)(A) of the Securities Investor Protection Act of 1970 (15 U.S.C. 78eee(b)(1)) is amended—
    (1) by striking out “the Bankruptcy Act” and inserting “section 101 of title 11 of the United States Code” in lieu thereof;
    (2) by striking out subparagraph (B) thereof; and
    (3) by redesignating subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and (D), respectively.
    (b) Section 5(b) (2) (A) (iii) of such Act (15 U.S.C. 78eee(b) (2) (A) (iii)) is amended by striking out “bankruptcy by the
  Bankruptcy Act” and inserting “the United States having jurisdiction over cases under title 11 of the United States Code” in
  lieu thereof.
    (c) Section 5(b) (2) (B) (iii) of such Act (15 U.S.C. 78eee(b) (2) (B) (iii)) is amended by striking out “, the right of setoff
  provided in section 68 of the Bankruptcy Act, // 11 USC 108 // and” and inserting in lieu thereof “any right of setoff, except
  to the extent such right may be affected under section 553 of title 11 of the United States Code, and shall not abrogate”.
    (d) Section 5(b) (3) of such Act (15 U.S.C. 78eee(b) (3)) is amended by striking out “the applicable provisions of the
  Bankruptcy Act” and inserting “section 322 of title 11 of the United States Code” in lieu thereof.
    (e) Section 5(b) of such Act (15 U.S.C. 78eee(b)) is amended by striking out paragraph (4) thereof and inserting in lieu
  thereof the following:
    “(4) REMOVAL TO BANKRUPTCY COURT.- Upon the issuance of a protective decree and appointment of a trustee, or a
  trustee and counsel, under this section, the court shall forthwith order the removal of the entire liquidation proceeding to the
  court of the United States in the same judicial district having jurisdiction over cases under title 11 of the United States Code.
  The latter court shall thereupon have all of the jurisdiction, powers, and duties conferred by this Act upon the court to which
  application for the issuance of the protective decree was made.”
    (f) Section 5(b) (5) of such Act (15 U.S.C. 78eee(b) (5)) is amended—
    (1) by striking out subparagraph (B);
    (2) by striking out “the Bankruptcy Act governing applications for allowances under such Act” in subparagraph (C) and
  inserting “title 11 of the United States Code governing applications for allowances under such title”;
    (3) by striking out “C” in subparagraph (D) and inserting “(B)” in lieu thereof;
    (4) by striking out “the Bankruptcy Act” in subparagraph (E) and inserting “section 504 of title 11 of the United States Code”
  in lieu thereof; and
    (5) by redesignating subparagraphs (C), (D), (E), and (F) as subparagraphs (B), (C), (D), and (E), respectively.
    (g) Section 6(b) of such Act (15 U.S.C. 78fff(b)) is amended—,
    (1) by striking out “,the Bankruptcy Act.” and all that follows through the end of subsection (b), and inserting in lieu thereof
  “chapters 1,3, and 5 and subchapters I and II of chapter 7 of title 11 of the United States Code. For the purposes of applying
  such title in carrying out this section, a reference in such title to the date of the filing of the petition shall be deemed to be a
  reference to the filing date under this Act.”; and


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              93
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


   (2) by striking out “Application of Bankruptcy Act” and inserting “Application of Title 11 of the United States Code” in
 lieu thereof.
   (h) Section 6(e) of such Act (15 U.S.C. 78fff(e)) is amended—,
   (1) by striking out “in the Bankruptcy Act” and inserting “in section 726 of title 11 of the United States Code” in lieu thereof;
 and
   (2) by striking out “as a first priority under the Bankruptcy

Act” and inserting “under section 507(a) (1) of title 11 of the United States Code” in lieu thereof.
   (i) Section 7(a) of such Act (15 U.S.C. 78fff–1(a)) is amended by striking out “bankruptcy under the Bankruptcy Act has
 with respect to a bankruptcy and the property of a bankrupty” and inserting “a case under title 11 of the United States Code”
 in lieu thereof.
   (j) Section 7(b) of such Act (15 U.S.C. 78fff–1(b)) is amended by striking out “in bankruptcy” and inserting “in a case under
 chapter 7of title 11 of the United States Code, including, if the debtor is a commodity broker, as defined under section 101 of
 such title, the duties specified in subchapter IV of such chapter 7,” in lieu thereof.
   (k) Section 7(c) of such Act (15 U.S.C. 78fff–1(c)) is amended by striking out “by the Bankruptcy Act” and inserting “of a
 trustee in a case under chapter 7 of title 11 of the United States Code” in lieu thereof.
   (1) Section 8(a) (1) of such Act (15 U.S.C. 78fff–2(a) (1)) is amended by striking out “the Bankruptcy Act” and inserting
 “title 11 of the United States Code” in lieu thereof.
   (m) Section 8(c) (3) of such Act (15 U.S.C. 78fff–2(c) (3)) is amended by striking out “the Bankruptcy Act” and inserting
 “title 11 of the United States Code” in lieu thereof.
   (n) Section 10(e) of such Act (15 U.S.C. 78fff–4(e)) is amended—
   (1) by striking out “Jurisdiction of District Courts” and inserting “Jurisdiction of Bankruptcy Courts” in lieu thereof;
   (2) by striking out “district courts of the United States” and inserting “courts of the United States having jurisdiction over

cases under title 11 of the United States Code” in lieu thereof; and
  (3) by striking out “, without regard to the citizenship of the parties or the amount in the controversy”.
  (o) Section 16 of such Act (15 U.S.C. 78lll) is amended—
  (1) by striking out paragraph (1) thereof;
  (2) by striking out paragraph (8) (A) thereof and inserting in lieu thereof the following:
   “(A) if a petition under title 11 of the United States Code concerning the debtor was filed before such date, the term ‘filing
  date’ means the date on which such petition was filed;” and
  (3) by redesignating paragraphs (2) through (15) thereof as paragraphs (1) through (14), respectively.

Sec. 309. Section 11(f) of the Public Utility Holding Company Act of 1935 (15 U.S.C. 79k(f)) is amended by striking out
“bankruptcy” and inserting “case under title 11 of the United States Code” in lieu thereof.
   Sec. 310. (a) Section 2(a) (8) of the Investment Company Act of 1940 (15 U.S.C. 80a–2(a) (8)) is amended by striking out
 “bankruptcy” and inserting “a case under title 11 of the United States Code” in lieu thereof.
   (b) Section 6(a) (2) of such Act (15 U.S.C. 80a–6(a) (2)) is amended by striking out “bankruptcy” and inserting “a case under
 title 11 of the United States Code” in lieu thereof.
   (c) Section 25(d) of such Act (15 U.S.C. 80a–25(d)) is amended by striking out “the Bankruptcy Act of 1898, as amended”
 and inserting “title 11 of the United States Code” in lieu thereof.

Sec. 311. Section 202(a) (5) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–2(a) (5)) is amended by striking out
“bankruptcy” and inserting “a case under title 11 of the United States Code” in lieu thereof.
  Sec. 312. (a) Section 303(b) (1) (B) of the Consumer Credit Protection act (15 U.S.C. 1673(b) (1) (B)) is amended by striking
 out “court of bankruptcy under chapter XIII of the Bankruptcy Act” and inserting “court of the United States having jurisdiction
 over cases under chapter 13 of title 11 of the United States Code” in lieu thereof.
  (b) Section 605(a) (1) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a) (1)) is amended to read as follows:
  “(1) cases under title 11 of the United States Code or under the Bankruptcy Act




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              94
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549




// 11 USC prec. 1. // that, from the date of entry of the order for relief or the date of adjudication, as the case may be, antedate
the report by more than 10 years.”
  Sec.313. Section 201(e) of title 17 of the United States Code is amended by striking out tthe period at the end thereof and
inserting “, except as provided under title 11.” in lieu thereof.
   Sec. 314. (a) Chapter 9 of title 18 of the United States Code // 18 USC 151 // is amended —
   (1) by striking out “bankrupt” each place it appears and inserting “debtor” in lieu thereof;
   (2) by striking out “bankruptcy proceeding” each place it appears and inserting “case under title 11” in lieu thereof;
   (3) by striking out “bankruptcy law” each place it appears and inserting “provisions of title 11” in lieu thereof.
   (b) (1) Title 18 of the United States Code is amended by striking out section 151 and inserting in lieu thereof the following:
  “section 151. // 18 USC 151. // Definition
  ” As used in this chapter, the term ‘debtor’ mean a debtor concerning whom a petition has been filed under title 11.”.
   (2) The item relating to section 151 in the table of sections for chapter 9 of title 18 of the United States Code is amended by
  striking out “definitions” and inserting “definition” in lieu thereof.
   (c) Section 152 of title 18 of the United States Code is amended by—,
   (1) striking out “the receiver,” each place it appears and inserting “a” in lieu thereof; and
   (2) striking out “document affecting or relating to the property or affairs of a” and inserting in lieu thereof “recorded
  information including books, documents, records, and papers, relating to the property or financial affairs of a”.
   (d) (1) Section 153 of title 18 of the United States Code is amended by striking out “receiver,”.
   (2) The heading for section 153 of title 18 of the United States Code is amended by striking out”, receiver”.
   (3) The item relating to section 153 in the table of sections for chapter 9 of title 18 of the United States Code is amended
  by striking out “, receiver”.
   (e) (1) Section 154 of title 18 of the United States Code is amended—,
   (A) by striking out “Whoever knowingly acts as a referee in a case in which he is directly or indirectly interested; or”; and
   (B) by striking out “referee, receiver,”.
     (2) The heading for section 154 of title 18 of the United States Code is amended by striking out “referees and other”.
     (3) The item relating to section 154 in the table of contents for chapter 9 of title 18 of the United States Code is amended
   by striking out “referees and other”.
   (f) (1) Section 155 of title 18 of the United States Code is amended—
   (A) by striking out the semicolon at the end of the first paragraph thereof and all that follows down through “Shall” and
  inserting in lieu thereof”, shall”;
   (B) by inserting “knowingly and fraudulently” immediately after “supervision,”; and
   (C) by striking out”, bankruptcy or reorganization proceeding” and inserting “or case under title 11” in lieu thereof.
     (2) The heading for section 155 of title 18 of the United States Code is amended by striking out “bankruptcy proceedings”
   and inserting in lieu thereof “cases under title 11 and receiverships”.
     (3) The item relating to section 155 in the table of sections for chapter 9 of title 18 of the United States Code is amended by
   striking out “bankruptcy proceedings” and inserting “cases under title 11 and receiverships” in lieu thereof.
   (g) Section 1961(1) (D) of title 18 of the United States Code is amended by striking out “bankruptcy fraud” and inserting
  “fraud connected with a case under title 11” in lieu thereof.
   (h) Section 2516(1) (e) of title 18 of the United States Code is amended by striking out “bankruptcy fraud” and inserting
  “fraud connected with a case under title 11” in lieu thereof.
   (i) Section 3057 of title 18 of the United States Code is amended—
   (1) by striking out “referee” each place it appears and inserting “judge” in lieu thereof; and
   (2) by striking out “violations of the bankruptcy laws” and inserting “violation under chapter9 of this title” in lieu thereof.
   (j)(1) Section 2256 of title 28 of the United States Code is redesignated as section 3244 of title 18 of the United States Code.
   (2) The table of sections of chapter 211 of title 18 of the United States Code // 18 USC 3231 // is amended by adding at
  the end thereof the following:
  “3244. Jurisdiction of proceedings relating to transferred offenders.”.
   (k) Section 3284 of title 18 of the United States Code is amended by striking out “bankrupt or other debtor” and inserting
  “debtor in a case under title 11” in lieu thereof.


                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                             95
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (l) Section 6001(4) of title 18 of the United States Code is amended by inserting “a United States bankruptcy court established
 under chapter 6, title 28, United States Code,” immediately after “title 28, United States Code,”.

Sec. 315. Section 485(f) of the Tariff Act of 1930 (19 U.S.C. 1485 (f)) is amended by striking out “receiver or trustee in
bankruptcy” and inserting “trustee in a case under title 11 of the United States Code” in lieu thereof.

Sec. 316. Section 302(1) (3) of the Automotive Products Trade Act of 1965 (19 U.S.C. 2022(1) (3)) is amended by striking out
“bankruptcy” and inserting “cases under title 11 of the United States Code” in lieu thereof.

Sec. 317. Section 439 A of part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087–3) is repealed.

Sec. 318. Section 239(d) of the Foreign Assistance Act of 1961 (22 U.S.C. 2199(d)) is amended by striking out “the priority”
and inserting “any priority” in lieu thereof.

Sec. 319. Section 2(1) of the National Labor Relations Act (29 U.S. C. 152(1)) is amended by striking out “bankruptcy” and
inserting “cases under title 11 of the United States Code” in lieu thereof.

Sec. 320. Section 3(d) of the Labor–Management Reporting and Disclosure Act of 1959 (29 U.S.C. 402(d)) is amended by
striking out “bankruptcy” and inserting “cases under title 11 of the United States Code” in lieu thereof.
   Sec.321. (a) Section 4042 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1342) is amended in
 subsection (f)—,
   (1) by striking out “bankruptcy and of a court in a proceeding under chapter X of the Bankruptcy Act” and inserting “the
 United States having jurisdiction over cases under chapter 11 of title 11 of the United States Code” in lieu thereof; and
   (2) by striking out “bankruptcy,”.
   (b) Section 4062(c) (2) of such Act (29 U.S.C. 1362(c) (2)) is amended—,
   (1) by striking out “the Bankruptcy Act” and inserting “title 11 of the United States Code” in lieu thereof; and
   (2) by striking out “the subject of a proceeding under that Act” and inserting “a debtor in a case under chapter 7 of such
 title” in lieu thereof.
   (c) Section 4068(c) (2) of such Act (29 U.S.C. 1368(c) (2)) is amended—,
   (1) by striking out “the case of bankruptcy or” and inserting “a case under title 11 of the United States Code or in ” in lieu
 thereof; and
   (2) by striking out “the Bankruptcy Act” and inserting “title 11of the United States Code” in lieu thereof.
   Sec. 322. (a) Section 3466 of the Revised Statutes of the United States (31 U.S.C. 191) is amended by adding at the end the
 following: “The priority established under this section does not apply, however, in case under title 11 of the United States
 Code.”
   (b) Section 3467 of the Revised Statutes of the United States (31 U. S.C. 192) is amended by striking out “Every” and
 inserting in lieu thereof the following: “Except with respect to a trustee acting in accordance with the provisions of title 11
 of the United States Code, every”.
   (c) Section 3469 of the Revised Statutes of the United States (31 U. S.C. 194) is repealed.
   (d) Section 3473 of the Revised Statutes of the United States (31 U. S.C. 198) is repealed.
   (e) Section 3474 of the Revised Statutes of the United States (31 U. S.C.199) is repealed.
   (f) The table of sections for title XXXVI of the Revised Statutes of the United States is amended by striking out the items
 relating to sections 3469, 3473, and 3474.
   (g) Section 5256 of the Revised Statutes of the United States (45 U. S.C. 81) is amended by striking out “The laws of the
 United States providing for proceedings in bankruptcy shall not be held to apply to said corporation.”

Sec. 323. Section 1 of the Act entitled “An Act to provide for the alteration of certain bridges over navigable waters of the
United States, for the apportionment of the cost of such alterations between the United States and the owners of such bridges,
and for other purposes”, approved June 21, 1940 (54 Stat. 497; 33 U.S.C. 511), is amended by striking out “bankruptcy” and
inserting “a case under title 11 of the United States Code” in lieu thereof.
 Sec 324. Subsection (a) of section 17 of the Act of March 4, 1927 (44 Stat. 1434; 33 U.S.C. 917(a)), is repealed.



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           96
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549




Sec. 325. Section 213 of the Transportation Act, 1920 (40 U.S.C. 316), is amended by striking out “bankruptcy” and inserting
“case under title 11 of the United States Code” in lieu thereof.

Sec. 326. Section 7 of the Act entitled “An Act to provide conditions for the purchase of supplies and the making of contracts
by the United States, and for other purposes”, approved June 30, 1936 (49 Stat. 2039; 41 U.S.C. 41), is amended by striking
out “bankruptcy” and inserting “cases under title 11 of the United States Code” in lieu thereof.

Sec. 327 Subsection (g) of section 733 of the Public Health Service Act (42 U.S.C. 294f) is repealed.

Sec. 328. Subsection (b) of section 456 of the Social Security Act (42 U.S.C. 656(b)) is repealed.

Sec. 329. Section 503 (42 U.S.C. 1473 of the Housing Act of 1949 is amended by striking out “This” and inserting “Except as
provided in title 11 of the United States Code, this” in lieu thereof.

Sec. 330. Section 701(a) of the Civil Rights Act of 1964 (42 U.S.C 2000e(a)) is amended by striking out “bankruptcy” and
inserting “cases under title 11, United States Code” in lieu thereof.

Sec. 331. Section 802(d) of the Act entitled “An Act to prescribe penalties for certain acts of violence or intimidation, and
for other purposes”, approved April 11, 1968 (82 Stat. 81; 42 U.S.C. 3602 (d)), is amended by striking out “bankruptcy” and
inserting “cases under title 11 of the United States Code” in lieu thereof.

Sec. 332. Section 17 of the Boulder Canyon Project Act (43 U.S.C. 617p) is amended by striking out “Claims” and inserting
“Except as provided in title 11 of the United States Code, claims” in lieu thereof.

Sec. 333. Subsection (c) of section 3 of the Emergency Rail Services Act of 1970 (54 U.S.C. 662) // 45 USC 662. // is repealed.

Sec. 334. Title IX of the Merchant Marine Act, 1936 (46 U.S.C. 1241 et seq.), is amended by adding at the end thereof the
following:
 “Sec. 908. // 46 USC 1247 // (a) Notwithstanding any other provision of law, in any proceeding in a bankruptcy, equity, or
admiralty court of the United States in which a receiver or trustee may be appointed for any corporation engaged in the operation
of one or more vessels of United States registry between the United States and any foreign country, upon which the United
States holds mortgages, the court, upon finding that it will inure to the advantage of the estate and the parties in interest and
that it will tend to further the purposes of this Act, may constitute and appoint the Secretary of Commerce as sole trustee or
receiver, subject to the directions and orders of the court, and in any such proceeding the appointment of any person other than
the Secretary as trustee or receiver shall become effective upon the ratification thereof by the Secretary without a hearing, unless
the Secretary shall deem a hearing necessary. In no such proceeding shall the Secretary be constituted as trustee or receiver
without the Secretary's express consent.
   “(b) If the court, in any such proceeding, is unwilling to permit the trustee or receiver to operate such vessels in such service
 pending the termination of such proceeding, without financial aid from the Government, and the Secretary certifies to the court
 that the continued operation of such vessel is, in the opinion of the Secretary, essential to the foreign commerce of the United
 States and is reasonably calculated to carry out the purposes and policy of this Act, the court may permit the Secretary to
 operate the vessels subject to the orders of the court and upon terms decreed by the court sufficient to protect all the parties in
 interest, for the account of the trustee or receiver, directly or through a managing agent or operator employed by the Secretary,
 if the Secretary undertakes to pay all operating losses resulting from such operation, and comply with the terms imposed by
 the court, and such vessel shall be considered to be a vessel of the United States within the meaning of the Suits in Admiralty
 Act. // 46 USC 741 // The Secretary shall have no claim against the corporation, its estate, or its assets for the amount of such
 payments, but the Secretary may pay such sums for depreciation as it deems reasonable and such other sums as the court may
 deem just. The payment of such sums, and compliance with other terms duly imposed by the court, together with the payment
 of the operating losses, shall be in satisfaction of all claims against the Secretary on account of the operation of such vessels.”.
   Sec. 335. (a) Section 22(a) of the Organic Act of Guam (48 U.S.C. 1424(a)) is amended by inserting “and a bankruptcy court”
 immediately after “jurisdiction of a district court”.



                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              97
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  (b) Section 22(b) of such Act (48 U.S.C. 1424(b)) is amended by striking out “30 of the Bankruptcy Act of July 1, 1898, as
amended (title 11, U.S.C., sec. 53), in bankruptcy cases;” and inserting “2075 of title 28. United States Code, in cases under
title 11, United States Code,” in lieu thereof.
  Sec. 336. (a) Section 22 of the Revised Organic Act of the Virgin islands (48 U.S.C. 1612) is amended by inserting “and a
bankruptcy court” immediately after “jurisdiction of a district court”.
  (b) Section 25 of such Act (48 U.S.C. 1615) is amended by striking out “30 of the Bankruptcy Act in bankruptcy cases” and
inserting “2075 of title 28. United States Code, in cases under title 11, United States Code” in lieu thereof.
  Sec. 337. (a) Section 20c of the Interstate Commerce Act (49 U.S.C. 20c) is amended by striking out “bankruptcy” and
inserting “a case under title 11 of the United States Code” in lieu thereof.
  (b) Section 213(a)(3) of such Act (49 U.S.C. 313(a)(3)) is amended-
  (1) by striking out “bankruptcy from” and inserting “a case under title 11 of the United States Code from” in lieu thereof; and
  (2) by striking out “bankruptcy” and inserting “such case” in lieu thereof.
  (c) Section 323 of such Act (49 U.S.C. 922a) is amended by striking out “bankruptcy” and inserting “a case under title 11
of the United States Code” in lieu thereof.
  Sec. 338. (a) Section 8339 of title 5 of the United States Code is amended-
  (1) by inserting in subsection (f), immediately after “subsections (a)—(e)”, the following: “and (o)”;
  (2) by inserting in subsection (i), immediately after “subsections (a)—(h)”, the following “and (o)”;
  (3) by insering in subsections (j) and (k)(1), immediately after “subsections (a) –(i)” each time it appears, the following:
“and (o)”;
  (4) by inserting in subsection (1), immediately after “subsections (a) –(k),” the following: “and (o)”;
  (5) by inserting in subsection (m), immediately after “subsections (a) –(e)”, the following: “and (o)”;
  (6) by adding at the end thereof the following:
  “(o) The annuity of an employee who is a bankruptcy judge is computed with respect to sevice after March 31, 1979 and
before April 1, 1984, as a bankruptcy judge and his military service (not exceeding five years) creditable under section 8332
of this title by multiplying 2 percent of his average annual pay by the years of that service.”.
  (b) The first sentence of section 8334(c) of title 5, United States Code, is amended by adding at the end thereof the following
new schedule:
” Bankruptcy judge—–2 ————August 1, 1920, to June 30, 1926.
3 ————July 3, 1926, to June 30, 1942.
5————July 1, 1942, to June 30, 1948.
6————July 1, 1948, to October 31, 1956.
6 ————November 1, 1956, to December 31, 1969.
7————After January 1, 1970.”.
  (c) Section 8341 of title 5, United States Code is amended-
  (1) by inserting in subsection (b)(1), immediately after “section 8339(a)—(i)”, the following: “and (o)”; and
  (2) by striking out of subsection (d) “section 8339 (a)—(f) and (i)” and insert in lieu thereof the following: “section 8339
(a)—(f), (i), and (o)”.
  (d) Section 8344(a)(A) of title 5, United States Code, is amended by striking out “and (i)” and inserting in lieu thereof “(i),
and (o)”.
  (e) Section 8331 of title 5, United States Code, is amended-
  (1) by striking out “and” at the end of paragraph (20);
  (2) by striking out the period at the end of paragraph (21) and inserting in lieu thereof “; and “; and
  (3) by adding at the end thereof the following:
  “(22) ‘bankruptcy judge’ means an individual appointed under section 34 of the Bankruptcy Act (11 U.S.C. 62) or under
section 404(d) of the Act adding this paragraph-
   “(A) who is serving as a United States bankruptcy judge on March 31, 1984, and that has agreed by filing a notice of
  such agreement with the President, the Senate, and the Director of the Administrative Office of the United States Courts, to
  accept an appointment as a judge of a United States bankruptcy court established under section 201 of this Act but that is
  not appointed by the President as a judge of such court; or



              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            98
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


   “(B) whose service as a United States bankruptcy judge during the transition period is terminated by reason of death or
 disability.”.
                                                   TITLE IV- TRANSITION
                                                          REPEALER
 Sec. 401. (a) The Bankruptcy Act // 11 USC prec. 101 //
is repealed.
 (b) Section 3 of the Act entitled ” An Act to amend an Act entitled ‘ An Act to establish a uniform system of bankruptcy
throughout the United States', approved July 1, 1898, and Acts amendatory thereof and supplementary thereto”, approved
March 3, 1933 (47 Stat. 1482; 11 U.S. C. 101a), // 11 USC prec. 101 // is repealed.
 (c) Sections 3, 6, and 7 of the Act entitled “An Act to amend an Act entitled ‘ An Act to establish a uniform system of
bankruptcy throughout the United States, approved July 1, 1898, and Acts amendatory thereof and supplementary thereto”,
approved June 7, 1934 (48 Stat. 923, 924; 11 U.S.C. 76a, 203a, 205a), are repealed.
 (d) The sentence beginning “Said section 74” in section 2 of the Act entitled “An Act to amend an Act entitled ‘ An Act to
establish a uniform system of bankruptcy throughout the United States', approved July 1, 1898, and Acts amendatory thereof
and supplementary thereto”, approved June 7, 1934 (48 Stat. 924; 11 U.S.C. 103a), // 11 USC 202a. // is repealed.
 (e) Subsection (b) of section 4 of the Act entitled “an Act to amend an Act entitled ‘ An Act to establish a uniform system of
bankruptcy throughout the United States', approved July 1, 1898, and Acts amendatory thereof and supplementary thereto”,
approved June 7, 1934 (48 Stat. 924; 11 U.S.C. 103a), is repealed.
 (f) Section 2 of the Act entitled “An Act entitled ‘ An Act to establish a uniform system of bankruptcy throughout the United
States', approved July 1, 1898, as amended and supplemented”, approved June 5, 1936 (49 Stat. 1476; 11 U.S.C. 93a), is
repealed.
 (g) Section 3 of the Act entitled “An Act to amend the Interstate Commerce Act, as amended, and for other purposes”,
approved April 9, 1948 (62 Stat. 167; 11 U.S.C. 208), is repealed.
                                                      EFFECTIVE DATES
 Sec. 402. (a) Except as otherwise provided in this title, // 11 USC prec. 101 // this Act shall take effect on October 1, 1979.
 (b) Except as provided in subsections (c) and (d) of this section, the amendments made by title II of this Act shall take effect
on April 1, 1984.
 (c) The amendments made by sections 210, 214, 219, 220, 222, 224, 225, 228, 229, 235, 244, 245, 246, 249, and 251 of this
Act shall take effect on October 1, 1979.
 (d) The amendments made by sections 217, 218, 230, 247, 302, 314(j), 317, 327, 328, 338, and 411 of this Act shall take
effect on the date of enactment of this Act.
 (e) The amendments made by sections 335(a) and 336(a) of this Act shall take effect on April 1, 1984.
 Sec. 403. (a) A case commenced under the Bankruptcy Act, // 11 USC prec. 101 // and all matters and proceedings in or
relating to any such case, shall be conducted and determined under such Act // 11 USC prec. 101 // as if this Act had not been
enacted, and the substantive rights of parties in conection with any such bankruptcy case, matter, or proceeding shall continue
to be governed by the law applicable to such case, matter, or proceeding as if the Act had not been enacted.
 (b) Notwithstanding subsection (a) of this section, sections 1165, 1167, 1168, 1169, and 1171 of title 11 of the United States
Code, as enacted by section 101 of this Act, apply to cases pending under section 77 of the Bankruptcy Act (11 U.S.C. 205)
on the date of enactment of this Act in which the trustee has not filed a plan of reorganization.
 (c) The repeal made by section 401(a) of this Act does not affect any right of a referee in bankruptcy, United States bankruptcy
judge, or survivor of a referee in bankruptcy or United States bankruptcy judge to receive any annuity or other payment under
the civil service retirement laws.
 (d) The amendments made by section 314 of this Act do not affect the appliciation of chapter 9, chapter 96, section 3057, or
section 3284 of title 18 of the United States Code // 18 USC 151 // to any act of any person —-
 (1) committed before October 1, 1979; or
 (2) committed after October 1, 1979, in connection with a case
commenced befor such date.
 (e) Notwithstanding subsection (a) of this section, a fee may not be charged under section 40c(2)(b) of the Bankruptcy Act //
11 USC 68. // in a case in which the plan is confirmed after September 30, 1978, to the extent that such fee exceeds $100,000.



              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            99
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


                                                COURTS DURING TRANSITION
 Sec. 404. (a) The courts of bankruptcy, as defined under section 1( 10) of the Bankruptcy Act, // 28 USC prec. 151 // created
under section 2a to the Bankruptcy Act, // 11 USC 1. // and existing on September 30, 1979, shall continue through March 31,
1984, to be the courts of bankruptcy for the purposes of this Act and the amendments made by this Act. Each of the courts
of bankruptcy so continued shall constitute a separate department of the district court that is such court of bankruptcy under
the Bankruptcy Act.
 (b) The term of a referee in bankruptcy who is serving on the date of enactment of this Act is extended to and expires on
March 31, 1984 or when his successor takes office. During the period commencing on October 1, 1979, and ending on March
31, 1984 (hereinafter in this title referred to as “the transition period”), unless such referee is found to be not qualified by the
Chief Judge of the Circuit Court after consultation with a merit screening committee established as provided in subsection
(c) of this section, such a referee in bankruptcy upon the expiration of his appointed term as referee shall have the title of
United States bankruptcy judge, and shall serve in the court of bankruptcy continued under subsection (a) of this section that
appointed such United States bankruptcy judge, in the manner prescribed by this title. Section 8335(a) of title 5 of the United
States Code shall not apply in respect of United States bankruptcy judges during the transition period.
 (c) There shall be established for each State a merit screening committee composed of the president or the designee of the
president of the State bar association, the dean or the designee of the dean of a law school located within the State, and the
president or designee of the president of a local bar association for the area wherein a referee in bankruptcy maintains his
official headquarters within the State. Each such merit screening committee shall be organized and summoned to meetings
by the circuit executive for the circuit embracing the State, who shall serve as secretary of each such screening committee
established within the circuit. Before the expiration of the term of a referee in bankruptcy in office on the date of enactment
of this Act, or if his successor has not been appointed before the date of enactment of this Act, a merit screening committee
shall be organized by the circuit executive to pass on the qualifications of such referee for the purpose of determining whether
the term of such referee shall be extended as provided under subsection (b) of this section.
 (d) Except as otherwise provided in this section or in section 407 of this Act, matters relating to the office of United States
bankruptcy judges and to United States bankruptcy judges shall continue to be governed during the transition period by the
rules set forth in sections 34, 35, 36, 40a, 40b, 40d, 41, and 43 of the Bankruptcy Act as such Act existed on September 30,
1979. A court of bankruptcy may not appoint an individual under such section 34 if the merit screening committee established
under subsection (c) of this section for the district of such court finds such individual to be not qualified.
 (e) During the transition period, the United States bankruptcy judges of each district may appoint a clerk, necessary other
employees, including law clerks and secretaries, and court reporters the same as the judges of a United States bankruptcy court
established under section 201 of this Act may appoint such officers and employees under the amendment made by section 233
of this Act. Such clerk, other employees, and reporters shall have the same rights and powers, shall perform the same functions
and duties and shall be subject to the same provisions of title 28 of the United States Code, as a clerk, other employee, or
reporter, as the case may be, appointed under the amendment made by section 233 of this Act by a United States bankruptcy
court established under section 201 of this Act. The United States bankruptcy judges of each district shall have the same rights
and powers as a United States bankruptcy court established under section 201 of this Act with respect to such clerk, other
employees, and reporters.
 (f) During the transition period, the provisions of sections 455, 456, 569(a), 571(b), 620(b)(3), and 957(a) of title 28 of
the United States Code shall apply to United States bankruptcy judges and to any court officers or employees appointed or
employed under subsection (e) of this section the same as such sections apply to the bankruptcy judges, and to any court
officers or employees, of a United States bankruptcy court established under section 201 of this Act. During the transition
period, the position of United States bankruptcy judge shall be deemed to be a position within the purview of subparagraph
(C) of section 225(f) of the Federal Salary Act of 1967 (2 U.S.C. 356(C)).
 (g) During the transition period, the Judicial Conference of the United States may from time to time in the light of the
recommendations of the judicial councils of each circuit, made after advising with the district judges and the United States
bankruptcy judges of the respective circuit, and of the Director of the Administrative office of the United States Courts,
increase the number of full-time United States bankruptcy judges, or provide that a part-time United States bankruptcy judge
for a particular district may serve in the capacity and receive the salary of a full-time United States bankruptcy judge, as the
expeditious transaction of the business of the several courts of bankruptcy may require.



               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                            100
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


                                 JURISDICTION AND PROCEDURE DURING TRANSITION
  Sec. 405. // 28 USC prec. 1471 // (a)(1) All cases commenced under title 11 of the United States Code during the transition
 period shall be referred to the United States bankruptcy judges. The United States bankruptcy judges may exercise inn such
 cases the jurisdiction and powers conferred by subsection (b) of this section on the courts of bankruptcy continued by section
 404(a) of this Act, and all proceedings in such cases shall be before the United States bankruptcy judges, except-
  (A) a proceeding to enjoin a court;
  (B) a proceeding to punish a criminal contempt-
   (i) not committed in the bankruptcy judge's actual presence; or
   (ii) warranting a punishment of imprisonment; or
  (C) an appeal from a judgment, order, decree, or decision of a United States bankruptcy judge.
   (2) Except as provided in subsection (c) of this section, any proceeding in a court of bankruptcy in a case under title 11 of the
  United States Code that is not before the United States bankruptcy judge shall be before the judge of the court of bankruptcy
  for the district in which such case is pending.
  (b) During the transition period, the amendments made by sections 241, 243, 250, and 252 of this Act shall apply to the courts
 of bankruptcy continued by section 404(a) of this Act the same as such amendments apply to the United States bankruptcy
 courts established under section 201 of this Act.
  (c)(1) During the transition period, an appeal from a judgment, order, or decree of a United States bankruptcy judge shall be-
  (A) if the circuit council of the circuit in which the bankruptcy judge sits so orders for the district in which the bankruptcy
 judge sits, then to a panel of three bankruptcy judges

appointed in the manner prescribed by section 160 of title 28 of the United States Code, as added by section 201 of this Act;
  (B) if the parties to the appeal agree to a direct appeal to the court of appeals for such circuit, then to such court of appeals; or
  (C) to the district court for the district in which the bankruptcy judge sits.
  (2) During the transition period, the jurisdiction of the district courts, the courts of appeals, and panels of bankruptcy judges
 to hear appeals shall be the same as the jurisdiction of such courts and panels granted under the amendments made by sections
 236, 237, 238, and 241 of this Act to hear appeals from the judgments, orders, and decrees of the bankruptcy courts established
 under section 201 of this Act.
  (d) The rules prescribed under section 2075 of title 28 of the United States Code and in effect on September 30, 1979, shall
 apply to cases under title 11, to the extent not inconsistent with the amendments made by this Act, or with this Act, until such
 rules are repealed or superseded by rules prescribed and effective under such section, as amended by section 248 of this Act.
                                                       TRANSITION STUDY
  Sec. 406. // 28 USC prec. 151 // (a)(1) During the transition period, the Director of the Administrative Office of the United
 States Courts shall make continuing studies and surveys of conditions in the judicial districts to determine-
  (A) the number of bankruptcy judges of the United States bankruptcy courts established under section 201 of this Act that

will be needed after March 31, 1984, to provide for the expeditious and effective administration of justice; and
  (B) the regular places at which courts shall be held.
    (2) In the course of any survey, the Director shall take into account local conditions in each judicial district, including the
  areas and the population to be served, the transportation and communications facilities available, the average number and
  types of bankruptcy cases filed and closed during the transition period, the number of cases pending and judicial matters
  heard, and any other material factors. The Director shall give consideration to suggestions from any interested parties.
  (b) Upon completion of the studies and surveys required by subsection (a) of this section, the Director shall report to the
 judicial councils of the circuits and the Judicial Conference of the United States his recommendations concerning the number of
 bankruptcy judges, their principal places of offices, and the places where court shall be held. The judicial councils shall advise
 the Conference, stating their recommendations and the reasons therefor. The Conference shall recommend to the Congress and
 to the President, before January 3, 1983, in light of the recommendations of the Director and the judicial councils, the number
 of bankruptcy judges of the United States bankruptcy courts established under section 201 of this Act that will be needed after
 March 31, 1984, and the locations at which they shall serve.
                                                  JUDICIAL ADMINISTRATION




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                              101
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  Sec. 407. // 28 USC prec.151 // (a) The Director of the Administrative Office of the United States Courts shall appoint a
 committee of not fewer than seven United States bankruptcy judges to advise the Director with respect to matters that arise
 during the transition period or that are relevant to the purposes of the transition period.
  (b) During the transition period, the Congress strongly recommends at least one-third of the members of any committee of
 the Judicial Coference of the United States that is concerned with the administration of the bankruptcy system shall be chosen
 from among the United States bankruptcy judges, and at least one member of any committee of the Judicial Conference that is
 concerned with court administration, supporting personnel, or bankruptcy court rules shall be chosen from among the United
 States bankruptcy judges.
  (c) During the transition period, the chief judge of each circuit shall summon at least one bankruptcy judge from each judicial
 district within the circuit to the judicial conference of such circuit called and held under section 332 of title 28 of the United
 States Code.
                                               UNITED STATES TRUSTEE PILOT
  Sec. 408 // 28 USC prec. 581 // (a) The Attorney General shall conduct such studies and surveys as necessary to evaluate the
 needs, feasibility, and effectiveness of the United States trustee system, and shall report the result of such studies and surveys
 to the Congress, the President, and the Judicial Conference of the United States, beginning on or before January 3, 1980, and
 annually thereafter during the transition period.
  (b) Not later than January 3, 1984, the Attorney General shall report to the Congress, to the President, and the Judicial
 Conference of the United States, as to the feasibility, projected annual cost and effectiveness of the United States trustee
 system, as determined on the basis of the studies and surveys respecting the operation of the United States trustee system in the
 districts, together with recommendations as to the desirability and method of proceeding with implementation of the United
 States trustee system in all judicial districts of the United States.
  (c) Chapter 15 of title 11 of the United States Code // 11 USC 331 // and chapter 39 of title 28 of the United States Code
 are repealed, and all references to the United States trustee contained in title 28 of the United States Code are deleted, as of
 April 1, 1984. The service of any United States trustee, of any assistant United States trustee, and of any employee employed
 or appointed under the authority of such chapter 39 is terminated on such date.
                                              TRANSFER TO NEW COURT SYSTEM
  Sec. 409. // 28 USC prec. 1471 // (a) On April 1, 1984, there shall be transferred to the appropriate United States bankruptcy
 court established under section 201 of this Act-
  (1) cases, and matters and proceedings in cases, under the Bankruptcy Act

// 11 usc prec. 1. // that are pending, at the end of September 30, 1983, in the courts of bankruptcy continued under section
404(a) of this Act, other than cases, and matters and proceedings in cases, under-
    (A) section 77 or chapter IX of the Bankruptcy Act;

// 11 USC 205, 401 // or
    (B) chapter X of the Bankruptcy Act in which a general reference under section 117 of the Bankruptcy Act

// 11 USC 502 // is not in effect; and
    (2) cases, and proceedings arising under or related to cases, under title 11 of the United States Code that are pending, at the
  end of March 31, 1984, in the courts of bankruptcy continued under section 404(a) of this Act.
    (b) Civil actions pending on March 31, 1984, over which a United States bankruptcy court established under section 201
  of this Act has jurisdiction on April 1, 1984, shall not abate, but continuation of any such action that has not been finally
  determined before April 1, 1985, may be enjoined, and any claims or causes of actions not resolved may be removed to a
  bankruptcy court under chapter 90 of title 28 of the United States Code.
    (c) All Government publications, law books, recording equipment, and other property furnished to bankruptcy judges' offices
  as of March 31, 1984, and of particular use to the offices of the judges of the United States bankruptcy courts, shall be
  transferred to the United States bankruptcy courts under the supervision of the Director of the Administrative Office of the
  United States Courts.
                                           ADDITIONAL RULEMAKING POWER




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                           102
PL 95–598 (HR 8200), PL 95–598, NOVEMBER 6, 1978, 92 Stat 2549


  Sec. 410. // 28 USC prec. 1471 // The Supreme Court may issue such additional rules of procedure, consistent with Acts of
 Congress, as may be necessary for the orderly transfer of functions and records and the orderly transition to the new bankruptcy
 court system created by this Act.

Sec. 411. Section 40a of the Bankruptcy Act (11 U.S.C. 68(a)) is amended by striking out “$37,800” and inserting “$50,000”
in lieu thereof, and by striking out “$18,900” and inserting “$25,000” in lieu thereof.

Approved November 6, 1978.

                                                LEGISLATIVE HISTORY:
  HOUSE REPORT No. 95–595 (Comm. on the Judiciary).
 SENATE REPORTS: No. 95–989 accompanying S. 2266 (Comm. on the Judiciary) and No. 95–1106 (Comm. on Finance).
 CONGRESSIONAL Record:
  Vol. 123 (1977): Oct. 27, 28, considered in House.
 Vol. 124 (1978: Feb. 1, considered and passed House.

                             Sept. 7, considered and passed Senate, amended, in lieu of S. 2266.

                   Sept. 22, passage vitiated; amendment in the nature of a substitute agreed to by Senate.

                            Sept. 28, House concurred in Senate amendment with an amendment.

                             Oct. 5, Senate concurred in House amendment with an amendment.

                                        Oct. 6, House concurred in Senate amendment.

PL 95–598, 1978 HR 8200

End of Document                                                    © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                               103
APPENDIX TAB 22
Ch.396          64th LEGISLATURE-REGULAR SESSION

   JUDGMENT LIENS-DISCHARGE AGAINST BANKRUPTS

                                 CHAPTER 396
                                   S. B. No. 755
   An Act relating to the dllcharge and cancellation of judgment lienl agalnat bank-
       rupte: providing f"r hearlnga after notice upon apPlicatlonl of bankruptl or
       other Interelted partie. for an order of dllcharge of jIAdgment., judgment
       lIenl, and ab.tract. of Judgmental making Ipeclal provilion In regard to
       certain lIenl on real property: providing for recordation of certified cople.
       of orderl of dllcharge: amending Title 90, Reviled Civil Statutea of Texa.,
       1925, al amended, by adding a new Article 5449(a): repealing all law., or
       parta of lawI, In conflict to the extent of conflict; and declaring an emer-
       geoncy.

Be it enacted by the LegisZature of the State. of Texas:
    Section 1. Title 90, Revised Civil Statutes of Texas, 1925, as amended,
is hereby amended by adding ~& thereto a new section, to be identified as
Article 5449(a), which shall read a!'l follows:
    "Art. 5449(a). Discharge of judgments and judgment liens against
bankl11pts
    "Section 1. At any time after onf' year has ('lapsed since a bankrupt
or debtor has been discharged from his debt!'l, before or after the effective
date of this Act, pursuant to thl' acts of Congre!'ls relating to bankruptcy,
the ~ankrupt or debtor, or his, her, or its receiver, trustee, or any other
interested person, including a corporation, may apply, upon proof of the
discharge of the bankrupt or debtor, to the court in which a judgment wal!
rendered against the bankrupt 01' debtor for an order directing the dis-
charge and cancellation of thl' judgment, Hny abstract or abstracts of said
judgment, and the lien represented thereby.
    "R('c. 2. If it appears upon the hearing thut thf' bllnkrupt or debtor has
been discharged from th{' payment of the obligation 01' debt n'presente                     64th LEGIPLATURE-REGULhR SESSION                     Ch, 396

justice of the court may by order direct that the notice of the application
bl' published in a newspaper designated in the order once a week for not
mOl'e than three consecutive weeks. Such publication, shown by the affi-
davit of the publisher, shall be sufficient service upon the judgment
cl'editor of the application.
    "Sec. 4. Where the judgment was a lien on real property owned by
the bankl'upt 01' debtor prior to the time that he, she, or it was adjudged
a bankrupt, 01' that a petition for debtor relief under the federal Bankrupt-
cy Act of July 1, 1898, as amended (Title 11, U.S.C.A,), was filed, and the
debt or obligation evidenced by lIaid judgment was not discharged under
thl' provillionll of the Hankruptcy Act, the lien thereof upon said real
estate shall not be affected by said order and may be enforced, but in
all other respeds the judgment shall be of no force or validity, nor IIhall
the same be a lien on real property aC'quired by the bankrupt or debtor
lIubsequl'nt to the discharge in bankl'uptcy.
    "Sec. 5. Where the judgment was a lien on nonexempt real property
owned by the bankrupt 01' debtor prior to the time he, she, or it was ad-
judged a bankrupt 01' that a petition fOl' debtor relief under the federal
Bankruptcy Act of July 1, 1898, as amended (Title 11, U.S.C.A.), was filed,
and said real pl'operty is abandoned during the course of the proceeding,
the lien thereof upon said r{'al estate shall not be affected by said order
and may be enforced, but in all other respects the judgment shall be of
no force 01' validity, nor shall the same be a lien on real property acquired
by the bankrupt 01' debtor subllequent to thE' discharge in bankruptcy."
    Sec. 2.~fl All laws 01' parts of law in conflict with the provisions of this
Act are hereby relwaled, to the ('xtent of the conflict only.
    Sec. 3. 211 If any provision 01' provisions of this Act 01' the application
thereof to any person or ch'cumstance is held invalid, such invalidity shall
not affect other provillionll or applications of thiR Act which can be given
effect without the invalid provision or al'plication, and to thill end thl'
provillions uf 'this Al·t arE' declllred to b(' lIeverable.
    Sel·. 4. The imllOrtalll'e of this Il'gilllation and the l")'owded condition
of the calendars in both housell create an emergE'ncy and an imperative
public necessi,ty that the constitutional rule requiring billll to be read on
thrl'e sl'vE'I'al daYII ill E'ach hOUSl' be suspended. and this rule is hereby sus-
pl'nded; and that this Act take effl'ct and bl' in force from an;~ aftl'r itll
passage, nnd it is 110 l'lIucted.
    Palllll'd thl' IINlate on April 24, 1975: Yeas 28, Nays 3; pallsed th4'
       houlle on May 24, 1975: Yeas 130, Nays 0, 4 prE'sent not voting.
    ApPl'oved June 19, 1975.
    Effectin' .June HI, 1975.
26.   V,'rnon's "nn,CI\' Ht. m'l r,H9(1I I '''''',




                                                 1031